Exhibit 10.1
Execution Copy
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of December 10, 2010
among
OIL STATES INTERNATIONAL, INC.,
PTI GROUP INC.,
PTI PREMIUM CAMP SERVICES LTD.,
as Borrowers
THE LENDERS NAMED HEREIN,
WELLS FARGO BANK, N.A.,
as Administrative Agent, U.S. Collateral Agent,
the U.S. Swing Line Lender and an Issuing Bank,
ROYAL BANK OF CANADA,
as Canadian Administrative Agent,
Canadian Collateral Agent and the Canadian Swing Line Lender
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
and
THE TORONTO-DOMINION BANK and THE BANK OF NOVA SCOTIA,
as Co-Documentation Agents
 
WELLS FARGO SECURITIES, LLC, RBC CAPITAL MARKETS
and J.P. MORGAN SECURITIES LLC
as Co-Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    2  
 
       
Section 1.01 Defined Terms
    2  
Section 1.02 Terms Generally
    36  
Section 1.03 Several Obligations; Power of Attorney
    37  
Section 1.04 Classification of Loans and Borrowings
    37  
Section 1.05 Exchange Rate Calculations
    37  
Section 1.06 Additional Alternative Currencies
    37  
 
       
ARTICLE II THE CREDITS
    38  
 
       
Section 2.01 Commitments
    38  
Section 2.02 Loans
    39  
Section 2.03 Borrowing Procedure
    42  
Section 2.04 Evidence of Debt; Repayment of Loans
    43  
Section 2.05 Fees
    45  
Section 2.06 Interest on Loans
    46  
Section 2.07 Default Interest
    48  
Section 2.08 Alternate Rate of Interest
    48  
Section 2.09 Termination and Reduction of Commitments
    48  
Section 2.10 Conversion and Continuation of Borrowings
    49  
Section 2.11 Optional Prepayment
    50  
Section 2.12 Mandatory Prepayments
    51  
Section 2.13 Increased Costs; Capital Requirements
    52  
Section 2.14 Change in Legality
    53  
Section 2.15 Breakage Costs
    54  
Section 2.16 Pro Rata Treatment
    55  
Section 2.17 Sharing of Setoffs
    55  
Section 2.18 Payments
    57  
Section 2.19 Taxes
    57  
Section 2.20 Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate
    59  
Section 2.21 Letters of Credit
    60  
Section 2.22 Bankers’ Acceptances
    67  
Section 2.23 Swing Line Loans
    70  
Section 2.24 Defaulting Lenders
    74  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    77  
 
       
Section 3.01 Organization; Powers
    77  
Section 3.02 Authorization
    77  
Section 3.03 Enforceability
    77  
Section 3.04 Governmental Approvals
    78  
Section 3.05 Financial Statements
    78  
Section 3.06 No Material Adverse Change
    78  
Section 3.07 Title to Properties; Possession Under Leases
    79  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 3.08 Subsidiaries and Special Purposes Business Entities
    79  
Section 3.09 Litigation; Compliance with Laws
    79  
Section 3.10 Agreements
    79  
Section 3.11 Federal Reserve Regulations
    80  
Section 3.12 Investment Company Act
    80  
Section 3.13 Use of Proceeds
    80  
Section 3.14 Tax Returns
    80  
Section 3.15 No Material Misstatements
    80  
Section 3.16 Employee Benefit Plans
    80  
Section 3.17 Environmental Matters
    82  
Section 3.18 Insurance
    82  
Section 3.19 Security Documents
    82  
Section 3.20 Intellectual Property
    83  
Section 3.21 Labor Matters
    83  
Section 3.22 Solvency
    83  
Section 3.23 Foreign Assets Control Regulations, etc.
    83  
 
       
ARTICLE IV CONDITIONS OF LENDING
    84  
 
       
Section 4.01 All Credit Events
    84  
Section 4.02 First Credit Event
    84  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    88  
 
       
Section 5.01 Existence; Businesses and Properties
    89  
Section 5.02 Insurance
    89  
Section 5.03 Obligations and Taxes
    90  
Section 5.04 Financial Statements, Reports, etc.
    90  
Section 5.05 Litigation and Other Notices
    92  
Section 5.06 Information Regarding Collateral
    93  
Section 5.07 Maintaining Records; Access to Properties and Inspections
    93  
Section 5.08 Use of Proceeds
    93  
Section 5.09 Further Assurances
    93  
 
       
ARTICLE VI NEGATIVE COVENANTS
    95  
 
       
Section 6.01 Indebtedness
    95  
Section 6.02 Liens
    95  
Section 6.03 Sale and Lease-Back Transactions
    98  
Section 6.04 Investments, Loans and Advances
    98  
Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions
    99  
Section 6.06 Restricted Payments; Restrictive Agreements
    100  
Section 6.07 Transactions with Affiliates
    101  
Section 6.08 Business of Borrowers and Subsidiaries
    101  
Section 6.09 Other Indebtedness and Agreements
    101  
Section 6.10 Interest Coverage Ratio
    102  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 6.11 Maximum Leverage Ratio
    102  
Section 6.12 Hedging Agreements
    102  
Section 6.13 [Reserved]
    102  
Section 6.14 Pension Plans
    102  
Section 6.15 Amendment of the MAC Merger Instruments
    102  
Section 6.16 MAC Group
    102  
Section 6.17 Deposit to MAC Trust Account
    103  
 
       
ARTICLE VII EVENTS OF DEFAULT
    103  
 
       
Section 7.01 Events of Default
    103  
Section 7.02 Optional Acceleration of Maturity
    105  
Section 7.03 Automatic Acceleration of Maturity
    105  
Section 7.04 Non-exclusivity of Remedies
    106  
Section 7.05 Application of Proceeds
    106  
 
       
ARTICLE VIII THE ADMINISTRATIVE AGENTS, THE COLLATERAL AGENTS, THE ISSUING BANKS
AND THE SWING LINE LENDERS
    107  
 
       
Section 8.01 Appointment and Authority
    107  
Section 8.02 Rights as a Lender
    107  
Section 8.03 Exculpatory Provisions
    108  
Section 8.04 Reliance by the Agents, the Issuing Banks and the Swing Line
Lenders
    109  
Section 8.05 Delegation of Duties
    109  
Section 8.06 Resignation of an Agent or a Swing Line Lender
    109  
Section 8.07 Non-Reliance on Agents and Other Lenders; Certain Acknowledgments
    110  

         
Section 8.08 Indemnification
    111  
Section 8.09 Collateral and Guaranty Matters
    111  
Section 8.10 No Other Duties, etc.
    113  
Section 8.11 Agents May File Proofs of Claim
    113  
 
       
ARTICLE IX MISCELLANEOUS
    114  
 
       
Section 9.01 Notices
    114  
Section 9.02 Survival of Agreement
    116  
Section 9.03 Binding Effect
    116  
Section 9.04 Successors and Assigns
    116  
Section 9.05 Expenses; Indemnity
    121  
Section 9.06 Right of Setoff
    123  
Section 9.07 Applicable Law
    124  
Section 9.08 Waivers; Amendment
    124  
Section 9.09 Interest Rate Limitation
    127  
Section 9.10 Entire Agreement
    127  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 9.11 WAIVER OF JURY TRIAL
    127  
Section 9.12 Severability
    128  
Section 9.13 Counterparts
    128  
Section 9.14 Headings
    128  
Section 9.15 Jurisdiction; Consent to Service of Process
    128  
Section 9.16 Confidentiality
    129  
Section 9.17 Judgment Currency
    130  
Section 9.18 Exculpation Provisions
    130  
Section 9.19 Payments Set Aside
    131  
Section 9.20 Termination
    131  
Section 9.21 Patriot Act Notice
    131  
Section 9.22 Amendment and Restatement
    131  

-iv-



--------------------------------------------------------------------------------



 



     
Schedule 1.01(a)
  Rolled Letters of Credit
Schedule 1.01(b)
  U.S. Subsidiary Guarantors
Schedule 1.01(c)
  Canadian Subsidiary Guarantors
Schedule 2.01
  Lenders and Commitments
Schedule 3.08
  Subsidiaries and Special Purpose Business Entities
Schedule 3.09
  Litigation
Schedule 3.16(a)
  Unfunded Plans
Schedule 3.16(b)
  Canadian Benefit Plans
Schedule 3.17
  Environmental Matters
Schedule 6.01
  Outstanding Indebtedness on Effective Date
Schedule 6.02
  Liens Existing on Effective Date
Schedule 6.04
  Existing Investments
 
   
Exhibit A
  [Reserved]
Exhibit B
  Form of Assignment and Acceptance
Exhibit C-1
  Form of U.S. Borrowing Request
Exhibit C-2
  Form of Canadian Borrowing Request
Exhibit C-3
  Form of Swing Line Borrowing Request
Exhibit D
  [Reserved]
Exhibit E-1
  Form of U.S. Pledge Agreement
Exhibit E-2
  Form of Canadian Pledge Agreement
Exhibit F-1
  Form of U.S. Security Agreement
Exhibit F-2
  Form of Canadian Security Agreement
Exhibit F-3
  Form of Australian Security Agreement
Exhibit G-1
  Form of U.S. Subsidiary Guarantee Agreement
Exhibit G-2
  Form of Canadian Subsidiary Guarantee Agreement
Exhibit G-3
  Form of U.S. Borrower Guarantee Agreement
Exhibit G-4
  Form of PTI Holdco Sub Guarantee Agreement
Exhibit G-5
  Form of Australian Guarantee Agreement
Exhibit H-1
  Form of Opinion of Vinson & Elkins L.L.P.
Exhibit H-2
  Form of Opinion of Fraser Milner Casgrain LLP
Exhibit I
  Form of Compliance Certificate
Exhibit J
  Form of Discount Note

-v-



--------------------------------------------------------------------------------



 



THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 10, 2010, is
among OIL STATES INTERNATIONAL, INC., a Delaware corporation (the “U.S.
Borrower”), PTI GROUP INC., a corporation amalgamated under the laws of the
Province of Alberta (the “Canadian Parent”), PTI PREMIUM CAMP SERVICES LTD., a
corporation amalgamated under the laws of the Province of Alberta (“PTI Premium”
and, together with the Canadian Parent, the “Canadian Borrowers” and, together
with the U.S. Borrower, the “Borrowers”), the Lenders (as defined in Article I),
WELLS FARGO BANK, N.A. (“Wells Fargo”), as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as U.S. collateral
agent (in such capacity, the “U.S. Collateral Agent”) for the Lenders, and ROYAL
BANK OF CANADA (“RBC”), as administrative agent (in such capacity, the “Canadian
Administrative Agent”) for the Canadian Lenders (as defined in Article I), and
as Canadian collateral agent (in such capacity, the “Canadian Collateral Agent”)
for the Canadian Lenders.
     The U.S. Borrower, the Canadian Parent, the lenders and agents party
thereto, and Wells Fargo, as administrative agent for such lenders, are parties
to that certain Credit Agreement dated as of October 30, 2003, as amended by
Amendment No. 1 thereto dated as of January 31, 2005, Amendment No. 2 thereto
dated as of December 5, 2006 and Amendment No. 3 thereto dated as of October 1,
2009 (as amended, the “Existing Credit Agreement”). The parties hereto desire to
amend and restate the Existing Credit Agreement in its entirety.
     The U.S. Borrower has requested the U.S. Lenders to extend credit in the
form of U.S. Loans to the U.S. Borrower in an aggregate principal amount at any
time outstanding not in excess of U.S.$700,000,000. The Canadian Borrowers have
requested the Canadian Lenders to extend credit in the form of Canadian Loans to
the Canadian Borrowers in an aggregate principal amount at any time outstanding
not in excess of U.S.$350,000,000 (or the Canadian Dollar Equivalent thereof).
The Borrowers have requested the Issuing Banks to issue Letters of Credit to
support payment obligations of the Borrowers and the Subsidiaries incurred in
the ordinary course of business.
     To evidence the credit facilities requested hereunder, the parties hereto
have agreed that this Agreement is an amendment and restatement of the Existing
Credit Agreement, not a new or substitute credit agreement or novation of the
Existing Credit Agreement, and each reference to a “Loan” or a “Letter of
Credit” shall include each Loan made and each Letter of Credit issued heretofore
under the Existing Credit Agreement as well as each Loan made and each Letter of
Credit issued hereafter under this Agreement.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto hereby (a) agree that the Existing Credit Agreement is
amended and restated in its entirety by this Agreement and (b) further agree as
follows:





--------------------------------------------------------------------------------



 



ARTICLE I
Definitions
     SECTION 1.01 Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Acceptance Fee” shall mean a fee payable in Canadian dollars by a Canadian
Borrower to the Canadian Administrative Agent for the account of a Canadian
Lender with respect to the acceptance of a B/A or the making of a B/A Equivalent
Loan on the date of such acceptance or loan, calculated on the face amount of
the B/A or the B/A Equivalent Loan at the rate per annum applicable on such date
as set forth in the row labeled “Eurocurrency/B/A Spread” in the definition of
the term “Applicable Percentage” on the basis of the number of days in the
applicable Contract Period (including the date of acceptance and excluding the
date of maturity) and a year of 365 days (it being agreed that the rate per
annum applicable to any B/A Equivalent Loan is equivalent to the rate per annum
otherwise applicable to the Bankers’ Acceptance which has been replaced by the
making of such B/A Equivalent Loan pursuant to Section 2.22).
     “Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the product of (a) the LIBO Rate in
effect for such Interest Period and (b) Statutory Reserves.
     “Administrative Agent Fee Letters” shall mean (a) the Fee Letter and
(b) the letter dated as of December 10, 2010 between the Canadian Parent and the
Canadian Administrative Agent.
     “Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
     “Administrative Agents” shall mean the Administrative Agent and the
Canadian Administrative Agent.
     “Administrative Questionnaire” shall mean an administrative questionnaire
in a form supplied from time to time by the Applicable Administrative Agent.
     “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified; provided, however, that for purposes of Section 6.07, the term
“Affiliate” shall also include any person that directly or indirectly owns 5% or
more of any class of Equity Interests of the person specified or that is an
officer or director of the person specified.
     “Agents” shall mean, collectively, the Administrative Agents and the
Collateral Agents.

-2-



--------------------------------------------------------------------------------



 



     “Aggregate L/C Exposure” shall mean, at any time, the sum of the U.S. L/C
Exposure and the U.S. Dollar Equivalent of the Canadian L/C Exposure at such
time.
     “Agreement” shall mean this Amended and Restated Credit Agreement dated as
of December 10, 2010 among the Borrowers, the Lenders, and the Agents.
     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1.0% and (c) the Adjusted LIBO
Rate for such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in U.S. dollars with a maturity of one
month plus 1.0%. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.
     “Alternative Currency” shall mean the Euro, Pounds Sterling, Japanese Yen,
Singapore Dollar, Australian Dollar, Hong Kong Dollar, Mexican Peso, Indian
Rupee, Kuwaiti Dinar and each other currency (other than U.S. dollars or
Canadian dollars) that is approved in accordance with Section 1.06.
     “Applicable Administrative Agent” shall mean (a) the Administrative Agent,
with respect to any U.S. Loan or U.S. Letter of Credit, and (b) the Canadian
Administrative Agent, with respect to any Canadian Loan or Canadian Letter of
Credit.
     “Applicable Borrower” shall mean (a) the U.S. Borrower, with respect to the
U.S. Revolving Credit Facility or the U.S. Term Loan Facility and (b) either the
Canadian Parent or PTI Premium, with respect to the Canadian Revolving Credit
Facility or the Canadian Term Loan Facility.
     “Applicable Collateral Agent” shall mean (a) the U.S. Collateral Agent,
with respect to the U.S. Security Documents and the U.S. Collateral, or (b) the
Canadian Collateral Agent, with respect to the Canadian Security Documents and
the Canadian Collateral.
     “Applicable Issuing Bank” shall mean (a) Wells Fargo, JPMorgan Chase Bank,
N.A., Capital One, N.A. or any other Issuing Bank that has issued, or has a
commitment to issue, U.S. Letters of Credit, with respect to U.S. Letters of
Credit, and (b) RBC, The Toronto-Dominion Bank, The Bank of Nova Scotia or any
other Issuing Bank that has issued, or has a commitment to issue, Canadian
Letters of Credit, with respect to Canadian Letters of Credit.
     “Applicable Lender” shall mean (a) when used with respect to the U.S.
Revolving Credit Facility, the U.S. Term Loan Facility, the Canadian Revolving
Credit Facility or the Canadian Term Loan Facility, a Lender that has a
Commitment or holds a Loan with respect to such Facility, (b) with respect to
the Letter of Credit Commitment, (i) the Issuing Banks and (ii) if any L/C
Disbursements have been made by an Issuing Bank and not reimbursed or refinanced
by Section 2.02(g), either the Canadian Revolving Lenders or the U.S. Revolving
Lenders, as the case may be, and (c) with respect to the U.S. Swing Line
Sublimit or the Canadian Swing Line Sublimit, the Applicable Swing Line Lender.

-3-



--------------------------------------------------------------------------------



 



     “Applicable Percentage” shall mean, for any day, with respect to any
Eurocurrency Loan, ABR Loan, B/A Loan, Canadian Prime Rate Loan, U.S. Base Rate
Loan or the Commitment Fee, the applicable percentage set forth below under the
applicable caption, based upon the Leverage Ratio as of the relevant date of
determination:

                                      ABR, Canadian Prime            
Eurocurrency/B/A     Rate and U.S. Base     Commitment Fee   Leverage Ratio  
Spread     Rate Spread     Percentage  
Category 1
                       
Less than 1.50 to 1.00
    2.00 %     1.00 %     0.375 %
 
                       
Category 2
                       
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
    2.25 %     1.25 %     0.375 %
 
                       
Category 3
                       
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
    2.50 %     1.50 %     0.50 %
 
                       
Category 4
                       
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
    2.75 %     1.75 %     0.50 %
 
                       
Category 5
                       
Greater than or equal to 3.00 to 1.00
    3.00 %     2.00 %     0.50 %

     Each change in the Applicable Percentage resulting from a change in the
Leverage Ratio shall be effective with respect to all Loans and Letters of
Credit outstanding on and after the date of delivery to the Administrative Agent
of the financial statements required by Section 5.04(a) or (b) and the
Compliance Certificate required by Section 5.04(c), respectively, indicating
such change until the date immediately preceding the next date of delivery of
such financial statements indicating another such change; provided, however,
that at any time during which the U.S. Borrower has failed to deliver when due
the financial statements required by Section 5.04(a) or (b) and the Compliance
Certificate required by Section 5.04(c), respectively, the Leverage Ratio shall
be deemed to be in Category 5 for purposes of determining the Applicable
Percentage. Notwithstanding the foregoing, (x) from the Effective Date through
but excluding the date of delivery to the Administrative Agent of financial
statements required by Section 5.04(a) or (b) and the Compliance Certificate
required by Section 5.04(c), respectively, the Leverage Ratio shall be deemed to
be in Category 3 for purposes of determining the Applicable Percentage and (y)
thereafter, the Applicable Percentage shall be based on the Leverage Ratio
reflected in the most recently delivered financial statements required by
Section 5.04(a) or (b) and the Compliance Certificate required by
Section 5.04(c), respectively.
     “Applicable Pro Rata Percentage” shall mean the Canadian Applicable Pro
Rata Percentage or the U.S. Applicable Pro Rata Percentage, as the context may
require.

-4-



--------------------------------------------------------------------------------



 



     “Applicable Required Lenders” shall mean (a) the Required U.S. Revolving
Lenders with respect to the U.S. Revolving Credit Facility, (b) the Required
U.S. Term Lenders with respect to the U.S. Term Loan Facility, (c) the Required
Canadian Revolving Lenders with respect to the Canadian Revolving Credit
Facility or (d) the Required Canadian Term Lenders with respect to the Canadian
Term Loan Facility.
     “Applicable Swing Line Lender” shall mean (a) with respect to the U.S.
Swing Line Sublimit, (i) the U.S. Swing Line Lender and (ii) if any U.S. Swing
Line Loans are outstanding pursuant to Section 2.23(c), the U.S. Revolving
Lenders and (b) with respect to the Canadian Swing Line Sublimit, (i) the
Canadian Swing Line Lender and (ii) if any Canadian Swing Line Loans are
outstanding pursuant to Section 2.23(c), the Canadian Revolving Lenders.
     “Approved Fund” shall mean any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
     “Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) of any or all of the property of
the U.S. Borrower or any of its Subsidiaries to any person other than the U.S.
Borrower or any of its Subsidiaries (other than (a) Equity Interests in the U.S.
Borrower or directors’ qualifying shares in any Subsidiary, (b) inventory,
damaged, obsolete or worn out assets, scrap and Permitted Investments, in each
case disposed of in the ordinary course of business, or (c) dispositions between
or among Subsidiaries that are not Loan Parties)), provided that any asset sale
or series of related asset sales described above having a value not in excess of
U.S.$1,000,000 shall be deemed not to be an “Asset Sale” for purposes of this
Agreement.
     “Assignee Group” shall mean two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.
     “Assignment and Acceptance” shall mean an assignment and acceptance entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04) and accepted by the Applicable Administrative Agent,
in substantially the form of Exhibit B or such other form as shall be approved
by the Applicable Administrative Agent.
     “Australian Guarantee Agreement” shall mean the Australian Guarantee
Agreement, substantially in the form of Exhibit G-5, between PTI Australia 1 and
PTI Australia 2 (as guarantors) in favor of the Canadian Collateral Agent for
the benefit of the Canadian Secured Parties.
     “Australian Security Agreements” shall mean the first ranking fixed and
floating charges substantially in the form of Exhibit F-3 granted by PTI
Australia 1 and PTI Australia 2 in favor of the Canadian Collateral Agent for
the benefit of the Canadian Secured Parties.
     “AutoBorrow Agreement” shall mean any agreement providing for automatic
borrowing services between a Loan Party and a Swing Line Lender.

-5-



--------------------------------------------------------------------------------



 



     “B/A Discount Rate” shall mean:
     (a) in relation to a Bankers’ Acceptance accepted by a Schedule I Bank, the
CDOR Rate;
     (b) in relation to a Bankers’ Acceptance accepted by a Schedule II Bank or
Schedule III Bank, the lesser of:
          (i) the annual interest rate equivalent to the arithmetic average of
the Discount Rate then applicable to Bankers’ Acceptances accepted by the
Schedule II Reference Banks or the Schedule III Reference Banks; and
          (ii) the CDOR Rate plus 0.10% per annum;
provided that, if both such rates are equal, then the “B/A Discount Rate”
applicable thereto shall be the rate specified in (i) above; and
     (c) in relation to a B/A Equivalent Loan:
          (i) made by a Schedule I Bank, the CDOR Rate;
     (ii) made by a Schedule II Bank or Schedule III Bank, the rate determined
in accordance with subparagraph (b) of this definition; and
     (iii) made by any other Lender, the CDOR Rate plus 0.10% per annum.
     “B/A Equivalent Loan” shall have the meaning assigned to such term in
Section 2.22(h).
     “B/A Loan” shall mean a Borrowing comprised of one or more Bankers’
Acceptances or, as applicable, B/A Equivalent Loans. For greater certainty, all
provisions of this Agreement that are applicable to Bankers’ Acceptances are
also applicable, mutatis mutandis, to B/A Equivalent Loans.
     “Bankers’ Acceptance” and “B/A” shall mean a non-interest bearing draft
denominated in Canadian dollars, drawn by a Canadian Borrower, and accepted by a
Canadian Revolving Lender in accordance with this Agreement, and may include a
depository note within the meaning of the Depository Bills and Notes Act
(Canada) and a bill of exchange within the meaning of the Bills of Exchange Act
(Canada).
     “Banking Services” shall mean each and any of the following bank services
provided to the U.S. Borrower or any Subsidiary by any Lender or any Affiliate
of a Lender: (a) commercial credit cards, (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).
     “Banking Services Obligations” shall mean any and all obligations of the
U.S. Borrower or any Subsidiary, whether absolute or contingent and howsoever
and whensoever created,

-6-



--------------------------------------------------------------------------------



 



arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States of America.
     “Borrower Materials” shall have the meaning assigned to such term in
Section 5.04.
     “Borrowing” shall mean a Canadian Revolving Borrowing, a Canadian Term
Borrowing, a U.S. Revolving Borrowing, a U.S. Term Borrowing or a Swing Line
Borrowing.
     “Borrowing Request” shall mean a request by a Borrower in accordance with
the terms of Section 2.03 and substantially in the form of Exhibit C-1, C-2, or
C-3, as applicable, or such other form as shall be reasonably approved by the
Applicable Administrative Agent.
     “Breakage Event” shall have the meaning assigned to such term in
Section 2.15.
     “Business Day” shall mean (a) when used in connection with a Loan, Letter
of Credit or payment denominated in U.S. dollars, any day other than a Saturday,
Sunday or any day on which banks in Charlotte, Houston and New York City are
authorized or required by law to close; provided, however, that when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in U.S. dollars in
the London interbank market, (b) when used in connection with a Canadian Loan,
Canadian Letter of Credit or payment denominated in Canadian dollars or U.S.
dollars under the Canadian Revolving Credit Facility or Canadian Term Loan
Facility, any day other than a Saturday, Sunday or any day on which banks in
Toronto, Ontario and Calgary, Alberta are authorized or required by law to close
and (c) when used in connection with a Letter of Credit or payment denominated
in an Alternative Currency, any day on which banks are open for foreign exchange
business in the principal financial center of the country of such Alternate
Currency and on which the relevant office of the Applicable Issuing Bank is not
authorized or required by law to close.
     “Calculation Date” shall mean (a) the first Business Day of each month,
(b) the date of each Borrowing Request with respect to a Canadian Loan and
(c) the Business Day preceding the issuance, amendment, extension or renewal of
each Letter of Credit denominated in Canadian dollars or an Alternative
Currency; provided, however, that none of the foregoing shall constitute a
Calculation Date unless at the time thereof (or after giving effect to any
Borrowing or Letter of Credit then being requested) Canadian Loans denominated
in Canadian dollars or Letters of Credit denominated in Alternative Currencies
are outstanding.
     “Canadian Applicable Pro Rata Percentage” shall mean with respect to any
Canadian Revolving Lender or Canadian Term Lender, the Canadian Revolving Pro
Rata Percentage or the Canadian Term Loan Pro Rata Percentage, respectively.
     “Canadian Benefit Plans” shall mean all employee benefit plans of any
nature or kind whatsoever that are not Canadian Pension Plans and are maintained
or contributed to by the Canadian Parent or any of the Canadian Subsidiaries, in
each case covering employees in Canada.

-7-



--------------------------------------------------------------------------------



 



     “Canadian Collateral” shall mean all “Collateral” as defined in any
Canadian Security Document and, for the avoidance of doubt and in respect of the
Australia Security Agreements, shall mean “Secured Property” as defined in the
Australian Security Agreements.
     “Canadian Commitment” shall mean a Canadian Revolving Commitment or a
Canadian Term Commitment, as the context requires.
     “Canadian Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
     “Canadian Dollar Equivalent” shall mean, on any date of determination, with
respect to any amount in U.S. dollars, the equivalent in Canadian dollars of
such amount, determined by the Administrative Agent using the Exchange Rate then
in effect.
     “Canadian dollars” and “C$” shall mean lawful currency of Canada.
     “Canadian GAAP” shall mean generally accepted accounting principles in
Canada, as recommended from time to time by the Canadian Institute of Chartered
Accountants, applied on a consistent basis.
     “Canadian L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Canadian Letters of Credit at such time plus
(b) the aggregate principal amount of all L/C Disbursements in respect of
Canadian Letters of Credit that have not yet been reimbursed at such time. The
Canadian L/C Exposure of any Canadian Revolving Lender at any time shall mean
its Canadian Revolving Pro Rata Percentage of the aggregate Canadian L/C
Exposure at such time.
     “Canadian L/C Participation Fee” shall have the meaning assigned to such
term in Section 2.05(c).
     “Canadian Lenders” shall mean Lenders having Canadian Commitments or
outstanding Canadian Loans.
     “Canadian Loans” shall mean a Canadian Revolving Credit Loan or a Canadian
Term Loan.
     “Canadian Pension Plans” shall mean each plan that is considered to be a
pension plan for the purposes of any applicable pension benefits standards
statute and/or regulation in Canada established, maintained or contributed to by
a Canadian Borrower or any of the Canadian Subsidiaries for its employees or
former employees.
     “Canadian Pledge Agreement” shall mean the Canadian Pledge Agreement,
substantially in the form of Exhibit E-2, among PTI Holdco Sub, the Canadian
Borrowers, the Canadian Subsidiary Guarantors party thereto and the Canadian
Collateral Agent for the benefit of the Canadian Secured Parties.
     “Canadian Prime Rate” shall mean, on any day, the annual rate of interest
equal to the greater of:

-8-



--------------------------------------------------------------------------------



 



     (a) the annual rate of interest announced from time to time by the Canadian
Administrative Agent as its prime rate in effect at its principal office in
Toronto, Ontario on such day for determining interest rates on Canadian
dollar-denominated commercial loans made in Canada; and
     (b) the annual rate of interest equal to the sum of (i) the CDOR Rate in
effect on such day and (ii) 1%.
When used in reference to any Loan or Borrowing, “Canadian Prime Rate” refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Canadian Prime Rate.
     “Canadian Revolving Borrowing” shall mean a group of Canadian Revolving
Credit Loans of a single Type made, converted or continued by the Canadian
Revolving Lenders on a single date and, in the case of a Eurocurrency Borrowing,
as to which a single Interest Period is in effect and, in the case of a B/A
Borrowing, as to which a single Contract Period is in effect.
     “Canadian Revolving Commitment” shall mean, with respect to each Canadian
Revolving Lender, the commitment of such Canadian Revolving Lender to (a) make
Canadian Revolving Credit Loans hereunder, (b) purchase participations in the
Canadian L/C Exposure and (c) purchase participations in Canadian Swing Line
Loans, in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Canadian
Revolving Credit Commitment”, or in the Assignment and Acceptance pursuant to
which such Canadian Revolving Lender assumed its Canadian Revolving Commitment,
as applicable, as the same may be (i) reduced from time to time pursuant to
Section 2.09 and (ii) reduced or increased from time to time pursuant to
assignments by or to such Canadian Revolving Lender pursuant to Section 9.04.
The aggregate amount of the Canadian Revolving Commitments as of the Effective
Date is $250,000,000.
     “Canadian Revolving Credit Exposure” shall mean, with respect to any
Canadian Revolving Lender at any time, the aggregate principal amount at such
time of all outstanding Canadian Revolving Credit Loans of such Lender
denominated in U.S. dollars, plus the U.S. Dollar Equivalent of the aggregate
principal amount at such time of all outstanding Canadian Revolving Credit Loans
of such Canadian Revolving Lender denominated in Canadian dollars, plus the U.S.
Dollar Equivalent of the aggregate amount at such time of such Canadian
Revolving Lender’s Canadian Revolving Pro Rata Percentage of the Canadian L/C
Exposure plus such Canadian Revolving Lender’s Canadian Revolving Pro Rata
Percentage of the outstanding amount of all Canadian Swing Line Loans.
     “Canadian Revolving Credit Facility” shall mean at any time the aggregate
amount of the Canadian Revolving Commitments of the Canadian Revolving Lenders
at such time.
     “Canadian Revolving Credit Loans” shall mean (a) the Canadian
dollar-denominated Revolving Credit Loans (including the aggregate face amount
of outstanding B/As) made by the Canadian Revolving Lenders to the Canadian
Borrowers hereunder and (b) the U.S. dollar-denominated Revolving Credit Loans
made by the Canadian Revolving Lenders to the Canadian Borrowers. Each Canadian
Revolving Credit Loan denominated in Canadian dollars shall be a

-9-



--------------------------------------------------------------------------------



 



Canadian Prime Rate Loan or a B/A Loan. Each Canadian Revolving Credit Loan
denominated in U.S. dollars and made to a Canadian Borrower shall be a
Eurocurrency Loan or a U.S. Base Rate Loan.
     “Canadian Revolving Lender” shall mean any Canadian Lender that has a
Canadian Revolving Commitment or holds a Canadian Revolving Credit Loan or a
participation in a Canadian Letter of Credit or a Canadian Swing Line Loan.
     “Canadian Revolving Pro Rata Percentage” of any Canadian Revolving Lender,
subject to any adjustment as provided in Section 2.24(c), shall mean the
percentage of the aggregate Canadian Revolving Commitments represented by such
Canadian Revolving Lender’s Canadian Revolving Commitment; provided that if the
Canadian Revolving Commitments have terminated, the Canadian Revolving Pro Rata
Percentages of the Canadian Revolving Lenders shall be determined based upon the
Canadian Revolving Commitments most recently in effect, giving effect to any
assignments.
     “Canadian Secured Parties” shall have the meaning assigned to such term in
the Canadian Security Agreement.
     “Canadian Security Agreement” shall mean the Canadian Security Agreement,
substantially in the form of Exhibit F-2, among the Canadian Borrowers and the
Canadian Subsidiary Guarantors, as grantors, and the Canadian Collateral Agent
for the benefit of the Canadian Secured Parties.
     “Canadian Security Documents” shall mean the Canadian Security Agreement,
the Canadian Pledge Agreement, Australian Security Agreements, and each other
Security Document to which any Canadian Borrower, any Canadian Subsidiary
Guarantor or any Subsidiary of a Canadian Borrower is a party and that purports
to grant a Lien in the assets of any such person in favor of the Canadian
Collateral Agent for the benefit of the Canadian Secured Parties.
     “Canadian Subsidiaries” shall mean the Subsidiaries (other than the
Canadian Parent) organized under the laws of Canada or any Province, territory
or other political subdivision thereof.
     “Canadian Subsidiary Guarantee Agreement” shall mean the Canadian
Subsidiary Guarantee Agreement, substantially in the form of Exhibit G-2, in
favor of the Canadian Collateral Agent for the benefit of the Canadian Secured
Parties.
     “Canadian Subsidiary Guarantor” shall mean each Canadian Subsidiary (other
than a Canadian Borrower) listed on Schedule 1.01(c), and each other Canadian
Subsidiary that is or becomes a party to the Canadian Subsidiary Guarantee
Agreement.
     “Canadian Swing Line Borrowing” shall mean a borrowing of a Canadian Swing
Line Loan pursuant to Section 2.23(a)(ii) or, if an AutoBorrow Agreement is in
effect, any transfer of funds pursuant to such AutoBorrow Agreement.

-10-



--------------------------------------------------------------------------------



 



     “Canadian Swing Line Lender” shall mean Royal Bank of Canada in its
capacity as provider of Canadian Swing Line Loans, or any successor swing line
lender hereunder.
     “Canadian Swing Line Loan” has the meaning assigned to such term in
Section 2.23(a)(ii).
     “Canadian Swing Line Sublimit” shall mean $15,000,000. The Canadian Swing
Line Sublimit is part of, and not in addition to, the Canadian Revolving
Commitments.
     “Canadian Term Borrowing” shall mean a group of Canadian Term Loans of a
single Type made, converted or continued by the Canadian Term Lenders on a
single date, and in the case of a Eurocurrency Borrowing, as to which a single
Interest Period is in effect.
     “Canadian Term Commitment” shall mean, with respect to each Canadian Term
Lender, the commitment of such Canadian Term Lender to make a single Canadian
Term Loan to PTI Premium on the Effective Date in an aggregate principal amount
not to exceed the U.S. dollar amount set forth opposite such Lender’s name on
Schedule 2.01. The aggregate amount of the Canadian Term Commitments as of the
Effective Date is $100,000,000.
     “Canadian Term Lender” shall mean any Canadian Lender that has a Canadian
Term Commitment or holds a Canadian Term Loan.
     “Canadian Term Loan” shall mean the Canadian dollar and U.S.
dollar-denominated term loans made by the Canadian Term Lenders to PTI Premium.
Each Canadian Term Loan denominated in Canadian dollars shall be a Canadian
Prime Rate Loan or a B/A Loan. Each Canadian Term Loan denominated in U.S.
dollars shall be a Eurocurrency Loan or a U.S. Base Rate Loan.
     “Canadian Term Loan Facility” shall mean (a) at any time on or prior to the
Effective Date, the aggregate amount of the Canadian Term Commitments at such
time and (b) at any time after the Effective Date, the aggregate principal
amount of the Canadian Term Loans of all Canadian Term Lenders outstanding at
such time.
     “Canadian Term Loan Pro Rata Percentage” with respect to any Canadian Term
Lender, (a) prior to the termination of the Canadian Term Commitments, the
percentage of the aggregate Canadian Term Commitments represented by such
Canadian Lender’s Canadian Term Commitment at such time and (b) following the
termination of the Canadian Term Commitments, the percentage of the aggregate
principal amount of the Canadian Term Loans represented by such Canadian
Lender’s Canadian Term Loans at such time.
     “Capital Lease Obligations” of any person shall mean the obligations of
such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP; provided that any lease that was treated as
an operating lease under GAAP at the time it was entered into that later becomes
a capital lease as a result of a change in GAAP during

-11-



--------------------------------------------------------------------------------



 



the life of such lease, including any renewals, shall be treated as an operating
lease for all purposes under this Agreement.
     “Cash Collateralize” shall mean to pledge and deposit with or deliver to
the Applicable Collateral Agent, for the benefit of the U.S. Secured Parties or
the Canadian Secured Parties, as applicable, as collateral for the U.S. L/C
Exposure or the Canadian L/C Exposure, as applicable, cash or deposit account
balances pursuant to documentation in form and substance reasonably satisfactory
to the Applicable Borrower, the Applicable Collateral Agent and the Applicable
Issuing Banks (which documentation is hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings.
     “CDOR Rate” shall mean, for each day in any period, the annual rate of
interest that is the rate based on an average rate applicable to Canadian dollar
bankers’ acceptances for a term equal to the term of the relevant Contract
Period (or for a term of one month for purposes of determining the Canadian
Prime Rate) appearing on the Reuters Screen CDOR Page at approximately
10:00 a.m. (Standard Time), on such date, or if such date is not a Business Day,
on the immediately preceding Business Day; provided that if such rate does not
appear on the Reuters Screen CDOR Page on such date as contemplated, then the
CDOR Rate on such date shall be the Discount Rate quoted by the Canadian
Administrative Agent (determined as of 10:00 a.m. (Standard Time) on such date)
that would be applicable to Canadian dollar bankers’ acceptances in a comparable
amount and with comparable maturity dates to the Bankers’ Acceptances requested
by the applicable Canadian Borrower on such date or, if such date is not a
Business Day, on the immediately preceding Business Day.
     “Change in Control” shall mean (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the U.S. Borrower; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
U.S. Borrower by persons who were neither (i) nominated by the board of
directors of the U.S. Borrower nor (ii) appointed by the directors so nominated
or (c) the failure, without giving effect to the Exchangeable Shares, by the
U.S. Borrower to own, directly or indirectly, beneficially and of record, 100%
of the issued and outstanding Equity Interests of the Canadian Parent.
     “Change in Law” shall mean (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or an Issuing
Bank (or, for purposes of Section 2.13, by any lending office of such Lender or
by such Lender’s or such Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
however, for purposes of this Agreement and to the extent permitted by
applicable laws, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, guidelines or directives in connection therewith are deemed to
have gone into effect and adopted after the date of this Agreement.

-12-



--------------------------------------------------------------------------------



 



     “Class”, when used in reference to (a) any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Canadian
Revolving Credit Loans, Canadian Term Loans, U.S. Revolving Credit Loans or U.S.
Term Loans, and (b) any Commitment, refers to whether such Commitment is a
Canadian Revolving Commitment, Canadian Term Commitment, a U.S. Revolving
Commitment or U.S. Term Commitment.
     “Co-Lead Arrangers” shall mean Wells Fargo Securities, LLC, RBC Capital
Markets and J. P. Morgan Securities LLC, in such capacity.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collateral” shall mean, collectively, all of the U.S. Collateral and the
Canadian Collateral.
     “Collateral Agents” shall mean, collectively, the U.S. Collateral Agent and
the Canadian Collateral Agent.
     “Commitment” shall mean, with respect to any Lender, such Lender’s U.S.
Revolving Commitment, U.S. Term Commitment, Canadian Revolving Commitment or
Canadian Term Commitment, and “Commitments” shall mean the U.S. Commitments and
the Canadian Commitments.
     “Commitment Fees” shall have the meaning assigned to such term in
Section 2.05(a).
     “Compliance Certificate” shall have the meaning assigned to such term in
Section 5.04(c).
     “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum of the U.S. Borrower dated October 2010.
     “Consolidated EBITDA” shall mean, for any period, EBITDA of the U.S.
Borrower and the subsidiaries for such period, all determined on a consolidated
basis.
     “Consolidated Interest Expense” shall mean, for any person for any period,
the sum of (a) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations but excluding the amortization of debt
discount and debt issuance costs) of such person for such period, determined on
a consolidated basis in accordance with GAAP, plus (b) any interest accrued
during such period in respect of Indebtedness of such person that is required to
be capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP. For purposes of the foregoing, interest expense
shall be determined after giving effect to any net payments made or received by
such person with respect to interest rate Hedging Agreements.
     “Consolidated Net Income” shall mean, for any person for any period, the
net income or loss of such person for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any subsidiary of such person to the extent that the declaration or
payment of dividends or similar distributions by such subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any

-13-



--------------------------------------------------------------------------------



 



agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such subsidiary, (b) the income of any person in which
any other person (other than such person or a wholly owned subsidiary thereof or
any director holding qualifying shares in accordance with applicable law) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to such person or a wholly owned subsidiary thereof
by such person during such period, and (c) any gains or losses attributable to
sales of assets out of the ordinary course of business.
     “Consolidated Net Worth” shall mean, at any time, the net worth or total
shareholders’ equity of the U.S. Borrower and the subsidiaries on a consolidated
basis determined in accordance with GAAP.
     “Contract Period” shall mean the term of a B/A Loan selected by a Canadian
Borrower in accordance with Section 2.22, commencing on the date of such B/A
Loan and expiring on a Business Day which shall be either 30 days, 60 days,
90 days or 180 days thereafter, provided that (a) subject to clause (b) below,
each such period shall be subject to such extensions or reductions as may be
reasonably determined by the Canadian Administrative Agent to ensure that each
Contract Period shall expire on a Business Day, and (b) no Contract Period shall
extend beyond the Maturity Date.
     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controlling” and “Controlled” shall have meanings correlative
thereto.
     “Credit Event” shall have the meaning assigned to such term in
Section 4.01.
     “Default” shall mean any event or condition which upon notice, lapse of
time or both would constitute an Event of Default.
     “Defaulting Lender” shall mean, subject to Section 2.24(d), any Lender
that, as determined in good faith by the Applicable Administrative Agent, an
Applicable Issuing Bank or a Swing Line Lender:
     (a) has failed to perform any of its funding obligations hereunder,
including in respect of its Loans, participations in respect of Letters of
Credit or participations in Swing Line Loans, within three (3) Business Days of
the date required to be funded by it hereunder;
     (b) has notified the U.S. Borrower, an Administrative Agent, any Issuing
Bank, a Swing Line Lender or any Lender that it does not intend to comply with
its funding obligations or has made a public statement to that effect with
respect to its respective funding obligations hereunder or under other
agreements generally;
     (c) has failed, within three (3) Business Days after request by an
Administrative Agent, an Issuing Bank or a Swing Line Lender, to confirm in a
manner satisfactory to such Administrative Agent, such Issuing Bank or such
Swing Line Lender, as applicable, that it will comply with its funding
obligations; or

-14-



--------------------------------------------------------------------------------



 



     (d) has, or has a direct or indirect parent company that has, (i) become
the subject of a proceeding under any Insolvency Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.
     “Discount Proceeds” shall mean the net cash proceeds to the applicable
Canadian Borrower from the sale of a Bankers’ Acceptance pursuant hereto or, in
the case of B/A Equivalent Loans, the amount of a B/A Equivalent Loan at the B/A
Discount Rate, in any case, before deduction or payment of the fees to be paid
to the Canadian Lenders under Section 2.06.
     “Discount Rate” shall mean, with respect to the issuance of a Bankers’
Acceptance, the rate of interest per annum, calculated on the basis of a year of
365 days, (rounded upwards, if necessary, to the nearest whole multiple of
1/100th of one percent) which is equal to the discount exacted by a purchaser
taking initial delivery of such Bankers’ Acceptance, calculated as a rate per
annum and as if the issuer thereof received the discount proceeds in respect of
such Bankers’ Acceptance on its date of issuance and had repaid the respective
face amount of such Bankers’ Acceptance on the maturity date thereof.
     “dollars”, “U.S. dollars”, “U.S.$” or “$” shall mean lawful money of the
United States of America.
     “Domestic Subsidiaries” shall mean all Subsidiaries incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.
     “EBITDA” shall mean, for any person for any period, Consolidated Net Income
of such person for such period plus (a) without duplication and to the extent
deducted in determining such Consolidated Net Income, the sum of
(i) Consolidated Interest Expense for such period, (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) any noncash charges or extraordinary losses
for such period and (v) transaction costs associated with the Transactions in an
aggregate amount not to exceed $30,000,000 plus such additional amounts as a
result of currency exchange fluctuations in an amount reasonably acceptable to
the Administrative Agent, and minus (b) without duplication (i) all cash
payments made during such period on account of reserves, restructuring charges
and other noncash charges added to Consolidated Net Income pursuant to clause
(a)(iv) above in a previous period and (ii) to the extent included in
determining such Consolidated Net Income, any extraordinary gains and all
noncash items of income for such period, all determined for such person on a
consolidated basis in accordance with GAAP.
     “Effective Date” shall mean the date upon which all of the conditions set
forth in Sections 4.01 and 4.02 are satisfied or waived in accordance with
Section 9.08(b), which date shall not be later than March 31, 2011.

-15-



--------------------------------------------------------------------------------



 



     “Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other person (other than a natural person).
     “Environmental Laws” shall mean all former, current and future federal,
state, provincial, local and foreign laws (including common law), treaties,
regulations, rules, ordinances, codes, decrees, judgments, directives, orders
(including consent orders), and agreements in each case, relating to protection
of the environment, natural resources, human health and safety or the presence,
Release of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.
     “Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or noncompliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
     “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in any person, or any obligations
convertible into or exchangeable for, or giving any person a right, option or
warrant to acquire such equity interests or such convertible or exchangeable
obligations.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
the same may be amended from time to time.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with a Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
     “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
failure of any Plan to satisfy the Pension Funding Rules; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of a Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; (e) the receipt by a Borrower or
any of its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the receipt by a Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from a
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan

-16-



--------------------------------------------------------------------------------



 



is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (g) the occurrence of a “prohibited transaction” with respect
to which a Borrower or any of the Subsidiaries is a “disqualified person”
(within the meaning of Section 4975 of the Code) or with respect to which a
Borrower or any such Subsidiary could otherwise be liable; or (h) any other
event or condition with respect to a Plan or Multiemployer Plan that could
result in liability of a Borrower or any Subsidiary.
     “Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” shall have the meaning assigned to such term in
Article VII.
     “Exchange Rate” shall mean, on any day, (a) with respect to the Canadian
Revolving Credit Facility and the Canadian Term Loan Facility only, for purposes
of determining the U.S. Dollar Equivalent of Canadian dollars and the Canadian
Dollar Equivalent, the Bank of Canada spot rate of exchange at which Canadian
dollars may be exchanged into U.S. Dollars or at which U.S. Dollars may be
exchanged into Canadian dollars, respectively at approximately 12:00 p.m.
(Standard Time) on such day and (b) (i) for purposes of determining the U.S.
Dollar Equivalent, the rate at which Canadian dollars or the applicable
Alternative Currency may be exchanged into U.S. dollars and (ii) for purposes of
determining the Canadian Dollar Equivalent, the rate at which U.S. dollars may
be exchanged into Canadian dollars, in each case as set forth at approximately
12:00 p.m. (Standard Time) on such day on the applicable Bloomberg Currency
Page. In the event that such rate does not appear on such Bloomberg Currency
Page, the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the U.S. Borrower, or, in the absence of such
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of Canadian dollars or U.S.
dollars, as applicable, are then being conducted, at or about 12:00 p.m.
(Standard Time) on such day for the purchase of U.S. dollars or Canadian dollars
or Alternative Currencies, as the case may be, for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any method
it deems commercially reasonable and appropriate to determine such rate, and
such determination shall be presumed correct absent manifest error.
     “Exchangeable Shares” shall mean the non-voting Exchangeable Shares in the
capital of PTI Holdco, issued to certain current or former shareholders of the
Canadian Parent outstanding as of the Effective Date.
     “Excluded Taxes” shall mean, with respect to either Administrative Agent,
any Lender, any Issuing Bank, either Swing Line Lender or any other recipient of
any payment to be made by or on account of any obligation of any Borrower
hereunder, (a) taxes imposed on (or measured by) its overall net income (however
denominated) and franchise taxes imposed on it (in lieu of net income taxes), by
the jurisdiction (or any political subdivision) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender or Swing Line Lender, in which its applicable lending office
is located, (b) any branch profits taxes

-17-



--------------------------------------------------------------------------------



 



imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which a Borrower is located, (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by a Borrower under
Section 2.20(a)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.19(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Applicable Borrower with
respect to such withholding tax pursuant to Section 2.19(a) and (d) any
withholding taxes imposed because of FATCA (other than as a result of a Change
in Law).
     “Existing Credit Agreement” shall have the meaning assigned to such term in
the pre-amble.
     “Existing MAC Group Credit Agreement” shall mean the Amendment and
Restatement Deed No. 2 — Loan Agreement dated as of October 15, 2010 among MAC
Group, The MAC Linen Services Pty Ltd, MSL Nominees Pty Ltd and NAB.
     “Facility” shall mean the U.S. Revolving Credit Facility, the U.S. Term
Loan Facility, the Canadian Revolving Credit Facility or the Canadian Term Loan
Facility, in each case as the context may require.
     “FATCA” shall mean Sections 1471 through 1474 of the Code as of the date
hereof and any regulations or official interpretations thereof.
     “FCPA” means the United States Foreign Corrupt Practices Act of 1977.
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the rate (rounded upwards, if
necessary, to the next 1/100 of 1%) for such transactions as determined by the
Administrative Agent.
     “Fee Letter” shall mean the letter agreement dated as of October 14, 2010
among the Borrowers, the Wells Fargo Securities, LLC and the Administrative
Agent.
     “Fees” shall mean, collectively, the Commitment Fees, the Administrative
Agent Fees, the L/C Participation Fees and the Issuing Bank Fees.
     “Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
     “Foreign Lender” shall mean, with respect to a Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States of America, each State thereof and

-18-



--------------------------------------------------------------------------------



 



the District of Columbia shall be deemed to constitute a single jurisdiction and
Canada and each Province thereof shall be deemed to constitute a single
jurisdiction.
     “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
     “Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
with respect to an Issuing Bank, (a) such Defaulting Lender’s U.S. Revolving Pro
Rata Percentage or Canadian Revolving Pro Rata Percentage, as applicable
(determined, for the avoidance of doubt, without giving effect to any adjustment
provided for in Section 2.24(c)) of the outstanding U.S. L/C Exposure or
Canadian L/C Exposure, as applicable, less (b) any portion of the amount
calculated under clause (a) above the risk participation with respect to which
has been reallocated to other Applicable Lenders or Cash Collateralized in
accordance with the terms hereof.
     “Fund” shall mean any person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” shall mean United States generally accepted accounting principles
applied on a consistent basis.
     “Governmental Authority” shall mean the government of the United States or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
     “Granting Lender” shall have the meaning assigned to such term in
Section 9.04(g).
     “Guarantee” of or by any person shall mean (a) any obligation, contingent
or otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (ii) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing person in good faith. The term “Guarantee” as a verb has a
corresponding meaning; provided, however, that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business.

-19-



--------------------------------------------------------------------------------



 



     “Guarantee Agreements” shall mean, collectively, the U.S. Subsidiary
Guarantee Agreement, the Canadian Subsidiary Guarantee Agreement, the U.S.
Borrower Guarantee Agreement, the PTI Holdco Sub Guarantee Agreement and the
Australian Guarantee Agreement.
     “Guarantors” shall mean, collectively, the U.S. Borrower, the Subsidiary
Guarantors and PTI Holdco Sub.
     “Hazardous Materials” shall mean (a) any petroleum products or byproducts
and all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde
foam insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.
     “Hedging Agreement” shall mean any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
     “Implementation Date” shall have the meaning assigned to it in the MAC
Merger Agreement.
     “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person upon which interest charges are customarily paid
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (d) all obligations of such person under
conditional sale or other title retention agreements relating to property or
assets purchased by such person, (e) all obligations of such person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed (provided that, for purposes
hereof, the amount thereof shall be limited to the lesser of (i) the amount of
such Indebtedness and (ii) the fair market value of such property), (g) all
Guarantees by such person of Indebtedness of others, (h) all Capital Lease
Obligations of such person, (i) all obligations of such person as an account
party in respect of letters of credit and (j) all obligations of such person in
respect of bankers’ acceptances. The Indebtedness of any person shall include
the Indebtedness of any partnership in which such person is a general partner,
except to the extent that, by its terms, such Indebtedness is nonrecourse to
such person.
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
     “Insolvency Law” shall mean, to the extent applicable, (a) Title 11 of the
United States Code, (b) the Bankruptcy and Insolvency Act (Canada), (c) the
Companies’ Creditors Arrangement Act (Canada) and (d) any similar federal,
provincial, state, local or foreign bankruptcy or insolvency law applicable to
the U.S. Borrower or any of its Subsidiaries, in each case as now constituted or
hereafter amended or enacted.

-20-



--------------------------------------------------------------------------------



 



     “Interest Coverage Ratio” for any period shall mean the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
the U.S. Borrower and the subsidiaries for such period. Solely for purposes of
this definition, if, at any time the Interest Coverage Ratio is being
determined, the U.S. Borrower or any subsidiary shall have completed a Permitted
Acquisition or Asset Sale the consideration of which is greater than $25,000,000
since the beginning of the relevant four fiscal quarter period, the Interest
Coverage Ratio shall be determined on a pro forma basis (using the criteria
therefor described in Section 6.04(i)) as if such Permitted Acquisition or Asset
Sale and any related incurrence or repayment of Indebtedness, had occurred at
the beginning of such period.
     “Interest Payment Date” shall mean (a) with respect to any ABR Loan,
Canadian Prime Rate Loan, U.S. Base Rate Loan or Swing Line Loan, the last
Business Day of each March, June, September and December, and the earlier of the
Maturity Date and the date on which the applicable Commitment shall expire or be
terminated as provided herein, and (b) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and the earlier of the Maturity Date and the date on which the
applicable Commitment shall expire or be terminated as provided herein, and in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing.
     “Interest Period” shall mean, with respect to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) in the calendar month that is 1, 3 or 6 months thereafter, as a
Borrower may elect; provided, however, that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
     “Issuing Bank” shall mean, as the context may require, (a) Wells Fargo,
with respect to Letters of Credit issued by it, (b) JPMorgan Chase Bank, N.A.,
with respect to Letters of Credit issued by it, (c) RBC, with respect to Letters
of Credit issued by it, (d) The Toronto-Dominion Bank, with respect to Letters
of Credit issued by it, (e) The Bank of Nova Scotia, with respect to Letters of
Credit issued by it, (f) Capital One, N.A., with respect to Letters of Credit
issued by it, (g) with respect to each Rolled Letter of Credit, the Lender that
issued such Rolled Letter of Credit, (h) any other Lender that may become an
Issuing Bank pursuant to Section 2.21(j) or (l) with respect to Letters of
Credit issued by such Lender, or (i) collectively, all the foregoing. Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.
     “Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

-21-



--------------------------------------------------------------------------------



 



     “ITA” shall mean the Income Tax Act (Canada), as amended, and any successor
thereto, and any regulations promulgated thereunder.
     “L/C Commitment” shall mean the commitment of each Issuing Bank to issue
Letters of Credit pursuant to Section 2.21.
     “L/C Disbursement” shall mean a payment or disbursement made by an Issuing
Bank pursuant to a Letter of Credit.
     “L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
     “Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than
any such person that has ceased to be a party hereto pursuant to an Assignment
and Acceptance or pursuant to Section 2.24), (b) any person that has become a
party hereto pursuant to an Assignment and Acceptance and (c) the Swing Line
Lenders.
     “Letter of Credit” shall mean any letter of credit issued (or, in the case
of a Rolled Letter of Credit, deemed issued) pursuant to Section 2.21. A Letter
of Credit shall be a “U.S. Letter of Credit” if issued for the account of the
U.S. Borrower in U.S. dollars or an Alternative Currency, and a “Canadian Letter
of Credit” if issued for the account of a Canadian Borrower in Canadian dollars.
     “Letter of Credit Application” shall mean an application and agreement for
the issuance, amendment or extension of a Letter of Credit in the form from time
to time in use by an Issuing Bank.
     “Letter of Credit Documents” shall mean, with respect to any Letter of
Credit, such Letter of Credit, the related Letter of Credit Application and any
agreements, documents, and instruments entered into in connection with or
relating to such Letter of Credit.
     “Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such
date to Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date for which financial statements have
been delivered pursuant to Section 5.04(a) or (b). Solely for purposes of this
definition, if, at any time the Leverage Ratio is being determined, the U.S.
Borrower or any subsidiary shall have completed a Permitted Acquisition or Asset
Sale the consideration of which is greater than $25,000,000 since the beginning
of the relevant four fiscal quarter period, the Leverage Ratio shall be
determined on a pro forma basis (using the criteria therefor described in
Section 6.04(i)) as if such Permitted Acquisition or Asset Sale, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.
     “LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the interest rate per annum (rounded upward to the nearest
whole multiple of 1/100 of 1%) equal to (a) the applicable British Bankers
Association Interest Settlement Rate for deposits in U.S. dollars (for delivery
on the first day of such Interest Period) appearing on the Reuters “LIBOR01”
screen (or on any successor or substitute screen provided by Reuters, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time

-22-



--------------------------------------------------------------------------------



 



for purposes of providing quotations of interest rates applicable to deposits in
Dollars in the London interbank market) as of 11:00 a.m. (London, England time)
two Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period, and (b) if the rate as determined under
clause (a) is not available at such time for any reason, then the applicable
LIBO Rate with respect to any Eurocurrency Borrowing for the relevant Interest
Period shall instead be the rate determined by the Administrative Agent to be
the rate at which the Administrative Agent or one of its affiliate banks offers
to place deposits in Dollars for delivery on the first day of such Interest
Period with first class banks in the London interbank market at approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period of comparable term and amount and having a maturity equal
to such Interest Period.
     “Lien” shall mean, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, charge, hypothec or security interest in or on
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
     “Liquidity” shall mean, as of any date of determination, (a) the amount
that the Borrowers are entitled to borrow as Canadian Revolving Credit Loans or
U.S. Revolving Credit Loans hereunder (after giving effect to the outstanding
principal amount of Canadian Revolving Credit Loans, U.S. Revolving Credit
Loans, Swing Line Loans and the Aggregate L/C Exposure) plus (b) the amount of
unrestricted cash (determined in accordance with GAAP) and Permitted Investments
of the U.S. Borrower and its subsidiaries other than the MAC Group and its
subsidiaries.
     “Loan Documents” shall mean, collectively, this Agreement, any Notes, if
any, issued pursuant to Section 2.04(h), the Guarantee Agreements, the Security
Documents, the Letter of Credit Documents, the Fee Letter and each other
certificate, agreement, instrument or other document executed and delivered, in
each case, by or on behalf of any Loan Party pursuant to the foregoing;
provided, however, that for purposes of Section 9.08, “Loan Documents” shall
mean this Agreement, the Guarantee Agreements and the Security Documents.
     “Loan Parties” shall mean the Borrowers and the Guarantors.
     “Loans” shall mean, collectively, the U.S. Loans, the Canadian Loans and
the Swing Line Loans.
     “MAC Group” shall mean The MAC Services Group Limited, a company organized
under the laws of the Commonwealth of Australia.
     “MAC Merger” shall mean the acquisition by the U.S. Borrower (through a
wholly owned indirect Subsidiary) of all outstanding Equity Interests of MAC
Group, including the mergers contemplated by the MAC Merger Agreement in
connection therewith.
     “MAC Merger Agreement” shall mean the Scheme Implementation Deed dated as
of October 15, 2010 between MAC Group and the U.S. Borrower, as such agreement
is in effect on the date hereof.

-23-



--------------------------------------------------------------------------------



 



     “MAC Merger Instruments” shall mean, collectively, (a) the MAC Merger
Agreement, (b) the Scheme of Arrangement dated as of October 15, 2010 between
MAC Group and each person registered as a holder of fully paid ordinary shares
in MAC Group in the MSL Share Register as at the Record Date (other than the
Excluded Shareholders) (each such capitalized term as defined therein), (c) the
Deed Poll dated as of October 15, 2010 by the U.S. Borrower and MAC Group in
favor of each person registered as a holder of fully paid ordinary shares in MAC
Group in the MSL Share Register as at the Record Date (other than the Excluded
Shareholders) and (d) all schedules, certificates and exhibits relating thereto
and ancillary agreements executed and delivered by MAC Group and other parties
named in the MAC Merger Agreement, the Loan Parties in connection with the MAC
Merger Agreement and the MAC Merger.
     “MAC Trust Account” shall mean the Australian dollar denominated trust
account operated by MAC Group to hold monies on trust for the purpose of paying
the Scheme Consideration to the Scheme Shareholders (as defined in the MAC
Merger Agreement).
     “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
     “Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations or condition (financial or otherwise) of the U.S.
Borrower and its subsidiaries (including, after the Implementation Date, MAC
Group and its subsidiaries), taken as a whole, (b) material impairment of the
ability of any Borrower or any other Loan Party to perform any of its
obligations under any Loan Document to which it is or will be a party or
(c) material impairment of the rights of or benefits available to the Lenders
and the Agents under any Loan Document.
     “Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrowers and the Subsidiaries in an aggregate
principal amount exceeding U.S.$25,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of a Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Borrower or
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.
     “Material Subsidiary” shall mean any Subsidiary of the U.S. Borrower that,
as of the most recent date for which financial statements required to be
delivered pursuant to Sections 5.04(a) or (b) are available, has either (a) net
tangible assets (excluding assets that are eliminated in the calculation of
consolidated net tangible assets of the U.S. Borrower and its subsidiaries) that
constitute more than 5% of the consolidated net tangible assets of the U.S.
Borrower and its subsidiaries or (b) EBITDA greater than 5% of Consolidated
EBITDA; provided that if (i) the combined net tangible assets of the
Subsidiaries that are not considered to be Material Subsidiaries (referred to
herein as the “Immaterial Subsidiaries”) exceeds 15% of consolidated net
tangible assets of the U.S. Borrower and its subsidiaries, or (ii) the combined
EBITDA of the Immaterial Subsidiaries exceeds 15% of Consolidated EBITDA, then
one or more of such Immaterial Subsidiaries shall be deemed to be Material
Subsidiaries in descending order based on the respective percentage of
consolidated net tangible assets or percentage of Consolidated EBITDA until such
excess shall have been eliminated; provided however that the MAC Group

-24-



--------------------------------------------------------------------------------



 



and its subsidiaries shall be disregarded for purposes of determining the
“Material Subsidiaries”. Each Material Subsidiary listed on Schedules 1.01(b)
and 1.01(c) is a Guarantor as of the Effective Date.
     “Maturity Date” shall mean December 10, 2015.
     “Moody’s” shall mean Moody’s Investors Service, Inc. and any successor
thereto which is a nationally recognized statistical rating organization.
     “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “NAB” shall mean National Australia Bank Limited.
     “Obligations” shall mean all obligations defined as “Obligations” in the
Subsidiary Guarantee Agreements and the Security Documents.
     “OFAC” means the Office of Foreign Assets Control of the U.S. Department of
the Treasury.
     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
     “Participant” has the meaning assigned to such term in Section 9.04(d).
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
     “Pension Act” shall mean the Pension Protection Act of 2006.
     “Pension Funding Rules” shall mean the rules of the Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Plans and set forth in, with respect to plan years ending prior to
the effective date of the Pension Act, Section 412 of the Code and Section 302
of ERISA, each as in effect prior to the Pension Act and, thereafter,
Section 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.
     “Perfection Certificate” shall mean the Perfection Certificate
substantially in the form of Annex 1 to the Security Agreements.
     “Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(i).
     “Permitted Investments” shall mean:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, United States of America, Canada, the
United Kingdom,

-25-



--------------------------------------------------------------------------------



 



Australia or any other country that is a signatory to the Convention on the
Organization for Economic Co-operation and Development (or by any agency, state,
province or territory thereof to the extent such obligations are backed by the
full faith and credit of such country or applicable state, province or
territory), in each case maturing within one year from the date of acquisition
thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P, Moody’s, Canadian Bond Rating Service or
Dominion Bond Rating Service Limited;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market and other deposit accounts issued
or offered by, any domestic office of any Lender or any commercial bank
organized under the laws of the United States of America, Canada, the United
Kingdom or Australia or any state, province of territory thereof, that has a
combined capital and surplus and undivided profits of not less than
U.S.$500,000,000 (or, in the case of any bank that is a Lender,
U.S.$200,000,000);
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above; and
     (e) other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.
     “person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
     “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code, and in respect of which the U.S. Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Platform” shall have the meaning assigned to such term in Section 5.04.
     “Pledge Agreements” shall mean, collectively, the U.S. Pledge Agreement and
the Canadian Pledge Agreement.
     “Potential Defaulting Lender” shall mean, at any time, a Lender that has,
or whose parent company has, a non-investment grade rating from Moody’s or S&P
or another nationally recognized rating agency. Any determination that a Lender
is a Potential Defaulting Lender will be made by an Administrative Agent in its
sole discretion acting in good faith.
     “Prime Rate” shall mean the rate of interest per annum publicly announced
from time to time by Wells Fargo as its prime rate in effect at its principal
office in San Francisco; each

-26-



--------------------------------------------------------------------------------



 



change in the Prime Rate shall be effective on the date such change is publicly
announced as being effective.
     “PTI Australia 1” shall mean PTI Holding Company 1 Pty Ltd ACN 146 700 441,
a proprietary company incorporated in Australia, and the direct owner of 100% of
the Equity Interests of PTI Australia 2.
     “PTI Australia 2” shall mean PTI Holding Company 2 Pty Ltd ACN 146 700 487,
a proprietary company incorporated in Australia, and the direct owner of 100% of
the Equity Interests of the MAC Group.
     “PTI Holdco” shall mean 892489 Alberta Inc., a corporation organized and
existing under the laws of the Province of Alberta.
     “PTI Holdco Sub” shall mean 892493 Alberta Inc., a corporation organized
and existing under the laws of the Province of Alberta, and the direct owner of
100% of the Equity Interests of the Canadian Parent.
     “PTI Holdco Sub Guarantee Agreement” shall mean the PTI Holdco Sub
Guarantee Agreement, substantially in the form of Exhibit G-4, between PTI
Holdco Sub and the Canadian Collateral Agent for the benefit of the Canadian
Secured Parties.
     “Public Lender” shall have the meaning assigned to such term in
Section 5.04.
     “Refinancing Transactions” shall mean the refinancing of all obligations
under the Existing Credit Agreement.
     “Register” shall have the meaning assigned to such term in Section 9.04(c).
     “Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective partners, directors, officers, employees,
agents and advisors of such person and such person’s Affiliates.
     “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the environment or within or upon any building,
structure, facility or fixture.
     “Required Canadian Lenders” shall mean, at any time, Canadian Lenders
having Canadian Loans, a share of the Canadian L/C Exposure and unused Canadian
Revolving

-27-



--------------------------------------------------------------------------------



 



Commitments representing at least a majority of the sum of all Canadian Loans
outstanding, the Canadian L/C Exposure and unused Canadian Revolving Commitments
at such time. For purposes of determining the Required Canadian Lenders at any
time, the amount of any Canadian Loans denominated in Canadian dollars and the
Canadian L/C Exposure shall be the U.S. Dollar Equivalent thereof at such time,
as determined by the Administrative Agent using the then-applicable Exchange
Rate.
     “Required Canadian Revolving Lenders“ shall mean, at any time, Canadian
Revolving Lenders having Canadian Revolving Credit Loans, a share of the
Canadian L/C Exposure and unused Canadian Revolving Commitments representing at
least a majority of the sum of all Canadian Revolving Credit Loans outstanding,
the Canadian L/C Exposure and unused Canadian Revolving Commitments at such
time. For purposes of determining the Required Canadian Revolving Lenders at any
time, the amount of any Canadian Revolving Credit Loans denominated in Canadian
dollars and the Canadian L/C Exposure shall be the U.S. Dollar Equivalent
thereof at such time, as determined by the Administrative Agent using the
then-applicable Exchange Rate.
     “Required Canadian Term Lenders” shall mean, at any time, Canadian Term
Lenders having Canadian Term Loans representing at least a majority of the sum
of all Canadian Tern Loans outstanding at such time. For purposes of determining
the Required Canadian Term Lenders at any time, the amount of any Canadian Term
Loans denominated in Canadian dollars shall be the U.S. Dollar Equivalent
thereof at such time, as determined by the Administrative Agent using the
then-applicable Exchange Rate.
     “Required Lenders” shall mean, at any time, Lenders having Loans, a share
of the Aggregate L/C Exposure and unused Revolving Commitments representing at
least a majority of the sum of all Loans outstanding, the Aggregate L/C Exposure
and unused Revolving Commitments at such time. For purposes of determining the
Required Lenders at any time, the amount of any Canadian Loans denominated in
Canadian dollars and Canadian L/C Exposure shall be the U.S. Dollar Equivalent
thereof at such time, as determined by the Administrative Agent using the
then-applicable Exchange Rate.
     “Required U.S. Lenders” shall mean, at any time, U.S. Lenders having U.S.
Loans, a share of the U.S. L/C Exposure and unused U.S. Revolving Commitments
representing at least a majority of the sum of all U.S. Loans outstanding, the
U.S. L/C Exposure and unused U.S. Revolving Commitments at such time.
     “Required U.S. Revolving Lenders” shall mean, at any time, U.S. Revolving
Lenders having U.S. Revolving Credit Loans, a share of the U.S. L/C Exposure and
unused U.S. Revolving Commitments representing at least a majority of the sum of
all U.S. Revolving Credit Loans outstanding, the U.S. L/C Exposure and unused
U.S. Revolving Commitments at such time.
     “Required U.S. Term Lenders” shall mean, at any time, U.S. Term Lenders
having U.S. Term Loans representing at least a majority of the sum of all U.S.
Tern Loans outstanding at such time.

-28-



--------------------------------------------------------------------------------



 



     “Reset Date” shall have the meaning assigned to such term in Section 1.05.
     “Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement or any other Loan Document.
     “Restricted Indebtedness” shall mean Subordinated Indebtedness of the U.S.
Borrower or any Subsidiary, the payment, prepayment, repurchase or defeasance of
which is restricted under Section 6.09(b).
     “Restricted Payment” shall mean any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the U.S. Borrower or any Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the U.S. Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the U.S. Borrower
or any Subsidiary.
     “Revolving Commitments” shall mean the Canadian Revolving Commitments and
the U.S. Revolving Commitments.
     “Revolving Credit Loans” shall mean U.S. Revolving Credit Loans or Canadian
Revolving Credit Loans, as the context may require.
     “Rolled Letter of Credit” shall mean each Letter of Credit previously
issued for the account of a Borrower that (a) is outstanding on the Effective
Date and (b) is listed on Schedule 1.01(a).
     “Schedule I Bank” shall mean a bank that is a Canadian chartered bank
listed on Schedule I under the Bank Act (Canada).
     “Schedule II Bank” shall mean a bank that is a Canadian chartered bank
listed on Schedule II under the Bank Act (Canada).
     “Schedule II Reference Banks” shall mean no more than three Schedule II
Banks as approved by the Canadian Administrative Agent and the Borrowers.
     “Schedule III Bank” shall mean a bank that is a Canadian bank listed on
Schedule III under the Bank Act (Canada).
     “Schedule III Bank” shall mean no more than three Schedule III Banks as
approved by the Canadian Administrative Agent and the Borrowers.
     “Scheme Consideration” shall have the meaning assigned to it in the MAC
Merger Agreement.
     “SEC” shall mean the Securities and Exchange Commission, and any successor
entity.

-29-



--------------------------------------------------------------------------------



 



     “Second Court Date” shall have the meaning assigned to it in the MAC Merger
Agreement.
     “Secured Parties” shall mean, collectively, the U.S. Secured Parties and
the Canadian Secured Parties.
     “Security Agreements” shall mean, collectively, the U.S. Security
Agreement, the Canadian Security Agreement and the Australian Security
Agreement.
     “Security Documents” shall mean the Security Agreements, the Pledge
Agreements, and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.09.
     “Solvent” shall mean, with respect to any person, (a) the fair value of the
assets of such person exceeds its debts and liabilities, contingent or
otherwise; (b) the present fair saleable value of the property of such person
are greater than the amount that will be required to pay the probable liability
associated with its debts and other liabilities, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (c) such person is
able to pay its debts and liabilities, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (d) such person does not have
unreasonably small capital with which to conduct its business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.
     “S&P” shall mean Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc., or any successor thereof which is a nationally
recognized statistical rating organization.
     “SPC” shall have the meaning assigned to such term in Section 9.04(g).
     “Special Purpose Business Entity” shall mean each entity listed on
Schedule 3.08 as being a Special Purpose Business Entity and any other entity
formed by the Canadian Parent or any of its Subsidiaries, or in which the
Canadian Parent or any of its Subsidiaries acquires an Equity Interest, in each
case so long as (i) such entity is formed, or such Equity Interest is acquired,
after October 30, 2003, (ii) such entity is, or proposes to engage in, a joint
venture with persons that are, or are owned or controlled by, aboriginal peoples
in Alaska or Canada, (iii) any loans or advances to, or investments in such
Special Purpose Business Entity is permitted by Section 6.04, and (iv) the
Canadian Parent delivers a certificate of a Responsible Officer to the
Administrative Agents designating such Special Purpose Business Entity as such
and certifying compliance with the foregoing requirements of this definition.
     “Specified Representations” shall mean, to the extent applicable to the MAC
Group and its subsidiaries, the representations and warranties contained in
Sections 3.01, 3.02, 3.03, 3.04(a), 3.12, 3.19 and 3.22.
     “Stage 1 CP Satisfaction Date” shall mean the date three Sydney Business
Days before the Second Court Date.

-30-



--------------------------------------------------------------------------------



 



     “Standard Time” shall mean eastern standard time or eastern daylight
savings time, as applicable on the relevant date.
     “Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board for Eurocurrency Liabilities (as defined in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “Subordinated Indebtedness” shall mean Indebtedness of a Loan Party that is
subordinated to the prior payment in full of the Obligations on terms reasonably
satisfactory to the Administrative Agent.
     “subsidiary” shall mean, with respect to any person (herein referred to as
the “parent”), any corporation, partnership, association or other business
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power are, at the time
any determination is being made, owned, controlled or held by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.
     “Subsidiary” shall mean any subsidiary of the U.S. Borrower other than a
Special Purpose Business Entity.
     “Subsidiary Guarantee Agreements” shall mean, collectively, the U.S.
Subsidiary Guarantee Agreement, the Canadian Subsidiary Guarantee Agreement and
the Australian Guarantee Agreement.
     “Subsidiary Guarantors” shall mean, collectively, the U.S. Subsidiary
Guarantors, the Canadian Subsidiary Guarantors, PTI Holdco, PTI Australia 1 and
PTI Australia 2.
     “Swing Line Borrowing” shall mean a U.S. Swing Line Borrowing or a Canadian
Swing Line Borrowing, as the context may require.
     “Swing Line Lender” shall mean the U.S. Swing Line Lender or the Canadian
Swing Line Lender, as the context may require.
     “Swing Line Loan” shall mean a U.S. Swing Line Loan or a Canadian Swing
Line Loan, as the context may require.
     “Swing Line Payment Date” shall mean (a) if an AutoBorrow Agreement is in
effect, the earliest to occur of (i) the date required by such AutoBorrow
Agreement, (ii) demand is made by the Applicable Swing Line Lender and (iii) the
Maturity Date, or (b) if an AutoBorrow Agreement is not in effect, the earlier
to occur of (i) three (3) Business Days after demand is

-31-



--------------------------------------------------------------------------------



 



made by the Applicable Swing Line Lender if no Default or Event of Default
exists, and otherwise upon demand by the Applicable Swing Line Lender and
(ii) the Maturity Date.
     “Swing Line Sublimit” shall mean the U.S. Swing Line Sublimit or the
Canadian Swing Line Sublimit, as the context may require.
     “Sydney Business Day” shall mean any day other than a Saturday, Sunday or
day on which banks in Sydney, Australia are authorized or required by law to
close.
     “Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the U.S. Borrower or
any Subsidiary is or may become obligated to make (a) any payment in connection
with a purchase by any third party from a person other than the U.S. Borrower or
any Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any
payment (other than on account of a permitted purchase by it of any Equity
Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of the U.S.
Borrower or the Subsidiaries (or to their heirs or estates) shall be deemed to
be a Synthetic Purchase Agreement.
     “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, assessments, charges, liabilities or withholdings imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
     “Term Commitment” shall mean the U.S. Term Commitment and/or the Canadian
Term Commitment, as the context may require.
     “Term Loans” shall mean the U.S. Term Loans or the Canadian Term Loans, as
the context may require.
     “Total Canadian Revolving Commitment” shall mean, at any time, the
aggregate amount of the Canadian Revolving Commitments, as in effect at such
time.
     “Total Debt” at any time shall mean the Indebtedness of the U.S. Borrower
and its subsidiaries at such time (excluding Indebtedness of the type described
in clause (i) of the definition of such term, except to the extent of any
unreimbursed drawings thereunder).
     “Total U.S. Revolving Commitment” shall mean, at any time, the aggregate
amount of the U.S. Revolving Commitments, as in effect at such time.
     “Transactions” shall mean, collectively, (a) the consummation of the MAC
Merger, (b) the entering by the Loan Parties into Loan Documents to which they
are to be a party, (c) the Refinancing Transactions, and (d) the payment of the
fees and expenses incurred in connection with the consummation of the foregoing.
     “Type”, when used in respect of any Loan or Borrowing, shall refer to the
Rate by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate, the

-32-



--------------------------------------------------------------------------------



 



Alternate Base Rate, the Canadian Prime Rate, the U.S. Base Rate and the B/A
Discount Rate applicable to Bankers’ Acceptances and B/A Equivalent Loans.
     “U.S. Applicable Pro Rata Percentage” shall mean with respect to any U.S.
Revolving Lender or U.S. Term Lender, the U.S. Revolving Pro Rata Percentage or
the U.S. Term Loan Pro Rata Percentage, respectively.
     “U.S. Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the rate of interest per annum publicly announced from time to
time by the Canadian Administrative Agent as its base rate in effect at its
principal office in Toronto, Ontario for determining interest rates on U.S.
dollar-denominated commercial loans made in Canada, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1.0% and (c) the sum of the
Adjusted LIBO Rate in effect for such day (or if such day is not a Business Day,
the immediately preceding Business Day) for a deposit in U.S. dollars with a
maturity of one month plus 1.0%. Each change in the U.S. Base Rate shall be
effective on the date such change is publicly announced as being effective.
     “U.S. Borrower Guarantee Agreement” shall mean the U.S. Borrower Guarantee
Agreement, substantially in the form of Exhibit G-3, between the U.S. Borrower
and the Canadian Collateral Agent for the benefit of the Canadian Secured
Parties.
     “U.S. Collateral” shall mean all “Collateral” as defined in any Security
Document, other than Canadian Collateral.
     “U.S. Commitment” shall mean a U.S. Revolving Commitment or a U.S. Term
Commitment, as the context requires.
     “U.S. Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
     “U.S. Dollar Equivalent” shall mean, on any date of determination, with
respect to any amount in Canadian dollars or an Alternative Currency, the
equivalent in U.S. dollars of such amount, determined by the Administrative
Agent using the Exchange Rate then in effect.
     “U.S. L/C Exposure” shall mean at any time the sum of (a) the U.S. Dollar
Equivalent of the aggregate undrawn amount of all outstanding U.S. Letters of
Credit at such time plus (b) the U.S. Dollar Equivalent of the aggregate
principal amount of all L/C Disbursements in respect of U.S. Letters of Credit
that have not yet been reimbursed at such time. The U.S. L/C Exposure of any
U.S. Revolving Lender at any time shall mean its U.S. Revolving Pro Rata
Percentage of the aggregate U.S. L/C Exposure at such time.
     “U.S. L/C Participation Fee” shall have the meaning assigned to such term
in Section 2.05(c)
     “U.S. Lenders” shall mean the Lenders having U.S. Commitments or
outstanding U.S. Loans.
     “U.S. Loan” shall mean a U.S. Revolving Credit Loan or a U.S. Term Loan.
Each U.S. Loan shall be an ABR Loan or a Eurocurrency Loan.

-33-



--------------------------------------------------------------------------------



 



     “U.S. Pledge Agreement” shall mean the U.S. Pledge Agreement, substantially
in the form of Exhibit E-1, among the U.S. Borrower, the Subsidiaries party
thereto and the U.S. Collateral Agent for the benefit of the Secured Parties.
     “U.S. Revolving Borrowing” shall mean group of U.S. Revolving Credit Loans
of a single Type made, converted or continued by the U.S. Revolving Lenders on a
single date and, in the case of a Eurocurrency Borrowing, as to which a single
Interest Period is in effect.
     “U.S. Revolving Commitment” shall mean, with respect to each U.S. Revolving
Lender, the commitment of such U.S. Revolving Lender to (a) make U.S. Revolving
Credit Loans hereunder, (b) purchase participations in the U.S. L/C Exposure and
(c) purchase participations in U.S. Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “U.S. Revolving Credit
Commitment”, or in the Assignment and Acceptance pursuant to which such U.S.
Revolving Lender assumed its U.S. Revolving Commitment, as applicable, as the
same may be (i) reduced from time to time pursuant to Section 2.09 and
(ii) reduced or increased from time to time pursuant to assignments by or to
such U.S. Revolving Lender pursuant to Section 9.04. The aggregate amount of the
U.S. Revolving Commitments as of the Effective Date is $500,000,000.
     “U.S. Revolving Credit Exposure” shall mean, with respect to any U.S.
Revolving Lender at any time, the aggregate principal amount at such time of all
outstanding U.S. Revolving Credit Loans of such U.S. Revolving Lender, plus the
U.S. Dollar Equivalent of the aggregate amount at such time of such U.S.
Revolving Lender’s U.S. Revolving Pro Rata Percentage of the U.S. L/C Exposure
plus such U.S. Revolving Lender’s U.S. Revolving Pro Rata Percentage of the
outstanding amount all U.S. Swing Line Loans.
     “U.S. Revolving Credit Facility” shall mean at any time the aggregate
amount of the U.S. Revolving Commitments of the U.S. Revolving Lenders at such
time.
     “U.S. Revolving Credit Loan” shall mean the U.S. dollar-denominated
Revolving Credit Loans made by the U.S. Revolving Lenders to the U.S. Borrower.
     “U.S. Revolving Lender” shall mean any U.S. Lender that has a U.S.
Revolving Commitment or holds a U.S. Revolving Credit Loan or a participation in
a U.S. Letter of Credit or a U.S. Swing Line Loan.
     “U.S. Revolving Pro Rata Percentage” of any U.S. Revolving Lender, subject
to any adjustment as provided in Section 2.24(c), the percentage of the
aggregate U.S. Revolving Commitments represented by such U.S. Revolving Lender’s
U.S. Revolving Commitment; provided that if the U.S. Revolving Commitments have
terminated, the U.S. Revolving Pro Rata Percentages of the U.S. Revolving
Lenders shall be determined based upon the U.S. Revolving Commitments most
recently in effect, giving effect to any assignments.
     “U.S. Secured Parties” shall have the meaning assigned to such term in the
U.S. Security Agreement.

-34-



--------------------------------------------------------------------------------



 



     “U.S. Security Agreement” shall mean the U.S. Security Agreement,
substantially in the form of Exhibit F-1, among the U.S. Borrower, the
Subsidiaries party thereto and the U.S. Collateral Agent for the benefit of the
Secured Parties.
     “U.S. Security Documents” shall mean the U.S. Security Agreement, the U.S.
Pledge Agreement and each other Security Document to which the U.S. Borrower or
any Domestic Subsidiary is a party and that purports to grant a Lien in the
assets of any such person in favor of the U.S. Collateral Agent for the benefit
of the Secured Parties.
     “U.S. Subsidiary Guarantee Agreement” shall mean the U.S. Subsidiary
Guarantee Agreement, substantially in the form of Exhibit G-1, between the U.S.
Subsidiary Guarantors and the U.S. Collateral Agent for the benefit of the
Secured Parties.
     “U.S. Subsidiary Guarantor” shall mean each Subsidiary of the U.S. Borrower
listed on Schedule 1.01(b), and each other Material Subsidiary that is or
becomes a party to the U.S. Subsidiary Guarantee Agreement.
     “U.S. Swing Line Borrowing” shall mean a borrowing of a U.S. Swing Line
Loan pursuant to Section 2.23(a)(i) or, if an AutoBorrow Agreement is in effect,
any transfer of funds pursuant to such AutoBorrow Agreement.
     “U.S. Swing Line Lender” shall mean Wells Fargo in its capacity as provider
of U.S. Swing Line Loans, or any successor swing line lender hereunder.
     “U.S. Swing Line Loan” has the meaning assigned to such term in
Section 2.23(a)(i).
     “U.S. Swing Line Sublimit” shall mean U.S.$75,000,000. The U.S. Swing Line
Sublimit is part of, and not in addition to, the U.S. Revolving Commitments.
     “U.S. Term Borrowing” shall mean group of U.S. Term Loans of a single Type
made, converted or continued by the U.S. Term Lenders on a single date and, in
the case of a Eurocurrency Borrowing, as to which a single Interest Period is in
effect.
     “U.S. Term Commitment” shall mean, with respect to each U.S. Term Lender,
the commitment of such U.S. Term Lender to make a single U.S. Term Loan to the
U.S. Borrower on the Effective Date in an aggregate principal amount not to
exceed the U.S. dollar amount set forth opposite such Lender’s name on
Schedule 2.01. The aggregate amount of the U.S. Term Commitments as of the
Effective Date is $200,000,000.
     “U.S. Term Lender” shall mean any U.S. Lender that has a U.S. Term
Commitment or holds a U.S. Term Credit Loan.
     “U.S. Term Loan” shall mean the U.S. dollar-denominated term loans made by
the U.S. Term Lenders to the U.S. Borrower.
     “U.S. Term Loan Facility” shall mean (a) at any time on or prior to the
Effective Date, the aggregate amount of the U.S. Term Commitments at such time
and (b) at any time after the

-35-



--------------------------------------------------------------------------------



 



Effective Date, the aggregate principal amount of the U.S. Term Loans of all
U.S. Term Lenders outstanding at such time.
     “U.S. Term Loan Pro Rata Percentage” with respect to any U.S. Term Lender,
(a) prior to the termination of the U.S. Term Commitments, the percentage of the
aggregate U.S. Term Commitments represented by such U.S. Lender’s U.S. Term
Commitment at such time and (b) following the termination of the U.S. Term
Commitments, the percentage of the aggregate principal amount of the U.S. Term
Loans represented by such U.S. Lender’s U.S. Term Loans at such time.
     “wholly owned Subsidiary” of any person shall mean (a) any subsidiary of
such person of which securities (except for directors’ qualifying shares and, in
the case of PTI Holdco, the Exchangeable Shares) or other ownership interests
representing 100% of the equity or 100% of the ordinary voting power are, at the
time any determination is being made, owned, controlled or held by such person
or one or more wholly owned subsidiaries of such person or by such person and
one or more wholly owned subsidiaries of such person or (b) any subsidiary that
is organized in a foreign jurisdiction and is required by the applicable laws
and regulations of such foreign jurisdiction to be partially owned by the
government of such foreign jurisdiction or individual or corporate citizens of
such foreign jurisdiction, provided that such person, directly or indirectly,
owns the remaining Equity Interests in such subsidiary and, by contract or
otherwise, controls the management and business of such subsidiary and derives
economic benefits of ownership of such subsidiary to substantially the same
extent as if such subsidiary were a wholly owned subsidiary.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.02 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, and (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time. Except as otherwise expressly provided herein, all terms of an
accounting or

-36-



--------------------------------------------------------------------------------



 



financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the U.S. Borrower notifies the
Administrative Agent that the Borrowers wish to amend any covenant in Article VI
or any related definition to eliminate the effect of any change in GAAP
occurring after the date of this Agreement on the operation of such covenant (or
if the Administrative Agent notifies the U.S. Borrower that the Required Lenders
wish to amend Article VI or any related definition for such purpose), then the
Borrowers’ compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the U.S. Borrower and the Required Lenders.
     SECTION 1.03 Several Obligations; Power of Attorney. (a) Subject to the
U.S. Borrower’s obligations under the U.S. Borrower Guarantee Agreement, the
obligations of the Borrowers to pay the principal of and interest on each Loan
are several and not joint, and the Canadian Parent, its Subsidiaries and any
other Canadian Subsidiaries shall not be liable for the payment obligations of
the U.S. Borrower hereunder.
     (b) Each of the Canadian Borrowers hereby appoints the U.S. Borrower and
each of its officers to be its attorneys in fact (its “Attorneys”) and in its
name and on its behalf and as its act and deed or otherwise to sign all
documents and carry out all such acts as are necessary or appropriate in
connection with executing any Borrowing Request, any Loan Documents or any other
instruments, certificates or documents delivered thereunder or in connection
therewith (collectively, the “Documents”). This Power of Attorney shall be valid
for the duration of the term of this Agreement. Each Canadian Borrower hereby
ratifies any and all acts which any of its Attorneys shall do in order to
execute on its behalf, or in connection with, the Documents mentioned herein.
     SECTION 1.04 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “U.S.
Revolving Credit Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and
Type (e.g., a “Eurocurrency U.S. Revolving Credit Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “U.S. Revolving Borrowing”) or by
Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency U.S. Revolving Borrowing”).
     SECTION 1.05 Exchange Rate Calculations. On each Calculation Date, the
Administrative Agent shall (a) determine the Exchange Rate as of such
Calculation Date and (b) give notice thereof to the Borrowers and to each Lender
that shall have requested such information. The Exchange Rates so determined
shall become effective on the first Business Day immediately following the
relevant Calculation Date (each, a “Reset Date”) and shall remain effective
until the next succeeding Reset Date, and shall for all purposes of this
Agreement (other than any other provision expressly requiring the use of a
current Exchange Rate) be the Exchange Rate employed in converting amounts
between U.S. Dollars and Canadian dollars or any other Alternative Currency.
     SECTION 1.06 Additional Alternative Currencies. The Borrowers may from time
to time request that Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful

-37-



--------------------------------------------------------------------------------



 



currency that is readily available and freely transferable and convertible into
U.S. dollars. Such request shall be subject to the approval of the
Administrative Agent and the Applicable Issuing Bank. Any such request shall be
made to the Administrative Agent not later than 12:00 p.m. (Standard Time), ten
Business Days prior to the date of the requested Letter of Credit (or such other
time or date as may be agreed by the Administrative Agent and the Applicable
Issuing Bank, in its or their sole discretion). The Administrative Agent shall
promptly notify the Applicable Issuing Bank thereof. The Applicable Issuing Bank
shall notify the Administrative Agent, not later than 12:00 p.m. (Standard
Time), five Business Days after receipt of such request whether it consents, in
its sole discretion, to the issuance of Letters of Credit, as the case may be,
in such requested currency. Any failure by the Applicable Issuing Bank to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Issuing Bank to issue the
requested Letters of Credit in such requested currency at that time. If the
Administrative Agent and the Applicable Issuing Bank consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Borrowers and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Borrowers.
ARTICLE II
The Credits
     SECTION 2.01 Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth:
     (a) each U.S. Revolving Lender agrees, severally and not jointly, to make
U.S. Revolving Credit Loans in U.S. dollars to the U.S. Borrower, at any time
and from time to time on or after the Effective Date, and until the earlier of
the Maturity Date and the termination of the U.S. Revolving Commitment of such
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in such Lender’s U.S. Revolving Credit
Exposure exceeding such Lender’s U.S. Revolving Commitment;
     (b) each Canadian Revolving Lender agrees, severally and not jointly, to
make Canadian Revolving Credit Loans in Canadian dollars and/or U.S. dollars to
either Canadian Borrower at any time and from time to time on or after the
Effective Date, and until the earlier of the Maturity Date and the termination
of the Canadian Revolving Commitment of such Lender in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result in such Lender’s Canadian Revolving Credit Exposure exceeding such
Lender’s Canadian Revolving Commitment;
     (c) each U.S. Term Lender agrees, severally and not jointly, to make a
single U.S. Term Loan in U.S. dollars to the U.S. Borrower on the Effective
Date, in a principal amount not to exceed such Lender’s U.S. Term Commitment;

-38-



--------------------------------------------------------------------------------



 



     (d) each Canadian Term Lender agrees, severally and not jointly, to make a
single Canadian Term Loan in Canadian dollars or U.S. dollars to PTI Premium on
the Effective Date, in a principal amount not to exceed such Lender’s Canadian
Term Commitment;
     (e) the U.S. Swing Line Lender agrees to make Swing Line Loans in U.S.
dollars to the U.S. Borrower in accordance with Section 2.23;
     (f) the Canadian Swing Line Lender agrees to make Swing Line Loans in
Canadian dollars or U.S. dollars to either Canadian Borrower in accordance with
Section 2.23; and
     (g) within the limits set forth in the preceding sentence and subject to
the terms, conditions and limitations set forth herein, the Borrowers may
borrow, prepay and reborrow Revolving Credit Loans and the Borrowers may prepay
the Term Loans but no amount paid or repaid with respect to the Term Loans may
be reborrowed.
     SECTION 2.02 Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Applicable Lenders ratably in accordance with
their Applicable Pro Rata Percentages of the applicable Facility; provided,
however, that the failure of any Lender to make any Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). Except
for Loans deemed made pursuant to Section 2.02(g), the Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) in the case of
ABR Loans or U.S. Base Rate Loans, an integral multiple of U.S.$100,000 and in a
minimum amount of U.S.$500,000, (ii) in the case of Eurocurrency Loans, an
integral multiple of U.S.$1,000,000 and in a minimum amount of U.S.$3,000,000,
(iii) in the case of Canadian dollar-denominated Loans, an integral multiple of
C$100,000 and in a minimum amount of C$1,000,000 or (iv) equal to the remaining
available balance of the applicable Commitment.
     (b) Subject to Sections 2.08 and 2.14, (i) each Borrowing denominated in
U.S. dollars shall be comprised entirely of ABR Loans (if made to the U.S.
Borrower), U.S. Base Rate Loans (if made to a Canadian Borrower) or Eurocurrency
Loans as the Applicable Borrower may request pursuant to Section 2.03 and
(ii) each Borrowing denominated in Canadian dollars shall be comprised entirely
of B/A Loans or Canadian Prime Rate Loans as a Canadian Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurocurrency
Loan or Canadian Loan denominated in U.S. dollars by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of any Borrower to repay
such Loan in accordance with the terms of this Agreement or cause any Borrower
to incur any cost under Section 2.19 that would not have been incurred but for
the exercise of such option. Borrowings of more than one Type may be outstanding
at the same time; provided, however, that the Borrowers shall not be entitled to
request any Borrowing that, if made, would result in more than ten Eurocurrency
Borrowings outstanding hereunder at any time or more than ten B/A Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Eurocurrency
Borrowings having different Interest Periods and B/A Borrowings having different
Contract Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

-39-



--------------------------------------------------------------------------------



 



     (c) Except with respect to Loans made pursuant to Section 2.02(g), each
U.S. Lender making Loans denominated in U.S. dollars to the U.S. Borrower shall
make each such Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account as the
Administrative Agent may designate not later than 1:00 p.m. (Standard Time) in
the case of a Eurocurrency Borrowing, or 3:00 p.m. (Standard Time) in the case
of an ABR Borrowing, and the Administrative Agent shall promptly credit the
amounts so received to an account designated by the U.S. Borrower in the
applicable Borrowing Request. Except with respect to Loans made pursuant to
Section 2.02(g), each Canadian Lender making Loans to a Canadian Borrower shall
make each Canadian Loan to be made by it hereunder on the proposed date thereof
by wire transfer of immediately available funds to such account in Toronto,
Ontario, as the Canadian Administrative Agent may designate not later than 1:00
p.m. (Standard Time) in the case of a Eurocurrency Borrowing or a B/A Borrowing,
or 3:00 p.m. (Standard Time) in the case of a Canadian Prime Rate Borrowing or
U.S. Base Rate Borrowing, and the Canadian Administrative Agent shall promptly
credit the amounts so received to an account designated by such Canadian
Borrower in the applicable Borrowing Request.
     (d) Unless the Applicable Administrative Agent shall have received notice
from a Lender prior to the time of any Borrowing that such Lender will not make
available to the Applicable Administrative Agent such Lender’s Applicable Pro
Rata Percentage of such Borrowing, the Applicable Administrative Agent may
assume that such Lender has made such portion available to the Applicable
Administrative Agent on the date of such Borrowing in accordance with paragraph
(c) above and the Applicable Administrative Agent may, in reliance upon such
assumption, make available to the Applicable Borrower on such date a
corresponding amount. If the Applicable Administrative Agent shall have so made
funds available then, to the extent that such Lender shall not have made such
portion available to the Applicable Administrative Agent, such Lender and the
Applicable Borrower severally agree to repay to the Applicable Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Applicable Borrower until the date such amount is repaid to the Applicable
Administrative Agent at (i) in the case of a Borrower, a rate per annum equal to
the interest rate applicable to Loans pursuant to Section 2.06(a) or 2.06(c), as
the case may be, and (ii) in the case of such Lender, at the greater of the
Federal Funds Effective Rate and a rate determined by the Applicable
Administrative Agent in accordance with banking industry rules on interbank
compensation (which determination shall be conclusive absent manifest error). If
such Borrower and such Lender shall pay such interest to the Applicable
Administrative Agent for the same or an overlapping period, the Applicable
Administrative Agent shall promptly remit to the Applicable Borrower the amount
of such interest paid by such Borrower for such period. If such Lender shall
repay to the Applicable Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement; provided, however, that the foregoing does not
constitute a waiver by any Borrower of any claim for damages permitted hereunder
and attributable to such Lender. Any payment by a Borrower shall be without
prejudice to any claim any Borrower may have against a Lender that shall have
failed to make such payment to the Applicable Administrative Agent.
     (e) Unless the Applicable Administrative Agent shall have received notice
from the Applicable Borrower prior to the date on which any payment is due to
the Applicable Administrative Agent for the account of the Applicable Lenders,
the Applicable Issuing Bank or

-40-



--------------------------------------------------------------------------------



 



the Applicable Swing Line Lender hereunder that the Applicable Borrower will not
make such payment, the Applicable Administrative Agent may assume that the
Applicable Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Applicable Lenders,
the Applicable Issuing Bank or the Applicable Swing Line Lender, as the case may
be, the amount due. In such event, if the Applicable Borrower has not in fact
made such payment, then each of the Applicable Lenders, the Applicable Issuing
Bank or the Applicable Swing Line Lender, as the case may be, severally agrees
to repay to the Applicable Administrative Agent forthwith on demand the amount
so distributed to such Applicable Lender, such Applicable Issuing Bank or the
Applicable Swing Line Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Applicable Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Applicable Administrative
Agent in accordance with banking industry rules on interbank compensation.
     (f) Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request any Borrowing if the Interest Period or
Contract Period requested with respect thereto would end after the Maturity
Date.
     (g) If an Issuing Bank shall not have received from the U.S. Borrower or
the applicable Canadian Borrower, as the case may be, the payment required to be
made by Section 2.21(e) within the time specified in such Section, such Issuing
Bank will promptly notify the Applicable Administrative Agent of the U.S. Dollar
Equivalent of such L/C Disbursement and the Applicable Administrative Agent will
promptly notify each U.S. Revolving Lender or Canadian Revolving Lender, as
applicable, of the U.S. Dollar Equivalent of such L/C Disbursement and its U.S.
Revolving Pro Rata Percentage or Canadian Revolving Pro Rata Percentage, as
applicable, thereof. Each such Revolving Lender shall pay by wire transfer of
immediately available funds to the Applicable Administrative Agent not later
than 2:00 p.m. (Standard Time) on such date (or, if such Revolving Lender shall
have received such notice later than 12:00 p.m. (Standard Time) on any day, not
later than 11:00 a.m. (Standard Time) on the immediately following Business
Day), an amount equal to such Lender’s U.S. Revolving Pro Rata Percentage or
Canadian Revolving Pro Rata Percentage, as applicable, of the U.S. Dollar
Equivalent of such L/C Disbursement (it being understood that such amount shall
be deemed to constitute an ABR Loan or a Canadian Prime Rate Loan, as
applicable, of such Lender and such payment shall be deemed to have reduced the
U.S. L/C Exposure or the Canadian L/C Exposure, as applicable), and the
Applicable Administrative Agent will promptly pay to such Issuing Bank amounts
so received by it from such Lenders. The Applicable Administrative Agent will
promptly pay to such Issuing Bank any amounts received by it from a Borrower
pursuant to Section 2.21(e) prior to the time that any Lender makes any payment
pursuant to this paragraph (g); any such amounts received by the Applicable
Administrative Agent thereafter will be promptly remitted by the Applicable
Administrative Agent to the Lenders that shall have made such payments and to
such Issuing Bank, as their interests may appear. If any Lender shall not have
made its U.S. Revolving Pro Rata Percentage or Canadian Revolving Pro Rata
Percentage, as applicable, of such L/C Disbursement available to the Applicable
Administrative Agent as provided above, such Lender and the Borrower for whose
account such L/C Disbursement was made severally agree to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with this paragraph to but excluding the date such amount is
paid, to the Applicable Administrative Agent for the account

-41-



--------------------------------------------------------------------------------



 



of such Issuing Bank at (i) in the case of such Borrower, a rate per annum equal
to the interest rate applicable to Loans pursuant to Section 2.06(a) or 2.06(c),
as the case may be, and (ii) in the case of such Lender, at the greater of the
Federal Funds Effective Rate and a rate determined by the Applicable
Administrative Agent in accordance with banking industry rules on interbank
compensation (which determination shall be conclusive absent manifest error);
provided, however, that the foregoing does not constitute a waiver by any
Borrower of any claim for damages permitted hereunder and attributable to such
Lender. In addition, if there is a change in the rate of exchange prevailing
between the Alternative Currency of such L/C Disbursement and the U.S. Dollar
Equivalent thereof as determined by the Applicable Administrative Agent on the
date of the L/C Disbursement and the date of actual payment of the amount due
(whether by a U.S. Revolving Lender, a Canadian Revolving Lender or the Borrower
for whose account such L/C Disbursement was made), the Borrower for whose
account such L/C Disbursement was made covenants and agrees to pay, or cause to
be paid, such additional amounts, if any, as may be necessary to ensure that the
amount paid in U.S. Dollars, when converted at the rate of exchange prevailing
on the date of payment, will produce the U.S. Dollar Equivalent of such L/C
Disbursement which could have been purchased with the amount of the Alternative
Currency of such L/C Disbursement at the rate of exchange prevailing on the date
of the L/C Disbursement. For purposes of determining the U.S. Dollar Equivalent
or rate of exchange for this Section, such amounts shall include any premium and
costs payable in connection with the purchase of the Alternative Currency.
     SECTION 2.03 Borrowing Procedure. (a) In order to request a Borrowing
(other than a deemed Borrowing pursuant to Section 2.02(g) or a Swing Line
Borrowing as to which this Section 2.03(a) shall not apply), the U.S. Borrower
shall hand deliver, fax or send by electronic communication (e-mail) (or by
telephone notice promptly confirmed by a written, fax or electronic
communication (e-mail)) to the Administrative Agent a duly completed Borrowing
Request (a) in the case of a Eurocurrency Borrowing, not later than 3:00 p.m.
(Standard Time) three Business Days before a proposed Borrowing, and (b) in the
case of an ABR Borrowing not later than 1:00 p.m. (Standard Time) on the day of
the proposed Borrowing. Each such Borrowing Request shall be irrevocable, shall
be signed by or on behalf of a Responsible Officer of the U.S. Borrower and
shall specify the following information: (i) whether the Borrowing being
requested is to be a U.S. Revolving Borrowing or a U.S. Term Borrowing,
(ii) whether such Borrowing is to be a Eurocurrency Borrowing or an ABR
Borrowing; (iii) the date of such Borrowing (which shall be a Business Day);
(iv) the number and location of the account to which funds are to be disbursed
(which shall be an account that complies with the requirements of
Section 2.02(c)); (v) the amount of such Borrowing; and (vi) if such Borrowing
is to be a Eurocurrency Borrowing, the Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period with respect to any Eurocurrency Borrowing is
specified in any such notice, then the U.S. Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the Applicable Lenders of any notice given pursuant to
this Section 2.03(a) (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

-42-



--------------------------------------------------------------------------------



 



     (b) In order to request a Borrowing (other than a deemed Borrowing pursuant
to Section 2.02(g), as to which this Section 2.03(b) shall not apply), a
Canadian Borrower (or the U.S. Borrower on its behalf) shall hand deliver, fax
or send by electronic communication (e-mail) (or by telephone notice promptly
confirmed by a written, fax or electronic communication (e-mail)) to the
Canadian Administrative Agent a duly completed Borrowing Request (a) in the case
of a B/A Borrowing or a Eurocurrency Borrowing, not later than 3:00 p.m.
(Standard Time) three Business Days before the proposed Borrowing and (b) in the
case of a Canadian Prime Rate Borrowing or U.S. Base Rate Borrowing, not later
than 3:00 p.m. (Standard Time) one Business Day before the proposed Borrowing.
Each such Borrowing Request shall be irrevocable, shall be signed by or on
behalf of a Responsible Officer of the applicable Canadian Borrower (or the U.S.
Borrower on its behalf) and shall specify the following information: (i) whether
the Borrowing then being requested is to be denominated in Canadian dollars or
U.S. dollars; (ii) whether such borrowing is to be a Canadian Revolving
Borrowing or a Canadian Term Borrowing; (iii) whether such borrowing is to be a
Canadian Prime Rate Borrowing, a B/A Borrowing, a U.S. Base Rate Borrowing or a
Eurocurrency Borrowing; (iv) the date of such Borrowing (which shall be a
Business Day); (v) the number and location of the account to which funds are to
be disbursed (which shall be an account that complies with the requirements of
Section 2.02(c)); (vi) the amount of such Borrowing; and (vii) if such Borrowing
is to be a B/A Borrowing or a Eurocurrency Borrowing, the Contract Period or
Interest Period, respectively, therefor; provided, however, that,
notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in
Section 2.02. If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be a Canadian Prime Rate
Borrowing (if denominated in Canadian dollars) or a U.S. Base Rate Borrowing (if
denominated in U.S. dollars). If no Contract Period or Interest Period with
respect to a B/A Borrowing or Eurocurrency Borrowing has been specified in any
such notice, then the applicable Canadian Borrower shall be deemed to have
selected a Contract Period or Interest Period of one month’s duration. The
Canadian Administrative Agent shall promptly advise the Applicable Lenders of
any notice given pursuant to this Section 2.03(b) (and the contents thereof),
and of each Lender’s portion of the requested Borrowing.
     SECTION 2.04 Evidence of Debt; Repayment of Loans.
     (a) The U.S. Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each U.S. Revolving Lender holding U.S.
Revolving Credit Loans the then unpaid principal amount of each such Revolving
Credit Loan of such Lender on the Maturity Date. Each Canadian Borrower hereby
unconditionally promises to pay to the Canadian Administrative Agent for the
account of each Canadian Revolving Lender holding Canadian Revolving Credit
Loans made to such Canadian Borrower, the then unpaid principal amount of each
such Revolving Credit Loan of such Canadian Lender on the Maturity Date.
     (b) The U.S. Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each U.S. Term Lender holding U.S. Term
Loans (i) (A) on each March 31, June 30, September 30 and December 31,
commencing March 31, 2011 and continuing through December 31, 2011, a principal
amount equal to 1.25% of the aggregate principal amount of the U.S. Term Loans
made on the Effective Date, and (B) on each March 31, June 30, September 30 and
December 31, commencing March 31, 2012 and until the last such day to

-43-



--------------------------------------------------------------------------------



 



occur prior to the Maturity Date, a principal amount equal to 2.50% of the
aggregate principal amount of the U.S. Term Loans made on the Effective Date and
(ii) on the Maturity Date for the U.S. Term Loan Facility, an amount equal to
the aggregate principal amount of all U.S. Term Loans outstanding on such date.
Each Canadian Borrower hereby, jointly and severally, unconditionally promises
to pay to the Canadian Administrative Agent for the account of each Canadian
Term Lender holding Canadian Term Loans (i) on each March 31, June 30,
September 30 and December 31, commencing March 31, 2011 and continuing through
December 31, 2011, a principal amount equal to 1.25% of the aggregate principal
amount of the Canadian Term Loans made on the Effective Date, and (B) on each
March 31, June 30, September 30 and December 31, commencing March 31, 2012 and
until the last such day to occur prior to the Maturity Date, a principal amount
equal to 2.50% of the aggregate principal amount of the Canadian Term Loans made
on the Effective Date and (ii) on the Maturity Date for the Canadian Term Loan
Facility, an amount equal to the aggregate principal amount of all Canadian Term
Loans outstanding on such date.
     (c) The U.S. Borrower shall repay each U.S. Swing Line Loan on the Swing
Line Payment Date. Each Canadian Borrower shall repay each Canadian Swing Line
Loan on the Swing Line Payment Date.
     (d) Except for any B/A Loan (the compensation for which is set forth in
Section 2.22), each Loan shall bear interest from and including the date made on
the outstanding principal balance thereof as set forth in Section 2.06.
     (e) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid such Lender from time to time
under this Agreement, and the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.
     (f) The Administrative Agents shall maintain accounts in which they will
record (i) the amount of each Loan made hereunder, the Class, Type and currency
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Applicable Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Applicable Administrative Agent hereunder from any Borrower or
any Subsidiary Guarantor and each Lender’s share thereof.
     (g) The entries made in the accounts maintained pursuant to paragraphs
(e) and (f) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided, however, that the failure of any
Lender or the Administrative Agents to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
     (h) Any Lender may request that Loans made by it hereunder be evidenced by
a promissory note. In such event, the Applicable Borrower shall execute and
deliver to such Lender a promissory note or promissory notes payable to such
Lender and its registered assigns and in a form and substance reasonably
acceptable to the Applicable Administrative Agent and the Applicable Borrower.
Notwithstanding any other provision of this Agreement, in the event

-44-



--------------------------------------------------------------------------------



 



any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.
     SECTION 2.05 Fees. (a) The U.S. Borrower agrees to pay to each U.S.
Revolving Lender, through the Administrative Agent, on the last Business Day of
March, June, September and December in each year, a commitment fee (the “U.S.
Commitment Fee”) equal to the Applicable Percentage on the daily unused amount
of the U.S. Revolving Commitments of such U.S. Revolving Lender to make U.S.
Revolving Credit Loans to the U.S. Borrower during the preceding quarter. Each
Canadian Borrower agrees to pay, jointly and severally, to each Canadian
Revolving Lender, through the Canadian Administrative Agent, on the last
Business Day of March, June, September and December in each year, a commitment
fee (the “Canadian Commitment Fee”; together with the U.S. Commitment Fee, the
“Commitment Fees”) equal to the Applicable Percentage on the daily unused amount
of the Canadian Revolving Commitments of such Canadian Revolving Lender to make
Canadian Revolving Credit Loans to the Canadian Borrowers during the preceding
quarter. All Commitment Fees shall be computed on the basis of the actual number
of days elapsed in a year of 360 days. The Commitment Fees due to each Revolving
Lender shall commence to accrue on the Effective Date, and shall cease to accrue
on the date on which the applicable Revolving Commitment of such Revolving
Lender shall expire or be terminated as provided herein. For the avoidance of
doubt, (i) U.S. Swing Line Loans are not deducted from the U.S. Revolving
Commitments when calculating the commitment fee under this Section 2.05(a) and
(ii) Canadian Swing Line Loans are not deducted from the Canadian Revolving
Commitments when calculating the commitment fee under this Section 2.05(a).
     (b) Each Borrower agrees to pay to the Applicable Administrative Agent and
each Lead Arranger, for its own account, the administration and arrangement fees
separately agreed to from time to time by such Borrower and such Administrative
Agent or such Lead Arranger, including, without limitation, the fees set forth
in the Administrative Agent Fee Letters (the “Administrative Agent Fees”).
     (c) The U.S. Borrower agrees to pay to each U.S. Revolving Lender, through
the Administrative Agent, on the last Business Day of March, June, September and
December of each year, commencing with the first such date to occur after the
Effective Date, and on the date on which the U.S. Revolving Commitment of such
Revolving Lender shall be terminated as provided herein, a fee (the “U.S. L/C
Participation Fee”) calculated on such Lender’s U.S. Revolving Pro Rata
Percentage of the daily aggregate U.S. L/C Exposure (in each case excluding the
portion thereof attributable to unreimbursed L/C Disbursements in respect of
Letters of Credit) during the preceding quarter (or shorter period commencing
with the Effective Date or ending with the Maturity Date or the date on which
all Letters of Credit have been canceled or have expired and the Revolving
Commitments of all Revolving Lenders shall have been terminated) at a rate equal
to the Applicable Percentage from time to time used to determine the interest
rate on Borrowings comprised of Eurocurrency Loans pursuant to Section 2.06.
Each Canadian Borrower agrees to pay, jointly and severally, to each Canadian
Revolving Lender, through the Canadian Administrative Agent, on the last
Business Day of March, June, September and December of each year, commencing
with the first such date to occur after the Effective Date, and on the date on
which the Canadian Revolving Commitment of such Revolving Lender

-45-



--------------------------------------------------------------------------------



 



shall be terminated as provided herein, a fee (the “Canadian L/C Participation
Fee”; together with the U.S. L/C Participation Fee, the “L/C Participation Fee”)
calculated on such Lender’s Canadian Revolving Pro Rata Percentage of the daily
aggregate Canadian L/C Exposure (in each case excluding the portion thereof
attributable to unreimbursed L/C Disbursements in respect of Letters of Credit)
during the preceding quarter (or shorter period commencing with the Effective
Date or ending with the Maturity Date or the date on which all Letters of Credit
have been canceled or have expired and the Revolving Commitments of all
Revolving Lenders shall have been terminated) at a rate equal to the Applicable
Percentage from time to time used to determine the interest rate on Borrowings
comprised of Eurocurrency Loans pursuant to Section 2.06. Each Borrower agrees
to pay to the Applicable Issuing Bank with respect to each Letter of Credit
issued at the request of such Borrower, (A) a fronting fee for each Letter of
Credit equal to the greater of (1) 0.125% of the initial stated amount of such
Letter of Credit and (2) $600 (or, with respect to any subsequent increase to
the stated amount of any such Letter of Credit, such increase in the stated
amount) thereof, such fee to be payable on the date of such issuance, increase
or extension and (B) issuance, payment, amendment and transfer fees specified
from time to time by such Issuing Bank (collectively, the “Issuing Bank Fees”).
All U.S. L/C Participation Fees and, unless otherwise agreed by the Applicable
Issuing Bank, Issuing Bank Fees, shall be computed on the basis of the actual
number of days elapsed in a year of 360 days. All Canadian L/C Participation
Fees shall be computed on the basis of the actual number of days elapsed in a
year of 365 or 366 days, as the case may be.
     (d) The U.S. Borrower agrees to pay to each Lender, through the
Administrative Agent, on the Effective Date a ticking fee calculated on such
Lender’s U.S. Commitments and Canadian Commitments at a rate equal to 0.50% per
annum for the period from and including December 28, 2010 until the Effective
Date.
     (e) All Fees shall be paid on the dates due, in immediately available U.S.
dollars (except with respect to L/C Participation Fees and Issuing Bank Fees in
respect of Canadian Letters of Credit, each of which shall be payable in
immediately available Canadian dollars), to the Applicable Administrative Agent
for distribution, if and as appropriate, among the Revolving Lenders, except
that the Issuing Bank Fees shall be paid directly to the Applicable Issuing
Bank. Once paid, absent manifest error, none of the Fees shall be refundable
under any circumstances.
     SECTION 2.06 Interest on Loans. (a) Subject to the provisions of
Section 9.09, the Loans comprising each ABR Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when the Alternate Base Rate is determined by
reference to the Prime Rate and over a year of 360 days at all other times and
calculated from and including the date of such Borrowing to but excluding the
date of repayment thereof) at a rate per annum equal to the Alternate Base Rate
plus the Applicable Percentage in respect of ABR Loans in effect from time to
time.
     (b) Subject to the provisions of Section 9.09, the Loans comprising each
Eurocurrency Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in respect of Eurocurrency Loans in effect from time to
time.

-46-



--------------------------------------------------------------------------------



 



     (c) Subject to the provisions of Section 9.09, the Loans comprising each
Canadian Prime Rate Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be, and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Canadian Prime Rate plus the Applicable Percentage in respect of the Canadian
Prime Rate Loans in effect from time to time.
     (d) Subject to the provisions of Section 9.09, the Loans comprising each
B/A Borrowing shall be subject to an Acceptance Fee, payable by the applicable
Canadian Borrower on the date of acceptance of the relevant B/A and calculated
as set forth in the definition of the term “Acceptance Fee” in Section 1.01.
     (e) Subject to the provisions of Section 9.09, the Loans comprising each
U.S. Base Rate Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be, and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the U.S.
Base Rate plus the Applicable Percentage in respect of U.S. Base Rate Loans in
effect from time to time.
     (f) Subject to the provisions of Section 9.09, each U.S. Swing Line Loan
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be, when the Alternate Base Rate
is determined by reference to the Prime Rate and over a year of 360 days at all
other times and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage in respect of ABR Loans in
effect from time to time.
     (g) Subject to the provisions of Section 9.09, each Canadian Swing Line
Loan shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as the case may be, when the Alternate
Base Rate is determined by reference to the Prime Rate and over a year of
360 days at all other times and calculated from and including the date of such
Borrowing to but excluding the date of repayment thereof) at a rate per annum
equal to (i) if such Canadian Swing Line Loan is denominated in Canadian
dollars, the Canadian Prime Rate plus the Applicable Percentage in respect of
the Canadian Prime Rate Loans in effect from time to time and (ii) if such
Canadian Swing Line Loan is denominated in U.S. dollars, the U.S. Base Rate plus
the Applicable Percentage in respect of U.S. Base Rate Loans in effect from time
to time.
     (h) Interest on each Loan shall be payable to the Applicable Administrative
Agent on the Interest Payment Dates applicable to such Loan except as otherwise
provided in this Agreement. The applicable Alternate Base Rate, Adjusted LIBO
Rate, Canadian Prime Rate, U.S. Base Rate, B/A Discount Rate, and Acceptance Fee
shall be determined by the Applicable Administrative Agent, and such
determination shall be conclusive absent manifest error.
     (i) For the purposes of the Interest Act (Canada) and disclosure
thereunder, whenever any interest or fee to be paid hereunder or in connection
herewith is to be calculated on the basis of any period of time that is less
than a calendar year, the yearly rate of interest to which the rate

-47-



--------------------------------------------------------------------------------



 



used in such calculation is equivalent is the rate so used multiplied by the
actual number of days in the calendar year in which the same is to be
ascertained and divided by 360, 365 or 366, as applicable. The rates of interest
under this Agreement are nominal rates, and not effective rates or yields. The
principle of deemed reinvestment of interest does not apply to any interest
calculation under this Agreement.
     SECTION 2.07 Default Interest. If a Borrower shall default in the payment
of the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, or under any other Loan Document, such
Borrower shall on demand from time to time pay interest, to the extent permitted
by law, on such defaulted amount to but excluding the date of actual payment
(after as well as before judgment) (a) in the case of overdue principal, at the
rate otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00% per
annum (subject to Section 9.09) and (b) in all other cases, at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when determined by reference to the Prime Rate
or the Canadian Prime Rate and over a year of 360 days at all other times) equal
to the rate that would be applicable to an ABR Loan (or a Canadian Prime Rate
Loan, in the case of the Canadian Borrower) plus 2.00% (subject to
Section 9.09).
     SECTION 2.08 Alternate Rate of Interest. In the event, and on each
occasion, that (a) on the day two Business Days prior to the commencement of any
Interest Period for a Eurocurrency Borrowing the Administrative Agent is unable
to determine the Adjusted LIBO Rate for Eurocurrency Loans comprising any
requested Borrowing, or (b) if the Applicable Required Lenders shall, by
11:00 a.m. (Standard Time) at least one (1) Business Day before the date of any
requested Borrowing, notify the Administrative Agent that the Adjusted LIBO Rate
for Eurocurrency Loans comprising such Borrowing will not adequately and fairly
reflect the cost to any Lender of making or maintaining its Eurocurrency Loan
during such Interest Period, then the Administrative Agent shall, as soon as
practicable thereafter, give written, fax or electronic communication (e-mail)
(or telephone notice promptly confirmed by a written, fax or electronic
communication (e-mail)) notice of such determination to the Borrowers and the
Lenders. In the event of any such determination, until the Administrative Agent
shall have advised the Borrowers and the Lenders that the circumstances giving
rise to such notice no longer exist, any request by a Borrower for a
Eurocurrency Borrowing pursuant to Section 2.03 or 2.10 shall be deemed to be a
request for an ABR Borrowing (or, in the case of a request by a Canadian
Borrower, a U.S. Base Rate Borrowing). Each determination by the Administrative
Agent hereunder shall be conclusive absent manifest error.
     SECTION 2.09 Termination and Reduction of Commitments. (a) The Revolving
Commitments and the L/C Commitments shall automatically terminate on the
Maturity Date.
     (b) The Term Commitments shall automatically terminate on the Effective
Date immediately following the making of the U.S. Term Loan and Canadian Term
Loans on such date.
     (c) Upon at least three Business Days’ prior irrevocable written, fax or
electronic communication (e-mail) (or by telephone notice promptly confirmed by
a written, fax or electronic communication (e-mail)) notice to the Applicable
Administrative Agent, the U.S.

-48-



--------------------------------------------------------------------------------



 



Borrower or a Canadian Borrower, as the case may be, may at any time in whole
permanently terminate, or from time to time in part permanently reduce, any
Class of Commitments; provided, however, that each partial reduction of any
Class of Commitments shall be in an integral multiple of U.S.$1,000,000, or
C$1,000,000, as the case may be.
     (d) Each reduction in any Class of Commitments hereunder shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class. The applicable Borrower shall pay to the Applicable Administrative
Agent for the account of the applicable Lenders, on the date of each termination
or reduction, the Commitment Fees on the amount of the Commitments so terminated
or reduced accrued to but excluding the date of such termination or reduction.
     SECTION 2.10 Conversion and Continuation of Borrowings. The Borrowers shall
have the right at any time upon prior irrevocable notice to the Applicable
Administrative Agent (a) not later than 1:00 p.m. (Standard Time) on the day of
the proposed conversion, to convert any Eurocurrency Borrowing into an ABR
Borrowing under the Commitments, (b) not later than 3:00 p.m. (Standard Time)
one Business Day before the proposed conversion to convert any U.S. Base Rate
Borrowing under the Canadian Commitments or to convert any B/A Borrowing into a
Canadian Prime Rate Borrowing, (c) not later than 3:00 p.m. (Standard Time)
three Business Days prior to conversion or continuation, to convert any ABR
Borrowing or U.S. Base Rate Borrowing into a Eurocurrency Borrowing or to
continue any Eurocurrency Borrowing as a Eurocurrency Borrowing for an
additional Interest Period, (d) not later than 3:00 p.m. (Standard Time) three
Business Days prior to conversion, to convert the Interest Period with respect
to any Eurocurrency Borrowing to another permissible Interest Period and (e) not
later than 1:00 p.m. (Standard Time) three Business Days prior to conversion or
continuation, to convert any Canadian Prime Rate Borrowing to a B/A Borrowing or
to continue any B/A Borrowing as a B/A Borrowing for an additional Contract
Period, subject in each case to the following:
     (i) each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;
     (ii) if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) and, if applicable,
Section 2.22, regarding the principal amount and maximum number of Borrowings of
the relevant Type;
     (iii) each conversion shall be effected by each Lender and the Applicable
Administrative Agent by recording for the account of such Lender the new Type
and/or Interest Period or Contract Period for such Borrowing resulting from such
conversion; accrued interest on any Eurocurrency Loan (or portion thereof) being
converted shall be paid by the Applicable Borrower at the time of conversion;
     (iv) if any Eurocurrency Borrowing or B/A Borrowing is converted at a time
other than the end of the Interest Period applicable thereto, the Applicable
Borrower shall pay, upon demand, any amounts due to the Lenders pursuant to
Section 2.15;

-49-



--------------------------------------------------------------------------------



 



     (v) any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurocurrency
Borrowing or a B/A Borrowing;
     (vi) any portion of a Eurocurrency Borrowing or a B/A Borrowing that cannot
be converted into or continued as a Eurocurrency Borrowing or a B/A Borrowing by
reason of the immediately preceding clause shall be automatically converted at
the end of the Interest Period or Contract Period in effect for such Borrowing
into an ABR Borrowing, a U.S. Base Rate Borrowing or a Canadian Prime Rate
Borrowing, as the case may be;
     (vii) upon notice to the Borrowers from the Administrative Agent given at
the request of the Applicable Required Lenders after the occurrence and during
the continuance of a Default or Event of Default, no outstanding Loan may be
converted into, or continued as, a Eurocurrency Loan or a B/A Loan,
respectively; and
     (viii) notwithstanding anything to the contrary herein, a Swing Line Loan
may not be converted to a Eurocurrency Loan.
     Each notice pursuant to this Section 2.10 shall be irrevocable, shall be
hand delivered, faxed or sent by electronic communication (e-mail) (or by
telephone notice promptly confirmed by a written, fax or electronic
communication (e-mail)) and shall refer to this Agreement and specify (i) the
identity and amount of the Borrowing that the Applicable Borrower requests be
converted or continued, (ii) whether such Borrowing is to be converted to or
continued as a Eurocurrency Borrowing, an ABR Borrowing, a B/A Borrowing, a U.S.
Base Rate Borrowing or a Canadian Prime Rate Borrowing, (iii) if such notice
requests a conversion, the date of such conversion (which shall be a Business
Day) and (iv) if such Borrowing is to be converted to or continued as a
Eurocurrency Borrowing or a B/A Borrowing, the Interest Period or Contract
Period with respect thereto. If no Interest Period or Contract Period is
specified in any such notice with respect to any conversion to or continuation
as a Eurocurrency Borrowing or a B/A Borrowing, the Applicable Borrower shall be
deemed to have selected an Interest Period or Contract Period of one month’s or
30 days’, as the case may be, duration. The Applicable Administrative Agent
shall promptly advise the Applicable Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If a Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Eurocurrency or B/A Borrowing into a subsequent
Interest Period or Contract Period (and shall not otherwise have given notice in
accordance with this Section 2.10 to convert such Borrowing), such Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), automatically be converted into an ABR Borrowing,
a U.S. Base Rate Borrowing or a Canadian Prime Rate Borrowing, as applicable.
     SECTION 2.11 Optional Prepayment. (a) Each Borrower shall have the right at
any time and from time to time to prepay any Borrowing (other than Bankers’
Acceptances or B/A Equivalent Loans, which may, however, be defeased as provided
below), in whole or in part, upon written, fax or electronic communication
(e-mail) (or by telephone notice promptly confirmed by written, fax or
electronic communication (e-mail)) delivered to the Applicable Administrative
Agent by (i) 3:00 p.m. (Standard Time) at least three Business Days prior to the

-50-



--------------------------------------------------------------------------------



 



date designated for such prepayment, in the case of any prepayment of a
Eurocurrency Borrowing, (ii) 1:00 p.m. (Standard Time) on the date designated
for such prepayment in the case of any prepayment of an ABR Borrowing under the
U.S. Commitments, or (iii) 3:00 p.m. (Standard Time) one Business Day prior to
the date designated for such prepayment, in the case of an ABR Borrowing, a U.S.
Base Rate Borrowing or a Canadian Prime Rate Borrowing under the Canadian
Commitments; provided, however, that each partial prepayment shall be in an
amount that is a minimum amount of U.S.$500,000 or an integral multiple of
U.S.$100,000 in excess thereof (or C$500,000 and C$100,000, respectively, in the
case of Borrowings denominated in Canadian dollars); and provided further that
the Canadian Borrowers may defease any B/A or B/A Equivalent Loan by depositing
with the Canadian Administrative Agent an amount that, together with interest
accruing on such amount to the end of the Contract Period for such B/A or B/A
Equivalent Loan is sufficient to pay such maturing Bankers’ Acceptances or B/A
Equivalent Loans when due. The Applicable Administrative Agent shall promptly
advise the Applicable Lenders of any notice given pursuant to this Section 2.11
and of each Lender’s portion of such prepayment.
     (b) The U.S. Borrower may, upon notice to the U.S. Swing Line Lender (with
a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay U.S. Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the U.S. Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. (Standard Time) on
the date of the prepayment, and (B) any such prepayment shall be in a minimum
principal amount of $100,000.
     (c) Either Canadian Borrower may, upon notice to the Canadian Swing Line
Lender (with a copy to the Canadian Administrative Agent), at any time or from
time to time, voluntarily prepay Canadian Swing Line Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Canadian Swing Line Lender and the Canadian Administrative Agent not later
than 1:00 p.m. (Standard Time) on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000.
     (d) Each notice of prepayment shall specify (i) the amount to be prepaid,
(ii) the prepayment date and (iii) the Class and Type of Loans to be repaid and
shall commit the Applicable Borrower to prepay such obligations by the amount
specified therein on the date specified therein. All prepayments pursuant to
this Section 2.11 shall be subject to Section 2.15, but shall otherwise be
without premium or penalty. Each prepayment of outstanding U.S. Term Loans or
Canadian Term Loans, respectively, pursuant to this Section 2.11 shall be
applied to the principal repayment installments thereof in inverse order of
maturity.
     SECTION 2.12 Mandatory Prepayments. In the event of any termination of all
the U.S. Revolving Commitments or Canadian Revolving Commitments, the Applicable
Borrower shall, on the date of such termination, repay or prepay all its
outstanding U.S. Revolving Credit Loans or Canadian Revolving Credit Loans, as
applicable, and replace all outstanding Letters of Credit and/or deposit an
amount equal to the sum of the U.S. L/C Exposure or the Canadian L/C Exposure,
as applicable, in cash in a cash collateral account established with the U.S.
Collateral Agent for the benefit of the U.S. Secured Parties or the Canadian
Collateral Agent for the benefit of the Canadian Secured Parties. In the event
of any partial reduction of the U.S. Revolving Commitments or the Canadian
Revolving Commitments,

-51-



--------------------------------------------------------------------------------



 



then (i) at or prior to the effective date of such reduction, the Applicable
Administrative Agent shall notify the Borrowers and the Lenders of the aggregate
U.S. Revolving Credit Exposure or the aggregate Canadian Revolving Credit
Exposure, as the case may be, after giving effect thereto, and (ii) if the
aggregate U.S. Revolving Credit Exposure or the aggregate Canadian Revolving
Credit Exposure, as the case may be, would exceed the Total U.S. Revolving
Commitment or Total Canadian Revolving Commitment, respectively, after giving
effect to such reduction, then the U.S. Borrower or the Canadian Borrowers, as
the case may be, shall, on the date of such reduction, repay or prepay Revolving
Borrowings (or defease B/A Borrowings as described in Section 2.11(a)) and/or
replace or cash collateralize outstanding Letters of Credit in an amount
sufficient to eliminate such excess. If on any Calculation Date, the aggregate
U.S. Revolving Credit Exposure would exceed the Total U.S. Revolving Commitment,
then on the immediately succeeding Reset Date the U.S. Borrower shall repay or
prepay U.S. Revolving Borrowings and/or replace or cash collateralize
outstanding U.S. Letters of Credit in an amount sufficient to eliminate such
excess. If on any Calculation Date, the aggregate Canadian Revolving Credit
Exposure would exceed the Total Canadian Revolving Commitment, then on the
immediately succeeding Reset Date the Canadian Borrowers shall repay or prepay
Canadian Revolving Borrowings (or defease B/A Borrowings as described in Section
2.11(a)) and/or replace or cash collateralize outstanding Canadian Letters of
Credit in an amount sufficient to eliminate such excess.
     SECTION 2.13 Increased Costs; Capital Requirements. (a) Notwithstanding any
other provision of this Agreement, if any Change in Law shall (i) impose, modify
or deem applicable any reserve, special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of or credit extended or participated in by any Lender or Issuing Bank
(except any such reserve requirement which is reflected in the Adjusted LIBO
Rate or B/A Discount Rate), (ii) subject any Lender or the Issuing Bank to any
tax of any kind whatsoever with respect to this Agreement, any Letter of Credit,
any participation in a Letter of Credit or Swing Line Loan, or any Eurodollar
Loan or B/A Loan made by it, or change the basis of taxation of payments to such
Lender or the Issuing Bank in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 2.19 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender or the Issuing Bank); or
(iii) impose on any Lender or Issuing Bank or the London interbank market or
other relevant interbank market, any other condition, cost or expense affecting
this Agreement or Eurocurrency Loans or B/A Loans made by such Lender or any
Letter of Credit or participation therein, and the result of any of the
foregoing shall be to increase the cost to such Lender or Issuing Bank of making
or maintaining any Eurocurrency Loan or B/A Loan (or of maintaining its
obligation to make any such Loan) or increase the cost to any Lender or Issuing
Bank of issuing or maintaining any Letter of Credit or purchasing or maintaining
a participation therein or to reduce the amount of any sum received or
receivable by such Lender or Issuing Bank hereunder (whether of principal,
interest or otherwise), in each case, by an amount deemed by such Lender or
Issuing Bank (acting reasonably) to be material, then, the Applicable Borrower
will pay to such Lender or Issuing Bank, as the case may be, upon demand in
accordance with paragraph (c) below such additional amount or amounts as will
compensate such Lender or Issuing Bank, as the case may be, for such additional
costs incurred or reduction suffered.
     (b) If any Lender or Issuing Bank (acting reasonably) shall have determined
that any Change in Law affecting such Lender or Issuing Bank or any lending
office of such Lender or

-52-



--------------------------------------------------------------------------------



 



such Lender’s or Issuing Bank’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or Issuing
Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender pursuant hereto, or the Letters
of Credit issued by such Issuing Bank pursuant hereto, to a level below that
which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy) by
an amount deemed by such Lender or Issuing Bank (acting reasonably) to be
material, then from time to time in accordance with paragraph (c) below the
Applicable Borrower shall pay to such Lender or Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.
     (c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Applicable Borrower and shall be conclusive absent manifest
error. The Applicable Borrower shall pay such Lender or the Issuing Bank the
amount shown as due on any such certificate delivered by it within 10 days after
its receipt of the same.
     (d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be under any obligation to compensate any Lender or
Issuing Bank under paragraph (a) or (b) above with respect to increased costs or
reductions with respect to any period prior to the date that is 120 days prior
to such request if such Lender or Issuing Bank knew or could reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 120 day period. The protection of this Section shall be
available to each Lender and Issuing Bank regardless of any possible contention
of the invalidity or inapplicability of the Change in Law that shall have
occurred or been imposed.
     SECTION 2.14 Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurocurrency Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurocurrency Loan, then, by written
notice to the Applicable Borrower and to the Applicable Administrative Agent:
     (i) such Lender may declare that Eurocurrency Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods and ABR Loans and U.S. Base Rate Loans
will not thereafter (for such duration) be converted into Eurocurrency Loans),
whereupon any

-53-



--------------------------------------------------------------------------------



 



request for a Eurocurrency Borrowing (or to convert an ABR Borrowing to a
Eurocurrency Borrowing or to continue a Eurocurrency Borrowing for an additional
Interest Period) shall, as to such Lender only, be deemed a request for an ABR
Loan or a U.S. Base Rate Loan (or a request to continue an ABR Loan or a U.S.
Base Rate Loan as such or to convert a Eurocurrency Loan into an ABR Loan or a
U.S. Base Rate Loan), unless such declaration shall be subsequently withdrawn;
and
     (ii) such Lender may require that all outstanding Eurocurrency Loans made
by it be converted to ABR Loans or U.S. Base Rate Loans, as the case may be, in
which event all such Eurocurrency Loans shall be automatically converted to ABR
Loans or U.S. Base Rate Loans, as the case may be, as of the effective date of
such notice as provided in paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurocurrency Loans that would have been made by such Lender or the
converted Eurocurrency Loans of such Lender shall instead be applied to repay
the ABR Loans or U.S. Base Rate Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurocurrency Loans.
     (b) For purposes of this Section 2.14, a notice to the U.S. Borrower by any
Lender shall be effective as to each Eurocurrency Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurocurrency Loan; in all other cases such notice shall be effective on the date
of receipt by such Borrower.
     SECTION 2.15 Breakage Costs. The Borrowers hereby severally indemnify each
Lender against any loss or expense that such Lender may sustain or incur as a
consequence of (a) any event, other than a default by such Lender in the
performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurocurrency Loan prior to the end of the Interest Period in effect
therefor, including, without limitation, as a result of any prepayment, the
acceleration of the maturity of the Obligations or for any other reason,
(ii) the conversion of any Eurocurrency Loan to an ABR Loan or U.S. Base Rate
Loans or the conversion of the Interest Period with respect to any Eurocurrency
Loan, in each case other than on the last day of the Interest Period in effect
therefor, (iii) any Eurocurrency Loan or B/A Loan to be made by such Lender
(including any Eurocurrency Loan or B/A Loan to be made pursuant to a conversion
or continuation under Section 2.10 or 2.22, as applicable) not being made after
notice of such Loan shall have been given by a Borrower hereunder or (iv) other
than with respect to any Defaulting Lender, any assignment of a Eurocurrency
Loan is made other than on the last day of the Interest Period for such Loan as
a result of a request by the Applicable Borrower pursuant to Section 2.20 (any
of the events referred to in this clause (a) being called a “Breakage Event”) or
(b) any default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurocurrency Loan or B/A Loan that is the subject of
such Breakage Event for the period from the date of such Breakage Event to the
last day of the Interest Period or Contract Period in effect (or that would have
been in effect) for such Loan over (ii) the amount of interest likely to be
realized by such Lender in redeploying the funds released or not utilized by
reason of such Breakage Event for such period. A certificate of

-54-



--------------------------------------------------------------------------------



 



any Lender setting forth any amount or amounts which such Lender is entitled to
receive pursuant to this Section 2.15 shall be delivered to the Applicable
Borrower and the Applicable Administrative Agent and shall be conclusive absent
manifest error. The Applicable Borrower shall pay such Lender the amount shown
as due on any such certificate delivered by it within 10 days after its receipt
of the same.
     SECTION 2.16 Pro Rata Treatment. (a) Except as required under Section 2.14,
each Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees, each
reduction of the Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Applicable Lenders in accordance with their Applicable Pro Rata
Percentages.
     (b) Notwithstanding any other provision of this Agreement or the Security
Documents but subject to Section 2.24, it is the intent of the Secured Parties
that each of the Secured Parties shall share in the aggregate proceeds of the
Collateral on a pro rata basis as provided in paragraph (a) above. Accordingly,
if the proceeds in respect of one class of Collateral (i.e., U.S. Collateral or
Canadian Collateral) are insufficient to repay the Obligations intended to be
secured by such class of Collateral pursuant to the Security Documents, the
Agents, shall, to the extent they deem necessary, allocate and reallocate the
proceeds of the Collateral to ensure that each Secured Party receives its
Applicable Pro Rata Percentages of the proceeds of all the Collateral. If after
giving effect to the allocations described in the preceding sentence any Secured
Party shall have received less than its Applicable Pro Rata Percentages of the
aggregate proceeds of all the Collateral, each Secured Party that received more
than its Applicable Pro Rata Percentages of the aggregate proceeds of all the
Collateral agrees to deliver to the Agents, for reallocation to the Secured
Parties that received less than their Applicable Pro Rata Percentages of the
proceeds of all the Collateral, the excess of the aggregate amount received by
such Secured Party over the amount that would have been such Secured Party’s
Applicable Pro Rata Percentages of the proceeds of all the Collateral.
     SECTION 2.17 Sharing of Setoffs. (a) Each Canadian Lender agrees that if it
shall, through the exercise of a right of banker’s lien, setoff or counterclaim
against a Borrower or any other Loan Party, or pursuant to a secured claim or
other security or interest arising from, or in lieu of, such secured claim,
received by such Canadian Lender under any applicable Insolvency Law or
otherwise, or by any other means, obtain payment (voluntary or involuntary) in
respect of any Canadian Loan as a result of which the unpaid portion of its
Canadian Loans shall be proportionately less than the unpaid portion of the
Canadian Loans of any other Canadian Lender of the same Class, it shall
(i) notify the Applicable Administrative Agent of such fact and (ii) be deemed
simultaneously to have purchased from such other Canadian Lender at face value,
and shall promptly pay to such other Canadian Lender the purchase price for, a
participation in the Canadian Loans of the same Class of such other Canadian
Lender and, if applicable, subparticipations in Canadian L/C Exposure and
Canadian Swing Line Loans of such other Canadian Lender, or make such other
adjustments as shall be equitable, so that the aggregate unpaid amount of the
Canadian Loans and participations in Canadian Loans, Canadian L/C Exposure and
Canadian Swing Line Loans held by each Canadian Lender shall be in the same
proportion to the aggregate unpaid amount of all Canadian Loans, Canadian L/C
Exposure and Canadian Swing Line Loans then outstanding of the same Class as the
amount of its

-55-



--------------------------------------------------------------------------------



 



Canadian Loans, Canadian L/C Exposure and Canadian Swing Line Loans prior to
such exercise of banker’s lien, setoff or counterclaim or other event was to the
amount of all Canadian Loans, Canadian L/C Exposure and Canadian Swing Line
Loans outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that if any such purchase,
purchases, subparticipations or adjustments shall be made pursuant to this
Section 2.17(a) and the payment giving rise thereto shall thereafter be
recovered, such purchase, purchases, subparticipations or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest.
     (b) Each U.S. Lender agrees that if it shall, through the exercise of a
right of banker’s lien, setoff or counterclaim against a Borrower or any other
Loan Party, or pursuant to a secured claim or other security or interest arising
from, or in lieu of, such secured claim, received by such U.S. Lender under any
applicable Insolvency Law or otherwise, or by any other means, obtain payment
(voluntary or involuntary) in respect of any U.S. Loan as a result of which the
unpaid portion of its U.S. Loans shall be proportionately less than the unpaid
portion of the U.S. Loans of any other U.S. Lender of the same Class, it shall
(i) notify the Applicable Administrative Agent of such fact and (ii) be deemed
simultaneously to have purchased from such other U.S. Lender at face value, and
shall promptly pay to such other U.S. Lender the purchase price for, a
participation in the U.S. Loans of the same Class of such other U.S. Lenders
and, if applicable, subparticipations in the U.S. L/C Exposure and U.S. Swing
Line Loans of such other U.S. Lenders, or make such other adjustments as shall
be equitable, so that the aggregate unpaid amount of the U.S. Loans and
participations in U.S. Loans, U.S. L/C Exposure and U.S. Swing Line Loans held
by each U.S. Lender shall be in the same proportion to the aggregate unpaid
amount of all U.S. Loans, U.S. L/C Exposure and U.S. Swing Line Loans then
outstanding of the same Class as the amount of its U.S. Loans, U.S. L/C Exposure
and U.S. Swing Line Loans prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the amount of all U.S. Loans, U.S. L/C
Exposure and U.S. Swing Line Loans outstanding prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that if
any such purchase, purchases, subparticipations or adjustments shall be made
pursuant to this Section 2.17(b) and the payment giving rise thereto shall
thereafter be recovered, such purchase, purchases, subparticipations or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest.
     (c) The provisions of Section 2.17(a) and (b) shall not be construed to
apply to (i) any payment made by a Borrower pursuant to and in accordance with
the express terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Exposure or Swing Line Loans to any assignee or
participant, other than to a Borrower or any Subsidiary thereof (as to which the
provisions of Section 2.17(a) and (b) shall apply).
     (d) Each Loan Party expressly consents to the arrangements set forth in
Section 2.17(a) and (b) above and agrees, to the extent it may effectively do so
under applicable law, that any Lender holding a participation in a Loan or L/C
Exposure pursuant to the foregoing arrangements may exercise against each Loan
Party any and all rights of banker’s lien, setoff or counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of each
Loan Party in the amount of such participation.

-56-



--------------------------------------------------------------------------------



 



     SECTION 2.18 Payments. (a) The Borrowers shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 4:00
p.m. (Standard Time) on the date when due in immediately available U.S. dollars
(or Canadian dollars, in the case of payments relating to Commitments, Loans and
Letters of Credit denominated in Canadian dollars), without setoff, defense or
counterclaim. Each such payment (other than Issuing Bank Fees, which shall be
paid directly to the Applicable Issuing Bank) shall be made to the office of the
Applicable Administrative Agent designated by such Applicable Administrative
Agent. The Applicable Administrative Agent shall promptly thereafter cause to be
distributed like funds relating to the payment of principal, interest or fees
ratably (other than amounts payable solely to the Administrative Agent, the
Canadian Administrative Agent, a specific Issuing Bank, or a specific Lender
pursuant to Section 2.05, 2.08, 2.13, 2.14, 2.15, 2.19, or 9.05, but after
taking into account payments effected pursuant to Section 9.05(a)) in accordance
with each Lender’s Applicable Pro Rata Percentage thereof, to the Lenders for
the account of their respective applicable lending offices, and like funds
relating to the payment of any other amount payable to any Lender or Issuing
Bank to such Lender or Issuing Bank for the account of its applicable lending
office, in each case to be applied in accordance with the terms of this
Agreement.
     (b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
     SECTION 2.19 Taxes. (a) Any and all payments by or on account of any
obligation of the Borrowers or any Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes; provided that if a Borrower or any
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that,
after making all required deductions (including deductions applicable to
additional sums payable under this Section), such Agent, such Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower or such Loan Party
shall make such deductions and (iii) such Borrower or such Loan Party shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
     (b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) Each Borrower shall indemnify each Agent, Lender and Issuing Bank,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by such Agent, Lender or Issuing Bank, as
the case may be, on or with respect to any payment by or on account of any
obligation of such Borrower or any Loan Party hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and

-57-



--------------------------------------------------------------------------------



 



reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Applicable Borrower by a Lender or
an Issuing Bank (with a copy to the Applicable Administrative Agent), or by the
Applicable Administrative Agent on its behalf or on behalf of a Lender or
Issuing Bank, shall be conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Borrower or any other Loan Party to a Governmental Authority, the
applicable Loan Party shall deliver to the Applicable Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Applicable
Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Applicable
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall, if such payment otherwise would be subject to a withholding Tax, deliver
to the Applicable Borrower (with a copy to the Applicable Administrative Agent),
at the time or times prescribed by applicable law or reasonably requested by the
Applicable Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate. In addition, any Lender, if
requested by the Applicable Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Applicable Borrower or the Administrative Agent as will enable the
Applicable Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
     (f) Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States of America, any
Foreign Lender shall deliver to such Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of such Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Applicable Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in

-58-



--------------------------------------------------------------------------------



 



section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Applicable Borrower to determine the withholding or
deduction required to be made.
     (g) If an Agent, a Lender or an Issuing Bank determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Borrower or with respect to which a Borrower
has paid additional amounts pursuant to this Section, it shall pay to such
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent, Lender or Issuing Bank, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that such
Borrower, upon the request of such Agent, Lender or Issuing Bank, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Agent,
Lender or Issuing Bank in the event such Agent, Lender or Issuing Bank is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Agent, Lender or Issuing Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Borrower or any other person.
     (h) If a payment made to an Agent, Lender or Issuing Bank under this
Agreement would be subject to U.S. Federal withholding tax imposed by FATCA if
such Agent, Lender or Issuing Bank fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Agent, Lender or Issuing Bank shall deliver to
the U.S. Borrower or the Administrative Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the U.S. Borrower or
the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the U.S. Borrower or the
Administrative Agent as may be necessary for the U.S. Borrower or the
Administrative Agent to comply with its obligations under FATCA, to determine
that such Agent, Lender or Issuing Bank has complied with its obligations under
FATCA or to determine the amount to deduct and withhold from any such payments.
     SECTION 2.20 Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or Issuing Bank delivers a certificate
requesting compensation pursuant to Section 2.13, (ii) any Lender or Issuing
Bank delivers a notice described in Section 2.14, (iii) a Borrower is required
to pay any additional amount to any Lender or Issuing Bank or any Governmental
Authority on account of any Lender or Issuing Bank pursuant to Section 2.19, or
(iv) any Lender becomes a Defaulting Lender or a Potential Defaulting Lender,
then the Applicable Borrower may, at its sole expense and effort (including with
respect to the processing and recordation fee referred to in Section 9.04(b)),
upon notice to such Lender or Issuing Bank and the Applicable Administrative
Agent, require such Lender or

-59-



--------------------------------------------------------------------------------



 



Issuing Bank to transfer and assign, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all of its interests,
rights and obligations under this Agreement to an assignee that shall assume
such assigned obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (A) such assignment shall not conflict
with any law, rule or regulation or order of any court or other Governmental
Authority having jurisdiction, (B) the Applicable Borrower shall have received
the prior written consent of the Applicable Administrative Agent and the
Applicable Issuing Banks, which consent shall not unreasonably be withheld or
delayed, (C) the affected Lender or Issuing Bank shall have received in
immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Loans and
participations in L/C Disbursements of such Lender or Issuing Bank,
respectively, plus all Fees and other amounts accrued for the account of such
Lender or Issuing Bank hereunder (including any amounts under Section 2.13 and
Section 2.15) from the assignee (to the extent of such outstanding principal and
accrued interest and Fees) or the Applicable Borrower (in the case of all other
amounts) and (D) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.19, such assignment is expected to result in a reduction in such
compensation or payments thereafter. A Lender or Issuing Bank shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender, Issuing Bank or otherwise, the circumstances
entitling such Borrower to require such assignment and delegation cease to
apply.
     (b) If (i) any Lender or Issuing Bank shall request compensation under
Section 2.13, (ii) any Lender or Issuing Bank delivers a notice described in
Section 2.14 or (iii) a Borrower is required to pay any additional amount to any
Agent, Lender or Issuing Bank or any Governmental Authority on account of any
Agent, Lender or Issuing Bank, pursuant to Section 2.19, then such Agent, Lender
or Issuing Bank shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (A) would eliminate
or reduce its claims for compensation under Section 2.13 or enable it to
withdraw its notice pursuant to Section 2.14 or would reduce amounts payable
pursuant to Section 2.19, as the case may be, in the future and (B) would not
subject such Agent, Lender or Issuing Bank to incur an unreimbursed loss or
unreimbursed cost or expense or otherwise take any action inconsistent with its
internal policies or legal or regulatory restrictions. Each Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or
Issuing Bank in connection with any such designation or assignment.
     SECTION 2.21 Letters of Credit.
     (a) General. Each Borrower may request the issuance of a Letter of Credit
denominated in U.S. dollars, Canadian dollars or in one or more Alternative
Currencies for its own account or for the account of any of its Subsidiaries (in
which case such Borrower and such Subsidiary shall be co-applicants with respect
to such Letter of Credit), in a form reasonably acceptable to the Applicable
Issuing Bank, at any time and from time to time while the Revolving Commitments
remain in effect, but no later than five Business Days prior to the Maturity
Date. This Section shall not be construed to impose an obligation upon any
Issuing

-60-



--------------------------------------------------------------------------------



 



Bank to issue any Letter of Credit that is inconsistent with the terms and
conditions of this Agreement.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
In order to request the issuance of a Letter of Credit denominated in U.S.
dollars, Canadian dollars or an Alternative Currency (or to amend, renew or
extend an existing Letter of Credit issued in U.S. dollars, Canadian dollars or
an Alternative Currency), the Applicable Borrower shall hand deliver, fax or
send by electronic communication (e-mail) (or by telephone notice promptly
confirmed by a written, fax or electronic communication (e-mail)) to the
Applicable Issuing Bank and the Applicable Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), the amount and currency of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. In order to
request the issuance of a Letter of Credit in a currency other than those
specifically listed in the definition of “Alternative Currency”, the Applicable
Borrower shall follow the procedures set forth in Section 1.06 hereof. A U.S.
Letter of Credit shall be issued, amended, renewed or extended only if, and upon
issuance, amendment, renewal or extension of each Letter of Credit the U.S.
Borrower shall be deemed to represent and warrant that, after giving effect to
such issuance, amendment, renewal or extension (i) the U.S. L/C Exposure shall
not exceed U.S.$100,000,000, (ii) the aggregate U.S. Revolving Credit Exposure
shall not exceed the Total U.S. Revolving Commitment, and (iv) the U.S. L/C
Exposure related to U.S. Letters of Credit issued by an Issuing Bank shall not
exceed an amount agreed to in writing between the U.S. Borrower and such Issuing
Bank and notified to the Administrative Agent. A Canadian Letter of Credit shall
be issued, amended, renewed or extended only if, and upon issuance, amendment,
renewal or extension of each Canadian Letter of Credit, such Canadian Borrower
shall be deemed to represent and warrant that after giving effect to such
issuance, amendment, renewal or extension (i) the Canadian L/C Exposure shall
not exceed the Canadian Dollar Equivalent of U.S.$10,000,000, and (ii) the
aggregate Canadian Revolving Credit Exposure shall not exceed the Total Canadian
Revolving Commitment.
     (c) Expiration Date. Each Letter of Credit shall have an expiration date
not later than the earlier of (y) three years after the date of the issuance of
such Letter of Credit and (z) the date that is 24 months after the Maturity
Date; provided that 60 days prior to the Maturity Date the Borrowers shall
deposit in an account with the U.S. Collateral Agent or the Canadian Collateral
Agent, as the case may be, for the benefit of the U.S. Revolving Lenders or
Canadian Revolving Lenders, as the case may be, an amount in cash equal to 105%
of the U.S. L/C Exposure or the Canadian L/C Exposure, respectively, as of such
date. Such deposit shall be held by the U.S. Collateral Agent or the Canadian
Collateral Agent, as the case may be, as collateral for the payment and
performance of the Obligations. Such Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits in
Permitted Investments, which investments shall be made at the option and sole
discretion of such Collateral Agent, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. The Applicable Administrative Agent may, at any time and from time to
time after the initial deposit of such Cash Collateral, request that additional
Cash Collateral be

-61-



--------------------------------------------------------------------------------



 



provided in order to protect against the results of exchange rate fluctuations.
Moneys in such account shall (i) automatically be applied by the Applicable
Administrative Agent to reimburse the Applicable Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Applicable Borrower for the
U.S. L/C Exposure or the Canadian L/C Exposure, as applicable, at such time,
(iii) if the maturity of the Loans has been accelerated, be applied to satisfy
the Obligations and (iv) provided that no Event of Default has occurred and is
continuing, be released to the Borrowers to the extent that the funds on deposit
exceed 105% of the U.S. L/C Exposure or the Canadian L/C Exposure, respectively.
     (d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of an Issuing Bank or the Lenders, the Applicable
Issuing Bank hereby grants to each U.S. Revolving Lender or Canadian Revolving
Lender, as the case may be, and each such Revolving Lender hereby acquires from
the Applicable Issuing Bank, a participation in such Letter of Credit equal to
such Lender’s U.S. Revolving Pro Rata Percentage or Canadian Revolving Pro Rata
Percentage, as applicable, of the aggregate amount available to be drawn under
such Letter of Credit, effective upon the issuance of such Letter of Credit (or,
in the case of the Rolled Letters of Credit, effective upon the Effective Date).
In consideration and in furtherance of the foregoing, each Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Applicable
Administrative Agent, for the account of the Applicable Issuing Bank, such
Lender’s U.S. Revolving Pro Rata Percentage or Canadian Revolving Pro Rata
Percentage, as applicable, of the U.S. Dollar Equivalent of each L/C
Disbursement (unless such Letter of Credit is a Canadian Letter of Credit
denominated in Canadian dollars in which case such payment shall be made in
Canadian dollars), made by such Issuing Bank and not reimbursed by the
Applicable Borrower (or, if applicable, another party pursuant to its
obligations under any other Loan Document) forthwith on the date due as provided
in Section 2.02(g). Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.
     (e) Reimbursement. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Applicable Borrower shall pay to the
Applicable Administrative Agent an amount equal to such L/C Disbursement in the
same currency in which such L/C Disbursement is denominated not later than two
hours after such Borrower shall have received notice from such Issuing Bank that
payment of such draft will be made, or, if such Borrower shall have received
such notice later than 11:00 a.m. (Standard Time) on any Business Day, not later
than 11:00 a.m. (Standard Time) on the immediately following Business Day.
     (f) Obligations Absolute. Each Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
     (i) any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;

-62-



--------------------------------------------------------------------------------



 



     (ii) any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Loan Document;
     (iii) the existence of any claim, counterclaim, setoff, defense or other
right that such Borrower, any other party guaranteeing, or otherwise obligated
with, such Borrower, any Subsidiary or other Affiliate thereof or any other
person may at any time have against the beneficiary under any Letter of Credit,
the Applicable Issuing Bank, any Agent or any Lender or any other person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreement or transaction;
     (iv) any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit;
     (v) any payment by the Applicable Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Issuing Bank
under such Letter of Credit to any person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Insolvency Law; and
     (vi) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to any Borrower, any
Subsidiary or any other person, or in the relevant currency markets generally;
or
     (vii) any other act or omission to act or delay of any kind of the
Applicable Issuing Bank, the Lenders, the Agents or any other person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of such Borrower’s obligations hereunder.
     Without limiting the generality of the foregoing but subject to the proviso
in subsection (g) below, it is expressly understood and agreed that the absolute
and unconditional obligation of each Borrower hereunder to reimburse L/C
Disbursements will not be excused by the gross negligence or willful misconduct
of the Applicable Issuing Bank.
     (g) Role of Issuing Bank. Each Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. None of the Issuing Banks, the Agents, any
of their respective Related Parties or any correspondent, participant or
assignee of the Issuing Bank shall be liable or responsible for:
     (i) the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;

-63-



--------------------------------------------------------------------------------



 



     (ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; or
     (iii) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (including the Issuing Bank’s own
negligence),
provided, however, that a Borrower shall have a claim against the Issuing Bank,
and the Issuing Bank shall be liable to, and shall promptly pay to, such
Borrower, to the extent of any direct, as opposed to consequential (claims in
respect of which are hereby waived by such Borrower to the extent permitted by
applicable law), damages suffered by such Borrower that are caused by such
Issuing Bank’s failure to comply with its duties as an issuing bank under
applicable law or gross negligence or willful misconduct in determining whether
drafts and other documents presented under a Letter of Credit strictly comply
with the terms thereof. It is understood that the Applicable Issuing Bank may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (i) such Issuing Bank’s exclusive reliance on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (ii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Applicable Issuing Bank. Each Revolving Lender and each Borrower agree that,
in paying any drawing under a Letter of Credit, the Applicable Issuing Bank
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the person executing or delivering any such document.
     (h) Disbursement Procedures. The Applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Applicable Issuing Bank shall
as promptly as possible give telephonic notification, confirmed by fax or by
electronic communication (e-mail), to the Applicable Administrative Agent and
the Applicable Borrower of such demand for payment and whether the Applicable
Issuing Bank has made or will make an L/C Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Applicable Borrower of its obligation to reimburse the Applicable Issuing Bank
and the Revolving Lenders with respect to any such L/C Disbursement. The
Applicable Administrative Agent shall promptly give each Applicable Lender
notice thereof.
     (i) Interim Interest. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Applicable Borrower shall
reimburse such L/C Disbursement in full on such date, the unpaid amount thereof
shall bear interest for the account

-64-



--------------------------------------------------------------------------------



 



of the Applicable Issuing Bank, for each day from and including the date of such
L/C Disbursement, to but excluding the earlier of the date of payment by such
Borrower or the date on which interest shall commence to accrue thereon as
provided in Section 2.02(e), at the rate per annum that would apply to such
amount if such amount were an ABR Loan or a Canadian Prime Rate Loan, as the
case may be.
     (j) Resignation or Removal of an Issuing Bank. An Issuing Bank may resign
at any time by giving 30 days’ prior written notice to the Applicable
Administrative Agent, the Applicable Lenders and the U.S. Borrower, and may be
removed at any time by the U.S. Borrower by notice to such Issuing Bank, the
Applicable Administrative Agent and the Applicable Lenders. Subject to the next
succeeding paragraph, upon the acceptance of any appointment as an Issuing Bank
hereunder by a Lender that shall agree to serve as successor Issuing Bank, such
successor shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Bank and the retiring Issuing Bank shall be
discharged from its obligations to issue additional Letters of Credit hereunder.
At the time such removal or resignation shall become effective, the Applicable
Borrower shall pay all accrued and unpaid Issuing Bank Fees pursuant to
Section 2.05(c). The acceptance of any appointment as an Issuing Bank hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrowers and the Applicable
Administrative Agent, and, from and after the effective date of such agreement,
(i) such successor Lender shall have all the rights and obligations of the
previous Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of an Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.
     (k) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, other than an event with respect to a Borrower described in
Section 7.01(g) or (h) and a Borrower shall receive notice from Applicable
Administrative Agent or the Required U.S. Revolving Lenders or the Required
Canadian Revolving Lenders, as applicable, requesting that it deposit Cash
Collateral and specifying the amount to be deposited, or (ii) an Event of
Default shall occur and be continuing with respect to a Borrower described in
Section 7.01(g) or (h) then such Borrower shall, on the Business Day it receives
the notice referenced in clause (i) above or immediately upon the occurrence of
the Event of Default referenced in clause (ii) above, deposit in an account with
the U.S. Collateral Agent or the Canadian Collateral Agent, as the case may be,
for the benefit of the U.S. Revolving Lenders or Canadian Revolving Lenders, as
the case may be, an amount in cash equal to 105% of the U.S. L/C Exposure or the
Canadian L/C Exposure, respectively, as of such date. At any time that there
shall exist a Defaulting Lender, after reallocation pursuant to Section 2.24(c),
promptly upon the request of an Administrative Agent or an Issuing Bank (which
request may be condition to issuance amendment, renewal or extension of a Letter
of Credit), the Applicable Borrower shall deliver to the U.S. Collateral Agent
or the Canadian Collateral Agent, as the case may be, for the benefit of the
U.S. Revolving Lenders or Canadian Revolving Lenders, as the case may be, Cash
Collateral in an amount equal to the Fronting Exposure at such time (determined
for the avoidance of doubt, after

-65-



--------------------------------------------------------------------------------



 



giving effect to Section 2.24(a) and any Cash Collateral provided by any
Defaulting Lender). Such deposits shall be held by the U.S. Collateral Agent or
the Canadian Collateral Agent, as the case may be, as collateral for the payment
and performance of the Obligations. Such Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. If a Borrower is required to Cash Collateralize the U.S. L/C Exposure,
Canadian L/C Exposure or Fronting Exposure pursuant to Section 2.22(c) or (k),
then such Borrower and Collateral Agent shall establish the L/C Cash Collateral
Account and the Applicable Borrower shall execute any documents and agreements
that such Collateral Agent reasonably requests in connection therewith to
establish the L/C Cash Collateral Account and grant such Collateral Agent a
first-priority security interest in such account and the funds therein. Each
Borrower hereby pledges to the Applicable Collateral Agent and grants such
Collateral Agent a security interest in the L/C Cash Collateral Account,
whenever established, all funds held in such L/C Cash Collateral Account from
time to time, and all proceeds thereof as security for the payment of the
Obligations. Other than any interest earned on the investment of such deposits
in Permitted Investments, which investments shall be made at the option and sole
discretion of such Collateral Agent, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. The Applicable Administrative Agent may, at any time and from time to
time after the initial deposit of such Cash Collateral, request that additional
Cash Collateral be provided in order to protect against the results of exchange
rate fluctuations. Moneys in such account shall (i) automatically be applied by
the Applicable Administrative Agent to reimburse the Applicable Issuing Bank for
L/C Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Applicable Borrower for the
U.S. L/C Exposure or the Canadian L/C Exposure, as applicable, at such time and
(iii) if the maturity of the Loans has been accelerated, be applied to satisfy
the Obligations. If a Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to such
Borrower within three Business Days after all Events of Default have been cured
or waived. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure shall be released promptly following (A) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by any Defaulting Lender ceasing to be a Defaulting Lender or
ceasing to be a Revolving Lender) or (B) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, that
Cash Collateral furnished by or on behalf of a Loan Party shall not be released
during the continuance of an Event of Default and may be otherwise applied in
accordance with Section 7.06.
     (l) Additional Issuing Banks. A Borrower may, at any time and from time to
time with the consent of the Applicable Administrative Agent (which consent
shall not be unreasonably withheld or delayed) and such Revolving Lender,
designate one or more additional Lenders to act as an issuing bank under the
terms of this Agreement. The acceptance of any appointment as an Issuing Bank
hereunder by a Revolving Lender shall be evidenced by an agreement entered into
by such Revolving Lender, in a form satisfactory to the Borrowers and the
Applicable Administrative Agent, and, from and after the effective date of such
agreement, any Lender designated as an issuing bank pursuant to this paragraph
(l) shall be deemed (in addition to being a Lender) to be the Issuing Bank with
respect to Letters of Credit issued or to be issued by such Lender, and all
references herein and in the other Loan Documents to the term

-66-



--------------------------------------------------------------------------------



 



“Issuing Bank” shall, with respect to such Letters of Credit, be deemed to refer
to such Lender in its capacity as Issuing Bank.
     (m) In the event of any conflict between the terms hereof and the terms of
any Letter of Credit Document, the terms hereof shall control.
     (n) Notwithstanding that a Letter of Credit issued or outstanding hereunder
is in support of any obligations of, or is for the account of, a Borrower or any
Subsidiary of such Borrower, each Borrower shall be obligated to reimburse the
Applicable Issuing Bank hereunder for any and all L/C Disbursements under such
Letter of Credit requested by such Borrower for its own account or for the
account of any of its Subsidiaries. Each Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of any of its Subsidiaries (other
than, with respect to the U.S. Borrower, a Canadian Borrower or any Subsidiary
thereof) inures to the benefit of such Borrower, and that such Borrower’s
business derives substantial benefits from the businesses of such Borrower’s
Subsidiaries.
     (o) Each Issuing Bank, the Revolving Lenders and the Borrowers agree that
effective as of the Effective Date, the Rolled Letters of Credit shall be deemed
to have been issued and maintained under, and to be governed by the terms and
conditions of, this Agreement.
     SECTION 2.22 Bankers’ Acceptances. (a) Subject to the terms and conditions
of this Agreement, each Canadian Borrower may request a Borrowing denominated in
Canadian dollars by presenting drafts for acceptance and, if applicable,
purchase as B/As by the Canadian Lenders.
     (b) No Contract Period with respect to a B/A to be accepted and, if
applicable, purchased as a Loan shall extend beyond the Maturity Date. All B/A
Loans shall be denominated in Canadian dollars.
     (c) To facilitate availment of the B/A Loans, each Canadian Borrower hereby
appoints each Canadian Lender as its attorney to sign and endorse on its behalf,
in handwriting or by facsimile or mechanical signature as and when deemed
necessary by such Canadian Lender, blank forms of B/As in the form requested by
such Canadian Lender. Each Canadian Borrower recognizes and agrees that all B/As
signed and/or endorsed on its behalf by a Canadian Lender shall bind such
Canadian Borrower as fully and effectually as if signed in the handwriting of
and duly issued by the proper signing officers of such Canadian Borrower. Each
Canadian Lender is hereby authorized to issue such B/As endorsed in blank in
such face amounts as may be determined by such Canadian Lender; provided that
the aggregate amount thereof is equal to the aggregate amount of B/As required
to be accepted and purchased by such Canadian Lender. No Canadian Lender shall
be liable for any damage, loss or other claim arising by reason of any loss or
improper use of any such instrument except the gross negligence or willful
misconduct of such Canadian Lender or its officers, employees, agents or
representatives. Each Canadian Lender shall maintain a record with respect to
B/As (i) voided by it for any reason, (ii) accepted and purchased by it
hereunder and (iii) canceled at their respective maturities. Each Canadian
Lender further agrees to retain such records in the manner and for the statutory
periods provided in the various provincial or federal statutes and regulations
which apply to such Canadian Lender. On request by or on behalf of the Canadian
Borrower, a Canadian Lender

-67-



--------------------------------------------------------------------------------



 



shall cancel all forms of B/A which have been pre-signed or pre-endorsed on
behalf of a Canadian Borrower and which are held by such Canadian Lender and are
not required to be issued in accordance with the Canadian Borrower’s irrevocable
notice. At the discretion of a Lender, Bankers’ Acceptances to be accepted by
such Lender may be issued in the form of “Depository Bills” within the meaning
of the Depository Bills and Notes Act (Canada) and deposited with the Canadian
Depository for Securities Limited (“CDS”) and may be made payable to “CDS & Co.”
or in such other name as may be acceptable to CDS and thereafter dealt with in
accordance with the rules and procedures of CDS, consistent with the terms of
this Agreement. All Depository Bills so issued shall be governed by the
provisions of this Section 2.22.
     (d) Drafts of a Canadian Borrower to be accepted as B/As hereunder shall be
signed as set forth in this Section 2.22. Notwithstanding that any person whose
signature appears on any B/A may no longer be an authorized signatory for any of
the Canadian Lenders or the applicable Canadian Borrower at the date of issuance
of a B/A, such signature shall nevertheless be valid and sufficient for all
purposes as if such authority had remained in force at the time of such issuance
and any such B/A so signed shall be binding on such Canadian Borrower.
     (e) Promptly following receipt of a notice of borrowing, continuation or
conversion of B/As, the Canadian Administrative Agent shall so advise the
Canadian Lenders and shall advise each Canadian Lender of the aggregate face
amount of the B/As to be accepted by it and the applicable Contract Period
(which shall be identical for all Canadian Lenders). The aggregate face amount
of the B/As to be accepted by a Canadian Lender shall be in an integral multiple
of C$100,000 and such face amount shall be in each Canadian Lender’s pro rata
portion of such Canadian Borrowing; provided, that the Canadian Administrative
Agent may, in its sole discretion, increase or reduce any Canadian Lender’s
portion of such B/A to the nearest C$100,000.
     (f) The applicable Canadian Borrower may specify in a notice of borrowing
or conversion or continuation pursuant to Section 2.03 or Section 2.10,
respectively, that it desires that any B/As requested by such notice be
purchased by the Canadian Lenders, in which case the Canadian Lenders shall
purchase, or arrange the purchase of, each B/A from such Canadian Borrower at
the B/A Discount Rate for such Canadian Lender applicable to such B/A accepted
by it and provide to the Canadian Administrative Agent the Discount Proceeds for
the account of such Canadian Borrower. The Acceptance Fee payable by such
Canadian Borrower to a Canadian Lender under Section 2.06 in respect of each B/A
accepted by such Canadian Lender shall be set off against the Discount Proceeds
payable by such Canadian Lender under this Section 2.22.
     (g) Each Canadian Lender may at any time and from time to time hold, sell,
rediscount or otherwise dispose of any or all B/As accepted and purchased by it.
     (h) If a Canadian Lender notifies the Canadian Administrative Agent in
writing that it is unable to accept Bankers’ Acceptances, such Canadian Lender
will, instead of accepting and, if applicable, purchasing Bankers’ Acceptances,
make an advance (a “B/A Equivalent Loan”) to the applicable Canadian Borrower in
the amount and for the same term as the draft that such Canadian Lender would
otherwise have been required to accept and purchase hereunder. Each

-68-



--------------------------------------------------------------------------------



 



such Canadian Lender will provide to the Canadian Administrative Agent the
Discount Proceeds of such B/A Equivalent Loan for the account of such Canadian
Borrower. Each such B/A Equivalent Loan will bear interest at the same rate that
would result if such Lender had accepted (and been paid an Acceptance Fee) and
purchased (on a discounted basis at the B/A Discount Rate) a Bankers’ Acceptance
for the relevant Contract Period (it being the intention of the parties that
each such B/A Equivalent Loan shall have the same economic consequences for the
Lenders and the Canadian Borrowers as the Bankers’ Acceptance which such B/A
Equivalent Loan replaces). All such interest shall be paid in advance on the
date such B/A Equivalent Loan is made, and will be deducted from the principal
amount of such B/A Equivalent Loan in the same manner in which the Discount
Proceeds of a Bankers’ Acceptance would be deducted from the face amount of the
Bankers’ Acceptance. Each B/A Equivalent Loan shall be evidenced by a
non-interest bearing promissory note of the Canadian Borrower, denominated in
Canadian Dollars, executed and delivered by the applicable Canadian Borrower to
such Canadian Lender, substantially in the form of Exhibit J.
     (i) Each Canadian Borrower waives presentment for payment and any other
defense to payment of any amounts due to a Canadian Lender in respect of a B/A
accepted and purchased by it pursuant to this Agreement which might exist solely
by reason of such B/A being held, at the maturity thereof, by such Canadian
Lender in its own right and each Canadian Borrower agrees not to claim any days
of grace if such Canadian Lender as holder sues such Canadian Borrower on the
B/A for payment of the amount payable by such Canadian Borrower thereunder. On
the last day of the Contract Period of a B/A, or such earlier date as may be
required or permitted pursuant to the provisions of this Agreement, the
applicable Canadian Borrower shall pay the Canadian Lender that has accepted and
purchased such B/A the full face amount of such B/A and after such payment, such
Canadian Borrower shall have no further liability in respect of such B/A and
such Canadian Lender shall be entitled to all benefits of, and be responsible
for all payments due to third parties under, such B/A.
     (j) Except as required by any Canadian Lender upon the occurrence of an
Event of Default, no B/A Loan may be repaid by a Canadian Borrower prior to the
expiry date of the Contract Period applicable to such B/A Loan; provided,
however, that any B/A Loan may be defeased as provided in the proviso to
Section 2.11(a).
     (k) With respect to any repayment of unmatured B/A’s pursuant to the
proviso to Section 2.11(a) or otherwise hereunder, it is agreed that the
applicable Canadian Borrower shall provide for the funding in full of the
unmatured B/A’s to be repaid by paying to and depositing with the Canadian
Administrative Agent Cash Collateral for each such unmatured B/A equal to the
face amount payable at maturity thereof. The Canadian Administrative Agent shall
hold such Cash Collateral in an interest bearing Cash Collateral account at
rates prevailing at the time of deposit for similar accounts with the Canadian
Administrative Agent; such Cash Collateral, such Cash Collateral account, any
accounts receivable, claims, instruments or securities evidencing or relating to
the foregoing, and any proceeds of any of the foregoing (collectively, the
“Outstanding BAs Collateral”) shall be assigned to the Canadian Administrative
Agent as security for the obligations of the applicable Canadian Borrower in
relation to such B/A’s and the security interest of the Canadian Administrative
Agent created in such Outstanding BAs Collateral shall rank in priority to all
other security interests and adverse claims against such Outstanding BAs
Collateral. Such Outstanding BAs Collateral shall be applied to satisfy the

-69-



--------------------------------------------------------------------------------



 



obligations of the applicable Canadian Borrower for such B/A’s as they mature
and the Canadian Administrative Agent is hereby irrevocably directed by the
applicable Canadian Borrower to apply any such Outstanding BAs Collateral to
such maturing B/A’s. The Outstanding BAs Collateral created herein shall not be
released to the applicable Canadian Borrower prior to the maturity of the
applicable B/As without the consent of the Canadian Lenders; however, interest
on such deposited amounts shall be for the account of the applicable Canadian
Borrower and may be withdrawn by the applicable Canadian Borrower so long as no
Default or Event of Default is then continuing. If, after maturity of the B/A’s
for which such Outstanding BAs Collateral is held and application by the
Canadian Administrative Agent of the Outstanding BAs Collateral to satisfy the
obligations of the applicable Canadian Borrower hereunder with respect to the
B/A’s being repaid, any interest or other proceeds of the Outstanding BAs
Collateral remains, such interest or other proceeds shall be promptly paid and
transferred by the Canadian Administrative Agent to the applicable Canadian
Borrower so long as no Default or Event of Default is then continuing.
     SECTION 2.23 Swing Line Loans.
     (a) Generally.
     (i) The U.S. Swing Line. Subject to the terms and conditions set forth
herein, and if an AutoBorrow Agreement is in effect, subject to the terms and
conditions of such AutoBorrow Agreement, the U.S. Swing Line Lender may in its
sole and absolute discretion, in reliance upon the agreements of the other U.S.
Revolving Lenders set forth in this Section 2.23, make loans in U.S. Dollars
(each such loan, a “U.S. Swing Line Loan”) to the U.S. Borrower from time to
time on or after the Effective Date until the earlier of the Maturity Date and
the termination of the Total U.S. Revolving Commitments in an aggregate amount
not to exceed at any time outstanding the amount of the U.S. Swing Line
Sublimit, notwithstanding the fact that such U.S. Swing Line Loans, when
aggregated with the U.S. Revolving Credit Exposure of the Lender acting as U.S.
Swing Line Lender, may exceed the amount of such Lender’s U.S. Revolving
Commitment; provided, however, that after giving effect to any U.S. Swing Line
Loan, (i) the aggregate U.S. Revolving Credit Exposure of all U.S. Revolving
Lenders shall not exceed the Total U.S. Revolving Commitments at such time, and
(ii) the U.S. Revolving Credit Exposure of each U.S. Revolving Lender at such
time shall not exceed such Lender’s U.S. Revolving Commitment, and provided,
further, that the U.S. Borrower shall not use the proceeds of any U.S. Swing
Line Loan to refinance any outstanding U.S. Swing Line Loan. Within the
foregoing limits, the U.S. Borrower may borrow under this Section 2.23(a),
prepay under Section 2.11, and reborrow under this Section 2.23(a). Immediately
upon the making of a U.S. Swing Line Loan, each U.S. Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the U.S. Swing Line Lender a risk participation in such U.S. Swing Line Loan in
an amount equal to the product of such U.S. Revolving Lender’s U.S. Revolving
Pro Rata Percentage times the amount of such U.S. Swing Line Loan. Each U.S.
Revolving Lender shall have the obligation to purchase and fund risk
participations in the U.S. Swing Line Loans and to refinance U.S. Swing Line
Loans as provided in this Agreement.

-70-



--------------------------------------------------------------------------------



 



     (ii) The Canadian Swing Line. Subject to the terms and conditions set forth
herein, and if an AutoBorrow Agreement is in effect, subject to the terms and
conditions of such AutoBorrow Agreement, the Canadian Swing Line Lender may in
its sole and absolute discretion, in reliance upon the agreements of the other
Canadian Revolving Lenders set forth in this Section 2.23, make loans in
Canadian dollars or U.S. Dollars (each such loan, a “Canadian Swing Line Loan”)
to either Canadian Borrower from time to time on or after the Effective Date
until the earlier of the Maturity Date and the termination of the Total Canadian
Revolving Commitments in an aggregate amount not to exceed at any time
outstanding the amount of the Canadian Swing Line Sublimit, notwithstanding the
fact that such Canadian Swing Line Loans, when aggregated with the Canadian
Revolving Credit Exposure of the Lender acting as Canadian Swing Line Lender,
may exceed the amount of such Lender’s Canadian Revolving Commitment; provided,
however, that after giving effect to any Canadian Swing Line Loan, (i) the
aggregate Canadian Revolving Credit Exposure of all Canadian Revolving Lenders
shall not exceed the Total Canadian Revolving Commitments at such time, and
(ii) the Canadian Revolving Credit Exposure of each Canadian Revolving Lender at
such time shall not exceed such Lender’s Canadian Revolving Commitment, and
provided, further, that the Canadian Borrower shall not use the proceeds of any
Canadian Swing Line Loan to refinance any outstanding Canadian Swing Line Loan.
Within the foregoing limits, the Canadian Borrower may borrow under this
Section 2.23(a), prepay under Section 2.11, and reborrow under this
Section 2.23(a). Immediately upon the making of a Canadian Swing Line Loan, each
Canadian Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Canadian Swing Line Lender a risk
participation in such Canadian Swing Line Loan in an amount equal to the product
of such Canadian Revolving Lender’s Canadian Revolving Pro Rata Percentage times
the amount of such Canadian Swing Line Loan. Each Canadian Revolving Lender
shall have the obligation to purchase and fund risk participations in the
Canadian Swing Line Loans and to refinance Canadian Swing Line Loans as provided
in this Agreement.
     (b) Borrowing Procedures. If an AutoBorrow Agreement is in effect, each
Swing Line Borrowing shall be made as provided in such AutoBorrow Agreement.
Otherwise, in order to request a Swing Line Borrowing, the Applicable Borrower
shall hand deliver, fax or send by electronic communication (e-mail) (or by
telephone notice promptly confirmed by a written, fax or electronic
communication (e-mail)) to the Applicable Swing Line Lender and the Applicable
Administrative Agent a duly completed Borrowing Request not later than 2:00 p.m.
(Standard Time) on the day of the proposed Swing Line Borrowing. Each such
Borrowing Request shall be irrevocable, shall be signed by or on behalf of the
Applicable Borrower and shall specify the following information: (i) the date of
such Swing Line Borrowing (which shall be a Business Day); and (ii) the amount
of such Swing Line Borrowing, which shall be a minimum of U.S.$100,000, except
as otherwise set forth in any AutoBorrow Agreement. Promptly after receipt by
the Applicable Swing Line Lender of any Borrowing Request, the Applicable Swing
Line Lender will confirm with the Applicable Administrative Agent (by telephone
or in writing) that the Applicable Administrative Agent has also received such
Borrowing Request and, if not, the Applicable Swing Line Lender will notify the
Applicable Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Applicable Swing Line Lender has received notice (by
telephone or in writing) from the Applicable Administrative Agent (including at
the request of any Applicable Lender) prior to 2:00 p.m. (Standard Time) on the
date of the

-71-



--------------------------------------------------------------------------------



 



proposed Swing Line Borrowing (A) directing the Applicable Swing Line Lender not
to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of either Section 2.23(a)(i) or
Section 2.23(a)(ii), or (B) that one or more of the applicable conditions
specified in Article IV is not then satisfied, then, subject to the terms and
conditions hereof, the Applicable Swing Line Lender will, not later than 3:00
p.m. (Standard Time) on the borrowing date specified in such Borrowing Request,
make the amount of its Swing Line Loan available to the Applicable Borrower at
its office by crediting the account of the Applicable Borrower on the books of
the Applicable Swing Line Lender in immediately available funds. If an
AutoBorrow Agreement is in effect, such additional terms and conditions of such
AutoBorrow Agreement shall have been satisfied, and in the event that any of the
terms of this Section 2.23 conflict with such AutoBorrow Agreement, the terms of
the AutoBorrow Agreement shall govern and control. No Applicable Lender shall
have any rights or obligations under any AutoBorrow Agreement, but each
Applicable Lender shall have the obligation to purchase and fund risk
participations in the Swing Line Loans and to refinance Swing Line Loan as
provided herein.
     (c) Refinancing of Swing Line Loans. (i) The Applicable Swing Line Lender
at any time in its sole and absolute discretion may request, on behalf of the
Applicable Borrower (which hereby irrevocably authorizes the Applicable Swing
Line Lender to so request on its behalf), or the Applicable Borrower at any time
in its sole and absolute discretion may request, that each Applicable Lender
make (A) with respect to U.S. Swing Line Loans, an ABR Loan in an amount equal
to such Lender’s U.S. Revolving Pro Rata Percentage of the amount of U.S. Swing
Line Loans then outstanding and (B)(1) with respect to Canadian Swing Line Loans
denominated in Canadian dollars, a Canadian Prime Rate Loan or (2) with respect
to Canadian Swing Line Loans denominated in U.S. Dollars, a U.S. Base Rate Loan,
in each case in an amount equal to such Lender’s Canadian Revolving Pro Rata
Percentage of the amount of Canadian Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Borrowing Request for purposes hereof) and in accordance with the requirements
of Section 2.02, without regard to the minimum and multiples specified therein
for the principal amount of ABR Loans, Canadian Prime Rate Loans or U.S. Base
Rate Loans, as applicable, but subject to the unutilized portion of the Total
U.S. Revolving Commitments or Total Canadian Revolving Commitments, as
applicable, and the conditions set forth in Section 4.01. The Applicable Swing
Line Lender or the Applicable Borrower, as applicable, shall furnish to the
other a copy of the applicable Borrowing Request promptly after delivering such
notice to the Applicable Administrative Agent. Each Applicable Lender shall make
an amount equal to its Applicable Pro Rata Percentage of the amount specified in
such Borrowing Request available to the Applicable Administrative Agent in
immediately available funds for the account of the Applicable Swing Line Lender
at the office designated by the Applicable Administrative Agent not later than
1:00 p.m. (Standard Time) on the day specified in such Borrowing Request,
whereupon, subject to Section 2.23(c)(ii), each Applicable Lender that so makes
funds available shall be deemed to have made a ABR Loan, Canadian Prime Rate
Loan or U.S. Base Rate Loan, as applicable, to the Applicable Borrower in such
amount. The Applicable Administrative Agent shall remit the funds so received to
the Applicable Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
U.S. Revolving Borrowing or a Canadian Revolving Borrowing, as applicable, in
accordance with Section 2.23(c)(i), the request for ABR Loans, Canadian Prime
Rate

-72-



--------------------------------------------------------------------------------



 



Loans or U.S. Base Rate Loans, as applicable, submitted by the Applicable Swing
Line Lender or the Applicable Borrower as set forth herein shall be deemed to be
a request by the Applicable Swing Line Lender that each of the Applicable
Lenders fund its risk participation in the relevant Swing Line Loan and each
Applicable Lender’s payment to the Applicable Administrative Agent for the
account of the Applicable Swing Line Lender pursuant to Section 2.23(c)(i) shall
be deemed payment in respect of such participation.
     (iii) If any Applicable Lender fails to make available to the Applicable
Administrative Agent for the account of the Applicable Swing Line Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.23(c) by the time specified in Section 2.23(c)(i), the
Applicable Swing Line Lender shall be entitled to recover from such Lender
(acting through the Applicable Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the Applicable Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Applicable Swing Line Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Applicable Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Applicable
Swing Line Lender submitted to any Lender (through the Applicable Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
presumed correct absent manifest error.
     (iv) Each Applicable Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.23(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Applicable Swing Line Lender,
the Applicable Borrower or any other person for any reason whatsoever, (B) the
occurrence or continuance of a Default or an Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Applicable Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.23(c) is subject to the conditions set
forth in Section 4.01. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Applicable Borrower to repay Swing Line
Loans, together with interest as provided herein.
     (d) Repayment of Participations. (i) At any time after any Applicable
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Applicable Swing Line Lender receives any payment on account of such Swing
Line Loan, the Applicable Swing Line Lender will distribute to such Applicable
Lenders their Applicable Pro Rata Percentage thereof in the same funds as those
received by the Applicable Swing Line Lender.
     (ii) If any payment received by the Applicable Swing Line Lender in respect
of principal or interest on any Swing Line Loan is required to be returned by
the

-73-



--------------------------------------------------------------------------------



 



Applicable Swing Line Lender under any of the circumstances described in
Section 9.19 (including pursuant to any settlement entered into by the
Applicable Swing Line Lender in its discretion), each Applicable Lender shall
pay to the Applicable Swing Line Lender its Applicable Revolving Pro Rata
Percentage thereof on demand of the Applicable Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The Applicable
Administrative Agent will make such demand upon the request of the Applicable
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
     (e) Interest for Account of Swing Line Lender. The Applicable Swing Line
Lender shall be responsible for invoicing the Applicable Borrower for interest
on the Swing Line Loans. Until each Applicable Lender funds its Loan or risk
participation pursuant to this Section 2.23 to refinance such Applicable
Lender’s Applicable Revolving Pro Rata Percentage of any Swing Line Loan,
interest in respect of such Applicable Revolving Pro Rata Percentage shall be
solely for the account of the Applicable Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Applicable Borrower shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Applicable Swing Line Lender, and, if an AutoBorrow Agreement is
in effect, in accordance with the terms of such AutoBorrow Agreement.
     (g) Discretionary Nature of the Swing Line Facility. Notwithstanding any
terms to the contrary contained herein, the swing line facilities provided
herein (i) are each an uncommitted facility and the Swing Line Lenders may, but
shall not be obligated to, make Swing Line Loans, and (ii) may be terminated at
any time by the Applicable Swing Line Lender or the Applicable Borrower upon
written notice by the terminating party to the non-terminating party.
     SECTION 2.24 Defaulting Lenders.
     (a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Revolving Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
     (i) such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement or any other Loan Document
shall be restricted as set forth in Section 9.08(b); and
     (ii) any payment of principal, interest, fees or other amounts received by
the Applicable Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 2.11 or 2.12,
or otherwise, and including any amounts made available to the Administrative
Agent by such Defaulting Lender pursuant to Section 9.05), shall be applied at
such time or times as may be determined by the Applicable Administrative Agent
as follows:
     (A) first, to the payment of any amounts owing by such Defaulting Lender to
the Applicable Administrative Agent hereunder;

-74-



--------------------------------------------------------------------------------



 



     (B) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks and the Swing Line Lenders hereunder;
     (C) third, if so determined by the Applicable Administrative Agent or
requested by an Applicable Issuing Bank or a Swing Line Lender, to be held as
Cash Collateral for future funding obligations of such Defaulting Lender of any
participation in any Letter of Credit or Swing Line Loan;
     (D) fourth, as the Applicable Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Applicable Administrative Agent;
     (E) fifth, if so determined by the Applicable Administrative Agent and the
Applicable Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of such Defaulting Lender to fund Loans
under this Agreement;
     (F) sixth, to the payment of any amounts owing to the Revolving Lenders,
the Applicable Issuing Bank or the Applicable Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Revolving
Lender or an Applicable Issuing Bank against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
     (G) seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Applicable Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Applicable
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and
     (H) eighth, to such Defaulting Lender or as otherwise directed by a court
of competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Revolving Loans or L/C Disbursements in respect of which
that Defaulting Lender has not fully funded its appropriate share and (y) in the
case of such Revolving Loans, such Revolving Loans were made at a time when the
conditions set forth in Section 4.01 were satisfied or waived, such payment
shall be applied solely to pay the Revolving Loans and L/C Disbursements of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolving Loans or L/C Disbursements of such Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to any Defaulting
Lender that are applied (or held) to pay amounts owed by such Defaulting Lender
or to post cash collateral pursuant to this Section 2.24(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents to the foregoing.

-75-



--------------------------------------------------------------------------------



 



     (b) Certain Fees. Such Defaulting Lender shall not be entitled to receive
any Commitment Fee pursuant to Section 2.05(a) or any L/C Participation Fee
pursuant to Section 2.05(c) for any period during which such Lender is a
Defaulting Lender (and, except as otherwise provided in Section 2.05(a), the
Applicable Borrower shall not be required to pay any such fee that otherwise
would have been required to have been paid to such Defaulting Lender).
     (c) Reallocation of Ratable Portions to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, solely for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Line Loans
pursuant to Sections 2.21 and 2.23, the “U.S. Revolving Pro Rata Percentage” or
“Canadian Revolving Pro Rata Percentage”, as applicable, of each non-Defaulting
Lender shall be computed without giving effect to the Revolving Commitment of
such Defaulting Lender; provided, that (A) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (B) the aggregate obligation of any
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitments of such non-Defaulting Lender minus (2) the
aggregate Revolving Credit Loans of such non-Defaulting Lender.
     (d) Defaulting Lender Cure. If the Applicable Borrower, the Applicable
Administrative Agent and the Applicable Issuing Banks agree in writing in their
sole discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Applicable Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), such Lender will, to the extent applicable,
purchase that portion of outstanding Revolving Credit Loans of the other
Revolving Lenders of the same Class or take such other actions as the Applicable
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans and participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Revolving Lenders of the same Class in accordance with
their “U.S. Revolving Pro Rata Percentage” or “Canadian Revolving Pro Rata
Percentage”, as applicable, (without giving effect to clause (a)(ii) above),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Applicable Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
     (e) Termination of Defaulting Lender Revolving Commitment. A Borrower may
terminate the unused amount of the Revolving Commitment of a Defaulting Lender
upon not less than three (3) Business Days’ prior notice to the Applicable
Administrative Agent (which will promptly notify the Revolving Lenders of the
same Class thereof), provided that such termination will not be deemed to be a
waiver or release of any claim a Borrower, an Administrative Agent, an Issuing
Bank or any Lender may have against such Defaulting Lender.

-76-



--------------------------------------------------------------------------------



 



ARTICLE III
Representations and Warranties
     Each Borrower represents and warrants (provided that, on the Effective
Date, only the Specified Representations shall be accurate as to MAC Group and
its subsidiaries) to the Agents, the Issuing Banks and each of the Lenders that:
     SECTION 3.01 Organization; Powers. Each Borrower and each of its respective
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to result in a Material Adverse Effect, and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and the MAC Merger Instruments and each other agreement or instrument
contemplated hereby or thereby to which it is or will be a party and, in the
case of the Borrowers, to borrow hereunder.
     SECTION 3.02 Authorization. The execution, delivery and performance by each
Loan Party of each of the Loan Documents and the MAC Merger Instruments to which
it is a party and the consummation of the Transactions (i) have been (or will
have been on or prior to the Effective Date) duly authorized by all requisite
organizational action on the part of such Loan Party and (ii) do not and will
not (x) violate (A) any provision of law, statute, rule or regulation, (B) the
terms of the organizational documents of any Loan Party, (C) any order,
injunction, writ or decree of any Governmental Authority or any binding and
enforceable arbitral award to which such Loan Party or its property is subject,
or (D) any provision of any indenture or other instrument in respect of any
Material Indebtedness or other material agreement to which any Borrower or any
Subsidiary is a party or by which any of them or any of their property is or may
be bound, (y) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, or give rise to any right
to accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such indenture or other instrument in respect of Material
Indebtedness or other material agreement or (z) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by any Borrower or any Subsidiary (other than any Lien
created hereunder or under the Security Documents and Liens associated with the
MAC Trust Account).
     SECTION 3.03 Enforceability. This Agreement has been (or will have been on
or prior to the Effective Date) duly executed and delivered by the Borrowers and
constitutes, and each other Loan Document when executed and delivered by each
Loan Party thereto will constitute, a legal, valid and binding obligation of
such Loan Party enforceable against such Loan Party in accordance with its terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

-77-



--------------------------------------------------------------------------------



 



     SECTION 3.04 Governmental Approvals; MAC Merger. (a) No authorization,
action, exemption, consent or approval of, registration, notice or filing with
or any other action by any Governmental Authority is necessary or will be
required in connection with the Loan Documents, the MAC Merger Instruments and
the consummation of the Transactions, except for (i) the filing of Uniform
Commercial Code financing statements, filing of financing statements under
provincial personal property security registries, and other filings necessary to
perfect Liens created under the Security Documents, (ii) those which will have
been, or, in the case of filings relating to the consummation of the MAC Merger,
substantially contemporaneously with the initial funding of Loans on the
Effective Date will be, made or obtained and be in full force and effect on or
prior to the Effective Date and (iii) actions by, and notices to or filings
with, Governmental Authorities (including, without limitation, the SEC) that may
be required in the ordinary course of business from time to time or that may be
required to comply with the express requirements of the Loan Documents
(including, without limitation, to release existing Liens on the Collateral or
to comply with requirements to perfect, and/or maintain the perfection of, Liens
created under the Loan Documents).
     (b) As of the Implementation Date, the MAC Merger has been consummated in
accordance with the MAC Merger Agreement and applicable law.
     SECTION 3.05 Financial Statements. The U.S. Borrower has heretofore
furnished to the Lenders (a) the audited consolidated balance sheets and related
consolidated statements of income, stockholders’ equity and comprehensive income
and cash flows of the U.S. Borrower, as of and for the year ended December 31,
2009, (b) the unaudited consolidated balance sheets and related condensed
statements of operations and cash flows of the U.S. Borrower as of and for the
period ended September 30, 2010 and (c) the audited consolidated statement of
financial position and related consolidated statements of income, change in
equity, and cash flows of MAC Group, as of and for the fiscal year ended
June 30, 2010. Such (i) financial statements described in clauses (a) and
(b) above and (ii) to the knowledge of the U.S. Borrower as of the Effective
Date, financial statements described in (c) above, in each case present fairly,
in all material respects, the financial condition of the U.S. Borrower and its
consolidated subsidiaries or MAC Group and its subsidiaries, as the case may be,
as of such dates and for such periods, subject, in the case of the financial
statements referred to clause (b), to the absence of footnotes and to normal
year-end audit adjustments. Such (A) financial statements described in clauses
(a) and (b) above and the notes thereto and (B) to the knowledge of the U.S.
Borrower as of the Effective Date, financial statements described in clause
(c) above, disclose all material liabilities, direct or contingent, of the U.S.
Borrower and its consolidated subsidiaries or MAC Group and its subsidiaries, as
the case may be, as of the dates thereof. Such financial statements described in
clauses (a) and (b) above were prepared in accordance with GAAP, applied on a
consistent basis, subject, in the case of the financial statements referred to
clause (b), to the absence of footnotes and to normal year-end audit
adjustments.
     SECTION 3.06 No Material Adverse Change. Since December 31, 2009, there has
been no material adverse effect on the business, assets, operations, condition
(financial or otherwise) or prospects of the Borrowers and the Subsidiaries,
taken as a whole; provided that the sole representation and warranty under this
Section 3.06 made on the Effective Date with respect to the U.S. Borrower and
its Subsidiaries is that on the Effective Date the condition precedent set forth
in Section 4.02(f) has been satisfied.

-78-



--------------------------------------------------------------------------------



 



     SECTION 3.07 Title to Properties; Possession Under Leases. (a) Each of the
Borrowers and the Subsidiaries has good and indefeasible title to, or valid
leasehold interests in, all its material properties and assets, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes. All such material properties and assets are free and clear of
Liens, other than Liens expressly permitted by Section 6.02.
     (b) Each of the Borrowers and the Subsidiaries has complied with all
material obligations under all material leases to which it is a party and all
such leases are in full force and effect as of the Effective Date. Each of the
Borrowers and the Subsidiaries enjoys peaceful and undisturbed possession under
all such material leases as of the Effective Date.
     SECTION 3.08 Subsidiaries. Schedule 3.08 sets forth as of the Effective
Date and after giving effect to the MAC Merger a list of all Subsidiaries and
Special Purpose Business Entities and, as to each such Subsidiary, the
jurisdiction of formation, the outstanding Equity Interests therein and the
percentage ownership interest of each class of such Equity Interests owned by
the U.S. Borrower and its Subsidiaries therein. The Equity Interests indicated
as owned (or to be owned) by the U.S. Borrower and its Subsidiaries on
Schedule 3.08 are owned by the Borrowers, directly or indirectly, free and clear
of all Liens (other than Liens permitted by Section 6.02).
     SECTION 3.09 Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits, proceedings, claims or disputes at
law, in equity, in arbitration, by or before any Governmental Authority now
pending or, to the knowledge of any Borrower, threatened or contemplated against
a Borrower or any Subsidiary or any business, property or rights of any such
person (i) that involve any Loan Document or any of the Transactions or (ii) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
     (b) Since the date of this Agreement, there has been no adverse change in
the status or financial effect on the U.S. Borrower and the Subsidiaries of the
matters disclosed on Schedule 3.09 that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
     (c) None of the Borrowers, any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits), or is
in default with respect to any judgment, writ, injunction, decree or order of
any Governmental Authority, in each case where such violation or default could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
     SECTION 3.10 Agreements. No Borrower nor any of the Subsidiaries is in
default in any manner under any provision of any indenture or other agreement or
instrument, where such default has resulted in, or could, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.

-79-



--------------------------------------------------------------------------------



 



     SECTION 3.11 Federal Reserve Regulations. (a) None of the Loan Parties is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.
     (b) No part of the proceeds of any Loan or any Letter of Credit will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulations T, U
or X.
     SECTION 3.12 Investment Company Act. Neither the U.S. Borrower nor any
Subsidiary is or is required to be registered as an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.
     SECTION 3.13 Use of Proceeds. The Borrowers will use the proceeds of the
Loans and will request the issuance of Letters of Credit (a) to finance a
portion of the purchase price for the MAC Merger, to consummate the Refinancing
Transactions and the refinancing of the Existing MAC Group Credit Agreement and
to pay a portion of the fees, commissions and expenses associated with the
Transactions and (b) to provide working capital and for other general corporate
purposes of the U.S. Borrower and its Subsidiaries.
     SECTION 3.14 Tax Returns. Each of the U.S. Borrower and the Subsidiaries
has filed or caused to be filed all federal, state, provincial, local and
foreign Tax returns or materials required to have been filed by it and has paid
or caused to be paid all Taxes due and payable by it and all assessments
received by it, except Taxes that are being contested in good faith by
appropriate proceedings and for which the U.S. Borrower or such Subsidiary, as
applicable, shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP or Canadian GAAP, as the case may be. There is
no proposed tax assessment against the U.S. Borrower or any Subsidiary thereof
that could reasonably be expected to have a Material Adverse Effect.
     SECTION 3.15 No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of the U.S. Borrower
and the Subsidiaries to an Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each of the Borrowers represents only that
it acted in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule.
     SECTION 3.16 Employee Benefit Plans. (a) Each of the Borrowers and its
ERISA Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder, except where such noncompliance could not reasonably
be expected to result in a Material Adverse Effect. No ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all

-80-



--------------------------------------------------------------------------------



 



other such ERISA Events, could reasonably be expected to result in liability of
any Borrower or any of its ERISA Affiliates that could reasonably be expected to
have a Material Adverse Effect. Except as disclosed in Schedule 3.16(a), the
present value of all benefit liabilities under each Plan (based on those
assumptions used for purposes of Financial Accounting Standards No. 87) did not,
as of the last annual valuation preceding the Effective Date, exceed the fair
market value of the assets of such Plan.
     (b) Schedule 3.16(b) sets forth all Canadian Benefit Plans (other than, for
greater certainty, universal plans created by and to which the Canadian
Borrowers are obligated to contribute by statute) and Canadian Pension Plans as
of the date of this Agreement. The Canadian Pension Plans are duly registered
under the ITA and any other applicable laws which require registration, have
been administered in all material respects in accordance with the ITA and such
other applicable laws and no event has occurred which is reasonably likely to
cause the loss of such registered status. All material obligations of the
Canadian Parent and the Canadian Subsidiaries (including fiduciary, funding,
investment and administration obligations) required to be performed in
connection with the Canadian Pension Plans and the funding agreements therefor
have been performed on a timely basis. There are no outstanding disputes
concerning the assets of the Canadian Pension Plans or the Canadian Benefit
Plans. No promises of benefit improvements under the Canadian Pension Plans or
the Canadian Benefit Plans have been made except where such improvement could
not reasonably be expected to have a Material Adverse Effect. All contributions
or premiums required to be made or paid by the Canadian Parent and the Canadian
Subsidiaries to the Canadian Pension Plans or the Canadian Benefit Plans have
been made on a timely basis in accordance with the terms of such plans and all
applicable laws. There have been no improper withdrawals or applications of the
assets of the Canadian Pension Plans or the Canadian Benefit Plans. Except as
disclosed in Schedule 3.16(b), each of the Canadian Pension Plans and the
Canadian Benefit Plans is fully funded on a solvency basis and going concern
basis (using actuarial methods and assumptions which are consistent with the
valuations last filed with the applicable Governmental Authorities and which are
consistent with Canadian GAAP).
     (c) With respect to each scheme or arrangement mandated by a government
other than the United States or Canada (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by any Loan Party or any Subsidiary of any Loan Party that is not
subject to United States or Canadian law (a “Foreign Plan”):
     (i) any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices, except where the failure could not reasonably be expected to have a
Material Adverse Effect;
     (ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations

-81-



--------------------------------------------------------------------------------



 



in accordance with applicable generally accepted accounting principles, except
where the failure could not reasonably be expected to have a Material Adverse
Effect; and
     (iii) each Foreign Plan required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities,
except where the failure could not reasonably be expected to have a Material
Adverse Effect.
     SECTION 3.17 Environmental Matters. (a) Except as set forth in
Schedule 3.17 and except with respect to any other matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, none of the Borrowers or any of the Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law necessary
for the ownership and operation of their respective properties and the conduct
of their respective businesses as currently conducted, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
     (b) Since the date of this Agreement, there has been no change in the
status of the matters disclosed on Schedule 3.17 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
     SECTION 3.18 Insurance. The Borrowers and the Subsidiaries are insured by
insurance providers that it reasonably considers to be financially sound
(including captive insurance companies, or through self insurance), in such
amounts, with such deductibles and covering such risks and liabilities are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the U.S. Borrower and its Subsidiaries
operate.
     SECTION 3.19 Security Documents. (a) Each Pledge Agreement is effective to
create in favor of the Applicable Collateral Agent, for the ratable benefit of
the Secured Parties referred to therein, a legal, valid and enforceable security
interest in the Collateral (as defined in such Pledge Agreement) and, when such
Collateral (to the extent such Collateral constitutes an instrument under the
applicable Uniform Commercial Code or Personal Property Security Act) is
delivered to such Collateral Agent, such Pledge Agreement shall constitute a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the pledgors thereunder in such Collateral, in each case
prior and superior in right to any other person.
     (b) Each of the Security Agreements is effective to create in favor of the
Applicable Collateral Agent, for the ratable benefit of the Secured Parties
referred to therein, a legal, valid and enforceable security interest in the
Collateral (as defined in such Security Agreement) and, when financing
statements in appropriate form are filed in the offices specified on Schedule
1(A) to the Perfection Certificate, such Security Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the grantors thereunder in such portion of the Collateral in which a security
interest may be perfected by the filing of a financing statement under the
applicable Uniform Commercial Code or Personal Property Security Act (other than
the Intellectual Property, as defined in the U.S. Security Agreement), in each
case prior and

-82-



--------------------------------------------------------------------------------



 



superior in right to any other person, other than with respect to Liens
expressly permitted by Section 6.02.
     (c) The Perfection Certificate sets forth, as of the Effective Date,
(a) the exact legal name of each Loan Party as it appears in its articles or
certificate of incorporation (or equivalent organizational document), the state
of its incorporation or formation and the organizational identification number
(or a specific designation that one does not exist) issued by its jurisdiction
of incorporation or formation and (b) each other legal name any Loan Party has
had at any time during the five years preceding the Effective Date, together
with the date of the relevant change.
     SECTION 3.20 Intellectual Property. The U.S. Borrower and each of its
Subsidiaries own or are licensed or otherwise have the legal right to use all of
the patents, trademarks, service marks, trade names, copyrights, franchises,
authorizations and other rights that are reasonably necessary for the operation
of their respective businesses, except where the failure could not reasonably be
expected to have a Material Adverse Effect.
     SECTION 3.21 Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against the U.S. Borrower or any Subsidiary pending or, to
the knowledge of the Borrowers, threatened. The hours worked by and payments
made to employees of the Borrowers and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable federal,
state, provincial, local or foreign law dealing with such matters, except where
such violation, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. All payments due from any Borrower
or any Subsidiary, or for which any claim may be made against any Borrower or
any Subsidiary, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of
such Borrower or such Subsidiary, except where the failure to do the same,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
     SECTION 3.22 Solvency. Immediately following the making of each Loan and
the giving of each of the Guarantee Agreements and after giving effect to the
application of the proceeds of each Loan, the U.S. Borrower and its subsidiaries
on a consolidated basis will be Solvent.
     SECTION 3.23 Foreign Assets Control Regulations, etc. None of the U.S.
Borrower and the Subsidiaries is in violation of the FCPA, the Currency and
Foreign Transactions Reporting Act of 1970 or any related or similar rules or
regulations, issued, administered or enforced by any Governmental Authority that
are applicable to it, and, to the knowledge of the Loan Parties, no director,
officer or employee of the U.S. Borrower and the Subsidiaries is subject to any
United States sanctions administered by OFAC, in each case where such violation
or sanctions could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

-83-



--------------------------------------------------------------------------------



 



ARTICLE IV
Conditions of Lending
     The obligations of the Lenders to make Loans and of the Issuing Banks to
issue Letters of Credit hereunder are subject to the satisfaction of the
following conditions:
     SECTION 4.01 All Credit Events. On the date of each Borrowing, and on the
date of each issuance, amendment, extension or renewal of a Letter of Credit
(each such event being called a “Credit Event”):
     (a) The Applicable Administrative Agent shall have received a notice of
such Borrowing as required by Section 2.03 (or such notice shall have been
deemed given in accordance with Section 2.03) or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the Applicable Issuing
Bank and the Applicable Administrative Agent shall have received a notice
requesting the issuance, amendment, extension or renewal of such Letter of
Credit as required by Section 2.21(b) or, in the case of a Swing Line Loan, the
Applicable Swing Line Lender and the Applicable Administrative Agent shall have
received a notice requesting such Swing Line Loan as required by Section 2.23.
     (b) The representations and warranties set forth in Article III hereof and
in each other Loan Document shall be true and correct in all material respects
(provided that to the extent any representation and warranty is qualified as to
“Material Adverse Effect” or otherwise as to “materiality”, such representation
and warranty is true and correct in all respects) on and as of the date of such
Credit Event with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representation and warranty is true and correct in all
material respects (provided that to the extent any such representation and
warranty is qualified as to “Material Adverse Effect” or otherwise as to
“materiality”, such representation and warranty is true and correct in all
respects) as of such earlier date.
     (c) Each Borrower and each other Loan Party shall be in compliance with all
the terms and provisions set forth herein and in each other Loan Document on its
part to be observed or performed, and at the time of and immediately after such
Credit Event, no Event of Default or Default shall have occurred and be
continuing.
     Each Credit Event shall be deemed to constitute a representation and
warranty by the Borrowers on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.
     SECTION 4.02 First Credit Event.
     (a) On or before the Stage 1 CP Satisfaction Date, the Administrative
Agents shall have received, on behalf of themselves, the Lenders and the Issuing
Banks:
     (i) this Agreement, executed by the Borrowers, the Lenders and each of the
other parties hereto, and all attached Exhibits and Schedules;

-84-



--------------------------------------------------------------------------------



 



     (ii) any Note requested by a Lender pursuant to Section 2.04 payable to the
order of such requesting Lender;
     (iii) a favorable written opinion of (1) Vinson & Elkins L.L.P., U.S.
counsel for the Borrowers, substantially to the effect set forth in Exhibit H-1,
and (2) Fraser Milner Casgrain LLP, Canadian counsel to the Canadian Borrowers,
substantially to the effect set forth in Exhibit H-2, in each case (A) dated as
of the Stage I CP Satisfaction Date, (B) addressed to the Administrative Agents,
the Issuing Banks and the Lenders, and (C) covering such other matters relating
to the Loan Documents as the Administrative Agents shall reasonably request, and
the Borrowers hereby request such counsel to deliver such opinions;
     (iv) a certificate as to the good standing or tax status of each Loan Party
as of a recent date, from the Secretary of State or other relevant Governmental
Authority of the state or jurisdiction of its organization;
     (v) a certificate of the Secretary or Assistant Secretary (or such other
corporate officer satisfactory to the Administrative Agent) of each Loan Party
dated the Stage I CP Satisfaction Date and certifying (1) that attached thereto
is a true and complete copy of the organizational documents of each Loan Party
as in effect on the Stage I CP Satisfaction Date and at all times since a date
prior to the date of the resolutions described in clause (2) below, (2) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors (or persons performing similar functions) of such Loan Party
authorizing the Transactions to be entered into by such Loan Party and the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrowers, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, and (3) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party;
     (vi) a certificate, dated the Stage 1 CP Satisfaction Date and signed by a
Financial Officer of the U.S. Borrower, certifying (1) compliance with the
conditions precedent set forth in Section 4.01(b) and (c), (2) based on the U.S.
Borrower’s projections, in each case after giving pro forma effect (using the
criteria therefor described in Section 6.04(i)) to the initial Borrowing
contemplated hereunder, the MAC Merger, the Refinancing Transactions and the
other transactions contemplated hereby, that (A) the U.S. Borrower and its
subsidiaries (including the MAC Group and its subsidiaries), taken as a whole,
will be Solvent on the Implementation Date and (B) the U.S. Borrower and its
subsidiaries (including the MAC Group and its subsidiaries, but without
conversion of MAC Group’s financial statements to GAAP) will be in pro forma
compliance (using the criteria therefor described in Section 6.04(i)) with
Sections 6.10 and 6.11 as of September 30, 2010, (3) that all consents and
approvals required pursuant to the terms of the MAC Merger Instruments to be
obtained prior to the Implementation Date (other than the approval contemplated
by Section 4.02(d)(i)) have been obtained (other than the approval of the
shareholders of the MAC Group) and that all applicable waiting periods (if any)
applicable to the MAC Merger shall have expired without any

-85-



--------------------------------------------------------------------------------



 



action being taken or threatened by any competent authority that would result in
a termination of any of the MAC Merger Instruments and (4) whether the U.S.
Borrower elects to pursue Section 5.09(f)(i) and (g)(i) or Section 5.09(f)(ii)
and (g)(ii);
     (vii) the U.S. Pledge Agreement duly executed by the parties thereto and
(i) all the outstanding Equity Interests of each Material Subsidiary of the U.S.
Borrower that is a Domestic Subsidiary (other than any Domestic Subsidiary that
is a subsidiary of a Foreign Subsidiary) and (ii) 65% of the voting Equity
Interests and 100% of the nonvoting Equity Interests (if any) of each Material
Subsidiary that is a first-tier Foreign Subsidiary directly owned by the U.S.
Borrower or any Domestic Subsidiary of the U.S. Borrower, shall have been duly
and validly pledged thereunder to the U.S. Collateral Agent for the ratable
benefit of the Secured Parties, together with certificates representing such
shares, if any, accompanied by instruments of transfer and stock powers endorsed
in blank, shall be in the actual possession of the U.S. Collateral Agent, and
the delivery of UCC-1 financing statements necessary to create a valid, legal
and perfected first-priority Lien on the Collateral described therein (subject
to any Lien expressly permitted by Section 6.02);
     (viii) the Canadian Pledge Agreement duly executed by the parties thereto,
and all the outstanding Equity Interests of the Canadian Parent and certain of
its Subsidiaries as of the Stage I CP Satisfaction Date shall have been duly and
validly pledged thereunder to the Canadian Collateral Agent for the ratable
benefit of the Canadian Secured Parties, together with certificates, if any,
representing such Equity Interests, accompanied by instruments of transfer and
stock powers endorsed in blank, shall be in the actual possession of the
Canadian Collateral Agent and, if required, the delivery of PPSA financing
statements necessary to create a valid, legal and perfected first-priority Lien
on the Collateral described therein (subject to any Lien expressly permitted by
Section 6.02);
     (ix) the Security Agreements duly executed by the Loan Parties party
thereto and each document (including each financing statement) required by law
or reasonably requested by the Collateral Agents to be filed, registered or
recorded in order to create in favor of the Applicable Collateral Agent for the
benefit of the Secured Parties a valid, legal and perfected first-priority Lien
on the Collateral (subject to any Lien expressly permitted by Section 6.02)
described in such agreement (which, for the avoidance of doubt, shall exclude
any property or assets the granting of a Lien on which would result in adverse
tax consequences to the U.S. Borrower or any Subsidiary);
     (x) the results of a search of the Uniform Commercial Code filings (or
equivalent Personal Property Security Act filings) made with respect to each of
the Loan Parties in the state (or other jurisdiction) within the U.S. or Canada
in which such person is organized, and the other jurisdictions in which Uniform
Commercial Code filings (or equivalent Personal Property Security Act filings)
are to be made or amended pursuant to the preceding paragraph, together with
copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence satisfactory to the Collateral Agents that
the Liens indicated in any such financing statement (or similar

-86-



--------------------------------------------------------------------------------



 



document) would be permitted under Section 6.02 or have been or will be
contemporaneously released or terminated on the Effective Date;
     (xi) a Perfection Certificate with respect to the Loan Parties dated the
Stage I CP Satisfaction Date and duly executed by a Responsible Officer of each
of the Borrowers;
     (xii) the Guarantee Agreements duly executed by the parties thereto;
     (xiii) a copy of, or a certificate as to coverage under, the insurance
policies required by Section 5.02;
     (xiv) copies of all MAC Merger Instruments, together with all amendments,
supplements, waivers or other modifications thereto, in each case certified by a
Responsible Officer of the U.S. Borrower as true, correct and complete, and any
such amendment, supplement, waiver or other modification thereto that is
materially adverse to the Lenders shall be in form and substance reasonably
acceptable to the Administrative Agent and the Arrangers; and
     (xv) true and correct copies of (1) the audited consolidated balance sheets
and related consolidated statements of income, stockholders’ equity and cash
flows of the U.S. Borrower, as of and for the year ended December 31, 2009,
(2) the unaudited consolidated balance sheets and related condensed statements
of operations and cash flows of the U.S. Borrower as of and for the period ended
September 30, 2010, (3) the audited consolidated statement of financial position
and related consolidated statements of income, change in equity, and cash flows
of MAC Group, as of and for the year ended June 30, 2010, (4) pro forma
consolidated financial statements for the U.S. Borrower for the most recently
ended fiscal year and the most recently ended quarterly period for which
internal financial statements are available in substantially the same form as
previously provided to the Board of Directors of the U.S. Borrower, and
(5) projections prepared by management of the U.S. Borrower of balance sheets,
income and cash flow statements of the U.S. Borrower and its subsidiaries for
the five year period following the Effective Date;
     (xvi) a certificate from the U.S. Borrower on or prior to the Stage 1 CP
Satisfaction Date confirming which option (as set out in Section 5.09(f)) it
intends to pursue; and
     (xvii) all documentation and other information that the Administrative
Agents, the Lead Arrangers and the Lender shall have requested in order to
comply with its respective obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, in each
case to the extent such documentation and other information shall have been
requested reasonably in advance of the State 1 CP Satisfaction Date.
     (b) On or before the Effective Date, the Administrative Agents and the Lead
Arrangers shall have received all Fees and other amounts due and payable on or
prior to the Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket

-87-



--------------------------------------------------------------------------------



 



expenses (including, without limitation, the reasonable fees, charges and
disbursements of counsel for the Agents) required to be reimbursed or paid by
the Borrowers hereunder or under any other Loan Document.
     (c) As of the Stage 1 CP Satisfaction Date, no temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or Government Agency (as defined in the MAC Merger
Agreement) or other legal restraint or prohibition preventing the MAC Merger is
in effect, and no steps have been taken by any Court (as defined in the MAC
Merger Agreement) or Governmental Agency to effect any of the above, in either
case, that provides the U.S. Borrower with the right to terminate its
obligations under the MAC Merger Agreement as a result thereof.
     (d) On the Effective Date, the Administrative Agents shall have received,
on behalf of themselves, the Lenders and the Issuing Banks, a certificate, dated
the Effective Date and signed by a Financial Officer of the U.S. Borrower,
certifying (i) that the shareholders of the MAC Group have approved the MAC
Merger, (ii) that the Supreme Court of New South Wales or such other court of
competent jurisdiction shall have approved the MAC Merger, (iii) the U.S.
Borrower and its subsidiaries, taken as a whole, are Solvent and (iv) based on
the U.S. Borrower’s financial projections, after giving pro forma effect (using
the criteria therefor described in Section 6.04(i)) to the Transactions, on the
basis of a good faith estimate by the U.S. Borrower of the Scheme Consideration,
the U.S. Borrower and its Subsidiaries (other than MAC Group and its
subsidiaries) shall have a minimum Liquidity of at least U.S.$200,000,000.
     (e) Since October 15, 2010 and up until (i) 5:00 p.m. (Australian Eastern
Daylight Time) on the day before the Second Court Date, the U.S. Borrower shall
not have received notice from the MAC Group of a MSL Material Adverse Change;
and (ii) 8:00 a.m. (Australian Eastern Daylight Time) on the Second Court Date,
to the U.S. Borrower’s knowledge, there shall not have occurred a MSL Material
Adverse Change
     Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, the only representations and warranties relating to MAC Group and
its subsidiaries the accuracy of which shall be a condition to the obligation of
any Lender to make the Loans and of any Issuing Bank to issue any initial Letter
of Credit to be used to facilitate the MAC Merger, including the deemed issuance
of the Rolled Letters of Credit, shall be (A) the representations and warranties
made by MAC Group in the MAC Merger Agreement, but only to the extent that the
U.S. Borrower shall have the right to terminate its obligations under the MAC
Merger Agreement as a result of an inaccuracy of such representations and
warranties, and (B) the Specified Representations.
ARTICLE V
Affirmative Covenants
     Each of the Borrowers covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or

-88-



--------------------------------------------------------------------------------



 



have expired and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, each of the
Borrowers will, and will cause each of its Subsidiaries to:
     SECTION 5.01 Existence; Businesses and Properties. (a) Do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and (to the extent the concept is applicable in such
jurisdiction) good standing under the legal requirements of the jurisdiction of
its formation, except as otherwise expressly permitted under Section 6.05,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     (b) Qualify and remain qualified as a foreign entity in each jurisdiction
in which qualification is necessary in view of its business and operations or
the ownership of its properties, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (c) Do or cause to be done all things necessary to obtain, preserve, renew,
extend, maintain and keep in full force and effect the rights, privileges,
licenses, permits, franchises, authorizations, patents, copyrights, trademarks
and trade names material to the conduct of its business, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; maintain and operate such business in substantially the manner in which
it is presently conducted and operated; comply in all material respects with all
applicable laws, rules, regulations, decrees and orders of any Governmental
Authority, whether now in effect or hereafter enacted, except where the failure
do so could not reasonably be expected to have a Material Adverse Effect; and at
all times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
     SECTION 5.02 Insurance. (a) Maintain insurance with insurance providers
that it reasonably considers to be financially sound (including captive
insurance companies, or through self insurance), in such amounts, with such
deductibles and covering such risks and liabilities are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the U.S. Borrower and its Subsidiaries operate.
     (b) Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement or
name the Applicable Collateral Agent as loss payee as their interests may
appear, in form and substance reasonably satisfactory to the Collateral Agents,
which endorsement shall provide that, from and after the Effective Date, if the
insurance carrier shall have received written notice from a Collateral Agent of
the occurrence of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable to the applicable Loan Party under such policies
directly to the Applicable Collateral Agent; deliver original or certified
copies of all such policies to the Collateral Agents; cause each such policy to
provide that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium upon not less than 10 days’ prior written notice thereof
by the insurer to

-89-



--------------------------------------------------------------------------------



 



the Applicable Administrative Agent and the Applicable Collateral Agent (giving
such Agents the right to cure defaults in the payment of premiums), or (ii) for
any other reason upon not less than 30 days’ prior written notice thereof by the
insurer to the Agents; deliver to the Applicable Administrative Agent and the
Applicable Collateral Agent, evidence of the insurance maintained pursuant to
paragraph (a) above; cause all liability insurance policies maintained by any
Loan Party to name the Collateral Agents as an additional insured.
     SECTION 5.03 Obligations and Taxes. Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise that, if unpaid, might
give rise to a Lien upon such properties or any part thereof; provided, however,
that such payment and discharge shall not be required with respect to any such
obligation Tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
applicable Borrower or Subsidiary shall have set aside on its books adequate
reserves with respect thereto in accordance with GAAP and such contest operates
to suspend collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien.
     SECTION 5.04 Financial Statements, Reports, etc. Furnish to the
Administrative Agent and, in the case of Section 5.04(f) or (g), the applicable
Lender:
     (a) within five Business Days after the date in each fiscal year on which
the U.S. Borrower is required to file its Annual Report on Form 10-K with the
SEC (or would be required if the U.S. Borrower is no longer required to file
regular and periodic reports with the SEC), in each case without giving effect
to any extension thereof, the audited consolidated balance sheet and related
consolidated statements of income, stockholders’ equity and comprehensive income
and cash flows of the U.S. Borrower, showing its consolidated financial
condition as of the close of such fiscal year and the results of its operations
and the operations of its consolidated subsidiaries during such year and setting
forth in each case in comparative form the figures for the previous fiscal year,
audited by independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements fairly present in all material respects the financial
condition and results of operations of the U.S. Borrower and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP;
     (b) within five Business Days after each date in each fiscal year on which
the U.S. Borrower is required to file a Quarterly Report on Form 10-Q with the
SEC (or would be required if the U.S. Borrower is no longer required to file
regular and periodic reports with the SEC), in each case without giving effect
to any extension thereof, the unaudited consolidated balance sheets and related
condensed statements of operations and cash flows of the U.S. Borrower, showing
its consolidated financial condition as of the close of such fiscal quarter and
the results of its operations and the operations of its consolidated
subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year and setting forth in each case in comparative form the figures for
the corresponding period in the previous fiscal year, all certified by one of
its Financial Officers as fairly presenting in all material respects the
financial condition

-90-



--------------------------------------------------------------------------------



 



and results of operations of the U.S. Borrower and its consolidated subsidiaries
on a consolidated basis in accordance with GAAP, subject to normal year-end
audit adjustments and the absence of footnotes;
     (c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate in the form of Exhibit I (a “Compliance
Certificate”) of a Financial Officer (i) certifying that no Event of Default or
Default has occurred or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and (ii) setting forth computations in
detail reasonably satisfactory to the Agents demonstrating compliance with the
covenants contained in Sections 6.10 and 6.11;
     (d) promptly upon receipt thereof, copies of any audit or other reports
delivered to the board of directors of the U.S. Borrower (or the audit committee
of such board) by an independent registered public accounting firm in connection
with such firm’s audit of the consolidated financial statements of the U.S.
Borrower if such reports identify material weaknesses in internal controls over
financial reporting of the U.S. Borrower;
     (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials (other than
filings under Section 16 of the Securities Exchange Act of 1934) filed by the
U.S. Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed to its shareholders, as the case
may be, and all press releases;
     (f) promptly, following a request by any Lender, all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and
     (g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrowers or any
Subsidiary, or compliance with the terms of any Loan Document, as the Applicable
Administrative Agent or any Lender may reasonably request.
     Documents required to be delivered pursuant this Section 5.04 may be
delivered electronically and, in the case of Sections 5.04(a), (b) or (e) shall
be deemed to have been delivered if such documents, or one or more annual,
quarterly or other reports or filings containing such documents (including, in
the case of certifications required pursuant to Section 5.04(b), the
certifications accompanying any such quarterly report pursuant to Section 302 of
the Sarbanes-Oxley Act of 2002), (i) shall have been posted or provided a link
to on the U.S. Borrower’s website on the Internet at www.oilstatesintl.com,
(ii) shall be available on the website of the SEC at http://www.sec.gov or
(iii) shall have been posted on the U.S. Borrower’s behalf on SyndTrak or
another website, if any, to which each Lender and the Administrative Agents have
access (whether a commercial, third-party website or whether sponsored by an
Administrative Agent). No Administrative Agent shall have an obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no

-91-



--------------------------------------------------------------------------------



 



responsibility to monitor compliance by the U.S. Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
     The U.S. Borrower hereby acknowledges that (a) the Agents will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, the
“Borrower Materials”) by posting the Borrower Materials on SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Loan Party or its securities) (each,
a “Public Lender”). If any Borrower Materials are designated by the Loan Parties
as “PRIVATE”, such Borrower Materials will not be made available to that portion
of the Platform designated “Public Investor,” which is intended to contain only
information that (x) prior to any public offering of securities by any Loan
Party, is of a type that would be contained in a customary offering circular for
an offering of debt securities made in reliance on Rule 144A under the
Securities Act or (y) following any public offering of securities by a Loan
Party, is either publicly available or not material information (though it may
be sensitive and proprietary) with respect to such Loan Party or its securities
for purposes of United States Federal and State securities laws. The Agents
shall be entitled to treat any Borrower Materials that are not marked “PRIVATE”
or “CONFIDENTIAL” as not containing any material non-public information with
respect to the Loan Parties or any securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 9.16).
     SECTION 5.05 Litigation and Other Notices. Upon obtaining knowledge
thereof, furnish to the Administrative Agents prompt written notice of the
following:
     (a) any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
     (b) the filing or commencement of any action, suit or proceeding, whether
at law or in equity or by or before any Governmental Authority, against a
Borrower or any Subsidiary thereof that could reasonably be expected to result
in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event or analogous event with respect to a
Canadian Pension Plan or Canadian Benefit Plan that, alone or together with any
other such events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
     (d) a copy of any form of written notice, summons, material correspondence
or citation received from any Governmental Authority or any other person,
(i) concerning material violations or alleged violations of Environmental Laws,
which seeks or threatens to impose liability on the U.S. Borrower or its
Subsidiaries therefor, (ii) alleging liability for any material action or
omission on the part of the U.S. Borrower or any of its Subsidiaries in
connection with any Release of Hazardous Material, (iii) providing any written
notice of potential responsibility or liability under any Environmental Law, or
(iv) concerning the filing of a Lien other than a Permitted Lien upon, against
or in connection with the U.S. Borrower or any of its Subsidiaries, or any of
their leased or owned material property, wherever located, in each of cases
(i) through

-92-



--------------------------------------------------------------------------------



 



(iv) that, individually or in the aggregate, could reasonably be expected to
result in a liability (to the extent not covered by insurance) of the U.S.
Borrower or any of its Subsidiaries in an aggregate amount exceeding
$25,000,000;
     (e) copy of any notice (i) under the MAC Merger Agreement with respect to
any material working capital adjustment or any material indemnity claim
thereunder and (ii) of any material claim, proposed amendment, waiver,
modification or termination of or under any MAC Merger Instrument; or
     (f) any development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.
     SECTION 5.06 Information Regarding Collateral. Furnish to the
Administrative Agent prompt (and in any event within 30 days) written notice
(a) of any change in the legal name, corporate structure, jurisdiction of
organization or formation or organizational identification number within thirty
(30) days after the occurrence thereof; and (b) if any material portion of the
Collateral is expropriated, damaged or destroyed.
     SECTION 5.07 Maintaining Records; Access to Properties and Inspections.
Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all requirements of law are made of all dealings and
transactions in relation to its business and activities. Each Loan Party will,
and will cause each Subsidiary to, permit any representatives designated by the
Agents or any Lender to visit and inspect the financial records and the
properties of the Borrowers or any Subsidiary and to make extracts from and
copies of such financial records, and permit any representatives designated by
the Agents or any Lender to discuss the affairs, finances and condition of the
Borrowers or any Subsidiary with the officers thereof and independent
accountants therefor, all at the expense of the U.S. Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the applicable Loan Party or
Subsidiary; provided that the Loan Parties shall be responsible for such
expenses not more than one (1) time per year unless an Event of Default has
occurred and is continuing, in which case the Loan Parties shall be responsible
for all such expenses.
     SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes set forth in Section 3.13.
     SECTION 5.09 Further Assurances. At its sole cost and expense, (a) execute
any and all further documents, financing statements, agreements and instruments,
and take all further action (including filing Uniform Commercial Code, Personal
Property Security Act and other financing statements) that may be required under
applicable law, or that any Agent may reasonably request, in order to effectuate
the transactions contemplated by the Loan Documents and in order to grant,
preserve, protect and perfect the validity and first priority of the security
interests created or intended to be created by the Security Documents.
     (b) Cause any subsequently acquired or organized Domestic Subsidiary (other
than a Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary) that is
a Material Subsidiary or any Domestic Subsidiary that was not a Material
Subsidiary that subsequently becomes a

-93-



--------------------------------------------------------------------------------



 



Material Subsidiary, to execute a supplement making it a party to the U.S.
Subsidiary Guarantee Agreement and each applicable U.S. Security Document in
favor of the Collateral Agent, in each case within thirty (30) days (or such
longer period as may be agreed to by the Administrative Agent) after such
acquisition, organization or change in status.
     (c) Cause any subsequently acquired or organized Canadian Subsidiary that
is a Material Subsidiary or any Canadian Subsidiary that was not a Material
Subsidiary that subsequently becomes a Material Subsidiary to execute a
supplement to the Canadian Subsidiary Guarantee Agreement and each applicable
Canadian Security Document, in each case within thirty (30) days (or such longer
period as may be agreed to by the Administrative Agent) after such acquisition,
organization or change in status.
     (d) From time to time, promptly secure the Obligations by pledging or
creating, or causing to be pledged or created, perfected security interests with
respect to such of their respective personal property located within the United
States or Canada as the Administrative Agent shall designate (it being
understood that it is the intent of the parties that the Obligations of the U.S.
Borrower shall be secured by substantially all the material personal property of
the U.S. Borrower and the U.S. Subsidiary Guarantors located in the United
States (including 100% of the Equity Interests of Material Subsidiaries that are
Domestic Subsidiaries (other than a Domestic Subsidiary that is a Subsidiary of
a Foreign Subsidiary) and 65% of the Equity Interests of Material Subsidiaries
that are first-tier Foreign Subsidiaries and that are directly owned by the U.S.
Borrower or any Domestic Subsidiary thereof), and the Obligations of the
Canadian Borrowers shall be secured by substantially all the material personal
property of the Canadian Borrowers and the Canadian Subsidiary Guarantors
located in Canada (including personal property which, individually, has a
estimated market value in excess of U.S.$1,000,000 and 100% of the Equity
Interests of certain Subsidiaries of the Canadian Borrowers, including, without
limitation, PTI Australia 2). Such security interests and Liens will be created
under the Security Documents and other security agreements, instruments and
documents in form and substance reasonably satisfactory to the Collateral
Agents, and the Borrowers shall deliver or cause to be delivered to the Lenders
all such instruments and documents (including legal opinions and lien searches)
as the Collateral Agents shall reasonably request to evidence compliance with
this Section. The Borrowers agree to provide such evidence as the Collateral
Agents shall reasonably request as to the perfection and priority status of each
such security interest and Lien. Notwithstanding the foregoing, the parties
agree that (i) recordings in the United States Patent and Trademark Office, the
United States Copyright Office and the Canadian Intellectual Property Office
will not be required with respect to registered trademarks, trademark
applications and copyrights of any Loan Party and (ii) the collateral for the
Facilities shall exclude (A) the Equity Interests in the Mac Group and any
subsidiary thereof and (B) any property or assets the granting of a Lien on
which would result in adverse tax consequences to the U.S. Borrower or any
Subsidiary.
     (e) Within 15 Business Days following the Effective Date, the
Administrative Agent shall have received evidence reasonably satisfactory to it
that the MAC Merger shall have been consummated pursuant to and in accordance
with the provisions of the MAC Merger Agreement without giving effect to any
waiver or modification of any provision thereof that is materially adverse to
the interest of the Lenders and that is not approved by the Administrative Agent
(such consent not to be unreasonably withheld or delayed).

-94-



--------------------------------------------------------------------------------



 



     (f) Within ten Business Days (or such longer period as may be reasonably
acceptable to the Administrative Agent) following the Implementation Date, the
U.S. Borrower shall procure that either:
     (i) NAB has consented to the MAC Merger and the U.S. Borrower has confirmed
that the Existing MAC Group Credit Agreement is in compliance with the terms of
this Agreement; or
     (ii) all obligations under the Existing MAC Group Credit Agreement have
been repaid in full, and that arrangements have been made to release the Liens
securing the Existing MAC Group Credit Agreement.
ARTICLE VI
Negative Covenants
     Each of the Borrowers covenants and agrees with each Lender that, so long
as this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, no Borrower will, nor will it cause or permit any
of its Subsidiaries to:
     SECTION 6.01 Indebtedness. On or after the Effective Date, incur, create,
assume or permit to exist any Indebtedness, except:
     (a) Indebtedness existing on the date hereof and set forth in
Schedule 6.01, and any extensions, renewals or replacements of such Indebtedness
to the extent the principal amount of such Indebtedness is not increased,
neither the final maturity nor the weighted average life to maturity of such
Indebtedness is decreased, such Indebtedness, if subordinated to the
Obligations, remains so subordinated on terms not less favorable to the Lenders
and the original obligors in respect of such Indebtedness remain the only
obligors thereon;
     (b) Indebtedness created hereunder and under the other Loan Documents;
     (c) intercompany Indebtedness of the Borrowers and the Subsidiaries to the
extent permitted by Sections 6.04(a), (f), (g), (k), (l) and (m);
     (d) Indebtedness under bid bonds, labor and materials payment bonds,
performance bonds and similar bonds or bank guarantees or with respect to
workers’ compensation claims, in each case incurred in the ordinary course of
business;
     (e) unsecured Indebtedness of the U.S. Borrower and guarantees thereof by
the U.S. Subsidiary Guarantors; provided that, as of the date of incurrence, the
U.S. Borrower would be in compliance with the covenants set forth in
Sections 6.10 and 6.11 as of the most recently completed period of four
consecutive fiscal quarters ending prior to such transaction for which the
financial statements required by Section 5.04(a) or 5.04(b) have been delivered
or for which

-95-



--------------------------------------------------------------------------------



 



comparable financial statements have been filed with the SEC, after giving pro
forma effect (using the criteria therefor described in Section 6.04(i)) to such
transaction as if such transaction had occurred as of the first day of such
period;
     (f) secured Indebtedness of the U.S. Borrower and guarantees thereof by the
U.S. Subsidiary Guarantors not otherwise permitted under this Section 6.01;
provided that, as of the date of incurrence, (i) the Liens securing such Debt
are permitted under Section 6.02(l) and (ii) the U.S. Borrower would be in
compliance with the covenants set forth in Sections 6.10 and 6.11 as of the most
recently completed period of four consecutive fiscal quarters ending prior to
such transaction for which the financial statements required by Section 5.04(a)
or 5.04(b) have been delivered or for which comparable financial statements have
been filed with the SEC, after giving pro forma effect (using the criteria
therefor described in Section 6.04(i)) to such transaction as if such
transaction had occurred as of the first day of such period;
     (g) Indebtedness under the Existing MAC Group Credit Agreement (which, for
the avoidance of doubt, has been amended or varied pursuant to
Section 5.09(f)(i)) and any extensions, renewals or replacements of such
Indebtedness; provided that (i) such Indebtedness is not created in
contemplation of or in connection with the MAC Merger and (ii) the aggregate
principal amount of such Indebtedness permitted by this clause (g) shall not
exceed A$75,000,000 at any time outstanding; and
     (h) Indebtedness of the Subsidiaries and guaranties thereunder by the U.S.
Borrower in an aggregate principal amount not to exceed when incurred 10% of the
U.S. Borrower’s Consolidated Net Worth calculated as of the most recent fiscal
quarter for which financial statements are available.
     SECTION 6.02 Liens. On or after the Effective Date, create, incur, assume
or permit to exist any Lien on any property or assets (including stock or other
securities of any person, including any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:
     (a) Liens existing on the Effective Date and set forth in Schedule 6.02;
provided that such Liens shall secure only those obligations which they secure
on the date hereof and extensions, renewals and replacements thereof permitted
hereunder;
     (b) any Lien created under the Loan Documents;
     (c) Liens for taxes not yet due or which are being contested in compliance
with Section 5.03;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not due and payable or which are being contested in
compliance with Section 5.03;
     (e) Liens (other than any Lien imposed by ERISA), pledges and deposits made
in the ordinary course of business in compliance with workmen’s compensation,
unemployment insurance and other social security laws or regulations;

-96-



--------------------------------------------------------------------------------



 



     (f) deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (including Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (g) zoning restrictions, easements, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrowers or any of the
Subsidiaries;
     (h) Liens arising out of judgments or awards in respect of which a Borrower
or any of the Subsidiaries shall in good faith be prosecuting an appeal or
proceedings for review in respect of which there shall be secured a subsisting
stay of execution pending such appeal or proceedings; provided that the
aggregate amount of all such judgments or awards (and any cash and the fair
market value of any property subject to such Liens) does not exceed
U.S.$10,000,000 at any time outstanding;
     (i) Liens on certain general intangibles of the Canadian Parent in favor of
3045843 Nova Scotia Company to secure certain intercompany debt of the Canadian
Parent permitted by Section 6.04;
     (j) Liens securing Indebtedness under the Existing MAC Group Credit
Agreement (which, for the avoidance of doubt, have been amended or varied
pursuant to Section 5.09(f)(i)) and any extensions, renewals or replacements of
such Indebtedness; provided that (i) such Liens are not created in contemplation
of or in connection with the MAC Merger and (ii) such Liens shall not apply, be
with respect to or relate to any other asset, business or circumstances of the
U.S. Borrower or any Subsidiary other than the MAC Group and its subsidiaries;
     (k) purchase money security interests in real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements,
constructed) by the Borrowers or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by Section 6.01, (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
90 days after such acquisition (or construction), (iii) the Indebtedness secured
thereby does not exceed 90% of the lesser of the cost or the fair market value
of such real property, improvements or equipment at the time of such acquisition
(or construction) and (iv) such security interests do not apply to any other
property or assets of the Borrowers or any Subsidiary;
     (l) Liens on Equity Interests in a Special Purpose Business Entity incurred
for the purpose of providing independent financing for such Special Purpose
Business Entity; provided, however, that such Liens are non recourse as to the
Canadian Parent or any of its Subsidiaries holding any Equity Interests in such
Special Purpose Business Entity; and
     (m) Liens securing Indebtedness and not otherwise permitted under this
Section 6.02; provided that the aggregate principal amount of all Debt secured
by such Liens does not exceed 7.5% of the U.S. Borrower’s Consolidated Net Worth
calculated on the date of incurrence as of the most recent fiscal quarter for
which financial statements are available.

-97-



--------------------------------------------------------------------------------



 



     SECTION 6.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless the Indebtedness or Liens arising
therefrom, if any, are permitted by Section 6.01 and 6.02, respectively.
     SECTION 6.04 Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person (referred to herein as an
“Investment”), except:
     (a) Investments of the U.S. Borrower and its Subsidiaries in existence on
the Effective Date and set forth on Schedule 6.04;
     (b) Permitted Investments;
     (c) accounts receivable owing to the Borrowers or any of the Subsidiaries
arising from sales of inventory or the provision of services in the ordinary
course of business;
     (d) advances to directors, officers and employees of the Borrowers or any
of the Subsidiaries to meet expenses incurred by such directors, officers and
employees in the ordinary course of business, in an aggregate amount not to
exceed U.S.$5,000,000 at any time outstanding;
     (e) securities of any customer of a Borrower or any Subsidiary received in
lieu of cash payment, if such Borrower reasonably deems such customer to be in a
reorganization or unable to make a timely cash payment on Indebtedness of such
customer owing to it, provided that such Borrower or such Subsidiary, as the
case may be, has paid no new consideration (other than forgiveness of
Indebtedness) therefor;
     (f) Investments of a Loan Party in or to another Loan Party;
     (g) the U.S. Borrower may make intercompany loans and advances to 3045843
Nova Scotia Company provided that the proceeds of such loans and advances are
subsequently loaned or advanced, directly or indirectly, to a Canadian Borrower
or a Canadian Subsidiary Guarantor;
     (h) the Borrowers may enter into Hedging Agreements to the extent permitted
by Section 6.12;
     (i) the U.S. Borrower and its Subsidiaries may acquire all or substantially
all the assets of a person or line of business of such person, or Equity
Interests of a person that would become a wholly owned Subsidiary (in each case
referred to herein as the “Acquired Entity”); provided that (any acquisition of
an Acquired Entity meeting all the criteria of this Section 6.04(i) being
referred to herein as a “Permitted Acquisition”) at the time of such
transaction:

-98-



--------------------------------------------------------------------------------



 



     (i) both before and after giving effect thereto, no Event of Default or
Default shall have occurred and be continuing;
     (ii) the U.S. Borrower would be in compliance with the covenants set forth
in Sections 6.10 and 6.11 as of the most recently completed period of four
consecutive fiscal quarters ending prior to such transaction for which the
financial statements required by Section 5.04(a) or 5.04(b) have been delivered
or for which comparable financial statements have been filed with the SEC, after
giving pro forma effect to such transaction and to any other event occurring
during or after such period as to which pro forma recalculation is appropriate
(including any Asset Sale and any other transaction described in this
Section 6.04(i) occurring during or after such period) as if such transaction
had occurred as of the first day of such period;
     (iii) after giving effect to such acquisition, there must be at least
U.S.$25,000,000 of the Revolving Commitments unused and available;
provided, however that all pro forma calculations required to be made pursuant
to this Section 6.04(i) shall (A) include only those adjustments that would be
permitted or required by Regulation S-X under the Securities Act of 1933, as
amended and (B) be certified to by a Financial Officer as having been prepared
in good faith based upon reasonable assumptions;
     (j) Investments consisting of non-cash proceeds of Asset Sales;
     (k) Investments, without duplication, of the U.S. Borrower, the Canadian
Borrowers and other Subsidiaries in Subsidiaries including the MAC Group
relating to the MAC Merger made on or before the Implementation Date;
     (l) Investments by a Subsidiary that is not a Loan Party in or to a Loan
Party; and
     (m) other Investments, without duplication, in an aggregate amount (valued
at cost or outstanding principal amount, as the case may be) not greater than
15% of the U.S. Borrower’s Consolidated Net Worth calculated on the date of such
Investment as of the most recent fiscal quarter for which financial statements
are available.
     SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge, amalgamate or consolidate with or into any other person, or permit
any other person to merge, amalgamate or consolidate with or into it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) as part of any Asset Sale all or substantially all of the assets
of a Loan Party (whether now owned or hereafter acquired) or less than all or
substantially all of the Equity Interests of any Loan Party (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that
(a) the U.S. Borrower may merge, amalgamate or consolidate with any person
provided that (i) no Change in Control occurs and (ii) immediately after giving
effect to any such proposed transaction no Default or Event of Default would
exist, and (iii) the U.S. Borrower is the surviving entity, (b) the U.S.
Borrower may merge or amalgamate with any of its wholly owned Subsidiaries,
provided that immediately after giving effect to any such proposed transaction
no Default would exist and the U.S. Borrower is the surviving entity, (c) any
Subsidiary may merge into or consolidate with any other wholly owned Subsidiary
(or, in order to consummate a Permitted Acquisition, any other

-99-



--------------------------------------------------------------------------------



 



person) in a transaction in which the surviving entity is a wholly owned
Subsidiary and (except in the case of Permitted Acquisitions) no person other
than the Borrowers or a wholly owned Subsidiary receives any consideration,
provided that (i) the requirements of Section 6.04(i) are met with respect to
such merger described in this clause (c) and (ii) if any such merger described
in this clause (c) shall involve a Loan Party, the surviving entity of such
merger shall be or become a Loan Party and (d) any Subsidiary of the U.S.
Borrower may liquidate or dissolve if the U.S. Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the U.S.
Borrower and is not materially disadvantageous to the Lenders.
     (b) Engage in any Asset Sale not otherwise permitted under paragraph
(a) above unless (i) such consideration is at least equal to the fair market
value of the assets being sold, transferred, leased or disposed of, and (ii) the
fair market value of all assets sold, transferred, leased or disposed of
pursuant to this paragraph (b) after the Effective Date shall not exceed 15% of
Consolidated Net Worth calculated on the date of incurrence as of the most
recent fiscal quarter for which financial statements are available in the
aggregate.
     SECTION 6.06 Restricted Payments; Restrictive Agreements. (a) Declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and pay dividends or make other distributions ratably to
its equity holders of a given class, (ii) so long as no Event of Default or
Default shall have occurred and be continuing or would result therefrom, the
U.S. Borrower may repurchase its Equity Interests owned by employees of the U.S.
Borrower or the Subsidiaries or make payments to employees of the U.S. Borrower
or the Subsidiaries upon termination of employment in connection with the
exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans or
in connection with the death or disability of such employees in an aggregate
amount not to exceed U.S.$10,000,000 in any fiscal year and (iii) so long as
(A) no Event of Default or Default shall have occurred and be continuing or
result therefrom, (B) at least U.S.$25,000,000 of the Revolving Commitments is
unused and available after giving effect to such Restricted Payment, and (C) the
U.S. Borrower would be in compliance with the covenants set forth in
Sections 6.10 and 6.11 as of the most recently completed period of four
consecutive fiscal quarters ending prior to such transaction for which the
financial statements required by Section 5.04(a) or 5.04(b) have been delivered
or for which comparable financial statements have been filed with the SEC, after
giving pro forma effect (using the criteria therefor described in
Section 6.04(i)) to such transaction and to any other event occurring during or
after such period as to which pro forma recalculation is appropriate as if such
transaction had occurred as of the first day of such period, the U.S. Borrower
and, with respect to the Exchangeable Shares, PTI Holdco (with funds advanced by
the U.S. Borrower) may make Restricted Payments in any amount.
     (b) Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon (i) the ability of the
U.S. Borrower or any Subsidiary to create, incur or permit to exist any Lien
upon any of its property or assets in favor of a Collateral Agent or any
successor thereto hereunder or under any agreement that replaces or refinances
this Agreement, or (ii) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to

-100-



--------------------------------------------------------------------------------



 



the U.S. Borrower or any other Subsidiary or to Guarantee Indebtedness of the
U.S. Borrower or any other Subsidiary; provided that (A) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(B) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (C) the foregoing shall not
apply to restrictions and conditions imposed on any Foreign Subsidiary (other
than the Canadian Borrowers or any Canadian Subsidiary) by the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder, (D)
clause (i) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (E) clause (i) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof and (F) clause (ii) of the foregoing (solely as it relates to
dividends) shall not apply to the restrictions on PTI Holdco required by the
terms of the Exchangeable Shares as in effect on the date hereof.
     SECTION 6.07 Transactions with Affiliates. Except for transactions by or
among Loan Parties and transactions expressly permitted under this Agreement,
sell or transfer any property or assets to, or purchase or acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except that the Borrowers or any Subsidiary may engage in any of the
foregoing transactions in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrowers or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties.
     SECTION 6.08 Business of Borrowers and Subsidiaries. Engage at any time in
any business or business activity other than providing products and services to
the energy industry, accommodations and business activities reasonably
incidental thereto.
     SECTION 6.09 Other Indebtedness and Agreements. (a) Permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of a
Borrower or any of the Subsidiaries is outstanding if the effect of such waiver,
supplement, modification, amendment, termination or release would increase the
interest rate thereon, shorten the final maturity or the average life thereof or
cause an Event of Default.
     (b) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or offer or commit to pay, or
directly or indirectly (including pursuant to any Synthetic Purchase Agreement)
redeem, repurchase, retire or otherwise acquire for consideration, or set apart
any sum for the aforesaid purposes, any Subordinated Indebtedness, except (i) to
the extent the U.S. Borrower could make a Restricted Payment pursuant to
Section 6.06(a) or (ii) to the extent any Subordinated Indebtedness is repaid
with the proceeds of a refinancing of such Subordinated Indebtedness permitted
under Section 6.01(a) or Section 6.01(e).

-101-



--------------------------------------------------------------------------------



 



     SECTION 6.10 Interest Coverage Ratio. Permit the Interest Coverage Ratio
for any period of four consecutive fiscal quarters of the U.S. Borrower, in each
case taken as one accounting period, to be less than 3.0 to 1.0.
     SECTION 6.11 Maximum Leverage Ratio. Permit the Leverage Ratio for any
period of four consecutive fiscal quarters of the U.S. Borrower, in each case
taken as one accounting period, to be greater than (a) 3.50 to 1.0 for each
fiscal quarter ending after the Effective Date through December 31, 2011,
(b) 3.25 to 1.0 for each fiscal quarter ending from March 31, 2012 through
December 31, 2012 and (c) 3.00 to 1.00 for each fiscal quarter thereafter.
     SECTION 6.12 Hedging Agreements. Enter into any Hedging Agreement, other
than Hedging Agreements entered into in the ordinary course of business to hedge
or mitigate risks to which a Borrower or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities.
     SECTION 6.13 [Reserved].
     SECTION 6.14 Pension Plans. (a) Terminate, in whole or in part, or initiate
the termination of, in whole or in part, any Canadian Pension Plan so as to
result in any liability to the Canadian Parent or its applicable Canadian
Subsidiary which could reasonably be expected to have a Material Adverse Effect;
(b) permit to exist any event or condition in respect of any Canadian Pension
Plan which presents the risk of liability of the Canadian Parent which could
reasonably be expected to have a Material Adverse Effect; (c) enter into any new
Canadian Pension Plan or Canadian Benefit Plan or modify any such existing plans
so as to increase its obligations thereunder which could result in any liability
to the Canadian Parent or any of its Canadian Subsidiaries and which could
reasonably be expected to have a Material Adverse Effect; (d) permit their
unfunded obligations and liabilities under Canadian Pension Plans to remain
unfunded, other than in accordance with applicable law; (e) engage in any
transactions which result in a fine or penalty against the Canadian Parent in
excess of C$10,000,000 in respect of any Canadian Pension Plan or Canadian
Benefit Plan which fine or penalty has not been paid within 30 days of final
assessment unless (i) such fine or penalty is being contested in good faith by
appropriate proceedings, (ii) the Canadian Parent has set aside on its books
adequate reserves with respect thereto in accordance with Canadian GAAP and
(iii) such contest does not operate to suspend collection of the contested fine
or penalty; or (f) fail to make a required contribution under any Canadian
Pension Plan or Canadian Benefit Plan which would result in the imposition of a
Lien upon the assets of the Canadian Parent or any of its Subsidiaries within
30 days after the date such payment becomes due, unless such payment is being
contested in compliance with the preceding clause (e) and there is no risk of
forfeiture, loss or subordination of the Secured Parties’ Liens on such assets.
     SECTION 6.15 Amendment of the MAC Merger Instruments. Permit any
supplement, amendment or other modification of, or any waiver under, the MAC
Merger Instruments in a manner that is materially adverse to the interests of
the Lenders.
     SECTION 6.16 MAC Group. Permit PTI Australia 1 or PTI Australia 2 to engage
in any business or activity other than (a) in respect of PTI Australia 2, the
ownership of all

-102-



--------------------------------------------------------------------------------



 



outstanding equity interests in the MAC Group, (b) in respect of PTI Australia
1, the ownership of all outstanding equity interests in PTI Australia 2, (c) in
respect of both PTI Australia 1 and PTI Australia 2, (i) maintaining its
corporate existence, (ii) participating in tax, accounting and other
administrative activities as the parent of the consolidated group of companies,
including the Loan Parties, and (iii) the execution and delivery of the Loan
Documents to which it is a party and the performance of its obligations
thereunder, and (d) activities incidental to the businesses or activities
described in clauses (a) through (c).
     SECTION 6.17 Deposit to MAC Trust Account. Permit the proceeds of any Loans
used to pay the Scheme Consideration to be deposited into the MAC Trust Account
earlier than the date falling three Sydney Business Days prior to the
Implementation Date unless required pursuant to applicable law or otherwise
approved by the Administrative Agent.
ARTICLE VII
Events of Default
     SECTION 7.01 Events of Default. In case of the happening of any of the
following events (“Events of Default”):
     (a) any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
provided that to the extent that any representation or warranty is qualified as
to “Material Adverse Effect” or otherwise as to “materiality”, such
representation and warranty shall prove to be incorrect in any respect when made
or deemed to be made;
     (b) default shall be made in the payment in the applicable currency of any
principal of any Loan or the reimbursement with respect to any L/C Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;
     (c) default shall be made in the payment in the applicable currency of any
interest on any Loan or any Fee or L/C Disbursement or any other amount (other
than an amount referred to in (b) above) due under any Loan Document, when and
as the same shall become due and payable, and such default shall continue
unremedied for a period of three Business Days;
     (d) default shall be made in the due observance or performance by a
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05(a), 5.08, 5.09(e), 5.09(f) or in Article VI;
     (e) default shall be made in the due observance or performance by a
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in Section 7.01(b), (c) or (d))
and such default shall continue unremedied for a

-103-



--------------------------------------------------------------------------------



 



period of 30 days after the earlier of (i) notice thereof from any Agent or any
Lender to the U.S. Borrower or (ii) any Responsible Officer of the U.S. Borrower
obtains actual knowledge thereof;
     (f) (i) a Borrower or any Material Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable, or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of a Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of a Borrower or any Material Subsidiary, under any
Insolvency Law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for a Borrower or any Material
Subsidiary or for a substantial part of the property or assets of a Borrower or
any Material Subsidiary or (iii) the winding-up or liquidation of a Borrower or
any Material Subsidiary; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
     (h) a Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under any Insolvency Law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for a Borrower or any
Material Subsidiary or for a substantial part of the property or assets of a
Borrower or any Material Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;
     (i) one or more judgments for the payment of money in an aggregate amount
in excess of U.S.$25,000,000 (to the extent not covered by insurance) shall be
rendered against a Borrower or any Material Subsidiary thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of a Borrower or any
Material Subsidiary to enforce any such judgment;
     (j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of a Borrower and its ERISA Affiliates in an
aggregate amount exceeding U.S.$25,000,000;

-104-



--------------------------------------------------------------------------------



 



     (k) any Guarantee under any Guarantee Agreement for any reason shall cease
to be in full force and effect (other than in accordance with its terms), or any
Guarantor shall deny in writing that it has any further liability under its
Guarantee Agreement (other than as a result of the discharge of such Guarantor
in accordance with the terms of the Loan Documents);
     (l) any security interest purported to be created by any Security Document
shall cease to be, or shall be asserted by a Borrower or any other Loan Party
not to be, a valid, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby having an estimated market
value in excess of U.S.$2,500,000, except to the extent that any such loss of
perfection or priority results from the failure of a Collateral Agent to
maintain possession of certificates representing securities pledged under a
Pledge Agreement; or
     (m) there shall have occurred a Change in Control.
     SECTION 7.02 Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to Section 7.01(g) or (h)) shall have
occurred and be continuing, then, and in any such event:
     (a) the Administrative Agent (i) shall at the request, or may, with the
consent, of the Required Revolving Lenders, by notice to the U.S. Borrower,
declare the Revolving Commitments and the obligation of each Revolving Lender
and the Issuing Banks to make extensions of credit hereunder, including making
Loans and issuing Letters of Credit, to be terminated, whereupon the same shall
forthwith terminate, and/or (ii) shall at the request, or may, with the consent,
of the Required Lenders, by notice to the U.S. Borrower, declare all principal,
interest, fees, reimbursements, indemnifications, and all other amounts payable
under this Agreement and the other Loan Documents to be forthwith due and
payable, whereupon all such amounts shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrowers;
     (b) the Borrowers shall, on demand of either Administrative Agent at the
request or with the consent of the Required Revolving Lenders, Cash
Collateralize the Letters of Credit in accordance with Section 2.21(k); and
     (c) the Collateral Agents shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce their respective rights and remedies
under the Security Documents, this Agreement, and any other Loan Document for
the ratable benefit of the Lenders by appropriate proceedings.
     SECTION 7.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.01(g) or (h) shall occur:
     (a) (i) the Revolving Commitments and the obligation of each Revolving
Lender and the Issuing Bank to make extensions of credit hereunder, including
making Loans and issuing Letters of Credit, shall terminate, and (ii) all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement and the other Loan

-105-



--------------------------------------------------------------------------------



 



Documents shall become and be forthwith due and payable in full, without notice
of intent to demand, demand, presentment for payment, notice of nonpayment,
protest, notice of protest, grace, notice of dishonor, notice of intent to
accelerate, notice of acceleration, and all other notices, all of which are
hereby expressly waived by the Borrowers;
     (b) the Borrowers shall Cash Collateralize the Letters of Credit in
accordance with Section 2.21(k); and
     (c) the Collateral Agents shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under the
Security Documents, this Agreement, and any other Loan Document for the ratable
benefit of the Lenders by appropriate proceedings.
     SECTION 7.04 Non-exclusivity of Remedies. No remedy conferred upon the
Agents, the Issuing Banks and the Lenders is intended to be exclusive of any
other remedy, and each remedy shall be cumulative of all other remedies existing
by contract, at law, in equity, by statute or otherwise.
     SECTION 7.05 Application of Proceeds. From and during the continuance of
any Event of Default, any monies or property actually received by an Agent
pursuant to this Agreement or any other Loan Document, the exercise of any
rights or remedies under any Security Document or any other agreement with any
Loan Party which secures any of the Obligations, shall be applied in the
following order:
     (a) First, to payment of the reasonable expenses, liabilities, losses,
costs, duties, fees, charges or other moneys whatsoever (together with interest
payable thereon) as may have been paid or incurred in, about or incidental to
any sale or other realization of Collateral, including reasonable out-of-pocket
expenses and indemnities, in each case for which any Agent or any Secured Party
is to be reimbursed pursuant to this Agreement or any other Loan Document and
that are then due and payable;
     (b) Second, to the ratable payment of accrued but unpaid Fees, Commitment
Fees, and Issuing Bank Fees owing to the Issuing Banks and the Lenders in
respect of the Loans and Letters of Credit under this Agreement;
     (c) Third, to the ratable payment of accrued but unpaid interest on the
Loans and any unpaid L/C Disbursements, the L/C Participation Fees and the
Issuing Bank Fees then due and payable under this Agreement;
     (d) Fourth, to the ratable payment of all outstanding principal of the
Loans, L/C Disbursements, any Banking Services Obligations owing to any Lender
or Affiliate thereof, all obligations of the U.S. Borrower or its Subsidiaries
owing to any Lender or Affiliate thereof party to any Hedging Agreement
according to the unpaid termination amounts thereof, if any, then due and
payable and to Cash Collateralize the Aggregate L/C Exposure in accordance with
Section 2.21(i);
     (e) Fifth, to the ratable payment of all obligations to Cash Collateralize
the Aggregate L/C Exposure in accordance with Section 2.21(k);

-106-



--------------------------------------------------------------------------------



 



     (f) Sixth, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the ratable payment of all
other Obligations then due and payable which relate to Loans and Letters of
Credit and which are owing to the Agents, the Issuing Banks and the Lenders;
     (g) Seventh, to the ratable payment of any other outstanding Obligations
then due and payable; and
     (h) Eighth, any excess after payment in full of all Obligations shall be
paid to the U.S. Borrower or any other Loan Party as appropriate or to such
other person who may be lawfully entitled to receive such excess.
Notwithstanding the foregoing, Obligations arising under Hedging Agreements or
Banking Services with a Lender or an Affiliate thereof shall be excluded from
the application described above if the Administrative Agent has not received
written notice thereof, together with such supporting documentation as the
Administrative Agent may reasonably request, from the applicable Lender.
ARTICLE VIII
The Administrative Agents, the Collateral Agents,
the Issuing Banks and the Swing Line Lenders
     SECTION 8.01 Appointment and Authority. Each of the Lenders, the Swing Line
Lenders and the Issuing Banks hereby irrevocably appoints Wells Fargo to act on
its behalf as the Administrative Agent and the U.S. Collateral Agent hereunder
and under the other Loan Documents. Each of the Lenders and the Issuing Banks
hereby irrevocably appoints RBC to act on its behalf as the Canadian
Administrative Agent and Canadian Collateral Agent hereunder and under the other
Loan Documents. Each of the Lenders, the Swing Line Lenders and the Issuing
Banks authorizes each Agent to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agents, the Lenders
and the Issuing Bank, and no Loan Party shall have rights as a third party
beneficiary of any of such provisions. Each of the Secured Parties hereby
acknowledges and confirms their agreement that the Collateral Agents are subject
to certain Security Documents as trustee for and on behalf of the Lenders or the
terms of the declaration of trust and other terms and conditions set forth in
the applicable Security Documents.
     SECTION 8.02 Rights as a Lender. The person serving as an Agent or an
Issuing Bank or a Swing Line Lender hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, an Issuing Bank or a Swing Line Lender and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the person serving as an Agent, an
Issuing Bank or a Swing Line Lender hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such person were not an Agent, an

-107-



--------------------------------------------------------------------------------



 



Issuing Bank or a Swing Line Lender hereunder and without any duty to account
therefor to the Lenders.
     SECTION 8.03 Exculpatory Provisions. None of the Agents, Issuing Banks or
the Swing Line Lenders shall have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, none of the Agents or the Issuing Banks:
     (a) shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
     (b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent, Issuing Bank
or Swing Line Lender is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that
such Agent, Issuing Bank or Swing Line Lender shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose such
Agent, Issuing Bank or Swing Line Lender to liability or that is contrary to any
Loan Document or legal requirement; and
     (c) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the U.S. Borrower or any of its Affiliates
or Subsidiaries that is communicated to or obtained by the person serving as
Agent, Issuing Bank, Swing Line Lender or any of their respective Affiliates in
any capacity.
None of the Agents or the Issuing Banks shall be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
such Agent or Issuing Bank shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 9.08) or (ii) in the absence of its
own gross negligence or willful misconduct. None of the Agents, the Issuing
Banks and the Swing Line Lenders shall be deemed to have knowledge of any
Default unless and until notice describing such Default is given to such Agent,
Issuing Bank or Swing Line Lender by a Borrower, a Loan Party, a Lender or an
Issuing Bank.
None of the Agents, Issuing Banks or the Swing Line Lenders shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent, Issuing Bank or Swing Line Lender or satisfaction of
any condition that expressly refers to the matters described therein being
acceptable or satisfactory to such Agent, Issuing Bank or Swing Line Lender.

-108-



--------------------------------------------------------------------------------



 



     SECTION 8.04 Reliance by the Agents, the Issuing Banks and the Swing Line
Lenders. Each of the Agents, Issuing Banks and the Swing Line Lenders shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper person. Each of the Agents, the
Issuing Banks and the Swing Line Lenders also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuing Bank, an Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless such Agent shall have
received notice to the contrary from such Lender or Issuing Bank prior to the
making of such Loan or the issuance of such Letter of Credit. An Agent, Issuing
Bank or Swing Line Lender may consult with legal counsel (who may be counsel for
a Loan Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
     SECTION 8.05 Delegation of Duties. Each of the Agents may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by such
Agent. Each of the Agents and any of their respective sub-agents may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of such Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as such Agent.
     SECTION 8.06 Resignation of an Agent or a Swing Line Lender.
     (a) An Agent may resign at any time by giving prior written notice thereof
to the Lenders and the U.S. Borrower, such resignation to be effective upon the
appointment of a successor Agent or, if no successor Agent has been appointed,
forty-five (45) days after the retiring Agent gives notice of its intention to
resign. Upon any such resignation, the Required U.S. Lenders shall have the
right to appoint, on behalf of the Borrowers and the U.S. Lenders, a successor
Administrative Agent or U.S. Collateral Agent, which shall be a financial
institution with an office in New York City. Upon any such resignation, the
Required Canadian Lenders shall have the right to appoint, on behalf of the
Canadian Borrowers and the Lenders, a successor Canadian Administrative Agent or
Canadian Collateral Agent, which shall be a financial institution with an office
in New York City. If no successor Agent shall have been so appointed by the
Applicable Required Lenders within thirty (30) days after the resigning Agent’s
giving notice of its intention to resign, then the resigning Agent may appoint,
on behalf of the Borrowers and the Lenders, a successor Agent. If either the
Administrative Agent or the Canadian Administrative Agent has resigned and no
successor Agent has been appointed, the Applicable Required Lenders may perform
all the duties of such Agent hereunder and the Borrowers shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Required Lenders until such successor
Agent shall have been appointed as provided herein. No successor Agent shall be
deemed to be appointed

-109-



--------------------------------------------------------------------------------



 



hereunder until such successor Agent has accepted the appointment or, in the
case of a successor U.S. or Canadian Collateral Agent, upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such amendments or supplements to the Security Documents, and such other
instruments or notices, as may be necessary or desirable, or as the Applicable
Required Lenders may reasonably request, in order to continue the perfection of
the Liens granted or purported to be granted by the Security Documents. Upon the
acceptance of any appointment as Administrative Agent or Collateral Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
resigning Agent. Upon the effectiveness of the resignation of an Administrative
Agent or Collateral Agent, the resigning Agent shall be discharged from its
duties and obligations hereunder and under the Loan Documents. After the
effectiveness of the resignation of an Agent, the provisions of this
Article VIII shall continue in effect for the benefit of such Agent in respect
of any actions taken or omitted to be taken by it while it was acting as an
Agent hereunder and under the other Loan Documents.
     (b) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Bank and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swing
Line Lender, (b) the retiring Issuing Bank and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.
     SECTION 8.07 Non-Reliance on Agents and Other Lenders; Certain
Acknowledgments.
     (a) Each Lender and Issuing Bank acknowledges that it has, independently
and without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder. In
this regard, each party hereto acknowledges that (i) Bracewell & Giuliani LLP is
acting in this transaction as special counsel to the Administrative Agent and
U.S. Collateral Agent only and (ii) McCarthy Tétrault LLP is acting in this
transaction as special counsel to the Canadian Administrative Agent and Canadian
Collateral Agent only. Each other party hereto will consult with its own legal
counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.
     (b) Each Lender shall be deemed by delivering its signature page to this
Agreement and making any Loan on the Effective Date to have consented to,
approved or accepted each Loan Document and each other document or other matter
referred to in Section 4.01 or 4.02

-110-



--------------------------------------------------------------------------------



 



required to be consented to or approved by or acceptable or satisfactory to the
Agents, the Lead Arrangers or the Lenders and to have been satisfied with the
satisfaction of all other conditions precedent required to be satisfied under
Section 4.01 or 4.02.
     SECTION 8.08 Indemnification. The Lenders severally agree to indemnify upon
demand the Agents, the Issuing Banks, the Swing Line Lenders and each Related
Party of any of the foregoing (to the extent not reimbursed by the Loan
Parties), according to their respective ratable shares, and hold harmless such
Indemnitee from and against any and all Indemnified Liabilities in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of any Related Party; provided, however, that no Lender shall be liable for
(a) the payment to any Indemnitee for any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s own
gross negligence or willful misconduct and (b) claims made or legal proceedings
commenced against such Indemnitee by any security holder or creditor thereof
arising out of and based on rights afforded any such security holder or creditor
solely in its capacity as such; provided further, however, that no action taken
in accordance with the directions of the Applicable Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender agrees to reimburse
the Agents, the Issuing Banks, the Swing Line Lenders and each Related Party
promptly upon demand for its ratable share of any out-of-pocket expenses
(including all fees, expenses and disbursements of any law firm or other
external counsel) incurred by an Agent, an Issuing Bank or a Swing Line Lender
in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings, or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document, to the extent
that such Agent, Issuing Bank or Swing Line Lender is not reimbursed for such by
the Loan Parties. The undertaking in this Section shall survive termination of
the Commitments, the payment of all other Obligations and the resignation of
such Agent, Issuing Bank or Swing Line Lender.
     SECTION 8.09 Collateral and Guaranty Matters.
     (a) Each Lender (as a Lender and in its capacity as a potential provider of
Banking Services or potential counterparty to a Hedging Agreement) and each
other Secured Party (by their acceptance of the benefits of any Lien encumbering
Collateral) acknowledges and agrees that the Collateral Agents have entered into
the Security Documents on behalf of itself and the Secured Parties, and the
Secured Parties hereby agree to be bound by the terms of such Security
Documents, acknowledge receipt of copies of such Security Documents and consent
to the rights, powers, remedies, indemnities and exculpations given to such
Collateral Agent thereunder. All rights, powers and remedies available to the
Collateral Agents and the Secured Parties with respect to the Collateral, or
otherwise pursuant to the Security Documents, shall be subject to the provisions
of such Security Documents.
     (b) Each Lender (as a Lender and in its capacity as a potential provider of
Banking Services or potential counterparty to a Hedging Agreement) and each
other Secured Party (by their acceptance of the benefits of any Lien encumbering
Collateral) hereby authorizes the Collateral Agents, at their option and in
their discretion, without the necessity of any notice to or further consent from
the Secured Parties:

-111-



--------------------------------------------------------------------------------



 



     (i) to release any Lien on any property granted to or held by the
Collateral Agent under any Security Document (i) as provided in Section 6.03,
Section 6.05, Section 9.20 or any Security Document or (ii) subject to
Section 9.08, if approved, authorized or ratified in writing by the Required
Lenders;
     (ii) to take any actions with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain a first priority
security interest in and Liens upon the Collateral granted pursuant to the
Security Documents;
     (iii) to take any action in exigent circumstances as may be reasonably
necessary to preserve any rights or privileges of the Secured Parties under the
Loan Documents or applicable law; and
     (iv) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.01(d), 6.01(f), 6.01(g) or 6.01(h).
     (c) Upon the request of the Collateral Agent at any time, the Secured
Parties will confirm in writing the Collateral Agent’s authority to release
particular types or items of Collateral pursuant to this Section 8.09.
     (d) Each Loan Party hereby irrevocably appoints each Collateral Agent as
such Loan Party’s attorney-in-fact, with full authority to, after the occurrence
and during the continuance of an Event of Default, act for such Loan Party and
in the name of such Loan Party to, in such Collateral Agent’s discretion upon
the occurrence and during the continuance of an Event of Default, (i) file one
or more financing or continuation statements, and amendments thereto, relative
to all or any part of the Collateral without the signature of such Loan Party
where permitted by law, (ii) to receive, endorse, and collect any drafts or
other instruments, documents, and chattel paper which are part of the
Collateral, (iii) to ask, demand, collect, sue for, recover, compromise,
receive, and give acquittance and receipts for moneys due and to become due
under or in respect of any of the Collateral, (iv) to file any claims or take
any action or institute any proceedings which such Collateral Agent may
reasonably deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of such Collateral Agent with
respect to any of the Collateral and (v) if any Loan Party fails to perform any
covenant contained in this Agreement or the other Security Documents relating to
the Collateral after the expiration of any applicable grace periods, such
Collateral Agent may itself perform, or cause performance of, such covenant, and
such Loan Party shall pay for the expenses of the Collateral Agent incurred in
connection therewith in accordance with Section 9.05. The power of attorney
granted hereby is coupled with an interest and is irrevocable.
     (e) The powers conferred on the Collateral Agents under this Agreement and
the other Security Documents are solely to protect their respective interest in
the Collateral and shall not impose any duty upon it to exercise any such
powers. Beyond the safe custody thereof, each Collateral Agent and each Secured
Party shall have no duty with respect to any Collateral in its possession or
control (or in the possession or control of any agent or bailee) or with respect
to any income thereon or the preservation of rights against prior parties or any
other rights pertaining thereto. Each Collateral Agent shall be deemed to have
exercised reasonable care in

-112-



--------------------------------------------------------------------------------



 



the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which such
Collateral Agent accords its own property. None of the Agents, any Lender or any
other Secured Party shall be liable or responsible for any loss or damage to any
of the Collateral, or for any diminution in the value thereof, by reason of the
act or omission of any warehouseman, carrier, forwarding agency, consignee,
broker or other agent or bailee selected by the U.S. Borrower or selected by an
Agent in good faith.
     SECTION 8.10 No Other Duties, etc. Anything herein to the contrary
notwithstanding, the Syndication Agent, the Co-Documentation Agents, the Co-Lead
Arrangers and the Joint Bookrunners listed on the cover page hereof shall not
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as an Agent, a
Lender or an Issuing Bank.
     SECTION 8.11 Agents May File Proofs of Claim. In case of the pendency of
any proceeding under any Insolvency Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Disbursement shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether an
Agent shall have made any demand on a Borrower) shall be entitled and empowered,
by intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Disbursements and all
other Obligations (other than obligations of the U.S. Borrower or its
Subsidiaries owing to any Lender or Affiliate thereof party to any Hedging
Agreement or any Banking Services Obligations) that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Banks and the Agents (including any claim for
the reasonable expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Agents and all other amounts due the Lenders, the Issuing Banks and
the Agents under Sections 2.05 and 9.08) allowed in such judicial proceeding;
and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.
Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and Issuing Bank to make such payments to such Agent and, if such Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to such Agent any amount due for the reasonable expenses,
disbursements and advances of such Agent, and any other amounts due such Agent
under Sections 2.05 and 9.08.
Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender or Issuing Bank any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or Issuing Bank to authorize Agent to
vote in respect of the claim of any Lender or Issuing Bank or in any such
proceeding.

-113-



--------------------------------------------------------------------------------



 



ARTICLE IX
Miscellaneous
     SECTION 9.01 Notices.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), notices and other communications provided for
herein or (except as otherwise provided therein) any other Loan Document shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
     (i) if to the U.S. Borrower, to it at Three Allen Center, 333 Clay Street,
Suite 3460, Houston, Texas 77002, Attention of Chief Financial Officer (Fax No.
(713) 652-0499), with a copy to the Canadian Parent at the address below;
     (ii) if to either Canadian Borrower, to PTI Group, Inc., at 3050 Parsons
Road NW, Edmonton, Alberta T6N 1B1, Attention of Chief Financial Officer (Fax
No. (780) 463-3109), with a copy to the U.S. Borrower at the address above;
     (iii) if to the Administrative Agent or the U.S. Collateral Agent, to Wells
Fargo Bank, N.A., at 1525 West WT Harris Boulevard, Charlotte, North Carolina
28262, Attention: Syndication Agency Services (Fax No. (704) 715-0017), with a
copy to Wells Fargo Bank, N.A., at 1000 Louisiana Street, Houston, Texas 77002,
Attention: Eric Hollingsworth (Fax No. (713) 739-1087);
     (iv) if to the Canadian Administrative Agent or the Canadian Collateral
Agent, to Royal Bank of Canada, at 200 Bay Street, 12th Floor, Royal Bank Plaza,
P.O. Box 50, Toronto, Ontario M5J 2W7, Attention of Manager, Agency Services
(Fax No. (416) 842-4023); and
     (v) if to a Lender or an Issuing Bank, to it at its address (or fax number)
set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Any party may change its address for notices by giving notice of
such change to each party in accordance with this Section 9.01; provided that,
any Lender shall be required only to provide notice of such change to the
Applicable Borrower and the Applicable Administrative Agent.
     (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Applicable Administrative Agent, provided
that the foregoing shall not apply to notices to any

-114-



--------------------------------------------------------------------------------



 



Lender or Issuing Bank pursuant to Article II if such Lender or Issuing Bank, as
applicable, has notified the Applicable Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Each Administrative Agent or Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless an Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Agents and the Lenders. The Agents may also require that any such
documents and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.
     (d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall any Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender, any Issuing Bank or
any other person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
any Agent’s transmission of Borrower Materials through the Internet, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower, any Lender, any Issuing Bank or any other person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

-115-



--------------------------------------------------------------------------------



 



     (e) Reliance by Agents, Issuing Banks and Lenders. Each of the Agents,
Issuing Banks and the Lenders shall be entitled to rely and act upon any notices
(including telephonic and electronically communicated (e-mailed) Borrowing
Requests) purportedly given by or on behalf of a Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Agents, the Issuing Banks, each
Lender and their Related Parties from all losses, costs, expenses and
liabilities resulting from the reliance by such person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with any Agent, Issuing Bank or Lender may be recorded by
such Agent, Issuing Bank or Lender, and each of the parties hereto hereby
consents to such recording.
     SECTION 9.02 Survival of Agreement. All covenants, agreements,
representations and warranties made by a Borrower herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and the Issuing Banks and shall survive the making by
the Lenders of the Loans and the issuance of Letters of Credit by the Issuing
Banks, regardless of any investigation made by the Lenders or the Issuing Banks
or on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.13, 2.15, 2.19, 9.05 and
9.16 shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative
Agents, the Collateral Agents, any Lender or any Issuing Bank.
     SECTION 9.03 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.
     SECTION 9.04 Successors and Assigns.
     (a) Generally. The terms and provisions of this Agreement and the other
Loan Documents shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
no Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder except as expressly permitted hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of paragraph (f) or (h) of this Section or (iv) to an SPC in
accordance with the provisions of paragraph (g) of this Section (and any

-116-



--------------------------------------------------------------------------------



 



other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments (including, for
purposes of this Section 9.04(b), participations in Letters of Credit and Swing
Line Loans) and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility or the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
     (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than (1) $5,000,000, in the case of any assignment in
respect of the U.S. Revolving Credit Facility or Canadian Revolving Credit
Facility, or (2) $5,000,000, in the case of any assignment in respect of the
U.S. Term Loan Facility, or Canadian Term Loan Facility unless each of the
Applicable Administrative Agent and, so long as no Event of Default has occurred
and is continuing, the U.S. Borrower otherwise consents (each such consent not
to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned and shall be pro rata among the separate Facilities of such Lender,
except that this clause (ii) shall not apply to the Applicable Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.

-117-



--------------------------------------------------------------------------------



 



     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the U.S. Borrower (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the U.S.
Revolving Credit Facility or Canadian Revolving Credit Facility if such
assignment is to a person that is not a Lender under the Revolving Credit
Facility or Canadian Revolving Credit Facility, an Affiliate of such Lender or
any Approved Fund with respect to such Lender, provided that no such consent
shall be required if an Event of Default shall have occurred and is continuing;
     (B) the consent of the Applicable Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required (1) for assignments in
respect of the U.S. Revolving Credit Facility or Canadian Revolving Credit
Facility if such assignment is to a person that is not a Lender under the U.S.
Revolving Credit Facility or Canadian Revolving Credit Facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (2) for
assignments of Term Commitments to a person who is not a Lender, an Affiliate of
a Lender or an Approved Fund;
     (C) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the U.S.
Revolving Credit Facility or Canadian Revolving Credit Facility; and
     (D) the consent of the Applicable Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the U.S. Revolving Credit Facility or the Canadian Revolving Credit
Facility, as applicable.
     (iv) Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Applicable Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500; provided,
however, that the Applicable Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment; and provided, further, that only one such fee shall be payable in
the event of contemporaneous assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group). The
assignee, if it is not a Lender, shall deliver to the Applicable Administrative
Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the U.S.
Borrower or any of the U.S. Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.

-118-



--------------------------------------------------------------------------------



 



     (vii) Defaulting Lenders. No assignment shall be made to any Defaulting
Lender or any of its Subsidiaries, or any person who, upon becoming a Lender
hereunder, would constitute any of the foregoing persons.
Upon such execution, delivery, acceptance and recording thereof by the
Applicable Administrative Agent pursuant to paragraph (c) of this Section, from
and after the effective date specified in each Assignment and Acceptance,
(A) the Eligible Assignee thereunder shall be a party hereto for all purposes
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (B) such assigning Lender thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 2.11, 2.13, and
9.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Applicable Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of the U.S. Borrower and the Applicable Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Applicable Administrative
Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Pro Rata Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
     (c) Register. The Applicable Administrative Agent shall maintain at its
Applicable Lending Office a copy of each Assignment and Acceptance delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Lenders and the Commitments of, and principal amount of the Loans owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
each of the Loan Parties, the Agents, the Issuing Banks, and the Lenders may
treat each person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. In addition, the Applicable Administrative
Agent shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a

-119-



--------------------------------------------------------------------------------



 



Defaulting Lender. The Register shall be available for inspection by the U.S.
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the U.S. Borrower or the Applicable Administrative Agent, sell
participations to any person (other than a natural person, a Defaulting Lender
or the U.S. Borrower or any of the U.S. Borrower’s or a Defaulting Lender’s
Affiliates or subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in Letter of Credit Obligations and Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the U.S.
Borrower, the Agents and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 9.08 that directly affects such
Participant. Subject to subsection (e) of this Section, the U.S. Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.13, 2.14,
2.19 and 9.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.17 as though it were a Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 2.13 or 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the U.S.
Borrower’ prior written consent. A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.19 unless
the U.S. Borrower is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the U.S. Borrower, to comply with
Section 2.19(e) and Section 2.19(f) as though it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     (g) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the Applicable
Administrative Agent and the U.S. Borrower (an “SPC”) the option to provide all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if a SPC elects
not to

-120-



--------------------------------------------------------------------------------



 



exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrowers under this
Agreement, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by a SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the U.S. Borrower and
the Applicable Administrative Agent and without paying any processing fee
therefor, assign all or any portion of its right to receive payment with respect
to any Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.
     (h) Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 9.04,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
     SECTION 9.05 Expenses; Indemnity.
     (a) Costs and Expenses. The Borrowers agree, jointly and severally, to pay
(i) all reasonable out-of-pocket expenses incurred by the Lead Arrangers, the
Administrative Agents, the Collateral Agents, the Issuing Banks and their
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Agents), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions hereby or thereby shall be consummated), and (ii) all reasonable
out-of-pocket expenses incurred by any Agent, any Lender or Issuing Bank
(including the reasonable fees, charges and disbursements of any counsel for any
Agent, any Lender or Issuing Bank), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of-pocket expenses incurred

-121-



--------------------------------------------------------------------------------



 



during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. The foregoing costs and expenses under this Section 9.05
shall include all due diligence, search, filing, recording, title insurance,
printing, reproduction, document delivery, travel, CUSIP, electronic platform,
communication costs and appraisal charges and fees and Taxes related thereto,
and other out-of-pocket expenses reasonably incurred by any Agent, Lender or
Issuing Bank (including, in connection with any workout or restructuring, the
cost of financial advisors and other outside experts retained by any Agent). All
amounts due under this Section 9.05 shall be payable within 30 days after
written demand therefore unless such amounts are being contested in good faith
by the U.S. Borrower. The agreements in this Section shall survive the
termination of the Commitments and repayment of all Obligations.
     (b) Indemnification by the Borrower. The Borrowers agree, jointly and
severally, to indemnify the Administrative Agents, the Collateral Agents, each
Lender, each Issuing Bank and the Related Parties of any of the foregoing
persons (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, charges and
disbursements but excluding any such loss, claim, damage, liability or expense
resulting from a claim or proceeding brought by a Lender against any other
Lender (other than any Agent in its capacity as such), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties thereto of their respective obligations thereunder or the
consummation of the transactions contemplated thereby, (ii) any Loan or Letter
of Credit or the use or proposed use of the proceeds of the Loans or issuance of
Letters of Credit (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by a Borrower or any other
Loan Party, and regardless of whether or not any Indemnitee is a party thereto,
or (iv) any actual or alleged presence or Release of Hazardous Materials on any
property owned or operated by a Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to a Borrower or the Subsidiaries;
provided that SUCH INDEMNITY SHALL EXPRESSLY INCLUDE ANY SUCH LOSSES,
LIABILITIES, CLAIMS, DAMAGES OR EXPENSE INCURRED BY REASON OF THE PERSON BEING
INDEMNIFIED’S OWN NEGLIGENCE but not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or, with respect to any Environmental Liability, to the extent
such Indemnitee, after foreclosure or other remedial action, has caused such
Environmental Liability.
     TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, NO LOAN
PARTY SHALL ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR

-122-



--------------------------------------------------------------------------------



 



ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREOF. NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
     (c) Reimbursement by Lenders. To the extent that a Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to an Agent (or any sub-agent thereof), an Issuing
Bank, a Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Applicable Agent (or any such sub-agent),
the Applicable Issuing Bank, the Applicable Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Pro Rata Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Applicable Agent (or any such
sub-agent), the Applicable Issuing Bank or the Applicable Swing Line Lender in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Applicable Agent (or any such sub-agent), Applicable Issuing Bank
or the Applicable Swing Line Lender in connection with such capacity.
     (d) The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of any Agent, Lender or Issuing Bank. All amounts due under this Section 9.05
shall be payable on written demand therefor.
     SECTION 9.06 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Agent, Lender, Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, except to the
extent prohibited by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other Indebtedness (in whatever currency) at any time owing by such
Agent, Lender, Issuing Bank to or for the credit or the account of any Borrower
or any other Loan Party to whom it has made Loans against any of and all the
obligations of such Borrower or Loan Party now or hereafter existing under this
Agreement and other Loan Documents held by such Agent, Lender or Issuing Bank,
irrespective of whether or not such Agent, Lender or Issuing Bank shall have
made any demand under this Agreement or such other Loan Document and although
such obligations may be contingent or unmatured or are owed to a branch or
office of such Lender or Issuing Bank different from the branch or office
holding such deposit or obligated on such Indebtedness. The rights of each
Agent, Lender, Issuing Bank and their respective Affiliates under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Agent, Lender, Issuing Bank or their respective

-123-



--------------------------------------------------------------------------------



 



Affiliates may have. Each Agent, Lender and Issuing Bank agrees to notify the
U.S. Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     SECTION 9.07 Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     SECTION 9.08 Waivers; Amendment. (a) No failure or delay of any Agent, any
Lender or any Issuing Bank in exercising any power or right hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrowers or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by Section 9.08(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on a Borrower in any case shall entitle the
Borrowers to any other or further notice or demand in similar or other
circumstances. Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Loan Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Agents in accordance with Sections 7.02 and 7.03 for the benefit of all the
Secured Parties; provided, however, that the foregoing shall not prohibit
(i) the Agent from exercising on their own behalf the rights and remedies that
inure to its benefit (solely in its capacity as an Agent) hereunder and under
the other Loan Documents, (ii) any Issuing Bank from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Issuing Bank)
hereunder and under the other Loan Documents, (iii) any Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Swing Line Lender) hereunder and under the other Loan Documents,
(iv) any Lender from exercising setoff rights in accordance with Section 9.06
(subject to the terms of Section 2.17), or (v) subject to Section 8.11, any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Insolvency Law.
     (b) Any amendment or waiver of any provision of this Agreement or any other
Loan Document (other than the Fee Letters or any Letter of Credit Document), and
any consent to any departure by a Borrower or any other Loan Party therefrom,
shall be effective if the same shall be in writing and signed by the Required
Lenders and the Borrowers (or by the Administrative Agent (with the prior
written consent of the Required Lenders) and the Borrowers), provided that such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided further that (x) any provision of
this Agreement or any other Loan Document may be amended by an agreement in
writing signed by the Administrative Agent and the U.S. Borrower to cure any
ambiguity, omission, defect or inconsistency so long as, in each case, the
Lenders shall have received at least five (5) Business Days’ prior written

-124-



--------------------------------------------------------------------------------



 



notice thereof and the Administrative Agent shall not have received, within five
(5) Business Days of the date of such notice to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment, and (y) no amendment, waiver or consent shall:
     (i) extend the Maturity Date of or increase the stated amount of any
Commitment of any Lender (or reinstate any Commitment of any Lender terminated
pursuant to the terms hereof) without the written consent of such Lender;
     (ii) postpone any date fixed by this Agreement for any scheduled payment
(but not any prepayment) of principal, interest or fees due to any Lender
hereunder without the written consent of such Lender;
     (iii) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Disbursement or any interest or Fees payable hereunder without
the prior written consent of each Lender directly affected thereby (it being
understood and agreed that any change in the definition of “Leverage Ratio”, or
in the component definitions thereof, shall not constitute a reduction of rate
of interest or any interest or Fees payable hereunder); provided, however, that
(A) only the consent of the U.S. Required Revolving Lenders shall be required to
waive any obligation of the U.S. Borrower to pay default interest pursuant to
Section 2.07 with respect to the U.S. Revolving Credit Facility, including with
respect to any amount payable thereunder or in connection therewith (B) only the
consent of the Canadian Required Revolving Lenders shall be required to waive
any obligation of either Canadian Borrower to pay default interest pursuant to
Section 2.07 with respect to the Canadian Revolving Credit Facility, including
with respect to any amount payable thereunder or in connection therewith,
(C) only the consent of the Required U.S. Term Lenders shall be required to
waive any obligation of the U.S. Borrower to pay default interest pursuant to
Section 2.07 with respect to the U.S. Term Loan Facility, including with respect
to any amount payable thereunder or in connection therewith, and (D) only the
consent of the Required Canadian Term Lenders shall be required to waive any
obligation of either Canadian Borrower to pay default interest pursuant to
Section 2.07 with respect to the Canadian Term Loan Facility, including with
respect to any amount payable thereunder or in connection therewith;
     (iv) change Section 2.16 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender
adversely affected thereby or change the order of application, as among the
Facilities, of any prepayment or other amount specified in Section 7.05 from the
order set forth in such Section in a manner that materially and adversely
affects the Lenders under any Facility without the prior written consent of
(A) if such Facility is the U.S. Term Loan Facility, the Required U.S. Term
Lenders, (B) if such Facility is the Canadian Term Loan Facility, the Required
Canadian Term Lenders, (C) if such Facility is the U.S. Revolving Credit
Facility, the Required U.S. Revolving Lenders and (D) if such Facility is the
Canadian Revolving Credit Facility, the Required Canadian Revolving Lenders;
     (v) change any provision of this Section, or the percentage specified in
definition of “Required Lenders,” “Required U.S. Revolving Lenders,” “Required
U.S.

-125-



--------------------------------------------------------------------------------



 



Term Lenders”, “Required Canadian Revolving Lenders,” “Required Canadian Term
Lenders”, “Required Revolving Lenders,” or “Required Term Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
directly affected thereby;
     (vi) except as expressly permitted hereunder or under any Security
Document, (A) release the guaranty provided by the U.S. Borrower hereunder
without the written consent of each Canadian Lender, or (B) release all or
substantially all of the value of the guaranties provided by the other
Guarantors hereunder or all or substantially all of the Collateral without the
written consent of each Lender;
     (vii) change Section 9.04 in a manner that imposes additional restrictions
on the ability of any Lender under any Facility to assign any of its rights or
obligations hereunder without the prior written consent of (A) if such Facility
is the U.S. Term Loan Facility, the Required U.S. Term Lenders, (B) if such
Facility is the Canadian Term Loan Facility, the Required Canadian Term Lenders,
(C) if such Facility is the U.S. Revolving Credit Facility, the Required U.S.
Revolving Lenders and (D) if such Facility is the Canadian Revolving Credit
Facility, the Required Canadian Revolving Lenders;
     (viii) change the provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
one Class of Loans differently from the rights in respect of payments due to
Lenders holding another Class of Loans without the prior written consent of the
Required U.S. Revolving Lenders (if the U.S. Revolving Lenders are the adversely
affected Class), Required U.S. Term Lenders (if the U.S. Term Lenders are the
adversely affected Class), Required Canadian Revolving Lenders (if the Canadian
Revolving Lenders are the adversely affected Class) or Required Canadian Term
Lenders (if the Canadian Term Lenders are the adversely affected Class); or
     (ix) amend or modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(g) without the written consent of such SPC,
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of an Agent, an Issuing Bank or a Swing Line Lender
hereunder or under any other Loan Document without the prior written consent of
such Agent, Issuing Bank or Swing Line Lender, respectively.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder or
under any other Loan Document (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders, all Lenders or a majority in interest
of Lenders under any Facility or each affected Lender may be effected with the
consent of the applicable Lenders other than Defaulting Lender); provided that
any such amendment, waiver or consent referred to in clause (b)(i), (ii) or
(iii) above that, but for this sentence, would require the prior written consent
of such Defaulting Lender, will continue to require the consent of such
Defaulting Lender; and provided further that any such amendment, waiver or
consent requiring the consent of all Lenders, such Lender or

-126-



--------------------------------------------------------------------------------



 



each affected Lender that by its terms affects any Defaulting Lender more
adversely than any other Lender whose consent is so required shall require the
consent of such Defaulting Lender.
No Lender or any Affiliate of a Lender shall have any voting rights under any
Loan Document as a result of the existence of obligations owed to it under
Hedging Agreements or Banking Services Obligations.
     SECTION 9.09 Interest Rate Limitation. Regardless of any provisions
contained in this Agreement or in any other Loan Documents, the Lenders shall
never be deemed to have contracted for or be entitled to receive, collect or
apply as interest on any Loan or participation in any L/C Disbursement any
amount in excess of the maximum lawful rate (the “Maximum Rate”), and in the
event any Lender ever receives, collects or applies as interest (whether termed
interest herein or deemed to be interest by operation of law or judicial
determination) any such excess, or if an acceleration of the maturities of the
Loans or if any prepayment by any Borrower results in such Borrower having paid
any interest in excess of the Maximum Rate, such amount which would be excessive
interest shall be deemed to be a partial prepayment of principal and applied to
the reduction of the unpaid principal balance of the Loans for which such excess
was received, collected or applied, and, if the principal amount of the
Obligations is paid in full, any remaining excess shall forthwith be paid to the
Applicable Borrower. All sums paid or agreed to be paid to the Lenders for the
use, forbearance or detention of the Obligations evidenced by this Agreement
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread, in equal or unequal parts, throughout the full term of
such Obligations until payment in full so that the rate or amount of interest on
account of such indebtedness does not exceed the Maximum Rate. In determining
whether or not the interest paid or payable under any specific contingency
exceeds the Maximum Rate of interest permitted by law, the Borrowers and the
Lenders shall, to the maximum extent permitted under applicable law,
(i) characterize any non-principal payment as an expense, fee or premium, rather
than as interest; and (ii) exclude voluntary prepayments and the effect thereof;
and (iii) compare the total amount of interest contracted for, charged or
received with the total amount of interest which could be contracted for,
charged or received throughout the entire contemplated term of the Loans at the
Maximum Rate.
     SECTION 9.10 Entire Agreement. This Agreement, the other Loan Documents,
and the Fee Letters constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
     SECTION 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN ANY CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE

-127-



--------------------------------------------------------------------------------



 



CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
     SECTION 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 9.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Insolvency
Laws, as determined in good faith by an Agent or Issuing Bank, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
     SECTION 9.13 Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or by electronic communication (e-mail) shall be as effective as
delivery of a manually signed counterpart of this Agreement.
     SECTION 9.14 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     SECTION 9.15 Jurisdiction; Consent to Service of Process. (a) Any legal
action or proceeding with respect to this Agreement or any other Loan Document
may be brought in the courts of the State of New York sitting in the Borough of
Manhattan, New York City or of the United States for the Eastern District of
such state, and by execution and delivery of this Agreement, each of the
Borrowers hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of those courts. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that an Agent, an Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against the Borrowers or their respective properties in the courts of any
jurisdiction.

-128-



--------------------------------------------------------------------------------



 



     (b) Each of the Borrowers hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any such New York state or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law. Each Borrower waives personal service of any
summons, complaint or other process, which may be made by any other means
permitted by the law of such state.
     (d) Each Loan Party (other than the U.S. Borrower) hereby irrevocably
appoints the U.S. Borrower as its agent to receive on its behalf and on behalf
of its property service of copies of any summons or complaint or any other
process which may be served in any action. Such service may be made by mailing
or delivering a copy of such process to such Loan Party in care of the U.S.
Borrower at the U.S. Borrower’s address set forth in Section 9.01, and each such
Loan Party hereby irrevocably authorizes and directs the U.S. Borrower to accept
such service on its behalf.
     SECTION 9.16 Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain, and cause their respective Affiliates to maintain,
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of, pledgee under Section
9.04(f) or Participant in, or any prospective assignee of, pledgee under
Section 9.04(f) or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Loan Parties and their
obligations, (g) with the consent of the U.S. Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to any Agent, any Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower. For
purposes of this Section, “Information” means all information received from any
Loan Party relating to any Loan Party or any of their respective businesses,
other than any such information that is available to an Agent, an Issuing Bank
or any Lender on a non-confidential basis prior to disclosure by any Loan Party,
provided that, in the case of information received from a Loan Party after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any person required to maintain the confidentiality of Information
as provided in this Section shall be considered to

-129-



--------------------------------------------------------------------------------



 



have complied with its obligation to do so if such person has exercised the same
degree of care to maintain the confidentiality of such Information as such
person would accord to its own confidential information.
     SECTION 9.17 Judgment Currency. (a) The obligations of the Borrowers and
the other Loan Parties hereunder and under the other Loan Documents to make
payments in U.S. dollars or Canadian dollars (the “Obligation Currency”) shall
not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by the Applicable Administrative Agent or a Lender or an
Issuing Bank of the full amount of the Obligation Currency expressed to be
payable to such Administrative Agent, Lender or Issuing Bank under this
Agreement or the other Loan Documents. If, for the purpose of obtaining or
enforcing judgment against a Borrower or any other Loan Party or in any court or
in any jurisdiction, it becomes necessary to convert into or from any currency
other than the Obligation Currency (such other currency being hereinafter
referred to as the “Judgment Currency”) an amount due in the Obligation
Currency, the conversion shall be made at the Canadian Dollar Equivalent or U.S.
Dollar Equivalent, or, in the case of other currencies, the rate of exchange (as
quoted by the Administrative Agent or if the Administrative Agent does not quote
a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the date
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).
     (b) If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Borrower covenants and agrees to pay, or cause to be paid, as a
separate obligation and notwithstanding any judgment, such additional amounts,
if any (but in any event not a lesser amount), as may be necessary to ensure
that the amount paid in the Judgment Currency, when converted at the rate of
exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.
     (c) For purposes of determining the Canadian Dollar Equivalent or U.S.
Dollar Equivalent or rate of exchange for this Section, such amounts shall
include any premium and costs payable in connection with the purchase of the
Obligation Currency.
     SECTION 9.18 Exculpation Provisions. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY

-130-



--------------------------------------------------------------------------------



 



IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
     SECTION 9.19 Payments Set Aside. To the extent that any payment by or on
behalf of any Loan Party is made to any Agent, Issuing Bank or Lender, or any
Agent, Issuing Bank or Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Agent, Issuing Bank or Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Insolvency Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and Issuing Bank severally agrees to pay to the Applicable
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Applicable Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable overnight rate from time to
time in effect, in the applicable currency of such recovery or payment. The
obligations of the Lenders and the Issuing Bank under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
     SECTION 9.20 Termination. This Agreement and each other Loan Document, and
the covenants and agreements set forth herein and therein, and, in the case of
any Security Document, all security interests and other Liens created
thereunder, shall terminate upon the payment in full of all principal of and any
accrued interest on any Loan and all Fees and other amounts payable under this
Agreement, the termination or expiration of all Letters of Credit and the
termination or expiration of the Commitments; provided that the provisions of
Sections 2.13, 2.15, 2.19, and 9.05 and Article VIII, and any other provision
set forth herein or therein that by its terms survives the termination of this
Agreement or such other Loan Document, shall survive and remain in full force
and effect.
     SECTION 9.21 Patriot Act Notice. Each Lender hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies such Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
Patriot Act.
     SECTION 9.22 Amendment and Restatement. The parties hereto have agreed that
this Agreement is an amendment and restatement of the Existing Credit Agreement
in its entirety

-131-



--------------------------------------------------------------------------------



 



and the terms and provisions hereof supersede the terms and provisions thereof,
and this Agreement is not a new or substitute credit agreement or novation of
the Existing Credit Agreement. All the rights, titles, liens, security
interests, and assignments securing the Obligations (as defined in the Existing
Credit Agreement) shall secure the Obligations, insofar and only insofar as the
same cover the Collateral, and all liens, security interests, and assignments
against the Collateral securing the Obligations (as defined in the Existing
Credit Agreement) are hereby renewed, extended, and modified to secure the
Obligations.
[Remainder of this page intentionally left blank. Signature pages follow.]

-132-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            OIL STATES INTERNATIONAL, INC.
      By:   /s/ Bradley J. Dodson         Name:   Bradley J. Dodson       
Title:   Senior Vice President, Chief Financial Officer and Treasurer     

            PTI GROUP INC.
PTI PREMIUM CAMP SERVICES LTD.
      By:   /s/ Lias J. Steen         Name:   Lias J. Steen        Title:   Vice
President and Assistant Secretary     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., as a U.S. Lender and
Administrative Agent
      By:   /s/ Sarah Sandercock         Name:   Sarah Sandercock       
Title:   Director     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            WELLS FARGO FINANCIAL CORPORATION
CANADA, as a Canadian Lender
      By:   /s/ Paul D. Young         Name:   Paul D. Young        Title:   Vice
President     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as Canadian
Administrative Agent
      By:  /s/ Susan Khokher         Name:   Susan Khokher        Title:  
Manager, Agency Services Group     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as a U.S. Lender
      By:   /s/ Jay T. Sartain         Name:   Jay T. Sartain        Title:  
Authorized Signatory     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



           
ROYAL BANK OF CANADA, as a Canadian Lender
      By:   /s/ Sonia G. Tibbatts         Name:   Sonia g. Tibbatts       
Title:   Authorized Signatory     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a U.S. Lender
      By:   /s/ Thomas Okamoto         Name:   Thomas Okamoto        Title:  
Senior Underwriter     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, as a Canadian Lender
      By:   /s/ Michael N. Tam         Name:   Michael N. Tam        Title:  
Senior Vice President     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as a U.S.
Lender and a Canadian Lender
      By:   /s/ John Frazell         Name:   John Frazell        Title:  
Director     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            TORONTO DOMINION (TEXAS) LLC, as a U.S. Lender
      By:   /s/ Debbi L. Brito         Name:   Debbi L. Brito        Title:  
Authorized Signatory     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            THE TORONTO-DOMINION BANK, as a Canadian Lender
      By:   /s/ Joe Seidel         Name:   Joe Seidel        Title:   AVP
Credit   

            By:   /s/ Jason Ushkowski         Name:   Jason Ushkowski       
Title:   Analyst, Commercial National Accounts     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            DNB NOR BANK ASA, NEW YORK BRANCH, as a
U.S. Lender and a Canadian Lender
      By:   /s/ Nikolai A. Nachamkin         Name:   Nikolai A. Nachamkin       
Title:   Senior Vice President     

            DNB NOR BANK ASA, NEW YORK BRANCH, as a
U.S. Lender and a Canadian Lender
      By:   /s/ Giacomo Landi         Name:   Giacomo Landi        Title:  
Senior Vice President     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a U.S. Lender
      By:   /s/ Gary L. Mingle         Name:   Gary L. Mingle        Title:  
Senior Vice President     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., acting through its Canada
Branch, as a Canadian Lender
      By:   /s/ Medina Sales de Andrade         Name:   Medina Sales de Andrade 
      Title:   Vice President     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, N.A., as a U.S. Lender
      By:   /s/ Bruce C. Robinson         Name:   Bruce C. Robinson       
Title:   Vice President     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            HSBC BANK CANADA, as a Canadian Lender
      By:   /s/ Andrew McPherson         Name:   Andrew McPherson       
Title:   Vice President, Commercial Banking   

            By:   /s/ Keith Peters         Name:   Keith Peters        Title:  
Assistant Vice President, Commercial Financial Services     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a U.S. Lender
      By:   /s/ Karl M. Studer         Name:   Karl M. Studer        Title:  
Director        By:   /s/ Vipul Dhadda         Name:   Vipul Dhadda       
Title:   Associate     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, TORONTO BRANCH, as a
Canadian Lender
      By:   /s/ Alain Daoust         Name:   Alain Daoust        Title:  
Director   

            By:   /s/ Bruce F. Wetherly         Name:   Bruce F. Wetherly       
Title:   Director and Principal Officer     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as a U.S. Lender
      By:   /s/ Neil G. Mesch         Name:   Neil G. Mesch        Title:   Vice
President     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION, as a
U.S. Lender
      By:   /s/ William M. Ginn         Name:   William M. Ginn        Title:  
General Manager     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION OF
CANADA, as a Canadian Lender
    By:   /s/ Alfred Lee         Name:   Alfred Lee        Title:   Senior Vice
President     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            NATIXIS, NEW YORK BRANCH, as a U.S. Lender and a
Canadian Lender
      By:   /s/ Carlos Quinteros         Name:   Carlos Quinteros       
Title:   Managing Director   

            By:   /s/ Louis P. Laville, III         Name:   Louis P. Laville,
III        Title:   Managing Director     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a U.S. Lender
      By:   /s/ John T. Prigge         Name:   John T. Prigge        Title:  
Vice President     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a Canadian
Lender
      By:   /s/ Joseph Rauhala         Name:   Joseph Rauhala        Title:  
Principal Officer     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A., as a U.S. Lender
      By:   /s/ Peter Shen         Name:   Peter Shen        Title:   Vice
President     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as a U.S. Lender and a
Canadian Lender
      By:   /s/ Louise Brechin         Name:   Louise Brechin        Title:  
Relationship Director     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a U.S. Lender
      By:   /s/ Gary Culbertson         Name:   Gary Culbertson        Title:  
Vice President     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, a Texas banking association and
foreign authorized bank under the Bank Act
(Canada), as a Canadian Lender
      By:   /s/ Omer Ahmed         Name:   Omer Ahmed        Title:   Portfolio
Manager     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            AMEGY BANK NATIONAL ASSOCIATION, as a U.S. Lender
      By:   /s/ Kenyatta Gibbs         Name:   Kenyatta Gibbs        Title:  
Vice President     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            NATIONAL AUSTRALIA BANK LIMITED, as a U.S. Lender
      By:   /s/ Courtney A. Cloe         Name:   Courtney A. Cloe       
Title:   Director     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a
U.S. Lender
    By:   /s/ William S. Rogers         Name:   William S. Rogers       
Title:   Authorized Signatory     

Signature Page to Amended and Restated Credit Agreement
Oil States International, Inc., PTI Group Inc. and PTI Premium Camp Services
Ltd.

 



--------------------------------------------------------------------------------



 



            BANK OF TOKYO-MITSUBISHI UFJ (CANADA), as a
Canadian Lender
      By:   /s/ Hirokazu Marula         Name:   Hirokazu Marula        Title:  
EVP & General Manager, Vancouver Office     

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[Form of]
ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor
 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

Exhibit B — Form of Assignment and Acceptance

Page 1



--------------------------------------------------------------------------------



 



to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor.

             
1.
  Assignor[s]:        
 
     
 
   
 
           
 
     
 
   
 
           
2.
  Assignee[s]:        
 
     
 
   
 
           
 
     
 
   
 
                [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]]
 
            3.   Borrowers:   OIL STATES INTERNATIONAL, INC., a Delaware
corporation, PTI GROUP INC., a corporation amalgamated under the laws of the
Province of Alberta and PTI PREMIUM CAMP SERVICES LTD., a corporation
amalgamated under the laws of the Province of Alberta
 
            4.   Administrative Agent:   WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the administrative agent under the Credit Agreement
 
            5.   Credit Agreement:   The Amended and Restated Credit Agreement
dated as of December 10, 2010 among the Borrowers, the other agents and lenders
party thereto from time to time, Wells Fargo Bank, N.A., as Administrative
Agent, U.S. Collateral Agent, the Swing Line Lender and an Issuing Bank, and
Royal Bank of Canada, as Canadian Administrative Agent and Canadian Collateral
Agent
 
           
6.
  Assigned Interest[s]:        

                                      Aggregate                         Amount
of   Amount of                 Facility   Commitment/Loans   Commitment/  
Percentage Assigned of   CUSIP Assignor[s]   Assignee[s]   Assigned5   for all
Lenders6   Loans Assigned7   Commitment/Loans8   Number             $   $   %  
  

 

5   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)   6   Amount to be adjusted by
the counterparties to take into account any payments or prepayments made between
the Trade Date and the Effective Date.   7   Amount to be adjusted by the
counterparties to take into account any payments or prepayments made between the
Trade Date and the Effective Date.   8   Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

Exhibit B — Form of Assignment and Acceptance

Page 2



--------------------------------------------------------------------------------



 



7.   Trade Date: ______________9

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 

9   To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

Exhibit B — Form of Assignment and Acceptance

Page 3



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Acceptance are hereby agreed to:

            ASSIGNOR[S]10
[NAME OF ASSIGNOR]
      By:           Name:           Title:           [NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE[S]
[NAME OF ASSIGNEE]
      By:           Name:           Title:           [NAME OF ASSIGNEE]
      By:           Name:           Title:        

 

10   Add additional signature blocks as needed.

Exhibit B — Form of Assignment and Acceptance

Page 4



--------------------------------------------------------------------------------



 



[Consented to and] 11 Accepted:

              WELLS FARGO BANK, NATIONAL ASSOCIATION,     as Administrative
Agent, U.S. Collateral Agent,     the Swing Line Lender and an Issuing Bank    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            [Consented to:] 12    
 
            [NAME OF RELEVANT PARTY]    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

 

11   To be added only if the consent of the Administrative Agent and the Issuing
Lender is required by the terms of the Credit Agreement.   12   To be added only
if the consent of the Borrower and/or other parties (e.g. Swingline Lender,
Issuing Bank) is required by the terms of the Credit Agreement.

Exhibit B — Form of Assignment and Acceptance

Page 5



--------------------------------------------------------------------------------



 



ANNEX 1
To Exhibit B — Assignment and Acceptance
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1. Representations and Warranties.
1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.04 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 3.05 or Section 5.06 thereof,
as applicable, and such other documents and information as it deems appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Acceptance is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms
Exhibit B — Form of Assignment and Acceptance

Page 6



--------------------------------------------------------------------------------



 



all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.13
3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.
 

13   The Administrative Agent should consider whether this method conforms to
its systems. In some circumstances, the following alternative language may be
appropriate:

          “From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.”
Exhibit B — Form of Assignment and Acceptance

Page 7



--------------------------------------------------------------------------------



 



EXHIBIT C-1
[Form of]

U.S. BORROWING REQUEST
Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders referred to below,
1000 Louisiana Street
Houston, Texas 77002
Attention of Agency Group
[Date]
Ladies and Gentlemen:
     The undersigned, Oil States International, Inc. (the “U.S. Borrower”),
refers to the Amended and Restated Credit Agreement dated as of December 10,2010
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Oil States International, Inc. (the “U.S. Borrower”), PTI
Group Inc., PTI Premium Camp Services Ltd., the lenders from time to time party
thereto (the “Lenders”) and Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent for the Lenders, and Royal Bank of Canada (“RBC”), as
administrative agent and collateral agent for the Canadian Lenders. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The U.S. Borrower hereby gives
you notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing of U.S. Loans under the Credit Agreement, and in that connection sets
forth below the terms on which such Borrowing is requested to be made:

             
(A)
  Date of Borrowing
(which is a Business Day)  
 
   
 
           
(B)
  Principal Amount of
Borrowing1  
 
   
 
         
 
(C)
  Revolving or Term2  
 
   
 
           
(D)
  Type of Borrowing3  
 
   
 
           
(D)
  Interest Period and the last
day thereof4  
 
   

 

1   For an ABR Borrowing, in U.S. dollars not less than U.S.$500,000 and in an
integral multiple of U.S.$100,000, and for an Eurocurrency Borrowing, in U.S.
dollars not less than U.S. $3,000,000 and in an integral multiple of $1,000,000,
but in any event not exceeding the available Total U.S. Revolving Commitment.  
2   Specify U.S. Revolving Borrowing or U.S. Term Borrowing.   3   Specify
Eurocurrency Borrowing or ABR Borrowing.   4   Which shall be subject to the
definition of “Interest Period” and end not later than the Maturity Date
(applicable for Eurocurrency Borrowings only).

Exhibit C-1 — Form of U.S. Borrowing Request

Page 1



--------------------------------------------------------------------------------



 



              (E)   Funds are requested to be disbursed to the U.S. Borrower’s
account with:    
 
           
 
       Bank Name:        
 
     
 
   
 
       Bank Address:        
 
     
 
   
 
       Account Number:        
 
     
 
   

     The U.S. Borrower hereby represents and warrants to the Agents and the
Lenders that, on the date of this Borrowing Request and on the date of the
related Borrowing, the conditions to lending specified in Sections 4.01(b) and
(c) of the Credit Agreement have been satisfied.

            OIL STATES INTERNATIONAL, INC.,
      by:          Name:            Title: [Responsible Officer]     

Exhibit C-1 — Form of U.S. Borrowing Request

Page 2



--------------------------------------------------------------------------------



 



EXHIBIT C-2
[Form of]

CANADIAN BORROWING REQUEST
Royal Bank of Canada, as Canadian Administrative Agent for
the Canadian Lenders referred to below,
200 Bay Street, 12th Floor
Royal Bank Plaza
P.O. Box 50
Toronto, Ontario M5J 2W7
Canada
Attention of Agency Administration
[Date]
Ladies and Gentlemen:
     The undersigned, [PTI Group Inc.][PTI Premium Camp Services Ltd.], refers
to the Amended and Restated Credit Agreement dated as of December 10, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Oil States International, Inc., PTI Group Inc. (the “Canadian
Parent”), PTI Premium Camp Services Ltd. (“PTI Premium” and together with the
Canadian Parent, the “Canadian Borrowers”), the lenders from time to time party
thereto (the “Lenders”) and Wells Fargo Bank, National Association, as
administrative agent and collateral agent for the Lenders, and Royal Bank of
Canada (“RBC”), as administrative agent (in such capacity, the “Canadian
Administrative Agent”), and collateral agent for the Canadian Lenders.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. [The Canadian
Parent][PTI Premium][The Canadian Parent, on behalf of PTI Premium,] hereby
gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing of Canadian Loans under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

             
(A)
  Date of Borrowing
(which is a Business Day)  
 
   
 
           
(B)
  Principal Amount
of Borrowing1  
 
   

 

1   In an amount that is (i) in the case of Canadian dollar-denominated Loans,
an integral multiple of C$100,000 and in a minimum amount of C$1,000,000,
(ii) in the case of U.S. Base Rate Loans, an integral multiple of U.S.$100,000
and in a minimum amount of U.S.$500,000, or (iii) in the case of Eurocurrency
Loans, an integral multiple of U.S. $1,000,000 and in a minimum amount of U.S.
$3,000,000, but in any event not exceeding the Total Canadian Revolving
Commitment.

Exhibit C-2 - Form of Canadian Borrowing Request

Page 1



--------------------------------------------------------------------------------



 



             
(C)
  Revolving or Term2  
 
   
 
           
(D)
  Type of Borrowing3        
 
           
 
           
(E)
  Contract Period4 or
Interest Period5 and
the last day thereof        
 
           
 
            (F)   Funds are requested to be disbursed to the Canadian Borrowers’
account[s] with:    
 
           
 
        Bank Name:  

   
 
           
 
        Bank Address:  

   
 
           
 
        Account Number:

   

     The undersigned Canadian Borrower hereby represents and warrants to the
Agents and the Lenders that, on the date of this Borrowing Request and on the
date of the related Borrowing, the conditions to lending specified in
Sections 4.01(b) and (c) of the Credit Agreement have been satisfied.

            [PTI GROUP INC.
      by:           Name:            Title: [Responsible Officer]]      [PTI
PREMIUM CAMP SERVICES LTD.
      by:           Name:            Title: [Responsible Officer]]     

 

2   Specify Canadian Revolving Borrowing or Canadian Term Borrowing   3  
Specify B/A Borrowing, Canadian Prime Rate Borrowing, U.S. Base Rate Borrowing
or Eurocurrency Borrowing.   4   Which shall be subject to the definition of
“Contract Period” and end not later than the Maturity Date (applicable for B/A
Borrowings only).   5   Which shall be subject to the definition of “Interest
Period” and end not later than the Maturity Date (applicable for Eurocurrency
Borrowings only).

Exhibit C-2 — Form of Canadian Borrowing Request


Page 2



--------------------------------------------------------------------------------



 



EXHIBIT C-3
[FORM OF]
SWING LINE BORROWING REQUEST
[Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders referred to below,
1000 Louisiana Street
Houston, Texas 77002]
[Royal Bank of Canada, as Canadian Administrative Agent for
the Canadian Lenders referred to below,
200 Bay Street, 12th Floor
Royal Bank Plaza
P.O. Box 50
Toronto, Ontario M5J 2W7
Canada]
Attention of Agency Group
[Date]
Ladies and Gentlemen:
     The undersigned, [Oil States International, Inc. (the “U.S. Borrower”)][PTI
Group Inc.(the “Canadian Parent”)][PTI Premium Camp Services Ltd. (“PTI
Premium”)], refers to the Amended and Restated Credit Agreement dated as of
December 10, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Oil States International, Inc, PTI Group
Inc., PTI Premium Camp Services Ltd., the lenders from time to time party
thereto (the “Lenders”), Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent for the Lenders, and Royal Bank of Canada (“RBC”), as
administrative agent and collateral agent for the Canadian Lenders (the
“Canadian Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The [U.S. Borrower][the Canadian Parent][PTI Premium] hereby
gives you notice pursuant to Section 2.23 of the Credit Agreement that it
requests a [U.S. Swing Line Borrowing of U.S. Loans][Canadian Swing Line
Borrowing of Canadian Loans] under the Credit Agreement, and in that connection
sets forth below the terms on which such Borrowing is requested to be made:

(A)   Date of Borrowing     (which is a Business Day) ______________________

Exhibit C-3 — Form of Swing Line Borrowing Request

Page 1



--------------------------------------------------------------------------------



 



(B)   Principal Amount of       Borrowing1 ______________________

(C)   Funds are requested to be disbursed to the [U.S. Borrower’s][the Canadian
Parent’s][PTI Premium’s] account with:

             
 
  Bank Name:

   
 
           
 
  Bank Address:

   
 
           
 
  Account Number:

   
 
     
 
   

     The [U.S. Borrower][the Canadian Parent][PTI Premium] hereby represents and
warrants to the Agents and the Lenders that, on the date of this Swing Line
Borrowing Request and on the date of the related Borrowing, the conditions to
lending specified in Sections 4.01(b) and (c) of the Credit Agreement have been
satisfied.

            [OIL STATES INTERNATIONAL, INC.,
      by:           Name:           Title:   [Responsible Officer]]        [PTI
GROUP INC.,
      by:           Name:           Title:   [Responsible Officer]]        [PTI
PREMIUM CAMP SERVICES LTD.,
      by:           Name:           Title:   [Responsible Officer]]     

 

1   In U.S. dollars not less than U.S.$100,000 (except as otherwise set forth in
any AutoBorrow Agreement), but in any event not exceeding the available Total
[U.S.][Canadian] Revolving Commitment.

Exhibit C-3 — Form of Swing Line Borrowing Request

Page 2



--------------------------------------------------------------------------------



 



EXHIBIT E-1
[Form of]
AMENDED AND RESTATED U.S. PLEDGE AGREEMENT
     AMENDED AND RESTATED U.S. PLEDGE AGREEMENT dated as of December 10, 2010
(the “Agreement”), among OIL STATES INTERNATIONAL, INC., a Delaware corporation
(the “U.S. Borrower”), each Subsidiary of the U.S. Borrower listed on Schedule I
hereto (each such Subsidiary individually a “Subsidiary Pledgor” and
collectively, the “Subsidiary Pledgors”; the U.S. Borrower and the Subsidiary
Pledgors are referred to collectively herein as the “Pledgors”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as collateral agent (in such capacity, the “U.S.
Collateral Agent”) for the Secured Parties.
     Reference is made to (a) the Amended and Restated Credit Agreement dated as
of December 10, 2010 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the U.S. Borrower, PTI Group Inc. (the
“Canadian Parent”), PTI Premium Camp Services Ltd. (“PTI Premium” and, together
with the Canadian Parent, the “Canadian Borrowers” and, together with the U.S.
Borrower, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), Wells Fargo, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as U.S. Collateral Agent, and Royal
Bank of Canada (“RBC”), as administrative agent and Canadian Collateral Agent
for the Canadian Lenders, (b) the Amended and Restated U.S. Subsidiary Guarantee
Agreement dated as of December 10, 2010 (as amended, supplemented or otherwise
modified from time to time, the “U.S. Subsidiary Guarantee Agreement”), among
the Subsidiary Pledgors and the U.S. Collateral Agent and (c) the Amended and
Restated U.S. Borrower Guarantee Agreement dated as of December 10, 2010 (as
amended, modified or supplemented from time to time, the “U.S. Borrower
Guarantee Agreement” and, together with the U.S. Subsidiary Guarantee Agreement,
the “Guarantee Agreements”), between the U.S. Borrower and the U.S. Collateral
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
     The Pledgors and the U.S. Collateral Agent are parties to that certain U.S.
Pledge Agreement dated as of October 30, 2003 (as heretofore amended, restated
and otherwise modified, the “Existing U.S. Pledge Agreement”).
     The Lenders have agreed to make Loans to the Borrowers and the Issuing
Banks have agreed to issue Letters of Credit for the account of the Borrowers,
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. The U.S. Subsidiary Guarantors have agreed to guarantee, among
other things, all the obligations of the Borrowers under the Credit Agreement.
The U.S. Borrower has agreed to guarantee, among other things, all the
obligations of the Canadian Borrowers under the Credit Agreement. The
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit are conditioned upon, among other things, the execution and
delivery by the Pledgors of an Agreement in the form hereof to secure (a) the
due and punctual payment by the Borrowers of (i) the principal of and premium,
if any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable
Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 1



--------------------------------------------------------------------------------



 



in such proceeding) on the Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by any Borrower under the Credit Agreement in
respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of disbursements, interest thereon and obligations to provide
cash collateral, and (iii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Borrowers
to the Secured Parties under the Credit Agreement and the other Loan Documents,
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Borrowers under or pursuant to the Credit Agreement and
the other Loan Documents, (c) the due and punctual payment and performance of
all the covenants, agreements, obligations and liabilities of each other Loan
Party under or pursuant to the Loan Documents, (d) the due and punctual payment
and performance of all obligations of the Borrowers under each Hedging Agreement
entered into with any counterparty that was a Lender (or an Affiliate of a
Lender) at the time such Hedging Agreement was entered into and (e) the due and
punctual performance of Banking Services Obligations provided to the Borrowers
or any Subsidiary by any Lender or any Affiliate of a Lender (all the monetary
and other obligations referred to in the preceding clauses (a) through (e) being
referred to collectively as the “Obligations”).
     Accordingly, the Pledgors and the U.S. Collateral Agent, on behalf of
themselves and each Secured Party (and each of their respective successors or
assigns), hereby (a) agree that the Existing U.S. Pledge Agreement is amended
and restated in its entirety by this Agreement and (b) further agree as follows:
     SECTION 1. Pledge. As security for the payment and performance, as the case
may be, in full of the Obligations, each Pledgor hereby transfers, grants,
bargains, sells, conveys, hypothecates, pledges, sets over and delivers unto the
U.S. Collateral Agent, its successors and assigns, and hereby grants to the U.S.
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest in, all of such Pledgor’s right, title and
interest in, to and under (a) the Equity Interests owned by it and listed on
Schedule II hereto and any Equity Interests obtained in the future by such
Pledgor and the certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include (i) more
than 65% of the issued and outstanding voting Equity Interests of any Foreign
Subsidiary (other than 3045843 Nova Scotia Company, a Nova Scotia corporation)
owned directly by a Pledgor or (ii) to the extent that applicable law requires
that a Subsidiary of such Pledgor issue directors’ qualifying shares, such
qualifying shares and provided that the Pledged Stock shall not include any
shares in the share capital of PTI Premium issued to PTI Mars Holdco 1, LLC
pursuant to (i) that certain Forward Subscription Agreement (Principal) dated on
or about the Effective Date, between PTI Premium, as issuer, and PTI Mars Holdco
1, LLC, as subscriber, and (ii) that certain Forward Subscription Agreement
(Interest) dated on or about the Effective Date, between PTI Premium, as issuer,
and PTI Mars Holdco 1, LLC, as subscriber; (b) all other property that may be
delivered to and held by the U.S. Collateral Agent pursuant to the terms hereof;
(c) subject to Section 5 hereof, all payments of dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed, in respect of, in exchange for or upon the conversion of the
securities referred to in clauses (a) and (b) above; (d) subject to
Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 2



--------------------------------------------------------------------------------



 



Section 5 hereof, all rights and privileges of such Pledgor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above; and (e) all proceeds of any of the foregoing (the items referred to
in clauses (a) through (e) above being collectively referred to as the
“Collateral”). Upon delivery to the U.S. Collateral Agent, (a) any stock
certificates, notes or other securities now or hereafter included in the
Collateral (the “Pledged Securities”) if “certificated” (as defined in the UCC)
shall be accompanied by stock powers duly executed in blank or other instruments
of transfer satisfactory to the U.S. Collateral Agent and by such other
instruments and documents as the U.S. Collateral Agent may reasonably request
and (b) all other property comprising part of the Collateral shall be
accompanied by proper instruments of assignment or conveying to the Collateral
Agent “Control” (as defined in the UCC) duly executed by the applicable Pledgor
and such other instruments or documents as the U.S. Collateral Agent may
reasonably request. Each delivery of Pledged Securities shall be accompanied by
a schedule describing the securities theretofore and then being pledged
hereunder, which schedule shall be attached hereto as Schedule II and made a
part hereof. Each schedule so delivered shall supersede any prior schedules so
delivered.
     TO HAVE AND TO HOLD the Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the U.S. Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.
     SECTION 2. Delivery of the Collateral. Each Pledgor agrees promptly to
deliver or cause to be delivered to the U.S. Collateral Agent any and all
Pledged Securities, and any and all certificates or other instruments or
documents representing the Collateral.
     SECTION 3. Representations, Warranties and Covenants. Each Pledgor hereby
represents, warrants and covenants, as to itself and the Collateral pledged by
it hereunder, to and with the U.S. Collateral Agent that:
     (a) the Pledged Stock represents that percentage as set forth on
Schedule II of the issued and outstanding shares of each class of the Equity
Interests of the issuer with respect thereto;
     (b) except for the security interest granted hereunder and as permitted by
the Credit Agreement, such Pledgor (i) is and will at all times continue to be
the direct owner, beneficially and of record, of the Pledged Securities
indicated on Schedule II, (ii) holds the same free and clear of all Liens,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Collateral,
other than pursuant hereto except as permitted by the Credit Agreement, and
(iv) subject to Section 5 hereof, will cause any and all Collateral, whether for
value paid by such Pledgor or otherwise, to be forthwith deposited with the U.S.
Collateral Agent and pledged or assigned hereunder; and
     (c) such Pledgor (i) has the power and authority to pledge the Collateral
in the manner hereby done or contemplated and (ii) will defend its title or
interest thereto or therein against any and all Liens (other than the Lien
created by this Agreement or permitted by the Credit Agreement), however
arising, of all persons whomsoever.
Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 3



--------------------------------------------------------------------------------



 



     SECTION 4. Registration in Nominee Name; Denominations. The U.S. Collateral
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in its own name as pledgee,
the name of its nominee (as pledgee or as sub-agent) or the name of the
Pledgors, endorsed or assigned in blank or in favor of the U.S. Collateral
Agent. Each Pledgor will promptly give to the U.S. Collateral Agent copies of
any notices or other communications received by it with respect to Pledged
Securities registered in the name of such Pledgor. The U.S. Collateral Agent
shall at all times have the right to exchange the certificates, if any,
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.
     SECTION 5. Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing:
     (i) Each Pledgor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents; provided, however, that such
Pledgor will not be entitled to exercise any such right if the result thereof
could materially and adversely affect the rights inuring to a holder of the
Pledged Securities or the rights and remedies of any of the Secured Parties
under this Agreement or the Credit Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same.
     (ii) The U.S. Collateral Agent shall execute and deliver to each Pledgor,
or cause to be executed and delivered to each Pledgor, all such proxies, powers
of attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above and to
receive the cash dividends it is entitled to receive pursuant to subparagraph
(iii) below.
     (iii) Each Pledgor shall be entitled to receive and retain any and all cash
dividends on the Pledged Securities to the extent and only to the extent that
such cash dividends are permitted by, and otherwise paid in accordance with, the
terms and conditions of the Credit Agreement, the other Loan Documents and
applicable laws. All noncash dividends, and all dividends paid or payable in
cash or otherwise in connection with a partial or total liquidation or
dissolution, return of capital, capital surplus or paid-in surplus, and all
other distributions (other than distributions referred to in the preceding
sentence) made on or in respect of the Pledged Securities, whether paid or
payable in cash or otherwise, whether resulting from a subdivision, combination
or reclassification of the outstanding capital stock of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Collateral, and, if received by any
Pledgor, shall not be commingled by such Pledgor with any of its other funds or
property but shall be held separate and apart therefrom, shall be held in trust
for the benefit of the U.S. Collateral Agent and shall be forthwith delivered to
the U.S. Collateral Agent in the same form as so received (with any necessary
endorsement).
Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 4



--------------------------------------------------------------------------------



 



     (b) Upon the occurrence and during the continuance of an Event of Default,
all rights of any Pledgor to dividends that such Pledgor is authorized to
receive pursuant to paragraph (a)(iii) above shall cease, and all such rights
shall thereupon become vested in the U.S. Collateral Agent, which shall have the
sole and exclusive right and authority to receive and retain such dividends. All
dividends received by a Pledgor contrary to the provisions of this Section 5
shall be held in trust for the benefit of the U.S. Collateral Agent, shall be
segregated from other property or funds of such Pledgor and shall be forthwith
delivered to the U.S. Collateral Agent upon demand in the same form as so
received (with any necessary endorsement). Any and all money and other property
paid over to or received by the U.S. Collateral Agent pursuant to the provisions
of this paragraph (b) shall be retained by the U.S. Collateral Agent in an
account to be established by the U.S. Collateral Agent upon receipt of such
money or other property and shall be applied in accordance with the provisions
of Section 7. After all Events of Default have been cured or waived, the U.S.
Collateral Agent shall, within five Business Days after all such Events of
Default have been cured or waived, repay to each Pledgor all cash dividends
(without interest), that such Pledgor would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) above and which remain in such
account.
     (c) Upon the occurrence and during the continuance of an Event of Default,
all rights of any Pledgor to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 5, and the obligations of the U.S. Collateral Agent under paragraph
(a)(ii) of this Section 5, shall cease, and all such rights shall thereupon
become vested in the U.S. Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers, provided that, unless otherwise directed by the Required Lenders, the
U.S. Collateral Agent shall have the right from time to time following and
during the continuance of an Event of Default to permit the Pledgors to exercise
such rights. After all Events of Default have been cured or waived, such Pledgor
will have the right to exercise the voting and consensual rights and powers that
it would otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) above.
     SECTION 6. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, the U.S. Collateral Agent may sell the
Collateral, or any part thereof, at public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the U.S. Collateral Agent shall deem appropriate. The U.S.
Collateral Agent shall be authorized at any such sale (if it deems it advisable
to do so) to restrict the prospective bidders or purchasers to persons who will
represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and upon consummation of any such sale the U.S. Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely free from any claim or right on the part of any Pledgor, and, to
the extent permitted by applicable law, the Pledgors hereby waive all rights of
redemption, stay, valuation and appraisal any Pledgor now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted.
     The U.S. Collateral Agent shall give a Pledgor 10 days’ prior written
notice (which each Pledgor agrees is reasonable notice within the meaning of the
Uniform Commercial Code as in effect in the State of New York or its equivalent
in other jurisdictions) of the Collateral Agent’s
Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 5



--------------------------------------------------------------------------------



 



intention to make any sale of such Pledgor’s Collateral. Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the U.S. Collateral Agent
may fix and state in the notice of such sale. At any such sale, the Collateral,
or portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the U.S. Collateral Agent may (in its sole and absolute
discretion) determine. The U.S. Collateral Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The U.S.
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the U.S. Collateral Agent
until the sale price is paid in full by the purchaser or purchasers thereof, but
the U.S. Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by applicable law, private)
sale made pursuant to this Section 6, any Secured Party may bid for or purchase,
free from any right of redemption, stay or appraisal on the part of any Pledgor
(all said rights being also hereby waived and released), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to it from such Pledgor as a credit against the
purchase price, and it may, upon compliance with the terms of sale, hold, retain
and dispose of such property without further accountability to such Pledgor
therefor. For purposes hereof, (a) a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof, (b) the
U.S. Collateral Agent shall be free to carry out such sale pursuant to such
agreement and (c) such Pledgor shall not be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the U.S. Collateral Agent shall have entered into such an agreement, all
Events of Default shall have been remedied and the Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
U.S. Collateral Agent may proceed by a suit or suits at law or in equity to
foreclose upon the Collateral and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 6 shall be deemed to conform to the
commercially reasonable standards as provided in the Uniform Commercial Code as
in effect in the State of New York or its equivalent in other jurisdictions.
     SECTION 7. Application of Proceeds of Sale. The proceeds of any sale of
Collateral pursuant to Section 6 hereof, as well as any Collateral consisting of
cash, shall be applied by the U.S. Collateral Agent in accordance with
Section 7.05 of the Credit Agreement. The Administrative Agent shall have
absolute discretion as to the time of application of any such proceeds, moneys
or balances in accordance with this Agreement and the Credit Agreement. Upon any
sale of the Collateral by the U.S. Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the purchase money by the U.S. Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the
Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 6



--------------------------------------------------------------------------------



 



purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the U.S. Collateral Agent or such officer or be
answerable in any way for the misapplication thereof.
     SECTION 8. U.S. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor
hereby appoints the U.S. Collateral Agent the attorney-in-fact of such Pledgor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the U.S. Collateral Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the U.S. Collateral Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default, with full power of
substitution either in the U.S. Collateral Agent’s name or in the name of such
Pledgor, to ask for, demand, sue for, collect, receive and give acquittance for
any and all moneys due or to become due under and by virtue of any Collateral,
to endorse checks, drafts, orders and other instruments for the payment of money
payable to such Pledgor representing any interest or dividend or other
distribution payable in respect of the Collateral or any part thereof or on
account thereof and to give full discharge for the same, to settle, compromise,
prosecute or defend any action, claim or proceeding with respect thereto, and to
sell, assign, endorse, pledge, transfer and to make any agreement respecting, or
otherwise deal with, the same; provided, however, that nothing herein contained
shall be construed as requiring or obligating the U.S. Collateral Agent to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the U.S. Collateral Agent, or to present or file any claim
or notice, or to take any action with respect to the Collateral or any part
thereof or the moneys due or to become due in respect thereof or any property
covered thereby. The U.S. Collateral Agent and the other Secured Parties shall
be accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Pledgor for any act
or failure to act hereunder, except for their own gross negligence or wilful
misconduct.
     SECTION 9. Waivers; Amendment. (a) No failure or delay of the U.S.
Collateral Agent in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the U.S. Collateral Agent
hereunder and of the other Secured Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provisions of this Agreement or consent to any
departure by any Pledgor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Pledgor in any case shall entitle such Pledgor
to any other or further notice or demand in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the U.S.
Collateral Agent and the Pledgor or Pledgors with respect to which such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with Section 9.08 of the Credit Agreement.
Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 7



--------------------------------------------------------------------------------



 



     SECTION 10. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Securities, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Securities permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the U.S. Collateral Agent if the U.S. Collateral
Agent were to attempt to dispose of all or any part of the Pledged Securities,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Securities could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the U.S. Collateral
Agent in any attempt to dispose of all or part of the Pledged Securities under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect. Each Pledgor recognizes that in light of such restrictions
and limitations the U.S. Collateral Agent may, with respect to any sale of the
Pledged Securities, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Securities for their own account, for
investment, and not with a view to the distribution or resale thereof. Each
Pledgor acknowledges and agrees that in light of such restrictions and
limitations, the U.S. Collateral Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Securities or part thereof shall have
been filed under the Federal Securities Laws and (b) may approach and negotiate
with a single potential purchaser to effect such sale. Each Pledgor acknowledges
and agrees that any such sale might result in prices and other terms less
favorable to the seller than if such sale were a public sale without such
restrictions. In the event of any such sale, the U.S. Collateral Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Securities at a price that the U.S. Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 11 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the U.S. Collateral Agent sells.
     SECTION 11. [Intentionally Omitted].
     SECTION 12. Security Interest Absolute. All rights of the U.S. Collateral
Agent hereunder, the grant of a security interest in the Collateral and all
obligations of each Pledgor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument relating to any of the foregoing,
(c) any exchange, release or nonperfection of any other collateral, or any
release or amendment or waiver of or consent to or departure from any guaranty,
for all or any of the Obligations or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Pledgor in
respect of the Obligations or in respect of this Agreement (other than the
indefeasible payment in full of all the Obligations).
Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 8



--------------------------------------------------------------------------------



 



     SECTION 13. Termination or Release. (a) This Agreement and the security
interests granted hereby shall terminate when all the Obligations have been
indefeasibly paid in full and the Lenders have no further commitment to lend
under the Credit Agreement, the Aggregate L/C Exposure has been reduced to zero
and the Issuing Banks have no further obligation to issue Letters of Credit
under the Credit Agreement.
     (b) Upon any sale or other transfer by any Pledgor of any Collateral that
is permitted under the Credit Agreement to any person that is not a Pledgor, or,
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08(b) of the
Credit Agreement, the security interest in such Collateral shall be
automatically released.
     (c) In connection with any termination or release pursuant to paragraph
(a) or (b), the U.S. Collateral Agent shall execute and deliver to any Pledgor,
at such Pledgor’s expense, all documents that such Pledgor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 14 shall be without recourse to or warranty
by the U.S. Collateral Agent.
     SECTION 14. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to any Subsidiary Pledgor shall be given to
it in care of the U.S. Borrower.
     SECTION 15. Further Assurances. Each Pledgor agrees to do such further acts
and things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as the U.S. Collateral Agent may at any time
reasonably request in connection with the administration and enforcement of this
Agreement or with respect to the Collateral or any part thereof or in order
better to assure and confirm unto the U.S. Collateral Agent its rights and
remedies hereunder.
     SECTION 16. Binding Effect; Several Agreement; Assignments. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Pledgor that are contained in
this Agreement shall bind and inure to the benefit of its successors and
assigns. This Agreement shall become effective as to any Pledgor when a
counterpart hereof executed on behalf of such Pledgor shall have been delivered
to the U.S. Collateral Agent and a counterpart hereof shall have been executed
on behalf of the U.S. Collateral Agent, and thereafter shall be binding upon
such Pledgor and the U.S. Collateral Agent and their respective successors and
assigns, and shall inure to the benefit of such Pledgor, the U.S. Collateral
Agent and the other Secured Parties, and their respective successors and
assigns, except that no Pledgor shall have the right to assign its rights
hereunder or any interest herein or in the Collateral (and any such attempted
assignment shall be void), except as expressly contemplated by, the Credit
Agreement, this Agreement or the other Loan Documents. If all of the capital
stock of a Pledgor is sold, transferred or otherwise disposed of to a person
that is not a Subsidiary of the U.S. Borrower pursuant to a transaction
permitted by Section 6.05 of the Credit Agreement, such Pledgor shall be
released from its obligations under this Agreement without further action. This
Agreement shall be construed as a separate agreement with respect to each
Pledgor and may be amended, modified, supplemented, waived or released with
respect to any
Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 9



--------------------------------------------------------------------------------



 



Pledgor without the approval of any other Pledgor and without affecting the
obligations of any other Pledgor hereunder.
     SECTION 17. Survival of Agreement; Severability (a) All covenants,
agreements, representations and warranties made by each Pledgor herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the U.S. Collateral Agent and the other Secured Parties
and shall survive the making by the Lenders of the Loans and the issuance of the
Letters of Credit by the Issuing Banks, regardless of any investigation made by
the Secured Parties or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
other fee or amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or the Aggregate L/C Exposure does not equal zero and as
long as the Commitments and the commitments of the Issuing Banks to issue
Letters of Credit have not been terminated.
     (b) In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
     SECTION 18. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 19. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute a single contract, and shall become effective
as provided in Section 17. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.
     SECTION 20. Rules of Interpretation. The rules of interpretation specified
in Section 1.02 of the Credit Agreement shall be applicable to this Agreement.
Section headings used herein are for convenience of reference only, are not part
of this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting this Agreement.
     SECTION 21. Jurisdiction; Consent to Service of Process. (a) Each Pledgor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in the Borough of Manhattan, New York and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that, to the extent permitted by applicable law, all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the
Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 10



--------------------------------------------------------------------------------



 



extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the U.S. Collateral Agent or any other Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement or the other
Loan Documents against any Pledgor or its properties in the courts of any
jurisdiction.
     (b) Each Pledgor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 15. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
     SECTION 22. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 23. Additional Pledgors. Pursuant to Section 5.09 of the Credit
Agreement, each Domestic Subsidiary of the U.S. Borrower that was not a Material
Subsidiary on the date of the Credit Agreement but subsequently becomes a
Material Subsidiary is required to enter into this Agreement as a Subsidiary
Pledgor upon becoming a Material Subsidiary. Upon execution and delivery after
the date hereof by the U.S. Collateral Agent and such Domestic Subsidiary of an
instrument in the form of Annex 1, such Domestic Subsidiary shall become a
Subsidiary Pledgor hereunder with the same force and effect as if originally
named as a Subsidiary Pledgor herein. The execution and delivery of any
instrument adding an additional Subsidiary Pledgor as a party to this Agreement
shall not require the consent of any other Subsidiary Pledgor hereunder. The
rights and obligations of each Subsidiary Pledgor hereunder shall remain in full
force and effect notwithstanding the addition of any new Subsidiary Pledgor as a
party to this Agreement.
     SECTION 24. Financing Statements. To the extent permitted by applicable
law, each Pledgor authorizes the U.S. Collateral Agent to file financing
statements with respect to the Collateral owned by it in such form and in such
filing offices as the U.S. Collateral Agent reasonably determines appropriate to
perfect the security interests of the U.S. Collateral Agent
Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 11



--------------------------------------------------------------------------------



 



under this Agreement. A carbon, photographic or other reproduction of this
Agreement shall be sufficient as a financing statement for filing in any
jurisdiction.
     SECTION 25. Fraudulent Conveyance. Notwithstanding anything contained
herein to the contrary, it is the intention of each Pledgor, the U.S. Collateral
Agent and the other Secured Parties that the amount of the Obligation secured by
each Pledgor’s interests in any of its real or personal property shall be in,
but not in excess of, the maximum amount permitted by fraudulent conveyance,
fraudulent transfer and other similar law, rule or regulation of any
Governmental Authority applicable to such Pledgor. Accordingly, notwithstanding
anything to the contrary contained in this Agreement in any other agreement or
instrument executed in connection with the payment of any of the Obligations,
the amount of the Obligations secured by each Pledgor’s interests in any of its
real or personal property pursuant to this Agreement shall be limited to an
aggregate amount equal to the largest amount that would not render such
Pledgor’s obligations hereunder or the liens and security interest granted to
the U.S. Collateral Agent hereunder subject to avoidance under Section 548 of
the United States Bankruptcy Code or any comparable provision of any other
applicable Insolvency Law or other law, rule or regulation of any Governmental
Authority.
     SECTION 27. Amendment and Restatement. The Pledgors and the U.S. Collateral
Agent have agreed that this Agreement is an amendment and restatement of the
Existing U.S. Pledge Agreement in its entirety and the terms and provisions
hereof supersede the terms and provisions thereof, and this Agreement is not a
new or substitute agreement or novation of the Existing U.S. Pledge Agreement.
Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            OIL STATES INTERNATIONAL, INC.,
      by:           Name:           Title:           [THE SUBSIDIARY PLEDGORS
LISTED
ON SCHEDULE I HERETO]
      by:           Name:           Title:           WELLS FARGO BANK, NATIONAL
ASSOCATION, as U.S. Collateral Agent,
      by:           Name:           Title:        



Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 13



--------------------------------------------------------------------------------



 



Schedule I to the
Amended and Restated
U.S. Pledge Agreement
SUBSIDIARY PLEDGORS
Name
Capstar Drilling GP, L.L.C.
Capstar Drilling LP, L.L.C.
Capstar Holding, L.L.C.
Oil States Energy Services, Inc.
Oil States Industries, Inc.
Oil States Skagit SMATCO, LLC
PTI Mars Holdco 1, LLC
Sooner, Inc.
Sooner Pipe, L.L.C.
Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 14



--------------------------------------------------------------------------------



 



Schedule II to the
Amended and Restated
U.S. Pledge Agreement
EQUITY INTERESTS

                                                  Percentage     Percentage    
No. of     Certificate   Owner   Issuer     Owned     Pledged     Shares/Units  
  No.  
Oil States International, Inc.
  General Marine Leasing, LLC     100 %     100 %     n/a       001  
Oil States International, Inc.
  Oil States Management, Inc.     100 %     100 %     1,000       1  
Oil States International, Inc.
  Oil States Industries, Inc.     100 %     100 %     100       8  
Oil States International, Inc.
  Oil States Energy Services, Inc.     100 %     100 %     1,000       1  
Oil States International, Inc.
  PTI Group USA LLC     100 %     100 %   100 Units     1  
Oil States International, Inc.
  Sooner Inc.     100 %     100 %     1,000       1  
Oil States Industries, Inc.
  Oil States Skagit SMATCO, LLC     100 %     100 %     500       002  
Oil States Industries, Inc.
  Oil States Industries (UK) Limited     100 %     65 %     650,000       7  
 
                            65,000       10  
Oil States Industries, Inc.
  Oil States Industries (Asia) PTE LTD     100 %     65 %     65       8  
Oil States Skagit SMATCO, LLC
  Oil States Industries (Thailand) Ltd.     96 %     65 %     1,400       28  
 
                            65,800       21  
Oil States Energy Services, Inc.
  Capstar Drilling LP, L.L.C.     100 %     100 %     n/a       2  
Oil States Energy Services, Inc.
  Capstar Drilling GP, L.L.C.     100 %     100 %     n/a       001  

Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 15



--------------------------------------------------------------------------------



 



                                                  Percentage     Percentage    
No. of     Certificate   Owner   Issuer     Owned     Pledged     Shares/Units  
  No.  
Oil States Energy Services, Inc.
  Stinger Wellhead Protection (Canada)Incorporated     100 %     65 %     650  
    2AC  
 
                            172       2BC  
Oil States Energy Services, Inc.
  Well Testing, Inc.     100 %     100 %     400       1  
Oil States Energy Services, Inc.
  Stinger Wellhead International, Inc.     100 %     65 %     3,000       8  
Oil States Energy Services, Inc.
  Stinger Wellhead Protection, Incorporated     100 %     100 %     120       7
 
Capstar Drilling LP, L.L.C.
  Capstar Holding, L.L.C.     99.99 %     100 %     n/a       3  
Capstar Drilling LP, L.L.C.
  Specialty Rental Tools & Supply, L.L.C.     99.99 %     100 %     n/a      
001  
Capstar Drilling GP, L.L.C.
  Capstar Holding, L.L.C.     .01 %     100 %     n/a       4  
Capstar Drilling GP, L.L.C.
  Specialty Rental Tools & Supply, L.L.C.     .01 %     100 %     n/a       002
 
Capstar Holding, L.L.C.
  Capstar Drilling, Inc.     100 %     100 %     27,882       26  
PTI Mars Holdco 1, LLC
  3045843 Nova Scotia Company     100 %     65 %     1       2R  
 
                            1       3  
 
                            1       4  
Sooner Inc.
  Sooner Pipe, L.L.C.     100 %     100 %     100       3  
Sooner Pipe, L.L.C.
  Sooner Holding Company     100 %     100 %     500       4  

Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 16



--------------------------------------------------------------------------------



 



                                                  Percentage     Percentage    
No. of     Certificate   Owner   Issuer     Owned     Pledged     Shares/Units  
  No.  
Sooner Pipe, L.L.C.
  A-Z Terminal Corporation     100 %     100 %     1,000       5  

Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 17



--------------------------------------------------------------------------------



 



Annex 1 to the
Amended and Restated
U.S. Pledge Agreement
     SUPPLEMENT NO. [___] dated as of [______], 2010 (the “Supplement”), to the
Amended and Restated U.S. Pledge Agreement dated as of December 10, 2010, (as
amended, supplemented or otherwise modified from time to time, the “U.S. Pledge
Agreement”), among OIL STATES INTERNATIONAL, INC., a Delaware corporation (the
“U.S. Borrower”), each Subsidiary of the U.S. Borrower listed on Schedule I
thereto (each such Subsidiary individually a “Subsidiary Pledgor” and
collectively, the “Subsidiary Pledgors”; the U.S. Borrower and the Subsidiary
Pledgors are referred to collectively herein as the “Pledgors”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as collateral agent (in such
capacity, the “U.S. Collateral Agent”) for the Secured Parties.
     A. Reference is made to the Amended and Restated Credit Agreement dated as
of December 10, 2010 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the U.S. Borrower, PTI Group Inc., (the
“Canadian Parent”) , PTI Premium Camp Services Ltd. (“PTI Premium” and, together
with the Canadian Parent, the “Canadian Borrowers” and, together with the U.S.
Borrower, the “Borrowers” the lenders from time to time party thereto (the
“Lenders”), Wells Fargo, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as U.S. Collateral Agent, and Royal
Bank of Canada (“RBC”), as administrative agent and Canadian Collateral Agent
for the Canadian Lenders.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
     C. The Subsidiary Pledgors have entered into the U.S. Pledge Agreement in
order to induce the Lenders to make Loans and the Issuing Banks to issue Letters
of Credit. Pursuant to Section 5.09 of the Credit Agreement, each Domestic
Subsidiary that is a Material Subsidiary of the U.S. Borrower that was not a
Material Subsidiary on the date of the Credit Agreement is required to enter
into the U.S. Pledge Agreement as a Subsidiary Pledgor. Section 24 of the U.S.
Pledge Agreement provides that additional Domestic Subsidiaries of the U.S.
Borrower may become Subsidiary Pledgors under the U.S. Pledge Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Domestic Subsidiary of the U.S. Borrower (the “New Pledgor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Pledgor under the U.S. Pledge Agreement in
order to induce the Lenders to make additional Loans and the Issuing Banks to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.
     Accordingly, the U.S. Collateral Agent and the New Pledgor agree as
follows:
     SECTION 1. In accordance with Section 24 of the U.S. Pledge Agreement, the
New Pledgor by its signature below becomes a Pledgor under the U.S. Pledge
Agreement with the same force and effect as if originally named therein as a
Pledgor and the New Pledgor hereby agrees (a) to all the terms and provisions of
the U.S. Pledge Agreement applicable to it as a
Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 18



--------------------------------------------------------------------------------



 



Pledgor thereunder and (b) represents and warrants that the representations and
warranties made by it as a Pledgor thereunder are true and correct on and as of
the date hereof in all material respects. In furtherance of the foregoing, the
New Pledgor, as security for the payment and performance in full of the
Obligations (as defined in the U.S. Pledge Agreement), does hereby create and
grant to the U.S. Collateral Agent, its successors and assigns, for the benefit
of the Secured Parties, their successors and assigns, a security interest in and
lien on all of the New Pledgor’s right, title and interest in and to the
Collateral (as defined in the U.S. Pledge Agreement) of the New Pledgor. Each
reference to a “Subsidiary Pledgor” or a “Pledgor” in the U.S. Pledge Agreement
shall be deemed to include the New Pledgor. The U.S. Pledge Agreement is hereby
incorporated herein by reference.
     SECTION 2. The New Pledgor represents and warrants to the U.S. Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).
     SECTION 3. This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
U.S. Collateral Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Pledgor and the U.S.
Collateral Agent. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.
     SECTION 4. The New Pledgor hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule of all its Pledged
Securities.
     SECTION 5. Except as expressly supplemented hereby, the U.S. Pledge
Agreement shall remain in full force and effect.
     SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the U.S. Pledge Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
     SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 15 of the Pledge Agreement. All communications and
notices hereunder to
Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 19



--------------------------------------------------------------------------------



 



the New Pledgor shall be given to it at the address set forth under its
signature hereto in care of the U.S. Borrower.
     SECTION 9. The New Pledgor agrees to reimburse the U.S. Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the U.S. Collateral Agent.
     IN WITNESS WHEREOF, the New Pledgor and the U.S. Collateral Agent have duly
executed this Supplement to the U.S. Pledge Agreement as of the day and year
first above written.

            [Name of New Pledgor],
      by:           Name:           Title:         Address:        WELLS FARGO
BANK, NATIONAL
ASSOCIATION, as U.S. Collateral Agent,
      by:           Name:        Title:      

Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 20



--------------------------------------------------------------------------------



 



Schedule I to
Supplement No. ____
to the Amended and Restated
U.S. Pledge Agreement
Pledged Securities of the New Pledgor
EQUITY INTERESTS

                                          Number of     Registered     Number
and     Percentage of   Issuer     Certificate     Owner     Class of Shares    
Shares  

Exhibit E-1 — Form of Amended and Restated U.S. Pledge Agreement

Page 21



--------------------------------------------------------------------------------



 



EXHIBIT E-2
[Form of]
AMENDED AND RESTATED
CANADIAN PLEDGE AGREEMENT
     AMENDED AND RESTATED CANADIAN PLEDGE AGREEMENT dated as of December 10,
2010 (the “Agreement”), among 892493 ALBERTA INC., a corporation incorporated
under the laws of the Province of Alberta (“PTI Holdco Sub”), PTI GROUP INC., a
corporation amalgamated under the laws of the Province of Alberta (the “Canadian
Parent”), PTI Premium Camp Services Ltd., a corporation amalgamated under the
laws of the Province of Alberta (“PTI Premium” and, together with the Canadian
Parent, the “Canadian Borrowers”), each Subsidiary of the Canadian Parent listed
on Schedule I hereto (each such Subsidiary individually a “Subsidiary Pledgor”
and collectively, the “Subsidiary Pledgors”; PTI Holdco Sub, the Canadian
Borrowers and the Subsidiary Pledgors are referred to collectively herein as the
“Pledgors”) and ROYAL BANK OF CANADA (“RBC”), a bank organized under the laws of
Canada, as collateral agent (in such capacity, the “Canadian Collateral Agent”)
for the Canadian Secured Parties (as defined in the Canadian Security
Agreement).
     Reference is made to (a) the Amended and Restated Credit Agreement dated as
of December 10, 2010 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Canadian Borrowers, Oil States
International, Inc. (the “U.S. Borrower” and, together with the Canadian
Borrowers, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), Wells Fargo Bank, National Association, as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders and as U.S.
Collateral Agent, and Royal Bank of Canada as administrative agent and Canadian
Collateral Agent for the Canadian Lenders, (b) the Amended and Restated Canadian
Subsidiary Guarantee Agreement dated as of December 10, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Canadian Subsidiary
Guarantee Agreement”), among the Subsidiary Pledgors and the Canadian Collateral
Agent, (c) the Amended and Restated U.S. Borrower Guarantee Agreement dated as
of December 10, 2010 (as amended, modified or supplemented from time to time,
the “U.S. Borrower Guarantee Agreement”) between the U.S. Borrower and the
Canadian Collateral Agent and (d) the Amended and Restated PTI Holdco Sub
Guarantee Agreement dated as of December 10, 2010 (as amended, modified or
supplemented from time to time the “PTI Holdco Sub Guarantee Agreement” and,
together with the Canadian Subsidiary Guarantee Agreement and the U.S. Borrower
Guarantee Agreement, the “Guarantee Agreements”) between PTI Holdco Sub and the
Canadian Collateral Agent. Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
     The Pledgors and The Bank of Nova Scotia, in its capacity as former
Canadian collateral agent, are parties to that certain Canadian Pledge Agreement
dated as of October 30, 2003 (as heretofore amended, restated and otherwise
modified, the “Existing Canadian Pledge Agreement”).
     The Canadian Lenders have agreed to make Canadian Loans to the Canadian
Borrowers and the Issuing Banks have agreed to issue Canadian Letters of Credit
for the account of the
Exhibit E-2 – Form of Amended and Restated Canadian Pledge Agreement

Page 1



--------------------------------------------------------------------------------



 



Canadian Borrowers, pursuant to, and upon the terms and subject to the
conditions specified in, the Credit Agreement. The Canadian Subsidiary
Guarantors and PTI Holdco Sub have agreed to guarantee, among other things, all
the obligations of the Canadian Borrowers under the Credit Agreement. The
obligations of the Canadian Lenders to make Canadian Loans and of the Issuing
Banks to issue Canadian Letters of Credit are conditioned upon, among other
things, the execution and delivery by the Pledgors of an Agreement in the form
hereof to secure, as applicable (a) the due and punctual payment by the Canadian
Borrowers of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Canadian Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Canadian Borrowers under
the Credit Agreement in respect of any Canadian Letter of Credit, when and as
due, including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Canadian Borrowers to the Secured Parties
under the Credit Agreement and the other Loan Documents, (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the Canadian Borrowers under or pursuant to the Credit Agreement and the
other Loan Documents, (c) the due and punctual payment and performance of all
the covenants, agreements, obligations and liabilities of each other Canadian
Loan Party under or pursuant to the Loan Documents, (d) the due and punctual
payment and performance of all obligations of the Canadian Borrowers under each
Hedging Agreement entered into with any counterparty that was a Canadian Lender
(or an Affiliate of a Canadian Lender) at the time such Hedging Agreement was
entered into and (e) the due and punctual performance of all Banking Services
Obligations provided to the Canadian Borrowers or any Subsidiary by any Lender
or any Affiliate of a Lender (all the monetary and other obligations referred to
in the preceding clauses (a) through (e) being referred to collectively as the
“Obligations”).
     Accordingly, the Pledgors and the Canadian Collateral Agent, on behalf of
themselves and each Canadian Secured Party (and each of their respective
successors or assigns), hereby (a) agree that the Existing Canadian Pledge
Agreement is amended and restated in its entirety by this Agreement and
(b) further agree as follows:
     SECTION 1. Pledge. As security for the payment and performance, as the case
may be, in full of the Obligations, each Pledgor hereby transfers, grants,
bargains, sells, conveys, hypothecates, pledges, sets over and delivers unto the
Canadian Collateral Agent, its successors and assigns, and hereby grants to the
Canadian Collateral Agent, its successors and assigns, for the ratable benefit
of the Canadian Secured Parties, a security interest in all of such Pledgor’s
right, title and interest in, to and under (a) the Equity Interests owned by it
and listed on Schedule II hereto and any Equity Interests obtained in the future
by such Pledgor and the certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include, to the
extent that applicable law requires that a Subsidiary of such Pledgor issue
directors’ qualifying shares, such qualifying shares and provided that the
Pledged Stock
Exhibit E-2 – Form of Amended and Restated Canadian Pledge Agreement

Page 2



--------------------------------------------------------------------------------



 



shall not include any shares in the share capital of PTI Premium issued to PTI
Mars Holdco 1, LLC pursuant to (i) that certain Forward Subscription Agreement
(Principal) dated on or about the Effective Date, between PTI Premium, as
issuer, and PTI Mars Holdco 1, LLC, as subscriber, and (ii) that certain Forward
Subscription Agreement (Interest) dated on or about the Effective Date, between
PTI Premium, as issuer, and PTI Mars Holdco 1, LLC, as subscriber; (b) all other
property that may be delivered to and held by the Canadian Collateral Agent
pursuant to the terms hereof; (c) subject to Section 5 hereof, all payments of
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed, in respect of, in exchange for or upon the
conversion of the securities referred to in clauses (a) and (b) above;
(d) subject to Section 5 hereof, all rights and privileges of such Pledgor with
respect to the securities and other property referred to in clauses (a), (b),
(c) and (d) above; and (e) all proceeds of any of the foregoing (the items
referred to in clauses (a) through (e) above being collectively referred to as
the “Collateral”). Upon delivery to the Canadian Collateral Agent, any share
certificates, notes or other securities now or hereafter included in the
Collateral (the “Pledged Securities”) shall be accompanied by stock powers duly
executed in blank or other instruments of transfer satisfactory to the Canadian
Collateral Agent and by such other instruments and documents as the Canadian
Collateral Agent may reasonably request.
TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Canadian Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.
     SECTION 2. Delivery of the Collateral. Each Pledgor agrees promptly to
deliver or cause to be delivered to the Canadian Collateral Agent any and all
Pledged Securities, and any and all certificates or other instruments or
documents representing the Collateral.
     SECTION 3. Representations, Warranties and Covenants. Each Pledgor hereby
represents, warrants and covenants, as to itself and the Collateral pledged by
it hereunder, to and with the Canadian Collateral Agent that:
     (a) the Pledged Stock represents that percentage as set forth on
Schedule II of the issued and outstanding shares of each class of the Equity
Interests of the issuer with respect thereto;
     (b) except for the security interest granted hereunder and as permitted by
the Credit Agreement, such Pledgor (i) is and will at all times continue to be
the direct owner, beneficially and of record, of the Pledged Securities
indicated on Schedule II, (ii) holds the same free and clear of all Liens,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Collateral,
other than pursuant hereto except as permitted by the Credit Agreement, and (iv)
subject to Section 5 hereof, will cause any and all Collateral, whether for
value paid by such Pledgor or otherwise, to be forthwith deposited with the
Canadian Collateral Agent and pledged or assigned hereunder;
Exhibit E-2 – Form of Amended and Restated Canadian Pledge Agreement

Page 3



--------------------------------------------------------------------------------



 



     (c) such Pledgor (i) has the power and authority to pledge the Collateral
in the manner hereby done or contemplated with full right and authority to
create the security interest and cause delivery of the Collateral to the
Canadian Collateral Agent pursuant hereto and (ii) will defend its title or
interest thereto or therein against any and all Liens (other than the Lien
created by this Agreement or permitted by the Credit Agreement), however
arising, of all persons whomsoever;
     SECTION 4. Registration in Nominee Name; Denominations. The Canadian
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion) to hold the Pledged Securities in its own name as
pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of the
Pledgors, endorsed or assigned in blank or in favor of the Canadian Collateral
Agent. Each Pledgor will promptly give to the Canadian Collateral Agent copies
of any notices or other communications received by it with respect to Pledged
Securities registered in the name of such Pledgor. The Canadian Collateral Agent
shall at all times have the right to exchange the certificates, if any,
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.
     SECTION 5. Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing:
     (i) Each Pledgor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents; provided, however, that such
Pledgor will not be entitled to exercise any such right without the prior
written consent of the Canadian Collateral Agent if the result thereof could
materially and adversely affect the rights inuring to a holder of the Pledged
Securities or the rights and remedies of any of the Secured Parties under this
Agreement or the Credit Agreement or any other Loan Document or the ability of
the Secured Parties to exercise the same.
     (ii) The Canadian Collateral Agent shall execute and deliver to each
Pledgor, or cause to be executed and delivered to each Pledgor, all such
proxies, powers of attorney and other instruments as such Pledgor may reasonably
request for the purpose of enabling such Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above and to receive the cash dividends it is entitled to receive pursuant
to subparagraph (iii) below.
     (iii) Each Pledgor shall be entitled to receive and retain any and all cash
dividends on the Pledged Securities to the extent and only to the extent that
such cash dividends are permitted by, and otherwise paid in accordance with, the
terms and conditions of the Credit Agreement, the other Loan Documents and
applicable laws. All noncash dividends, and all dividends paid or payable in
cash or otherwise in connection with a partial or total liquidation or
dissolution, return of capital, capital surplus or paid-in surplus, and all
other distributions (other than distributions referred to in the preceding
sentence) made on or in respect of the Pledged Securities, whether paid or
payable in cash or otherwise, whether resulting from a subdivision, combination
or reclassification
Exhibit E-2 – Form of Amended and Restated Canadian Pledge Agreement

Page 4



--------------------------------------------------------------------------------



 



    of the outstanding capital stock of the issuer of any Pledged Securities or
received in exchange for Pledged Securities or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be and become part of the Collateral, and, if received by any Pledgor, shall not
be commingled by such Pledgor with any of its other funds or property but shall
be held separate and apart therefrom, shall be held in trust for the benefit of
the Canadian Collateral Agent and shall be forthwith delivered to the Canadian
Collateral Agent in the same form as so received (with any necessary
endorsement).

     (b) Upon the occurrence and during the continuance of an Event of Default,
all rights of any Pledgor to dividends that such Pledgor is authorized to
receive pursuant to paragraph (a)(iii) above shall cease, and all such rights
shall thereupon become vested in the Canadian Collateral Agent, which shall have
the sole and exclusive right and authority to receive and retain such dividends.
All dividends received by a Pledgor contrary to the provisions of this Section 5
shall be held in trust for the benefit of the Canadian Collateral Agent, shall
be segregated from other property or funds of such Pledgor and shall be
forthwith delivered to the Canadian Collateral Agent upon demand in the same
form as so received (with any necessary endorsement). Any and all money and
other property paid over to or received by the Canadian Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Canadian Collateral Agent in an account to be established by the Canadian
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 7. After all Events of
Default have been cured or waived, the Canadian Collateral Agent shall, within
five Business Days after all such Events of Default have been cured or waived,
repay to each Pledgor all cash dividends (without interest), that such Pledgor
would otherwise be permitted to retain pursuant to the terms of paragraph
(a)(iii) above and which remain in such account.
     (c) Upon the occurrence and during the continuance of an Event of Default,
all rights of any Pledgor to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 5, and the obligations of the Canadian Collateral Agent under paragraph
(a)(ii) of this Section 5, shall cease, and all such rights shall thereupon
become vested in the Canadian Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers, provided that, unless otherwise directed by the Required Lenders, the
Canadian Collateral Agent shall have the right from time to time following and
during the continuance of an Event of Default to permit the Pledgors to exercise
such rights. After all Events of Default have been cured or waived, such Pledgor
will have the right to exercise the voting and consensual rights and powers that
it would otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) above.
     SECTION 6. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, the Canadian Collateral Agent may, in
addition to any other remedies available at law or equity or any other agreement
(including the right to give entitlement orders, instructions or a notice of
exclusive control to a Securities Intermediary subject to an Account Control
Agreement or an issuer subject to an Issuer Control Agreement), sell the
Collateral, or any part thereof, at public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Canadian Collateral Agent shall deem
Exhibit E-2 – Form of Amended and Restated Canadian Pledge Agreement

Page 5



--------------------------------------------------------------------------------



 



appropriate. The Canadian Collateral Agent shall be authorized at any such sale
(if it deems it advisable to do so) to restrict the prospective bidders or
purchasers to persons who will represent and agree that they are purchasing the
Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and upon consummation of any such sale the
Canadian Collateral Agent shall have the right to assign, transfer and deliver
to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Pledgor, and, to the extent permitted by
applicable law, the Pledgors hereby waive all rights of redemption, stay,
valuation and appraisal any Pledgor now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted.
     The Canadian Collateral Agent shall give a Pledgor such prior written
notice as may be required under the Personal Property Security Act (Alberta) or
other applicable law of the Collateral Agent’s intention to make any sale of
such Pledgor’s Collateral. Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the case of a sale at a broker’s
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or portion thereof,
will first be offered for sale at such board or exchange. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Canadian Collateral Agent may fix and state in the notice
of such sale. At any such sale, the Collateral, or portion thereof, to be sold
may be sold in one lot as an entirety or in separate parcels, as the Canadian
Collateral Agent may (in its sole and absolute discretion) determine. The
Canadian Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Canadian Collateral
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned. In case any sale of all or
any part of the Collateral is made on credit or for future delivery, the
Collateral so sold may be retained by the Canadian Collateral Agent until the
sale price is paid in full by the purchaser or purchasers thereof, but the
Canadian Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by applicable law, private)
sale made pursuant to this Section 6, any Secured Party may bid for or purchase,
free from any right of redemption, stay or appraisal on the part of any Pledgor
(all said rights being also hereby waived and released), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to it from such Pledgor as a credit against the
purchase price, and it may, upon compliance with the terms of sale, hold, retain
and dispose of such property without further accountability to such Pledgor
therefor. For purposes hereof, (a) a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof, (b) the
Canadian Collateral Agent shall be free to carry out such sale pursuant to such
agreement and (c) such Pledgor shall not be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Canadian Collateral Agent shall have entered into such an agreement,
all Events of Default shall have been remedied and the Obligations paid in full.
As an alternative to exercising the power of sale herein conferred upon it, the
Canadian Collateral Agent may proceed by a suit or suits at law or in equity to
foreclose upon the Collateral and to
Exhibit E-2 — Form of Amended and Restated Canadian Pledge Agreement

Page 6



--------------------------------------------------------------------------------



 



sell the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver.
     SECTION 7. Application of Proceeds of Sale. The proceeds of any sale of
Collateral pursuant to Section 6 hereof, as well as any Collateral consisting of
cash, shall be applied by the Canadian Collateral Agent in accordance with
Section 7.05 of the Credit Agreement. The Canadian Collateral Agent shall have
absolute discretion as to the time of application of any such proceeds, moneys
or balances in accordance with this Agreement and the Credit Agreement. Upon any
sale of the Collateral by the Canadian Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the purchase money by the Canadian Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Canadian Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.
     SECTION 8. Canadian Collateral Agent Appointed Attorney-in-Fact. Each
Pledgor hereby appoints the Canadian Collateral Agent the attorney-in-fact of
such Pledgor for the purpose of carrying out the provisions of this Agreement
and taking any action and executing any instrument that the Canadian Collateral
Agent may deem necessary or advisable to accomplish the purposes hereof, which
appointment is irrevocable and coupled with an interest. Without limiting the
generality of the foregoing, the Canadian Collateral Agent shall have the right,
upon the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Canadian Collateral Agent’s name or in the
name of such Pledgor, to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral, to endorse checks, drafts, orders and other instruments for the
payment of money payable to such Pledgor representing any interest or dividend
or other distribution payable in respect of the Collateral or any part thereof
or on account thereof and to give full discharge for the same, to settle,
compromise, prosecute or defend any action, claim or proceeding with respect
thereto, and to sell, assign, endorse, pledge, transfer and to make any
agreement respecting, or otherwise deal with, the same; provided, however, that
nothing herein contained shall be construed as requiring or obligating the
Canadian Collateral Agent to make any commitment or to make any inquiry as to
the nature or sufficiency of any payment received by the Canadian Collateral
Agent, or to present or file any claim or notice, or to take any action with
respect to the Collateral or any part thereof or the moneys due or to become due
in respect thereof or any property covered thereby. The Canadian Collateral
Agent and the other Secured Parties shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to them
herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Pledgor for any act or failure to act hereunder,
except for their own gross negligence or wilful misconduct.
     SECTION 9. Waivers; Amendment. (a) No failure or delay of the Canadian
Collateral Agent in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Canadian Collateral Agent
Exhibit E-2 — Form of Amended and Restated Canadian Pledge Agreement

Page 7



--------------------------------------------------------------------------------



 



hereunder and of the other Secured Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provisions of this Agreement or consent to any
departure by any Pledgor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Pledgor in any case shall entitle such Pledgor
to any other or further notice or demand in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
Canadian Collateral Agent and the Pledgor or Pledgors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.08 of the Credit Agreement.
     SECTION 10. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Securities, or because of other current or future
circumstances, a question may arise under the Securities Act (Ontario) and the
Securities Act (Alberta), as now or hereafter in effect, or any similar statutes
hereafter enacted analogous in purpose or effect (such Acts and any such similar
statute as from time to time in effect being called the “Applicable Securities
Laws”) with respect to any disposition of the Pledged Securities permitted
hereunder. Each Pledgor understands that compliance with the Applicable
Securities Laws might very strictly limit the course of conduct of the Canadian
Collateral Agent if the Canadian Collateral Agent were to attempt to dispose of
all or any part of the Pledged Securities, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Securities
could dispose of the same. Each Pledgor recognizes that in light of such
restrictions and limitations the Canadian Collateral Agent may, with respect to
any sale of the Pledged Securities, limit the purchasers to those who will
agree, among other things, to acquire such Pledged Securities for their own
account, for investment, and not with a view to the distribution or resale
thereof. Each Pledgor acknowledges and agrees that in light of such restrictions
and limitations, the Canadian Collateral Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a prospectus for
the purpose of qualifying for distribution and selling such Pledged Securities
or part thereof shall have been filed under the Applicable Securities Laws and
(b) may approach and negotiate with a single potential purchaser to effect such
sale. Each Pledgor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the
Canadian Collateral Agent shall incur no responsibility or liability for selling
all or any part of the Pledged Securities at a price that the Canadian
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after the filing of a prospectus as aforesaid or if more than a single
purchaser were approached. The provisions of this Section 11 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Canadian Collateral Agent sells.
     SECTION 11. [Intentionally Omitted].
Exhibit E-2 — Form of Amended and Restated Canadian Pledge Agreement

Page 8



--------------------------------------------------------------------------------



 



     SECTION 12. Security Interest Absolute. All rights of the Canadian
Collateral Agent hereunder, the grant of a security interest in the Collateral
and all obligations of each Pledgor hereunder, shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument relating to any of the foregoing,
(c) any exchange, release or nonperfection of any other collateral, or any
release or amendment or waiver of or consent to or departure from any guaranty,
for all or any of the Obligations or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Pledgor in
respect of the Obligations or in respect of this Agreement (other than the
indefeasible payment in full of all the Obligations).
     SECTION 13. Termination or Release. (a) This Agreement and the security
interests granted hereby shall terminate when all the Obligations have been
indefeasibly paid in full and the Canadian Lenders have no further commitment to
lend under the Credit Agreement, the Canadian L/C Exposure has been reduced to
zero and the Issuing Banks have no further obligation to issue Canadian Letters
of Credit under the Credit Agreement.
     (b) Upon any sale or other transfer by any Pledgor of any Collateral that
is permitted under the Credit Agreement to any person that is not a Pledgor, or,
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08(b) of the
Credit Agreement, the security interest in such Collateral shall be
automatically released.
     (c) In connection with any termination or release pursuant to paragraph
(a) or (b), the Canadian Collateral Agent shall execute and deliver to any
Pledgor, at such Pledgor’s expense, all documents that such Pledgor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 14 shall be without recourse to
or warranty by the Canadian Collateral Agent.
     SECTION 14. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to any Subsidiary Pledgor shall be given to
it in care of the Canadian Parent.
     SECTION 15. Further Assurances. Each Pledgor agrees to do such further acts
and things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as the Canadian Collateral Agent may at any time
reasonably request in connection with the administration and enforcement of this
Agreement or with respect to the Collateral or any part thereof or in order
better to assure and confirm unto the Canadian Collateral Agent its rights and
remedies hereunder.
     SECTION 16. Binding Effect; Several Agreement; Assignments. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf
Exhibit E-2 — Form of Amended and Restated Canadian Pledge Agreement

Page 9



--------------------------------------------------------------------------------



 



of any Pledgor that are contained in this Agreement shall bind and inure to the
benefit of its successors and assigns. This Agreement shall become effective as
to any Pledgor when a counterpart hereof executed on behalf of such Pledgor
shall have been delivered to the Canadian Collateral Agent and a counterpart
hereof shall have been executed on behalf of the Canadian Collateral Agent, and
thereafter shall be binding upon such Pledgor and the Canadian Collateral Agent
and their respective successors and assigns, and shall inure to the benefit of
such Pledgor, the Canadian Collateral Agent and the other Secured Parties, and
their respective successors and assigns, except that no Pledgor shall have the
right to assign its rights hereunder or any interest herein or in the Collateral
(and any such attempted assignment shall be void), except as expressly
contemplated by, the Credit Agreement, this Agreement or the other Loan
Documents. If all of the issued and outstanding shares of a Pledgor are sold,
transferred or otherwise disposed of to a person that is not a Subsidiary of the
Canadian Parent pursuant to a transaction permitted by Section 6.05 of the
Credit Agreement, such Pledgor shall be released from its obligations under this
Agreement without further action. This Agreement shall be construed as a
separate agreement with respect to each Pledgor and may be amended, modified,
supplemented, waived or released with respect to any Pledgor without the
approval of any other Pledgor and without affecting the obligations of any other
Pledgor hereunder.
     SECTION 17. Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by each Pledgor herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Canadian Collateral Agent and the other Secured
Parties and shall survive the making by the Canadian Lenders of the Canadian
Loans and the issuance of the Canadian Letters of Credit by the Issuing Banks,
regardless of any investigation made by the Secured Parties or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Canadian Loan or any other fee or amount payable under
this Agreement or any other Loan Document is outstanding and unpaid or the
Canadian L/C Exposure does not equal zero and as long as the Canadian
Commitments and the commitments of the Issuing Banks to issue Canadian Letters
of Credit have not been terminated.
     (b) In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
     SECTION 18. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF ALBERTA, CANADA.
     SECTION 19. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together,
Exhibit E-2 — Form of Amended and Restated Canadian Pledge Agreement

Page 10



--------------------------------------------------------------------------------



 



shall constitute a single contract, and shall become effective as provided in
Section 17. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Agreement.
     SECTION 20. Rules of Interpretation. The rules of interpretation specified
in Section 1.02 of the Credit Agreement shall be applicable to this Agreement.
Section headings used herein are for convenience of reference only, are not part
of this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting this Agreement.
     SECTION 21. Jurisdiction; Consent to Service of Process. (a) Each Pledgor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of the Provinces of Ontario and
Alberta, Canada, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Canadian Collateral Agent or any other Secured Party
may otherwise have to bring any action or proceeding relating to this Agreement
or the other Loan Documents against any Pledgor or its properties in the courts
of any jurisdiction.
     (b) Each Pledgor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents the
courts of the Provinces of Ontario and Alberta, Canada. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 15. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
     SECTION 22. [Intentionally Omitted]
     SECTION 23. Additional Pledgors. Pursuant to Section 5.09 of the Credit
Agreement, each Subsidiary that is a Material Subsidiary of the Canadian Parent
that was not a Material Subsidiary on the date of the Credit Agreement is
required to enter into this Agreement as a Subsidiary Pledgor. Upon execution
and delivery after the date hereof by the Canadian Collateral Agent and such
Subsidiary of an instrument in the form of Annex 1, such Subsidiary shall become
a Subsidiary Pledgor hereunder with the same force and effect as if originally
named as a Subsidiary Pledgor herein. The execution and delivery of any
instrument adding an additional Subsidiary Pledgor as a party to this Agreement
shall not require the consent of any other Subsidiary Pledgor hereunder. The
rights and obligations of each Subsidiary Pledgor hereunder shall remain in full
force and effect notwithstanding the addition of any new Subsidiary Pledgor as a
party to this Agreement.
Exhibit E-2 — Form of Amended and Restated Canadian Pledge Agreement

Page 11



--------------------------------------------------------------------------------



 



     SECTION 24. Fraudulent Conveyance. Notwithstanding anything contained
herein to the contrary, it is the intention of each Pledgor, the Canadian
Collateral Agent and the other Secured Parties that the amount of the Obligation
secured by each Pledgor’s interests in any of its real or personal property
shall be in, but not in excess of, the maximum amount permitted by fraudulent
conveyance, fraudulent transfer and other similar law, rule or regulation of any
Governmental Authority or any Canadian authority applicable to such Pledgor.
Accordingly, notwithstanding anything to the contrary contained in this
Agreement in any other agreement or instrument executed in connection with the
payment of any of the Obligations, the amount of the Obligations secured by each
Pledgor’s interests in any of its real or personal property pursuant to this
Agreement shall be limited to an aggregate amount equal to the largest amount
that would not render such Pledgor’s obligations hereunder or the liens and
security interest granted to the Canadian Collateral Agent hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable Insolvency Law or other law, rule
or regulation of any Governmental Authority or of any Canadian authority.
     SECTION 25. Amendment and Restatement. The Pledgors and the Canadian
Collateral Agent have agreed that this Agreement is an amendment and restatement
of the Existing Canadian Pledge Agreement in its entirety and the terms and
provisions hereof supersede the terms and provisions thereof, and this Agreement
is not a new or substitute agreement or novation of the Existing Canadian Pledge
Agreement.
[Remainder of this page intentionally left blank. Signature page follows.]
Exhibit E-2 — Form of Amended and Restated Canadian Pledge Agreement

Page 12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

          892493 ALBERTA INC.
    By:         Name:         Title:         PTI GROUP INC.
    By:         Name:         Title:         PTI PREMIUM CAMP SERVICES LTD.
    By:         Name:         Title:         [THE SUBSIDIARY PLEDGORS LISTED
ON SCHEDULE I HERETO]
    By:         Name:         Title:         ROYAL BANK OF CANADA, as
Canadian Collateral Agent,
    By:         Name:         Title:        

Exhibit E-2 — Form of Amended and Restated Canadian Pledge Agreement

Page 13



--------------------------------------------------------------------------------



 



Schedule I to the
Amended and Restated
Canadian Pledge Agreement
SUBSIDIARY PLEDGORS
Name
892493 Alberta Inc.
Exhibit E-2 — Form of Amended and Restated Canadian Pledge Agreement

Page 14



--------------------------------------------------------------------------------



 



Schedule II to the
Amended and Restated
Canadian Pledge Agreement
EQUITY INTERESTS

                          Number of               Name of Company   Certificate
  Registered Owner   Number and Class of Shares   Percentage of Shares  
PTI Group Inc.
  A-2   892493 Alberta Inc.   4,722,490 Class A Common     100 %
PTI Group Inc.
  B-3   892493 Alberta Inc.   1,500,000 Class B Common     100 %
PTI Group Inc.
  C-3   892493 Alberta Inc.   904,200 Class C Common     100 %
PTI Group Inc.
  D-35   892493 Alberta Inc.   634,265 Class D Common     100 %
Crown Camp Services Ltd.
  A-2   PTI Group Inc.   100 Class A     100 %
Crown Camp Services Ltd.
  A-3   PTI Group Inc.   25.67 Class A     100 %
Ek’Ati Services Ltd.
  2A   PTI Group Inc.   51 Class A     100 %
Ek’Ati Services Ltd.
  2B   PTI Group Inc.   49 Class B     100 %
Norwel Developments Limited
  A-6   PTI Group Inc.   200 Class A     100 %
PTI Atlantic Ltd.
  1   PTI Group Inc.   100 Common     100 %
PTI Premium Camp Services Ltd. (f/k/a Diamond Resource Services Ltd.)
  A-2   PTI Group Inc.   390 Class A     100 %
PTI Premium Camp Services Ltd. (f/k/a Diamond Resource Services Ltd.)
  A-3   PTI Group Inc.   99.66 Class A     100 %
PTI Camp Installations Ltd.
  1   PTI Group Inc.   100 Class A     100 %
PTI International Inc.
  1   PTI Group Inc.   100 Common     100 %
PTI International Ltd.
  1 and 2   PTI Group Inc.   100,100 Class A     100 %

Exhibit E-2 — Form of Amended and Restated Canadian Pledge Agreement

Page 15



--------------------------------------------------------------------------------



 



                          Number of               Name of Company   Certificate
  Registered Owner   Number and Class of Shares   Percentage of Shares  
PTI Noble Structures Inc.
  1   PTI Group Inc.   100 Common     100 %
PTI Travco Modular Structures Ltd.
  50   PTI Group Inc.   400,000     100 %
PTI Travco Modular Structures Ltd.
  51   PTI Group Inc.   29,648     100 %
Christina Lake Enterprises Ltd.
  1C   PTI Premium Camp Services Ltd.   100 Common     100 %

Exhibit E-2 — Form of Amended and Restated Canadian Pledge Agreement

Page 16



--------------------------------------------------------------------------------



 



Annex 1 to the
Amended and Restated
Canadian Pledge Agreement
     SUPPLEMENT NO. dated as of [          ] (the “Supplement”), to the Amended
and Restated Canadian Pledge Agreement dated as of December 10, 2010, (as
amended, supplemented or otherwise modified from time to time, the “Canadian
Pledge Agreement”), among 892493 ALBERTA INC., a corporation incorporated under
the laws of the Province of Alberta (“PTI Holdco Sub”), PTI GROUP INC., a
corporation amalgamated under the laws of the Province of Alberta (the “Canadian
Parent”), PTI Premium Camp Services Ltd., a corporation amalgamated under the
laws of the Province of Alberta (“PTI Premium” and, together with the Canadian
Parent, the “Canadian Borrowers”), each Subsidiary of the Canadian Borrowers
listed on Schedule I thereto (each such Subsidiary individually a “Subsidiary
Pledgor” and collectively, the “Subsidiary Pledgors”; PTI Holdco Sub, the
Canadian Borrowers and the Subsidiary Pledgors are referred to collectively
herein as the “Pledgors”) and ROYAL BANK OF CANADA (“RBC”), as collateral agent
(in such capacity, the “Canadian Collateral Agent”) for the Secured Parties.
     A. Reference is made to the Amended and Restated Credit Agreement dated as
of December 10, 2010 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Canadian Borrowers, Oil States
International, Inc., (the “U.S. Borrower” and, together with the Canadian
Borrowers, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), Wells Fargo Bank, National Association, as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders and as U.S.
Collateral Agent, and Royal Bank of Canada, as administrative agent and Canadian
Collateral Agent for the Canadian Lenders.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
     C. The Subsidiary Pledgors have entered into the Canadian Pledge Agreement
in order to induce the Canadian Lenders to make Canadian Loans and the Issuing
Banks to issue Canadian Letters of Credit. Pursuant to Section 5.09 of the
Credit Agreement, each Subsidiary that is a Material Subsidiary of the Canadian
Parent that was not a Material Subsidiary on the date of the Credit Agreement is
required to enter into the Canadian Pledge Agreement as a Subsidiary Pledgor.
Section 24 of the Canadian Pledge Agreement provides that additional
Subsidiaries of the Canadian Parent may become Subsidiary Pledgors under the
Canadian Pledge Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary of the Canadian Parent (the “New
Pledgor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Subsidiary Pledgor under the Canadian Pledge
Agreement in order to induce the Canadian Lenders to make additional Canadian
Loans and the Issuing Banks to issue additional Canadian Letters of Credit and
as consideration for Canadian Loans previously made and Canadian Letters of
Credit previously issued.
Exhibit E-2 — Form of Amended and Restated Canadian Pledge Agreement

Page 17



--------------------------------------------------------------------------------



 



     Accordingly, the Canadian Collateral Agent and the New Pledgor agree as
follows:
     SECTION 1. In accordance with Section 24 of the Canadian Pledge Agreement,
the New Pledgor by its signature below becomes a Pledgor under the Canadian
Pledge Agreement with the same force and effect as if originally named therein
as a Pledgor and the New Pledgor hereby agrees (a) to all the terms and
provisions of the Canadian Pledge Agreement applicable to it as a Pledgor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Pledgor thereunder are true and correct on and as of
the date hereof in all material respects. In furtherance of the foregoing, the
New Pledgor, as security for the payment and performance in full of the
Obligations (as defined in the Canadian Pledge Agreement), does hereby create
and grant to the Canadian Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, their successors and assigns, a security
interest in and lien on all of the New Pledgor’s right, title and interest in
and to the Collateral (as defined in the Canadian Pledge Agreement) of the New
Pledgor. Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the Canadian
Pledge Agreement shall be deemed to include the New Pledgor. The Canadian Pledge
Agreement is hereby incorporated herein by reference.
     SECTION 2. The New Pledgor represents and warrants to the Canadian
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).
     SECTION 3. This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Canadian Collateral Agent shall have received counterparts of this Supplement
that, when taken together, bear the signatures of the New Pledgor and the
Canadian Collateral Agent. Delivery of an executed signature page to this
Supplement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.
     SECTION 4. The New Pledgor hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule of all its Pledged
Securities.
     SECTION 5. Except as expressly supplemented hereby, the Canadian Pledge
Agreement shall remain in full force and effect.
     SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF ALBERTA, CANADA.
     SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal
Exhibit E-2 — Form of Amended and Restated Canadian Pledge Agreement

Page 18



--------------------------------------------------------------------------------



 



or unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Canadian Pledge Agreement shall not in
any way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
     SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 15 of the Canadian Pledge Agreement. All
communications and notices hereunder to the New Pledgor shall be given to it at
the address set forth under its signature hereto in care of the Canadian Parent.
     SECTION 9. The New Pledgor agrees to reimburse the Canadian Collateral
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Canadian Collateral Agent.
     IN WITNESS WHEREOF, the New Pledgor and the Canadian Collateral Agent have
duly executed this Supplement to the Canadian Pledge Agreement as of the day and
year first above written.

            [Name of New Pledgor],
      By:           Name:             Title:             Address:       

Exhibit E-2 — Form of Amended and Restated Canadian Pledge Agreement

Page 19



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as
Canadian Collateral Agent,
      By:           Name:             Title:          

Exhibit E-2 — Form of Amended and Restated Canadian Pledge Agreement

Page 20



--------------------------------------------------------------------------------



 



Schedule I to
Supplement No.___
to the Amended and Restated
Canadian Pledge Agreement
Pledged Securities of the New Pledgor
EQUITY INTERESTS

                                          Number of   Registered   Number and  
Percentage of Issuer   Certificate   Owner   Class of Shares   Shares

Exhibit E-2 — Form of Amended and Restated Canadian Pledge Agreement

Page 21



--------------------------------------------------------------------------------



 



EXHIBIT F-1
[Form of]
AMENDED AND RESTATED U.S. SECURITY AGREEMENT
     AMENDED AND RESTATED U.S. SECURITY AGREEMENT (as supplemented from time to
time, this “Agreement”) dated as of December 10, 2010, among OIL STATES
INTERNATIONAL, INC., a Delaware corporation (the “U.S. Borrower”), each
Subsidiary of the U.S. Borrower listed on Schedule I hereto (each such
Subsidiary individually a “Guarantor” and collectively, the “Subsidiary
Guarantors”; the Guarantors and the U.S. Borrower are referred to collectively
herein as the “Grantors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), as collateral agent (in such capacity, the “U.S. Collateral Agent”) for
the Secured Parties (as defined herein).
INTRODUCTION
     A. The Grantors and Wells Fargo are parties to that certain Security
Agreement dated as of October 30, 2003 (as heretofore amended, restated and
otherwise modified, the “Existing Security Agreement”).
     B. Reference is made to (a) the Amended and Restated Credit Agreement dated
as of December 10, 2010 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the U.S. Borrower, PTI Group Inc.,
(the “Canadian Parent“), PTI Premium Camp Services Ltd. (“PTI Premium” and,
together with the Canadian Parent, the “Canadian Borrowers” and, together with
the U.S. Borrower, the “Borrowers”), the lenders from time to time party thereto
(the “Lenders”), Wells Fargo, as administrative agent (in such capacity, the
“Administrative Agent”) and U.S. Collateral Agent, and Royal Bank of Canada
(“RBC”), as administrative agent for the Canadian Lenders, and as Canadian
Collateral Agent for the Canadian Lenders, (b) the Amended and Restated U.S.
Subsidiary Guarantee Agreement dated as of December 10, 2010 (as amended,
supplemented or otherwise modified from time to time, the “U.S. Subsidiary
Guarantee Agreement”) among the Subsidiary Pledgors and the U.S. Collateral
Agent and (c) the Amended and Restated U.S. Borrower Guarantee Agreement dated
as of December 10, 2010 (as amended, supplemented or otherwise modified from
time to time, the “U.S. Borrower Guarantee Agreement” and, together with the
U.S. Subsidiary Guarantee Agreement the “Guarantee Agreements”).
     C. The Lenders have agreed to make Loans to the Borrowers, and the Issuing
Banks have agreed to issue Letters of Credit for the account of the Borrowers,
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. The U.S. Subsidiary Guarantors have agreed to guarantee, among
other things, all the obligations of the Borrowers under the Credit Agreement.
The U.S. Borrower has agreed to guarantee, among other things, all the
obligations of the Canadian Borrowers under the Credit Agreement. The
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit are conditioned upon, among other things, the execution and
delivery by the Grantors of an agreement in the form hereof to secure (a) the
due and punctual payment by the Borrowers of (i) the principal of and premium,
if any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 1



--------------------------------------------------------------------------------



 



in such proceeding) on the Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by any Borrower under the Credit Agreement in
respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of disbursements, interest thereon and obligations to provide
cash collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrowers to the
Secured Parties under the Credit Agreement and the other Loan Documents, (b) the
due and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrowers under or pursuant to the Credit Agreement and the
other Loan Documents, (c) the due and punctual payment and performance of all
the covenants, agreements, obligations and liabilities of each Loan Party under
or pursuant to this Agreement and the other Loan Documents, (d) the due and
punctual payment and performance of all obligations of the Borrowers under each
Hedging Agreement entered into with any counterparty that was a Lender (or an
Affiliate of a Lender) at the time such Hedging Agreement was entered into and
(e) the due and punctual performance of all Banking Services Obligations
provided to the Borrowers or any Subsidiary by any Lender or any Affiliate of a
Lender (all the monetary and other obligations described in the preceding
clauses (a) through (e) being referred to collectively as the “Obligations”).
     Accordingly, the Grantors and the U.S. Collateral Agent, on behalf of
itself and each Secured Party (and each of their respective successors or
assigns), hereby (a) agree that the Existing Security Agreement is amended and
restated in its entirety by this Security Agreement and (b) further agree as
follows:
ARTICLE I
Definitions
     SECTION 1.01 Definition of Terms Used Herein. Unless the context otherwise
requires, all capitalized terms used but not defined herein shall have the
meanings set forth in the Credit Agreement. Except as otherwise specified
herein, all references to the Uniform Commercial Code shall mean the Uniform
Commercial Code as in effect from time to time in the State of New York.
     SECTION 1.02 Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:
     “Account Debtor” shall mean any person who is or who may become obligated
to any Grantor under, with respect to or on account of an Account.
     “Accounts” shall mean “accounts” as defined in the UCC, including, without
limitation, any and all right, title and interest of any Grantor to payment for
goods and services sold or leased, including any such right evidenced by Chattel
Paper, whether due or to become due, whether or not it has been earned by
performance, and whether now or hereafter acquired or arising in the future,
including accounts receivable from Affiliates of the Grantors.
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 2



--------------------------------------------------------------------------------



 



     “Accounts Receivable” shall mean “accounts receivable” as defined in the
UCC, including, without limitation, all Accounts and all right, title and
interest in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.
     “Chattel Paper” shall mean (a) a writing or writings which evidence both a
monetary obligation and a security interest in or a lease of specific Equipment
and (b) all other property now or hereafter constituting “chattel paper” under
the Uniform Commercial Code as in effect in the State of New York or its
equivalent in other jurisdictions, in each case that are now or hereafter owned
by any Grantor.
     “Collateral” shall mean all (a) Accounts Receivable, (b) Documents,
(c) Equipment, (d) General Intangibles, (e) Inventory, (f) cash and cash
accounts, (g) Investment Property and (h) Proceeds; provided that, “Collateral”
shall not include any property or assets the granting of a Lien on, or a
security interest in, which would result in adverse tax consequences to the U.S.
Borrower or any Subsidiary including, without limitation, (1) that certain
Forward Subscription Agreement (Principal), dated on or about the Effective
Date, between PTI Premium, as issuer, and PTI Mars Holdco 1, LLC, as subscriber,
(2) that certain Forward Subscription Agreement (Interest), dated on or about
the Effective Date, between PTI Premium, as issuer, and PTI Mars Holdco 1, LLC,
as subscriber, (3) that certain Assignment of Forward Subscription Agreement
(Principal), dated on or about the Effective Date, between PTI Premium, as
assignor, and the U.S. Borrower, as assignee, and (4) that certain Loan
Agreement, dated on or about the Effective Date, between the U.S. Borrower, as
lender, and PTI Premium, as borrower, and any rights under or interests in any
of the foregoing (including, without limitation, any “assigned rights” as
defined in the agreement listed in clause (3) above).
     “Commodity Account” shall mean an account maintained by a Commodity
Intermediary in which a Commodity Contract is carried out for a Commodity
Customer.
     “Commodity Contract” shall mean a commodity futures contract, an option on
a commodity futures contract, a commodity option or any other contract that, in
each case, is (a) traded on or subject to the rules of a board of trade that has
been designated as a contract market for such a contract pursuant to the federal
commodities laws or (b) traded on a foreign commodity board of trade, exchange
or market, and is carried on the books of a Commodity Intermediary for a
Commodity Customer.
     “Commodity Customer” shall mean a person for whom a Commodity Intermediary
carries a Commodity Contract on its books.
     “Commodity Intermediary” shall mean (a) a person who is registered as a
futures commission merchant under the federal commodities laws or (b) a person
who in the ordinary course of its business provides clearance or settlement
services for a board of trade that has been designated as a contract market
pursuant to federal commodities laws.
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 3



--------------------------------------------------------------------------------



 



     “Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or which such Grantor otherwise has the right to
license, or granting any right to such Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.
     “Copyrights” shall mean all of the following now owned or hereafter
acquired by any Grantor: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, and (b) all registrations and applications
for registration of any such copyright in the United States or any other
country, including registrations, recordings, supplemental registrations and
pending applications for registration in the United States Copyright Office.
     “Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
     “Documents” shall mean “documents” as defined in the UCC, including,
without limitation, all instruments, files, records, ledger sheets and documents
covering or relating to any of the Collateral.
     “Entitlement Holder” shall mean a person identified in the records of a
Securities Intermediary as the person having a Security Entitlement against the
Securities Intermediary. If a person acquires a Security Entitlement by virtue
of Section 8.501(b)(2) or (3) of the Uniform Commercial Code as in effect in the
State of New York, such person is the Entitlement Holder.
     “Equipment” shall mean “equipment” as defined in the UCC, including,
without limitation, all equipment, furniture and furnishings, and all tangible
personal property similar to any of the foregoing, including tools, parts and
supplies of every kind and description, and all improvements, accessions or
appurtenances thereto, that are now or hereafter owned by any Grantor.
     “Financial Asset” shall mean (a) a Security, (b) an obligation of a person
or a share, participation or other interest in a person or in property or an
enterprise of a person, which is, or is of a type, dealt with in or traded on
financial markets, or which is recognized in any area in which it is issued or
dealt in as a medium for investment or (c) any property that is held by a
Securities Intermediary for another person in a Securities Account if the
Securities Intermediary has expressly agreed with the other person that the
property is to be treated as a Financial Asset under Article 8 of the Uniform
Commercial Code as in effect in the State of New York. As the context requires,
the term Financial Asset shall mean either the interest itself or the means by
which a person’s claim to it is evidenced, including a certificated or
uncertificated Security, a certificate representing a Security or a Security
Entitlement.
     “General Intangibles” shall mean “general intangibles” as defined in the
UCC, including, without limitation, all choses in action and causes of action
and all other assignable intangible personal property of any Grantor of every
kind and nature (other than Accounts Receivable) now owned or hereafter acquired
by any Grantor, including rights and interests in partnerships, limited
partnerships, limited liability companies and other entities (in each case to
the extent not
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 4



--------------------------------------------------------------------------------



 



constituting Securities), corporate or other business records, indemnification
claims, contract rights (including rights under leases, whether entered into as
lessor or lessee, Hedging Agreements and other agreements), Intellectual
Property, goodwill, registrations, franchises, tax refund claims and any letter
of credit, guarantee, claim, security interest or other security held by or
granted to any Grantor to secure payment by an Account Debtor of any of the
Accounts Receivable.
     “Intellectual Property” shall mean all intellectual and similar property of
any Grantor of every kind and nature now owned or hereafter acquired by any
Grantor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.
     “Inventory” shall mean “inventory” as defined in the UCC, including,
without limitation, all goods of any Grantor, whether now owned or hereafter
acquired, held for sale or lease, or furnished or to be furnished by any Grantor
under contracts of service, or consumed in any Grantor’s business, including raw
materials, intermediates, work in process, packaging materials, finished goods,
semi-finished inventory, scrap inventory, manufacturing supplies and spare
parts, and all such goods that have been returned to or repossessed by or on
behalf of any Grantor.
     “Investment Property” shall mean “investment property” as defined in the
UCC, including, without limitation, all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Commodity Contracts
or Commodity Accounts and of any Grantor, whether now owned or hereafter
acquired by any Grantor.
     “License” shall mean any Patent License, Trademark License, Copyright
License or other similar license or sublicense to which any Grantor is a party.
     “Obligations” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
     “Patent License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to make, use or sell any invention
on which a Patent, now or hereafter owned by any Grantor or which any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
     “Patents” shall mean all of the following now owned or hereafter acquired
by any Grantor: (a) all letters patent of the United States or any other
country, all registrations and recordings thereof, and all applications for
letters patent of the United States or any other country, including
registrations, recordings and pending applications in the United States Patent
and Trademark Office or any similar offices in any other country and (b) all
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 5



--------------------------------------------------------------------------------



 



disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.
     “Perfection Certificate” shall mean a certificate substantially in the form
of Annex 1 hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the U.S.
Borrower.
     “Proceeds” shall mean “proceeds” as defined in the UCC, including, without
limitation, any consideration received from the sale, exchange, license, lease
or other disposition of any asset or property that constitutes Collateral, any
value received as a consequence of the possession of any Collateral and any
payment received from any insurer or other person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property which constitutes Collateral, and shall include
any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.
     “Secured Parties” shall mean (a) the Lenders, (b) the Administrative
Agents, (c) the Collateral Agents, (d) the Issuing Banks, (e) each counterparty
to a Hedging Agreement entered into with the Borrower if such counterparty was a
Lender (or an Affiliate of a Lender) at the time the Hedging Agreement was
entered into, (f) the Banking Services Providers, (g) the beneficiaries of each
indemnification obligation undertaken by any Grantor under any Loan Document and
(h) the successors and assigns of each of the foregoing.
     “Securities” shall mean any obligation of an issuer or any shares,
participations or other interests in an issuer or in property or an enterprise
of an issuer which (a) are represented by a certificate representing a security
in bearer or registered form, or the transfer of which may be registered upon
books maintained for that purpose by or on behalf of the issuer, (b) are one of
a class or series or by its terms is divisible into a class or series of shares,
participations, interests or obligations and (c)(i) are, or are of a type, dealt
with or traded on securities exchanges or securities markets or (ii) are a
medium for investment and by their terms expressly provide that they are a
security governed by Article 8 of the Uniform Commercial Code as in effect in
the State of New York.
     “Securities Account” shall mean an account to which a Financial Asset is or
may be credited in accordance with an agreement under which the person
maintaining the account undertakes to treat the person for whom the account is
maintained as entitled to exercise rights that comprise the Financial Asset.
     “Securities Intermediary” shall mean (a) a clearing corporation or (b) a
person, including a bank or broker, that in the ordinary course of its business
maintains Securities Accounts for others and is acting in that capacity.
     “Security Entitlements” shall mean the rights and property interests of an
Entitlement Holder with respect to a Financial Asset.
     “Security Interest” shall have the meaning assigned to such term in
Section 2.01.
     “Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 6



--------------------------------------------------------------------------------



 



Grantor or which any Grantor otherwise has the right to license, or granting to
any Grantor any right to use any Trademark now or hereafter owned by any third
party, and all rights of any Grantor under any such agreement.
     “Trademarks” shall mean all of the following now owned or hereafter
acquired by any Grantor: (a) all trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office,
any State of the United States or any similar offices in any other country or
any political subdivision thereof, and all extensions or renewals thereof,
(b) all goodwill associated therewith or symbolized thereby and (c) all other
assets, rights and interests that uniquely reflect or embody such goodwill.
     “UCC” shall mean the Uniform Commercial Code as the same may, from time to
time, be in effect in the State of New York; provided, however, in the event
that, by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of the security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such attachment, perfection or priority and for purposes of definitions related
to such provisions.
     SECTION 1.03 Rules of Interpretation. The rules of interpretation specified
in Section 1.02 of the Credit Agreement shall be applicable to this Agreement.
ARTICLE II
Security Interest
     SECTION 2.01 Security Interest. As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby bargains,
sells, conveys, assigns, sets over, mortgages, pledges, hypothecates and
transfers to the U.S. Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, and hereby grants to the U.S. Collateral
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in, to and under the Collateral (the “Security Interest”). Without limiting the
foregoing, the U.S. Collateral Agent is hereby authorized to file one or more
financing statements, continuation statements, filings with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) or other documents for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by each Grantor, without the signature of any Grantor,
and naming any Grantor or the Grantors as debtors and the U.S. Collateral Agent
as secured party.
     SECTION 2.02 No Assumption of Liability. The Security Interest is granted
as security only and shall not subject the U.S. Collateral Agent or any other
Secured Party to, or in
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 7



--------------------------------------------------------------------------------



 



any way alter or modify, any obligation or liability of any Grantor with respect
to or arising out of the Collateral.
ARTICLE III
Representations and Warranties
     The Grantors jointly and severally represent and warrant to the U.S.
Collateral Agent and the Secured Parties that:
     SECTION 3.01 Filings. (a) The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein is
correct and complete in all material respects. Uniform Commercial Code financing
statements in all material respects or other appropriate filings, recordings or
registrations containing a description of the Collateral have been delivered to
the U.S. Collateral Agent for filing in each governmental, municipal or other
office specified in Schedule 1(A) to the Perfection Certificate, which are all
the filings, recordings and registrations (other than filings required to be
made in the United States Patent and Trademark Office and the United States
Copyright Office in order to perfect the Security Interest in Collateral
consisting of United States Patents, Trademarks and Copyrights) that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favor of the U.S. Collateral
Agent (for the ratable benefit of the Secured Parties) in respect of all
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions in accordance with the terms of the Credit
Agreement, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.
     SECTION 3.02 Validity of Security Interest. The Security Interest
constitutes (a) a legal and valid security interest in all the Collateral
securing the payment and performance of the Obligations and (b) subject to the
filings described in Section 3.02 above, a perfected security interest in all
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code as in effect in the State of New York or other
applicable law in such jurisdictions. The Security Interest is and shall be
prior to any other Lien on any of the Collateral, other than Liens permitted
pursuant to Section 6.02 of the Credit Agreement.
     SECTION 3.03 Absence of Other Liens. The Collateral is owned by the
Grantors free and clear of any Lien, except for Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement.
ARTICLE IV
Covenants
     SECTION 4.01 Protection of Security. Each Grantor shall, at its own cost
and expense, take any and all actions necessary to defend title to the
Collateral against all persons
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 8



--------------------------------------------------------------------------------



 



and to defend the Security Interest of the U.S. Collateral Agent in the
Collateral and the priority thereof against any Lien not expressly permitted
pursuant to Section 6.02 of the Credit Agreement.
     SECTION 4.02 Further Assurances. Each Grantor agrees, at its own expense,
to execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the U.S. Collateral Agent
may from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements or other documents in connection
herewith or therewith. If an amount in excess of U.S.$1,000,000 payable under or
in connection with any of the Collateral shall be or become evidenced by any
promissory note or other instrument, such note or instrument shall be pledged
and delivered to the U.S. Collateral Agent within 10 days, duly endorsed in a
manner satisfactory to the U.S. Collateral Agent.
     Without limiting the generality of the foregoing, each Grantor hereby
authorizes the U.S. Collateral Agent, with prompt notice thereof to the
Grantors, to supplement this Agreement by adding additional schedules hereto to
specifically identify any asset or item that may constitute Copyrights,
Licenses, Patents or Trademarks; provided, however, that any Grantor shall have
the right, exercisable within 10 days after it has been notified by the U.S.
Collateral Agent of the specific identification of such Collateral, to advise
the U.S. Collateral Agent in writing of any inaccuracy of the representations
and warranties made by such Grantor hereunder with respect to such Collateral.
Each Grantor agrees that it will use its reasonable efforts to take such action
as shall be necessary in order that all representations and warranties hereunder
shall be true and correct in all material respects with respect to such
Collateral within 30 days after the date it has been notified by the U.S.
Collateral Agent of the specific identification of such Collateral.
     SECTION 4.03 Continuing Obligations of the Grantors. Each Grantor shall
remain liable to observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Collateral, all in accordance with the terms and conditions
thereof, and each Grantor jointly and severally agrees to indemnify and hold
harmless the U.S. Collateral Agent and the Secured Parties from and against any
and all liability for such performance.
     SECTION 4.04 Use and Disposition of Collateral. None of the Grantors shall
make or permit to be made any transfer of the Collateral and each Grantor shall
remain at all times in possession of the Collateral owned by it, except that
(a) Inventory may be sold in the ordinary course of business and (b) unless and
until the U.S. Collateral Agent shall notify the Grantors that an Event of
Default shall have occurred and be continuing and that during the continuance
thereof the Grantors shall not sell, convey, lease, assign, transfer or
otherwise dispose of any Collateral (which notice may be given by telephone if
promptly confirmed in writing), the Grantors may use and dispose of the
Collateral in any lawful manner not inconsistent with the provisions of this
Agreement, the Credit Agreement or any other Loan Document. Without limiting the
generality of the foregoing, each Grantor agrees that it shall not permit any
Inventory to be in the possession or control of any warehouseman, bailee, agent
or
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 9



--------------------------------------------------------------------------------



 



processor at any time unless such warehouseman, bailee, agent or processor shall
have been notified of the Security Interest.
     SECTION 4.05 Limitation on Modification of Accounts. None of the Grantors
will, without the U.S. Collateral Agent’s prior written consent, grant any
extension of the time of payment of any of the Accounts Receivable, compromise,
compound or settle the same for less than the full amount thereof, release,
wholly or partly, any person liable for the payment thereof or allow any credit
or discount whatsoever thereon, other than extensions, credits, discounts,
compromises or settlements granted or made in the ordinary course of business
and consistent with its current practices and in accordance with such prudent
and standard practices used in industries that are the same as or similar to
those in which such Grantor is engaged.
ARTICLE V
Power of Attorney
     Each Grantor irrevocably makes, constitutes and appoints the U.S.
Collateral Agent (and all officers, employees or agents designated by the U.S.
Collateral Agent) as such Grantor’s true and lawful agent and attorney-in-fact,
and in such capacity the U.S. Collateral Agent shall have the right, with power
of substitution for each Grantor and in each Grantor’s name or otherwise, for
the use and benefit of the U.S. Collateral Agent and the Secured Parties, upon
the occurrence and during the continuance of an Event of Default (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral;
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the U.S. Collateral Agent; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the U.S.
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided, however, that nothing herein contained shall be construed as requiring
or obligating the U.S. Collateral Agent or any Secured Party to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the U.S. Collateral Agent or any Secured Party, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby, and no action taken or omitted to be taken by the U.S.
Collateral Agent or any Secured Party with respect to the Collateral or any part
thereof shall give rise to any defense, counterclaim or offset in favor of any
Grantor or to any claim or action against the U.S. Collateral Agent or any
Secured Party. It is understood and agreed that the appointment of the U.S.
Collateral Agent as the agent and attorney-in-fact of the Grantors for the
purposes set forth above is coupled with an interest and is irrevocable. The
provisions of this Section shall in no event relieve any Grantor of any of its
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 10



--------------------------------------------------------------------------------



 



obligations hereunder or under any other Loan Document with respect to the
Collateral or any part thereof or impose any obligation on the U.S. Collateral
Agent or any Secured Party to proceed in any particular manner with respect to
the Collateral or any part thereof, or in any way limit the exercise by the U.S.
Collateral Agent or any Secured Party of any other or further right which it may
have on the date of this Agreement or hereafter, whether hereunder, under any
other Loan Document, by law or otherwise. The U.S. Collateral Agent and the
other Secured Parties shall be accountable only for amounts actually received as
a result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct.
ARTICLE VI
Remedies
     SECTION 6.01 Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the U.S. Collateral Agent on demand, and it is agreed that the
U.S. Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Collateral
consisting of Intellectual Property, on demand, to cause the Security Interest
to become an assignment, transfer and conveyance of any of or all such
Collateral by the applicable Grantors to the U.S. Collateral Agent, or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or non-exclusive basis, any such Collateral throughout the world on
such terms and conditions and in such manner as the U.S. Collateral Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained), and (b) to the extent permitted
by applicable laws, with or without legal process and with or without prior
notice or demand for performance, to take possession of the Collateral and
without liability for trespass to enter any premises where the Collateral may be
located for the purpose of taking possession of or removing the Collateral and,
generally, to exercise any and all rights afforded to a secured party under the
Uniform Commercial Code as in effect in the State of New York or other
applicable law. Without limiting the generality of the foregoing, each Grantor
agrees that the U.S. Collateral Agent shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of all or
any part of the Collateral, at public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the U.S. Collateral Agent shall deem appropriate. The U.S. Collateral Agent
shall be authorized at any such sale (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the U.S. Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Grantor, and
each Grantor hereby waives (to the extent permitted by law) all rights of
redemption, stay and appraisal which such Grantor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 11



--------------------------------------------------------------------------------



 



     The U.S. Collateral Agent shall give the Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of the
Uniform Commercial Code as in effect in the State of New York or its equivalent
in other jurisdictions) of the U.S. Collateral Agent’s intention to make any
sale of Collateral. Such notice, in the case of a public sale, shall state the
time and place for such sale and, in the case of a sale at a broker’s board or
on a securities exchange, shall state the board or exchange at which such sale
is to be made and the day on which the Collateral, or portion thereof, will
first be offered for sale at such board or exchange. Any such public sale shall
be held at such time or times within ordinary business hours and at such place
or places as the U.S. Collateral Agent may fix and state in the notice (if any)
of such sale. At any such sale, the Collateral, or portion thereof, to be sold
may be sold in one lot as an entirety or in separate parcels, as the U.S.
Collateral Agent may (in its sole and absolute discretion) determine. The U.S.
Collateral Agent shall not be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The U.S. Collateral Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the U.S. Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the U.S. Collateral Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Section, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the U.S. Collateral Agent shall be free to
carry out such sale pursuant to such agreement and no Grantor shall be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the U.S. Collateral Agent shall have entered
into such an agreement, all Events of Default shall have been remedied and the
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the U.S. Collateral Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.
     SECTION 6.02 Application of Proceeds. The U.S. Collateral Agent shall apply
the proceeds of any collection or sale of the Collateral, as well as any
Collateral consisting of cash, in accordance with Section 7.05 of the Credit
Agreement. The U.S. Collateral Agent shall have absolute discretion as to the
time of application of any such proceeds, moneys or balances in accordance with
this Agreement and the Credit Agreement. Upon any sale of the Collateral by the
U.S. Collateral Agent (including pursuant to a power of sale granted by statute
or under a judicial proceeding), the receipt of the U.S. Collateral Agent or of
the officer making the sale
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 12



--------------------------------------------------------------------------------



 



shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the U.S. Collateral
Agent or such officer or be answerable in any way for the misapplication
thereof.
     SECTION 6.03 Grant of License to Use Intellectual Property. For the purpose
of enabling the U.S. Collateral Agent to exercise rights and remedies under this
Article at such time as the U.S. Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the U.S.
Collateral Agent an irrevocable, non-exclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sub-license any of the Collateral consisting of Intellectual Property now owned
or hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
by the U.S. Collateral Agent shall be exercised, at the option of the U.S.
Collateral Agent, upon the occurrence and during the continuation of an Event of
Default; provided that any license, sub-license or other transaction entered
into by the U.S. Collateral Agent in accordance herewith shall be binding upon
the Grantors notwithstanding any subsequent cure of an Event of Default.
ARTICLE VII
Miscellaneous
     SECTION 7.01 Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Guarantor shall be given to it at its address or telecopy
number set forth on Schedule I, with a copy to the U.S. Borrower.
     SECTION 7.02 Security Interest Absolute. All rights of the U.S. Collateral
Agent hereunder, the Security Interest and all obligations of the Grantors
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, any other Loan Document or any other agreement or instrument,
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.
     SECTION 7.03 Survival of Agreement. All covenants, agreements,
representations and warranties made by any Grantor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Secured Parties and shall survive the making by the Lenders of the Loans, and
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 13



--------------------------------------------------------------------------------



 



the execution and delivery to the Lenders of any notes evidencing such Loans,
regardless of any investigation made by the Lenders or on their behalf, and
shall continue in full force and effect until this Agreement shall terminate.
     SECTION 7.04 Binding Effect; Several Agreement. This Agreement shall become
effective as to any Grantor when a counterpart hereof executed on behalf of such
Grantor shall have been delivered to the U.S. Collateral Agent and a counterpart
hereof shall have been executed on behalf of the U.S. Collateral Agent, and
thereafter shall be binding upon such Grantor and the U.S. Collateral Agent and
their respective successors and assigns, and shall inure to the benefit of such
Grantor, the U.S. Collateral Agent and the other Secured Parties and their
respective successors and assigns, except that no Grantor shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
or in the Collateral (and any such assignment or transfer shall be void) except
as expressly contemplated by this Agreement, the Credit Agreement or the other
Loan Documents. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.
     SECTION 7.05 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Grantor or the U.S. Collateral Agent that are contained
in this Agreement shall bind and inure to the benefit of their respective
successors and assigns.
     SECTION 7.06 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     SECTION 7.07 Waivers; Amendment. (a) No failure or delay of the U.S.
Collateral Agent in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the U.S. Collateral Agent
hereunder and of the U.S. Collateral Agent and the other Secured Parties under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provisions of this
Agreement or any other Loan Document or consent to any departure by any Grantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice to or
demand on any Grantor in any case shall entitle such Grantor or any other
Grantor to any other or further notice or demand in similar or other
circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the U.S. Collateral Agent and the Grantor or Grantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 14



--------------------------------------------------------------------------------



 



     SECTION 7.08 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.09.
     SECTION 7.09 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
     SECTION 7.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract and shall become effective as
provided in Section 7.04. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.
     SECTION 7.11 Headings. Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.
     SECTION 7.12 Jurisdiction; Consent to Service of Process. (a) Each Grantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in the Borough of Manhattan, New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the U.S.
Collateral Agent, the Administrative Agent, the Issuing Banks or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Grantor or its properties in the courts of
any jurisdiction.
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 15



--------------------------------------------------------------------------------



 



     (b) Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 7.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     SECTION 7.13 Termination. This Agreement and the Security Interest shall
terminate when all the Obligations have been indefeasibly paid in full, the
Lenders have no further commitment to lend, the Aggregate L/C Exposure has been
reduced to zero and the Issuing Banks have no further commitment to issue
Letters of Credit under the Credit Agreement, at which time the U.S. Collateral
Agent shall execute and deliver to the Grantors, at the Grantors’ expense, all
Uniform Commercial Code termination statements and similar documents which the
Grantors shall reasonably request to evidence such termination. Any execution
and delivery of termination statements or documents pursuant to this
Section 7.14 shall be without recourse to or warranty by the U.S. Collateral
Agent. A Grantor (other than the U.S. Borrower) shall automatically be released
from its obligations hereunder and the Security Interest in the Collateral of
such Grantor shall be automatically released in the event that all the capital
stock of such Grantor shall be sold, transferred or otherwise disposed of to a
person that is not a Subsidiary of the U.S. Borrower in accordance with the
terms of the Credit Agreement; provided that the Required Lenders shall have
consented to such sale, transfer or other disposition (to the extent required by
the Credit Agreement) and the terms of such consent did not provide otherwise.
     SECTION 7.14 Additional Grantors. Pursuant to Section 5.09 of the Credit
Agreement, each Domestic Subsidiary that is a Material Subsidiary of the U.S.
Borrower that was not a Material Subsidiary on the date of the Credit Agreement
is required to enter into this Agreement as a Subsidiary Grantor. Upon execution
and delivery after the date hereof by the U.S. Collateral Agent and such
Domestic Subsidiary of an instrument in the form of Annex 2 hereto, such
Domestic Subsidiary shall become a Grantor hereunder with the same force and
effect as if originally named as a Grantor herein. The execution and delivery of
any instrument adding an additional Grantor as a party to this Agreement shall
not require the consent of any other Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.
     SECTION 7.15 Fraudulent Conveyance. Notwithstanding anything contained
herein to the contrary, it is the intention of each Grantor, the U.S. Collateral
Agent and the other Secured Parties that the amount of the Obligation secured by
each Grantor’s interests in any of its real or personal property shall be in,
but not in excess of, the maximum amount permitted by fraudulent conveyance,
fraudulent transfer and other similar law, rule or regulation of any
Governmental Authority applicable to such Grantor. Accordingly, notwithstanding
anything to the contrary contained in this Agreement in any other agreement or
instrument executed in
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 16



--------------------------------------------------------------------------------



 



connection with the payment of any of the Obligations, the amount of the
Obligations secured by each Grantor’s interests in any of its real or personal
property pursuant to this Agreement shall be limited to an aggregate amount
equal to the largest amount that would not render such Grantor’s obligations
hereunder or the liens and security interest granted to the U.S. Collateral
Agent hereunder subject to avoidance under Section 548 of the United States
Bankruptcy Code or any comparable provision of any other applicable Insolvency
Law or other law, rule or regulation of any Governmental Authority.
     SECTION 7.16 Amendment and Restatement. The Grantors and Wells Fargo have
agreed that this Agreement is an amendment and restatement of the Existing
Security Agreement in its entirety and the terms and provisions hereof supersede
the terms and provisions thereof, and this Agreement is not a new or substitute
agreement or novation of the Existing Security Agreement. All the rights,
titles, liens, security interests, and assignments securing the Obligations (as
defined in the Existing Security Agreement) shall secure the Obligations,
insofar and only insofar as the same cover the Collateral, and all liens,
security interests, and assignments against the Collateral securing the
Obligations (as defined in the Existing Security Agreement) are hereby renewed,
extended, and modified to secure the Obligations.
[SIGNATURE PAGES FOLLOW]
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

                      OIL STATES INTERNATIONAL, INC.,                
 
                   
by:
                   
 
                   
 
  Name:                
 
  Title:                
 
                    [EACH OF THE GUARANTORS LISTED       WELLS FARGO BANK,
NATIONAL     ON SCHEDULE I HERETO],       ASSOCIATION, as U.S. Collateral Agent,
   
 
                   
by:
          by:        
 
 
 
Name:          
 
Name:    
 
  Title: Authorized Officer           Title:    

Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 18



--------------------------------------------------------------------------------



 



SCHEDULE I
GUARANTORS
Acute Technological Services, Inc.
Capstar Drilling GP, L.L.C.
Capstar Drilling, Inc.
Capstar Drilling LP, L.L.C.
Capstar Holding, L.L.C.
General Marine Leasing, LLC
Oil States Energy Services, Inc.
Oil States Industries, Inc.
Oil States Management, Inc.
Oil States Skagit SMATCO, LLC
PTI Group USA LLC
PTI Mars Holdco 1, LLC
Sooner Holding Company
Sooner, Inc.
Sooner Pipe, L.L.C.
Specialty Rental Tools & Supply, L.L.C.
Stinger Wellhead Protection, Inc.
Well Testing, Inc.
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 19



--------------------------------------------------------------------------------



 



Annex 1 to the
Amended and Restated
U.S. Security Agreement
[Form of]
PERFECTION CERTIFICATE
     Reference is made to (a) the Amended and Restated Credit Agreement dated as
of December 10, 2010 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Oil States International, Inc. (the
“U.S. Borrower”), PTI Group Inc. (the “Canadian Parent”), PTI Premium Camp
Services Ltd. (“PTI Premium” and, together with the Canadian Parent, the
“Canadian Borrowers” and, together with the U.S. Borrower, the “Borrowers”), the
lenders from time to time party thereto (the “Lenders”), Wells Fargo Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “U.S.
Collateral Agent”) for the Lenders and Royal Bank of Canada (“RBC”), as
administrative agent and collateral agent for the Canadian Lenders, and (b) the
Amended and Restated U.S. Security Agreement dated as of December 10, 2010, (as
amended, supplemented or otherwise modified from time to time, the “U.S.
Security Agreement”) among the U.S. Borrower, the Subsidiary Guarantors party
thereto and the U.S. Collateral Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement or the Security Agreement, as applicable.
The undersigned, a Responsible Officer of the U.S. Borrower, hereby certifies to
the U.S. Collateral Agent and each other Secured Party as follows:
1. Names.
(a) Set forth in Schedule 1(A) is the exact corporate name of each Grantor, as
such name appears in its respective certificate of incorporation (or equivalent
organizational document), along with any respective state organizational numbers
and Federal Taxpayer Identification Numbers. The state of incorporation or
formation set forth in Schedule 1(A) is the only jurisdiction in which each
entity is organized.
(b) Set forth in Schedule 1(B) is each other corporate name each Grantor has had
in the past five years, together with the date of the relevant change.
(c) Set forth in Schedule 1(C) is a list of all trade names used by each Grantor
or any of its divisions or other business units in connection with the conduct
of its business or the ownership of its properties at any time during the past
five years.
2. Current Locations.
(a) Set forth in Schedule 2(A) opposite the name of each Grantor are all
locations where such Grantor maintains any material books or records relating to
any Accounts Receivable (with each location at which material chattel paper, if
any, is kept being indicated by an “*”).
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 20



--------------------------------------------------------------------------------



 



(b) Set forth in schedule 2(B) opposite the name of each Grantor are all the
locations maintained by the U.S. Borrower and its Subsidiaries where such
Grantor regularly maintains material amounts of Collateral constituting
Equipment or Goods not identified above.
IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
10th day of December, 2010.

            OIL STATES INTERNATIONAL, INC.

      By:   Bradley J. Dodson         Title: Senior Vice President, Chief
Financial        Officer & Treasurer     

Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 21



--------------------------------------------------------------------------------



 



SCHEDULE 1(A)
Name and Jurisdiction

                      Organization         State of Incorporation  
Identification   Tax Identification Legal Name of Grantor   or Formation  
Number (if any)   Number
Acute Technological Services, Inc.
  Texas   0800957942   12057863818
[AcuteCyberone LLC]
  Texas   0801034319   32038037100
[AcuteCyberTwo LLC]
  Texas   0801034320   32038037092
Capstar Drilling GP, L.L.C.
  Delaware   3552264   None
Capstar Drilling LP, L.L.C.
  Delaware   3552015   22-3861885
Capstar Drilling, Inc.
  Texas   22386400   75-1226273
Capstar Holding, L.L.C.
  Delaware   4380367   75-1950400
General Marine Leasing, LLC
  Delaware   3605630   55-0809699
Oil States Energy Services , Inc.
  Delaware   3605168   76-0562413
Oil States Industries, Inc.
  Delaware   2020171   75-0734429
Oil States Management, Inc.
  Delaware   3605217   55-0809703
Oil States Skagit SMATCO, LLC
  Delaware   3473681   72-1518822
PTI Group USA LLC
  Delaware   4758480   27-1509846
PTI Mars Holdco 1, LLC
  Delaware   4880432   27-3611340
Sooner Holding Company
  Delaware   2637465   73-1498779
Sooner Inc.
  Delaware   2913038   73-1558443
Sooner Pipe, L.L.C.
  Delaware   4380404   73-0552990
Specialty Rental Tools & Supply, L.L.C.
  Delaware   4380337   76-0286357
Stinger Wellhead Protection, Incorporated
  Texas   0108484600   75-2239172
Well Testing, Inc.
  Delaware   4375592   26-0440252

Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 22



--------------------------------------------------------------------------------



 



SCHEDULE 1(B)
Previous Names

          Grantor   Previous Name   Date of Change Oil State Energy Services,
Inc.   HWC Energy Services, Inc.   March 9, 2006           Capstar Holding,
L.L.C.   Capstar Drilling, L.L.C.   January 1, 2010           Capstar Holding,
L.L.C.   Capstar Drilling, L.P.   June 30, 2007           Capstar Drilling, Inc.
  Elenburg Exploration Company,   December 22, 2009     Inc.              
Sooner Pipe, L.L.C.   Sooper Pipe, L.P.   June 29, 2007           Specialty
Rental Tools & Supply,   Specialty Rental Tools & Supply,   June 28, 2007 L.L.C.
  L.P.               Specialty Rental Tools & Supply,   Acquisition (One)
Company, Inc.   August 1, 2007 L.L.C.                   Specialty Rental Tools &
Supply,   Schooner Petroleum Services, Inc.   May 7, 2009 L.L.C.        

Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 23



--------------------------------------------------------------------------------



 



SCHEDULE 1(C)
Trade Names

      Grantor   Trade Names
General Marine Leasing, LLC
  International Quarters
 
   
Oil States Industries, Inc.
  CeCo Holdings, Inc.
 
   
 
  Oil States
 
   
Oil States Skagit SMATCO, LLC
  Oil States Applied Hydraulic Systems
 
   
 
  Oil States Nautilus Crane
 
   
Specialty Rental Tools & Supply, L.L.C.
  STS
 
  C&H Rental Tools
 
   
 
  Southern Specialty Rental Tools

Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 24



--------------------------------------------------------------------------------



 



SCHEDULE 2(A)
Material Books and Records Locations

      Grantor   Mailing Address
Acute Technological Services, Inc.
  1155 Dairy Ashford, Suite 725
 
  Houston, TX 770079
 
   
Capstar Holding, L.L.C.
  1155 Dairy Ashford, Suite 725
 
  Houston, TX 770079
 
   
Capstar Drilling GP, L.L.C.
  1155 Dairy Ashford, Suite 725
 
  Houston, TX 770079
 
   
Capstar Drilling LP, L.L.C.
  1155 Dairy Ashford, Suite 725
 
  Houston, TX 770079
 
   
Capstar Drilling, Inc.
  7701-1A South Cooper St.
 
  Arlington, Texas 76001; and
 
  1155 Dairy Ashford, Suite 725
 
  Houston, TX 770079
 
   
General Marine Leasing, LLC
  1155 Dairy Ashford, Suite 725
 
  Houston, TX 770079
 
   
Oil States Energy Services, Inc.
  1155 Dairy Ashford, Suite 725
 
  Houston, TX 770079
 
   
Oil States Industries, Inc.
  7701-1A South Cooper St.
 
  Arlington, Texas 76001; and
 
  1155 Dairy Ashford, Suite 725
 
  Houston, TX 770079
 
   
Oil States Management, Inc.
  1155 Dairy Ashford, Suite 725
 
  Houston, TX 770079
 
   
Oil States Skagit Smatco, LLC
  7701-1A South Cooper St.
 
  Arlington, Texas 76001; and
 
  1155 Dairy Ashford, Suite 725
 
  Houston, TX 770079
 
   
PTI Group USA LLC
  1155 Dairy Ashford, Suite 725
 
  Houston, TX 770079
 
   
PTI Mars Holdco 1, LLC
  1155 Dairy Ashford, Suite 725
 
  Houston, TX 770079
 
   
Sooner Holding Company
  1155 Dairy Ashford, Suite 725
 
  Houston, TX 770079
 
   
Sooner Inc.
  1155 Dairy Ashford, Suite 725
 
  Houston, TX 770079
 
   
Sooner Pipe, L.L.C.
  1155 Dairy Ashford, Suite 725
 
  Houston, TX 770079
 
   
Specialty Rental Tools & Supply, L.L.C.
  1155 Dairy Ashford, Suite 725
 
  Houston, TX 770079; and
 
  1600 East Highway 6, Suite 418
 
  Alvin, Texas 77511
 
   
Stinger Wellhead Protection, Incorporated
  1155 Dairy Ashford, Suite 725
 
  Houston, TX 770079
 
   
Well Testing, Inc.
  1155 Dairy Ashford, Suite 725
 
  Houston, TX 770079

Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 25



--------------------------------------------------------------------------------



 



SCHEDULE 2(B)
Location of Material Collateral

                  Full Company Name   Address   City   State   Zip
Acute Technological Services, Inc.
  11925 Brittmoore Park Drive   Houston   TX   77041
Capstar Drilling, Inc.
  1910 N Loop Avenue   Casper   WY   82601
Capstar Drilling, Inc.
  2nd Street NW, East of 78th Avenue NW   Havre   MT   59501
Capstar Drilling, Inc.
  8901 N County Road W   Odessa   TX   79764
Capstar Drilling, Inc.
  Hwy 2 E & Hi-Line Road   Malta   MT   59538
General Marine Leasing, L.L.C.
  2315 & 2317 Engineers Road   Belle Chase   LA   70037
General Marine Leasing, L.L.C.
  2407 Engineers Road   Belle Chase   LA   70037
General Marine Leasing, L.L.C.
  724 W Main   Broussard   LA   70518
General Marine Leasing, L.L.C.
  US Hwy 285 & Gonzales Loop   Fort Stockton   TX   79735
Oil States Industries, Inc.
  1015 N Commercial Blvd   Arlington   TX   76017
Oil States Industries, Inc.
  1017 N Commercial Blvd   Arlington   TX   76017
Oil States Industries, Inc.
  1027 N Commercial Blvd   Arlington   TX   76017
Oil States Industries, Inc.
  1031 N Commercial Blvd   Arlington   TX   76017
Oil States Industries, Inc.
  10320 E 58th Street   Tulsa   OK   74146
Oil States Industries, Inc.
  10322 E 58th Street   Tulsa   OK   74146
Oil States Industries, Inc.
  10324 E 58th Street   Tulsa   OK   74146
Oil States Industries, Inc.
  10332 E 58th Street   Tulsa   OK   74146
Oil States Industries, Inc.
  10334 E 58th Street   Tulsa   OK   74146
Oil States Industries, Inc.
  105 Saint Andrews Square   Peachtree City   GA   30269
Oil States Industries, Inc.
  1101 N Commercial Blvd   Arlington   TX   76017
Oil States Industries, Inc.
  1111 N Commercial Blvd   Arlington   TX   76017
Oil States Industries, Inc.
  1115 S Commercial Blvd   Arlington   TX   76017
Oil States Industries, Inc.
  1118 N Commercial Blvd   Arlington   TX   76001
Oil States Industries, Inc. (Oil States Skagit SMATCO LLC)
  1180 Mulberry Road   Houma   LA   70363
Oil States Industries, Inc.
  1205 N Commercial Blvd   Arlington   TX   76017
Oil States Industries, Inc.
  14911 D Steubner Airline   Houston   TX   77109
Oil States Industries, Inc.
  16730 Jacintoport Blvd   Houston   TX   77015
Oil States Industries, Inc.
  21912 Mueschke Road   Tomball   TX   77377
Oil States Industries, Inc. (Oil States Skagit SMATCO LLC)
  311 Industrial Avenue C   Houma   LA   70363
Oil States Industries, Inc.
  401 Plum Street   Lampasas   TX   76550
Oil States Industries, Inc.
  5563 S 104th East Avenue   Tulsa   OK   74146
Oil States Industries, Inc.
  6120 E Orem Drive   Houston (Hobby)   TX   77048
Oil States Industries, Inc.
  7120 Brittmoore Road, Suite 430   Houston   TX   77041
Oil States Industries, Inc.
  7501 S Cooper Street   Arlington   TX   76001
Oil States Industries, Inc.
  7701-A S Cooper Street   Arlington   TX   76001
Oil States Industries, Inc.
  7701-B S Cooper Street   Arlington   TX   76001
Oil States Industries, Inc.
  Commercial Blvd E   Arlington   TX   76001
Oil States Industries, Inc.
  US Hwy 190 E   Lampasas   TX   76550
Oil States Industries, Inc.
  US Hwy 190 E   Lampasas   TX   76550
Oil States Industries, Inc.
  W265 N5755 Mount Du Lac Drive   Lisbon   WI   53089
Oil States International, Inc.
  1155 Dairy Ashford Street, Suite 700/725   Houston   TX   77079

Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 26



--------------------------------------------------------------------------------



 



                  Full Company Name   Address   City   State   Zip
Oil States International, Inc.
  2501 S State Highway 121 Bus, Suite 500 (Dallas   Lewisville   TX   75067
 
  Convergence Center)            
Oil States International, Inc.
  333 Clay Street, Suite 4620 (Three Allen Center)   Houston   TX   77002
PTI Remote Site Services USA Inc.
  2710 Commercial Way   Rock Springs   WY   82901
PTI Remote Site Services USA Inc.
  400 Inverness Parkway, Suite 200   Englewood   CO   80112
PTI Remote Site Services USA Inc.
  704 6th Street E   Culbertson   MT   59218
PTI Remote Site Services USA Inc.
  7920 63rd Street NW   Stanley   ND   58784
PTI Remote Site Services USA Inc.
  Casey Osborn Lane, #7   Pinedale   WY   82941
PTI Remote Site Services USA Inc.
  Williams Mountain West #4   Rifle   CO   81650
PTI Group USA LLC
  333 Clay Street, Suite 4620 (Three Allen Center)   Houston   TX   77002
Sooner Pipe, L.L.C.
  1010 McCarty Drive   Houston   TX   77029
Sooner Pipe, L.L.C.
  10200 Platte River Road   Casper   WY   82601
Sooner Pipe, L.L.C.
  10222 Sheldon Road   Houston   TX   77049
Sooner Pipe, L.L.C.
  1075 Peters Road   Harvey   LA   70058
Sooner Pipe, L.L.C.
  1100 Poydras Street, Suite 2900   New Orleans   LA   70163
Sooner Pipe, L.L.C.
  11919 County Road 128 W   Midland   TX   79701
Sooner Pipe, L.L.C.
  1208 1st Avenue   Harvey   LA   70058
Sooner Pipe, L.L.C.
  12100 W Little York   Houston   TX   77041
Sooner Pipe, L.L.C.
  12307 W County Road 125   Odessa   TX   79765
Sooner Pipe, L.L.C.
  1331 Lamar Street, Suite 970 (Four Houston   Houston   TX   77010
 
  Center)            
Sooner Pipe, L.L.C.
  150 S Loyalsock Avenue   Montoursville   PA   17754
Sooner Pipe, L.L.C.
  15706 Old Beaumont Hwy   Houston   TX   77049
Sooner Pipe, L.L.C.
  16818 Ramsey Road   Crosby   TX   77532
Sooner Pipe, L.L.C.
  175 Pipeyard, 4836 CR 242   Snyder   TX   79549
Sooner Pipe, L.L.C.
  1914 Grand Caillou Road   Houma   LA   70363
Sooner Pipe, L.L.C.
  1919 Crosby-Dayton Road   Crosby   TX   77532
Sooner Pipe, L.L.C.
  19210 Hardy Road   Houston   TX   77043
Sooner Pipe, L.L.C.
  201 Klein Street   Westwego   LA   70094
Sooner Pipe, L.L.C.
  2030 Jacinto Port Blvd   Channelview   TX   77015
Sooner Pipe, L.L.C.
  2121 W Murphy   Odessa   TX   76763
Sooner Pipe, L.L.C.
  2186 Grand Caillou Road   Houma   LA   70363
Sooner Pipe, L.L.C.
  2250 N Cresson Hwy   Graham   TX   76450
Sooner Pipe, L.L.C.
  2600 Navigation Blvd   Corpus Christi   TX   78403
Sooner Pipe, L.L.C.
  2694 FM 250   Lone Star   TX   75669
Sooner Pipe, L.L.C.
  2747 Legionville Road   Ambridge   PA   15003
Sooner Pipe, L.L.C.
  3 Miles North on Hwy 214   Denver City   TX   79323
Sooner Pipe, L.L.C.
  3000 W Bender   Hobbs   NM   88240
Sooner Pipe, L.L.C.
  302 McCarty Street   Houston   TX   77205
Sooner Pipe, L.L.C.
  3101 Holmes Road   Houston   TX   77051
Sooner Pipe, L.L.C.
  320 Decker Drive, Suite 231A   Irving   TX   75062
Sooner Pipe, L.L.C.
  3200 Hwy 277 W   Carrizo Springs   TX   78834
Sooner Pipe, L.L.C.
  3333 Brazos   Odessa   TX   79764
Sooner Pipe, L.L.C.
  3360 Davey Allison Blvd   Hueytown   AL   35023
Sooner Pipe, L.L.C.
  3501 N Poplar   Casper   WY   82604
Sooner Pipe, L.L.C.
  3721 Hwy 367 S   Searcy   AR   72123
Sooner Pipe, L.L.C.
  3807 S.C.R. 1297   Odessa   TX   79768
Sooner Pipe, L.L.C.
  3817 Melancon Road   Broussard   LA   70518

Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 27



--------------------------------------------------------------------------------



 



                  Full Company Name   Address   City   State   Zip
Sooner Pipe, L.L.C.
  400 Sandstone Avenue   Farmington   NM   87401
Sooner Pipe, L.L.C.
  400 W Apache Drive   Hobbs   NM   88240
Sooner Pipe, L.L.C.
  401 S Boston, Suite 1000 (Mid Continent Tower)   Tulsa   OK   74103
Sooner Pipe, L.L.C.
  4551 Herrera Road   Farmington   NM   87401
Sooner Pipe, L.L.C.
  4725 North Blvd   Edmond   OK   73034
Sooner Pipe, L.L.C.
  4950 N County Road 967   Blytheville   AR   72315
Sooner Pipe, L.L.C.
  511 58th Street W   Williston   ND   58801
Sooner Pipe, L.L.C.
  51896 Old Nikiski Beach Road   Nikiski   AK   99635
Sooner Pipe, L.L.C.
  539 S Sheldon Road   Houston   TX   77216
Sooner Pipe, L.L.C.
  539-A S Sheldon Road   Channelview   TX   77563
Sooner Pipe, L.L.C.
  6149 W 10th   Odessa   TX   79769
Sooner Pipe, L.L.C.
  6401 N Eldridge Pkwy   Houston   TX   77041
Sooner Pipe, L.L.C.
  6615 River Road   Marrero   LA   70072
Sooner Pipe, L.L.C.
  6775 W Yellowstone   Casper   WY   82602
Sooner Pipe, L.L.C.
  7411 Mesa Drive   Houston   TX   77028
Sooner Pipe, L.L.C.
  7735 Miller Road #3   Houston   TX   77049
Sooner Pipe, L.L.C.
  7812 W Hwy 80   Midland   TX   79706
Sooner Pipe, L.L.C.
  7814 Miller Road   Houston   TX   77213
Sooner Pipe, L.L.C.
  8000 County Road 1001   Godley   TX   76044
Sooner Pipe, L.L.C.
  806 Engineers Road   Belle Chase   LA   70037
Sooner Pipe, L.L.C.
  8216 Miller Road #3   Houston   TX   77049
Sooner Pipe, L.L.C.
  8500 Miller Road 2   Houston   TX   77049
Sooner Pipe, L.L.C.
  8640 N Greenriver Drive   Houston   TX   77028
Sooner Pipe, L.L.C.
  9000 County Rd. 1001   Godley   TX   76044
Sooner Pipe, L.L.C.
  9015 Sheldon Road   Houston   TX   77049
Sooner Pipe, L.L.C.
  9019 N Country Road W   Odessa   TX   79764
Sooner Pipe, L.L.C.
  9393 Sheldon Road   Houston   TX   77049
Sooner Pipe, L.L.C.
  9500 Sheldon Road   Channelview   TX   77530
Sooner Pipe, L.L.C.
  9518 E Mount Houston Road   Houston   TX   77050
Sooner Pipe, L.L.C.
  Box 128, Blair Avenue   Rock Springs   WY   82901
Sooner Pipe, L.L.C.
  FM 729   Lone Star   TX   75668
Sooner Pipe, L.L.C.
  Hwy 2 & 85 N   Williston   ND   58801
Sooner Pipe, L.L.C.
  Hwy 359 S, Avenue A   Bruni   TX   78344
Sooner Pipe, L.L.C.
  Hwy FM 250 E   Lone Star   TX   75668
Sooner Pipe, L.L.C.
  Junction Hwy 51 & 56   Rolla   KS   67952
Sooner Pipe, L.L.C.
  N Service Road I-20 E   Odessa   TX   79764
Sooner Pipe, L.L.C.
  R389 N 26th   Artesia   NM   88210
Sooner Pipe, L.L.C.
  Syracuse Road   Amelia   LA   70340
Specialty Rental Tools and Supply, L.L.C.
  101 W Hwy 31   Kilgore   TX   75662
Specialty Rental Tools and Supply, L.L.C.
  110 & 114 Row Two Canebrake   Lafayette   LA   70508
Specialty Rental Tools and Supply, L.L.C.
  1131 E FM 517   Alvin   TX   77511
Specialty Rental Tools and Supply, L.L.C.
  1200 W Washington   Krebs   OK   74554
Specialty Rental Tools and Supply, L.L.C.
  121 Old Farm Lane   Broussard   LA   70518

Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 28



--------------------------------------------------------------------------------



 



                  Full Company Name   Address   City   State   Zip
Specialty Rental Tools and Supply, L.L.C.
  1529 Coteau Road   Houma   LA   70364
Specialty Rental Tools and Supply, L.L.C.
  1600 E Hwy 6, Suite 205/400/418/425   Alvin   TX   77511
Specialty Rental Tools and Supply, L.L.C.
  170 Exchange Avenue   Conway   AR   72032
Specialty Rental Tools and Supply, L.L.C.
  185 Vermilion Bay Lane (Cypremort Point)   Franklin   LA   70538
Specialty Rental Tools and Supply, L.L.C.
  20 Gammage Road   Ellisville   MS   39437
Specialty Rental Tools and Supply, L.L.C.
  200 Miller Street   Minden   LA   71055
Specialty Rental Tools and Supply, L.L.C.
  202 Ranch Road, 6086-D   Laredo   TX   78044
Specialty Rental Tools and Supply, L.L.C.
  21 Avenue W   Williston   ND   58801
Specialty Rental Tools and Supply, L.L.C.
  210 Commerce Drive   Alice   TX   78332
Specialty Rental Tools and Supply, L.L.C.
  255 Johnson Road   Canonsburg   PA   15317
Specialty Rental Tools and Supply, L.L.C.
  265 Meadowlands Blvd   Washington   PA   15301
Specialty Rental Tools and Supply, L.L.C.
  301 26th Street E   Williston   ND   58801
Specialty Rental Tools and Supply, L.L.C.
  302 La Rue France, Suite 101 & 204   Lafayette   LA   70508
Specialty Rental Tools and Supply, L.L.C.
  3064 FM 46 North   Franklin   TX   77856
Specialty Rental Tools and Supply, L.L.C.
  3219 Tower Road   Santa Fe   TX   77517
Specialty Rental Tools and Supply, L.L.C.
  3504 S Hwy 6   Elk City   OK   73644
Specialty Rental Tools and Supply, L.L.C.
  3804 E Rio Grande   Victoria   TX   77901
Specialty Rental Tools and Supply, L.L.C.
  3813 S Hwy 281   Alice   TX   78333
Specialty Rental Tools and Supply, L.L.C.
  4380 Hwy 563   Simsboro   LA   71275
Specialty Rental Tools and Supply, L.L.C.
  4704 E Admiral Doyle Drive   New Iberia   LA   70560
Specialty Rental Tools and Supply, L.L.C.
  500 N Water Street, Suite 801   Corpus Christi   TX   78401
Specialty Rental Tools and Supply, L.L.C.
  5030 Flournoy Lucas Road   Shreveport   LA   71129
Specialty Rental Tools and Supply, L.L.C.
  6101 Foothill Blvd   Rock Springs   WY   82901
Specialty Rental Tools and Supply, L.L.C.
  6501-C East North 281   Edinburg   TX   78540
Specialty Rental Tools and Supply, L.L.C.
  6590 Corporation Pkwy   Fort Worth   TX   76126
Specialty Rental Tools and Supply, L.L.C.
  7650-D County Road 48 N   Iowa Colony   TX   77583

Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 29



--------------------------------------------------------------------------------



 



                  Full Company Name   Address   City   State   Zip
Specialty Rental Tools and Supply, L.L.C.
  9019 US Hwy 271   Tyler   TX   75708
Specialty Rental Tools and Supply, L.L.C.
  945 Jeanette Drive (Bay 3)   Conway   AR   72032
Specialty Rental Tools and Supply, L.L.C.
  945 Jeanette Drive (Tube)   Conway   AR   72032
Specialty Rental Tools and Supply, L.L.C.
  945 Jeanette Drive (Wire)   Conway   AR   72032
Specialty Rental Tools and Supply, L.L.C.
  9802 W I-20   Midland   TX   79711
Stinger Wellhead Protection, Incorporated
  10198 Hope Hwy   Artesia   NM   88210
Stinger Wellhead Protection, Incorporated
  115 Petrochem Drive   Minden   LA   71055
Stinger Wellhead Protection, Incorporated
  12626 Snow Road   Bakersfield   CA   93314
Stinger Wellhead Protection, Incorporated
  1420 W Hwy 84   Fairfield   TX   75840
Stinger Wellhead Protection, Incorporated
  196 23rd Avenue East   Dickinson   ND   58601
Stinger Wellhead Protection, Incorporated
  20 Gammage Road   Ellisville   MS   39437
Stinger Wellhead Protection, Incorporated
  25545 State Hwy 112   Cameron (Poteau)   OK   74932-2215
Stinger Wellhead Protection, Incorporated
  2601 S County Road 1257   Midland   TX   79706
Stinger Wellhead Protection, Incorporated
  301 26th Street E   Williston   ND   58801
Stinger Wellhead Protection, Incorporated
  301 N Juniper   Perryton   TX   79070
Stinger Wellhead Protection, Incorporated
  3201 GoForth Road   Kilgore   TX   75662
Stinger Wellhead Protection, Incorporated
  321 W 12th   Elk City   OK   73644
Stinger Wellhead Protection, Incorporated
  3225 Melcat Drive   Oklahoma City   OK   73179-7618
Stinger Wellhead Protection, Incorporated
  3300 S Ann Arbor   Oklahoma City   OK   73179-7618
Stinger Wellhead Protection, Incorporated
  405 E Orange   Orange Grove   TX   78372
Stinger Wellhead Protection, Incorporated
  4301 Will Rogers Pkwy, Suite 600-700 & 800   Oklahoma City   OK   73108
Stinger Wellhead Protection, Incorporated
  51 US Hwy 380   Bridgeport   TX   76426-1164
Stinger Wellhead Protection, Incorporated
  5300 SW 33rd Street   Oklahoma City   OK   73179-7618
Stinger Wellhead Protection, Incorporated
  5300 SW 33rd Street (Whse)   Oklahoma City   OK   73179-7618
Stinger Wellhead Protection, Incorporated
  540 N 7th Avenue   Brighton   CO   80601
Stinger Wellhead Protection, Incorporated
  579 S 1070 E   Vernal   UT   84078

Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 30



--------------------------------------------------------------------------------



 



                  Full Company Name   Address   City   State   Zip
Stinger Wellhead Protection, Incorporated
  6101 Foothill Blvd   Rock Springs   WY   82901
Stinger Wellhead Protection, Incorporated
  RR 1 Box 73A, State Hwy 20 N   Volga   WV   26238
 
      (Hodgesville/        
 
      Buckhannon)        
Well Testing, Inc.
  15106 Clearfield Shawville Hwy   Clearfield   PA   16830
Well Testing, Inc.
  1700 SW Stallings Drive   Nacogdoches   TX   75964
Well Testing, Inc.
  2105 E Line Drive   Searcy   AR   72143
Well Testing, Inc.
  2275 Logos Court   Grand Junction   CO   81505
Well Testing, Inc.
  2425 16th Avenue W, #107   Williston   ND   58801
Well Testing, Inc.
  2900 W Moreland   Hobbs   NM   88240
Well Testing, Inc.
  301 26th Street E   Williston   ND   58801
Well Testing, Inc.
  3104 S Stockton Avenue   Monahans   TX   79756
Well Testing, Inc.
  3222 N Main Street (Hwy 174)   Cleburne   TX   76033
Well Testing, Inc.
  3226 N Main Street   Cleburne   TX   76033-5058
Well Testing, Inc.
  415 W Wall Street, Suite 1600 & Suite 1510   Midland   TX   79701-4585
Well Testing, Inc.
  435 S First Avenue   Paden City   WV   26159
Well Testing, Inc.
  7800 W County Road 116   Midland   TX   79706
Well Testing, Inc.
  RR 1, Box 51   Proctor   WV   26055

Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 31



--------------------------------------------------------------------------------



 



Annex 2 to the
Amended and Restated
U.S. Security Agreement
     SUPPLEMENT NO. __ dated as of [____________] (the “Supplement”) to the
Amended and Restated U.S. Security Agreement dated as of [______], 2010 (the
“Security Agreement”), among OIL STATES INTERNATIONAL, INC., a Delaware
corporation (the “U.S. Borrower”), each subsidiary of the U.S. Borrower listed
on Schedule I thereto (each such subsidiary individually a “Subsidiary
Guarantor” and, collectively, the “Subsidiary Guarantors”; the Subsidiary
Guarantors and the U.S. Borrower are referred to collectively herein as the
“Grantors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, (“Wells Fargo”), as
collateral agent (in such capacity, the “U.S. Collateral Agent”) for the Secured
Parties (as defined herein).
     A. Reference is made to (a) the Amended and Restated Credit Agreement dated
as of [______ ], 2010 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the U.S. Borrower, PTI Group Inc. (the
“Canadian Parent”), PTI Premium Camp Services Ltd. (“PTI Premium” and, together
with the Canadian Parent, the “Canadian Borrowers” and, together with the U.S.
Borrower, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), Wells Fargo, as administrative agent (in such capacity, the
“Administrative Agent”) and U.S. Collateral Agent, and Royal Bank of Canada
(“RBC”), as administrative agent and Canadian Collateral Agent for the Canadian
Lenders, and (b) the Security Agreement.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
     C. The Grantors have entered into the Security Agreement in order to induce
the Lenders to make Loans and the Issuing Banks to issue Letters of Credit.
Section 7.15 of Security Agreement provides that additional Domestic
Subsidiaries of the U.S. Borrower may become Grantors under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Grantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Grantor under the Security Agreement in order to induce the Lenders to make
additional Loans and the Issuing Banks to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued.
     Accordingly, the U.S. Collateral Agent and the New Grantor agree as
follows:
     SECTION 1. In accordance with Section 7.15 of the Security Agreement, the
New Grantor by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and the New Grantor hereby (a) agrees to all the terms and provisions of
the Security Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof in all
material respects. In furtherance of the foregoing, the New Grantor, as security
for the payment and performance in full of the Obligations (as defined in the
Security Agreement), does hereby create and grant to
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement

Page 32



--------------------------------------------------------------------------------



 



the U.S. Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a security interest in and lien
on all of the New Grantor’s right, title and interest in and to the Collateral
(as defined in the Security Agreement) of the New Grantor. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include the New Grantor.
     SECTION 2. The New Grantor represents and warrants to the U.S. Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).
     SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the U.S. Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Grantor and the U.S. Collateral Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.
     SECTION 4. The New Grantor hereby represents and warrants that Schedule I
attached hereto is true and correct.
     SECTION 5. Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.
     SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Security Agreement. All communications
and notices hereunder to the New Grantor shall be given to it at the address set
forth under its signature below.
     SECTION 9. The New Grantor agrees to reimburse the U.S. Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the U.S. Collateral Agent.
Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement


Page 33



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Grantor and the U.S. Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

            [Name Of New Grantor],
      By:           Name:           Title:           WELLS FARGO BANK, NATIONAL
ASSOCATION, as U.S. Collateral Agent,
      By:           Name:           Title:        

Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement


Page 34



--------------------------------------------------------------------------------



 



SCHEDULE I
to Supplement No.___ to the
Security Agreement
LOCATION OF COLLATERAL

      Description   Location      

Exhibit F-1 — Form of Amended and Restated U.S. Security Agreement


Page 35



--------------------------------------------------------------------------------



 



EXHIBIT F-2
[Form of]
AMENDED AND RESTATED CANADIAN SECURITY AGREEMENT
     AMENDED AND RESTATED CANADIAN SECURITY AGREEMENT (as supplemented from time
to time, this “Agreement”) dated as of December 10, 2010, among PTI GROUP INC.,
a corporation amalgamated under the laws of the Province of Alberta (the
“Canadian Parent”), PTI PREMIUM CAMP SERVICES LTD., a corporation amalgamated
under the laws of the Province of Alberta (“PTI Premium” and, together with the
Canadian Parent, the “Canadian Borrowers”), each Subsidiary of the Canadian
Borrowers listed on Schedule I hereto (each such Subsidiary individually a
“Guarantor” and collectively, the “Subsidiary Guarantors”; the Subsidiary
Guarantors and the Canadian Borrowers are referred to collectively herein as the
“Grantors”) and ROYAL BANK OF CANADA (“RBC”), as collateral agent (in such
capacity, the “Canadian Collateral Agent”) for the Secured Parties (as defined
herein).
INTRODUCTION
     A. The Grantors and The Bank of Nova Scotia, in its capacity as former
Canadian collateral agent, are parties to that certain Security Agreement dated
as of October 30, 2003 (as heretofore amended, restated and otherwise modified,
the “Existing Security Agreement”).
     B. Reference is made to (a) the Amended and Restated Credit Agreement dated
as of December 10, 2010 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Canadian Borrowers, Oil States
International, Inc. (the “U.S. Borrower” and, together with the Canadian
Borrowers, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), Wells Fargo Bank, National Association, as administrative agent (in
such capacity, the “Administrative Agent”) and U.S. Collateral Agent, and Royal
Bank of Canada, as administrative agent for the Canadian Lenders, and as
Canadian Collateral Agent for the Canadian Lenders, (b) the Amended and Restated
Canadian Subsidiary Guarantee Agreement dated as of December 10, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Canadian
Subsidiary Guarantee Agreement”) among the Subsidiary Guarantors and the
Canadian Collateral Agent, (c) the Amended and Restated U.S. Borrower Guarantee
Agreement dated as of December 10, 2010 (as amended, supplemented or otherwise
modified from time to time, the “U.S. Borrower Guarantee Agreement”) between the
U.S. Borrower and the Canadian Collateral Agent and (d) the Amended and Restated
PTI Holdco Sub Guarantee Agreement dated as of December 10, 2010 (as amended,
modified or supplemented from time to time the “PTI Holdco Sub Guarantee
Agreement” and, together with the Canadian Subsidiary Guarantee Agreement and
the U.S. Borrower Guarantee Agreement, the “Guarantee Agreements”) between PTI
Holdco Sub and the Canadian Collateral Agent.
     C. The Canadian Lenders have agreed to make Canadian Loans to the Canadian
Borrowers, and the Issuing Banks have agreed to issue Canadian Letters of Credit
for the accounts of the Canadian Borrowers, pursuant to, and upon the terms and
subject to the conditions specified in, the Credit Agreement. The Canadian
Subsidiary Guarantors and PTI
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 1



--------------------------------------------------------------------------------



 



Holdco Sub have agreed to guarantee, among other things, all the obligations of
the Canadian Borrowers under the Credit Agreement. The obligations of the
Canadian Lenders to make Canadian Loans and of the Issuing Banks to issue
Canadian Letters of Credit are conditioned upon, among other things, the
execution and delivery by the Grantors of an agreement in the form hereof to
secure, as applicable (a) the due and punctual payment by the Canadian Borrowers
of (i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Canadian Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the Canadian Borrowers under the Credit Agreement
in respect of any Canadian Letter of Credit, when and as due, including payments
in respect of reimbursement of disbursements, interest thereon and obligations
to provide cash collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Canadian Borrowers to the Secured Parties under the Credit Agreement and the
other Loan Documents, (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Canadian Borrowers under or
pursuant to the Credit Agreement and the other Loan Documents, (c) the due and
punctual payment and performance of all the covenants, agreements, obligations
and liabilities of each Grantor under or pursuant to this Agreement and the
other Loan Documents, (d) the due and punctual payment and performance of all
obligations of the Canadian Borrowers under each Hedging Agreement entered into
with any counterparty that was a Canadian Lender (or an Affiliate of a Canadian
Lender) at the time such Hedging Agreement was entered into and (e) the due and
punctual performance of all Banking Services Obligations provided to the
Canadian Borrowers or any Subsidiary by any Lender or any Affiliate of a Lender
(all the monetary and other obligations described in the preceding clauses
(a) through (e) being referred to collectively as the “Obligations”).
     Accordingly, the Grantors and the Canadian Collateral Agent, on behalf of
itself and each Secured Party (and each of their respective successors or
assigns), hereby (a) agree that the Existing Security Agreement is amended and
restated in its entirety by this Security Agreement and (b) further agree as
follows:
ARTICLE I
Definitions
     SECTION 1.01. Definition of Terms Used Herein. Unless the context otherwise
requires, all capitalized terms used but not defined herein shall have the
meanings set forth in the Credit Agreement. Except as otherwise specified
herein, all references to the “PPSA” shall mean the Personal Property Security
Act (Alberta).
     SECTION 1.02. Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 2



--------------------------------------------------------------------------------



 



     “Account Debtor” shall mean any person who is or who may become obligated
to any Grantor under, with respect to or on account of an Account.
     “Accounts” shall mean any and all right, title and interest of any Grantor
to payment for goods and services sold or leased, including any such right
evidenced by Chattel Paper, whether due or to become due, whether or not it has
been earned by performance, and whether now or hereafter acquired or arising in
the future, including accounts receivable from Affiliates of the Grantors.
     “Accounts Receivable” shall mean all Accounts and all right, title and
interest in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.
     “Chattel Paper” shall mean (a) a writing or writings which evidence both a
monetary obligation and a security interest in or a lease of specific Equipment
and (b) all other property now or hereafter constituting “chattel paper” under
the PPSA or its equivalent in other jurisdictions, in each case that are now or
hereafter owned by any Grantor.
     “Collateral” shall mean all (a) Accounts Receivable, (b) Documents,
(c) Documents of Title, (d) Equipment, (e) General Intangibles, (f) Instruments,
(g) Inventory, (h) Investment Property, (i) Money and (j) Proceeds.
     “Commodity Account” shall mean an account maintained by a Commodity
Intermediary in which a Commodity Contract is carried out for a Commodity
Customer.
     “Commodity Contract” shall mean a commodity futures contract, an option on
a commodity futures contract, a commodity option or any other contract that, in
each case, is (a) traded on or subject to the rules of a board of trade that has
been designated as a contract market for such a contract pursuant to the federal
commodities laws or (b) traded on a foreign commodity board of trade, exchange
or market, and is carried on the books of a Commodity Intermediary for a
Commodity Customer.
     “Commodity Customer” shall mean a person for whom a Commodity Intermediary
carries a Commodity Contract on its books.
     “Commodity Intermediary” shall mean (a) a person who is registered as a
futures commission merchant or registrant under any Canadian commodities laws or
(b) a person who in the ordinary course of its business provides clearance or
settlement services for a board of trade that has been designated as a contract
market pursuant to federal commodities laws.
     “Control” shall mean “control” within the meaning of such term in the
Personal Property Security Act (Alberta) (the “PPSA”).
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 3



--------------------------------------------------------------------------------



 



     “Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or which such Grantor otherwise has the right to
license, or granting any right to such Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.
     “Copyrights” shall mean all of the following now owned or hereafter
acquired by any Grantor: (a) all copyright rights in any work subject to the
copyright laws of Canada or any other country, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in Canada or any other country.
     “Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
     “Documents” shall mean all instruments, files, records, ledger sheets and
documents covering or relating to any of the Collateral.
     “Documents of Title” shall mean all present and future documents of title
of any Grantor, whether negotiable or otherwise including all warehouse receipts
and bills of lading.
     “Equipment” shall mean all equipment, furniture and furnishings, and all
tangible personal property similar to any of the foregoing, including tools,
parts and supplies of every kind and description, all vehicles of every kind or
description and all improvements, accessions or appurtenances thereto, that are
now or hereafter owned by any Grantor.
     “General Intangibles” shall mean all choses in action and causes of action
and all other assignable intangible personal property, business and undertaking
of any Grantor of every kind and nature (other than Accounts Receivable) now
owned or hereafter acquired by any Grantor, including rights and interests in
partnerships, limited partnerships, limited liability companies and other
entities (in each case to the extent not constituting Securities), corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Hedging
Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor to secure payment by an Account Debtor of any of the Accounts
Receivable.
     “Instruments” shall mean all present and future bills, notes and cheques
(as such are defined pursuant to the Bills of Exchange Act (Canada) of any
Grantor, and all other writings that evidence a right to the payment of money
and are of a type that in the ordinary course of business are transferred by
delivery without any necessary endorsement or assignment.
     “Intellectual Property” shall mean all intellectual and similar property of
any Grantor of every kind and nature now owned or hereafter acquired by any
Grantor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software and
databases and all embodiments or fixations thereof and related documentation,
registrations
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 4



--------------------------------------------------------------------------------



 



and franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.
     “Inventory” shall mean all goods of any Grantor, whether now owned or
hereafter acquired, held for sale or lease, or furnished or to be furnished by
any Grantor under contracts of service, or consumed in any Grantor’s business,
including raw materials, intermediates, work in process, packaging materials,
finished goods, semi-finished inventory, scrap inventory, manufacturing supplies
and spare parts, and all such goods that have been returned to or repossessed by
or on behalf of any Grantor.
     “Investment Property” shall mean all Securities (whether certificated or
uncertificated), Securities Accounts, Commodity Contracts and Commodity Accounts
of any Grantor, whether now owned or hereafter acquired by any Grantor.
     “License” shall mean any Patent License, Trademark License, Copyright
License or other similar license or sublicense to which any Grantor is a party
(other than those license agreements in existence on the date hereof and those
license agreements entered into after the date hereof, which by their terms
prohibit assignment or a grant of a security interest by such Grantor as
licensee thereunder).
     “Money” means all present and future money of any Grantor, whether
authorized or adopted by the Parliament of Canada as part of its currency or any
foreign government as part of its currency.
     “Obligations” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
     “Patent License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to make, use or sell any invention
on which a Patent, now or hereafter owned by any Grantor or which any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
     “Patents” shall mean all of the following now owned or hereafter acquired
by any Grantor: (a) all letters patent of Canada or any other country, all
registrations and recordings thereof, and all applications for letters patent of
Canada or any other country, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.
     “Perfection Certificate” shall mean a certificate substantially in the form
of Annex 1 hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the Canadian
Parent.
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 5



--------------------------------------------------------------------------------



 



     “Proceeds” shall mean any consideration received directly or indirectly
from the sale, exchange, license, lease or other disposition of any asset or
property that constitutes Collateral, any value received as a consequence of the
possession of any Collateral and any payment received from any insurer or other
person or entity as a result of the destruction, loss, theft, damage or other
involuntary conversion of whatever nature of any asset or property which
constitutes Collateral, and shall include (b) any and all other amounts from
time to time paid or payable under or in connection with any of the Collateral.
     “Secured Parties” shall mean (a) the Canadian Lenders, (b) the Canadian
Administrative Agent, (c) the Canadian Collateral Agent, (d) the Issuing Banks
which issue Canadian Letters of Credit, (e) each counterparty to a Hedging
Agreement entered into with a Canadian Borrower if such counterparty was a
Canadian Lender (or an Affiliate of a Canadian Lender) at the time the Hedging
Agreement was entered into, (f) the Banking Services Providers, (g) the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Loan Document and (h) the successors and assigns of each of the foregoing.
     “Securities” shall mean any obligation of an issuer or any shares,
participations or other interests in an issuer or in property or an enterprise
of an issuer which (a) are represented by a certificate representing a security
in bearer or registered form, or the transfer of which may be registered upon
books maintained for that purpose by or on behalf of the issuer, (b) are one of
a class or series or by its terms is divisible into a class or series of shares,
participations, interests or obligations, (c) are, or are of a type, dealt with
or traded on securities exchanges or securities markets, or (d) are a security
not evidenced by a security certificate, the issue and transfer of which is
registered or recorded in records maintained for that purpose by or on behalf of
the issuer, and all substitutions therefore and dividends and income derived
therefrom.
     “Securities Account” shall mean an account to which a Securities are or may
be credited in accordance with an agreement under which the person maintaining
the account undertakes to treat the person for whom the account is maintained as
entitled to exercise rights that comprise the Securities.
     “Securities Intermediary” shall mean (a) a clearing corporation or (b) a
person, including a bank or broker, that in the ordinary course of its business
maintains Securities Accounts for others and is acting in that capacity.
     “Security Interest” shall have the meaning assigned to such term in
Section 2.01.
     “Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or which any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.
     “Trademarks” shall mean all of the following now owned or hereafter
acquired by any Grantor: (a) all trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 6



--------------------------------------------------------------------------------



 



business identifiers, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, and all extensions or renewals thereof, (b) all goodwill associated
therewith or symbolized thereby and (c) all other assets, rights and interests
that uniquely reflect or embody such goodwill.
     SECTION 1.03. Rules of Interpretation. The rules of interpretation
specified in Section 1.02 of the Credit Agreement shall be applicable to this
Agreement.
ARTICLE II
Security Interest
     SECTION 2.01. Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations applicable to each
Grantor, each Grantor hereby bargains, sells, conveys, assigns, sets over,
mortgages, pledges, hypothecates and transfers to the Canadian Collateral Agent,
its successors and assigns, for the ratable benefit of the Secured Parties, and
hereby grants to the Canadian Collateral Agent, its successors and assigns, for
the ratable benefit of the Secured Parties, a security interest in, all of such
Grantor’s right, title and interest in, to and under the Collateral (the
“Security Interest”).
     SECTION 2.02. No Assumption of Liability. The Security Interest is granted
as security only and shall not subject the Canadian Collateral Agent or any
other Secured Party to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Collateral.
ARTICLE III
Representations and Warranties
     The Grantors jointly and severally represent and warrant to the Canadian
Collateral Agent and the Secured Parties that:
     SECTION 3.01. Perfection Certificate. The Perfection Certificate has been
duly prepared, completed and executed and the information set forth therein is
correct and complete in all material respects.
     SECTION 3.02. Validity of Security Interest. The Security Interest
constitutes (a) a legal and valid security interest in all the Collateral
securing the payment and performance of the Obligations applicable to such
Grantor and (b) a perfected security interest in all Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the applicable province or
territory in Canada pursuant to applicable personal property security
legislation. The Security Interest is and shall be prior to any other Lien on
any of the Collateral, other than Liens expressly permitted to be prior to the
Security Interest pursuant to Section 6.02 of the Credit Agreement.
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 7



--------------------------------------------------------------------------------



 



     SECTION 3.03. Absence of Other Liens. The Collateral is owned by the
Grantors free and clear of any Lien, except for Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement or Liens which were granted
pursuant to the Existing Credit Agreements and which will be discharged on or
before the Effective Date.
     SECTION 3.04. Control. No Grantor has granted Control over any Investment
Property to any person other than the Canadian Collateral Agent.
ARTICLE IV
Covenants
     SECTION 4.01. Protection of Security. Each Grantor shall, at its own cost
and expense, take any and all actions necessary to defend title to the
Collateral against all persons and to defend the Security Interest of the
Canadian Collateral Agent in the Collateral and the priority thereof against any
Lien not expressly permitted pursuant to Section 6.02 of the Credit Agreement.
     SECTION 4.02. Further Assurances. Each Grantor agrees, at its own expense,
to execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Canadian Collateral
Agent may from time to time reasonably request to better assure, preserve,
protect and perfect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any financing statements or other documents in
connection herewith or therewith. If an amount in excess of Cdn. $1,000,000
payable under or in connection with any of the Collateral shall be or become
evidenced by any promissory note or other instrument, such note or instrument
shall be pledged and delivered to the Canadian Collateral Agent within 10 days,
duly endorsed in a manner satisfactory to the Canadian Collateral Agent.
     SECTION 4.03. Continuing Obligations of the Grantors. Each Grantor shall
remain liable to observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Collateral, all in accordance with the terms and conditions
thereof, and each Grantor jointly and severally agrees to indemnify and hold
harmless the Canadian Collateral Agent and the Secured Parties from and against
any and all liability for such performance.
     SECTION 4.04. Attachment. The parties acknowledge that value has been
given; each Grantor has rights in the Collateral; and the parties have not
agreed to postpone the time for attachment of the Security Interest. In respect
of Collateral in which any Grantor obtains an interest after the execution and
delivery of this Agreement, the Security Interest shall attach thereto
immediately upon such Grantor obtaining such rights.
     SECTION 4.05. Exception re Leasehold Interests and Contractual Rights. The
last day of the term of any lease, sublease or agreement therefor is
specifically excepted from the Security Interest, but the applicable Grantor
agrees to stand possessed of such last day in trust for
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 8



--------------------------------------------------------------------------------



 



any person acquiring such interest of such Grantor. To the extent that the
creation of the Security Interest would constitute a breach or cause the
acceleration of any agreement, right, licence or permit to which any Grantor is
a party, the Security Interest shall not attach thereto but such Grantor shall
hold its interest therein in trust for the Canadian Collateral Agent, and shall
assign such agreement, right, license or permit to the Canadian Collateral Agent
forthwith upon obtaining the consent of the other party thereto.
     SECTION 4.06. No Changes. No Grantor shall change its name or its chief
executive office or the location of the office where it keeps its records
regarding its Accounts Receivable without giving 15 days prior written notice to
the Canadian Collateral Agent.
     SECTION 4.07. Control. No Grantor shall grant Control over any Investment
Property forming part of the Collateral to any person other than the Canadian
Collateral Agent.
ARTICLE V
Power of Attorney
     SECTION 5.01. Each Grantor irrevocably makes, constitutes and appoints the
Canadian Collateral Agent (and all officers, employees or agents designated by
the Canadian Collateral Agent) as such Grantor’s true and lawful agent and
attorney-in-fact, and in such capacity the Canadian Collateral Agent shall have
the right, with power of substitution for each Grantor and in each Grantor’s
name or otherwise, for the use and benefit of the Canadian Collateral Agent and
the Secured Parties, upon the occurrence and during the continuance of an Event
of Default (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts
Receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Canadian Collateral Agent; and
(h) to use, sell, assign, transfer, pledge, make any agreement with respect to
or otherwise deal with all or any of the Collateral, and to do all other acts
and things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Canadian Collateral Agent were the absolute owner of
the Collateral for all purposes; provided, however, that nothing herein
contained shall be construed as requiring or obligating the Canadian Collateral
Agent or any Secured Party to make any commitment or to make any inquiry as to
the nature or sufficiency of any payment received by the Canadian Collateral
Agent or any Secured Party, or to present or file any claim or notice, or to
take any action with respect to the Collateral or any part thereof or the moneys
due or to become due in respect thereof or any property covered thereby, and no
action taken or omitted to be taken by the Canadian Collateral Agent or any
Secured Party with respect to the Collateral or any part thereof shall give rise
to any defense, counterclaim or offset in favor of any Grantor or to any claim
or action against the Canadian
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 9



--------------------------------------------------------------------------------



 



Collateral Agent or any Secured Party. It is understood and agreed that the
appointment of the Canadian Collateral Agent as the agent and attorney-in-fact
of the Grantors for the purposes set forth above is coupled with an interest and
is irrevocable. The provisions of this Section shall in no event relieve any
Grantor of any of its obligations hereunder or under any other Loan Document
with respect to the Collateral or any part thereof or impose any obligation on
the Canadian Collateral Agent or any Secured Party to proceed in any particular
manner with respect to the Collateral or any part thereof, or in any way limit
the exercise by the Canadian Collateral Agent or any Secured Party of any other
or further right which it may have on the date of this Agreement or hereafter,
whether hereunder, under any other Loan Document, by law or otherwise. The
Canadian Collateral Agent and the other Secured Parties shall be accountable
only for amounts actually received as a result of the exercise of the powers
granted to them herein, and neither they nor their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or wilful misconduct.
ARTICLE VI
Remedies
     SECTION 6.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Canadian Collateral Agent on demand, and it is agreed that the
Canadian Collateral Agent shall have the right to take any of or all the
following actions at the same or different times: (a) with respect to any
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Collateral by the applicable Grantors to the Canadian Collateral Agent, or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or non-exclusive basis, any such Collateral throughout the world on
such terms and conditions and in such manner as the Canadian Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained), and (b) to the
extent permitted by applicable laws, with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Collateral and without liability for trespass to enter any premises where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral and, generally, to exercise any and all rights afforded to a
secured party under the PPSA or other applicable law. Without limiting the
generality of the foregoing, each Grantor agrees that the Canadian Collateral
Agent shall have the right, subject to the mandatory requirements of applicable
law, to sell or otherwise dispose of all or any part of the Collateral, at
public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Canadian Collateral Agent
shall deem appropriate. The Canadian Collateral Agent shall be authorized at any
such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Canadian Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 10



--------------------------------------------------------------------------------



 



waives (to the extent permitted by law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.
     The Canadian Collateral Agent shall give the Grantors such prior written
notice as may be required under the PPSA or other applicable law of the Canadian
Collateral Agent’s intention to make any sale of Collateral. Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Canadian Collateral
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Canadian Collateral Agent may (in its
sole and absolute discretion) determine. The Canadian Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Canadian Collateral Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Canadian Collateral Agent until the sale price is paid by the purchaser or
purchasers thereof, but the Canadian Collateral Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. At any public (or, to the extent permitted by
law, private) sale made pursuant to this Section, any Secured Party may bid for
or purchase, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Canadian Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Grantor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Canadian Collateral Agent shall have entered into such an
agreement, all Events of Default shall have been remedied and the Obligations
paid in full. As an alternative to exercising the power of sale herein conferred
upon it, the Canadian Collateral Agent may proceed by a suit or suits at law or
in equity to foreclose this Agreement and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.
Each Grantor agrees that the Canadian Collateral Agent shall have the right,
upon the occurrence and during the continuance of an Event of Default, to
exercise the following remedies in addition
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 11



--------------------------------------------------------------------------------



 



to any other remedies available at law or equity or contained in this Agreement
or any other Loan Document, all of which remedies shall be independent and
cumulative:

  (a)   occupy and use any premises occupied by any Grantor and use all or any
of such premises and the Equipment and other Collateral located thereon;

  (b)   take such steps and expend such monies as it considers necessary or
desirable in its sole discretion to maintain, preserve and protect the
Collateral, including payments on account of other security interests affecting
the Collateral; provided that the Canadian Collateral Agent shall have no
obligation to take any such actions or make any such expenditures; but any such
amounts paid by the Canadian Collateral Agent shall be added to the Obligations
and shall be secured hereby;

  (c)   collect any rents, income, and profits received in connection with the
business of any Grantor or the Collateral, without carrying on such business;

  (d)   carry on the business of any Grantor or any portion thereof;

  (e)   borrow money for the maintenance, preservation or protection of the
Collateral or for the carrying on of the business of any Grantor, and charge and
grant further security interests in the Collateral in priority to the Security
Interest, as security for the money so borrowed;

  (f)   appoint by instrument in writing a receiver, or a receiver and manager
(each of which is herein called a “Receiver”) in respect of any Grantor and/or
the Collateral or any portion thereof;

  (g)   apply to any court of competent jurisdiction for the appointment of a
receiver or a receiver and manager in respect of any Grantor and/or the
Collateral or any portion thereof; and

  (h)   file proofs of claim and other documents in order to have the claims of
the Secured Parties lodged in any bankruptcy, winding-up, or other judicial
proceeding relating to any Grantor or the Collateral.

Any Receiver appointed by the Canadian Collateral Agent may be any person or
persons, and the Canadian Collateral Agent may remove any Receiver so appointed
and appoint another or others instead. The Receiver may exercise all powers of
the Canadian Collateral Agent as provided in this Agreement or any other Loan
Document. The Receiver shall act as agent for the Canadian Collateral Agent for
the purposes of taking possession of the Collateral, and (except as provided
below) as agent for the applicable Grantor for all other purposes, including
without limitation the occupation of any premises of such Guarantor and in
carrying on such Grantor’s business. For the purposes of realizing upon the
Security Interest, the Receiver may sell, lease, or otherwise dispose of
Collateral as agent for any Grantor or as agent for the Canadian Collateral
Agent as it may determine in its discretion. Each Grantor agrees to ratify and
confirm all actions of the
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 12



--------------------------------------------------------------------------------



 



Receiver acting as agent for such Grantor, and to release and indemnify the
Receiver in respect of all such actions.
     SECTION 6.02. Application of Proceeds. The Canadian Collateral Agent shall
apply the proceeds of any collection or sale of the Collateral, as well as any
Collateral consisting of cash, in accordance with Section 7.05 of the Credit
Agreement. The Canadian Collateral Agent shall have absolute discretion as to
the time of application of any such proceeds, moneys or balances in accordance
with this Agreement and the Credit Agreement. Upon any sale of the Collateral by
the Canadian Collateral Agent (including pursuant to a power of sale granted by
statute or under a judicial proceeding), the receipt of the Canadian Collateral
Agent or of the officer making the sale shall be a sufficient discharge to the
purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Canadian Collateral Agent or such officer or be
answerable in any way for the misapplication thereof.
     SECTION 6.03. Grant of License to Use Intellectual Property. For the
purpose of enabling the Canadian Collateral Agent to exercise rights and
remedies under this Article at such time as the Canadian Collateral Agent shall
be lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Canadian Collateral Agent an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to the Grantors)
to use, license or sub-license any of the Collateral consisting of Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof. The use of
such license by the Canadian Collateral Agent shall be exercised, at the option
of the Canadian Collateral Agent, upon the occurrence and during the
continuation of an Event of Default; provided that any license, sub-license or
other transaction entered into by the Canadian Collateral Agent in accordance
herewith shall be binding upon the Grantors notwithstanding any subsequent cure
of an Event of Default.
ARTICLE VII
Miscellaneous
     SECTION 7.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Guarantor shall be given to it at its address or telecopy
number set forth on Schedule I, with a copy to the Canadian Borrowers.
     SECTION 7.02. Security Interest Absolute. All rights of the Canadian
Collateral Agent hereunder, the Security Interest and all obligations of the
Grantors hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 13



--------------------------------------------------------------------------------



 



amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.
     SECTION 7.03. Survival of Agreement. All covenants, agreements,
representations and warranties made by any Grantor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Secured Parties and shall survive the making by the Canadian Lenders of the
Canadian Loans, and the execution and delivery to the Canadian Lenders of any
notes evidencing such Canadian Loans, regardless of any investigation made by
the Canadian Lenders or on their behalf, and shall continue in full force and
effect until this Agreement shall terminate.
     SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall
become effective as to any Grantor when a counterpart hereof executed on behalf
of such Grantor shall have been delivered to the Canadian Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Canadian Collateral
Agent, and thereafter shall be binding upon such Grantor and the Canadian
Collateral Agent and their respective successors and assigns, and shall inure to
the benefit of such Grantor, the Canadian Collateral Agent and the other Secured
Parties and their respective successors and assigns, except that no Grantor
shall have the right to assign or transfer its rights or obligations hereunder
or any interest herein or in the Collateral (and any such assignment or transfer
shall be void) except as expressly contemplated by this Agreement, the Credit
Agreement or the other Loan Documents. This Agreement shall be construed as a
separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.
     SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Grantor or the Canadian Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
     SECTION 7.06. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE PROVINCE OF ALBERTA, CANADA.
     SECTION 7.07. Waivers; Amendment. (a) No failure or delay of the Canadian
Collateral Agent in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Canadian Collateral Agent
hereunder and of the Canadian Collateral Agent and the other Secured Parties
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 14



--------------------------------------------------------------------------------



 



that they would otherwise have. No waiver of any provisions of this Agreement or
any other Loan Document or consent to any departure by any Grantor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice to or demand on
any Grantor in any case shall entitle such Grantor or any other Grantor to any
other or further notice or demand in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Canadian Collateral Agent and the Grantor or Grantors with respect
to which such waiver, amendment or modification is to apply, subject to any
consent required in accordance with Section 9.08 of the Credit Agreement.
     SECTION 7.08. [Intentionally Omitted]
     SECTION 7.09. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
     SECTION 7.10. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract and shall become effective as
provided in Section 7.04. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.
     SECTION 7.11. Headings. Article and Section headings used herein are for
the purpose of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
     SECTION 7.12. Jurisdiction; Consent to Service of Process. (a) Each Grantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of the Provinces of Ontario and
Alberta, Canada, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Canadian Collateral Agent, the Canadian Administrative
Agent, the Issuing Banks which issue Canadian Letters of Credit or any Canadian
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against any Grantor or its properties in
the courts of any jurisdiction.
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 15



--------------------------------------------------------------------------------



 



     (b) Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in the
courts of the Provinces of Ontario and Alberta, Canada. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 7.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     SECTION 7.13. Termination. This Agreement and the Security Interest shall
terminate when all the Obligations have been indefeasibly paid in full, the
Canadian Lenders have no further commitment to lend, the Canadian L/C Exposure
has been reduced to zero and the Issuing Banks have no further commitment to
issue Canadian Letters of Credit under the Credit Agreement, at which time the
Canadian Collateral Agent shall execute and deliver to the Grantors, at the
Grantors’ expense, all PPSA financing change statements, discharges and similar
documents which the Grantors shall reasonably request to evidence such
termination. Any execution and delivery of discharges or documents pursuant to
this Section 7.14 shall be without recourse to or warranty by the Canadian
Collateral Agent. A Grantor (other than the Canadian Borrower) shall
automatically be released from its obligations hereunder and the Security
Interest in the Collateral of such Grantor shall be automatically released in
the event that all the issued and outstanding shares of such Grantor shall be
sold, transferred or otherwise disposed of to a person that is not a Subsidiary
of the Canadian Borrowers in accordance with the terms of the Credit Agreement;
provided that the Required Lenders shall have consented to such sale, transfer
or other disposition (to the extent required by the Credit Agreement) and the
terms of such consent did not provide otherwise.
     SECTION 7.14. Additional Grantors. Pursuant to Section 5.09 of the Credit
Agreement, each Subsidiary that is a Material Subsidiary of the Canadian Parent
that was not a Material Subsidiary on the date of the Credit Agreement is
required to enter into this Agreement as a Subsidiary Grantor. Upon execution
and delivery after the date hereof by the Canadian Collateral Agent and such
Canadian Subsidiary of an instrument in the form of Annex 2 hereto, such
Canadian Subsidiary shall become a Grantor hereunder with the same force and
effect as if originally named as a Grantor herein. The execution and delivery of
any instrument adding an additional Grantor as a party to this Agreement shall
not require the consent of any other Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.
     SECTION 7.15. Collateral. Collateral shall not include any property or
assets the granting of a Lien on, or a security interest in, which would result
in adverse tax consequences to the U.S. Borrower or any Subsidiary including,
without limitation, (1) that certain Forward Subscription Agreement (Principal),
dated on or about the Effective Date, between PTI Premium, as issuer, and PTI
Mars Holdco 1, LLC, as subscriber, (2) that certain Forward Subscription
Agreement (Interest), dated on or about the Effective Date, between PTI Premium,
as issuer, and PTI Mars Holdco 1, LLC, as subscriber, (3) that certain
Assignment of Forward
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 16



--------------------------------------------------------------------------------



 



Subscription Agreement (Principal), dated on or about the Effective Date,
between PTI Premium, as assignor, and the U.S. Borrower, as assignee, and
(4) that certain Loan Agreement, dated on or about the Effective Date, between
the U.S. Borrower, as lender, and PTI Premium, as borrower, and any rights under
or interests in any of the foregoing (including, without limitation, any
“assigned rights” as defined in the agreement listed in clause (3) above).
     SECTION 7.16. Fraudulent Conveyance. Notwithstanding anything contained
herein to the contrary, it is the intention of each Grantor, the Canadian
Collateral Agent and the other Secured Parties that the amount of the Obligation
secured by each Grantor’s interests in any of its real or personal property
shall be in, but not in excess of, the maximum amount permitted by fraudulent
conveyance, fraudulent transfer and other similar law, rule or regulation of any
Governmental Authority or any Canadian authority applicable to such Grantor.
Accordingly, notwithstanding anything to the contrary contained in this
Agreement in any other agreement or instrument executed in connection with the
payment of any of the Obligations, the amount of the Obligations secured by each
Grantor’s interests in any of its real or personal property pursuant to this
Agreement shall be limited to an aggregate amount equal to the largest amount
that would not render such Grantor’s obligations hereunder or the liens and
security interest granted to the Canadian Collateral Agent hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable Insolvency Law or other law, rule
or regulation of any Governmental Authority or any Canadian authority.
     SECTION 7.17. Amendment and Restatement. The Grantors and Royal Bank of
Canada have agreed that this Agreement is an amendment and restatement of the
Existing Security Agreement in its entirety and the terms and provisions hereof
supersede the terms and provisions thereof, and this Agreement is not a new or
substitute agreement or novation of the Existing Security Agreement. All the
rights, titles, liens, security interests, and assignments securing the
Obligations (as defined in the Existing Security Agreement) shall secure the
Obligations, insofar and only insofar as the same cover the Collateral, and all
liens, security interests, and assignments against the Collateral securing the
Obligations (as defined in the Existing Security Agreement) are hereby renewed,
extended, and modified to secure the Obligations.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.
[SIGNATURE PAGES FOLLOW]
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 17



--------------------------------------------------------------------------------



 



            PTI GROUP INC.
      By:           Name:           Title:           PTI PREMIUM CAMP SERVICES
LTD.
      By:           Name:           Title:           [EACH OF THE GUARANTORS
LISTED ON SCHEDULE I HERETO]
      by:           Name:           Title:   Authorized Officer        ROYAL
BANK OF CANADA, as
Canadian Collateral Agent
      By:           Name:           Title:      

Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 18



--------------------------------------------------------------------------------



 



SCHEDULE I
GUARANTORS
Crown Camp Services Ltd.
PTI Camp Installations Ltd.
PTI International Inc.
PTI International Ltd.
PTI Noble Structures, Inc.
PTI Travco Modular Structures Ltd.
Stinger Wellhead Protection (Canada) Inc.
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 19



--------------------------------------------------------------------------------



 



Annex 1 to the
Amended and Restated
Canadian Security Agreement
[Form of]
PERFECTION CERTIFICATE
     Reference is made to (a) the Amended and Restated Credit Agreement dated as
of December 10, 2010 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Oil States International, Inc. (the
“U.S. Borrower”), PTI Group Inc. (the “Canadian Parent”), PTI Premium Camp
Services Ltd. (“PTI Premium” and, together with the Canadian Parent, the
“Canadian Borrowers” and, together with the U.S. Borrower, the “Borrowers”), the
lenders from time to time party thereto (the “Lenders”), Wells Fargo Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “U.S.
Collateral Agent”) for the Lenders, and Royal Bank of Canada (“RBC”), as
administrative agent and collateral agent for the Canadian Lenders (in such
capacity, the “Canadian Collateral Agent”), and (b) the Amended and Restated
Canadian Security Agreement dated as of December 10, 2010, (as amended,
supplemented or otherwise modified from time to time, the “Canadian Security
Agreement”) among the Canadian Borrower, the Subsidiary Guarantors party thereto
and the Canadian Collateral Agent. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement or
the Canadian Security Agreement, as applicable.
     The undersigned, the Chief Financial Officer of the Canadian Borrowers,
hereby certifies to the Canadian Collateral Agent and each other Secured Party
as follows:
     1. Names.
     (a) Set forth in Schedule 1(A) is the exact corporate name of each Grantor,
as such name appears in its respective certificate of incorporation or
amalgamation, along with any respective corporate access numbers.
     (b) Set forth in Schedule 1(B) is each other corporate name each Grantor
has had in the past five years, together with the date of the relevant change.
     (c) Set forth in Schedule 1(C) is a list of all trade names used by each
Grantor or any of its divisions or other business units in connection with the
conduct of its business or the ownership of its properties at any time during
the past five years.
     2. Current Locations.
     (a) Set forth in Schedule 2(A) opposite the name of each Grantor are all
locations where such Grantor maintains any material books or records relating to
any Accounts Receivable (with each location at which material chattel paper, if
any, is kept being indicated by an “*”).
     (b) Set forth in schedule 2(B) opposite the name of each Grantor are all
the locations maintained by the Canadian Parent and its Subsidiaries where such
Grantor regularly maintains material amounts of any Collateral constituting
Equipment or Goods not identified above.
     (c) The location of the Chief Executive Office for the Canadian Borrowers
and the Canadian Subsidiary Guarantors is 3790 — 98 Street NW, Edmonton, Alberta
T6E 6B4.
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this certificate on
this 10th day of December, 2010.

            PTI GROUP INC.
              Name:   Mark Menard        Title:   Chief Financial Officer       
PTI PREMIUM CAMP SERVICES LTD.
              Name:   Mark Menard        Title:   Chief Financial Officer     

Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement


Page 21



--------------------------------------------------------------------------------



 



SCHEDULE 1(A)
Name and Jurisdiction — Canadian Grantors

                  Province of         Incorporation or     Legal Name of Grantor
  Formation   Corporate Access Number
PTI Group Inc.
  Alberta     209197326  
PTI Premium Camp Services Ltd.
  Alberta     20710159  
PTI Camp Installations Ltd.
  Alberta     204710800  
PTI International Inc.
  Alberta     2010496053  
PTI International Ltd.
  Alberta     20564953  
PTI Noble Structures Inc.
  Alberta     2011718711  
Crown Camp Services Ltd.
  Alberta     203728555  
PTI Travco Modular Structures Ltd.
  Alberta     20212942  
Stinger Wellhead Protection (Canada) Incorporated
  Alberta     2011669849  

Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement

Page 22



--------------------------------------------------------------------------------



 



SCHEDULE 1(B)
Previous Names

          Grantor   Other Name / Previous Name   Date of Name Change
Stinger Wellhead Protection (Canada) Incorporated
  1166984 Alberta Ltd.   February 10, 2006

Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement

Page 23



--------------------------------------------------------------------------------



 



SCHEDULE 2(A)
Material Books and Records Locations

              Grantor   Mailing Address   City   Province
PTI Group Inc.
  3790 — 98 Street NW   Edmonton   Alberta
PTI Premium Camp Services Ltd.
  3790 — 98 Street NW   Edmonton   Alberta
PTI Camp Installations Ltd.
  3790 — 98 Street NW   Edmonton   Alberta
PTI International Inc.
  3790 — 98 Street NW   Edmonton   Alberta
PTI International Ltd.
  3790 — 98 Street NW   Edmonton   Alberta
PTI Noble Structures Inc.
  3790 — 98 Street NW   Edmonton   Alberta
Crown Camp Services Ltd.
  3790 — 98 Street NW   Edmonton   Alberta
PTI Travco Modular Structures Ltd.
  3790 — 98 Street NW   Edmonton   Alberta
Stinger Wellhead Protection (Canada) Incorporated
  #334, 28042 Hwy 11   Red Deer   Alberta

Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement

Page 24



--------------------------------------------------------------------------------



 



SCHEDULE 2(B)
Locations of Material Collateral

              Grantor   Mailing Address   City   Province
PTI Group Inc.
  3790 — 98 Street NW   Edmonton   Alberta
PTI Premium Camp Services Ltd.
  3790 — 98 Street NW   Edmonton   Alberta
PTI Premium Camp Services Ltd.
  220 & 230 Diamond Ave   Spruce Grove   Alberta
PTI Premium Camp Services Ltd.
  Lot 3, SE-2-71-6-W6 County
Industrial Park   Grand Prairie   Alberta
PTI Premium Camp Services Ltd.
  Beaver River Lodge

E 1/2 1-94-11-W4   Fort McMurray   Alberta
PTI Premium Camp Services Ltd.
  Athabasca Lodge

SE 1/4 & NE 1/4 1-94-11-W4M   Fort McMurray   Alberta
PTI Premium Camp Services Ltd.
  Wapasu Lodge

E 1/2 29 Township 095-07-W4M, SE 28 & W 1/2 28 Township 095-07-W4M   Fort
McMurray   Alberta
PTI Premium Camp Services Ltd.
  Conklin Lodge

W 1/2-10-77-8-4   Fort McMurray   Alberta
PTI Premium Camp Services Ltd.
  16511 — 116 Ave NW   Edmonton   Alberta
PTI Premium Camp Services Ltd.
  207 — 10020 Franklin Ave   Fort McMurray   Alberta
PTI Premium Camp Services Ltd.
  5702 — 57 Ave   Grimshaw   Alberta
PTI Camp Installations Ltd.
  3790 — 98 Street NW   Edmonton   Alberta
PTI International Inc.
  3790 — 98 Street NW   Edmonton   Alberta
PTI International Ltd.
  3790 — 98 Street NW   Edmonton   Alberta
PTI Noble Structures Inc.
  21216 — 113 Ave   Edmonton   Alberta
Crown Camp Services Ltd.
  3790 — 98 Street NW   Edmonton   Alberta
PTI Travco Modular Structures Ltd.
  1507 — 8 Street   Nisku   Alberta

Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement

Page 25



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   City   Province
Stinger Wellhead
Protection (Canada) Incorporated
  #334, 28042 Hwy 11   Red Deer   Alberta
Stinger Wellhead
Protection (Canada) Incorporated
  455, 808 — 4 Ave SW   Calgary   Alberta
Stinger Wellhead
Protection (Canada) Incorporated
  11303 — 96 Ave   Grand Prairie   Alberta
Stinger Wellhead
Protection (Canada)
Incorporated
  1505 Semrau Drive NW   Medicine Hat   Alberta

Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement

Page 26



--------------------------------------------------------------------------------



 



Annex 2 to the
Amended and Restated
Canadian Security Agreement
     SUPPLEMENT NO. __ dated as of [_____________] (the “Supplement”), to the
Amended and Restated Canadian Security Agreement dated as of December 10, 2010
(the “Security Agreement”), among PTI GROUP INC., a corporation amalgamated
under the laws of the Province of Alberta, (the “Canadian Parent”), PTI PREMIUM
CAMP SERVICES LTD., a corporation amalgamated under the laws of the Province of
Alberta (“PTI Premium” and, together with the Canadian Parent, the “Canadian
Borrowers”), each subsidiary of the Canadian Borrowers listed on Schedule I
thereto (each such subsidiary individually a “Subsidiary Guarantor” and,
collectively, the “Subsidiary Guarantors”; the Subsidiary Guarantors and the
Canadian Borrowers are referred to collectively herein as the “Grantors”) and
ROYAL BANK OF CANADA (“RBC”), as collateral agent (in such capacity, the
“Canadian Collateral Agent”) for the Secured Parties (as defined herein).
     A. Reference is made to (a) the Amended and Restated Credit Agreement dated
as of December 10, 2010 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Canadian Borrowers, Oil States
International Inc. (the “U.S. Borrower” and, together with the Canadian
Borrowers, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), Wells Fargo Bank, National Association, as administrative agent (in
such capacity, the “Administrative Agent”) and U.S. Collateral Agent, and Royal
Bank of Canada, as administrative agent and Canadian Collateral Agent for the
Canadian Lenders, and (b) the Security Agreement.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
     C. The Grantors have entered into the Security Agreement in order to induce
the Canadian Lenders to make Canadian Loans and the Issuing Banks to issue
Canadian Letters of Credit. Section 7.15 of Security Agreement provides that
additional Canadian Subsidiaries of the Canadian Borrowers may become Grantors
under the Security Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Canadian Subsidiary (the “New Grantor”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Grantor under the Security Agreement in order to induce
the Canadian Lenders to make additional Canadian Loans and the Issuing Banks to
issue additional Canadian Letters of Credit and as consideration for Canadian
Loans previously made and Canadian Letters of Credit previously issued.
     Accordingly, the Canadian Collateral Agent and the New Grantor agree as
follows:
     SECTION 1. In accordance with Section 7.15 of the Security Agreement, the
New Grantor by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and the New Grantor hereby (a) agrees to all the terms and provisions of
the Security Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement

Page 27



--------------------------------------------------------------------------------



 



Grantor thereunder are true and correct on and as of the date hereof in all
material respects. In furtherance of the foregoing, the New Grantor, as security
for the payment and performance in full of the Obligations (as defined in the
Security Agreement), does hereby create and grant to the Canadian Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Grantor’s right, title and interest in and to the Collateral (as defined in the
Security Agreement) of the New Grantor. Each reference to a “Grantor” in the
Security Agreement shall be deemed to include the New Grantor.
     SECTION 2. The New Grantor represents and warrants to the Canadian
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).
     SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Canadian
Collateral Agent shall have received counterparts of this Supplement that, when
taken together, bear the signatures of the New Grantor and the Canadian
Collateral Agent. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.
     SECTION 4. The New Grantor hereby represents and warrants that (a) set
forth on Schedule I attached hereto is a true and correct schedule of the
location of any and all Collateral of the New Grantor and (b) set forth under
its signature hereto, is the true and correct location of the chief executive
office of the New Grantor.
     SECTION 5. Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.
     SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF ALBERTA, CANADA.
     SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement

Page 28



--------------------------------------------------------------------------------



 



     SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Security Agreement. All communications
and notices hereunder to the New Grantor shall be given to it at the address set
forth under its signature below.
     SECTION 9. The New Grantor agrees to reimburse the Canadian Collateral
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Canadian Collateral Agent.
     IN WITNESS WHEREOF, the New Grantor and the Canadian Collateral Agent have
duly executed this Supplement to the Security Agreement as of the day and year
first above written.

            [Name Of New Grantor]
      By:           Name:           Title:           Address:        ROYAL BANK
OF CANADA, as
Canadian Collateral Agent
      By:           Name:           Title:        

Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement

Page 29



--------------------------------------------------------------------------------



 



SCHEDULE I
to Supplement No.___ to the
Amended and Restated
Canadian Security Agreement
LOCATION OF COLLATERAL

     
Description
  Location

Exhibit F-2 — Form of Amended and Restated Canadian Security Agreement

Page 30



--------------------------------------------------------------------------------



 



EXHIBIT F-3
[Form of]
AUSTRALIAN SECURITY AGREEMENT
See Attached.
Exhibit F-3 — Form of Australian Security Agreement

Page 1



--------------------------------------------------------------------------------



 



PTI Holding Company 1 Pty Limited
ACN 146 700 441
and
Royal Bank of Canada
Fixed and floating charge
Arnold Bloch Leibler
Ref: BNM 011562615
Exhibit F-3 — Form of Australian Security Agreement

Page 2



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
    Page no.  
1 DEFINITIONS AND INTERPRETATION
    5  
1.1 Definitions
    5  
1.2 Incorporated definitions
    10  
1.3 Interpretation
    10  
1.4 Benefit of Charge
    12  
1.5 Capacity of Collateral Agent
    12  
2 CHARGE
    12  
2.1 Charge
    12  
2.2 Priority
    12  
2.3 Nature of Charge
    12  
2.4 Crystallisation
    13  
2.5 De-crystallisation
    14  
2.6 Prospective liability
    14  
3 DISCHARGE OF THE CHARGE
    14  
4 REPRESENTATIONS AND WARRANTIES
    15  
4.1 Representations and warranties
    15  
4.2 Reliance
    15  
5 UNDERTAKINGS OF CHARGOR
    16  
5.1 Performance under the Loan Documents
    16  
5.2 Secured Property
    16  
5.3 Further security
    16  
5.4 Title Documents
    17  
5.5 Registration and protection of security
    17  
5.6 Negative pledge
    18  
5.7 Restricted dealings — property subject to fixed charge
    18  
5.8 Restricted dealings — property subject to floating charge
    18  
5.9 No caveats
    18  
5.10 Term of undertakings
    19  
6 DEFAULT
    19  
6.1 Events of Default
    19  
6.2 Ensure no default
    19  
7 ENFORCEMENT
    19  
7.1 When enforceable
    19  
7.2 Assistance in realisation
    19  
8 RECEIVER
    20  
8.1 Appointment of Receiver
    20  
8.2 Agency of Receiver
    20  
8.3 Powers of Receiver
    20  
8.4 Nature of Receiver’s Powers
    23  
8.5 Status of Receiver after commencement of winding-up
    23  
8.6 Powers exercisable by the Chargee
    23  
8.7 Set off
    24  
8.8 Notice of exercise of rights
    24  
8.9 Termination of receivership and possession
    24  
9 APPLICATION AND RECEIPTS OF MONEY
    24  
9.1 Order of application
    24  
9.2 Amounts contingently due
    25  
10 POWER OF ATTORNEY
    25  
10.1 Appointment of Attorney
    25  

Exhibit F-3 — Form of Australian Security Agreement

Page 3



--------------------------------------------------------------------------------



 



         
 
    Page no.  
10.2 Purposes of appointment
    25  
10.3 Delegation and substitution
    26  
11 INDEMNITIES
    26  
11.1 Stamp duty indemnity
    26  
11.2 Continuing indemnities and evidence of loss
    27  
12 TAXES, COSTS AND EXPENSES
    28  
12.1 Taxes
    28  
12.2 GST
    28  
13 PROTECTION
    29  
13.1 Protection of third parties
    29  
13.2 Protection of Enforcing Party
    29  
14 THIRD PARTY PROVISIONS
    29  
14.1 Independent obligations
    29  
14.2 Unconditional nature of obligations
    30  
14.3 No competition
    32  
15 SAVING PROVISIONS
    32  
15.1 Amounts payable on demand
    32  
15.2 Statutory powers
    32  
15.3 Continuing security
    33  
15.4 No merger of security
    33  
15.5 Exclusion of moratorium
    33  
15.6 Conflict
    33  
15.7 Completion of blank securities
    33  
15.8 Principal obligations
    34  
15.9 No obligation to marshal
    34  
15.10 Certificates
    34  
15.11 Chargee’s receipts
    34  
16 REINSTATEMENT OF RIGHTS
    35  
17 NOTICES
    35  
18 PPS ACT
    35  
18.1 PPS Act
    35  
18.2 Definitions
    35  
18.3 Further actions
    36  
19 GENERAL
    36  
19.1 Governing law and jurisdiction
    36  
19.2 Waivers
    36  
19.3 Variation
    37  
19.4 Cumulative rights
    37  
19.5 Assignment
    37  
19.6 Attorneys
    37  
19.7 Electronic delivery of document
    37  
19.8 Counterparts
    37  

Exhibit F-3 — Form of Australian Security Agreement

Page 4



--------------------------------------------------------------------------------



 



         
THIS DEED is made on
    2010  

PARTIES
PTI HOLDING COMPANY 1 PTY LIMITED
ACN 146 700 441
(“Chargor”)
and
ROYAL BANK OF CANADA
in its capacity as the Canadian collateral agent for and on behalf of the
Canadian Secured
Parties
of Level 46, 2 Park Street, Sydney NSW 2000
(“Chargee”)
BACKGROUND

A   The Canadian Secured Parties have agreed to enter into the Credit Agreement
and certain other Loan Documents.   B   The Chargor is the legal and beneficial
owner the Secured Property.   C   In consideration of the Canadian Secured
Parties agreeing to enter into the documents referred to in paragraph (A) above,
the Chargor has agreed to charge the Secured Property to the Chargee to secure
payment of the Secured Moneys.

AGREED TERMS

1   Definitions and interpretation   1.1   Definitions       In this Deed,
unless the context requires otherwise:       “Attorney” means an attorney
appointed pursuant to this Deed.

    “Authorisation” includes:

  (a)   any consent, authorisation, registration, filing, agreement,
notarisation, certificate, permission licence, approval or exemption from by or
with a Government Agency; or

  (b)   in relation to anything which is prohibited or restricted by law if a
Government Agency takes certain action within a specified period, the expiry of
that period without the Government Agency taking that action.

Exhibit F-3 — Form of Australian Security Agreement

Page 5



--------------------------------------------------------------------------------



 



“Authorised Officer” means, in relation to a party:

  (a)   a company director or company secretary of that party or any person
whose title of office includes the words “Director”, “Manager” or other similar
expression;

  (b)   any person acting in any such office; or

  (c)   any person nominated by that party as an authorised officer by notice in
writing to the other parties (the notice to be signed by a company director or
company secretary of the notifying party and accompanied by a certified copy of
the signature of the nominated person).

“Business Day” means a day on which banks are open for general banking business
in Melbourne, excluding Saturdays, Sundays and public holidays.
“Canadian Borrowers” means PTI Group Inc., a corporation amalgamated under the
laws of the Province of Alberta and PTI Premium Camp Services Ltd., a
corporation amalgamated under the laws of the Province of Alberta.
“Canadian Secured Parties” has, for the avoidance of doubt, the meaning given to
the term “Secured Parties” in the Canadian Security Agreement.
“Charge” means each security created by this Deed.
“Controller” means, in relation to a person’s property:

  (a)   a receiver or receiver and manager of that property; or

  (b)   anyone else who (whether or not as agent for the person) is in
possession, or has control of that property to enforce a Security Interest.

“Corporations Act” means the Corporations Act 2001 (Cth).
“Credit Agreement” means the Amended and Restated Credit Agreement dated on or
about the date of this Deed between Oil States International Inc., the Canadian
Borrowers, Wells Fargo Bank, N.A. as U.S. administrative agent and U.S.
collateral agent, the Lenders, the Chargee and others.
“Deed” means this deed of charge.
“Enforcing Party” means the Chargee or any Receiver, agent, administrator,
Attorney or Controller appointed under this Deed or any applicable law.
“Event of Default” mean any event specified in clause 6.1.
“Excluded Property” means:
Exhibit F-3 — Form of Australian Security Agreement

Page 6



--------------------------------------------------------------------------------



 



  (a)   all rights, property and undertaking held by the Chargor at the date on
which this charge is first signed and sealed by any party to it and which are
located or taken to be located in New South Wales;

  (b)   land or interests in land (other than interests held by way of security)
located or taken to be located in New South Wales and which are acquired by the
Chargor at any time within 12 months of the date on which this charge is first
signed and sealed by any party to it; and

  (c)   any rights, property and undertaking identified in New South Wales under
an arrangement in place when this charge was first signed and sealed by any
party to it,

except that, for the avoidance of doubt, Excluded Property does not include the
Marketable Securities that are held by the Chargor in respect of PTI Holding
Company 2 Pty Limited ACN 146 700 487.
“Excluded Tax” means a Tax imposed on the overall net income of the Chargee or
the Canadian Secured Parties.
“Finally Paid” means, in respect of the Secured Moneys, payment or satisfaction
of it in full.
“Financial Indebtedness” means any actual or contingent debt or other monetary
liability arising in respect of money borrowed or raised or any financial
accommodation provided.
“Government Agency” means:

  (a)   a government or government department;

  (b)   a governmental, semi-governmental, regulatory or judicial entity or
authority; or

  (c)   a person (whether autonomous or not) who is charged with the
administration of a law.

“Insolvency Event” means the occurrence of any of the following events in
relation to any person:

  (a)   the person becomes insolvent as defined in the Corporations Act, states
that it is insolvent or is presumed to be insolvent under an applicable law;

  (b)   the person is wound up, dissolved or declared bankrupt;

  (c)   the person becomes an insolvent under administration as defined in the
Corporations Act;

  (d)   a liquidator, provisional liquidator, Controller, administrator, trustee
for creditors, trustee in bankruptcy or other similar person is appointed to, or
takes possession or control of, any or all of the person’s assets or
undertaking;

Exhibit F-3 — Form of Australian Security Agreement

Page 7



--------------------------------------------------------------------------------



 



  (e)   the person enters into or becomes subject to:

  (i)   any arrangement or composition with one or more of its creditors or any
assignment for the benefit of one or more of its creditors; or

  (ii)   any re-organisation, moratorium, deed of company arrangement or other
administration involving one or more of its creditors;

  (f)   an application or order is made (and, in the case of an application, it
is not stayed, withdrawn or dismissed within 30 days), resolution passed,
proposal put forward, or any other action taken which is preparatory to or could
result in any of (b), (c), (d) or (e) above;

  (g)   the person is taken, under section 459F(1) of the Corporations Act, to
have failed to comply with a statutory demand;

  (h)   the person becomes unable to pay its debts when they fall due; or

  (i)   anything occurs under the law of any jurisdiction which has a
substantially similar effect to any of the other paragraphs of this definition,

unless the event occurs as part of a solvent reconstruction, amalgamation,
merger or consolidation that has been approved in writing by the Chargee and
“Insolvency” shall be construed accordingly.
“Intellectual Property Rights” includes any patent, design, trade mark,
copyright, trade secret, confidential information and any right to use, or to
grant the use of, or to be the registered owner or user of, any of them.
“Liability” means any debt or other monetary liability or penalty, fine or
payment or any damages, Losses, costs, charges, outgoings or expenses of
whatever description.
“Loans” means:

  (a)   the Canadian Revolving Credit Loan or a Canadian Term Loan made pursuant
to the Credit Agreement; and

  (b)   any Canadian Letters of Credit issued to or for the account of the
Canadian Borrowers.

“Loss” means a loss, claim action, damage, Liability, compensation, outgoing or
payment suffered, paid or incurred.
“Marketable Securities” has the meaning given to that expression in the
Corporations Act but also includes:

  (a)   an undertaking referred to in the exceptions in paragraph (a), (b) and
(d) of the definition of debenture in the Corporations Act 2001;

  (b)   a unit or other interest in a trust or partnership;

Exhibit F-3 — Form of Australian Security Agreement

Page 8



--------------------------------------------------------------------------------



 



  (c)   a negotiable instrument; and

  (d)   a right or an option in respect of a Marketable Security, whether issued
or unissued including any of the above.

“Permitted Bank Account” means any bank account opened with a bank or financial
institution in the name of the Chargor and which is located or taken to be
located in New South Wales on the date this Charge is first signed.
“Permitted Security Interest” means, in relation to the Chargor:

  (a)   this Charge;

  (b)   a Security Interest over the Chargor’s assets to which the Chargee has
consented with the consent of the Lenders required by the terms of the Credit
Agreement. It does not include a Security Interest to which the Chargee has
consented on one or more conditions if those conditions are not complied with;

  (c)   a lien or charge arising by operation of law to the ordinary course of
the person’s ordinary business. It does not include a lien or charge that
secures overdue debts; and

  (d)   any Liens that are permitted to be incurred, assumed, created or
permitted to exist in respect of the Chargor pursuant to Sections 6.02(a) to
6.02(m) (inclusive) of the Credit Agreement.

“Power” means any right, power, authority, discretion, opinion or remedy
conferred on an Enforcing Party by this Deed or any applicable law.
“Receiver” means a receiver or receiver and manager appointed under this Deed.
“Release” means any of release, compromise, discharge, set off, disclaimer,
abandonment, alienation, abrogation, suspension, moratorium or other like
action.
“Secured Property” means all of the present and future undertaking, assets and
rights of the Chargor including, but not limited to, all real and personal
property, choses in action, goodwill, uncalled and called but unpaid normal or
premium capital, but excluding Excluded Property.
“Secured Moneys” means all money which a Canadian Borrower is or at any time may
become actually or contingently liable to pay to or for the account of a
Canadian Secured Party for any reason whatsoever under or in connection with:

  (a)   the Loans, whether or not currently contemplated (including by way of
principal, interest, fees, costs, indemnity, Guarantee, charges, duties or
expenses, or payment of liquidated or unliquidated damages under or in
connection with the Loans, or as a result of a breach of or default under or in
connection with the Loans);

Exhibit F-3 — Form of Australian Security Agreement

Page 9



--------------------------------------------------------------------------------



 



  (b)   each Hedging Agreement entered into with a counterparty that was a
Canadian Lender (or an affiliate of a Canadian Lender) at the time such Hedging
Agreement was entered into;

  (c)   any and all obligations whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services; and

  (d)   all other monetary liabilities by way of principal, interest, fees,
costs, indemnity, Guarantee, charges, duties or expenses, or payment of
liquidated or unliquidated damages under or in connection with the Loan
Documents, or as a result of a breach of or default under or in connection with,
the Loan Documents.

It also includes money that the Canadian Borrowers would have been liable to pay
but for its Insolvency, or some other reason.
“Security Interest” means any mortgage, lien, hypothecation, charge (whether
fixed or floating), pledge or other form of security interest securing any
obligation of any person or any other agreement or arrangement having a similar
effect.
“Tax” means any tax, levy, impost, duty, charge, deduction, compulsory loan or
withholding of whatever kind (together with any related interest, penalty, fine
or expense) that is imposed by law or any Government Agency.
“Title Document” means any present or future original, duplicate or counterpart:

  (a)   certificate or document of title;

  (b)   certificate or document relating to title; or

  (c)   certificate or document relating to use, possession, disposition,
devolution or acquisition of property.

1.2   Incorporated definitions

    A word or phrase (other than one defined in clause 1.1) defined in the
Credit Agreement has the same meaning in this Deed.

1.3   Interpretation

    In this document, unless the context requires otherwise:

  (a)   the singular includes the plural and vice versa;

  (b)   words denoting any gender include all genders;

  (c)   where a word or phrase is defined, its other grammatical forms have a
corresponding meaning;

  (d)   a reference to a party, clause, paragraph, schedule or annexure is a
reference to a party, clause, paragraph, schedule or annexure to or of this
document;

Exhibit F-3 — Form of Australian Security Agreement

Page 10



--------------------------------------------------------------------------------



 



  (e)   a reference to this document includes any schedules or annexures;

  (f)   headings are for convenience and do not affect interpretation;

  (g)   the background or recitals to this document are adopted as and form part
of this document;

  (h)   a reference to any document or agreement includes a reference to that
document or agreement as amended, novated, supplemented, varied or replaced from
time to time;

  (i)   a reference to “$”, “A$” or “dollar” is a reference to Australian
currency;

  (j)   a reference to a time is a reference to Australian Eastern Standard Time
or Australian Eastern Daylight Time, whichever is appropriate;

  (k)   a reference to a party includes its executors, administrators,
successors, substitutes (including persons taking by novation) and permitted
assigns;

  (l)   a reference to writing includes any method of representing words,
figures or symbols in a permanent and visible form;

  (m)   words and expressions denoting natural persons include bodies corporate,
partnerships, associations, firms, governments and governmental authorities and
agencies and vice versa;

  (n)   a reference to any legislation or to any provision of any legislation
includes:

  (i)   any modification or re enactment of the legislation;

  (ii)   any legislative provision substituted for, and all legislation,
statutory instruments and regulations issued under, the legislation or
provision; and

  (iii)   where relevant, corresponding legislation in any Australian State or
Territory;

  (o)   no rule of construction applies to the disadvantage of a party because
that party was responsible for the preparation of this document or any part of
it;

  (p)   the words “including”, “for example”, “such as” or other similar
expressions (in any form) are not words of limitation;

  (q)   a reference to any act of a company includes an act performed in general
meeting or on the company’s behalf by its directors, officers, employees, share
registrars, accountants, solicitors or agents;

  (r)   a reference to a body (including, but not limited to, an institute,
association or authority) whether statutory or not:

  (i)   which ceases to exist; or

  (ii)   whose powers or functions are transferred to another body,

Exhibit F-3 — Form of Australian Security Agreement

Page 11



--------------------------------------------------------------------------------



 



      is a reference to the body which replaces it or which substantially
succeeds to its powers or functions; and

  (s)   an Event of Default is “continuing” if it has not been remedied by the
Chargor or waived by the Chargee.

1.4   Benefit of Charge

    The Charge provided in this Deed is held by the Collateral Agent for and on
behalf of the Canadian Secured Parties and any amendment, waiver, consent or
decision under this Deed by the Collateral Agent will only be entered into,
granted or made in accordance with the terms of the Credit Agreement.

1.5   Capacity of Collateral Agent

  (a)   The Collateral Agent declares that it will hold the Australian Security
Agreements and any other property accepted by it to be held as trustee on trust
at any time for itself and the persons who are Canadian Secured Parties from the
date of this Deed and, unless ended earlier, until the day before the eightieth
anniversary of the date of this Deed.

  (b)   The Collateral Agent enters into this Deed as trustee for the Canadian
Secured Parties pursuant to and in accordance with Section 8 of the Credit
Agreement.

2   Charge   2.1   Charge

    The Chargor charges all of its interest in the Secured Property to the
Chargee as security for the due and punctual payment of the Secured Moneys. The
Chargor does this as legal and beneficial owner of the Secured Property.

2.2   Priority

    Save and except as provided otherwise in any Loan Document or save as agreed
by the parties in writing, the parties intend that the Charge take priority over
all other Security Interests of the relevant Chargor.

2.3   Nature of Charge

    In relation to the Chargor, the Charge created under clause 2.1 is:

  (a)   a fixed charge over all that Chargor’s present and future right, title
and interest in the Secured Property which is:

  (i)   any freehold or leasehold property or any other interest in real
property, fixtures, plant and equipment (other than stock in trade);

  (ii)   any uncalled or called but unpaid capital or premiums of that Chargor;

Exhibit F-3 — Form of Australian Security Agreement

Page 12



--------------------------------------------------------------------------------



 



  (iii)   any Title Document and any other documents evidencing a right to the
possession of any real or personal property;

  (iv)   any partnership in which that Chargor is a partner;

  (v)   any joint venture in which that Chargor is a joint venturer;

  (vi)   any insurance policy in relation to the Secured Property including, but
not limited to, any proceeds from that insurance policy;

  (vii)   any Marketable Securities;

  (viii)   any Intellectual Property Rights;

  (ix)   documents and agreements to which that Chargor is a party;

  (x)   any other assets that are not acquired for disposal in the ordinary
course of that Chargor’s business; and

  (xi)   any other property if clause 2.4 says this Charge is to be fixed over
that property; and

  (b)   a floating charge over all other Secured Property.

2.4   Crystallisation

    The floating charge of the Chargor created in clauses 2.1 and 2.3(b)
automatically and immediately crystallises and becomes fixed:

  (a)   without the Chargee giving any notice to the Chargor:

  (i)   when the law provides that the floating charge becomes a fixed charge;

  (ii)   when a Receiver or any other receiver or receiver and manager is
appointed in respect of any of the Secured Property;

  (iii)   when the Charge or any other Security Interest over any of the Secured
Property is enforced in any other way;

  (iv)   when a notice under section 260 of schedule 1 of the Tax Administration
Act 1953 (Cth) or under similar legislation in respect of the Chargor is signed
by, or on behalf of, the Commissioner of Taxation or the Deputy Commissioner of
Taxation;

  (v)   when an order is made or a resolution is passed for the liquidation of
the Chargor;

  (vi)   in respect of an item of Secured Property, when any step is taken
(including, without limitation, signing a notice) to create, issue, levy or
enforce any distress, attachment, execution, statutory assignment, statutory
charge or other similar right or process against or upon the Secured Property;

Exhibit F-3 — Form of Australian Security Agreement

Page 13



--------------------------------------------------------------------------------



 



  (vii)   in respect of an item of Secured Property, when any Security Interest
over any of the Secured Property is enforced or any floating Security Interest
over any of the Secured Property crystallises or otherwise becomes a fixed
Security Interest;

  (b)   in respect of the proceeds of any book debt or other debt or other
moneys now or in the future payable to that Chargor and which are the subject of
the floating charge, when notice in respect of those proceeds or moneys is given
to the Chargor by the Chargee at any time after an Event of Default has occurred
and is subsisting; or

  (c)   in respect of any asset forming part of the Secured Property when the
Chargee gives notice in respect of that asset to the Chargor upon or any time
after the occurrence of an Event of Default which is subsisting.

2.5   De-crystallisation

  (a)   Where an asset has become subject to a fixed charge under clause 2.4,
the Chargee may release the asset from that fixed charge by notice in writing to
the Chargor as of the date specified in the notice.

  (b)   When an asset is released from the fixed charge under clause 2.5(a), the
asset will again be subject to:

  (i)   the floating charge under clauses 2.1 and 2.3; and

  (ii)   the further operation of clause 2.4.

2.6   Prospective liability

  (a)   For the purposes only of fixing priorities under section 282(3) of the
Corporations Act, the maximum amount of the prospective liability secured by
this Deed is $1,000,000,000.

  (b)   The Chargee may from time to time lodge a notice under section 268(2) of
the Corporations Act on behalf of the Chargor specifying an increase in the
maximum amount of the prospective liability referred to in clause 2.6(a) and
from the date of lodgement the amount specified in clause 2.6(a) is to be
regarded as varied to the amount specified in that notice.

  (c)   Neither clause 2.6(a) nor clause 2.6(b) in any way affects or limits the
actual amount of Secured Moneys which may in fact be secured by the Charge.

  (d)   Clauses 2.6(a), 2.6(b) and 2.6(c) are to be construed independently of
each other.

3   Discharge of the Charge

  (a)   At the written request of the Chargor, the Chargee must discharge the
Charge if:

  (i)   the Secured Moneys have been Finally Paid;

Exhibit F-3 — Form of Australian Security Agreement

Page 14



--------------------------------------------------------------------------------



 



  (ii)   the Chargor has fully observed and performed its obligations under this
Deed and each other Loan Document to which it is expressed to be a party; and

  (iii)   the Chargee is obliged or permitted to grant that discharge under the
Credit Agreement.

  (b)   Clause 3(a) overrides the operation and effect of any other clause to
the contrary in this Deed.

  (c)   The parties intend that clause 3(a) be severed from this Deed if clause
3(a) is void or unenforceable under applicable law.

  (d)   The parties do not intend clause 3(c) to exclude the general law of
severance from applying to this Deed.

4   Representations and warranties   4.1   Representations and warranties

    The Chargor represents and warrants in favour of the Chargee that as at the
date of this Deed all its representations and warranties as to itself in the
Credit Agreement are true and correct or will be true and correct in all
respects when made or regarded as having been made and further represents and
warrants that:

  (a)   (title) it has legal and beneficial right and title to, and full power
to charge, the Secured Property in the manner provided in this Deed;

  (b)   (Security Interests) the Secured Property is free from all Security
Interests other than Permitted Security Interests;

  (c)   (Trust capacity) it does not enter into this Deed as trustee and is not
the trustee of any trust or settlement; and

  (d)   (Excluded Property) as at the date of this Deed and as far as the
Chargor is aware, it does not hold any rights, property or undertaking that is
considered to be Excluded Property, other than its rights, title and interest in
connection with the Permitted Bank Account.

4.2   Reliance

    The Chargor acknowledges that:

  (a)   it has not entered into this Deed in reliance on any representation,
warranty, promise or statement made by the Chargee or any person on behalf of
the Chargee; and

  (b)   the Chargee enters into this Deed in reliance on the representations and
warranties given under this Deed.

Exhibit F-3 — Form of Australian Security Agreement

Page 15



--------------------------------------------------------------------------------



 



5   Undertakings of Chargor   5.1   Performance under the Loan Documents

  (a)   The Chargor must fully and punctually perform its obligations under any
Loan Documents to which it is a party.

  (b)   The Chargor must pay the Secured Moneys in accordance with the Loan
Documents to which it is a party and each other obligation under which the
Secured Moneys are payable.

  (c)   The Chargor must use its reasonable endeavours to provide the Chargee
with written notice within 7 Business Days of it acquiring any rights, property
or undertaking that may be considered Excluded Property after the date of this
Deed.

5.2   Secured Property

    The Chargor must maintain and protect its Secured Property and must, without
limitation:

  (a)   remedy any defect in its title to any part of the Secured Property where
failure to do so would have a Material Adverse Effect;

  (b)   take or defend all legal proceedings or other action necessary or
desirable for the protection or recovery of any of the Secured Property where
failure to do so would have a Material Adverse Effect;

  (c)   fully and punctually comply with and observe all applicable laws, all
requirements and orders of any Government Agency where non-compliance or
non-observance would or might impose some Security Interest or restriction,
disability or material Liability, on any of the Secured Property or
prejudicially affect any Power; and

  (d)   keep the Secured Property valid and subsisting and free from liability
to forfeiture, cancellation, avoidance or loss where failure to do so would have
a Material Adverse Effect.

5.3   Further security

  (a)   The Chargor must, whenever requested by the Chargee, do or cause to be
done anything which:

  (i)   more satisfactorily (in the reasonable opinion of the Chargee) secures
the priority of the Charge or assures to the Chargee the Secured Property or any
part of it in a manner consistent with this Deed; or

  (ii)   is necessary in the exercise of any Power of the Chargee,

      including, but not limited to, the execution of any document, the delivery
of Title Documents or the execution and delivery of blank transfers.

  (b)   Without limiting the generality of clause 5.3(a), at the request of the
Chargee, the Chargor must execute a legal or statutory mortgage over any real
property now held or acquired on or after the date of this Deed.

Exhibit F-3 — Form of Australian Security Agreement

Page 16



--------------------------------------------------------------------------------



 



  (c)   The Chargor must register any mortgage executed under clause 5.3(b).

  (d)   Any mortgage executed under clause 5.3(b) must:

  (i)   be in favour of the Chargee; and

  (ii)   be in the form and substance required by the Chargee, but the Chargee
cannot require an obligation which is more onerous than any obligation contained
in this Deed.

5.4   Title Documents

  (a)   The Chargor must deposit with the Chargee, or as the Chargee directs,
the Title Documents in respect of its Marketable Securities in PTI Holding
Company 2 Pty Limited ACN 146 700 immediately on execution of this Deed.

  (b)   Save to the extent required by any prior ranking Security Interest, the
Chargor must deposit with the Chargee, or as the Chargee directs, all the Title
Documents in respect of any of the Secured Property which is not specified in
clause 5.4(a) and is otherwise subject to the fixed charge created in clauses
2.1 and 2.3:

  (i)   within 10 Business Days of execution of this Deed;

  (ii)   within 10 Business Days of the acquisition of any asset which forms
part of the Secured Property and is subject to the fixed charge created in
clauses 2.1 and 2.3; and

  (iii)   within 10 Business Days of the crystallisation and fixing for any
reason of the floating charge created in clauses 2.1 and 2.3.

  (c)   Subject to clause 5.4(d), the Chargee may retain the Title Documents
until all the Secured Property is discharged under clause 3.

  (d)   If the Charge is enforced by the Chargee, an Enforcing Party is
entitled:

  (i)   to deal with the Title Documents as if it was the absolute and
unencumbered owner of the Secured Property to which the Title Documents relate;
and

  (ii)   in exercising a power of sale, to deliver any Title Document to a
purchaser of the Secured Property to which it relates.

5.5   Registration and protection of security

  (a)   The Chargor must ensure that this Deed is registered and filed in all
registers in all jurisdictions in which it must be registered and filed to
ensure enforceability, validity and priority against all persons and to be
effective as a security.

  (b)   Whenever any part of the Chargor’s Secured Property is transferred to or
retained in a place where this Deed, because of an increase in the Secured
Moneys or otherwise, bears insufficient stamp duty or is not registered or
recorded, or for any other reason is of limited or of no force or effect,
unenforceable, inadmissible in evidence or of reduced priority, the Chargor must
within 10 Business Days after that transfer or retention ensure that this Deed:

Exhibit F-3 — Form of Australian Security Agreement

Page 17



--------------------------------------------------------------------------------



 



  (i)   is stamped to the satisfaction of the Chargee (acting reasonably);

  (ii)   is in full force and effect, enforceable, admissible in evidence and
not of reduced priority; and

  (iii)   is registered in that place, or that part of the Secured Property is
removed from that place.

5.6   Negative pledge

  (a)   The Chargor must not create, permit, suffer to exist, or agree to, any
interest or Security Interest, other than a Security Interest in favour of the
Chargee or a Permitted Security Interest, over any of the Secured Property
without the prior written consent of the Chargee or as permitted by the Loan
Documents.

  (b)   The Chargor must not without the prior written consent of the Chargee,
acquire an asset to form part of the Secured Property which is subject to an
existing Security Interest, or which will become subject to a Security Interest
(except in favour of the Chargee) when that Chargor acquires the asset.

  (c)   The Chargor must not without the prior written consent of the Chargee,
incur any Financial Indebtedness except for any Financial Indebtedness permitted
under the Credit Agreement.

5.7   Restricted dealings — property subject to fixed charge

    The Chargor must not:

  (a)   deal with, sell or otherwise dispose of or part with possession of;

  (b)   attempt to do anything listed in clause 5.7(a), in respect of,

    any of the Secured Property over which the Charge is fixed, without the
prior written consent of the Chargee or as permitted by the Loan Documents.

5.8   Restricted dealings — property subject to floating charge

    The Chargor must not and may not agree, attempt or take any step to, do
anything in clause 5.7 in respect of Secured Property over which this charge is
floating except where the thing done is done in the ordinary course of the
Chargor’s ordinary business or otherwise with the prior written consent of the
Chargee.

5.9   No caveats

    The Chargor must ensure that any caveat lodged in respect of the Secured
Property, other than a caveat lodged by the Chargee or with the Chargee’s
consent, is removed within 10 Business Days, or if the caveat is being contested
in good faith, it is removed within 30 Business Days.

Exhibit F-3 — Form of Australian Security Agreement

Page 18



--------------------------------------------------------------------------------



 



5.10   Term of undertakings

    The Chargor’s undertakings in this clause 5 continue in full force and
effect from the date of this Deed until all the Secured Property is discharged
under clause 3.

6   Default   6.1   Events of Default

    It is an Event of Default if an “Event of Default” as defined in the Credit
Agreement occurs.

6.2   Ensure no default

    The Chargor agrees to do all things reasonably necessary to ensure that
there is no Event of Default.

7   Enforcement   7.1   When enforceable

  (a)   Upon the occurrence of an Event of Default which is subsisting:

  (i)   the Charge is immediately enforceable; and

  (ii)   the Secured Moneys will, at the Chargee’s option and as provided for by
the terms of the Credit Agreement, be immediately due and payable by the
Chargor.

  (b)   Subject to clause 2.5, the right of the Chargor to deal, for any
purpose, with:

  (i)   all of the Secured Property, other than by or through a Receiver
appointed under this Deed, immediately ceases on the crystallisation of the
Charge in respect of all of the Secured Property; and

  (ii)   any asset which forms part of the Secured Property, other than by or
through a Receiver appointed under this Deed, immediately ceases on the
crystallisation of the Charge in respect of that asset.

7.2   Assistance in realisation

    Subject to the terms of the Loan Documents, if a Charge has become
enforceable, the Chargor must take all action required by an Enforcing Party to
assist that Enforcing Party to realise the relevant Secured Property and
exercise any Power including, but not limited to:

  (a)   executing all transfers, conveyances, assignments and assurances of any
of the relevant Secured Property;

  (b)   doing anything necessary or desirable under the law in force in any
place where the relevant Secured Property is situated;

Exhibit F-3 — Form of Australian Security Agreement

Page 19



--------------------------------------------------------------------------------



 



  (c)   giving all notices, orders, directions and consents which an Enforcing
Party thinks expedient; and

  (d)   doing anything necessary:

  (i)   for a call to be made on the uncalled capital of that Chargor; or

  (ii)   to collect all called but unpaid capital of that Chargor.

8   Receiver   8.1   Appointment of Receiver

    Upon or at any time after the occurrence of an Event of Default which is
subsisting, the Chargee may:

  (a)   appoint any person or any two or more persons jointly, or severally, or
jointly and severally to be a Receiver of the Secured Property;

  (b)   remove any Receiver and on the removal, retirement or death of any
Receiver, appoint another Receiver; and

  (c)   fix the remuneration and direct payment of that remuneration and any
costs, charges and expenses of the Receiver out of the proceeds of any
realisation of the Secured Property of the Chargor.

8.2   Agency of Receiver

  (a)   Subject to clause 8.5, the Receiver is the agent of the Chargor.

  (b)   The Chargor is responsible for the acts, defaults and remuneration of
the Receiver in respect of the Secured Property.

8.3   Powers of Receiver

    Subject to the terms of the Loan Documents and any express exclusion by the
terms of the Receiver’s appointment, the Receiver appointed in respect of any
Secured Property of the Chargor has, in addition to any powers conferred on the
Receiver by applicable law, power to do any of the following whether or not in
possession of the Secured Property or any part of it:

  (a)   (manage, possession or control) to manage, enter into possession or
assume control of any of the Secured Property;

  (b)   (lease or licence) to accept the surrender of, determine, grant or renew
any lease or licence in respect of the use or occupation of any of the Secured
Property:

  (i)   on any terms or special conditions that the Chargee or Receiver thinks
fit; and

Exhibit F-3 — Form of Australian Security Agreement

Page 20



--------------------------------------------------------------------------------



 



  (ii)   in conjunction with the sale, lease or licence of any other property by
any person;

  (c)   (sale) to sell or concur in selling any of the Secured Property to any
person:

  (i)   by auction, private treaty or tender;

  (ii)   on such terms and special conditions as the Chargee or the Receiver
thinks fit;

  (iii)   for cash or for a deferred payment of the purchase price, in whole or
in part, with or without interest or security;

  (iv)   in conjunction with the sale of any property by any other person; and

  (v)   in one lot or in separate parcels;

  (d)   (grant options to purchase) to grant to any person an option to purchase
any of the Secured Property;

  (e)   (acquire property) to acquire any interest in any property, in the name
or on behalf of the Chargor, which on acquisition forms part of the Secured
Property;

  (f)   (carry on business) to carry on or concur in carrying on any business of
the Chargor in respect of the Secured Property;

  (g)   (borrowings and security):

  (i)   to raise or borrow any money, in its name or the Chargor’s name or on
behalf of the Chargor, from the Chargee or any person approved by the Chargee in
writing; and

  (ii)   to secure money raised or borrowed under clause 8.3(i) by an Security
Interest over any of the Secured Property, ranking in priority to, equal with,
or after, the Charge or any other Security;

  (h)   (maintain or improve Secured Property) to do anything to maintain,
protect or improve any of the Secured Property including, but not limited to,
completing, repairing, erecting a new improvement on, demolishing or altering
any of the Secured Property;

  (i)   (income and bank accounts) to do anything to manage or obtain income or
revenue from any of the Secured Property including, but not limited to,
operating any bank account which forms part of the Secured Property or opening
and operating a new bank account;

  (j)   (access to Secured Property) to have access to any of the Secured
Property, the premises at which the business of the Chargor is conducted and any
of the administrative services of the business of the Chargor;

  (k)   (insure Secured Property) to insure any of the Secured Property;

  (l)   (sever fixtures) to sever fixtures in respect of any of the Secured
Property;

Exhibit F-3 — Form of Australian Security Agreement

Page 21



--------------------------------------------------------------------------------



 



  (m)   (compromise) to make or accept any compromise or arrangement;

  (n)   (surrender Secured Property) to surrender or transfer any of the Secured
Property to any person;

  (o)   (exchange Secured Property) to exchange with any person any of the
Secured Property for any other property whether of equal value or not;

  (p)   (employ or discharge) to employ or discharge any person as an employee,
contractor, agent, professional advisor or auctioneer for any of the purposes of
this Deed;

  (q)   (delegate) to delegate to any person any Power of the Receiver;

  (r)   (perform or enforce documents) to observe, perform, enforce, exercise or
refrain from exercising any right, power, authority, discretion or remedy of the
Chargor under, or otherwise obtain the benefit of:

  (i)   any document, agreement or right which attaches to or forms part of the
Secured Property; and

  (ii)   any document or agreement entered into in exercise of any Power by the
Receiver;

  (s)   (receipts) to give effectual receipts for all moneys and other assets
which may come into the hands of the Receiver;

  (t)   (take proceedings) to commence, discontinue, prosecute, defend, settle
or compromise in its name or the name or on behalf of the Chargor, any
proceedings including, but not limited to, proceedings in relation to any
insurance in respect of any of the Secured Property;

  (u)   (insolvency proceedings) to make any debtor bankrupt, wind-up any
company, corporation or other entity and do all things in relation to any
bankruptcy or winding-up which the Receiver thinks necessary or desirable
including, but not limited to, attending and voting at creditors’ meetings and
appointing proxies for those meetings;

  (v)   (execute documents) to enter into and execute any document or agreement
in the name of the Receiver or the name or on behalf of the Chargor including,
but not limited to, bills of exchange, cheques or promissory notes for any of
the purposes of this Deed;

  (w)   (make calls) to make calls on any member of the Chargor in respect of
uncalled capital of the Chargor;

  (x)   (vote) to exercise any voting rights or powers in respect of any part of
the Secured Property;

  (y)   (collect called capital) to collect or enforce payment of any called but
unpaid capital of the Chargor whether or not the calls were made by the
Receiver;

Exhibit F-3 — Form of Australian Security Agreement

Page 22



--------------------------------------------------------------------------------



 



  (z)   (ability of Chargor) to do anything the Chargor could do in respect of
the Secured Property;

  (aa)   (lend) to lend money or provide financial accommodation;

  (bb)   (vary and terminate agreements) to vary, rescind or terminate any
document or agreement;

  (cc)   (promote companies) to promote the formation of companies with a view
to purchasing any of the Secured Property or assuming the obligations of the
Chargor or otherwise;

  (dd)   (other outgoings) to pay any outgoings or indebtedness of the Chargor
or any other person;

  (ee)   (Security Interests) to redeem any Security Interest or acquire it and
any debt secured by it;

  (ff)   (insurance claims) to make, enforce, compromise and settle all claims
in respect of insurance;

  (gg)   (Authorisation) to apply for, renew or obtain any necessary
Authorisation; and

  (hh)   (incidental power) to do anything necessary or incidental to the
exercise of any Power of the Receiver.

8.4   Nature of Receiver’s Powers

    The Powers of the Receiver must be construed independently and no one Power
limits the generality of any other Power. Any dealing under any Power of the
Receiver will be on the terms and conditions the Receiver thinks fit.

8.5   Status of Receiver after commencement of winding-up

  (a)   The power to appoint a Receiver under clause 8.1 may be exercised even
if at the time an Event of Default occurs or if at the time a Receiver is
appointed, an order has been made or a resolution has been passed for the
winding-up of the Chargor.

  (b)   If for any reason, including, but not limited to operation of law, a
Receiver:

  (i)   appointed in the circumstances described in clause 8.5(a); or

  (ii)   appointed at any other time,

      ceases to be the agent of the Chargor upon or by virtue of, or as a result
of, an order or a resolution being passed for the winding-up of the Chargor,
then the Receiver immediately becomes the agent of the Chargee.

8.6   Powers exercisable by the Chargee

  (a)   Whether or not a Receiver is appointed under clause 8.1, the Chargee
may, on or after the occurrence of an Event of Default which is subsisting and
without giving

Exhibit F-3 — Form of Australian Security Agreement

Page 23



--------------------------------------------------------------------------------



 



      notice to any person, exercise any Power of the Receiver in addition to
any Power of the Chargee.

  (b)   The exercise of any Power by any Enforcing Party does not cause or deem
such Enforcing Party:

  (i)   to be a mortgagee in possession;

  (ii)   to account as mortgagee in possession; or

  (iii)   to be answerable for any act or omission for which a mortgagee in
possession is liable.

8.7   Set off

    Subject to the terms of the Loan Documents, after the occurrence of an Event
of Default which is subsisting, the Chargee is entitled to apply any credit
balance in any of the Chargor’s accounts with the Chargee in and towards
satisfaction of any of the Secured Moneys.   8.8   Notice of exercise of rights

    An Enforcing Party is not required:

  (a)   to give notice of the Charge or any other Security to any debtor or
creditor of the Chargor or to any other person;

  (b)   to enforce payment of any money payable to the Chargor including, but
not limited to, any of the debts or monetary liabilities charged by this Deed or
by any other Security; or

  (c)   to obtain the consent of the Chargor to any exercise of a Power.

8.9   Termination of receivership and possession

    The Chargee may, at any time, terminate the appointment of a Receiver and
may, at any time, give up possession of the Secured Property of the Chargor.

9   Application and receipts of money   9.1   Order of application

  (a)   Subject to the terms of the Loan Documents, at any time after this
Charge is enforceable, all money received by an Enforcing Party or any other
person acting on their behalf under this Deed may be appropriated and applied in
the order set forth in Section 7.05 of the Credit Agreement, to the extent not
prohibited by law.

Exhibit F-3 — Form of Australian Security Agreement

Page 24



--------------------------------------------------------------------------------



 



9.2   Amounts contingently due

  (a)   If, at the time of a distribution of any money under clause 9.1, any
part of the Secured Moneys is contingently owing, the Enforcing Party may retain
an amount equal to the amount contingently owing or any part of it.

  (b)   If an Enforcing Party retains any amount under clause 9.2(a), it must
place that amount on short-term interest bearing deposit until the amount
contingently owing becomes actually due and payable or otherwise ceases to be
contingently owing at which time the Enforcing Party must:

  (i)   pay to the Chargee the amount which has become actually due to it; and

  (ii)   apply the balance of the amount retained, together with any interest on
the amount contingently owing, in accordance with clause 9.1.

10   Power of attorney   10.1   Appointment of Attorney

    In consideration of the Chargee entering into this Deed to which it is
expressed to be a party, the Chargor irrevocably appoints each Enforcing Party
and each Authorised Officer of the Chargee severally its attorney for the
purposes set out in clause 10.2.   10.2   Purposes of appointment

    Subject to the terms of the Loan Documents, an Attorney may, in its name or
in the name of the Chargor, Chargee or Receiver, at any time after the
occurrence of an Event of Default which is subsisting do any of the following:

  (a)   do any thing which can be done by the Chargor under or in connection
with this Deed except the Attorney may not amend the Loan Documents;

  (b)   exercise any right, power, authority, discretion or remedy of, or
perform any obligation of, the Chargor under:

  (i)   this Deed;

  (ii)   any of the Loan Documents; or

  (iii)   any agreement forming part of the Secured Property,

      except that, in each case, the Attorney may not amend the Loan Documents;

  (c)   do any thing which in the opinion of the Attorney is necessary or
expedient for securing or perfecting the Charge and any other Security except
that the Attorney may not amend the Loan Documents;

  (d)   execute in favour of the Chargee any legal mortgage, transfer,
assignment and any other assurance of any of the Secured Property of the
Chargor;

Exhibit F-3 — Form of Australian Security Agreement

Page 25



--------------------------------------------------------------------------------



 



  (e)   execute deeds of assignment, composition or release;

  (f)   sell or otherwise part with the possession of any of the Secured
Property of the Chargor; and

  (g)   generally, do any other thing, whether or not of the same kind as those
set out in clauses 10.2(a) to 10.2(f), which in the opinion of the Attorney is
necessary or expedient:

  (i)   to more satisfactorily secure to the Chargee the payment of the Secured
Moneys; or

  (ii)   in relation to any of the Secured Property of the Chargor, if the thing
is of the same kind as that set out in clause 10.2(b) or 10.2(f).

10.3   Delegation and substitution

    An Attorney may, at any time, for any of the purposes in clause 10.2,
appoint or remove any substitute or delegate or sub-attorney.

11   Indemnities   11.1   Stamp duty indemnity

  (a)   The Chargor indemnifies each Enforcing Party and each of its officers,
employees and contractors (each an “Indemnified Party”) against any Loss which
the Chargee pays, suffers, incurs or is liable for in connection with:

  (i)   the stamping of, or any stamp duty payable on, any of the following:

  (A)   the Charge;

  (B)   any agreement or document entered into or signed under, or the
performance or exercise of any right or obligation under, this Charge; and

  (C)   any transaction contemplated under this Charge or under any agreement or
document described in clause 11.1(a)(i)(B);

  (ii)   any enquiry by a Government Agency (including any stamp duty or state
revenue office) in connection with the assessment for stamp duty of any Loan
Document;

  (iii)   any litigation or administrative proceedings (including any objection
made to a stamp duty or state revenue office) taken against or involving the
Indemnified Party in connection with the assessment for stamp duty of the Loan
Documents or transactions referred to therein; or

  (iv)   any future, or any change in any present or future, stamp duty law or
regulation or stamp duty or state revenue office practice (with which, if not

Exhibit F-3 — Form of Australian Security Agreement

Page 26



--------------------------------------------------------------------------------



 



      having the force of law, compliance is in accordance with the practice of
responsible bankers and financial institutions in the jurisdiction concerned),

      including any administration costs of an Indemnified Party in connection
with the matters referred to above, any legal costs and expenses and any
professional consultant’s fees for any of the above on a full indemnity basis.

  (b)   The Chargee must give notice to the Chargor as soon as it becomes aware
of any of the following events:

  (i)   any enquiry by a Government Agency referred to in clause 11.1(a)(ii)
involving it; or

  (ii)   any litigation or administrative proceedings taken against or involving
it as contemplated by clause 11.1(a)(iii).

  (c)   The Chargee agrees, at the cost of the Chargor, to assist the Chargor in
responding to, and the Chargor’s participation in, any enquiry by a Government
Agency referred to in clause 11.1(a)(ii).

11.2   Continuing indemnities and evidence of loss

  (a)   Each indemnity of the Chargor contained in this Charge is a continuing
obligation of the Chargor, despite:

  (i)   any settlement of account; or

  (ii)   the occurrence of any other thing,

      and remains in full force and effect until:

  (iii)   all moneys owing, contingently or otherwise, under any of the Loan
Documents have been paid in full to the satisfaction of the Chargee;

  (iv)   the Secured Moneys are paid in full to the satisfaction of the Chargee;
and

  (v)   each Security in respect of all the Secured Property subject to each
Security has been finally discharged.

  (b)   Each indemnity of the Chargor contained in a Loan Document is an
additional, separate and independent obligation of that Chargor and no one
indemnity limits the generality of any other indemnity.

  (c)   Each indemnity of the Chargor contained in this Charge survives the
termination of this Charge.

Exhibit F-3 — Form of Australian Security Agreement

Page 27



--------------------------------------------------------------------------------



 



12   Taxes, costs and expenses   12.1   Taxes

    The Chargor:

  (a)   must pay or reimburse the Chargee on demand for any Tax, other than an
Excluded Tax in respect of the Chargee, in respect of the execution, delivery,
performance, release, discharge, amendment, enforcement or attempted enforcement
or otherwise in respect of any of the following:

  (i)   this Charge;

  (ii)   any agreement or document entered into or signed under this Charge; and

  (iii)   any transaction contemplated under this Charge or any agreement or
document described in clause 12.1(a)(ii);

  (b)   must pay any fine, penalty or other cost in respect of a failure to pay
any Tax described in clause 12.1(a) except to the extent that the fine, penalty
or other cost is caused by the Chargee’s failure to lodge money or documents
received from that party within 10 Business Days before the due date for
lodgement; and

  (c)   indemnifies the Chargee against any amount payable under clause 12.1(a)
or 12.1(b) or both.

12.2   GST

  (a)   Terms defined in the A New Tax System (Goods and Services Tax) Act 1999
(Cth) have the same meaning in this clause 12.2 unless provided otherwise.

  (b)   Notwithstanding any other provision of this Charge, in the event that
the Chargee must pay any GST on any supply made by it to the Chargor under or in
connection with this Charge, the Chargee may, in addition to any amount or
consideration payable under this Charge, recover from the Chargor an additional
amount on account of that GST, such amount to be calculated by multiplying the
relevant amount or consideration payable by the recipient for the relevant
supply by the prevailing GST rate.

  (c)   Notwithstanding any other provisions of this Charge, in the event that
the Chargee must pay any GST in relation to a Taxable Supply that is made to it
under or in connection with this Charge, the Chargee may in addition to any
other amounts, recover from the Chargor that GST less the amount of any input
tax credit to which the indemnitee is entitled in respect of that payment.

  (d)   The Chargee must issue a tax invoice to the recipient of a supply
referred to in clause 12.2(b) no later than 10 Business Days after payment by
the recipient of the GST inclusive consideration for that supply.

  (e)   Any additional amount on account of GST recoverable from the Chargor
pursuant to clause 12.2(b) or clause 12.2(c) shall be calculated without any
deduction or set off

Exhibit F-3 — Form of Australian Security Agreement

Page 28



--------------------------------------------------------------------------------



 



    of any other amount and is payable by the Chargor upon demand by the Chargee
whether such demand is by means of an invoice or otherwise.

13   Protection   13.1   Protection of third parties

  (a)   No person dealing with an Enforcing Party is:

  (i)   bound to enquire whether:

  (A)   the Charge of the Chargor has become enforceable;

  (B)   an Enforcing Party is duly appointed; or

  (C)   any Power has been properly or regularly exercised; or

  (ii)   affected by express notice that the exercise of any Power was
unnecessary or improper.

  (b)   The irregular or improper exercise of any Power is, as regards the
protection of any person, regarded as authorised by the Chargor and this Deed,
and is valid.

13.2   Protection of Enforcing Party

  (a)   An Enforcing Party is not liable for any Loss including, but not limited
to, consequential Loss arising directly or indirectly from:

  (i)   any omission or delay in the exercise or non-exercise of any Power; or

  (ii)   the neglect, default or dishonesty of any manager, Authorised Officer,
employee, agent, accountant, auctioneer or solicitor of the Chargor or any
Enforcing Party.

  (b)   Clause 13.2(a) does not apply in respect of an Enforcing Party, to any
Loss which arises from the wilful default, fraud, gross negligence or illegal
acts of that Enforcing Party or its manager, Authorised Officers, employees,
agents, accountants, auctioneers or solicitors.

14   Third party provisions   14.1   Independent obligations

    Subject to the terms of the Loan Documents, this Deed is enforceable against
the Chargor:

  (a)   without the Chargee first enforcing any other Security;

Exhibit F-3 — Form of Australian Security Agreement

Page 29



--------------------------------------------------------------------------------



 



  (b)   whether or not the Chargee has:

  (i)   made demand upon the Chargor;

  (ii)   given notice to the Chargor or any other person in respect of anything;
or

  (iii)   taken any other steps against the Chargor or any other person; and

  (c)   despite the occurrence of any event described in clause 14.2.

14.2   Unconditional nature of obligations

  (a)   The Charge and the obligations of the Chargor under this Deed are
absolute, binding and unconditional in all circumstances.

  (b)   This Deed and the obligations of the Chargor under this Deed are not
released, discharged or otherwise affected by anything which but for this
provision might have that effect, including but not limited to:

  (i)   the grant to any person of any time, waiver, covenant not to sue or
other indulgence;

  (ii)   the release (including a release as part of any novation) or discharge
of any person;

  (iii)   the cessation of the obligations, in whole or in part, of any person
under any Loan Document or any other document or agreement;

  (iv)   the liquidation of any person;

  (v)   any arrangement, composition or compromise entered into by the Chargee
or any person;

  (vi)   any Loan Document or any other document or agreement being in whole or
in part illegal, void, voidable, avoided, unenforceable or otherwise of limited
force or effect;

  (vii)   any extinguishment, failure, loss, release, discharge, abandonment,
impairment, compound, composition or compromise, in whole or in part, of any
Loan Document or any other document or agreement;

  (viii)   any Security Interest being given to the Chargee by any person;

  (ix)   any alteration, amendment, variation, supplement, renewal or
replacement of any Loan Document or any other document or agreement;

  (x)   any moratorium or other suspension of any Power;

  (xi)   any Enforcing Party exercising or enforcing, delaying or refraining
from exercising or enforcing, or being not entitled or unable to exercise or
enforce, any Power;

Exhibit F-3 — Form of Australian Security Agreement

Page 30



--------------------------------------------------------------------------------



 



  (xii)   any Enforcing Party obtaining a judgment against any person for the
payment of any of the Secured Moneys;

  (xiii)   any transaction, agreement or arrangement that may take place with
the Chargee or any other person including the execution of a Loan Document;

  (xiv)   any payment to any Enforcing Party, including any payment which at the
payment date or at any time after the payment date is, in whole or in part,
illegal, void, voidable, avoided or unenforceable;

  (xv)   any failure to give effective notice to any person of any default under
any Loan Document or any other document or agreement;

  (xvi)   any legal limitation, disability or incapacity of any person;

  (xvii)   any breach of any Loan Document or any other document or agreement;

  (xviii)   the acceptance of the repudiation of, or termination of, any Loan
Document or any other document or agreement;

  (xix)   any Secured Moneys being irrecoverable for any reason;

  (xx)   any disclaimer by any person of any Loan Document or any other document
or agreement;

  (xxi)   any assignment, novation, assumption or transfer of, or other dealing
with, any Powers or any other rights or obligations under any Loan Document or
any other document or agreement;

  (xxii)   the opening of a new account of any person (whether alone or with
others) with the Chargee or any other person or any transaction on or relating
to the new account;

  (xxiii)   any prejudice (including material prejudice) to any person as a
result of:

  (A)   any thing done, or omitted to be done, by the Chargor, any other
Enforcing Party or any person;

  (B)   any Enforcing Party or any other person selling or realising any
property the subject of the Charge at less than the best price;

  (C)   any failure or neglect by any Enforcing Party or any other person to
recover the Secured Moneys from any person or by the realisation of any property
the subject of the Charge; or

  (D)   any other thing;

  (xxiv)   the receipt by the Chargee of any dividend, distribution or other
payment in respect of any liquidation;

  (xxv)   the capacity in which the Chargor executed a Loan Document not being
the capacity disclosed to the Chargee before the execution of the Loan Document;

Exhibit F-3 — Form of Australian Security Agreement

Page 31



--------------------------------------------------------------------------------



 



  (xxvi)   any other act, omission, matter or thing whatsoever, whether
negligent or not:

  (A)   any Loan Document or any other document or agreement not being valid or
executed by, or binding on, any person; and

  (B)   any increase in the Secured Moneys for any reason (including as a result
of anything referred to above).

  (c)   Clauses 14.2(a) and 14.2(b) apply irrespective of:

  (i)   the consent or knowledge or lack of consent or knowledge, of the
Chargee, any person of any event described in clause 14.2(b); or

  (ii)   any rule of law or equity to the contrary.

14.3   No competition

  (a)   Until the Secured Moneys have been Finally Paid to the satisfaction of
the Chargee and the Securities have been discharged, the Chargor is not entitled
to:

  (i)   be subrogated to the Chargee;

  (ii)   claim or receive the benefit of:

  (A)   any Security Interest, guarantee (including any Loan Document) or other
document or agreement of which the Chargee has the benefit;

  (B)   any moneys held by the Chargee; or

  (C)   any Power;

  (iii)   raise any defence or counterclaim in reduction or discharge of its
obligations under the Loan Documents; or

  (b)   raise any defence or counterclaim in reduction or discharge of its
obligations under the Loan Documents. The Chargor must not do or seek, attempt
or purport to do anything referred to in clause 14.3.

15   Saving provisions   15.1   Amounts payable on demand

    If any amount payable by the Chargor under this Deed is not expressed to be
payable on a specified date or within a specified time period that amount is
payable by the Chargor promptly upon request by the Chargee.

15.2   Statutory powers

  (a)   The powers of the Chargee under this Deed are in addition to any powers
the Chargee has under applicable law.

Exhibit F-3 — Form of Australian Security Agreement

Page 32



--------------------------------------------------------------------------------



 



  (b)   Subject to the terms of the Loan Documents, to the extent not prohibited
by law, before enforcing the Charge, or exercising any Power, an Enforcing Party
is not required to give any notice or allow the expiration of any time to any
person.

15.3   Continuing security

    The Charge is a continuing security notwithstanding any settlement of
account or any other thing until the Chargee has given a discharge of the Charge
in respect of all the Secured Property under clause 3.

15.4   No merger of security

  (a)   Nothing in this Deed merges, extinguishes, postpones, lessens or
otherwise prejudicially affects:

  (i)   any Security Interest in favour of the Chargee at any time;

  (ii)   any indemnity in favour of the Chargee contained in any Loan Document;
or

  (iii)   any right, power, authority, discretion or remedy which the Chargee
may have against the Chargor or any other person at any time.

  (b)   No other Security Interest including, but not limited to, any Security
Interest held by the Chargee in any way prejudicially affects any right, power,
authority, discretion or remedy of the Chargee under this Deed.

15.5   Exclusion of moratorium

    To the extent not excluded by law, a provision of any legislation which at
any time directly or indirectly:

  (a)   lessens or otherwise varies or affects in favour of the Chargor any
obligations under this Deed; or

  (b)   stays, postpones or otherwise prevents or prejudicially affects the
exercise of any Power,

    is negatived and excluded from this Deed and all relief and protection
conferred on the Chargor by or under that legislation is also negatived and
excluded so far as is permitted by law.

15.6   Conflict

    Where any Power of an Enforcing Party under this Deed or any other Security
is inconsistent with the powers conferred by applicable law then, to the extent
not prohibited by that law, the powers conferred by applicable law are regarded
as negatived or varied to the extent of the inconsistency.

15.7   Completion of blank securities

    Subject to the terms of the Loan Documents, at any time after the Charge has
become enforceable, the Enforcing Party or any Authorised Officer of the Chargee
may complete, in favour of the Chargee, any appointee of the Chargee or any
purchaser, any instrument

Exhibit F-3 — Form of Australian Security Agreement

Page 33



--------------------------------------------------------------------------------



 



    executed in blank by or on behalf of the Chargor and deposited with the
Chargee as security under this Deed.

15.8   Principal obligations

    This Deed is:

  (a)   a principal obligation and is not ancillary or collateral to any other
Security Interest (other than a Permitted Security Interest) or other obligation
however created; and

  (b)   independent of, and unaffected by, any other Security Interest or other
obligation however created which the Chargee may hold at any time in respect of
the Secured Moneys.

15.9   No obligation to marshal

  (a)   The doctrine of marshalling does not apply to the Chargee or the Chargor
or in relation to the exercise of any Power.

  (b)   The Chargee is not required before or after it enforces the Charge:

  (i)   to enforce any Security Interest held, at any time, by the Chargee; or

  (ii)   to appropriate or recover any moneys or assets that the Chargee, at any
time, holds or is entitled to receive.

15.10   Certificates

    A certificate signed by an Authorised Officer of the Chargee stating:

  (a)   the amount of the Secured Moneys due and payable; or

  (b)   the amount of the Secured Moneys, whether currently due and payable or
not,

    is conclusive evidence of that amount at the date stated on the certificate
or failing that as at the date of that certificate unless the contrary is
proved.

15.11   Chargee’s receipts

  (a)   The receipt of any Authorised Officer of the Chargee for any money
payable to or received by the Chargee under this Deed exonerates the payer from
all Liability to enquire whether any of the Secured Moneys has become due and
payable.

  (b)   Every receipt of an officer of the Chargee effectually discharges the
payer from:

  (i)   any future Liability to pay the amount specified in the receipt; and

  (ii)   being concerned to see the application of, or being answerable or
accountable for any loss or misapplication of, the amount specified in the
receipt.

Exhibit F-3 — Form of Australian Security Agreement

Page 34



--------------------------------------------------------------------------------



 



16   Reinstatement of rights

    If, under any law relating to insolvency, a person claims that a transaction
(including a payment) in connection with this Charge or the Secured Moneys is
void or voidable and the claim is upheld, conceded or comprised, then:

  (a)   the Chargee is immediately entitled as against the Chargor to the rights
in respect of the Secured Moneys to which they were entitled immediately before
the transaction; and

  (b)   on request from the Chargee, the Chargor agrees to do anything
(including signing any document) to restore to the Chargee, any Security
Interest (including this Charge) held by it from the Chargor on account of the
Secured Moneys immediately before the transaction.

17   Notices

    Section 9.01 of the Credit Agreement will apply with respect to all notices,
requests, demands, consents, approvals, offers, agreements or other
communications (“notices”) given by a party under or in connection with this
Deed, and the address for service for all notices to the Chargor shall be given
to it care of the Borrowers.

18   PPS Act   18.1   PPS Act

    Without limiting clause 5.3, the Chargor agrees to make such amendments to
the Loan Documents (to which it is a party), and to do such other things, as the
Chargee may require from time to time (whether before or after the registration
commencement time) to:

  (a)   ensure that any security interest granted to the Chargee is a
first-ranking perfected security interest over all PPS property (except to the
extent otherwise agreed in writing by the Chargee);

  (b)   ensure that any security interest granted to the Chargee is perfected by
control to the extent possible under the PPS Act; and

  (c)   otherwise protect the Chargee’s position under any security interest in
the context of the PPS Act.

18.2   Definitions

    In this clause 18:

  (a)   PPS Act means the Personal Property Securities Act 2009 (Cth);

  (b)   PPS property means all property over which the Chargor is legally
capable under the PPS Act of granting a security interest; and

Exhibit F-3 — Form of Australian Security Agreement

Page 35



--------------------------------------------------------------------------------



 



  (c)   terms have the meanings given to them in the PPS Act.

18.3   Further actions

    The Chargee may, at the Chargor’s cost, do anything which that Chargor
should have done under this Deed if the Chargor does not do so within the time
period specified, or if none specified, promptly; or if in the Chargee’s
reasonable opinion, the Chargor does not do so properly.

19   General   19.1   Governing law and jurisdiction

  (a)   This Deed is governed by the laws of Victoria.

  (b)   The Chargor irrevocably submits to the non-exclusive jurisdiction of the
courts of Victoria.

  (c)   The Chargor irrevocably waives any objection to the venue of any legal
process on the basis that the process has been brought in an inconvenient forum.

  (d)   The Chargor irrevocably waives any immunity in respect of its
obligations under this Deed that it may acquire from the jurisdiction of any
court or any legal process for any reason including, but not limited to, the
service of notice, attachment before judgment, attachment in aid of execution or
execution.

19.2   Waivers

  (a)   Waiver of any right arising from a breach of this Deed or of any Power
arising upon default under this Deed or upon the occurrence of an Event of
Default must be in writing and signed by the party granting the waiver.

  (b)   A failure or delay in exercise, or partial exercise, by the Chargee or
any other Enforcing Party of:

  (i)   a right arising from a breach of this Deed or the occurrence of an Event
of Default; or

  (ii)   a Power created or arising upon default under this Deed or upon the
occurrence of an Event of Default,

     does not result in a waiver of that right or Power.

  (c)   The Chargor is not entitled to rely on a delay in the exercise or
non-exercise of a right or Power arising from a breach of this Deed or on a
default under this Deed or on the occurrence of an Event of Default as
constituting a waiver of that right or Power.

  (d)   The Chargor may not rely on any conduct of an Enforcing Party as a
defence to exercise of a right or Power by that Enforcing Party.

Exhibit F-3 — Form of Australian Security Agreement

Page 36



--------------------------------------------------------------------------------



 



  (e)   This clause may not itself be waived except by writing.

19.3   Variation

    A variation of any term of this Deed must be in writing and signed by the
parties.

19.4   Cumulative rights

    The Powers are cumulative and do not exclude any other right, power,
authority, discretion or remedy of any Enforcing Party.

19.5   Assignment

  (a)   The Chargee may assign its rights under this Deed without the consent of
the Chargor.

  (b)   The Chargor may not assign any of its rights under this Deed without the
prior written consent of the Chargee.

19.6   Attorneys

    Each of the attorneys executing this Deed states that the attorney has no
notice of the revocation of the power of attorney appointing that attorney.

19.7   Electronic delivery of document

    If a party delivers an executed counterpart of this Deed or any other
document executed in connection with it (“Relevant Document”) by facsimile or
other electronic means:

  (a)   the delivery will be deemed to be an effective delivery of an originally
executed counterpart; and

  (b)   the party will still be obliged to deliver an originally executed
counterpart, but the failure to do so will not effect the validity or
effectiveness of the Relevant Document.

19.8   Counterparts

    This Deed may be executed in any number of counterparts and all counterparts
taken together shall constitute one and the same instrument.

19.9   Inconsistency

    In the event there is any inconsistency between:

  (a)   the provisions of this Deed; and

  (b)   the provisions of the Credit Agreement,

    the provisions of the Credit Agreement prevail to the extent of the
inconsistency.

Exhibit F-3 — Form of Australian Security Agreement

Page 37



--------------------------------------------------------------------------------



 



EXECUTED as a DEED

                 
SIGNED, SEALED AND DELIVERED by
    )               )               )          
as attorney for PTI HOLDING COMPANY 1
    )          
PTY LIMITED ACN 146 700 441 under
    )          
power of attorney dated
    )             )          
 
    )          
 
    )          
in the presence of:
    )          
 
    )          
 
    )          
 
    )          
 
Signature of witness



    )    
 
By executing this deed the attorney states that the attorney has received no
notice of revocation of the power of attorney    
 
Name of witness (block letters)
         

Exhibit F-3 — Form of Australian Security Agreement

Page 38



--------------------------------------------------------------------------------



 



ROYAL BANK OF CANADA, in its capacity as
the Canadian administrative agent and
Canadian collateral agent for and on behalf of
the Canadian Secured Parties

          By:         Name:         Title:        

Exhibit F-3 — Form of Australian Security Agreement

Page 39



--------------------------------------------------------------------------------



 



PTI Holding Company 2 Pty Limited
ACN 146 700 487
and
Royal Bank of Canada
Fixed and floating charge
Arnold Bloch Leibler
Ref: BNM 011562615
Exhibit F-3 — Form of Australian Security Agreement

Page 40



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page no.  
1 DEFINITIONS AND INTERPRETATION
    43  
1.1 Definitions
    43  
1.2 Incorporated definitions
    48  
1.3 Interpretation
    48  
1.4 Benefit of Charge
    50  
1.5 Capacity of Collateral Agent
    50  
2 CHARGE
    50  
2.1 Charge
    50  
2.2 Priority
    50  
2.3 Nature of Charge
    50  
2.4 Crystallisation
    51  
2.5 De-crystallisation
    52  
2.6 Prospective liability
    52  
3 DISCHARGE OF THE CHARGE
    52  
4 REPRESENTATIONS AND WARRANTIES
    53  
4.1 Representations and warranties
    53  
4.2 Reliance
    53  
5 UNDERTAKINGS OF CHARGOR
    53  
5.1 Performance under the Loan Documents
    53  
5.2 Secured Property
    53  
5.3 Further security
    54  
5.4 Title Documents
    54  
5.5 Registration and protection of security
    55  
5.6 Negative pledge
    55  
5.7 Restricted dealings — property subject to fixed charge
    56  
5.8 Restricted dealings — property subject to floating charge
    56  
5.9 Marketable Securities
    56  
5.10 No caveats
    56  
5.11 Term of undertakings
    56  
6 DEFAULT
    56  
6.1 Events of Default
    56  
6.2 Ensure no default
    57  
7 ENFORCEMENT
    57  
7.1 When enforceable
    57  
7.2 Assistance in realisation
    57  
8 RECEIVER
    58  
8.1 Appointment of Receiver
    58  
8.2 Agency of Receiver
    58  
8.3 Powers of Receiver
    58  
8.4 Nature of Receiver’s Powers
    61  
8.5 Status of Receiver after commencement of winding-up
    61  
8.6 Powers exercisable by the Chargee
    61  
8.7 Set off
    62  
8.8 Notice of exercise of rights
    62  
8.9 Termination of receivership and possession
    62  
9 APPLICATION AND RECEIPTS OF MONEY
    62  
9.1 Order of application
    62  
9.2 Amounts contingently due
    62  

Exhibit F-3 — Form of Australian Security Agreement

Page 41



--------------------------------------------------------------------------------



 



              Page no.  
10 POWER OF ATTORNEY
    63  
10.1 Appointment of Attorney
    63  
10.2 Purposes of appointment
    63  
10.3 Delegation and substitution
    64  
11 INDEMNITIES
    64  
11.1 Stamp duty indemnity
    64  
11.2 Continuing indemnities and evidence of loss
    65  
12 TAXES, COSTS AND EXPENSES
    65  
12.1 Taxes
    65  
12.2 GST
    66  
13 PROTECTION
    66  
13.1 Protection of third parties
    66  
13.2 Protection of Enforcing Party
    67  
14 THIRD PARTY PROVISIONS
    67  
14.1 Independent obligations
    67  
14.2 Unconditional nature of obligations
    67  
14.3 No competition
    69  
15 SAVING PROVISIONS
    70  
15.1 Amounts payable on demand
    70  
15.2 Statutory powers
    70  
15.3 Continuing security
    70  
15.4 No merger of security
    70  
15.5 Exclusion of moratorium
    71  
15.6 Conflict
    71  
15.7 Completion of blank securities
    71  
15.8 Principal obligations
    71  
15.9 No obligation to marshal
    71  
15.10 Certificates
    72  
15.11 Chargee’s receipts
    72  
16 REINSTATEMENT OF RIGHTS
    72  
17 NOTICES
    72  
18 PPS ACT
    73  
18.1 PPS Act
    73  
18.2 Definitions
    73  
18.3 Further actions
    73  
19 GENERAL
    73  
19.1 Governing law and jurisdiction
    73  
19.2 Waivers
    74  
19.3 Variation
    74  
19.4 Cumulative rights
    74  
19.5 Assignment
    74  
19.6 Attorneys
    74  
19.7 Electronic delivery of document
    75  
19.8 Counterparts
    75  

Exhibit F-3 — Form of Australian Security Agreement

Page 42



--------------------------------------------------------------------------------



 



THIS DEED is made on   2010

PARTIES

    PTI HOLDING COMPANY 1 PTY LIMITED

    ACN 146 700 441

    (“Chargor”)

    and

    ROYAL BANK OF CANADA

    in its capacity as the Canadian collateral agent for and on behalf of the
Canadian Secured Parties

  of Level 46, 2 Park Street, Sydney NSW 2000

    (“Chargee”)

BACKGROUND

A   The Canadian Secured Parties have agreed to enter into the Credit Agreement
and certain other Loan Documents.   B   The Chargor is the legal and beneficial
owner the Secured Property.   C   In consideration of the Canadian Secured
Parties agreeing to enter into the documents referred to in paragraph (A) above,
the Chargor has agreed to charge the Secured Property to the Chargee to secure
payment of the Secured Moneys.

AGREED TERMS

1   Definitions and interpretation   1.1   Definitions     In this Deed, unless
the context requires otherwise:       “Attorney” means an attorney appointed
pursuant to this Deed.

    “Authorisation” includes:

  (a)   any consent, authorisation, registration, filing, agreement,
notarisation, certificate, permission licence, approval or exemption from by or
with a Government Agency; or

  (b)   in relation to anything which is prohibited or restricted by law if a
Government Agency takes certain action within a specified period, the expiry of
that period without the Government Agency taking that action.

Exhibit F-3 — Form of Australian Security Agreement

Page 43



--------------------------------------------------------------------------------



 



     “Authorised Officer” means, in relation to a party:

  (a)   a company director or company secretary of that party or any person
whose title of office includes the words “Director”, “Manager” or other similar
expression;

  (b)   any person acting in any such office; or

  (c)   any person nominated by that party as an authorised officer by notice in
writing to the other parties (the notice to be signed by a company director or
company secretary of the notifying party and accompanied by a certified copy of
the signature of the nominated person).

     “Business Day” means a day on which banks are open for general banking
business in Melbourne, excluding Saturdays, Sundays and public holidays.
     “Canadian Borrowers” means PTI Group Inc., a corporation amalgamated under
the laws of the Province of Alberta and PTI Premium Camp Services Ltd., a
corporation amalgamated under the laws of the Province of Alberta.
     “Canadian Secured Parties” has, for the avoidance of doubt, the meaning
given to the term “Secured Parties” in the Canadian Security Agreement.

    “Charge” means each security created by this Deed.

     “Controller” means, in relation to a person’s property:

  (a)   a receiver or receiver and manager of that property; or

  (b)   anyone else who (whether or not as agent for the person) is in
possession, or has control of that property to enforce a Security Interest.

     “Corporations Act” means the Corporations Act 2001 (Cth).
“Credit Agreement” means the Amended and Restated Credit Agreement dated on or
about the date of this Deed between Oil States International Inc., the Canadian
Borrowers, Wells Fargo Bank, N.A. as U.S. administrative agent and U.S.
collateral agent, the Lenders, the Chargee and others.
“Deed” means this deed of charge.
“Enforcing Party” means the Chargee or any Receiver, agent, administrator,
Attorney or Controller appointed under this Deed or any applicable law.
     “Event of Default” mean any event specified in clause 6.1.
     “Excluded Property” means:
Exhibit F-3 — Form of Australian Security Agreement

Page 44



--------------------------------------------------------------------------------



 



  (a)   all rights, property and undertaking held by the Chargor at the date on
which this charge is first signed and sealed by any party to it and which are
located or taken to be located in New South Wales;

  (b)   land or interests in land (other than interests held by way of security)
located or taken to be located in New South Wales and which are acquired by the
Chargor at any time within 12 months of the date on which this charge is first
signed and sealed by any party to it;

  (c)   any rights, property and undertaking identified in New South Wales under
an arrangement in place when this charge was first signed and sealed by any
party to it; and

  (d)   any Marketable Securities that are or may in the future be held by the
Chargor in respect of The MAC Services Group Limited ACN 003 657 510 and any
rights or interests in relation thereto.

“Excluded Tax” means a Tax imposed on the overall net income of the Chargee or
the Canadian Secured Parties.
“Finally Paid” means, in respect of the Secured Moneys, payment or satisfaction
of it in full.
“Financial Indebtedness” means any actual or contingent debt or other monetary
liability arising in respect of money borrowed or raised or any financial
accommodation provided.
     “Government Agency” means:

  (a)   a government or government department;

  (b)   a governmental, semi-governmental, regulatory or judicial entity or
authority; or

  (c)   a person (whether autonomous or not) who is charged with the
administration of a law.

“Insolvency Event” means the occurrence of any of the following events in
relation to any person:

  (d)   the person becomes insolvent as defined in the Corporations Act, states
that it is insolvent or is presumed to be insolvent under an applicable law;

  (e)   the person is wound up, dissolved or declared bankrupt;

  (f)   the person becomes an insolvent under administration as defined in the
Corporations Act;

  (g)   a liquidator, provisional liquidator, Controller, administrator, trustee
for creditors, trustee in bankruptcy or other similar person is appointed to, or
takes possession or control of, any or all of the person’s assets or
undertaking;

  (h)   the person enters into or becomes subject to:

Exhibit F-3 — Form of Australian Security Agreement

Page 45



--------------------------------------------------------------------------------



 



  (i)   any arrangement or composition with one or more of its creditors or any
assignment for the benefit of one or more of its creditors; or

  (ii)   any re-organisation, moratorium, deed of company arrangement or other
administration involving one or more of its creditors;

  (i)   an application or order is made (and, in the case of an application, it
is not stayed, withdrawn or dismissed within 30 days), resolution passed,
proposal put forward, or any other action taken which is preparatory to or could
result in any of (b), (c), (d) or (e) above;

  (j)   the person is taken, under section 459F(1) of the Corporations Act, to
have failed to comply with a statutory demand;

  (k)   the person becomes unable to pay its debts when they fall due; or

  (l)   anything occurs under the law of any jurisdiction which has a
substantially similar effect to any of the other paragraphs of this definition,

unless the event occurs as part of a solvent reconstruction, amalgamation,
merger or consolidation that has been approved in writing by the Chargee and
“Insolvency” shall be construed accordingly.
“Intellectual Property Rights” includes any patent, design, trade mark,
copyright, trade secret, confidential information and any right to use, or to
grant the use of, or to be the registered owner or user of, any of them.
“Liability” means any debt or other monetary liability or penalty, fine or
payment or any damages, Losses, costs, charges, outgoings or expenses of
whatever description.
“Loans” means:

  (a)   the Canadian Revolving Credit Loan or a Canadian Term Loan made pursuant
to the Credit Agreement; and

  (b)   any Canadian Letters of Credit issued to or for the account of the
Canadian Borrowers.

“Loss” means a loss, claim action, damage, Liability, compensation, outgoing or
payment suffered, paid or incurred.
“Marketable Securities” has the meaning given to that expression in the
Corporations Act but also includes:

  (a)   an undertaking referred to in the exceptions in paragraph (a), (b) and
(d) of the definition of debenture in the Corporations Act 2001;

  (b)   a unit or other interest in a trust or partnership;

  (c)   a negotiable instrument; and

Exhibit F-3 — Form of Australian Security Agreement

Page 46



--------------------------------------------------------------------------------



 



  (d)   a right or an option in respect of a Marketable Security, whether issued
or unissued including any of the above.

“Permitted Security Interest” means, in relation to the Chargor:

  (a)   this Charge;

  (b)   a Security Interest over the Chargor’s assets to which the Chargee has
consented with the consent of the Lenders required by the terms of the Credit
Agreement. It does not include a Security Interest to which the Chargee has
consented on one or more conditions if those conditions are not complied with;

  (c)   a lien or charge arising by operation of law to the ordinary course of
the person’s ordinary business. It does not include a lien or charge that
secures overdue debts; and

  (d)   any Liens that are permitted to be incurred, assumed, created or
permitted to exist in respect of the Chargor pursuant to Sections 6.02(a) to
6.02(m) (inclusive) of the Credit Agreement.

“Power” means any right, power, authority, discretion, opinion or remedy
conferred on an Enforcing Party by this Deed or any applicable law.
“Receiver” means a receiver or receiver and manager appointed under this Deed.
“Release” means any of release, compromise, discharge, set off, disclaimer,
abandonment, alienation, abrogation, suspension, moratorium or other like
action.
“Secured Property” means all of the present and future undertaking, assets and
rights of the Chargor including, but not limited to, all real and personal
property, choses in action, goodwill, uncalled and called but unpaid normal or
premium capital but excluding the Excluded Property.
“Secured Moneys” means all money which a Canadian Borrower is or at any time may
become actually or contingently liable to pay to or for the account of a
Canadian Secured Party for any reason whatsoever under or in connection with:

  (a)   the Loans, whether or not currently contemplated (including by way of
principal, interest, fees, costs, indemnity, Guarantee, charges, duties or
expenses, or payment of liquidated or unliquidated damages under or in
connection with the Loans, or as a result of a breach of or default under or in
connection with the Loans);

  (b)   each Hedging Agreement entered into with a counterparty that was a
Canadian Lender (or an affiliate of a Canadian Lender) at the time such Hedging
Agreement was entered into;

  (c)   any and all obligations whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services; and

Exhibit F-3 — Form of Australian Security Agreement

Page 47



--------------------------------------------------------------------------------



 



  (d)   all other monetary liabilities by way of principal, interest, fees,
costs, indemnity, Guarantee, charges, duties or expenses, or payment of
liquidated or unliquidated damages under or in connection with the Loan
Documents, or as a result of a breach of or default under or in connection with,
the Loan Documents.

It also includes money that the Canadian Borrowers would have been liable to pay
but for its Insolvency, or some other reason.
“Security Interest” means any mortgage, lien, hypothecation, charge (whether
fixed or floating), pledge or other form of security interest securing any
obligation of any person or any other agreement or arrangement having a similar
effect.
“Tax” means any tax, levy, impost, duty, charge, deduction, compulsory loan or
withholding of whatever kind (together with any related interest, penalty, fine
or expense) that is imposed by law or any Government Agency.
“Title Document” means any present or future original, duplicate or counterpart:

  (a)   certificate or document of title;

  (b)   certificate or document relating to title; or

  (c)   certificate or document relating to use, possession, disposition,
devolution or acquisition of property.

1.2 Incorporated definitions

    A word or phrase (other than one defined in clause 1.1) defined in the
Credit Agreement has the same meaning in this Deed.

1.3 Interpretation

    In this document, unless the context requires otherwise:

  (a)   the singular includes the plural and vice versa;

  (b)   words denoting any gender include all genders;

  (c)   where a word or phrase is defined, its other grammatical forms have a
corresponding meaning;

  (d)   a reference to a party, clause, paragraph, schedule or annexure is a
reference to a party, clause, paragraph, schedule or annexure to or of this
document;

  (e)   a reference to this document includes any schedules or annexures;

  (f)   headings are for convenience and do not affect interpretation;

  (g)   the background or recitals to this document are adopted as and form part
of this document;

Exhibit F-3 — Form of Australian Security Agreement

Page 48



--------------------------------------------------------------------------------



 



  (h)   a reference to any document or agreement includes a reference to that
document or agreement as amended, novated, supplemented, varied or replaced from
time to time;

  (i)   a reference to “$”, “A$” or “dollar” is a reference to Australian
currency;

  (j)   a reference to a time is a reference to Australian Eastern Standard Time
or Australian Eastern Daylight Time, whichever is appropriate;

  (k)   a reference to a party includes its executors, administrators,
successors, substitutes (including persons taking by novation) and permitted
assigns;

  (l)   a reference to writing includes any method of representing words,
figures or symbols in a permanent and visible form;

  (m)   words and expressions denoting natural persons include bodies corporate,
partnerships, associations, firms, governments and governmental authorities and
agencies and vice versa;

  (n)   a reference to any legislation or to any provision of any legislation
includes:

  (i)   any modification or re enactment of the legislation;

  (ii)   any legislative provision substituted for, and all legislation,
statutory instruments and regulations issued under, the legislation or
provision; and

  (iii)   where relevant, corresponding legislation in any Australian State or
Territory;

  (o)   no rule of construction applies to the disadvantage of a party because
that party was responsible for the preparation of this document or any part of
it;

  (p)   the words “including”, “for example”, “such as” or other similar
expressions (in any form) are not words of limitation;

  (q)   a reference to any act of a company includes an act performed in general
meeting or on the company’s behalf by its directors, officers, employees, share
registrars, accountants, solicitors or agents;

  (r)   a reference to a body (including, but not limited to, an institute,
association or authority) whether statutory or not:

  (i)   which ceases to exist; or

  (ii)   whose powers or functions are transferred to another body,

      is a reference to the body which replaces it or which substantially
succeeds to its powers or functions; and

  (s)   an Event of Default is “continuing” if it has not been remedied by the
Chargor or waived by the Chargee.

Exhibit F-3 — Form of Australian Security Agreement

Page 49



--------------------------------------------------------------------------------



 



1.4 Benefit of Charge

    The Charge provided in this Deed is held by the Collateral Agent for and on
behalf of the Canadian Secured Parties and any amendment, waiver, consent or
decision under this Deed by the Collateral Agent will only be entered into,
granted or made in accordance with the terms of the Credit Agreement.

1.5 Capacity of Collateral Agent

    The Collateral Agent enters into this Deed as trustee for the Canadian
Secured Parties pursuant to and in accordance with Section 8 of the Credit
Agreement.

2 Charge
2.1 Charge

    The Chargor charges all of its interest in the Secured Property to the
Chargee as security for the due and punctual payment of the Secured Moneys. The
Chargor does this as legal and beneficial owner of the Secured Property.

2.2 Priority

    Save and except as provided otherwise in any Loan Document or save as agreed
by the parties in writing, the parties intend that the Charge take priority over
all other Security Interests of the relevant Chargor.

2.3 Nature of Charge

    In relation to the Chargor, the Charge created under clause 2.1 is:

  (a)   a fixed charge over all that Chargor’s present and future right, title
and interest in the Secured Property which is:

  (i)   any freehold or leasehold property or any other interest in real
property, fixtures, plant and equipment (other than stock in trade);

  (ii)   any uncalled or called but unpaid capital or premiums of that Chargor;

  (iii)   any Title Document and any other documents evidencing a right to the
possession of any real or personal property;

  (iv)   any partnership in which that Chargor is a partner;

  (v)   any joint venture in which that Chargor is a joint venturer;

  (vi)   any insurance policy in relation to the Secured Property including, but
not limited to, any proceeds from that insurance policy;

  (vii)   any Marketable Securities;

Exhibit F-3 — Form of Australian Security Agreement

Page 50



--------------------------------------------------------------------------------



 



  (viii)   any Intellectual Property Rights;

  (ix)   documents and agreements to which that Chargor is a party;

  (x)   any other assets that are not acquired for disposal in the ordinary
course of that Chargor’s business; and

  (xi)   any other property if clause 2.4 says this Charge is to be fixed over
that property; and

  (b)   a floating charge over all other Secured Property.

2.4 Crystallisation

    The floating charge of the Chargor created in clauses 2.1 and 2.3(b)
automatically and immediately crystallises and becomes fixed:

  (a)   without the Chargee giving any notice to the Chargor:

  (i)   when the law provides that the floating charge becomes a fixed charge;

  (ii)   when a Receiver or any other receiver or receiver and manager is
appointed in respect of any of the Secured Property;

  (iii)   when the Charge or any other Security Interest over any of the Secured
Property is enforced in any other way;

  (iv)   when a notice under section 260 of schedule 1 of the Tax Administration
Act 1953 (Cth) or under similar legislation in respect of the Chargor is signed
by, or on behalf of, the Commissioner of Taxation or the Deputy Commissioner of
Taxation;

  (v)   when an order is made or a resolution is passed for the liquidation of
the Chargor;

  (vi)   in respect of an item of Secured Property, when any step is taken
(including, without limitation, signing a notice) to create, issue, levy or
enforce any distress, attachment, execution, statutory assignment, statutory
charge or other similar right or process against or upon the Secured Property;

  (vii)   in respect of an item of Secured Property, when any Security Interest
over any of the Secured Property is enforced or any floating Security Interest
over any of the Secured Property crystallises or otherwise becomes a fixed
Security Interest;

  (b)   in respect of the proceeds of any book debt or other debt or other
moneys now or in the future payable to that Chargor and which are the subject of
the floating charge, when notice in respect of those proceeds or moneys is given
to the Chargor by the Chargee at any time after an Event of Default has occurred
and is subsisting; or

  (c)   in respect of any asset forming part of the Secured Property when the
Chargee gives notice in respect of that asset to the Chargor upon or any time
after the occurrence of an Event of Default which is subsisting.

Exhibit F-3 — Form of Australian Security Agreement

Page 51



--------------------------------------------------------------------------------



 



2.5 De-crystallisation

  (a)   Where an asset has become subject to a fixed charge under clause 2.4,
the Chargee may release the asset from that fixed charge by notice in writing to
the Chargor as of the date specified in the notice.

  (b)   When an asset is released from the fixed charge under clause 2.5(a), the
asset will again be subject to:

  (i)   the floating charge under clauses 2.1 and 2.3; and

  (ii)   the further operation of clause 2.4.

2.6 Prospective liability

  (a)   For the purposes only of fixing priorities under section 282(3) of the
Corporations Act, the maximum amount of the prospective liability secured by
this Deed is $1,000,000,000.

  (b)   The Chargee may from time to time lodge a notice under section 268(2) of
the Corporations Act on behalf of the Chargor specifying an increase in the
maximum amount of the prospective liability referred to in clause 2.6(a) and
from the date of lodgement the amount specified in clause 2.6(a) is to be
regarded as varied to the amount specified in that notice.

  (c)   Neither clause 2.6(a) nor clause 2.6(b) in any way affects or limits the
actual amount of Secured Moneys which may in fact be secured by the Charge.

  (d)   Clauses 2.6(a), 2.6(b) and 2.6(c) are to be construed independently of
each other.

3 Discharge of the Charge

  (a)   At the written request of the Chargor, the Chargee must discharge the
Charge if:

  (i)   the Secured Moneys have been Finally Paid;

  (ii)   the Chargor has fully observed and performed its obligations under this
Deed and each other Loan Document to which it is expressed to be a party; and

  (iii)   the Chargee is obliged or permitted to grant that discharge under the
Credit Agreement.

  (b)   Clause 3(a) overrides the operation and effect of any other clause to
the contrary in this Deed.

  (c)   The parties intend that clause 3(a) be severed from this Deed if clause
3(a) is void or unenforceable under applicable law.

  (d)   The parties do not intend clause 3(c) to exclude the general law of
severance from applying to this Deed.

Exhibit F-3 — Form of Australian Security Agreement

Page 52



--------------------------------------------------------------------------------



 



4 Representations and warranties
4.1 Representations and warranties

    The Chargor represents and warrants in favour of the Chargee that as at the
date of this Deed all its representations and warranties as to itself in the
Credit Agreement are true and correct or will be true and correct in all
respects when made or regarded as having been made and further represents and
warrants that:

  (a)   (title) it has legal and beneficial right and title to, and full power
to charge, the Secured Property in the manner provided in this Deed;

  (b)   (Security Interests) the Secured Property is free from all Security
Interests other than Permitted Security Interests; and

  (c)   (Trust capacity) it does not enter into this Deed as trustee and is not
the trustee of any trust or settlement.

4.2 Reliance

    The Chargor acknowledges that:

  (a)   it has not entered into this Deed in reliance on any representation,
warranty, promise or statement made by the Chargee or any person on behalf of
the Chargee; and

  (b)   the Chargee enters into this Deed in reliance on the representations and
warranties given under this Deed.

5 Undertakings of Chargor
5.1 Performance under the Loan Documents

  (a)   The Chargor must fully and punctually perform its obligations under any
Loan Documents to which it is a party.

  (b)   The Chargor must pay the Secured Moneys in accordance with the Loan
Documents to which it is a party and each other obligation under which the
Secured Moneys are payable.

  (c)    

5.2 Secured Property

    The Chargor must maintain and protect its Secured Property and must, without
limitation:

  (a)   remedy any defect in its title to any part of the Secured Property where
failure to do so would have a Material Adverse Effect;

Exhibit F-3 — Form of Australian Security Agreement

Page 53



--------------------------------------------------------------------------------



 



  (b)   take or defend all legal proceedings or other action necessary or
desirable for the protection or recovery of any of the Secured Property where
failure to do so would have a Material Adverse Effect;

  (c)   fully and punctually comply with and observe all applicable laws, all
requirements and orders of any Government Agency where non-compliance or
non-observance would or might impose some Security Interest or restriction,
disability or material Liability, on any of the Secured Property or
prejudicially affect any Power; and

  (d)   keep the Secured Property valid and subsisting and free from liability
to forfeiture, cancellation, avoidance or loss where failure to do so would have
a Material Adverse Effect.

5.3 Further security

  (a)   The Chargor must, whenever requested by the Chargee, do or cause to be
done anything which:

  (i)   more satisfactorily (in the reasonable opinion of the Chargee) secures
the priority of the Charge or assures to the Chargee the Secured Property or any
part of it in a manner consistent with this Deed; or

  (ii)   is necessary in the exercise of any Power of the Chargee,

      including, but not limited to, the execution of any document, the delivery
of Title Documents or the execution and delivery of blank transfers.

  (b)   Without limiting the generality of clause 5.3(a), at the request of the
Chargee, the Chargor must execute a legal or statutory mortgage over any real
property now held or acquired on or after the date of this Deed.

  (c)   The Chargor must register any mortgage executed under clause 5.3(b).

  (d)   Any mortgage executed under clause 5.3(b) must:

  (i)   be in favour of the Chargee; and

  (ii)   be in the form and substance required by the Chargee, but the Chargee
cannot require an obligation which is more onerous than any obligation contained
in this Deed.

5.4 Title Documents

  (a)   Save to the extent required by any prior ranking Security Interest, the
Chargor must deposit with the Chargee, or as the Chargee directs, all the Title
Documents in respect of any of the Secured Property subject to the fixed charge
created in clauses 2.1 and 2.3:

  (i)   within 10 Business Days of execution of this Deed;

  (ii)   within 10 Business Days of the acquisition of any asset which forms
part of the Secured Property and is subject to the fixed charge created in
clauses 2.1 and 2.3; and

Exhibit F-3 — Form of Australian Security Agreement

Page 54



--------------------------------------------------------------------------------



 



  (iii)   within 10 Business Days of the crystallisation and fixing for any
reason of the floating charge created in clauses 2.1 and 2.3.

  (b)   Subject to clause 5.4(d), the Chargee may retain the Title Documents
until all the Secured Property is discharged under clause 3.

  (c)   If the Charge is enforced by the Chargee, an Enforcing Party is
entitled:

  (i)   to deal with the Title Documents as if it was the absolute and
unencumbered owner of the Secured Property to which the Title Documents relate;
and

  (ii)   in exercising a power of sale, to deliver any Title Document to a
purchaser of the Secured Property to which it relates.

5.5 Registration and protection of security

  (a)   The Chargor must ensure that this Deed is registered and filed in all
registers in all jurisdictions in which it must be registered and filed to
ensure enforceability, validity and priority against all persons and to be
effective as a security.

  (b)   Whenever any part of the Chargor’s Secured Property is transferred to or
retained in a place where this Deed, because of an increase in the Secured
Moneys or otherwise, bears insufficient stamp duty or is not registered or
recorded, or for any other reason is of limited or of no force or effect,
unenforceable, inadmissible in evidence or of reduced priority, the Chargor must
within 10 Business Days after that transfer or retention ensure that this Deed:

  (i)   is stamped to the satisfaction of the Chargee (acting reasonably);

  (ii)   is in full force and effect, enforceable, admissible in evidence and
not of reduced priority; and

  (iii)   is registered in that place, or that part of the Secured Property is
removed from that place.

5.6 Negative pledge

  (a)   The Chargor must not create, permit, suffer to exist, or agree to, any
interest or Security Interest, other than a Security Interest in favour of the
Chargee or a Permitted Security Interest, over any of its assets or undertakings
(including, without limitation, the Secured Property and any Marketable
Securities that are or may in the future be held by the Chargor in respect of
The MAC Services Group Limited ACN 003 657 510) without the prior written
consent of the Chargee or as permitted by the Loan Documents.

  (b)   The Chargor must not without the prior written consent of the Chargee,
acquire an asset to form part of the Secured Property which is subject to an
existing Security Interest, or which will become subject to a Security Interest
(except in favour of the Chargee) when that Chargor acquires the asset.

  (c)   The Chargor must not without the prior written consent of the Chargee,
incur any Financial Indebtedness except for any Financial Indebtedness permitted
under the Credit Agreement.

Exhibit F-3 — Form of Australian Security Agreement

Page 55



--------------------------------------------------------------------------------



 



5.7 Restricted dealings — property subject to fixed charge

    The Chargor must not:

  (a)   deal with, sell or otherwise dispose of or part with possession of;

  (b)   attempt to do anything listed in clause 5.7(a), in respect of,

    any of the Secured Property over which the Charge is fixed, without the
prior written consent of the Chargee or as permitted by the Loan Documents.

5.8 Restricted dealings — property subject to floating charge

    The Chargor must not and may not agree, attempt or take any step to, do
anything in clause 5.7 in respect of Secured Property over which this charge is
floating except where the thing done is done in the ordinary course of the
Chargor’s ordinary business or otherwise with the prior written consent of the
Chargee.

5.9 Marketable Securities

    The Chargor must not:

  (a)   deal with, sell or otherwise dispose of or part with possession of;

  (b)   attempt to do anything listed in clause 5.7(a), in respect of,

    any Marketable Securities that are or may in the future be held by the
Chargor in respect of The MAC Services Group Limited ACN 003 657 510 without the
prior written consent of the Chargee or as permitted by the Loan Documents.

5.10 No caveats

    The Chargor must ensure that any caveat lodged in respect of the Secured
Property, other than a caveat lodged by the Chargee or with the Chargee’s
consent, is removed within 10 Business Days, or if the caveat is being contested
in good faith, it is removed within 30 Business Days.

5.11 Term of undertakings

    The Chargor’s undertakings in this clause 5 continue in full force and
effect from the date of this Deed until all the Secured Property is discharged
under clause 3.

6 Default
6.1 Events of Default

    It is an Event of Default if an “Event of Default” as defined in the Credit
Agreement occurs.

Exhibit F-3 — Form of Australian Security Agreement

Page 56



--------------------------------------------------------------------------------



 



6.2 Ensure no default

    The Chargor agrees to do all things reasonably necessary to ensure that
there is no Event of Default.

7 Enforcement
7.1 When enforceable

  (a)   Upon the occurrence of an Event of Default which is subsisting:

  (i)   the Charge is immediately enforceable; and

  (ii)   the Secured Moneys will, at the Chargee’s option and as provided for by
the terms of the Credit Agreement, be immediately due and payable by the
Chargor.

  (b)   Subject to clause 2.5, the right of the Chargor to deal, for any
purpose, with:

  (i)   all of the Secured Property, other than by or through a Receiver
appointed under this Deed, immediately ceases on the crystallisation of the
Charge in respect of all of the Secured Property; and

  (ii)   any asset which forms part of the Secured Property, other than by or
through a Receiver appointed under this Deed, immediately ceases on the
crystallisation of the Charge in respect of that asset.

7.2 Assistance in realisation

    Subject to the terms of the Loan Documents, if a Charge has become
enforceable, the Chargor must take all action required by an Enforcing Party to
assist that Enforcing Party to realise the relevant Secured Property and
exercise any Power including, but not limited to:

  (a)   executing all transfers, conveyances, assignments and assurances of any
of the relevant Secured Property;

  (b)   doing anything necessary or desirable under the law in force in any
place where the relevant Secured Property is situated;

  (c)   giving all notices, orders, directions and consents which an Enforcing
Party thinks expedient; and

  (d)   doing anything necessary:

  (iii)   for a call to be made on the uncalled capital of that Chargor; or

  (iv)   to collect all called but unpaid capital of that Chargor.

Exhibit F-3 — Form of Australian Security Agreement

Page 57



--------------------------------------------------------------------------------



 



8 Receiver
8.1 Appointment of Receiver

    Upon or at any time after the occurrence of an Event of Default which is
subsisting, the Chargee may:

  (a)   appoint any person or any two or more persons jointly, or severally, or
jointly and severally to be a Receiver of the Secured Property;

  (b)   remove any Receiver and on the removal, retirement or death of any
Receiver, appoint another Receiver; and

  (c)   fix the remuneration and direct payment of that remuneration and any
costs, charges and expenses of the Receiver out of the proceeds of any
realisation of the Secured Property of the Chargor.

8.2 Agency of Receiver

  (a)   Subject to clause 8.5, the Receiver is the agent of the Chargor.

  (b)   The Chargor is responsible for the acts, defaults and remuneration of
the Receiver in respect of the Secured Property.

8.3 Powers of Receiver

    Subject to the terms of the Loan Documents and any express exclusion by the
terms of the Receiver’s appointment, the Receiver appointed in respect of any
Secured Property of the Chargor has, in addition to any powers conferred on the
Receiver by applicable law, power to do any of the following whether or not in
possession of the Secured Property or any part of it:

  (a)   (manage, possession or control) to manage, enter into possession or
assume control of any of the Secured Property;

  (b)   (lease or licence) to accept the surrender of, determine, grant or renew
any lease or licence in respect of the use or occupation of any of the Secured
Property:

  (i)   on any terms or special conditions that the Chargee or Receiver thinks
fit; and

  (ii)   in conjunction with the sale, lease or licence of any other property by
any person;

  (c)   (sale) to sell or concur in selling any of the Secured Property to any
person:

  (i)   by auction, private treaty or tender;

  (ii)   on such terms and special conditions as the Chargee or the Receiver
thinks fit;

Exhibit F-3 — Form of Australian Security Agreement

Page 58



--------------------------------------------------------------------------------



 



  (iii)   for cash or for a deferred payment of the purchase price, in whole or
in part, with or without interest or security;

  (iv)   in conjunction with the sale of any property by any other person; and

  (v)   in one lot or in separate parcels;

  (d)   (grant options to purchase) to grant to any person an option to purchase
any of the Secured Property;

  (e)   (acquire property) to acquire any interest in any property, in the name
or on behalf of the Chargor, which on acquisition forms part of the Secured
Property;

  (f)   (carry on business) to carry on or concur in carrying on any business of
the Chargor in respect of the Secured Property;

  (g)   (borrowings and security):

  (i)   to raise or borrow any money, in its name or the Chargor’s name or on
behalf of the Chargor, from the Chargee or any person approved by the Chargee in
writing; and

  (ii)   to secure money raised or borrowed under clause 8.3(i) by an Security
Interest over any of the Secured Property, ranking in priority to, equal with,
or after, the Charge or any other Security;

  (h)   (maintain or improve Secured Property) to do anything to maintain,
protect or improve any of the Secured Property including, but not limited to,
completing, repairing, erecting a new improvement on, demolishing or altering
any of the Secured Property;

  (i)   (income and bank accounts) to do anything to manage or obtain income or
revenue from any of the Secured Property including, but not limited to,
operating any bank account which forms part of the Secured Property or opening
and operating a new bank account;

  (j)   (access to Secured Property) to have access to any of the Secured
Property, the premises at which the business of the Chargor is conducted and any
of the administrative services of the business of the Chargor;

  (k)   (insure Secured Property) to insure any of the Secured Property;

  (l)   (sever fixtures) to sever fixtures in respect of any of the Secured
Property;

  (m)   (compromise) to make or accept any compromise or arrangement;

  (n)   (surrender Secured Property) to surrender or transfer any of the Secured
Property to any person;

  (o)   (exchange Secured Property) to exchange with any person any of the
Secured Property for any other property whether of equal value or not;

Exhibit F-3 — Form of Australian Security Agreement

Page 59



--------------------------------------------------------------------------------



 



  (p)   (employ or discharge) to employ or discharge any person as an employee,
contractor, agent, professional advisor or auctioneer for any of the purposes of
this Deed;

  (q)   (delegate) to delegate to any person any Power of the Receiver;

  (r)   (perform or enforce documents) to observe, perform, enforce, exercise or
refrain from exercising any right, power, authority, discretion or remedy of the
Chargor under, or otherwise obtain the benefit of:

  (i)   any document, agreement or right which attaches to or forms part of the
Secured Property; and

  (ii)   any document or agreement entered into in exercise of any Power by the
Receiver;

  (s)   (receipts) to give effectual receipts for all moneys and other assets
which may come into the hands of the Receiver;

  (t)   (take proceedings) to commence, discontinue, prosecute, defend, settle
or compromise in its name or the name or on behalf of the Chargor, any
proceedings including, but not limited to, proceedings in relation to any
insurance in respect of any of the Secured Property;

  (u)   (insolvency proceedings) to make any debtor bankrupt, wind-up any
company, corporation or other entity and do all things in relation to any
bankruptcy or winding-up which the Receiver thinks necessary or desirable
including, but not limited to, attending and voting at creditors’ meetings and
appointing proxies for those meetings;

  (v)   (execute documents) to enter into and execute any document or agreement
in the name of the Receiver or the name or on behalf of the Chargor including,
but not limited to, bills of exchange, cheques or promissory notes for any of
the purposes of this Deed;

  (w)   (make calls) to make calls on any member of the Chargor in respect of
uncalled capital of the Chargor;

  (x)   (vote) to exercise any voting rights or powers in respect of any part of
the Secured Property;

  (y)   (collect called capital) to collect or enforce payment of any called but
unpaid capital of the Chargor whether or not the calls were made by the
Receiver;

  (z)   (ability of Chargor) to do anything the Chargor could do in respect of
the Secured Property;

  (aa)   (lend) to lend money or provide financial accommodation;

  (bb)   (vary and terminate agreements) to vary, rescind or terminate any
document or agreement;

Exhibit F-3 — Form of Australian Security Agreement

Page 60



--------------------------------------------------------------------------------



 



  (cc)   (promote companies) to promote the formation of companies with a view
to purchasing any of the Secured Property or assuming the obligations of the
Chargor or otherwise;

  (dd)   (other outgoings) to pay any outgoings or indebtedness of the Chargor
or any other person;

  (ee)   (Security Interests) to redeem any Security Interest or acquire it and
any debt secured by it;

  (ff)   (insurance claims) to make, enforce, compromise and settle all claims
in respect of insurance;

  (gg)   (Authorisation) to apply for, renew or obtain any necessary
Authorisation; and

  (hh)   (incidental power) to do anything necessary or incidental to the
exercise of any Power of the Receiver.

8.4 Nature of Receiver’s Powers

    The Powers of the Receiver must be construed independently and no one Power
limits the generality of any other Power. Any dealing under any Power of the
Receiver will be on the terms and conditions the Receiver thinks fit.

8.5 Status of Receiver after commencement of winding-up

  (a)   The power to appoint a Receiver under clause 8.1 may be exercised even
if at the time an Event of Default occurs or if at the time a Receiver is
appointed, an order has been made or a resolution has been passed for the
winding-up of the Chargor.

  (b)   If for any reason, including, but not limited to operation of law, a
Receiver:

  (i)   appointed in the circumstances described in clause 8.5(a); or

  (ii)   appointed at any other time,

      ceases to be the agent of the Chargor upon or by virtue of, or as a result
of, an order or a resolution being passed for the winding-up of the Chargor,
then the Receiver immediately becomes the agent of the Chargee.

8.6 Powers exercisable by the Chargee

  (a)   Whether or not a Receiver is appointed under clause 8.1, the Chargee
may, on or after the occurrence of an Event of Default which is subsisting and
without giving notice to any person, exercise any Power of the Receiver in
addition to any Power of the Chargee.

  (b)   The exercise of any Power by any Enforcing Party does not cause or deem
such Enforcing Party:

  (i)   to be a mortgagee in possession;

Exhibit F-3 — Form of Australian Security Agreement

Page 61



--------------------------------------------------------------------------------



 



  (ii)   to account as mortgagee in possession; or

  (iii)   to be answerable for any act or omission for which a mortgagee in
possession is liable.

8.7 Set off

    Subject to the terms of the Loan Documents, after the occurrence of an Event
of Default which is subsisting, the Chargee is entitled to apply any credit
balance in any of the Chargor’s accounts with the Chargee in and towards
satisfaction of any of the Secured Moneys.

8.8 Notice of exercise of rights

    An Enforcing Party is not required:

  (a)   to give notice of the Charge or any other Security to any debtor or
creditor of the Chargor or to any other person;

  (b)   to enforce payment of any money payable to the Chargor including, but
not limited to, any of the debts or monetary liabilities charged by this Deed or
by any other Security; or

  (c)   to obtain the consent of the Chargor to any exercise of a Power.

8.9 Termination of receivership and possession

    The Chargee may, at any time, terminate the appointment of a Receiver and
may, at any time, give up possession of the Secured Property of the Chargor.

9 Application and receipts of money
9.1 Order of application

  (a)   Subject to the terms of the Loan Documents, at any time after this
Charge is enforceable, all money received by an Enforcing Party or any other
person acting on their behalf under this Deed may be appropriated and applied in
the order set forth in Section 7.05 of the Credit Agreement, to the extent not
prohibited by law.

9.2 Amounts contingently due

  (a)   If, at the time of a distribution of any money under clause 9.1, any
part of the Secured Moneys is contingently owing, the Enforcing Party may retain
an amount equal to the amount contingently owing or any part of it.

  (b)   If an Enforcing Party retains any amount under clause 9.2(a), it must
place that amount on short-term interest bearing deposit until the amount
contingently owing becomes actually due and payable or otherwise ceases to be
contingently owing at which time the Enforcing Party must:

  (i)   pay to the Chargee the amount which has become actually due to it; and

Exhibit F-3 — Form of Australian Security Agreement

Page 62



--------------------------------------------------------------------------------



 



  (ii)   apply the balance of the amount retained, together with any interest on
the amount contingently owing, in accordance with clause 9.1.

10 Power of attorney
10.1 Appointment of Attorney

    In consideration of the Chargee entering into this Deed to which it is
expressed to be a party, the Chargor irrevocably appoints each Enforcing Party
and each Authorised Officer of the Chargee severally its attorney for the
purposes set out in clause 10.2.

10.2 Purposes of appointment

    Subject to the terms of the Loan Documents, an Attorney may, in its name or
in the name of the Chargor, Chargee or Receiver, at any time after the
occurrence of an Event of Default which is subsisting do any of the following:

  (a)   do any thing which can be done by the Chargor under or in connection
with this Deed except the Attorney may not amend the Loan Documents;

  (b)   exercise any right, power, authority, discretion or remedy of, or
perform any obligation of, the Chargor under:

  (i)   this Deed;

  (ii)   any of the Loan Documents; or

  (iii)   any agreement forming part of the Secured Property,

      except that, in each case, the Attorney may not amend the Loan Documents;

  (c)   do any thing which in the opinion of the Attorney is necessary or
expedient for securing or perfecting the Charge and any other Security except
that the Attorney may not amend the Loan Documents;

  (d)   execute in favour of the Chargee any legal mortgage, transfer,
assignment and any other assurance of any of the Secured Property of the
Chargor;

  (e)   execute deeds of assignment, composition or release;

  (f)   sell or otherwise part with the possession of any of the Secured
Property of the Chargor; and

  (g)   generally, do any other thing, whether or not of the same kind as those
set out in clauses 10.2(a) to 10.2(f), which in the opinion of the Attorney is
necessary or expedient:

  (i)   to more satisfactorily secure to the Chargee the payment of the Secured
Moneys; or

Exhibit F-3 — Form of Australian Security Agreement

Page 63



--------------------------------------------------------------------------------



 



  (ii)   in relation to any of the Secured Property of the Chargor, if the thing
is of the same kind as that set out in clause 10.2(b) or 10.2(f).

10.3 Delegation and substitution

    An Attorney may, at any time, for any of the purposes in clause 10.2,
appoint or remove any substitute or delegate or sub-attorney.

11 Indemnities
11.1 Stamp duty indemnity

  (a)   The Chargor indemnifies each Enforcing Party and each of its officers,
employees and contractors (each an “Indemnified Party”) against any Loss which
the Chargee pays, suffers, incurs or is liable for in connection with:

  (i)   the stamping of, or any stamp duty payable on, any of the following:

  (A)   the Charge;

  (B)   any agreement or document entered into or signed under, or the
performance or exercise of any right or obligation under, this Charge; and

  (C)   any transaction contemplated under this Charge or under any agreement or
document described in clause 11.1(a)(i)(B);

  (ii)   any enquiry by a Government Agency (including any stamp duty or state
revenue office) in connection with the assessment for stamp duty of any Loan
Document;

  (iii)   any litigation or administrative proceedings (including any objection
made to a stamp duty or state revenue office) taken against or involving the
Indemnified Party in connection with the assessment for stamp duty of the Loan
Documents or transactions referred to therein; or

  (iv)   any future, or any change in any present or future, stamp duty law or
regulation or stamp duty or state revenue office practice (with which, if not
having the force of law, compliance is in accordance with the practice of
responsible bankers and financial institutions in the jurisdiction concerned),

      including any administration costs of an Indemnified Party in connection
with the matters referred to above, any legal costs and expenses and any
professional consultant’s fees for any of the above on a full indemnity basis.

  (b)   The Chargee must give notice to the Chargor as soon as it becomes aware
of any of the following events:

  (i)   any enquiry by a Government Agency referred to in clause 11.1(a)(ii)
involving it; or

Exhibit F-3 — Form of Australian Security Agreement

Page 64



--------------------------------------------------------------------------------



 



  (ii)   any litigation or administrative proceedings taken against or involving
it as contemplated by clause 11.1(a)(iii).

  (c)   The Chargee agrees, at the cost of the Chargor, to assist the Chargor in
responding to, and the Chargor’s participation in, any enquiry by a Government
Agency referred to in clause 11.1(a)(ii).

11.2 Continuing indemnities and evidence of loss

  (a)   Each indemnity of the Chargor contained in this Charge is a continuing
obligation of the Chargor, despite:

  (i)   any settlement of account; or

  (ii)   the occurrence of any other thing,

      and remains in full force and effect until:

  (iii)   all moneys owing, contingently or otherwise, under any of the Loan
Documents have been paid in full to the satisfaction of the Chargee;

  (iv)   the Secured Moneys are paid in full to the satisfaction of the Chargee;
and

  (v)   each Security in respect of all the Secured Property subject to each
Security has been finally discharged.

  (b)   Each indemnity of the Chargor contained in a Loan Document is an
additional, separate and independent obligation of that Chargor and no one
indemnity limits the generality of any other indemnity.

  (c)   Each indemnity of the Chargor contained in this Charge survives the
termination of this Charge.

12 Taxes, costs and expenses
12.1 Taxes

    The Chargor:

  (a)   must pay or reimburse the Chargee on demand for any Tax, other than an
Excluded Tax in respect of the Chargee, in respect of the execution, delivery,
performance, release, discharge, amendment, enforcement or attempted enforcement
or otherwise in respect of any of the following:

  (i)   this Charge;

  (ii)   any agreement or document entered into or signed under this Charge; and

  (iii)   any transaction contemplated under this Charge or any agreement or
document described in clause 12.1(a)(ii);

Exhibit F-3 — Form of Australian Security Agreement

Page 65



--------------------------------------------------------------------------------



 



  (b)   must pay any fine, penalty or other cost in respect of a failure to pay
any Tax described in clause 12.1(a) except to the extent that the fine, penalty
or other cost is caused by the Chargee’s failure to lodge money or documents
received from that party within 10 Business Days before the due date for
lodgement; and

  (c)   indemnifies the Chargee against any amount payable under clause 12.1(a)
or 12.1(b) or both.

12.2 GST

  (a)   Terms defined in the A New Tax System (Goods and Services Tax) Act 1999
(Cth) have the same meaning in this clause 12.2 unless provided otherwise.

  (b)   Notwithstanding any other provision of this Charge, in the event that
the Chargee must pay any GST on any supply made by it to the Chargor under or in
connection with this Charge, the Chargee may, in addition to any amount or
consideration payable under this Charge, recover from the Chargor an additional
amount on account of that GST, such amount to be calculated by multiplying the
relevant amount or consideration payable by the recipient for the relevant
supply by the prevailing GST rate.

  (c)   Notwithstanding any other provisions of this Charge, in the event that
the Chargee must pay any GST in relation to a Taxable Supply that is made to it
under or in connection with this Charge, the Chargee may in addition to any
other amounts, recover from the Chargor that GST less the amount of any input
tax credit to which the indemnitee is entitled in respect of that payment.

  (d)   The Chargee must issue a tax invoice to the recipient of a supply
referred to in clause 12.2(b) no later than 10 Business Days after payment by
the recipient of the GST inclusive consideration for that supply.

  (e)   Any additional amount on account of GST recoverable from the Chargor
pursuant to clause 12.2(b) or clause 12.2(c) shall be calculated without any
deduction or set off of any other amount and is payable by the Chargor upon
demand by the Chargee whether such demand is by means of an invoice or
otherwise.

13 Protection
13.1 Protection of third parties

  (a)   No person dealing with an Enforcing Party is:

  (i)   bound to enquire whether:

  (A)   the Charge of the Chargor has become enforceable;

  (B)   an Enforcing Party is duly appointed; or

  (C)   any Power has been properly or regularly exercised; or

Exhibit F-3 — Form of Australian Security Agreement

Page 66



--------------------------------------------------------------------------------



 



  (ii)   affected by express notice that the exercise of any Power was
unnecessary or improper.

  (b)   The irregular or improper exercise of any Power is, as regards the
protection of any person, regarded as authorised by the Chargor and this Deed,
and is valid.

13.2 Protection of Enforcing Party

  (a)   An Enforcing Party is not liable for any Loss including, but not limited
to, consequential Loss arising directly or indirectly from:

  (i)   any omission or delay in the exercise or non-exercise of any Power; or

  (ii)   the neglect, default or dishonesty of any manager, Authorised Officer,
employee, agent, accountant, auctioneer or solicitor of the Chargor or any
Enforcing Party.

  (b)   Clause 13.2(a) does not apply in respect of an Enforcing Party, to any
Loss which arises from the wilful default, fraud, gross negligence or illegal
acts of that Enforcing Party or its manager, Authorised Officers, employees,
agents, accountants, auctioneers or solicitors.

14 Third party provisions
14.1 Independent obligations

    Subject to the terms of the Loan Documents, this Deed is enforceable against
the Chargor:

  (a)   without the Chargee first enforcing any other Security;

  (b)   whether or not the Chargee has:

  (i)   made demand upon the Chargor;

  (ii)   given notice to the Chargor or any other person in respect of anything;
or

  (iii)   taken any other steps against the Chargor or any other person; and

  (c)   despite the occurrence of any event described in clause 14.2.

14.2 Unconditional nature of obligations

  (a)   The Charge and the obligations of the Chargor under this Deed are
absolute, binding and unconditional in all circumstances.

  (b)   This Deed and the obligations of the Chargor under this Deed are not
released, discharged or otherwise affected by anything which but for this
provision might have that effect, including but not limited to:

  (i)   the grant to any person of any time, waiver, covenant not to sue or
other indulgence;

Exhibit F-3 — Form of Australian Security Agreement

Page 67



--------------------------------------------------------------------------------



 



  (ii)   the release (including a release as part of any novation) or discharge
of any person;

  (iii)   the cessation of the obligations, in whole or in part, of any person
under any Loan Document or any other document or agreement;

  (iv)   the liquidation of any person;

  (v)   any arrangement, composition or compromise entered into by the Chargee
or any person;

  (vi)   any Loan Document or any other document or agreement being in whole or
in part illegal, void, voidable, avoided, unenforceable or otherwise of limited
force or effect;

  (vii)   any extinguishment, failure, loss, release, discharge, abandonment,
impairment, compound, composition or compromise, in whole or in part, of any
Loan Document or any other document or agreement;

  (viii)   any Security Interest being given to the Chargee by any person;

  (ix)   any alteration, amendment, variation, supplement, renewal or
replacement of any Loan Document or any other document or agreement;

  (x)   any moratorium or other suspension of any Power;

  (xi)   any Enforcing Party exercising or enforcing, delaying or refraining
from exercising or enforcing, or being not entitled or unable to exercise or
enforce, any Power;

  (xii)   any Enforcing Party obtaining a judgment against any person for the
payment of any of the Secured Moneys;

  (xiii)   any transaction, agreement or arrangement that may take place with
the Chargee or any other person including the execution of a Loan Document;

  (xiv)   any payment to any Enforcing Party, including any payment which at the
payment date or at any time after the payment date is, in whole or in part,
illegal, void, voidable, avoided or unenforceable;

  (xv)   any failure to give effective notice to any person of any default under
any Loan Document or any other document or agreement;

  (xvi)   any legal limitation, disability or incapacity of any person;

  (xvii)   any breach of any Loan Document or any other document or agreement;

  (xviii)   the acceptance of the repudiation of, or termination of, any Loan
Document or any other document or agreement;

  (xix)   any Secured Moneys being irrecoverable for any reason;

Exhibit F-3 — Form of Australian Security Agreement

Page 68



--------------------------------------------------------------------------------



 



  (xx)   any disclaimer by any person of any Loan Document or any other document
or agreement;

  (xxi)   any assignment, novation, assumption or transfer of, or other dealing
with, any Powers or any other rights or obligations under any Loan Document or
any other document or agreement;

  (xxii)   the opening of a new account of any person (whether alone or with
others) with the Chargee or any other person or any transaction on or relating
to the new account;

  (xxiii)   any prejudice (including material prejudice) to any person as a
result of:

  (A)   any thing done, or omitted to be done, by the Chargor, any other
Enforcing Party or any person;

  (B)   any Enforcing Party or any other person selling or realising any
property the subject of the Charge at less than the best price;

  (C)   any failure or neglect by any Enforcing Party or any other person to
recover the Secured Moneys from any person or by the realisation of any property
the subject of the Charge; or

  (D)   any other thing;

  (xxiv)   the receipt by the Chargee of any dividend, distribution or other
payment in respect of any liquidation;

  (xxv)   the capacity in which the Chargor executed a Loan Document not being
the capacity disclosed to the Chargee before the execution of the Loan Document;

  (xxvi)   any other act, omission, matter or thing whatsoever, whether
negligent or not:

  (A)   any Loan Document or any other document or agreement not being valid or
executed by, or binding on, any person; and

  (B)   any increase in the Secured Moneys for any reason (including as a result
of anything referred to above).

  (c)   Clauses 14.2(a) and 14.2(b) apply irrespective of:

  (i)   the consent or knowledge or lack of consent or knowledge, of the
Chargee, any person of any event described in clause 14.2(b); or

  (ii)   any rule of law or equity to the contrary.

14.3 No competition

  (a)   Until the Secured Moneys have been Finally Paid to the satisfaction of
the Chargee and the Securities have been discharged, the Chargor is not entitled
to:

  (i)   be subrogated to the Chargee;

Exhibit F-3 — Form of Australian Security Agreement

Page 69



--------------------------------------------------------------------------------



 



  (ii)   claim or receive the benefit of:

  (A)   any Security Interest, guarantee (including any Loan Document) or other
document or agreement of which the Chargee has the benefit;

  (B)   any moneys held by the Chargee; or

  (C)   any Power;

  (iii)   raise any defence or counterclaim in reduction or discharge of its
obligations under the Loan Documents; or

  (b)   raise any defence or counterclaim in reduction or discharge of its
obligations under the Loan Documents. The Chargor must not do or seek, attempt
or purport to do anything referred to in clause 14.3.

15 Saving provisions
15.1 Amounts payable on demand

    If any amount payable by the Chargor under this Deed is not expressed to be
payable on a specified date or within a specified time period that amount is
payable by the Chargor promptly upon request by the Chargee.

15.2 Statutory powers

  (a)   The powers of the Chargee under this Deed are in addition to any powers
the Chargee has under applicable law.

  (b)   Subject to the terms of the Loan Documents, to the extent not prohibited
by law, before enforcing the Charge, or exercising any Power, an Enforcing Party
is not required to give any notice or allow the expiration of any time to any
person.

15.3 Continuing security

    The Charge is a continuing security notwithstanding any settlement of
account or any other thing until the Chargee has given a discharge of the Charge
in respect of all the Secured Property under clause 3.

15.4 No merger of security

  (a)   Nothing in this Deed merges, extinguishes, postpones, lessens or
otherwise prejudicially affects:

  (i)   any Security Interest in favour of the Chargee at any time;

  (ii)   any indemnity in favour of the Chargee contained in any Loan Document;
or

  (iii)   any right, power, authority, discretion or remedy which the Chargee
may have against the Chargor or any other person at any time.

Exhibit F-3 — Form of Australian Security Agreement

Page 70



--------------------------------------------------------------------------------



 



  (b)   No other Security Interest including, but not limited to, any Security
Interest held by the Chargee in any way prejudicially affects any right, power,
authority, discretion or remedy of the Chargee under this Deed.

15.5 Exclusion of moratorium

    To the extent not excluded by law, a provision of any legislation which at
any time directly or indirectly:

  (a)   lessens or otherwise varies or affects in favour of the Chargor any
obligations under this Deed; or

  (b)   stays, postpones or otherwise prevents or prejudicially affects the
exercise of any Power,

    is negatived and excluded from this Deed and all relief and protection
conferred on the Chargor by or under that legislation is also negatived and
excluded so far as is permitted by law.

15.6 Conflict

    Where any Power of an Enforcing Party under this Deed or any other Security
is inconsistent with the powers conferred by applicable law then, to the extent
not prohibited by that law, the powers conferred by applicable law are regarded
as negatived or varied to the extent of the inconsistency.

15.7 Completion of blank securities

    Subject to the terms of the Loan Documents, at any time after the Charge has
become enforceable, the Enforcing Party or any Authorised Officer of the Chargee
may complete, in favour of the Chargee, any appointee of the Chargee or any
purchaser, any instrument executed in blank by or on behalf of the Chargor and
deposited with the Chargee as security under this Deed.

15.8 Principal obligations

    This Deed is:

  (a)   a principal obligation and is not ancillary or collateral to any other
Security Interest (other than a Permitted Security Interest) or other obligation
however created; and

  (b)   independent of, and unaffected by, any other Security Interest or other
obligation however created which the Chargee may hold at any time in respect of
the Secured Moneys.

15.9 No obligation to marshal

  (a)   The doctrine of marshalling does not apply to the Chargee or the Chargor
or in relation to the exercise of any Power.

  (b)   The Chargee is not required before or after it enforces the Charge:

  (i)   to enforce any Security Interest held, at any time, by the Chargee; or

Exhibit F-3 — Form of Australian Security Agreement

Page 71



--------------------------------------------------------------------------------



 



  (ii)   to appropriate or recover any moneys or assets that the Chargee, at any
time, holds or is entitled to receive.

15.10 Certificates

    A certificate signed by an Authorised Officer of the Chargee stating:

  (a)   the amount of the Secured Moneys due and payable; or

  (b)   the amount of the Secured Moneys, whether currently due and payable or
not,

    is conclusive evidence of that amount at the date stated on the certificate
or failing that as at the date of that certificate unless the contrary is
proved.

15.11 Chargee’s receipts

  (a)   The receipt of any Authorised Officer of the Chargee for any money
payable to or received by the Chargee under this Deed exonerates the payer from
all Liability to enquire whether any of the Secured Moneys has become due and
payable.

  (b)   Every receipt of an officer of the Chargee effectually discharges the
payer from:

  (i)   any future Liability to pay the amount specified in the receipt; and

  (ii)   being concerned to see the application of, or being answerable or
accountable for any loss or misapplication of, the amount specified in the
receipt.

16 Reinstatement of rights

    If, under any law relating to insolvency, a person claims that a transaction
(including a payment) in connection with this Charge or the Secured Moneys is
void or voidable and the claim is upheld, conceded or comprised, then:

  (a)   the Chargee is immediately entitled as against the Chargor to the rights
in respect of the Secured Moneys to which they were entitled immediately before
the transaction; and

  (b)   on request from the Chargee, the Chargor agrees to do anything
(including signing any document) to restore to the Chargee, any Security
Interest (including this Charge) held by it from the Chargor on account of the
Secured Moneys immediately before the transaction.

17 Notices

    Section 9.01 of the Credit Agreement will apply with respect to all notices,
requests, demands, consents, approvals, offers, agreements or other
communications (“notices”) given by a party under or in connection with this
Deed, and the address for service for all notices to the Chargor shall be given
to it care of the Borrowers.

Exhibit F-3 — Form of Australian Security Agreement

Page 72



--------------------------------------------------------------------------------



 



18 PPS Act
18.1 PPS Act

    Without limiting clause 5.3, the Chargor agrees to make such amendments to
the Loan Documents (to which it is a party), and to do such other things, as the
Chargee may require from time to time (whether before or after the registration
commencement time) to:

  (a)   ensure that any security interest granted to the Chargee is a
first-ranking perfected security interest over all PPS property (except to the
extent otherwise agreed in writing by the Chargee);

  (b)   ensure that any security interest granted to the Chargee is perfected by
control to the extent possible under the PPS Act; and

  (c)   otherwise protect the Chargee’s position under any security interest in
the context of the PPS Act.

18.2 Definitions

    In this clause 18:

  (a)   PPS Act means the Personal Property Securities Act 2009 (Cth);

  (b)   PPS property means all property over which the Chargor is legally
capable under the PPS Act of granting a security interest; and

  (c)   terms have the meanings given to them in the PPS Act.

18.3 Further actions

    The Chargee may, at the Chargor’s cost, do anything which that Chargor
should have done under this Deed if the Chargor does not do so within the time
period specified, or if none specified, promptly; or if in the Chargee’s
reasonable opinion, the Chargor does not do so properly.

19 General
19.1 Governing law and jurisdiction

  (a)   This Deed is governed by the laws of Victoria.

  (b)   The Chargor irrevocably submits to the non-exclusive jurisdiction of the
courts of Victoria.

  (c)   The Chargor irrevocably waives any objection to the venue of any legal
process on the basis that the process has been brought in an inconvenient forum.

  (d)   The Chargor irrevocably waives any immunity in respect of its
obligations under this Deed that it may acquire from the jurisdiction of any
court or any legal process for

Exhibit F-3 — Form of Australian Security Agreement

Page 73



--------------------------------------------------------------------------------



 



      any reason including, but not limited to, the service of notice,
attachment before judgment, attachment in aid of execution or execution.

19.2 Waivers

  (a)   Waiver of any right arising from a breach of this Deed or of any Power
arising upon default under this Deed or upon the occurrence of an Event of
Default must be in writing and signed by the party granting the waiver.

  (b)   A failure or delay in exercise, or partial exercise, by the Chargee or
any other Enforcing Party of:

  (i)   a right arising from a breach of this Deed or the occurrence of an Event
of Default; or

  (ii)   a Power created or arising upon default under this Deed or upon the
occurrence of an Event of Default,

          does not result in a waiver of that right or Power.

  (c)   The Chargor is not entitled to rely on a delay in the exercise or
non-exercise of a right or Power arising from a breach of this Deed or on a
default under this Deed or on the occurrence of an Event of Default as
constituting a waiver of that right or Power.

  (d)   The Chargor may not rely on any conduct of an Enforcing Party as a
defence to exercise of a right or Power by that Enforcing Party.

  (e)   This clause may not itself be waived except by writing.

19.3 Variation

    A variation of any term of this Deed must be in writing and signed by the
parties.

19.4 Cumulative rights

    The Powers are cumulative and do not exclude any other right, power,
authority, discretion or remedy of any Enforcing Party.

19.5 Assignment

  (a)   The Chargee may assign its rights under this Deed without the consent of
the Chargor.

  (b)   The Chargor may not assign any of its rights under this Deed without the
prior written consent of the Chargee.

19.6 Attorneys

    Each of the attorneys executing this Deed states that the attorney has no
notice of the revocation of the power of attorney appointing that attorney.

Exhibit F-3 — Form of Australian Security Agreement

Page 74



--------------------------------------------------------------------------------



 



19.7 Electronic delivery of document

    If a party delivers an executed counterpart of this Deed or any other
document executed in connection with it (“Relevant Document”) by facsimile or
other electronic means:

  (a)   the delivery will be deemed to be an effective delivery of an originally
executed counterpart; and

  (b)   the party will still be obliged to deliver an originally executed
counterpart, but the failure to do so will not effect the validity or
effectiveness of the Relevant Document.

19.8 Counterparts

    This Deed may be executed in any number of counterparts and all counterparts
taken together shall constitute one and the same instrument.

19.9 Inconsistency

    In the event there is any inconsistency between:

  (a) the provisions of this Deed; and

  (b) the provisions of the Credit Agreement,

    the provisions of the Credit Agreement prevail to the extent of the
inconsistency.

Exhibit F-3 — Form of Australian Security Agreement

Page 75



--------------------------------------------------------------------------------



 



EXECUTED as a DEED

             
SIGNED, SEALED AND
    )      
DELIVERED by
    )      
 
    )      
 
    )      
as attorney for PTI HOLDING
    )      
COMPANY 2 PTY LIMITED
    )      
ACN 146 700 487 under power of
    )      
attorney dated
    )      
 
    )      
in the presence of:
    )      
 
    )      
 
    )      
 
    )      
 
           
Signature of witness
    )     By executing this deed the attorney states that the attorney has
received no notice of revocation of the power of attorney
 
 
           
Name of witness (block letters)
           

Exhibit F-3 — Form of Australian Security Agreement

Page 76



--------------------------------------------------------------------------------



 



ROYAL BANK OF CANADA, in its capacity
as the Canadian administrative agent and
Canadian collateral agent for and on behalf of
the Canadian Secured Parties

              By:         Name:         Title:        

Exhibit F-3 — Form of Australian Security Agreement

Page 77



--------------------------------------------------------------------------------



 



EXHIBIT G-1
[Form of]
AMENDED AND RESTATED U.S. SUBSIDIARY GUARANTEE AGREEMENT
     AMENDED AND RESTATED U.S. SUBSIDIARY GUARANTEE AGREEMENT (as supplemented
from time to time, this “Agreement”) dated as of December 10, 2010, among each
of the Subsidiaries listed on Schedule I hereto (each such subsidiary
individually, a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”) of OIL STATES INTERNATIONAL, INC., a Delaware corporation (the
“U.S. Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral
agent (in such capacity, the “U.S. Collateral Agent”) for the Secured Parties
(as defined in the U.S. Security Agreement).
     Reference is made to the Amended and Restated Credit Agreement dated as of
December 10, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the U.S. Borrower, PTI Group Inc. (the
“Canadian Parent”), PTI Premium Camp Services Ltd. (“PTI Premium” and, together
with the Canadian Parent, the “Canadian Borrowers” and, together with the U.S.
Borrower, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), Wells Fargo Bank, National Association, as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders and U.S. Collateral
Agent, and Royal Bank of Canada (“RBC”), as administrative agent and Canadian
Collateral Agent for the Canadian Lenders. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
     The Subsidiary Guarantors and the U.S. Collateral Agent are parties to that
certain U.S. Subsidiary Guarantee Agreement dated as of October 30, 2003 (as
heretofore amended, restated and otherwise modified, the “Existing U.S.
Subsidiary Guarantee Agreement”).
     The Lenders have agreed to make Loans to the Borrowers, and the Issuing
Banks have agreed to issue Letters of Credit for the account of the Borrowers,
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. Each of the Subsidiary Guarantors is a Domestic Subsidiary of
the U.S. Borrower and acknowledges that it will derive substantial benefit from
the making of the Loans by the Lenders, and the issuance of the Letters of
Credit by the Issuing Banks. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit are conditioned upon, among other
things, the execution and delivery by the Subsidiary Guarantors of a Subsidiary
Guarantee Agreement in the form hereof. As consideration therefor and in order
to induce the Lenders to make Loans and the Issuing Banks to issue Letters of
Credit, the Subsidiary Guarantors are willing to execute this Agreement.
     Accordingly, the parties hereto (a) agree that the Existing U.S. Subsidiary
Guarantee Agreement is amended and restated in its entirety by this Agreement
and (b) further agree as follows:
     SECTION 1. Guarantee. Each Subsidiary Guarantor unconditionally and
irrevocably guarantees, jointly with the other Subsidiary Guarantors and
severally, as a primary obligor and not merely as a surety, (a) the due and
punctual payment by the Borrowers of (i) the principal of
Exhibit G-1 — Form of Amended and Restated U.S. Subsidiary Guarantee Agreement

Page 1



--------------------------------------------------------------------------------



 



and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrowers under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrowers to the Secured
Parties under this Agreement, the Credit Agreement and the other Loan Documents,
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Borrowers under or pursuant to the Credit Agreement and
the other Loan Documents, (c) the due and punctual payment and performance of
all covenants, agreements, obligations and liabilities of each Loan Party under
or pursuant to this Agreement and the other Loan Documents, (d) the due and
punctual payment and performance of all obligations of either Borrower, monetary
or otherwise, under each Hedging Agreement entered into with a counterparty that
was a Lender (or an affiliate of a Lender) at the time such Hedging Agreement
was entered into and (e) the due and punctual performance of all Banking
Services Obligations provided to the Borrowers or any Subsidiary by any Lender
or any Affiliate of a Lender (all the monetary and other obligations referred to
in the preceding lettered clauses of this paragraph being referred to
collectively as the “Obligations”). Each Subsidiary Guarantor further agrees
that the Obligations may be extended, renewed or increased, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension, renewal or increase of any
Obligation.
     SECTION 2. Obligations Not Waived. To the fullest extent permitted by
applicable law, each Subsidiary Guarantor waives presentment to, demand of
payment from and protest to the Borrowers of any of the Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment. To the fullest extent permitted by applicable law, the obligations
of each Subsidiary Guarantor hereunder shall not be affected by (a) the failure
of the U.S. Collateral Agent or any other Secured Party to assert any claim or
demand or to enforce or exercise any right or remedy against the Borrowers or
any Subsidiary Guarantor under the provisions of the Credit Agreement, any other
Loan Document or otherwise, (b) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of this
Agreement, any other Loan Document, any Guarantee or any other agreement,
including with respect to any other Subsidiary Guarantor under this Agreement,
(c) the failure to perfect any security interest in, or the release of, any of
the security held by or on behalf of the U.S. Collateral Agent or any other
Secured Party, or (d) any other defenses that might otherwise be available to a
surety or a guarantor (other than the indefeasible payment in full in cash of
the Obligations).
     SECTION 3. Security. Each of the Subsidiary Guarantors authorizes the U.S.
Collateral Agent to (a) take and hold security for the payment of this Guarantee
and the Obligations and exchange, enforce, waive and release any such security,
(b) apply such security and direct the order or manner of sale thereof as it in
its sole discretion may determine and (c) release or substitute any one or more
endorsees, other guarantors or other obligors.
Exhibit G-1 — Form of Amended and Restated U.S. Subsidiary Guarantee Agreement

Page 2



--------------------------------------------------------------------------------



 



     SECTION 4. Guarantee of Payment. Each Subsidiary Guarantor further agrees
that its guarantee constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the U.S.
Collateral Agent or any other Secured Party to any of the security held for
payment of the Obligations or to any balance of any deposit account or credit on
the books of the U.S. Collateral Agent or any other Secured Party in favor of
any Borrower or any other person.
     SECTION 5. No Discharge or Diminishment of Guarantee. The obligations of
each Subsidiary Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense (other than a defense of payment) or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Subsidiary Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the U.S. Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any remedy under the Credit
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision thereof, by any default, failure or delay, wilful
or otherwise, in the performance of the Obligations, or by any other act or
omission that may or might in any manner or to any extent vary the risk of any
Subsidiary Guarantor or that would otherwise operate as a discharge of each
Subsidiary Guarantor as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Obligations). Notwithstanding anything
contained herein to the contrary, it is the intention of each Subsidiary
Guarantor, the U.S. Collateral Agent and the other Secured Parties that the
amount of the Obligations guaranteed by each Subsidiary Guarantor shall be in,
but not in excess of, the maximum amount permitted by fraudulent conveyance,
fraudulent transfer and other similar law, rule or regulation of any
Governmental Authority applicable to such Subsidiary Guarantor. Accordingly,
notwithstanding anything to the contrary contained in this Agreement or in any
other agreement or instrument executed in connection with the payment of any of
the Obligations, the amount of the Obligations guaranteed by each Subsidiary
Guarantor under this Agreement shall be limited to an aggregate amount equal to
the largest amount that would not render such Subsidiary Guarantor’s obligations
hereunder subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provision of any other applicable Insolvency Law or other
law, rule or regulation of any Governmental Authority.
     SECTION 6. Defenses of Borrowers Waived. To the fullest extent permitted by
applicable law, each of the Subsidiary Guarantors waives any defense based on or
arising out of any defense of the Borrowers or the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrowers, other than the final and indefeasible payment
in full in cash of the Obligations. The U.S. Collateral Agent and the other
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with the Borrowers or any other
guarantor or exercise any other right or remedy available to them against the
Borrowers or any other guarantor, without affecting or impairing in any way the
liability of any Subsidiary Guarantor hereunder except to the extent the
Obligations have been fully, finally and indefeasibly paid in cash. Pursuant to
applicable law, each of the
Exhibit G-1 — Form of Amended and Restated U.S. Subsidiary Guarantee Agreement

Page 3



--------------------------------------------------------------------------------



 



Subsidiary Guarantors waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Subsidiary Guarantor against a Borrower or any other Subsidiary Guarantor
or guarantor, as the case may be, or any security. There are no conditions
precedent to the enforcement of this Agreement, except as expressly contained
herein. It shall not be necessary for the U.S. Collateral Agent or the other
Secured Parties, in order to enforce payment by any Subsidiary Guarantor under
this Agreement, to show any proof of a Borrower’s default, to exhaust the U.S.
Collateral Agent or the other Secured Parties’ remedies against the Borrowers,
any other guarantor, or any other Person liable for the payment or performance
of the Obligations or to enforce any other means of obtaining payment or
performance of the Obligations. The U.S. Collateral Agent and the other Secured
Parties shall not be required to mitigate damages or take any other action to
reduce, collect, or enforce the Obligations.
     SECTION 7. Agreement to Pay. In furtherance of the foregoing and not in
limitation of any other right that the U.S. Collateral Agent or any other
Secured Party has at law or in equity against any Subsidiary Guarantor by virtue
hereof, upon the failure of a Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Subsidiary Guarantor
hereby promises to and will forthwith pay, or cause to be paid, to the U.S.
Collateral Agent or such other Secured Party as designated thereby in cash the
amount of such unpaid Obligations.
     SECTION 8. Indemnity, Subrogation, Contribution and Subordination. (a) In
addition to all such rights of indemnity and subrogation as the Subsidiary
Guarantors may have under applicable law (but subject to paragraph (c) below),
the Borrowers agree that (i) in the event a payment shall be made by any
Subsidiary Guarantor under this Agreement, the Borrowers shall indemnify such
Subsidiary Guarantor for the full amount of such payment and such Subsidiary
Guarantor shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (ii) in the event any
assets of any Subsidiary Guarantor shall be sold pursuant to any Security
Document to satisfy a claim of any Secured Party, the Borrowers shall indemnify
such Subsidiary Guarantor in an amount equal to the greater of the book value or
the fair market value of the assets so sold.
     (b) Each Subsidiary Guarantor (a “Contributing Guarantor”) agrees (subject
to paragraph (c) below) that, in the event a payment shall be made by any other
Subsidiary Guarantor under the U.S. Subsidiary Guarantee Agreement or assets of
any other Subsidiary Guarantor shall be sold pursuant to any Security Document
to satisfy a claim of any Secured Party and such other Subsidiary Guarantor (the
“Claiming Subsidiary Guarantor”) shall not have been fully indemnified by the
Borrowers as provided in paragraph (a) above, the Contributing Subsidiary
Guarantor shall indemnify the Claiming Subsidiary Guarantor in an amount equal
to the amount of such payment or the greater of the book value or the fair
market value of such assets, as the case may be, in each case multiplied by a
fraction of which the numerator shall be the net worth of the Contributing
Subsidiary Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Subsidiary Guarantors on the date hereof (or, in
the case of any Subsidiary Guarantor becoming a party hereto pursuant to
Section 21, the date of the Supplement hereto executed and delivered by such
Subsidiary Guarantor). Any Contributing Subsidiary Guarantor making any payment
to a Claiming Subsidiary Guarantor pursuant to this
Exhibit G-1 — Form of Amended and Restated U.S. Subsidiary Guarantee Agreement

Page 4



--------------------------------------------------------------------------------



 



paragraph (b) shall be subrogated to the rights of such Claiming Subsidiary
Guarantor under paragraph (a) above to the extent of such payment.
     (c) Notwithstanding any provision of this Agreement to the contrary, all
rights of the Subsidiary Guarantors under paragraphs (a) and (b) above and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Borrowers or any
Subsidiary Guarantor to make the payments required by paragraphs (a) and
(b) above (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Subsidiary
Guarantor with respect to its obligations hereunder, and each Subsidiary
Guarantor shall remain liable for the full amount of its obligations hereunder.
In addition, any indebtedness of the Borrowers now or hereafter held by any
Subsidiary Guarantor is hereby subordinated in right of payment to the prior
payment in full of the Obligations. If any amount shall erroneously be paid to
any Subsidiary Guarantor on account of (i) any subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of the
Borrowers while an Event of Default has occurred and is continuing, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the U.S. Collateral Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents.
     SECTION 9. Information. Each of the Subsidiary Guarantors assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope and extent of the risks that
such Subsidiary Guarantor assumes and incurs hereunder, and agrees that none of
the U.S. Collateral Agent or the other Secured Parties will have any duty to
advise any of the Subsidiary Guarantors of information known to it or any of
them regarding such circumstances or risks.
     SECTION 10. Representations and Warranties. Each of the Subsidiary
Guarantors represents and warrants as to itself that all representations and
warranties relating to it contained in the Credit Agreement are true and correct
in all material respects, except to the extent such representations and
warranties expressly relate to an earlier date. Each Subsidiary Guarantor has
determined that its guarantee hereunder is necessary and convenient to the
conduct, promotion and attainment of the business of such Subsidiary Guarantor
and each Borrower.
     SECTION 11. Termination. The Guarantees made hereunder (a) shall terminate
when all the Obligations (other than wholly contingent indemnification
obligations) then due and owing have been indefeasibly paid in full and the
Lenders have no further commitment to lend under the Credit Agreement, the
Aggregate L/C Exposure has been reduced to zero and the Issuing Banks have no
further obligation to issue Letters of Credit under the Credit Agreement and
(b) shall continue to be effective or be reinstated, as the case may be, if at
any time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Secured Party or any Subsidiary Guarantor upon the
bankruptcy or reorganization of a Borrower, any Subsidiary Guarantor or
otherwise.
     SECTION 12. Binding Effect; Several Agreement; Assignments. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the
Exhibit G-1 — Form of Amended and Restated U.S. Subsidiary Guarantee Agreement

Page 5



--------------------------------------------------------------------------------



 



successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Subsidiary Guarantors that are contained in this
Agreement shall bind and inure to the benefit of each party hereto and their
respective successors and assigns. This Agreement shall become effective as to
any Subsidiary Guarantor when a counterpart hereof executed on behalf of such
Subsidiary Guarantor shall have been delivered to the U.S. Collateral Agent, and
a counterpart hereof shall have been executed on behalf of the U.S. Collateral
Agent, and thereafter shall be binding upon such Subsidiary Guarantor and the
U.S. Collateral Agent and their respective successors and assigns, and shall
inure to the benefit of such Subsidiary Guarantor, the U.S. Collateral Agent and
the other Secured Parties, and their respective successors and assigns, except
that no Subsidiary Guarantor shall have the right to assign its rights or
obligations hereunder or any interest herein (and any such attempted assignment
shall be void). If all of the capital stock of a Subsidiary Guarantor is sold,
transferred or otherwise disposed of pursuant to a transaction permitted by
Section 6.05 of the Credit Agreement, such Subsidiary Guarantor shall be
released from its obligations under this Agreement without further action. This
Agreement shall be construed as a separate agreement with respect to each
Subsidiary Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Subsidiary Guarantor without the approval of any
other Subsidiary Guarantor and without affecting the obligations of any other
Subsidiary Guarantor hereunder.
     SECTION 13. Waivers; Amendment. (a) No failure or delay of the U.S.
Collateral Agent in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the U.S. Collateral Agent
hereunder and of the other Secured Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Subsidiary Guarantor therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any Subsidiary Guarantor in any case
shall entitle such Subsidiary Guarantor to any other or further notice or demand
in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
Subsidiary Guarantors with respect to which such waiver, amendment or
modification relates and the U.S. Collateral Agent, with the prior written
consent of the Required Lenders (except as otherwise provided in the Credit
Agreement).
     SECTION 14. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to each Subsidiary Guarantor shall be given
to it in care of the U.S. Borrower.
Exhibit G-1 — Form of Amended and Restated U.S. Subsidiary Guarantee Agreement

Page 6



--------------------------------------------------------------------------------



 



     SECTION 16. Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by the Subsidiary Guarantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the U.S. Collateral Agent and the
other Secured Parties and shall survive the making by the Lenders of the Loans
and the issuance of the Letters of Credit by the Issuing Banks regardless of any
investigation made by the Secured Parties or on their behalf, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any other fee or amount payable under this Agreement or any other
Loan Document is outstanding and unpaid or the Aggregate L/C Exposure does not
equal zero and as long as the Commitments and the commitment of the Issuing
Banks to issue Letters of Credit have not been terminated.
     (b) In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     SECTION 17. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 12. Delivery of an executed signature page to this Agreement by fax
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.
     SECTION 18. Rules of Interpretation. The rules of interpretation specified
in Section 1.02 of the Credit Agreement shall be applicable to this Agreement.
     SECTION 19. Jurisdiction; Consent to Service of Process. (a) Each
Subsidiary Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or Federal court of the United States of America sitting in the Borough of
Manhattan, New York and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the U.S. Collateral Agent or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Subsidiary Guarantor or its properties in
the courts of any jurisdiction.
     (b) Each Subsidiary Guarantor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have
Exhibit G-1 — Form of Amended and Restated U.S. Subsidiary Guarantee Agreement

Page 7



--------------------------------------------------------------------------------



 



to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or the other Loan Documents in any New York State or
Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 15. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
     SECTION 20. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.
     SECTION 21. Additional Subsidiary Guarantors. Pursuant to Section 5.09 of
the Credit Agreement, each Domestic Subsidiary that is a Material Subsidiary of
the U.S. Borrower that was not a Material Subsidiary on the date of the Credit
Agreement is required to enter into this Agreement as a Subsidiary Guarantor.
Upon execution and delivery after the date hereof by the U.S. Collateral Agent
and such Domestic Subsidiary of an instrument in the form of Annex 1, such
Domestic Subsidiary shall become a Subsidiary Guarantor hereunder with the same
force and effect as if originally named as a Subsidiary Guarantor herein. The
execution and delivery of any instrument adding an additional Subsidiary
Guarantor as a party to this Agreement shall not require the consent of any
other Subsidiary Guarantor hereunder. The rights and obligations of each
Subsidiary Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary Guarantor as a party to this
Agreement.
     SECTION 22. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Secured Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other Indebtedness at any time owing by such Secured Party to or
for the credit or the account of any Subsidiary Guarantor against any or all the
obligations of such Subsidiary Guarantor now or hereafter existing under this
Agreement and the other Loan Documents held by such Secured Party, irrespective
of whether or not such Secured Party shall have made any demand under this
Agreement or any other Loan Document and although such obligations may be
unmatured. The rights of each Secured Party under this Section 22 are in
addition to other rights and remedies (including other rights of setoff) which
such Secured Party may have.
Exhibit G-1 — Form of Amended and Restated U.S. Subsidiary Guarantee Agreement

Page 8



--------------------------------------------------------------------------------



 



     (a) Fraudulent Transfer Laws. Anything contained in this Agreement to the
contrary notwithstanding, the obligations of each Subsidiary Guarantor under
this Agreement on any date shall be limited to a maximum aggregate amount equal
to the largest amount that would not, on such date, render its obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code of the United States or any applicable
provisions of comparable laws relating to bankruptcy, insolvency, or
reorganization, or relief of debtors.
     SECTION 23. Amendment and Restatement. The Subsidiary Guarantors and the
U.S. Collateral Agent have agreed that this Agreement is an amendment and
restatement of the Existing U.S. Subsidiary Guarantee Agreement in its entirety
and the terms and provisions hereof supersede the terms and provisions thereof,
and this Agreement is not a new or substitute agreement or novation of the
Existing U.S. Subsidiary Guarantee Agreement.
[Remainder of this page intentionally left blank. Signature page follows.]
Exhibit G-1 — Form of Amended and Restated U.S. Subsidiary Guarantee Agreement

Page 9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            [EACH OF THE SUBSIDIARY GUARANTORS LISTED
ON SCHEDULE I HERETO]
      By:           Name:           Title:   Authorized Signatory        WELLS
FARGO BANK, NATIONAL
ASSOCIATION, as U.S. Collateral Agent,
      By:           Name:           Title:        

Exhibit G-1 — Form of Amended and Restated U.S. Subsidiary Guarantee Agreement

Page 10



--------------------------------------------------------------------------------



 



Schedule I to the
Amended and Restated
U.S. Subsidiary Guarantee Agreement
Subsidiary Guarantors
Acute Technological Services, Inc.
Capstar Drilling GP, L.L.C.
Capstar Drilling, Inc.
Capstar Drilling LP, L.L.C.
Capstar Holding, L.L.C.
General Marine Leasing, LLC
Oil States Energy Services, Inc.
Oil States Industries, Inc.
Oil States Management, Inc.
Oil States Skagit SMATCO, LLC
PTI Group USA LLC
PTI Mars Holdco 1, LLC
Sooner Holding Company
Sooner, Inc.
Sooner Pipe, L.L.C.
Specialty Rental Tools & Supply, L.L.C.
Stinger Wellhead Protection, Inc.
Well Testing, Inc.
Exhibit G-1 — Form of Amended and Restated U.S. Subsidiary Guarantee Agreement

Page 11



--------------------------------------------------------------------------------



 



Annex 1 to the
Amended and Restated
U.S. Subsidiary Guarantee Agreement
     SUPPLEMENT NO. ____ dated as of [_______] (the “Supplement”), to the
Amended and Restated U.S. Subsidiary Guarantee Agreement dated as of
December 10, 2010 (as amended, supplemented or otherwise modified from time to
time, the “U.S. Subsidiary Guarantee Agreement”), among each of the subsidiaries
listed on Schedule I thereto (each such subsidiary individually, a “Subsidiary
Guarantor” and collectively, the “Subsidiary Guarantors”) of OIL STATES
INTERNATIONAL, INC., a Delaware corporation (the “U.S. Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (the “U.S. Collateral
Agent”) for the Secured Parties (as defined in the U.S. Security Agreement).
     A. Reference is made to the Amended and Restated Credit Agreement dated as
of December 10, 2010 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the U.S. Borrower, PTI Group Inc. (the
“Canadian Parent”), PTI Premium Camp Services Ltd. (“PTI Premium” and, together
with the Canadian Parent, the “Canadian Borrowers” and, together with the U.S.
Borrower, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), Wells Fargo Bank, National Association, as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders and Collateral Agent,
and Royal Bank of Canada (“RBC”), as administrative agent and collateral agent
for the Canadian Lenders.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the U.S. Subsidiary Guarantee
Agreement and the Credit Agreement.
     C. The Subsidiary Guarantors have entered into the U.S. Subsidiary
Guarantee Agreement in order to induce the Lenders to make Loans and the Issuing
Banks to issue Letters of Credit. Pursuant to Section 5.09 of the Credit
Agreement, each Domestic Subsidiary that is a Material Subsidiary of the U.S.
Borrower that was not a Material Subsidiary on the date of the Credit Agreement
is required to enter into the U.S. Subsidiary Guarantee Agreement as a
Subsidiary Guarantor. Section 21 of the U.S. Subsidiary Guarantee Agreement
provides that additional Domestic Subsidiaries of the U.S. Borrower may become
Subsidiary Guarantors under the U.S. Subsidiary Guarantee Agreement by execution
and delivery of an instrument in the form of this Supplement. The undersigned
Domestic Subsidiary of the U.S. Borrower (the “New Subsidiary Guarantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Guarantor under the U.S. Subsidiary Guarantee
Agreement in order to induce the Lenders to make additional Loans and the
Issuing Banks to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.
     Accordingly, the U.S. Collateral Agent and the New Subsidiary Guarantor
agree as follows:
Exhibit G-1 — Form of Amended and Restated U.S. Subsidiary Guarantee Agreement

Page 12



--------------------------------------------------------------------------------



 



     SECTION 1. In accordance with Section 21 of the U.S. Subsidiary Guarantee
Agreement, the New Subsidiary Guarantor by its signature below becomes a
Subsidiary Guarantor under the U.S. Subsidiary Guarantee Agreement with the same
force and effect as if originally named therein as a Subsidiary Guarantor and
the New Subsidiary Guarantor hereby (a) agrees to all the terms and provisions
of the U.S. Subsidiary Guarantee Agreement applicable to it as a Subsidiary
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Subsidiary Guarantor thereunder are true and
correct in all material respects on and as of the date hereof. Each reference to
a “Subsidiary Guarantor” in the U.S. Subsidiary Guarantee Agreement shall be
deemed to include the New Subsidiary Guarantor. The U.S. Subsidiary Guarantee
Agreement is hereby incorporated herein by reference.
     SECTION 2. The New Subsidiary Guarantor represents and warrants to the U.S.
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).
     SECTION 3. This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
U.S. Collateral Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Subsidiary Guarantor and the
U.S. Collateral Agent. Delivery of an executed signature page to this Supplement
by fax transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.
     SECTION 4. Except as expressly supplemented hereby, the U.S. Subsidiary
Guarantee Agreement shall remain in full force and effect.
     SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the U.S. Subsidiary Guarantee Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision hereof in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction). The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
     SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 15 of the U.S. Subsidiary Guarantee Agreement. All
communications and
Exhibit G-1 — Form of Amended and Restated U.S. Subsidiary Guarantee Agreement

Page 13



--------------------------------------------------------------------------------



 



notices hereunder to the New Subsidiary Guarantor shall be given to it at the
address set forth under its signature below, with a copy to the U.S. Borrower.
     SECTION 8. The New Subsidiary Guarantor agrees to reimburse the U.S.
Collateral Agent for its reasonable out-of-pocket expenses in connection with
this Supplement, including the fees, disbursements and other charges of counsel
for the U.S. Collateral Agent.
     IN WITNESS WHEREOF, the New Subsidiary Guarantor and the U.S. Collateral
Agent have duly executed this Supplement to the U.S. Subsidiary Guarantee
Agreement as of the day and year first above written.

            [Name Of New Subsidiary Guarantor],
      By:           Name:           Title:           Address:          WELLS
FARGO BANK, NATIONAL
ASSOCIATION, as U.S. Collateral Agent,
      By:           Name:           Title:        

Exhibit G-1 — Form of Amended and Restated U.S. Subsidiary Guarantee Agreement

Page 14



--------------------------------------------------------------------------------



 



EXHIBIT G-2
[Form of]
AMENDED AND RESTATED
CANADIAN SUBSIDIARY GUARANTEE AGREEMENT
     AMENDED AND RESTATED CANADIAN SUBSIDIARY GUARANTEE AGREEMENT (this
“Agreement”) dated as of December 10, 2010, among each of the Subsidiaries
listed on Schedule I hereto (each such subsidiary individually, a “Subsidiary
Guarantor” and collectively, the “Subsidiary Guarantors”) of PTI GROUP INC., a
corporation amalgamated under the laws of the Province of Alberta (the “Canadian
Parent”), PTI Premium Camp Services Ltd., a corporation amalgamated under the
laws of the Province of Alberta (“PTI Premium” and, together with the Canadian
Parent, the “Canadian Borrowers”) and ROYAL BANK OF CANADA (“RBC”), as
collateral agent (in such capacity, the “Canadian Collateral Agent”) for the
Secured Parties (as defined in the Canadian Security Agreement).
     Reference is made to the Amended and Restated Credit Agreement dated as of
December 10, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Canadian Borrowers, Oil States
International, Inc. (the “U.S. Borrower” and, together with the Canadian
Borrowers, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), Wells Fargo Bank, National Association, as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders and U.S. Collateral
Agent, and Royal Bank of Canada, as administrative agent and Canadian Collateral
Agent for the Canadian Lenders. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
     The Subsidiary Guarantors and The Bank of Nova Scotia, in its capacity as
former Canadian collateral agent, are parties to that certain Canadian
Subsidiary Guarantee Agreement dated as of October 30, 2003 (as heretofore
amended, restated and otherwise modified, the “Existing Canadian Subsidiary
Guarantee Agreement”).
     The Canadian Lenders have agreed to make Canadian Loans to the Canadian
Borrowers, and the Issuing Banks have agreed to issue Canadian Letters of Credit
for the account of the Canadian Borrowers, pursuant to, and upon the terms and
subject to the conditions specified in, the Credit Agreement. Each of the
Subsidiary Guarantors is a Subsidiary of the Canadian Borrowers and acknowledges
that it will derive substantial benefit from the making of the Canadian Loans by
the Canadian Lenders, and the issuance of the Canadian Letters of Credit by the
Issuing Banks. The obligations of the Canadian Lenders to make Canadian Loans
and of the Issuing Banks to issue Canadian Letters of Credit are conditioned
upon, among other things, the execution and delivery by the Subsidiary
Guarantors of a Subsidiary Guarantee Agreement in the form hereof. As
consideration therefor and in order to induce the Canadian Lenders to make
Canadian Loans and the Issuing Banks to issue Canadian Letters of Credit, the
Subsidiary Guarantors are willing to execute this Agreement.
Exhibit G-2 — Form of Amended and Restated Canadian Subsidiary Guarantee
Agreement

Page 1



--------------------------------------------------------------------------------



 



     Accordingly, the parties hereto (a) agree that the Existing Canadian
Subsidiary Guarantee Agreement is amended and restated in its entirety by this
Agreement and (b) further agree as follows:
     SECTION 1. Guarantee. Each Subsidiary Guarantor unconditionally and
irrevocably guarantees, jointly with the other Subsidiary Guarantors and
severally, as a primary obligor and not merely as a surety, (a) the due and
punctual payment by each of the Canadian Borrowers of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Canadian
Loans, when and as due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise, (ii) each payment required to be made by
the Canadian Borrowers under the Credit Agreement in respect of any Canadian
Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Canadian Borrowers to
the Secured Parties under this Agreement, the Credit Agreement and the other
Loan Documents, (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Canadian Borrowers under or
pursuant to the Credit Agreement and the other Loan Documents, (c) the due and
punctual payment and performance of all covenants, agreements, obligations and
liabilities of each Canadian Loan Party under or pursuant to this Agreement and
the other Loan Documents, (d) the due and punctual payment and performance of
all obligations of the Canadian Borrowers, monetary or otherwise, under each
Hedging Agreement entered into with a counterparty that was a Canadian Lender
(or an affiliate of a Canadian Lender) at the time such Hedging Agreement was
entered into and (e) the due and punctual performance of all Banking Services
Obligations provided to the Canadian Borrowers or any Subsidiary by any Lender
or any Affiliate of a Lender (all the monetary and other obligations referred to
in the preceding lettered clauses of this paragraph being referred to
collectively as the “Obligations”). Each Subsidiary Guarantor further agrees
that the Obligations may be extended, renewed or increased, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension, renewal or increase of any
Obligation. If any or all of the Obligations are not duly paid or performed by
the Canadian Borrowers and are not recoverable under the guarantee provided for
in this Agreement for any reason, each Grantor will, as a separate and distinct
obligation, indemnify and save harmless the Canadian Collateral Agent and the
Secured Parties from and against all losses resulting from the failure of the
Canadian Borrowers to pay and perform such Obligations.
     SECTION 2. Obligations Not Waived. To the fullest extent permitted by
applicable law, each Subsidiary Guarantor waives presentment to, demand of
payment from and protest to the Canadian Borrowers of any of the Obligations,
and also waives notice of acceptance of its guarantee and notice of protest for
nonpayment. To the fullest extent permitted by applicable law, the obligations
of each Subsidiary Guarantor hereunder shall not be affected by (a) the failure
of the Canadian Collateral Agent or any other Secured Party to assert any claim
or demand or to enforce or exercise any right or remedy against the Canadian
Borrowers or any
Exhibit G-2 — Form of Amended and Restated Canadian Subsidiary Guarantee
Agreement

Page 2



--------------------------------------------------------------------------------



 



Subsidiary Guarantor under the provisions of the Credit Agreement, any other
Loan Document or otherwise, (b) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of this
Agreement, any other Loan Document, any Guarantee or any other agreement,
including with respect to any other Subsidiary Guarantor under this Agreement,
(c) the failure to perfect any security interest in, or the release of, any of
the security held by or on behalf of the Canadian Collateral Agent or any other
Secured Party, or (d) any other defenses that might otherwise be available to a
surety or a guarantor (other than the indefeasible payment in full in cash of
the Obligations).
     SECTION 3. Security. Each of the Subsidiary Guarantors authorizes the
Canadian Collateral Agent to (a) take and hold security for the payment of this
Guarantee and the Obligations and exchange, enforce, waive and release any such
security, (b) apply such security and direct the order or manner of sale thereof
as it in its sole discretion may determine and (c) release or substitute any one
or more endorsees, other guarantors or other obligors.
     SECTION 4. Guarantee of Payment. Each Subsidiary Guarantor further agrees
that its guarantee constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Canadian Collateral Agent or any other Secured Party to any of the security held
for payment of the Obligations or to any balance of any deposit account or
credit on the books of the Canadian Collateral Agent or any other Secured Party
in favor of the Canadian Borrowers or any other person.
     SECTION 5. No Discharge or Diminishment of Guarantee. The obligations of
each Subsidiary Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense (other than a defense of payment) or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Subsidiary Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Canadian Collateral Agent or any other Secured
Party to assert any claim or demand or to enforce any remedy under the Credit
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision thereof, by any default, failure or delay, wilful
or otherwise, in the performance of the Obligations, or by any other act or
omission that may or might in any manner or to any extent vary the risk of any
Subsidiary Guarantor or that would otherwise operate as a discharge of each
Subsidiary Guarantor as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Obligations).
     SECTION 6. Defenses of Canadian Borrower Waived. To the fullest extent
permitted by applicable law, each of the Subsidiary Guarantors waives any
defense based on or arising out of any defense of the Canadian Borrowers or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Canadian Borrowers, other than
the final and indefeasible payment in full in cash of the Obligations. The
Canadian Collateral Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an
Exhibit G-2 — Form of Amended and Restated Canadian Subsidiary Guarantee
Agreement

Page 3



--------------------------------------------------------------------------------



 



assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with the Canadian
Borrowers or any other guarantor or exercise any other right or remedy available
to them against the Canadian Borrowers or any other guarantor, without affecting
or impairing in any way the liability of any Subsidiary Guarantor hereunder
except to the extent the Obligations have been fully, finally and indefeasibly
paid in cash. Pursuant to applicable law, each of the Subsidiary Guarantors
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Subsidiary
Guarantor against the Canadian Borrowers or any other Subsidiary Guarantor or
guarantor, as the case may be, or any security.
     SECTION 7. Agreement to Pay. In furtherance of the foregoing and not in
limitation of any other right that the Canadian Collateral Agent or any other
Secured Party has at law or in equity against any Subsidiary Guarantor by virtue
hereof, upon the failure of the Canadian Borrowers or any other Canadian Loan
Party to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Subsidiary Guarantor hereby promises to and will forthwith pay, or cause to be
paid, to the Canadian Collateral Agent or such other Secured Party as designated
thereby in cash the amount of such unpaid Obligations.
     SECTION 8. Indemnity, Subrogation, Contribution and Subordination. (a) In
addition to all such rights of indemnity and subrogation as the Subsidiary
Guarantors may have under applicable law (but subject to paragraph (c) below),
the Canadian Borrowers agree that (i) in the event a payment shall be made by
any Subsidiary Guarantor under this Agreement, the Canadian Borrowers shall
indemnify such Subsidiary Guarantor for the full amount of such payment and such
Subsidiary Guarantor shall be subrogated to the rights of the person to whom
such payment shall have been made to the extent of such payment and (ii) in the
event any assets of any Subsidiary Guarantor shall be sold pursuant to any
Security Document to satisfy a claim of any Secured Party, the Canadian
Borrowers shall indemnify such Subsidiary Guarantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold.
     (b) Each Subsidiary Guarantor (a “Contributing Guarantor”) agrees (subject
to paragraph (c) below) that, in the event a payment shall be made by any other
Subsidiary Guarantor under the Canadian Subsidiary Guarantee Agreement or assets
of any other Subsidiary Guarantor shall be sold pursuant to any Security
Document to satisfy a claim of any Secured Party and such other Subsidiary
Guarantor (the “Claiming Subsidiary Guarantor”) shall not have been fully
indemnified by the Canadian Borrowers as provided in paragraph (a) above, the
Contributing Subsidiary Guarantor shall indemnify the Claiming Subsidiary
Guarantor in an amount equal to the amount of such payment or the greater of the
book value or the fair market value of such assets, as the case may be, in each
case multiplied by a fraction of which the numerator shall be the net worth of
the Contributing Subsidiary Guarantor on the date hereof and the denominator
shall be the aggregate net worth of all the Subsidiary Guarantors on the date
hereof (or, in the case of any Subsidiary Guarantor becoming a party hereto
pursuant to Section 21, the date of the Supplement hereto executed and delivered
by such Subsidiary Guarantor). Any Contributing Subsidiary Guarantor making any
payment to a Claiming Subsidiary
Exhibit G-2 — Form of Amended and Restated Canadian Subsidiary Guarantee
Agreement

Page 4



--------------------------------------------------------------------------------



 



Guarantor pursuant to this paragraph (b) shall be subrogated to the rights of
such Claiming Subsidiary Guarantor under paragraph (a) above to the extent of
such payment.
     (c) Notwithstanding any provision of this Agreement to the contrary, all
rights of the Subsidiary Guarantors under paragraphs (a) and (b) above and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Canadian Borrowers or any
Subsidiary Guarantor to make the payments required by paragraphs (a) and
(b) above (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Subsidiary
Guarantor with respect to its obligations hereunder, and each Subsidiary
Guarantor shall remain liable for the full amount of its obligations hereunder.
In addition, any indebtedness of the Canadian Borrowers now or hereafter held by
any Subsidiary Guarantor is hereby subordinated in right of payment to the prior
payment in full of the Obligations. If any amount shall erroneously be paid to
any Subsidiary Guarantor on account of (i) any subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of the
Canadian Borrowers while an Event of Default has occurred and is continuing,
such amount shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Canadian Collateral Agent to be credited against
the payment of the Obligations, whether matured or unmatured, in accordance with
the terms of the Loan Documents.
     SECTION 9. Information. Each of the Subsidiary Guarantors assumes all
responsibility for being and keeping itself informed of the Canadian Borrowers’
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Subsidiary Guarantor assumes and incurs hereunder, and agrees
that none of the Canadian Collateral Agent or the other Secured Parties will
have any duty to advise any of the Subsidiary Guarantors of information known to
it or any of them regarding such circumstances or risks.
     SECTION 10. Representations and Warranties. Each of the Subsidiary
Guarantors represents and warrants as to itself that all representations and
warranties relating to it contained in the Credit Agreement are true and correct
in all material respects, except to the extent such representations and
warranties expressly relate to an earlier date. Each Subsidiary Guarantor has
determined that its guarantee hereunder is necessary and convenient to the
conduct, promotion and attainment of the business of such Subsidiary Guarantor
and the Canadian Borrowers.
     SECTION 11. Termination. The Guarantees made hereunder (a) shall terminate
when all the Obligations (other than wholly contingent indemnification
obligations) then due and owing have been indefeasibly paid in full and the
Canadian Lenders have no further commitment to lend under the Credit Agreement,
the Canadian L/C Exposure has been reduced to zero and the Issuing Banks have no
further obligation to issue Canadian Letters of Credit under the Credit
Agreement and (b) shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by any Secured Party or any Subsidiary
Guarantor upon the bankruptcy or reorganization of the Canadian Borrowers, any
Subsidiary Guarantor or otherwise.
Exhibit G-2 — Form of Amended and Restated Canadian Subsidiary Guarantee
Agreement

Page 5



--------------------------------------------------------------------------------



 



     SECTION 12. Binding Effect; Several Agreement; Assignments. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Subsidiary Guarantors that are
contained in this Agreement shall bind and inure to the benefit of each party
hereto and their respective successors and assigns. This Agreement shall become
effective as to any Subsidiary Guarantor when a counterpart hereof executed on
behalf of such Subsidiary Guarantor shall have been delivered to the Canadian
Collateral Agent, and a counterpart hereof shall have been executed on behalf of
the Canadian Collateral Agent, and thereafter shall be binding upon such
Subsidiary Guarantor and the Canadian Collateral Agent and their respective
successors and assigns, and shall inure to the benefit of such Subsidiary
Guarantor, the Canadian Collateral Agent and the other Secured Parties, and
their respective successors and assigns, except that no Subsidiary Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void). If all of the
issued and outstanding shares of a Subsidiary Guarantor are sold, transferred or
otherwise disposed of pursuant to a transaction permitted by Section 6.05 of the
Credit Agreement, such Subsidiary Guarantor shall be released from its
obligations under this Agreement without further action. This Agreement shall be
construed as a separate agreement with respect to each Subsidiary Guarantor and
may be amended, modified, supplemented, waived or released with respect to any
Subsidiary Guarantor without the approval of any other Subsidiary Guarantor and
without affecting the obligations of any other Subsidiary Guarantor hereunder.
     SECTION 13. Waivers; Amendment. (a) No failure or delay of the Canadian
Collateral Agent in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Canadian Collateral Agent
hereunder and of the other Secured Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Subsidiary Guarantor therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any Subsidiary Guarantor in any case
shall entitle such Subsidiary Guarantor to any other or further notice or demand
in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
Subsidiary Guarantors with respect to which such waiver, amendment or
modification relates and the Canadian Collateral Agent, with the prior written
consent of the Required Lenders (except as otherwise provided in the Credit
Agreement).
     SECTION 14. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF ALBERTA.
Exhibit G-2 — Form of Amended and Restated Canadian Subsidiary Guarantee
Agreement

Page 6



--------------------------------------------------------------------------------



 



     SECTION 15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to each Subsidiary Guarantor shall be given
to it in care of the Canadian Parent.
     SECTION 16. Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by the Subsidiary Guarantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Canadian Collateral Agent and the
other Secured Parties and shall survive the making by the Canadian Lenders of
the Canadian Loans and the issuance of the Canadian Letters of Credit by the
Issuing Banks regardless of any investigation made by the Secured Parties or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Canadian Loan or any other fee or
amount payable under this Agreement or any other Canadian Loan Document is
outstanding and unpaid or the Canadian L/C Exposure does not equal zero and as
long as the Canadian Commitments and the commitment of the Issuing Banks to
issue Canadian Letters of Credit have not been terminated.
     (b) In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     SECTION 17. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 12. Delivery of an executed signature page to this Agreement by fax
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.
     SECTION 18. Rules of Interpretation. The rules of interpretation specified
in Section 1.02 of the Credit Agreement shall be applicable to this Agreement.
     SECTION 19. Jurisdiction; Consent to Service of Process. (a) Each
Subsidiary Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any Alberta or Ontario
court, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in Alberta or Ontario.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Canadian Collateral Agent or any other
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement or the
Exhibit G-2 — Form of Amended and Restated Canadian Subsidiary Guarantee
Agreement

Page 7



--------------------------------------------------------------------------------



 



other Loan Documents against any Subsidiary Guarantor or its properties in the
courts of any jurisdiction.
     (b) Each Subsidiary Guarantor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any Alberta or Ontario court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 15. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
     SECTION 20. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.
     SECTION 21. Additional Subsidiary Guarantors. Pursuant to Section 5.09 of
the Credit Agreement, each Subsidiary that is a Material Subsidiary of the
Canadian Parent that was not a Material Subsidiary on the date of the Credit
Agreement is required to enter into this Agreement as a Subsidiary Guarantor.
Upon execution and delivery after the date hereof by the Canadian Collateral
Agent and such Subsidiary of an instrument in the form of Annex 1, such
Subsidiary shall become a Subsidiary Guarantor hereunder with the same force and
effect as if originally named as a Subsidiary Guarantor herein. The execution
and delivery of any instrument adding an additional Subsidiary Guarantor as a
party to this Agreement shall not require the consent of any other Subsidiary
Guarantor hereunder. The rights and obligations of each Subsidiary Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Subsidiary Guarantor as a party to this Agreement.
     SECTION 22. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Secured Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other Indebtedness at any time owing by such Secured Party to or
for the credit or the account of any Subsidiary Guarantor against any or all the
obligations of such Subsidiary Guarantor now or hereafter existing under this
Agreement
Exhibit G-2 — Form of Amended and Restated Canadian Subsidiary Guarantee
Agreement

Page 8



--------------------------------------------------------------------------------



 



and the other Loan Documents held by such Secured Party, irrespective of whether
or not such Secured Party shall have made any demand under this Agreement or any
other Loan Document and although such obligations may be unmatured. The rights
of each Secured Party under this Section 22 are in addition to other rights and
remedies (including other rights of setoff) which such Secured Party may have.
     (a) SECTION 23. Fraudulent Transfer Laws. Anything contained in this
Agreement to the contrary notwithstanding, the obligations of each Subsidiary
Guarantor under this Agreement on any date shall be limited to a maximum
aggregate amount equal to the largest amount that would not, on such date,
render its obligations hereunder subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of the Bankruptcy Code of the United States or
any applicable provisions of comparable laws relating to bankruptcy, insolvency,
or reorganization, or relief of debtors.
     SECTION 24. Amendment and Restatement. The Subsidiary Guarantors and the
Canadian Collateral Agent have agreed that this Agreement is an amendment and
restatement of the Existing Canadian Subsidiary Guarantee Agreement in its
entirety and the terms and provisions hereof supersede the terms and provisions
thereof, and this Agreement is not a new or substitute agreement or novation of
the Existing Canadian Subsidiary Guarantee Agreement.
[Remainder of this page intentionally left blank. Signature page follows.]
Exhibit G-2 — Form of Amended and Restated Canadian Subsidiary Guarantee
Agreement

Page 9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.
[EACH OF THE SUBSIDIARY GUARANTORS
LISTED ON SCHEDULE I HERETO]

          by:         Name:         Title:   Authorized Signatory     

ROYAL BANK OF CANADA,
as Canadian Collateral Agent

          By:         Name:         Title:      

Exhibit G-2 — Form of Amended and Restated Canadian Subsidiary Guarantee
Agreement

Page 10



--------------------------------------------------------------------------------



 



         

Schedule I to the
Amended and Restated Canadian Subsidiary Guarantee Agreement
Subsidiary Guarantors
Crown Camp Services Ltd.
PTI Camp Installations Ltd.
PTI International Inc.
PTI International Ltd.
PTI Noble Structures Inc.
PTI Travco Modular Structures Ltd.
Stinger Wellhead Protection (Canada) Incorporated
Exhibit G-2 — Form of Amended and Restated Canadian Subsidiary Guarantee
Agreement

Page 11



--------------------------------------------------------------------------------



 



Annex 1 to the
Amended and Restated
Canadian Subsidiary Guarantee Agreement
     SUPPLEMENT NO. __ dated as of [_____] (the “Supplement”) to the Amended and
Restated Canadian Subsidiary Guarantee Agreement dated as of December 10, 2010
(as amended, supplemented or otherwise modified from time to time, the “Canadian
Subsidiary Guarantee Agreement”), among each of the Subsidiaries listed on
Schedule I thereto (each such Subsidiary individually, a “Subsidiary Guarantor”
and collectively, the “Subsidiary Guarantors”) of PTI GROUP INC., a corporation
amalgamated under the laws of the Province of Alberta (the “Canadian Parent”),
PTI Premium Camp Services Ltd., a corporation amalgamated under the laws of the
Province of Alberta (“PTI Premium” and, together with the Canadian Parent, the
“Canadian Borrowers”), and Royal Bank of Canada (“RBC”), as collateral agent (in
such capacity, the “Canadian Collateral Agent”) for the Secured Parties (as
defined in the Canadian Security Agreement).
     A. Reference is made to the Amended and Restated Credit Agreement dated as
of December 10, 2010 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Canadian Borrowers, Oil States
International, Inc. (the “U.S. Borrower” and, together with the Canadian
Borrowers, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), Wells Fargo Bank, National Association, as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders and Collateral Agent,
and Royal Bank of Canada, as administrative agent and collateral agent for the
Canadian Lenders.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Canadian Subsidiary Guarantee
Agreement and the Credit Agreement.
     C. The Subsidiary Guarantors have entered into the Canadian Subsidiary
Guarantee Agreement in order to induce the Canadian Lenders to make Canadian
Loans and the Issuing Banks to issue Canadian Letters of Credit. Pursuant to
Section 5.09 of the Credit Agreement, each Subsidiary that is a Material
Subsidiary of the Canadian Borrowers that was not a Material Subsidiary on the
date of the Credit Agreement is required to enter into the Canadian Subsidiary
Guarantee Agreement as a Subsidiary Guarantor. Section 22 of the Canadian
Subsidiary Guarantee Agreement provides that additional Subsidiaries of the
Canadian Borrowers may become Subsidiary Guarantors under the Canadian
Subsidiary Guarantee Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary of the Canadian Borrowers
(the “New Subsidiary Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Subsidiary Guarantor under
the Canadian Subsidiary Guarantee Agreement in order to induce the Canadian
Lenders to make additional Canadian Loans and the Issuing Banks to issue
additional Canadian Letters of Credit and as consideration for Canadian Loans
previously made and Canadian Letters of Credit previously issued.
Exhibit G-2 — Form of Amended and Restated Canadian Subsidiary Guarantee
Agreement

Page 12



--------------------------------------------------------------------------------



 



     Accordingly, the Canadian Collateral Agent and the New Subsidiary Guarantor
agree as follows:
     SECTION 1. In accordance with Section 21 of the Canadian Subsidiary
Guarantee Agreement, the New Subsidiary Guarantor by its signature below becomes
a Subsidiary Guarantor under the Canadian Subsidiary Guarantee Agreement with
the same force and effect as if originally named therein as a Subsidiary
Guarantor and the New Subsidiary Guarantor hereby (a) agrees to all the terms
and provisions of the Canadian Subsidiary Guarantee Agreement applicable to it
as a Subsidiary Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Subsidiary Guarantor thereunder
are true and correct on and as of the date hereof in all material respects. Each
reference to a “Subsidiary Guarantor” in the Canadian Subsidiary Guarantee
Agreement shall be deemed to include the New Subsidiary Guarantor. The Canadian
Subsidiary Guarantee Agreement is hereby incorporated herein by reference.
     SECTION 2. The New Subsidiary Guarantor represents and warrants to the
Canadian Collateral Agent and the other Secured Parties that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms.
     SECTION 3. This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Canadian Collateral Agent shall have received counterparts of this Supplement
that, when taken together, bear the signatures of the New Subsidiary Guarantor
and the Canadian Collateral Agent. Delivery of an executed signature page to
this Supplement by fax transmission shall be as effective as delivery of a
manually executed counterpart of this Supplement.
     SECTION 4. Except as expressly supplemented hereby, the Canadian Subsidiary
Guarantee Agreement shall remain in full force and effect.
     SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF ALBERTA.
     SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Canadian Subsidiary Guarantee Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision hereof in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction). The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Exhibit G-2 — Form of Amended and Restated Canadian Subsidiary Guarantee
Agreement

Page 13



--------------------------------------------------------------------------------



 



     SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 15 of the Canadian Subsidiary Guarantee Agreement.
All communications and notices hereunder to the New Subsidiary Guarantor shall
be given to it at the address set forth under its signature below, with a copy
to the Canadian Borrower.
     SECTION 8. The New Subsidiary Guarantor agrees to reimburse the Canadian
Collateral Agent for its reasonable out-of-pocket expenses in connection with
this Supplement, including the fees, disbursements and other charges of counsel
for the Canadian Collateral Agent.
     IN WITNESS WHEREOF, the New Subsidiary Guarantor and the Canadian
Collateral Agent have duly executed this Supplement to the Canadian Subsidiary
Guarantee Agreement as of the day and year first above written.

            [Name Of New Subsidiary Guarantor]
      By:           Name:  

      Title:  

      Address:          ROYAL BANK OF CANADA, as Canadian Collateral Agent
      By:           Name:  

      Title:  

   

Exhibit G-2 — Form of Amended and Restated Canadian Subsidiary Guarantee
Agreement

Page 14



--------------------------------------------------------------------------------



 



EXHIBIT G-3
[Form of]

AMENDED AND RESTATED

U.S. BORROWER GUARANTEE AGREEMENT
     AMENDED AND RESTATED U.S. BORROWER GUARANTEE AGREEMENT dated as of
December 10, 2010, (this “Agreement”) between OIL STATES INTERNATIONAL, INC., a
Delaware corporation (the “Guarantor”), and ROYAL BANK OF CANADA (“RBC”), as
collateral agent (in such capacity, the “Canadian Collateral Agent”) for the
Secured Parties (as defined in the Canadian Security Agreement).
     Reference is made to the Amended and Restated Credit Agreement dated as of
December 10, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the U.S. Borrower, PTI Group Inc. (the
“Canadian Parent”), PTI Premium Camp Services Ltd. (“PTI Premium” and, together
with the Canadian Parent, the “Canadian Borrowers” and, together with the U.S.
Borrower, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), Wells Fargo Bank National Association, as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders and U.S. Collateral
Agent, and Royal Bank of Canada, as administrative agent and Canadian Collateral
Agent for the Canadian Lenders. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
     The Guarantor and the Canadian Collateral Agent are parties to that certain
U.S. Borrower Guarantee Agreement dated as of October 30, 2003 (as heretofore
amended, restated and otherwise modified, the “Existing U.S. Borrower Guarantee
Agreement”).
     The Canadian Lenders have agreed to make Loans to the Canadian Borrowers,
and the Issuing Bank has agreed to issue Letters of Credit for the accounts of
the Canadian Borrowers, pursuant to, and upon the terms and subject to the
conditions specified in, the Credit Agreement. The Canadian Borrowers are wholly
owned Subsidiaries of the Guarantor, and the Guarantor acknowledges that it will
derive substantial benefit from the making of Loans by the Canadian Lenders to
the Canadian Borrowers, and the issuance of Letters of Credit by the Issuing
Banks for the accounts of the Canadian Borrowers. The obligations of the
Canadian Lenders to make Loans and of the Issuing Banks to issue Letters of
Credit for the accounts of the Canadian Borrowers are conditioned upon, among
other things, the execution and delivery by the Guarantor of a U.S. Borrower
Guarantee Agreement in the form hereof. As consideration therefor and in order
to induce the Canadian Lenders to make Loans to the Canadian Borrowers and the
Issuing Banks to issue Letters of Credit for the accounts of the Canadian
Borrowers, the Guarantor is willing to execute this Agreement.
     Accordingly, the parties hereto (a) agree that the Existing U.S. Borrower
Guarantee Agreement is amended and restated in its entirety by this Agreement
and (b) further agree as follows:
Exhibit G-3 — Form of Amended and Restated U.S. Borrower Guarantee Agreement

Page 1



--------------------------------------------------------------------------------



 



     SECTION 1. Guarantee. The Guarantor unconditionally and irrevocably
guarantees, as a primary obligor and not merely as a surety, (a) the due and
punctual payment by the Canadian Borrowers of (i) the principal of and premium,
if any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans made to the
Canadian Borrowers, when and as due, whether at maturity, by acceleration, upon
one or more dates set for prepayment or otherwise, (ii) each payment required to
be made by the Canadian Borrowers under the Credit Agreement in respect of any
Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral, and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Canadian Borrowers to
the Secured Parties under the Credit Agreement and the other Loan Documents,
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Canadian Borrowers under or pursuant to the Credit
Agreement and the other Loan Documents, (c) the due and punctual payment and
performance of all the covenants, agreements, obligations and liabilities of
each other Loan Party under or pursuant to the Loan Documents, (d) the due and
punctual payment and performance of all obligations of the Canadian Borrowers,
monetary or otherwise, under each Hedging Agreement entered into with any
counterparty that was a Lender (or an affiliate of a Lender) at the time such
Hedging Agreement was entered into and (e) the due and punctual performance of
all Banking Services Obligations provided to the Canadian Borrowers or any
Subsidiary by any Lender or any Affiliate of a Lender (all the monetary and
other obligations referred to in the preceding lettered clauses of this
paragraph being referred to collectively as the “Obligations”).
     SECTION 2. Obligations Not Waived. To the fullest extent permitted by
applicable law, the Guarantor waives presentment to, demand of payment from and
protest to the Canadian Borrowers of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment. To
the fullest extent permitted by applicable law, the obligations of the Guarantor
hereunder shall not be affected by (a) the failure of the Canadian Collateral
Agent or any other Secured Party to assert any claim or demand or to enforce or
exercise any right or remedy against the Canadian Borrowers under the provisions
of the Credit Agreement, any other Loan Document or otherwise, (b) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of this Agreement, any other Loan Document, any Guarantee or
any other agreement or (c) the failure to perfect any security interest in, or
the release of, any of the security held by or on behalf of the Canadian
Collateral Agent or any other Secured Party.
     SECTION 3. Security. The Guarantor authorizes the Canadian Collateral Agent
and each of the other Secured Parties to (a) take and hold security for the
payment of this Agreement and the Obligations and exchange, enforce, waive and
release any such security, (b) apply such security and direct the order or
manner of sale thereof as it in its sole discretion may determine and (c)
release or substitute any one or more endorsees, other guarantors or other
obligors.
     SECTION 4. Guarantee of Payment. The Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to
Exhibit G-3 — Form of Amended and Restated U.S. Borrower Guarantee Agreement

Page 2



--------------------------------------------------------------------------------



 



require that any resort be had by the Canadian Collateral Agent or any other
Secured Party to any of the security held for payment of the Obligations or to
any balance of any deposit account or credit on the books of the Canadian
Collateral Agent or any other Secured Party in favor of the Canadian Borrowers
or any other person.
     SECTION 5. No Discharge or Diminishment of Guarantee. The obligations of
the Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of the Guarantor hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Canadian Collateral Agent or any other
Secured Party to assert any claim or demand or to enforce any remedy under the
Credit Agreement, any other Loan Document or any other agreement, by any waiver
or modification of any provision thereof, by any default, failure or delay,
wilful or otherwise, in the performance of the Obligations, or by any other act
or omission that may or might in any manner or to any extent vary the risk of
the Guarantor or that would otherwise operate as a discharge of the Guarantor as
a matter of law or equity (other than the indefeasible payment in full in cash
of all the Obligations).
     SECTION 6. Defenses of Canadian Borrowers Waived. To the fullest extent
permitted by applicable law, the Guarantor waives any defense based on or
arising out of any defense of the Canadian Borrowers or the unenforceability of
the Obligations or any part thereof from any cause, or the cessation from any
cause of the liability of the Canadian Borrowers, other than the final and
indefeasible payment in full in cash of the Obligations. The Canadian Collateral
Agent and the other Secured Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with the Canadian Borrowers or any other guarantor or exercise any other right
or remedy available to them against the Canadian Borrowers or any other
guarantor, without affecting or impairing in any way the liability of the
Guarantor hereunder except to the extent the Obligations have been fully,
finally and indefeasibly paid in cash. Pursuant to applicable law, the Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantor against
the Canadian Borrowers or any other guarantor, as the case may be, or any
security. There are no conditions precedent to the enforcement of this
Agreement, except as expressly contained herein. It shall not be necessary for
the Canadian Collateral Agent or the other Secured Parties, in order to enforce
payment by the Guarantor under this Agreement, to show any proof of a Borrower’s
default, to exhaust the Canadian Collateral Agent or the other Secured Parties’
remedies against the Borrowers, any other guarantor, or any other Person liable
for the payment or performance of the Obligations or to enforce any other means
of obtaining payment or performance of the Obligations. The Canadian Collateral
Agent and the other Secured Parties shall not be required to mitigate damages or
take any other action to reduce, collect, or enforce the Obligations.
Exhibit G-3 — Form of Amended and Restated U.S. Borrower Guarantee Agreement

Page 3



--------------------------------------------------------------------------------



 



     SECTION 7. Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Canadian Collateral Agent or
any other Secured Party has at law or in equity against the Guarantor by virtue
hereof, upon the failure of the Canadian Borrowers or any other Loan Party to
pay any Obligation when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, the Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Canadian
Collateral Agent or such other Secured Party as designated thereby in cash the
amount of such unpaid Obligations. Upon payment by the Guarantor of any sums to
the Canadian Collateral Agent or any Secured Party as provided above, all rights
of the Guarantor against the Canadian Borrower arising as a result thereof by
way of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Obligations. In addition, any
indebtedness of the Canadian Borrowers now or hereafter held by the Guarantor is
hereby subordinated in right of payment to the prior payment in full of the
Obligations. If any amount shall erroneously be paid to the Guarantor on account
of (i) such subrogation, contribution, reimbursement, indemnity or similar right
or (ii) any such indebtedness of the Canadian Borrowers while an Event of
Default has occurred and is continuing, such amount shall be held in trust for
the benefit of the Secured Parties and shall forthwith be paid to the Canadian
Collateral Agent to be credited against the payment of the Obligations, whether
matured or unmatured, in accordance with the terms of the Loan Documents.
     SECTION 8. Information. The Guarantor assumes all responsibility for being
and keeping itself informed of the Canadian Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that the Guarantor
assumes and incurs hereunder, and agrees that none of the Canadian Collateral
Agent or the other Secured Parties will have any duty to advise the Guarantor of
information known to it or any of them regarding such circumstances or risks.
     SECTION 9. Representations and Warranties. The Guarantor represents and
warrants that all representations and warranties relating to it contained in the
Credit Agreement are true and correct in all material respects, except to the
extent such representations and warranties expressly relate to an earlier date.
The Guarantor has determined that its guarantee hereunder is necessary and
convenient to the conduct, promotion and attainment of the business of the
Guarantor and the Canadian Borrowers.
     SECTION 10. Termination. The guarantee made hereunder (a) shall terminate
when all the Obligations have been indefeasibly paid in full and the Canadian
Lenders have no further commitment to lend under the Credit Agreement, the
Canadian L/C Exposure has been reduced to zero and the Canadian Issuing Banks
have no further obligation to issue Letters of Credit under the Credit Agreement
and (b) shall continue to be effective or be reinstated, as the case may be, if
at any time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Secured Party or the Guarantor upon the bankruptcy
or reorganization of the Canadian Borrowers, the Guarantor or otherwise.
     SECTION 11. Binding Effect; Several Agreement; Assignments. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf
Exhibit G-3 — Form of Amended and Restated U.S. Borrower Guarantee Agreement

Page 4



--------------------------------------------------------------------------------



 



of the Guarantor that are contained in this Agreement shall bind and inure to
the benefit of each party hereto and their respective successors and assigns.
This Agreement shall become effective when a counterpart hereof executed on
behalf of the Guarantor shall have been delivered to the Canadian Collateral
Agent, and a counterpart hereof shall have been executed on behalf of the
Canadian Collateral Agent, and thereafter shall be binding upon the Guarantor
and the Canadian Collateral Agent and their respective successors and assigns,
and shall inure to the benefit of the Guarantor, the Canadian Collateral Agent
and the other Secured Parties, and their respective successors and assigns,
except that the Guarantor shall not have the right to assign its rights or
obligations hereunder or any interest herein (and any such attempted assignment
shall be void).
     SECTION 12. Waivers; Amendment. (a) No failure or delay of the Canadian
Collateral Agent in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Canadian Collateral Agent
hereunder and of the other Secured Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Guarantor in any case shall entitle the
Guarantor to any other or further notice or demand in similar or other
circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
Guarantor and the Canadian Collateral Agent, with the prior written consent of
the Required Lenders (except as otherwise provided in the Credit Agreement).
     SECTION 13. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 14. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement.
     SECTION 15. Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by the Guarantor herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Canadian Collateral Agent and the other Secured
Parties and shall survive the making by the Lenders of the Loans and the
issuance of the Letters of Credit by the Issuing Banks regardless of any
investigation made by the Secured Parties or on their behalf, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any other fee or amount payable under this Agreement or any other
Loan Document is outstanding and unpaid or the Aggregate L/C Exposure does not
equal zero and as long as the Commitments and the commitment of the Issuing
Banks to issue Letters of Credit have not been terminated.
Exhibit G-3 — Form of Amended and Restated U.S. Borrower Guarantee Agreement

Page 5



--------------------------------------------------------------------------------



 



     (b) In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     SECTION 16. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 11. Delivery of an executed signature page to this Agreement by fax
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.
     SECTION 17. Rules of Interpretation. The rules of interpretation specified
in Section 1.02 of the Credit Agreement shall be applicable to this Agreement.
     SECTION 18. Jurisdiction; Consent to Service of Process. (a) The Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in the Borough of Manhattan, New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Canadian Collateral Agent or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Guarantor or its properties in the courts
of any jurisdiction.
     (b) The Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 14. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
     SECTION 19. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY
Exhibit G-3 — Form of Amended and Restated U.S. Borrower Guarantee Agreement

Page 6



--------------------------------------------------------------------------------



 



OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 19.
     SECTION 20. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Secured Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other Indebtedness at any time owing by such Secured Party to or
for the credit or the account of the Guarantor against any or all the
obligations of the Guarantor now or hereafter existing under this Agreement and
the other Loan Documents held by such Secured Party, irrespective of whether or
not such Secured Party shall have made any demand under this Agreement or any
other Loan Document and although such obligations may be unmatured. The rights
of each Secured Party under this Section 20 are in addition to other rights and
remedies (including other rights of setoff) which such Secured Party may have.
     (a) Fraudulent Transfer Laws. Anything contained in this Agreement to the
contrary notwithstanding, the obligations of the Guarantor under this Agreement
on any date shall be limited to a maximum aggregate amount equal to the largest
amount that would not, on such date, render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code of the United States or any applicable provisions of comparable
laws relating to bankruptcy, insolvency, or reorganization, or relief of
debtors.
     SECTION 21. Amendment and Restatement. The Guarantor and the Canadian
Collateral Agent have agreed that this Agreement is an amendment and restatement
of the Existing U.S. Borrower Guarantee Agreement in its entirety and the terms
and provisions hereof supersede the terms and provisions thereof, and this
Agreement is not a new or substitute agreement or novation of the Existing U.S.
Borrower Guarantee Agreement.
[SIGNATURE PAGE FOLLOWS]
Exhibit G-3 — Form of Amended and Restated U.S. Borrower Guarantee Agreement

Page 7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            OIL STATES INTERNATIONAL, INC.,
      By:           Name:           Title:           ROYAL BANK OF CANADA,
as Canadian Collateral Agent,
      By:           Name:           Title:        

Exhibit G-3 — Form of Amended and Restated U.S. Borrower Guarantee Agreement

Page 8



--------------------------------------------------------------------------------



 



EXHIBIT G-4
[Form of]

AMENDED AND RESTATED PTI HOLDCO SUB GUARANTEE AGREEMENT
     AMENDED AND RESTATED PTI HOLDCO SUB GUARANTEE AGREEMENT dated as of
December 10, 2010 (the “Agreement”), between 892493 ALBERTA INC., a corporation
organized and existing under the laws of Alberta (the “Guarantor”), and ROYAL
BANK OF CANADA (“RBC”), a bank organized under the laws of Canada, as collateral
agent (in such capacity, the “Canadian Collateral Agent”) for the Secured
Parties (as defined in the Amended and Restated Canadian Security Agreement).
     Reference is made to the Amended and Restated Credit Agreement dated as of
December 10, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the U.S. Borrower, PTI Group Inc. (the
“Canadian Parent”), PTI Premium Camp Services Ltd. (“PTI Premium” and, together
with the Canadian Parent, the “Canadian Borrowers” and, together with the U.S.
Borrower, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), Wells Fargo Bank, National Association, as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders and U.S Collateral
Agent, and Royal Bank of Canada (“RBC”), as administrative agent and Canadian
Collateral Agent for the Canadian Lenders. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
     The Guarantor and The Bank of Nova Scotia, in its capacity as the former
Canadian collateral agent, are parties to that certain PTI Holdco Sub Guarantee
Agreement dated as of October 30, 2003 (as heretofore amended, restated and
otherwise modified, the “Existing PTI Holdco Sub Guarantee Agreement”).
     The Canadian Lenders have agreed to make Canadian Loans to the Canadian
Borrowers, and the Issuing Bank has agreed to issue Canadian Letters of Credit
for the accounts of the Canadian Borrowers, pursuant to, and upon the terms and
subject to the conditions specified in, the Credit Agreement. The Canadian
Borrowers are wholly owned Subsidiaries of the Guarantor, and the Guarantor
acknowledges that it will derive substantial benefit from the making of Canadian
Loans by the Canadian Lenders to the Canadian Borrowers, and the issuance of
Canadian Letters of Credit by the Issuing Banks for the accounts of the Canadian
Borrowers. The obligations of the Canadian Lenders to make Canadian Loans and of
the Issuing Banks to issue Canadian Letters of Credit for the accounts of the
Canadian Borrowers are conditioned upon, among other things, the execution and
delivery by the Guarantor of a PTI Holdco Sub Guarantee Agreement in the form
hereof. As consideration therefor and in order to induce the Canadian Lenders to
make Canadian Loans to the Canadian Borrowers and the Issuing Banks to issue
Canadian Letters of Credit for the accounts of the Canadian Borrowers, the
Guarantor is willing to execute this Agreement.
     Accordingly, the parties hereto (a) agree that the Existing PTI Holdco Sub
Guarantee Agreement is amended and restated in its entirety by this Agreement
and (b) further agree as follows:
Exhibit G-4 — Form of Amended and Restated PTI Holdco Sub Guarantee Agreement

Page 1



--------------------------------------------------------------------------------



 



     SECTION 1. Guarantee. The Guarantor unconditionally guarantees, as a
primary obligor and not merely as a surety, (a) the due and punctual payment by
the Canadian Borrowers of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Canadian Loans made to the Canadian
Borrowers, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Canadian Borrowers under the Credit Agreement in respect of any
Canadian Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral, and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Canadian Borrowers to
the Secured Parties under the Credit Agreement and the other Loan Documents,
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Canadian Borrowers under or pursuant to the Credit
Agreement and the other Loan Documents (c) the due and punctual payment and
performance of all covenants, agreements, obligations and liabilities of each
Canadian Loan Party under or pursuant to this Agreement and the other Loan
Documents, (d) the due and punctual payment and performance of all obligations
of the Canadian Borrowers, monetary or otherwise, under each Hedging Agreement
entered into with any counterparty that was a Canadian Lender (or an affiliate
of a Canadian Lender) at the time such Hedging Agreement was entered into and
(e) the due and punctual performance of all Banking Services Obligations
provided to the Canadian Borrowers or any Subsidiary by any Lender or any
Affiliate of a Lender (all the monetary and other obligations referred to in the
preceding lettered clauses of this paragraph being referred to collectively as
the “Obligations”).
     SECTION 2. Obligations Not Waived. To the fullest extent permitted by
applicable law, the Guarantor waives presentment to, demand of payment from and
protest to the Canadian Borrowers of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment. To
the fullest extent permitted by applicable law, the obligations of the Guarantor
hereunder shall not be affected by (a) the failure of the Canadian Collateral
Agent or any other Secured Party to assert any claim or demand or to enforce or
exercise any right or remedy against the Canadian Borrowers under the provisions
of the Credit Agreement, any other Loan Document or otherwise, (b) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of this Agreement, any other Loan Document, any Guarantee or
any other agreement or (c) the failure to perfect any security interest in, or
the release of, any of the security held by or on behalf of the Canadian
Collateral Agent or any other Secured Party.
     SECTION 3. Security. The Guarantor authorizes the Canadian Collateral Agent
and each of the other Secured Parties to (a) take and hold security for the
payment of this Guarantee and the Obligations and exchange, enforce, waive and
release any such security, (b) apply such security and direct the order or
manner of sale thereof as it in its sole discretion may determine and (c)
release or substitute any one or more endorsees, other guarantors or other
obligors.
Exhibit G-4 — Form of Amended and Restated PTI Holdco Sub Guarantee Agreement

Page 2



--------------------------------------------------------------------------------



 



     SECTION 4. Guarantee of Payment. The Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Canadian Collateral
Agent or any other Secured Party to any of the security held for payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Canadian Collateral Agent or any other Secured Party in favor of the
Canadian Borrowers or any other person.
     SECTION 5. No Discharge or Diminishment of Guarantee. The obligations of
the Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of the Guarantor hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Canadian Collateral Agent or any other
Secured Party to assert any claim or demand or to enforce any remedy under the
Credit Agreement, any other Loan Document or any other agreement, by any waiver
or modification of any provision thereof, by any default, failure or delay,
wilful or otherwise, in the performance of the Obligations, or by any other act
or omission that may or might in any manner or to any extent vary the risk of
the Guarantor or that would otherwise operate as a discharge of the Guarantor as
a matter of law or equity (other than the indefeasible payment in full in cash
of all the Obligations).
     SECTION 6. Defenses of Canadian Borrowers Waived. To the fullest extent
permitted by applicable law, the Guarantor waives any defense based on or
arising out of any defense of the Canadian Borrowers or the unenforceability of
the Obligations or any part thereof from any cause, or the cessation from any
cause of the liability of the Canadian Borrowers, other than the final and
indefeasible payment in full in cash of the Obligations. The Canadian Collateral
Agent and the other Secured Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with the Canadian Borrowers or any other guarantor or exercise any other right
or remedy available to them against the Canadian Borrowers or any other
guarantor, without affecting or impairing in any way the liability of the
Guarantor hereunder except to the extent the Obligations have been fully,
finally and indefeasibly paid in cash. Pursuant to applicable law, the Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantor against
the Canadian Borrowers or any other guarantor, as the case may be, or any
security.
     SECTION 7. Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Canadian Collateral Agent or
any other Secured Party has at law or in equity against the Guarantor by virtue
hereof, upon the failure of the Canadian Borrowers or any other Canadian Loan
Party to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the
Exhibit G-4 — Form of Amended and Restated PTI Holdco Sub Guarantee Agreement

Page 3



--------------------------------------------------------------------------------



 



Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Canadian Collateral Agent or such other Secured Party as designated thereby in
cash the amount of such unpaid Obligations. Upon payment by the Guarantor of any
sums to the Canadian Collateral Agent or any Secured Party as provided above,
all rights of the Guarantor against the Canadian Borrower arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior indefeasible payment in full in cash of all the Obligations. In
addition, any indebtedness of the Canadian Borrowers now or hereafter held by
the Guarantor is hereby subordinated in right of payment to the prior payment in
full of the Obligations. If any amount shall erroneously be paid to the
Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of the Canadian
Borrowers while an Event of Default has occurred and is continuing, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Canadian Collateral Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents.
     SECTION 8. Information. The Guarantor assumes all responsibility for being
and keeping itself informed of the Canadian Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that the Guarantor
assumes and incurs hereunder, and agrees that none of the Canadian Collateral
Agent or the other Secured Parties will have any duty to advise the Guarantor of
information known to it or any of them regarding such circumstances or risks.
     SECTION 9. Representations and Warranties. The Guarantor represents and
warrants that all representations and warranties relating to it contained in the
Credit Agreement are true and correct in all material respects. The Guarantor
has determined that its guarantee hereunder is necessary and convenient to the
conduct, promotion and attainment of the business of the Guarantor and the
Canadian Borrowers.
     SECTION 10. Termination. The Guarantee made hereunder (a) shall terminate
when all the Obligations have been indefeasibly paid in full and the Canadian
Lenders have no further commitment to lend under the Credit Agreement, the
Canadian L/C Exposure has been reduced to zero and the Issuing Banks have no
further obligation to issue Canadian Letters of Credit under the Credit
Agreement and (b) shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by any Secured Party or the Guarantor
upon the bankruptcy or reorganization of the Canadian Borrowers, the Guarantor
or otherwise.
     SECTION 11. Binding Effect; Several Agreement; Assignments. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantor that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
when a counterpart hereof executed on behalf of the Guarantor shall have been
delivered to the Canadian Collateral Agent, and a counterpart hereof shall have
been executed on behalf of the Canadian Collateral Agent, and thereafter shall
be binding upon the Guarantor and the Canadian
Exhibit G-4 — Form of Amended and Restated PTI Holdco Sub Guarantee Agreement

Page 4



--------------------------------------------------------------------------------



 



Collateral Agent and their respective successors and assigns, and shall inure to
the benefit of the Guarantor, the Canadian Collateral Agent and the other
Secured Parties, and their respective successors and assigns, except that the
Guarantor shall not have the right to assign its rights or obligations hereunder
or any interest herein (and any such attempted assignment shall be void).
     SECTION 12. Waivers; Amendment. (a) No failure or delay of the Canadian
Collateral Agent in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Canadian Collateral Agent
hereunder and of the other Secured Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Guarantor in any case shall entitle the
Guarantor to any other or further notice or demand in similar or other
circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
Guarantor and the Canadian Collateral Agent, with the prior written consent of
the Required Lenders (except as otherwise provided in the Credit Agreement).
     SECTION 13. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF ALBERTA.
     SECTION 14. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement.
     SECTION 15. Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by the Guarantor herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Canadian Collateral Agent and the other Secured
Parties and shall survive the making by the Canadian Lenders of the Canadian
Loans and the issuance of the Canadian Letters of Credit by the Issuing Banks
regardless of any investigation made by the Secured Parties or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Canadian Loan or any other fee or amount payable under
this Agreement or any other Loan Document is outstanding and unpaid or the
Canadian L/C Exposure does not equal zero and as long as the Canadian
Commitments and the commitment of the Issuing Banks to issue Canadian Letters of
Credit have not been terminated.
     (b) In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in
Exhibit G-4 — Form of Amended and Restated PTI Holdco Sub Guarantee Agreement

Page 5



--------------------------------------------------------------------------------



 



any way be affected or impaired thereby (it being understood that the invalidity
of a particular provision in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction). The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
     SECTION 16. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 11. Delivery of an executed signature page to this Agreement by fax
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.
     SECTION 17. Rules of Interpretation. The rules of interpretation specified
in Section 1.02 of the Credit Agreement shall be applicable to this Agreement.
     SECTION 18. Jurisdiction; Consent to Service of Process. (a) The Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any Alberta or Ontario court, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the other Loan Documents, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Alberta or Ontario court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Canadian Collateral Agent or any other Secured Party
may otherwise have to bring any action or proceeding relating to this Agreement
or the other Loan Documents against the Guarantor or its properties in the
courts of any jurisdiction.
     (b) The Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
Alberta or Ontario court. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 14. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
     SECTION 19. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
Exhibit G-4 — Form of Amended and Restated PTI Holdco Sub Guarantee Agreement

Page 6



--------------------------------------------------------------------------------



 



THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 19.
     SECTION 20. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Secured Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other Indebtedness at any time owing by such Secured Party to or
for the credit or the account of the Guarantor against any or all the
obligations of the Guarantor now or hereafter existing under this Agreement and
the other Loan Documents held by such Secured Party, irrespective of whether or
not such Secured Party shall have made any demand under this Agreement or any
other Loan Document and although such obligations may be unmatured. The rights
of each Secured Party under this Section 20 are in addition to other rights and
remedies (including other rights of setoff) which such Secured Party may have.
     (b) SECTION 21. Fraudulent Transfer Laws. Anything contained in this
Agreement to the contrary notwithstanding, the obligations of the Guarantor
under this Agreement on any date shall be limited to a maximum aggregate amount
equal to the largest amount that would not, on such date, render its obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code of the United States or any applicable
provisions of comparable laws relating to bankruptcy, insolvency, or
reorganization, or relief of debtors.
     SECTION 22. Amendment and Restatement. The Guarantor and the Canadian
Collateral Agent have agreed that this Agreement is an amendment and restatement
of the Existing PTI Holdco Sub Guarantee Agreement in its entirety and the terms
and provisions hereof supersede the terms and provisions thereof, and this
Agreement is not a new or substitute agreement or novation of the Existing PTI
Holdco Sub Guarantee Agreement.
[SIGNATURE PAGE FOLLOWS]
Exhibit G-4 — Form of Amended and Restated PTI Holdco Sub Guarantee Agreement

Page 7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            892493 ALBERTA INC.
      By:           Name:           Title:           ROYAL BANK OF CANADA,
as Canadian Collateral Agent
      By:           Name:           Title:        

Exhibit G-4 — Form of Amended and Restated PTI Holdco Sub Guarantee Agreement

Page 8



--------------------------------------------------------------------------------



 



EXHIBIT G-5
[Form of]
AUSTRALIAN GUARANTEE
See Attached.
Exhibit G-5 — Form of Australian Guarantee

Page 1

 



--------------------------------------------------------------------------------



 



Each party listed in Schedule 1 as a Guarantor
and
Royal Bank of Canada
Deed of Guarantee
Arnold Bloch Leibler
Ref: BNM 011562615
ABL/1311342v6
Exhibit G-5 — Form of Australian Guarantee

Page 2



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page no.  
1 DEFINITIONS AND INTERPRETATION
    5  
1.1 Definitions
    5  
1.2 Incorporated definitions
    7  
1.3 Interpretation
    7  
1.4 Benefit of guarantees and indemnities
    8  
1.5 Capacity of Collateral Agent
    8  
2 GUARANTEE
    8  
2.1 Guarantee
    8  
2.2 Payment
    8  
3 NATURE OF OBLIGATIONS
    9  
3.1 Principal Obligation
    9  
3.2 Primary debtor
    9  
3.3 Joint and several basis
    9  
4 NO RELEASE OF OBLIGATIONS
    9  
4.1 No Release of obligations
    9  
4.2 Release and compromise
    10  
5 ENFORCEABILITY
    10  
6 EXTENT OF GUARANTEE AND INDEMNITY
    11  
6.1 Present and future obligations
    11  
6.2 Irrespective of law or equity
    12  
6.3 No waiver
    12  
6.4 Cumulative
    12  
7 CONTINUING GUARANTEE AND INDEMNITY
    12  
7.1 Continuing Obligations
    12  
7.2 Deed Enforceable
    12  
8 RECOVERY OF IRRECOVERABLE MONEYS
    12  
8.1 Survival of obligation to pay
    12  
8.2 Recovery of irrecoverable Moneys
    13  
8.3 Avoidance of payment
    13  
9 GUARANTOR’S REPRESENTATIONS AND WARRANTIES
    13  
9.1 Representations and warranties
    13  
9.2 Reliance
    14  
10 NO RIGHTS OF SUBROGATION
    14  
10.1 No subrogation
    14  
10.2 Suspense account
    15  
11 NOTIFICATIONS AND DISCLOSURE
    15  
11.1 Obligations of the Guarantor
    15  
11.2 Non disclosure of Obligors affairs
    15  
12 SET OFF AND PAYMENTS IN GROSS
    15  
13 NO INDUCEMENT
    16  
14 MARSHALLING
    16  
14.1 No obligation to marshal
    16  
14.2 Canadian Secured Party’s discretion
    16  
15 CERTIFICATES
    16  
16 NOTICES
    16  
17 GENERAL
    16  
17.1 Entire agreement
    16  
17.2 Paramountcy of document
    17  
 
       

Exhibit G-5 — Form of Australian Guarantee

Page 3

 



--------------------------------------------------------------------------------



 



              Page no.  
17.3 No merger
    17  
17.4 Attorneys
    17  
17.5 Amendment
    17  
17.6 Assignment
    17  
17.7 Severability
    17  
17.8 Waiver
    17  
17.9 Rights, remedies additional
    18  
17.10 Further assurances
    18  
17.11 Costs
    18  
17.12 Counterparts
    18  
17.13 Governing law and jurisdiction
    18  
SCHEDULE 1 — Guarantors
    19  
SCHEDULE 2 — BORROWERS
    20  

Exhibit G-5 — Form of Australian Guarantee

Page 4

 



--------------------------------------------------------------------------------



 



THIS DEED is made on     2010

PARTIES

    Each party listed in Schedule 1
(each a “Guarantor”)

      and

      ROYAL BANK OF CANADA]
in its capacity as the Canadian administrative agent and Canadian collateral
agent for and on behalf of the Canadian Secured Parties
of Level 46, 2 Park Street, Sydney NSW 2000
(“Collateral Agent”)

BACKGROUND

A    The Guarantors enter into this Deed to secure the payment of the Secured
Moneys.   B    The Canadian Secured Parties require the Guarantors execute this
Deed as consideration for the Canadian Secured Parties entering into the Credit
Agreement (and thereby providing the Loans to the Canadian Borrowers).

AGREED TERMS

1   Definitions and interpretation   1.1   Definitions

    In this document, unless the context requires otherwise:

    “Canadian Borrower” means each entity listed in Schedule 2.

    “Canadian Secured Parties” has, for the avoidance of doubt, the meaning
given to the term “Secured Parties” in the Canadian Security Agreement.

    “Claim” includes any liability or loss.

    “Costs” includes any charges and expenses, including those incurred in
connection with advisers.

    “Credit Agreement” means the Amended and Restated Credit Agreement dated on
or about the date of this Deed between Oil States International Inc., the
Canadian Borrowers, Wells Fargo Bank, N.A. as U.S. administrative agent and U.S.
collateral agent, the Lenders, the Collateral Agent and others.

Exhibit G-5 — Form of Australian Guarantee

Page 5

 



--------------------------------------------------------------------------------



 



    “Deed” means this Deed of Guarantee.

    “Government Agency” means:

  (a)   a government or government department;

  (b)   a governmental, semi-governmental, regulatory or judicial entity or
authority; or

  (c)   a person (whether autonomous or not) who is charged with the
administration of a law.

    Loans” means:

  (d)   the Canadian Revolving Credit Loan or a Canadian Term Loan made pursuant
to the Credit Agreement; and

  (e)   any Canadian Letters of Credit issued to or for the account of the
Canadian Borrowers.

    “Obligor” means a Guarantor, a Borrower, a Canadian Subsidiary Guarantor,
U.S. Borrower or a U.S. Subsidiary Guarantor.

    “Release” means any of release, compromise, discharge, set off, disclaimer,
abandonment, alienation, abrogation, suspension, moratorium or other like
action.

    “Secured Money” means all money which a Canadian Borrower is or at any time
may become actually or contingently liable to pay to or for the account of a
Canadian Secured Party for any reason whatsoever under or in connection with:

  (a)   the Loans, whether or not currently contemplated (including by way of
principal, interest, fees, costs, indemnity, Guarantee, charges, duties or
expenses, or payment of liquidated or unliquidated damages under or in
connection with the Loans, or as a result of a breach of or default under or in
connection with the Loans);

  (b)   each Hedging Agreement entered into with a counterparty that was a
Canadian Lender (or an Affiliate of a Canadian Lender) at the time such Hedging
Agreement was entered into;

  (c)   any and all obligations whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services; and

  (d)   all other monetary liabilities by way of principal, interest, fees,
costs, indemnity, Guarantee, charges, duties or expenses, or payment of
liquidated or unliquidated damages under or in connection with the Loan
Documents, or as a result of a breach of or default under or in connection with,
the Loan Documents.

    It also includes money that the Canadian Borrowers would have been liable to
pay but for its Insolvency, or some other reason.

Exhibit G-5 — Form of Australian Guarantee

Page 6

 



--------------------------------------------------------------------------------



 



1.2   Incorporated definitions

    A word or phrase (other than one defined in clause 1.1) defined in the
Credit Agreement has the same meaning in this document.

1.3   Interpretation

    In this document, unless the context requires otherwise:

  (a)   the singular includes the plural and vice versa;

  (b)   words denoting any gender include all genders;

  (c)   where a word or phrase is defined, its other grammatical forms have a
corresponding meaning;

  (d)   a reference to a party, clause, paragraph, schedule or annexure is a
reference to a party, clause, paragraph, schedule or annexure to or of this
document;

  (e)   a reference to this document includes any schedules or annexures;

  (f)   headings are for convenience and do not affect interpretation;

  (g)   the background or recitals to this document are adopted as and form part
of this document;

  (h)   a reference to any document or agreement includes a reference to that
document or agreement as amended, novated, supplemented, varied or replaced from
time to time;

  (i)   a reference to “$”, “A$” or “dollar” is a reference to Australian
currency;

  (j)   a reference to a time is a reference to Australian Eastern Standard Time
or Australian Eastern Daylight Time, whichever is appropriate;

  (k)   a reference to a party includes its executors, administrators,
successors, substitutes (including persons taking by novation) and permitted
assigns;

  (l)   a reference to writing includes any method of representing words,
figures or symbols in a permanent and visible form;

  (m)   words and expressions denoting natural persons include bodies corporate,
partnerships, associations, firms, governments and governmental authorities and
agencies and vice versa;

  (n)   a reference to any legislation or to any provision of any legislation
includes:

  (i)   any modification or re enactment of the legislation;

  (ii)   any legislative provision substituted for, and all legislation,
statutory instruments and regulations issued under, the legislation or
provision; and

  (iii)   where relevant, corresponding legislation in any Australian State or
Territory;

Exhibit G-5 — Form of Australian Guarantee

Page 7

 



--------------------------------------------------------------------------------



 



  (o)   no rule of construction applies to the disadvantage of a party because
that party was responsible for the preparation of this document or any part of
it;

  (p)   the words “including”, “for example”, “such as” or other similar
expressions (in any form) are not words of limitation;

  (q)   a reference to any act of a company includes an act performed in general
meeting or on the company’s behalf by its directors, officers, employees, share
registrars, accountants, solicitors or agents; and

  (r)   a reference to a body (including, but not limited to, an institute,
association or authority) whether statutory or not:

  (i)   which ceases to exist; or

  (ii)   whose powers or functions are transferred to another body,

    is a reference to the body which replaces it or which substantially succeeds
to its powers or functions.

1.4   Benefit of guarantees and indemnities

    The guarantees and the indemnities provided in this Deed are held by the
Collateral Agent for and on behalf of the Canadian Secured Parties and any
amendment, waiver, consent or decision under this Deed by the Collateral Agent
will only be entered into, granted or made in accordance with the terms of the
Credit Agreement.

1.5   Capacity of Collateral Agent

    The Collateral Agent enters into this Deed as trustee for the Canadian
Secured Parties pursuant to and in accordance with Section 8 of the Credit
Agreement.

2   Guarantee

2.1   Guarantee

    The Guarantors unconditionally and irrevocably guarantee to the Collateral
Agent:

  (a)   the due and punctual payment of any and all of the Secured Moneys as and
when due; and

  (b)   the punctual performance and observance of the Canadian Borrowers’ other
obligations under the Credit Agreement and the other Loan Documents.

2.2   Payment

    The Guarantors unconditionally and irrevocably agree to pay to the
Collateral Agent the Secured Moneys in the same manner as the Canadian Borrowers
are required to pay the Secured Moneys upon receipt by the Guarantors of any
demand in writing made by the

Exhibit G-5 — Form of Australian Guarantee

Page 8

 



--------------------------------------------------------------------------------



 



    Collateral Agent on a Guarantor if the Canadian Borrowers do not pay the
Secured Moneys on time and in accordance with the Loan Documents.   3   Nature
of obligations

3.1   Principal Obligation

    Each obligation of the Guarantors under this Deed is a principal obligation
and is not ancillary or collateral to any other obligation howsoever created or
arising.

3.2   Primary debtor

    As between the Guarantors and the Collateral Agent, the Guarantors are
liable under this Deed as a principal and as a primary debtor for the payment of
the Secured Moneys.

3.3   Joint and several basis

    The guarantees and the indemnities provided in this Deed by the Guarantors
are made on joint and several basis and references to the “Guarantors” are
therefore references to the Guarantors jointly and severally.

4   No release of obligations

4.1   No Release of obligations

    The liability of the Guarantors under this Deed shall not be affected by any
act, omission, matter or thing which but for this provision might operate to
Release or otherwise exonerate the Guarantors from its obligations in whole or
in part including, without limitation:

  (a)   the grant to any one or more persons of time, waiver or other indulgence
or consideration or concession, approval or consent, or the Release or discharge
of any one or more of the Obligors;

  (b)   the compounding, dealing or compromise with or Release of any one or
more of the Obligors or any other person in relation to all or any part of the
Secured Moneys;

  (c)   the agreement to any new term for, or any extension or other variation
of, a Loan Document or any novation or assignment of any interest, right or
obligation of any party to a Loan Document;

  (d)   the postponement of the exercise of any power of sale or any other power
right or remedy conferred on a Canadian Secured Party by any Loan Document;

  (e)   the enforcement or forbearance from enforcing:

  (i)   any provision in or implied by any Loan Document or any other document
or agreement; or

Exhibit G-5 — Form of Australian Guarantee

Page 9

 



--------------------------------------------------------------------------------



 



  (ii)   any other rights, remedies or securities of or available to the
Collateral Agent under or in respect of or implied by any Loan Document or any
other agreement or otherwise;

  (f)   the holding or taking of additional Liens and/or collateral Guarantees
from any Obligor to secure part of or the whole of the Secured Moneys or any
obligation of the Canadian Borrowers under a Loan Document;

  (g)   the recovery of any judgment against the Canadian Borrowers;

  (h)   the failure or omission by a Canadian Secured Party, the Canadian
Borrowers or any other person to give notice to a Guarantor of any default by
any Obligor under any Loan Document or any other agreement or arrangement with a
Canadian Secured Party; or

  (i)   any legal limitation, disability, incapacity, failure or other
circumstance related to any Obligor or any other person.

4.2   Release and compromise

    In addition to and without in any way limiting the provisions of clause 4.1,
the Collateral Agent or a Canadian Secured Party may at any time and from time
to time (whether in respect of a Loan Document or the Secured Moneys or
otherwise) exercise any of their rights and powers against or Release or
compromise or compound with any Obligor without giving notice to or obtaining
the consent of the Guarantors, and without in any way releasing, discharging or
affecting the liability of the Guarantors under this Deed or prejudicing or
affecting any right, power, claim or remedy that the Collateral Agent may have
against the Guarantors under this Deed.

5   Enforceability

    This Deed shall at all times be absolute, unconditional, valid and
enforceable against the Guarantors and shall not be subject to any reduction,
termination or other impairment by any set-off, deduction, counterclaim,
agreement, defence, suspension, deferment or otherwise and the Guarantors shall
not be Released, relieved or discharged from any obligations under this Deed nor
shall any such obligations be prejudiced or affected by any reason whatsoever
including without limitation:

  (a)   any default, misrepresentation, negligence or other action or inaction
of any kind by a Canadian Secured Party or any other person whether under or in
connection with any Loan Document or any unrelated transaction;

  (b)   any falsity, inaccuracy, insufficiency or forgery of or in any
certification or notice which on its face is or purports to be given, signed or
authorised pursuant to a Loan Document;

  (c)   any failure by the Collateral Agent, a Canadian Secured Party or any
Obligor to enquire whether any certification or notice has been inaccurately
transmitted, sent or received or has been sent by an authorised person;

  (d)   any dissolution of any Obligor or any other person;

Exhibit G-5 — Form of Australian Guarantee

Page 10



--------------------------------------------------------------------------------



 



  (e)   any impossibility or illegality of performance of the obligations under
this Deed or any Loan Document or any other agreement or any act of any
Governmental Agency or arbitrator, including any law now or hereafter in effect
in any jurisdiction affecting any of the terms of this Deed, any other document
issued, procured to be issued or delivered pursuant to this Deed or any Loan
Document and any other agreement entered into or delivered pursuant to or in
connection with this Deed;

  (f)   the granting by a Canadian Secured Party to any Obligor at any time, of
any indulgence, consideration or time to do or perform any act matter or thing
required to be done pursuant to or in connection with the Loan Documents, the
Secured Moneys or in connection with any unrelated transaction;

  (g)   by reason of any transaction or arrangement which may take place between
a Canadian Secured Party and any one or more of the Obligors;

  (h)   a Canadian Secured Party or any Obligor or any of them becoming a party
to or bound by any administration of affairs;

  (i)   any neglect, omission or default of a Canadian Secured Party or any
Obligor whereby the whole or any part of the liability of any Obligor to any
Canadian Secured Party under any Loan Document would but for this provision have
been affected or discharged (whether in whole or in part);

  (j)   a Canadian Secured Party failing or neglecting to recover by the
realisation of any Lien held by that Canadian Secured Party or otherwise any of
the Secured Moneys;

  (k)   any other laches, acts or omission or mistake on the part of a Canadian
Secured Party or any Obligor;

  (l)   the whole or partial Release or transfer of any Liens held by a Canadian
Secured Party whether for consideration or not;

  (m)   any agreement, or any understanding, contract or written arrangement
between a Canadian Secured Party and any Obligor which is, becomes or is proven
to be illegal, invalid, void, voidable or unenforceable for any reason
whatsoever;

  (n)   any variation, amendment or novation of any Loan Document or of any of
the obligations of the Canadian Secured Parties and/or any Obligor arising
pursuant to a Loan Document or any agreement to vary, amend or novate any one or
more of such obligations or a Loan Document; and

  (o)   any transfer or assignment of the rights of a Canadian Secured Party or
any Obligor pursuant to a Loan Document to any person or any agreement to
transfer or assign such rights.

6   Extent of guarantee and indemnity   6.1   Present and future obligations    
  This Deed applies to the present and future obligations of the Guarantors
under this Deed.

Exhibit G-5 — Form of Australian Guarantee

Page 11



--------------------------------------------------------------------------------



 



6.2   Irrespective of law or equity

    This Deed applies irrespective of any rule or law or equity to the contrary.
Each Guarantor waives all of its respective rights, whether as surety or
otherwise and whether legal, equitable, statutory or otherwise, that may at any
time be contrary to or inconsistent with this Deed.

6.3   No waiver

    No failure to exercise and no delay in exercising, on the part of a Canadian
Secured Party, any right or remedy under this Deed shall operate as a waiver,
nor shall any single or partial exercise of any right or remedy preclude any
other or further exercise of that or any other right or remedy.

6.4   Cumulative

    The rights and remedies provided in this Deed are cumulative and are not
exclusive of any rights or remedies provided by law.

7   Continuing guarantee and indemnity

7.1   Continuing Obligations

    The guarantees and the indemnities provided in this Deed are continuing
guarantees and indemnities and accordingly neither this Deed nor any obligation
of a Guarantor under this Deed shall be, or be considered or deemed to be,
discharged or Released in any way other than by:

  (a)   the payment of the Secured Moneys; and

  (b)   the issue to and receipt by the Guarantors of a deed of release and
discharge executed by the Collateral Agent in respect of this Deed.

7.2   Deed Enforceable

    Each of the provisions of this Deed are enforceable unless they have been
satisfied according to the terms of this Deed notwithstanding that any
obligation arising under any Loan Document may be wholly or partially
extinguished, Released or unenforceable for any reason whatsoever.

8   Recovery of irrecoverable moneys

8.1   Survival of obligation to pay

    Clause 8.2 applies if:

  (a)   a Canadian Borrower is, becomes, or is held or found not to be bound or
no longer to be bound by the provisions of a Loan Document to which it is a
party; or

Exhibit G-5 — Form of Australian Guarantee

Page 12



--------------------------------------------------------------------------------



 



  (b)   liabilities of a Canadian Borrower under a Loan Document to which it is
a party or any other obligation of that Canadian Borrower whatsoever, is or are
abrogated, suspended, reduced, diminished, disclaimed or modified in any way,

    whether by operation of law (including but not limited to incapacity,
disability, voidness, unenforceability, illegality or any invalidating cause
whatsoever under any law) or for any other reason whatsoever.

8.2   Recovery of irrecoverable Moneys

    If this clause 8.2 applies, the Guarantors:

  (a)   as a separate, independent and additional liability under this Deed,
agree to indemnify and keep indemnified the Collateral Agent in respect of all
Claims and Costs which the Collateral Agent or other Canadian Secured Parties
may suffer or incur by reason of or in respect of all claims caused or
contributed to by the irrecoverability of that part of the Secured Moneys; and

  (b)   as principal debtors, agree to pay to the Collateral Agent on demand in
writing made from time to time and at any time a sum equal to the amount of such
of the Secured Moneys owed by the Canadian Borrowers which are so irrecoverable
and the terms of this Deed shall, mutatis mutandis, apply as far as possible as
if the sums of money covered by this indemnity were defined in this Deed to be
part of the Secured Moneys.

8.3   Avoidance of payment

    If any payment that has been made to a Canadian Secured Party by or on
behalf of any Obligor is subsequently avoided by reason of or pursuant to any
law or otherwise, then:

  (a)   the payment shall be deemed not to have discharged or affected the
liability of the Guarantors under this Deed; and

  (b)   that Canadian Secured Party and each Obligor shall be restored to the
position each would have been in and that Canadian Secured Party shall be
entitled to exercise all the powers, rights and remedies which that Canadian
Secured Party would have had if the payment had not been made.

9   Guarantor’s representations and warranties

9.1   Representations and warranties

    Each Guarantor represents and warrants that as at the date of this Deed:

  (a)   all the representations and warranties relating to it in the Credit
Agreement are true and correct in all material respects (provided that to the
extent any representation and warranty is qualified as to “Material Adverse
Effect” or otherwise as to “materiality”, such representation and warranty is
true and correct in all respects);

  (b)   it has the power to enter into this Deed and has taken all necessary
action to authorise the execution, deliver and performance of this Deed;

Exhibit G-5 — Form of Australian Guarantee

Page 13



--------------------------------------------------------------------------------



 



  (c)   this Deed constitutes a legally valid and binding obligation of the
Guarantors enforceable in accordance with its terms; and

  (d)   the execution, delivery and performance of this Deed will not violate
any provision of:

  (i)   any law or regulation or any order or decree of any Governmental Agency
of the Commonwealth of Australia or any state or territory; and

  (ii)   except in respect of a Loan Document, any security agreement, deed,
contract, undertaking or other instrument to which the Guarantors are a party or
which is binding on the Guarantors and does not and will not result in the
creation or imposition of any security over any of its assets pursuant to the
provision of any such security agreement, deed, contract, undertaking or other
instrument.

9.2   Reliance

    The Guarantors acknowledge that in continuing to provide financial
accommodation pursuant to a Loan Document the relevant Canadian Secured Party
has relied on the representations and warranties (including but not limited to
those in clauses 9.1) given by the Guarantors in this Deed.

10   No rights of subrogation

10.1   No subrogation

    Until the Canadian Secured Parties have been irrevocably paid and have
unconditionally received all the Secured Moneys owing to the Canadian Secured
Parties and each Obligor has complied with all the provisions and obligations
under each Loan Document to be performed and observed by that Obligor, the
Guarantors shall not be entitled on any ground whatsoever to:

  (a)   assert any right of contribution or to be subrogated in respect of any
moneys paid to the Canadian Secured Parties; or

  (b)   to marshal or claim the benefit of any Lien held by the Canadian Secured
Parties; and

  (c)   in the event of the administration of the affairs of a Canadian
Borrower, either directly or indirectly to receive the benefit of any dividend
or payment resulting from that administration without the prior written consent
of the Collateral Agent or to lodge any proof or to make any claim in respect
thereof in competition with the Canadian Secured Parties so as to diminish any
amount that but for such dividend payment proof or claim, the Canadian Secured
Parties would be entitled to receive. The receipt by the Canadian Secured
Parties of any dividend or other payment in any such circumstances shall not
prejudice the right of the Collateral Agent to recover from the Guarantors so
much of the Secured Moneys as have not been paid to the Collateral Agent.

Exhibit G-5 — Form of Australian Guarantee

Page 14



--------------------------------------------------------------------------------



 



10.2   Suspense account

    The Guarantors authorise any Canadian Secured Party to prove in the
dissolution of any person for all moneys which the Guarantors shall have paid
under this Deed and to retain and to carry into a suspense account and to
appropriate at the discretion of the Canadian Secured Parties any dividends
received in the dissolution of any such person and all other moneys received in
respect of the Secured Moneys (including, without limitation, received under
this Deed) until the Canadian Secured Parties have been paid in full in respect
of the Secured Moneys.

11   Notifications and disclosure

11.1   Obligations of the Guarantor

    The Guarantors agree to notify the Collateral Agent in writing forthwith if
a Guarantor becomes aware:

  (a)   of any Event of Default under any Loan Document or any event which with
the giving of notice of lapse of time or other event may become an Event of
Default under, or breach of any provision of, any Loan Document; or

  (b)   of any breach or default hereunder by a Guarantor or any fact, matter or
thing which may materially affect a Guarantors’ ability to perform any of its
obligations under this Deed.

11.2   Non disclosure of Obligors affairs

    The Collateral Agent is not obliged to disclose to the Guarantors anything
relating to any Obligor or its affairs or to any transaction or agreement
contemplated or entered into between a Canadian Secured Party and any Obligor
and no failure to make any disclosure shall entitle the Guarantors to the
Release or discharge of any of its obligations under this Deed.

12   Set off and payments in gross

  (a)   The Collateral Agent may, if a Guarantor has an account with the
Collateral Agent, use any credit balance in that account to pay any Secured
Moneys which are due and payable under this Deed.

  (b)   All payments which the Guarantors are required to make under this Deed
must be:

  (i)   without any set-off, counterclaim or condition; and

  (ii)   without any deduction or withholding for any tax or duty or any other
reason.

Exhibit G-5 — Form of Australian Guarantee

Page 15



--------------------------------------------------------------------------------



 



13   No inducement

    The Guarantors agree and acknowledge that, except for the consideration
expressly recited, the Guarantors were not induced to enter into and to execute
this Deed by any consideration, promise, representation statement or information
of any kind or nature whatsoever (whether express or implied and whether
solicited or unsolicited) given or offered to the Guarantors by or on behalf of
a Canadian Secured Party or by any Obligor.

14   Marshalling

14.1   No obligation to marshal

    The Collateral Agent shall be under no obligation to marshal in favour of
the Guarantors any Lien held by the Collateral Agent or any of the funds or
assets which or upon which the Collateral Agent may be entitled to receive or
claim.

14.2   Canadian Secured Party’s discretion

    A Canadian Secured Party may at its absolute discretion vary, exchange,
renew, modify, Release, refuse to complete or to enforce or to assign any
judgment, specialities, Guarantee or other securities or instruments, whether
negotiable or otherwise, held by a Canadian Secured Party and whether satisfied
by payment or not, without affecting or discharging the liability of the
Guarantors under this Deed.

15   Certificates

    Any certificate signed by the Collateral Agent certifying the amount of any
liability of a Guarantor under this Deed at the date stated in the certificate
or certifying as to any other act, matter or thing relating to this Deed as at
the date so stated shall in all courts and at all times be conclusive evidence
of what is so certified, save for manifest error.

16   Notices

    Section 9.01 of the Credit Agreement will apply with respect to all notices,
notices, requests, demands, consents, approvals, offers, agreements or other
communications (“notices”) given by a party under or in connection with this
Deed, and the address for service for all notices to the Guarantors shall be
given to it care of the Canadian Borrowers.

17   General

17.1   Entire agreement

    This document constitutes the entire agreement between the parties in
relation to its subject matter. All prior discussions, undertakings, agreements,
representations, warranties and

Exhibit G-5 — Form of Australian Guarantee

Page 16



--------------------------------------------------------------------------------



 



    indemnities in relation to that subject matter are replaced by this document
and have no further effect.

17.2   Paramountcy of document

    If this document conflicts with any other document, agreement or
arrangement, this document prevails to the extent of the inconsistency.

17.3   No merger

    The provisions of this document will not merge on completion of any
transaction contemplated in this document and, to the extent any provision has
not been fulfilled, will remain in force.

17.4   Attorneys

    Each person who executes this document on behalf of a party under a power of
attorney warrants that he or she has no notice of the revocation of that power
or of any fact or circumstance that might affect his or her authority to execute
this document under that power.

17.5   Amendment

    This document may not be amended or varied unless the amendment or variation
is in writing signed by all parties, together with any consents required under
the Credit Agreement.

17.6   Assignment

    No Guarantor may assign or transfer its rights or obligations under this
Deed without the prior written consent of the Collateral Agent and to the extent
permitted under the Credit Agreement. The Collateral Agent may assign its rights
under this Deed, subject to complying with any requirements specified in the
Credit Agreement.

17.7   Severability

    Part or all of any provision of this document that is illegal or
unenforceable will be severed from this document and will not affect the
continued operation of the remaining provisions of this document.

17.8   Waiver

    Waiver of any power or right under this document:

  (a)   must be in writing signed by the party entitled to the benefit of that
power or right; and

  (b)   is effective only to the extent set out in that written waiver.

Exhibit G-5 — Form of Australian Guarantee

Page 17



--------------------------------------------------------------------------------



 



17.9   Rights, remedies additional

    Any rights and remedies that a person may have under this document are in
addition to and do not replace or limit any other rights or remedies that the
person may have.

17.10   Further assurances

    Each party must do or cause to be done all things necessary to give full
effect to this document and the transactions contemplated by it (including, but
not limited to, the execution of documents).

17.11   Costs

    The provisions in Section 9.05 of the Credit Agreement shall apply with
respect to the costs incurred by a Canadian Secured Party in respect to the
preparation, negotiation, execution and delivery of this Deed. The Guarantors
will bear their own legal, accounting and other costs for the preparation and
execution of this Deed.

17.12   Counterparts

    This document may be executed in any number of counterparts and all
counterparts taken together will constitute one document.

17.13   Governing law and jurisdiction

    This document will be governed by and construed in accordance with the laws
in force in the State of Victoria and each party submits to the non-exclusive
jurisdiction of the courts of that State.

19.9   Inconsistency

    In the event there is any inconsistency between:

  (a)   the provisions of this Deed; and

  (b)   the provisions of the Credit Agreement,

    the provisions of the Credit Agreement prevail to the extent of the
inconsistency.

Exhibit G-5 — Form of Australian Guarantee

Page 18



--------------------------------------------------------------------------------



 



SCHEDULE 1 — GUARANTORS

2.   PTI Holding Company 1 Pty Limited ACN 146 700 441.

3.   PTI Holding Company 2 Pty Limited ACN 146 700 487.

Exhibit G-5 — Form of Australian Guarantee

Page 19



--------------------------------------------------------------------------------



 



SCHEDULE 2 — BORROWERS

4.   PTI Group Inc., a corporation amalgamated under the laws of the Province of
Alberta.

5.   PTI Premium Camp Services Ltd., a corporation amalgamated under the laws of
the Province of Alberta.

Exhibit G-5 — Form of Australian Guarantee

Page 20



--------------------------------------------------------------------------------



 



EXECUTED as a DEED

             
SIGNED, SEALED AND DELIVERED by
    )      
 
    )      
 
    )      
as attorney for PTI HOLDING COMPANY 1
    )      
PTY LIMITED ACN 146 700 441 under
    )      
power of attorney dated
    )      
 
    )      
in the presence of:
    )      
 
    )      
 
    )      
 
    )      
Signature of witness
    )     By executing this deed the attorney
 
    )     states that the attorney has received
 
    )     no notice of revocation of
Name of witness (block letters)
    )     the power of attorney

             
SIGNED, SEALED AND DELIVERED by
    )      
 
    )      
 
    )      
as attorney for PTI HOLDING
    )      
COMPANY 2 PTY LIMITED ACN 146
    )      
700 487 under
    )      
power of attorney dated
    )      
 
    )      
in the presence of:
    )      
 
    )      
 
    )      
Signature of witness
    )     By executing this deed the attorney
 
    )     states that the attorney has
 
    )     received no notice of revocation
 
    )     of the power of attorney

Exhibit G-5 — Form of Australian Guarantee

Page 21



--------------------------------------------------------------------------------



 



ROYAL BANK OF CANADA, in its capacity
as the Canadian administrative agent and
Canadian collateral agent for and on behalf of
the Canadian Secured Parties

          By:         
Name: 
       
Title:
     
 
 
 
   

Exhibit G-5 — Form of Australian Guarantee

Page 22



--------------------------------------------------------------------------------



 



EXHIBIT H-1
[Form of]
OPINION OF VINSON & ELKINS L.L.P.
December 10, 2010
Each of the Addressees Listed in
the Attached Schedule I
     Re:     $1,050,000,000 Credit Facility
Ladies and Gentlemen:
     We have acted as counsel to Oil States International, Inc., a corporation
organized under the laws of the State of Delaware (the “U.S. Borrower”), in
connection with certain aspects of the transactions contemplated by the Amended
and Restated Credit Agreement, dated as of December 10, 2010 (the “Agreement”),
among the U.S. Borrower, PTI Group, Inc., a corporation amalgamated under the
laws of the Province of Alberta (the “Canadian Parent”), PTI Premium Camp
Services Ltd., a corporation amalgamated under the laws of the Province of
Alberta (“PTI Premium” and collectively with the Canadian Parent, the “Canadian
Borrowers”), the lenders party thereto, Wells Fargo Bank, N.A., as
administrative agent (the “Administrative Agent”) and as U.S. collateral agent
(the “U.S. Collateral Agent”), and Royal Bank of Canada, as Canadian
administrative agent (the “Canadian Administrative Agent”) and as Canadian
collateral agent (the “Canadian Collateral Agent”). This opinion letter is
furnished to you pursuant to Section 4.02(a)(iii) of the Agreement. Unless
otherwise defined in the body of this opinion letter, capitalized terms used
herein shall have the meanings assigned to such terms in the Agreement. Other
terms that are defined in the Uniform Commercial Code as in effect in the State
of New York (the “NY UCC”) have the same meaning when used herein unless
otherwise indicated by the context in which such terms are so used.
     In rendering the opinions set forth below, we have reviewed an execution
copy of the following documents and instruments:
     (i) the Agreement;
     (ii) each U.S. Revolving Note, dated as of December 10, 2010 by the U.S.
Borrower in favor of a U.S. Lender;
     (iii) each U.S. Term Note, dated as of December 10, 2010 by the U.S.
Borrower in favor of a U.S. Lender;
Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 1



--------------------------------------------------------------------------------



 



     (iv) the Amended and Restated U.S. Pledge Agreement, dated as of
December 10, 2010 (the “U.S. Pledge Agreement”), among the U.S. Borrower, the
Subsidiary Pledgors party thereto and the U.S. Collateral Agent;
     (v) the Amended and Restated U.S. Security Agreement, dated as of
December 10, 2010 (the “U.S. Security Agreement”), among the U.S. Borrower, the
U.S. Subsidiary Guarantors party thereto and the U.S. Collateral Agent;
     (vi) the Amended and Restated U.S. Borrower Guarantee Agreement, dated as
of December 10, 2010 (the “U.S. Borrower Guarantee Agreement”), among the U.S.
Borrower and the Canadian Collateral Agent;
     (vii) the Amended and Restated U.S. Subsidiary Guarantee Agreement, dated
as of December 10, 2010 (the “U.S. Subsidiary Guarantee Agreement”), among the
U.S. Subsidiary Guarantors party thereto and the U.S. Collateral Agent;
     (viii) each of the agreements listed on Schedule II hereto (“Applicable
Contracts”);
     (ix) the Designated Companies’ constitutive documents listed on
Schedule III hereto (the “Organizational Documents”); and
     (x) unfiled copies of the UCC-1 Financing Statements listed on Schedule IV
hereto (the “UCC Financing Statements”).
     The documents listed in clause (i) through (vii) above are referred to
herein as the “Opinion Documents”. Additionally, in rendering the opinions set
forth below, we have reviewed such other records, certificates and documents as
we have deemed appropriate for the purposes of such opinions. As to any facts
material to our opinion, we have made no independent investigation of such facts
and have relied, to the extent that we deem such reliance proper, upon
statements of public officials and officers or other representatives of the
Designated Companies and on the representations and warranties relating to
factual matters set forth in the Opinion Documents. As used herein, the term
“Designated Subsidiary” means, collectively, the entities referred to on
Schedule V hereto. As used herein, the term “Designated Companies” means,
collectively, the U.S. Borrower and the Designated Subsidiaries.
     In rendering the opinions expressed below, we have assumed the legal
capacity of all natural persons, the genuineness of all signatures, the
authenticity of all documents submitted to us as originals, and the conformity
to authentic original documents of all documents submitted to us as copies,
which assumptions we have not independently verified. In addition, with your
permission and without independent investigation, we have made the following
assumptions:
     (i) Each party to the Opinion Documents other than the Designated Companies
(each such party a “Transaction Party”) is a corporation, partnership, limited
liability company or other entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization;
Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 2



--------------------------------------------------------------------------------



 



     (ii) Each Transaction Party has full power and authority (corporate,
partnership, limited liability company or otherwise) to execute, deliver and
perform its obligations under the Opinion Documents to which it is a party;
     (iii) Each Opinion Document has been duly executed and delivered by each
Transaction Party that is a party thereto;
     (iv) The execution, delivery and performance by each Transaction Party of
the Opinion Documents to which it is a party have been duly authorized by all
necessary entity action (corporate, partnership, limited liability company or
otherwise) and do not contravene the constituent documents of such Transaction
Party;
     (v) The execution, delivery and performance by each Transaction Party and
the Designated Companies of the Opinion Documents to which it is a party do not
result in the breach of any document or instrument binding on it, except that we
have not made such assumption with respect to (a) the Organizational Documents,
as to which we express our opinion in paragraph 5(a) below, and (b) the
Applicable Contracts, as to which we express our opinion in paragraph 5(c)
below;
     (vi) The execution, delivery and performance by each Transaction Party and
each Designated Company of the Opinion Documents to which it is a party do not
contravene any provision of any law, rule, regulation, order, validation, writ,
judgment, injunction, decree, determination or award applicable to any of them,
except that we have not made such assumption with respect to Applicable Laws (as
defined in paragraph 5 below) and Applicable Orders (as defined in paragraph 5
below), in each case applicable to Designated Companies and the Canadian
Borrowers, as to which we express our opinion in paragraphs 5(b) and 5(d) below;
     (vii) No authorization, approval, consent, order, validation, license,
franchise, permit or other action by, and no notice to or filing, recording or
registration with, any Governmental Authority or any other third party is
required for the due execution, delivery and performance by each Transaction
Party and each Designated Company of the Opinion Documents to which it is a
party that has not been duly obtained or made and that is not in full force and
effect, except that we have not made such assumption with respect to
Governmental Approvals (as defined in paragraph 6 below) required to be obtained
or taken by any Designated Company or any Canadian Borrower as to which we
express our opinion in paragraph 6 below;
     (viii) The Opinion Documents constitute the valid, binding and enforceable
obligations of each party thereto (other than each Designated Company and each
Canadian Borrower); and
     (ix) The laws of any jurisdiction other than the laws that are the subject
of this opinion letter do not affect the terms of the Opinion Documents or the
opinion rendered herein.
     Based upon the foregoing, and subject to the assumptions, qualifications,
exceptions and limitations set forth herein, it is our opinion that:
Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 3



--------------------------------------------------------------------------------



 



  1.   (a) Each Delaware Corporation is validly existing and is in good standing
under the laws of the State of Delaware.

  (b)   Each Delaware Limited Liability Company is validly existing and in good
standing under the laws of the State of Delaware.     (c)   Each Texas
Corporation is validly existing and is in good standing under the laws of the
State of Texas.

  2.   (a) Each Delaware Corporation has the corporate power and authority to
execute and deliver each Opinion Document to which it is a party and to perform
its obligations thereunder. The execution and delivery by each Delaware
Corporation of each Opinion Document to which it is a party and the performance
by such Delaware Corporation of its obligations thereunder have been duly
authorized by all requisite corporate action on the part of such Delaware
Corporation.

    (b)  Each Delaware Limited Liability Company has the limited liability
company power and authority to execute and deliver each Opinion Document to
which it is a party and to perform its obligations thereunder. The execution and
delivery by each Delaware Limited Liability Company of each Opinion Document to
which it is a party and the performance by each such Delaware Limited Liability
Company of its obligations thereunder have been duly authorized by all requisite
limited liability company action on the part of such Delaware Limited Liability
Company.       (c) Each Texas Corporation has the corporate power and authority
to execute and deliver each Opinion Document to which it is a party and to
perform its obligations thereunder. The execution and delivery by each Texas
Corporation of each Opinion Document to which it is a party and the performance
by such Texas Corporation of its obligations thereunder have been duly
authorized by all requisite corporate action on the part of such Texas
Corporation.

  3.   Each Opinion Document to which each Designated Company is a party has
been duly executed and delivered by such Designated Company.

  4.   Each Opinion Document to which a Designated Company or a Canadian
Borrower is a party constitutes the valid and binding obligation of such
Designated Company or Canadian Borrower enforceable against such Designated
Company or Canadian Borrower in accordance with its terms under the laws of the
State of New York.

  5.   The execution and delivery by each Designated Company and each Canadian
Borrower of each Opinion Document to which it is a party do not, and the
performance by such Designated Company and such Canadian Borrower of its
obligations thereunder will not: (a) with respect to any Designated Company,
violate such Designated Company’s Organizational Documents; (b) result in any
violation by the Designated Company or any Canadian Borrower of any Applicable
Law (as defined below); (c) breach or result in a default under any Applicable
Contract; or (d) result in any violation of any order, writ, judgment or decree
listed in Schedule VI hereto (“Applicable Orders”).

Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 4



--------------------------------------------------------------------------------



 



      “Applicable Laws” means those laws of the State of New York and the United
States of America and the rules and regulations adopted thereunder that, in our
experience, are normally applicable to transactions of the type contemplated by
the Opinion Documents. Furthermore, the term “Applicable Laws” does not include,
and we express no opinion with regard to (a) any state or federal laws, rules or
regulations relating to: (i) pollution or protection of the environment;
(ii) zoning, land use, building or construction; (iii) occupational, safety and
health or other similar matters; (iv) labor and employee rights and benefits,
including, without limitation, the Employee Retirement Income Security Act of
1974, as amended; (v) the regulation of utilities, including without limitation,
the Federal Power Act, the Public Utility Holding Company Act of 2005 and the
Public Utility Regulatory Policies Act of 1978, as amended; (vi) antitrust and
trade regulation; (vii) tax; (viii) except as expressly set forth in paragraph
10 below, securities, including without limitation, the Investment Company Act
of 1940, as amended; (ix) corrupt practices, including, without limitation, the
Foreign Corrupt Practices Act of 1977; (x) copyrights, patents and trademarks;
and (xi) communication, telecommunication or similar matters; and (b) any laws,
rules or regulations of any county, municipality or similar political
subdivision or any agency or instrumentality thereof.

  6.   No Governmental Approval (as defined below) that has not been obtained or
taken and is not in full force and effect, is required to be obtained or taken
by any Designated Company or any Canadian Borrower to authorize, or is required
in connection with, the execution and delivery by such Designated Company or any
Canadian Borrower of each Opinion Document to which it is a party or the
performance by such Designated Company or any Canadian Borrower of its
obligations thereunder except: (a) the filing of the UCC Financing Statements in
the filing offices set forth in paragraph 8 below; and (b) Governmental
Approvals not required to consummate the transactions occurring on the date
hereof but required to be obtained or made after the date of this opinion letter
to enable each Designated Company or each Canadian Borrower to comply with
requirements of Applicable Law including those required to maintain existence
and good standing of such Designated Company or such Canadian Borrower.

      “Governmental Approvals” means any consent, approval, license or
authorization of, or filing, recording or registration with, any Governmental
Authority pursuant to any Applicable Laws (as defined in paragraph 5 above).

  7.   The provisions of the U.S. Security Agreement and the U.S. Pledge
Agreement are effective to create in favor of the U.S. Collateral Agent to
secure the Obligations (as defined therein), a valid security interest in all of
the applicable Designated Company’s right, title and interest in and to that
portion of the Collateral (as defined therein) in which a security interest may
be created under Article 9 of the NY UCC without giving effect to the laws
referred to in Section 9-201 thereof (the “Article 9 Collateral”).

  8.   To the extent that the filing of a financing statement can be effective
to perfect a security interest in the Article 9 Collateral under the Uniform
Commercial Code as in effect in the State of Delaware (the “Delaware UCC”), or
the Uniform Commercial

Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 5



--------------------------------------------------------------------------------



 



      Code as in effect in the State of Texas (the “Texas UCC”), the security
interest in favor of the U.S. Collateral Agent in that portion of the Article 9
Collateral described in the UCC Financing Statements will be perfected upon the
proper filing of the UCC Financing Statements in the office of the Secretary of
State of the State of Delaware (with respect to the Delaware Corporations and
the Delaware Limited Liability Companies) and the Secretary of State of the
State of Texas (with respect to the Texas Corporations). For purposes of our
opinion set forth in this paragraph 8 as to the Delaware UCC, we have based such
opinion solely on our review of the generally available compilations of
Article 9 of the Delaware UCC as in effect on the date hereof and we have not
reviewed any other laws of the State of Delaware in connection with such opinion
or retained or relied on any opinion or advice of Delaware counsel.

  9.   With respect to that portion of the Article 9 Collateral consisting of
the Certificated Securities described on Schedule VII hereto, upon the U.S.
Collateral Agent taking possession in the State of New York of the certificates
evidencing such Certificated Securities which are accompanied by undated stock
powers with respect thereto duly indorsed in blank by an effective endorsement,
the security interest of the U.S. Collateral Agent therein is perfected by
“control” (within the meaning of Section 8-106 of the NY UCC).

  10.   No Designated Company is an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

  11.   We call your attention to the fact that the Opinion Documents select the
internal laws of the State of New York as the governing law except, with respect
to the U.S. Security Agreement and U.S. Pledge Agreement, where the laws of
another jurisdiction govern perfection and the effect of perfection or
non-perfection. It is our opinion that a federal or state court sitting in the
State of New York should honor the parties’ choice of the internal laws of the
State of New York as the law applicable to the Opinion Documents (to the extent
set forth in such Opinion Documents).

  12.   Assuming that the Designated Companies and the Canadian Borrowers will
comply with the provisions of the Agreement relating to the use of proceeds, the
execution and delivery of the Agreement by the Designated Companies and the
Canadian Borrowers and the making of the Loans thereunder and the application of
the proceeds thereof does not violate Regulation U or X of the Board of
Governors of the Federal Reserve System.

     In rendering the foregoing opinions, we have also assumed, with your
permission, and without independent investigation on our part, the following:
     A. With respect to our opinions set forth in paragraphs 7 through 9 above,
we have assumed that each Designated Company has, or has the power to transfer,
rights in the properties in which it is purporting to grant a security interest
sufficient for attachment of such security interest within the meaning of
Section 9-203 of the NY UCC and the Delaware UCC and Section 9.203 of the Texas
UCC.
Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 6



--------------------------------------------------------------------------------



 



     B. With respect to our opinions set forth in paragraphs 7 through 9 above,
we have assumed that the U.S. Collateral Agent has acquired its interests in the
Article 9 Collateral for value within the meaning of Section 9-203 of the NY UCC
and the Delaware UCC and Section 9.203 of the Texas UCC.
     C. With respect to our opinions set forth in paragraphs 7 through 9 above,
we have assumed the descriptions of collateral contained in or attached as
schedules to, the U.S. Security Agreement, the U.S. Pledge Agreement and the UCC
Financing Statements sufficiently describe (for the purposes of the attachment
and perfection of security interests) the collateral intended to be covered
thereby.
     D. With respect to our opinion set forth in paragraph 8 above, we have
relied on the Designated Company’s Organizational Documents as the basis for
determining that (i) the correct legal name of the U.S. Borrower is Oil States
International, Inc; (ii) the correct legal name of each Designated Subsidiary is
as set forth on Schedule V hereto; (iii) the correct organizational
identification number of each Designated Company is as set forth on the
Financing Statements; (iv) each Delaware Corporation and each Delaware Limited
Liability Company is solely organized under the laws of the State of Delaware;
and (v) each Texas Corporation is solely organized under the laws of the State
of Texas.
     E. With respect to our opinions set forth in paragraph 9 above, we have
assumed that the certificates evidencing the Certificated Securities will at all
times be held by the U.S. Collateral Agent in the State of New York.
     The opinions set forth above are subject to the following qualifications
and exceptions:
     (a) The opinions in paragraphs 1 through 3 above, to the extent they relate
to the Delaware Corporations and Delaware Limited Liability Companies, are
limited in all respects to the General Corporation Law of the State of Delaware
(the “Delaware General Corporation Law”), and the Limited Liability Company Act
of the State of Delaware (the “Delaware LLC Act” and, together with the Delaware
General Corporation law, the “Delaware Entity Statutes”). The opinions in
paragraph 1 above to the extent they relate to the existence and good standing
of the Designated Companies in the State of Delaware are based solely on the
Good Standing Certificate as to such Designated Companies, dated on or about
December 3, 2010, issued by the Secretary of State of the State of Delaware. The
opinions in paragraph 1 above to the extent they relate to the existence and
good standing of such Designated Companies in the State of Texas are based
solely on the Certificate of Account Status as to such Designated Companies,
dated on or about December 2, 2010, issued by the Texas Comptroller of Public
Accounts and the Certificate of Fact as to such Designated Companies, dated
December 2, 2010, issued by the Secretary of State of the State of Texas. Our
opinions contained herein to the extent they relate to matters regarding the
Delaware Entity Statutes are based on our review of the Delaware Entity
Statutes. We have not reviewed any other laws of the State of Delaware (other
than the Delaware UCC and the Delaware Entity Statutes), including, without
limitation, any interpretations of such statutes, or retained or relied on any
opinion or advice of Delaware counsel.
     (b) The enforceability of each Opinion Document and the provisions thereof
may be limited by bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other laws
Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 7



--------------------------------------------------------------------------------



 



now or hereafter in effect relating to or affecting enforcement of creditors’
rights generally and by general principles of equity (including, without
limitation, concepts of materiality, reasonableness, good faith and fair
dealing), regardless of whether such enforcement is considered in a proceeding
in equity or at law.
     (c) With respect to our opinion set forth in paragraph 4, we express no
opinion with respect to the validity or enforceability of the following
provisions to the extent that they are contained in the Opinion Documents:
(i) provisions purporting to release, exculpate, hold harmless, or exempt any
person or entity from, or to require indemnification or contribution of or by
any person or entity for, liability for any matter to the extent that the same
are inconsistent with applicable law (including case law) or with public policy;
(ii) provisions purporting to waive, subordinate or not give effect to rights to
notice, demands, legal defenses or other rights or benefits that cannot be
waived, subordinated or rendered ineffective under applicable law; (iii)
provisions purporting to provide remedies inconsistent with applicable law;
(iv) provisions purporting to render void and of no effect any transfers of any
Designated Company’s and Canadian Borrower’s rights in any collateral in
violation of the terms of the Opinion Documents; (v) other than with respect to
our opinions set forth in paragraphs 7 through 9 above, provisions relating to
the creation, attachment, perfection or enforceability of any security interest;
(vi) provisions relating to powers of attorney, severability or set-offs;
(vii) provisions stating that a guarantee will not be affected by a modification
of the obligation guaranteed in cases in which that modification materially
changes the nature or amount of such obligation; (viii) provisions that limit
the obligation of a guarantor, co-borrower or co-obligor (or provide for any
rights of contribution as against another guarantor or co-borrower or co-obligor
or any other party) based upon the potential unenforceability, invalidity, or
voidability of a guarantee or joint obligation under any applicable law,
including, without limitation, any state or federal fraudulent transfer or
fraudulent conveyance laws; (ix) provisions restricting access to courts or
purporting to affect the jurisdiction or venue of courts (other than the courts
of the State of New York with respect to Opinion Documents governed by the laws
of the State of New York); (x) provisions setting out methods for service of
process; (xi) provisions purporting to exclude all conflicts of law rules;
(xii) provisions pursuant to which a party agrees that a judgment rendered by a
court or other tribunal in one jurisdiction may be enforced in any other
jurisdiction; (xiii) provisions providing that decisions by a party are
conclusive or may be made in its sole discretion; (xiv) provisions providing for
liquidated damages or any “make whole”, “yield maintenance”, or “premium amount”
to the extent that they may be deemed a penalty; (xv) provisions that require
any Designated Company to indemnify any other party to such Opinion Document
against loss in obtaining the currency due under such Opinion Document from a
court judgment in another currency; or (xvi) provisions providing for voting of
claims in bankruptcy. Additionally, with respect to our opinion set forth in
paragraph 4 above, such opinion is subject to possible judicial action giving
effect to governmental actions or foreign laws affecting creditors’ rights. Our
opinions are based solely on our reading of the Opinion Documents. We note that
enforceability of the Opinion Documents may be affected by the parties course of
dealing, or by waivers, modifications or amendments (whether made in writing,
orally, or by course of conduct), and we express no opinion on the effect of the
foregoing on the enforceability of the Opinion Documents.
     (d) Insofar as our opinions set forth in paragraphs 4 and 11 above relate
to the enforceability under New York law of the provisions of the Opinion
Documents choosing New
Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 8



--------------------------------------------------------------------------------



 



York law as the governing law thereof, such opinion is rendered solely in
reliance upon the Act of July 19, 1984, ch. 421, 1984 McKinney’s Sess. Law of
N.Y. 1406 (codified at N.Y. Gen. Oblig. Law §§5-1401 (McKinney 1989)) (the
“Act”) and is subject to the qualifications that such enforceability (i) as
specified in the Act, does not apply to the extent provided to the contrary in
subsection two of Section 1-105 of the NY UCC, (ii) may be limited by public
policy considerations of any jurisdiction in which enforcement of such
provisions is sought, and (iii) is subject to any U.S. Constitutional
requirement under the Full Faith and Credit Clause or the Due Process Clause
thereof or the exercise of any applicable judicial discretion in favor of
another jurisdiction.
     (e) Certain of the remedial provisions with respect to the Article 9
Collateral (including waivers with respect to the exercise of remedies against
the collateral) contained in the U.S. Security Agreement and the U.S. Pledge
Agreement may be unenforceable in whole or in part, but the inclusion of such
provisions does not affect the validity of the U.S. Security Agreement and the
U.S. Pledge Agreement, taken as a whole, and the U.S. Security Agreement and the
U.S. Pledge Agreement, taken as a whole, together with applicable law, contains
adequate provisions for the practical realization of the benefits intended to be
provided thereby (it being understood that we express no opinion as to the
adequacy of such provisions to the extent it is necessary to seek execution or
enforcement of rights or remedies under the laws of any jurisdiction outside the
State of New York). Additionally, we note that the remedies under the U.S.
Security Agreement and U.S. Pledge Agreement to sell or offer for sale Article 9
Collateral constituting securities are subject to compliance with applicable
state and federal securities laws. We call to your attention that some of the
Pledgors under the U.S. Pledge Agreement are organized in jurisdictions other
than Delaware and Texas (including outside of the United States), and we express
no opinion as to the effect of the laws of such other jurisdictions on the
opinions herein stated. Our opinion with respect to the security interests of
the U.S. Collateral Agent in the Certificated Securities is limited to the NY
UCC and the laws of the jurisdiction of an issuer of pledged securities may
affect, among other things, whether the securities are characterized as
certificated securities, the exercise of remedies with respect to such
securities and the exercise of voting or other rights with respect to such
securities.
     (f) In the case of property which becomes Article 9 Collateral after the
date hereof, our opinion in paragraph 7 above, as to the creation and validity
of the security interests therein described, is subject to the effect of
Section 552 of the Federal Bankruptcy Code, which limits the extent to which
property acquired by a debtor after the commencement of a case under the Federal
Bankruptcy Code may be subject to such security interest arising from a security
agreement entered into by the debtor before the commencement of such case.
     (g) We express no opinion as to Article 9 Collateral that is subject to a
state statute or a statute, regulation or treaty of the United States referred
to in Section 9-311(a) of the NY UCC, Section 9-311(a) of the Delaware UCC or
Section 9.311(a) of the Texas UCC.
     (h) With respect to our opinions set forth in paragraphs 7 and 8 above, we
express no opinion as to Article 9 Collateral consisting of commercial tort
claims.
Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 9



--------------------------------------------------------------------------------



 



     (i) With respect to our opinion in paragraph 8 above, we express no opinion
as to the perfection of a security interest in any items of collateral that are
or are to become fixtures, as extracted collateral or timber to be cut.
     (j) Other than the filing of the UCC Financing Statements in the filing
offices set forth in our opinion in paragraph 8 above, we express no opinion as
to any other actions (including any filings or registrations) that may be
necessary under any applicable law in connection with perfection of a security
interest in Article 9 Collateral consisting of patents, trademarks, copyrights
or other intellectual property rights.
     (k) With respect to our opinions set forth in paragraphs 7 through 9, we
express no opinion as to the priority of any security interest.
     (l) We express no opinion herein regarding the enforceability of any
provision in an Opinion Document that purports to prohibit, restrict or
condition the assignment of any Designated Company’s rights or obligations under
such Opinion Document to the extent that such restriction on assignability is
governed by Sections 9-406 through 9-409 of the NY UCC.
     (m) With respect to our opinions set forth in paragraphs 7 through 9 above,
the attachment and perfection of the Agent’s security interest in proceeds is
limited to the extent set forth in Section 9-315 of the NY UCC, Section 9-315 of
the Delaware UCC or Section 9.315 of the Texas UCC.
     (n) We express no opinion as to any actions that may be required to be
taken periodically under the NY UCC, the Delaware UCC, the Texas UCC or under
any other applicable law in order for the effectiveness of the Financing
Statements or perfection of any security interest to be maintained.
     We express no opinion as to the laws of any jurisdiction other than:
(i) the laws of the State of New York, (ii) the federal laws of the United
States of America; (iii) with respect to our opinions set forth in paragraphs 1,
2, 3 and 5(a), the Delaware Entity Statutes and the laws of the State of Texas
and (iv) as indicated in paragraph 8 above, the Delaware UCC and the Texas UCC.
We note that the Canadian Borrowers are organized and existing under the laws of
the Province of Alberta, Canada. We express no opinion as to (a) the laws of the
Province of Alberta or the federal laws of Canada, or (b) the effect that such
laws may have on the opinions rendered herein.
     This opinion has been prepared in accordance with the customary practice of
lawyers who regularly give and lawyers who regularly advise recipients regarding
opinions of this kind.
     This opinion letter is rendered as of the date set forth above. We
expressly disclaim any obligation to update this letter after such date.
     This opinion letter is given solely for your benefit and the benefit of the
Lenders in connection with the transactions contemplated by the Opinion
Documents and may not be furnished to, or relied upon by, any other person or
for any other purpose without our prior written consent. Notwithstanding the
foregoing, at your request, we hereby consent to reliance hereon by any future
assignee of the Lenders’ interests in the loans under the Agreement
Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 10



--------------------------------------------------------------------------------



 



pursuant to an assignment that is made and consented to in accordance with the
express provisions of Section 9.04 of the Agreement, on the condition and
understanding that (a) this letter speaks only as of the date hereof, (b) we
have no responsibility or obligation to update this letter, to consider its
applicability or correctness to any person other than its addressees, or to take
into account changes in law, facts or any other developments of which we may
later become aware, and (c) any such reliance by a future assignee must be
actual and reasonable under the circumstances existing at the time of
assignment, including any changes in law, facts or any other developments known
to or reasonably knowable by the assignee at such time.

            Very truly yours,

DRAFT

Vinson & Elkins LLP
   

Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 11



--------------------------------------------------------------------------------



 



SCHEDULE I TO OPINION LETTER
Addressees
Wells Fargo Bank N.A., as U.S. Administrative Agent and U.S. Collateral Agent
Royal Bank of Canada, as Canadian Administrative Agent and Canadian Collateral
Agent
Each Lender party to the Agreement as of the date hereof
Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 12



--------------------------------------------------------------------------------



 



SCHEDULE II TO OPINION LETTER
Applicable Contracts
1. Indenture dated as of June 21, 2005 by and between the U.S. Borrower and
Wells Fargo Bank, National Association, as trustee, and the Global Notes
representing $175,000,000 aggregate principal amount of 2 3/8% Contingent
Convertible Senior Notes due 2025.
Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 13



--------------------------------------------------------------------------------



 



SCHEDULE III TO OPINION LETTER
Organizational Documents
Company Name
Acute Technological Services, Inc.
     a. Certificate of Formation dated as of March 28, 2008
     b. Amended and Restated Bylaws
Capstar Drilling, Inc.
     a. Certificate of Incorporation dated as of April 26, 1966
     b. Certificate of Amendment dated as of December 22, 2009
     c. Bylaws dated as of July 21, 1970
Capstar Drilling GP, L.L.C.
     a. Certificate of Formation dated as of July 26, 2002
     b. Limited Liability Company Agreement dated as of July 26, 2002
Capstar Drilling LP, L.L.C.
     a. Certificate of Formation dated as of July 26, 2002
     b. Limited Liability Company Agreement dated as of July 26, 2002
Capstar Holding, L.L.C.
     a. Certificate of Formation dated as of June 28, 2007
     b. Certificate of Amendment dated December 21, 2009
     c. Limited Liability Company Agreement dated as of June 28, 2007
General Marine Leasing, LLC
     a. Certificate of Formation dated as of December 19, 2002
     b. Limited Liability Company Agreement dated as of December 20, 2002
Oil States Energy Services, Inc.
     a. Certificate of Incorporation dated as of December 19, 2002
     b. Bylaws dated as of December 20, 2002
Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 14



--------------------------------------------------------------------------------



 



Oil States Management, Inc.
     a. Certificate of Incorporation dated as of December 19, 2002
     b. Bylaws dated as of December 20, 2002
Oil States Industries, Inc.
     a. Certificate of Incorporation dated as of October 28, 1983
     b. Bylaws
Oil States Skagit SMATCO, LLC
     a. Certificate of Formation dated as of December 21, 2001
     b. Limited Liability Company Agreement dated as of December 21, 2001
PTI Group USA LLC
     a. Certificate of Formation dated as of November 30, 2009
     b. Limited Liability Company Agreement dated as of November 30, 2009
PTI Mars Holdco 1, LLC
     a. Certificate of Formation dated as of October 5, 2010
     b. Limited Liability Company Agreement dated as of October 5, 2010
Sooner Holding Company
     a. Certificate of Incorporation dated as of June 25, 1996
     b. Bylaws dated as of June 26, 1996
Sooner, Inc.
     a. Certificate of Incorporation dated as of June 29, 1998
     b. Bylaws dated as of July 2, 1998
Sooner Pipe, L.L.C.
     a. Certificate of Formation dated as of June 28, 2007
     b. Amended and Restated Limited Liability Company Agreement dated as of
August 31, 2010
Specialty Rental Tools & Supply, L.L.C.
     a. Certificate of Formation dated as of June 28, 2007
     b. Limited Liability Company Agreement dated as of June 28, 2007
Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 15



--------------------------------------------------------------------------------



 



Stinger Wellhead Protection, Incorporated
     a. Certificate of Incorporation dated as of July 29, 1988
     b. Certificate of Amendment dated as of March 28, 2005
     c. Articles of Incorporation dated as of July 29, 1988
     d. Articles of Amendment to the Articles of Incorporation dated as of
May 12, 2005
     e. Bylaws
Well Testing, Inc.
     a. Certificate of Incorporation dated as of June 21, 2007
     b. Bylaws dated as of July 16, 2007
Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 16



--------------------------------------------------------------------------------



 



SCHEDULE IV TO OPINION LETTER
Financing Statements
The following financing statements on form UCC-1, naming the Person listed below
as debtor and the Agent as secured party for the benefit of the Lenders, to be
filed in the office listed opposite the name of such debtor:

      Name of Debtor   Filing Office
Acute Technological Services, Inc.
  Texas Secretary of State
Capstar Drilling, Inc.
  Texas Secretary of State
Capstar Drilling GP, L.L.C.
  Delaware Secretary of State
Capstar Drilling LP, L.L.C.
  Delaware Secretary of State
Capstar Holding, L.L.C.
  Delaware Secretary of State
General Marine Leasing, L.L.C.
  Delaware Secretary of State
Oil States Energy Services, Inc.
  Delaware Secretary of State
Oil States Management, Inc.
  Delaware Secretary of State
Oil States Industries, Inc.
  Delaware Secretary of State
Oil States Skagit SMATCO, LLC
  Delaware Secretary of State
PTI Group USA LLC
  Delaware Secretary of State
PTI Mars Holdco 1, LLC
  Delaware Secretary of State
Sooner Holding Company
  Delaware Secretary of State
Sooner, Inc.
  Delaware Secretary of State
Sooner Pipe, L.L.C.
  Delaware Secretary of State
Specialty Rental Tools & Supply, L.L.C.
  Delaware Secretary of State
Stinger Wellhead Protection, Incorporated
  Texas Secretary of State
Well Testing, Inc.
  Delaware Secretary of State

Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 17



--------------------------------------------------------------------------------



 



SCHEDULE V TO OPINION LETTER
Designated Subsidiaries
Delaware Corporations (together with the U.S. Borrower, referred to herein as
such)
Oil States Energy Services, Inc., a Delaware corporation
Oil States Industries, Inc., a Delaware corporation
Oil States Management, Inc., a Delaware corporation
Sooner, Incorporated, a Delaware corporation
Sooner Holding Company, a Delaware corporation
Well Testing, Inc., a Delaware corporation
Delaware Limited Liability Companies (referred to herein as such)
Capstar Drilling GP, L.L.C., a Delaware limited liability company
Capstar Drilling LP, L.L.C., a Delaware limited liability company
Capstar Holding, L.L.C., a Delaware limited liability company
General Marine Leasing, LLC, a Delaware limited liability company
Oil States Skagit SMATCO, LLC, a Delaware limited liability company
PTI Group USA LLC, a Delaware limited liability company
PTI Mars Holdco 1, LLC, a Delaware limited liability company
Sooner Pipe, L.L.C., a Delaware limited liability company
Specialty Rental Tools & Supply, L.L.C., a Delaware limited liability company
Texas Corporations (referred to herein as such)
Acute Technological Services, Inc., a Texas corporation
Capstar Drilling, Inc., a Texas corporation
Stinger Wellhead Protection, Incorporated, a Texas corporation
Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 18



--------------------------------------------------------------------------------



 



SCHEDULE VI TO OPINION LETTER
Applicable Orders
None.
Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 19



--------------------------------------------------------------------------------



 



SCHEDULE VII TO OPINION LETTER
Certificated Securities

                                      Owner   Issuer   Percentage Owned    
Percentage Pledged     No. of Shares/Units     Certificate No.  
Oil States
  General Marine     100 %     100 %     n/a       001  
International, Inc.
  Leasing, LLC                                
Oil States
  Oil States     100 %     100 %     1,000       1  
International, Inc.
  Management, Inc.                                
Oil States
  Oil States     100 %     100 %     100       8  
International, Inc.
  Industries, Inc.                                
Oil States
  Oil States Energy     100 %     100 %     1,000       1  
International, Inc.
  Services, Inc.                                
Oil States
  PTI Group USA     100 %     100 %     100 Units       1  
International, Inc.
  LLC                                
Oil States
  Sooner Inc.     100 %     100 %     1,000       1  
International, Inc.
                                   
Oil States
  Oil States Skagit     100 %     100 %     500       002  
Industries, Inc.
  SMATCO, LLC                                
Oil States
  Oil States     100 %     65 %     650,000       7  
Industries, Inc.
  Industries (UK)                                
 
  Limited                     65,000       10  
Oil States
  Oil States     100 %     65 %     65       8  
Industries, Inc.
  Industries (Asia)                                
 
  PTE LTD                                
Oil States Skagit
  Oil States     96 %     65 %     1,400       28  
SMATCO, LLC
  Industries                                
 
  (Thailand) Ltd.                                
 
                        65,800       21  
Oil States Energy
  Capstar Drilling     100 %     100 %     n/a       2  
Services, Inc.
  LP, L.L.C.                                
Oil States Energy
  Capstar Drilling     100 %     100 %     n/a       001  
Services, Inc.
  GP, L.L.C.                                

Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 20



--------------------------------------------------------------------------------



 



                                      Owner   Issuer   Percentage Owned    
Percentage Pledged     No. of Shares/Units     Certificate No.  
Oil States Energy Services, Inc.
  Stinger Wellhead     100 %     65 %     650       2AC  
 
  Protection (Canada)                                
 
  Incorporated                     172       2BC  
 
                                   
Oil States Energy Services, Inc.
  Well Testing, Inc.     100 %     100 %     400       1  
Oil States Energy Services, Inc.
  Stinger Wellhead     100 %     65 %     3,000       8  
 
  International, Inc.                                
Oil States Energy Services, Inc.
  Stinger Wellhead     100 %     100 %     120       7  
 
  Protection,                                
 
  Incorporated                                
Capstar Drilling LP, L.L.C.
  Capstar Holding, L.L.C.     99.99 %     100 %     n/a       3  
Capstar Drilling LP, L.L.C.
  Specialty Rental     99.99 %     100 %     n/a       001  
 
  Tools & Supply, L.L.C.                                
Capstar Drilling GP, L.L.C.
  Capstar Holding, L.L.C.     .01 %     100 %     n/a       4  
Capstar Drilling GP, L.L.C.
  Specialty Rental     .01 %     100 %     n/a       002  
 
  Tools & Supply, L.L.C.                                
Capstar Holding, L.L.C.
  Capstar Drilling, Inc.     100 %     100 %     27,882       26  
PTI Mars Holdco 1, LLC
  3045843 Nova Scotia Company     100 %     65 %     1       2R  
 
                        1       3  
 
                        1       4  
Sooner Inc.
  Sooner Pipe, L.L.C.     100 %     100 %     100       3  
Sooner Pipe, L.L.C.
  Sooner Holding Company     100 %     100 %     500       4  

Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 21



--------------------------------------------------------------------------------



 



                                      Owner   Issuer   Percentage Owned    
Percentage Pledged     No. of Shares/Units     Certificate No.  
Sooner Pipe, L.L.C.
  A-Z Terminal     100 %     100 %     1,000       5  
 
  Corporation                                

Exhibit H-1 — Form of Opinion of Vinson & Elkins L.L.P.

Page 22





--------------------------------------------------------------------------------



 



EXHIBIT H-2
[Form of]
OPINION OF FRASER MILNER CASGRAIN LLP
December 10, 2010
Wells Fargo Bank, N.A.
as U.S. Administrative Agent
1000 Louisiana Street
Houston, Texas 77002
Royal Bank of Canada
as Canadian Administrative Agent
200 Bay Street, 12th Floor
P.O. Box 50
Toronto, Ontario M5J 2W7
Each of the Canadian Lenders listed on Annex I hereto and each other person that
becomes party to the Credit Agreement referenced below as a Canadian Lender
Re: PTI Group Inc. and PTI Premium Camp Services Ltd. and certain of their
Subsidiaries
Ladies and Gentlemen:
     We have acted as counsel to PTI Group Inc. (the “Canadian Parent”) and PTI
Premium Camp Services Ltd. (“PTI Premium”), each a corporation amalgamated under
the laws of the Province of Alberta (the “Canadian Borrowers”), and each of the
persons listed on Annex II hereto (such persons, together with the Canadian
Borrowers, collectively being the “Canadian Obligors”), in connection with that
certain Amended and Restated Credit Agreement (the “Credit Agreement”) dated as
of December 10, 2010, among Oil States International, Inc. (the “U.S.
Borrower”), the Canadian Borrowers, the lenders signatory thereto (the
“Lenders”), Wells Fargo Bank, N.A., as U.S. Administrative Agent for the
Lenders, Royal Bank of Canada, as Canadian Administrative Agent and Canadian
Collateral Agent for the Canadian Lenders (the “Canadian Collateral Agent”), and
JPMorgan Chase, N.A., as Syndication Agent for the Lenders, and The
Toronto-Dominion Bank and The Bank of Nova Scotia, as Co-Documentation Agents
for the Lenders. This opinion is being furnished to you pursuant to
Section 4.02(a)(iii)(2) of the Credit Agreement. Each capitalized term not
defined herein or in Annex I, Annex II or Annex III hereto shall have the
meaning ascribed such term in the Credit Agreement.
I — OPINION
     In our capacity as counsel, we have examined copies of the Credit Agreement
and the documents listed on Annex III hereto (such documents collectively being
the “Loan Documents”). Based upon that examination, on the post-registration
search results applicable to the amendments to the security registrations
described in Annex IV hereto and on such investigation of the laws of the
Province of Alberta as we have deemed necessary, and subject to the exceptions,
limitations, qualifications and assumptions herein contained, we are of the
opinion that:
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 1

 



--------------------------------------------------------------------------------



 



1. Each Canadian Obligor is a corporation amalgamated or incorporated, validly
existing and in good standing under the laws of the Province of Alberta. The
Canadian Obligors have the requisite corporate power and authority to execute,
deliver and perform their respective obligations under the Loan Documents to
which each is a party and each Canadian Borrower has the requisite power and
authority to borrow Canadian Loans under the Credit Agreement. Each of the Loan
Documents to which any Canadian Obligor is a party has been duly authorized,
executed and delivered by such person, respectively.
2. Each of the Canadian Obligors has taken all necessary corporate action to
authorize the execution and delivery of, and the performance of its obligations
under, each of the Loan Documents to which it is a party. The execution,
delivery and performance by each Canadian Obligor of its obligations under the
Loan Documents to which it is a party will not result in a violation of such
person’s respective Certificates or Articles of Amalgamation or Incorporation or
By-laws, as applicable. The execution, delivery and performance by each Canadian
Obligor of its obligations under the Loan Documents to which it is a party will
not (i) result in a violation of any laws of the Province of Alberta, (ii) to
our knowledge, result in a violation of or constitute a breach or default under
any material agreement, instrument or judicial or regulatory order binding upon
it or its properties, or (iii) to our knowledge, result in the creation or
imposition of any Lien or any of its properties pursuant to any such material
agreement, instrument or judicial or regulatory order.
3. Each of the Loan Documents to which each Canadian Obligor is a party
constitutes the legal, valid and binding obligation of such person party
thereto, enforceable against such person in accordance with its terms to the
extent that the laws of the Province of Alberta are applicable.
4. Except for the filings described in paragraph I(8) below, no authorization,
consent, approval, license or exemption of, or filing or registration with, any
Governmental Authority of Canada or the Province of Alberta is necessary for
either the due execution and delivery by any Canadian Obligor of the Loan
Documents to which it is a party or the repayment by the Canadian Borrowers of
the Canadian Loans.
5. Except as disclosed pursuant to the Credit Agreement, there are, to our
knowledge, no actions, suits or proceedings pending or threatened against any
Canadian Obligor which involves the possibility of any judgment or liability
against such Canadian Obligor which could reasonably be expected to have a
Material Adverse Effect.
6. Each of the Amended and Restated Canadian Security Agreement (the “Canadian
Security Agreement”) and the Amended and Restated Canadian Pledge Agreement (the
“Canadian Pledge Agreement”) creates in favour of the Canadian Collateral Agent
a security interest in the collateral described therein in which a security
interest may be created under the Personal Property Security Act (Alberta) (the
“PPSA”) as security for the obligations described therein.
7. Assuming delivery in Ontario to, and continued possession in Ontario by, the
Canadian Collateral Agent of all share certificates for the securities listed on
Schedule II to the Canadian Pledge Agreement, together with the Stock Powers
therefor with respect to the pledged shares identified as such in the Canadian
Pledge Agreement (the “Pledged Shares”), the execution and delivery of the
Canadian Pledge Agreement and the Stock Powers with the share certificates
attached perfects the security interest created in the Pledged Shares as
security for the obligations described therein. All necessary corporate action
has been taken by the Canadian Borrowers and each of the Canadian Subsidiaries
to authorize
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 2

 



--------------------------------------------------------------------------------



 



the transfer of the Pledged Shares contemplated by the Canadian Pledge Agreement
including any subsequent transfer of the Pledged Shares by the Canadian
Collateral Agent upon enforcement of the Canadian Pledge Agreement. PTI Holdco
Sub is the registered owner of all the issued and outstanding shares in the
capital of the Canadian Parent. The Canadian Parent is the registered owner of
all the issued and outstanding shares in the capital of each of PTI Premium,
Crown Camp Services Ltd., PTI Camp Installations Ltd., PTI International Ltd.,
PTI Travco Modular Structures Ltd., PTI International Inc., PTI Noble Structures
Inc., Norwel Developments Limited, PTI Atlantic Ltd. and Ek’Ati Services Ltd.
PTI Premium is the registered owner of all of the issued and outstanding shares
in the capital of Christina Lake Enterprises Ltd.
8. Registrations have been made by us in all public offices provided for under
the laws of the Province of Alberta where such registrations are necessary to
preserve, perfect or protect the security interest (the “Security Interest”)
created by each of the Canadian Security Agreement and the Canadian Pledge
Agreement (the “Canadian Security Agreements”) in favour of the Canadian
Collateral Agent in the collateral described therein (the “Collateral”). The
particulars of such registrations are listed in Annex IV hereto.
9. A court of competent jurisdiction in the Province of Alberta, if properly
presented with a choice of law issue, will honor the choice of New York law to
govern the Credit Agreement.
10. A court of competent jurisdiction in the Province of Alberta would uphold
the choice of the laws of the State of New York as the proper law governing the
Credit Agreement provided that such choice of law is:
     a) bona fide (in the sense that it was not made with a view to avoiding the
consequences of the laws of any other jurisdiction); and
     b) not contrary to public policy, as that term is understood under the laws
of the Province of Alberta.
As at the date hereof, we are not aware of any reason why the choice of the laws
of the State of New York would be found not to be bona fide or to be contrary to
public policy under the laws of the Province of Alberta.
11. In an action brought before a court of competent jurisdiction in the
Province of Alberta with regard to the Credit Agreement, the laws of the State
of New York would, subject to the foregoing, to the extent specifically pleaded
and proved as a fact by expert evidence, be recognized and applied by such court
to all issues which, under conflict of laws rules in effect in the Province of
Alberta, are to be determined in accordance with the proper or governing law of
the contract, provided however, that a court in the Province of Alberta:
     a) would not enforce provisions of the Credit Agreement or the applicable
provisions of the laws of the State of New York which such court would
characterize as procedural, penal, revenue, or expropriatory in nature or as
contrary to public policy;
     b) would retain discretion to decline to hear such action if it is contrary
to public policy for such court to do so, or if such court is not the proper
forum to hear such action, or if concurrent proceedings are being brought
elsewhere; and
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 3

 



--------------------------------------------------------------------------------



 



     c) may not enforce an obligation enforceable under the laws of the State of
New York where performance of the obligation would be illegal by the law of the
place of performance.
12. The laws of the Province of Alberta would permit an action to be brought in
a court of competent jurisdiction in the Province of Alberta on any final,
conclusive, subsisting and unsatisfied judgment in personam of the foreign
jurisdiction, which is not impeachable as void or voidable under the internal
laws of that foreign jurisdiction, for a sum certain if:
     a) the court rendering that judgment had jurisdiction over the judgment
debtor and such court acted within its jurisdiction, as recognized by the courts
of the Province of Alberta;
     b) that judgment was not obtained by fraud or in a manner contrary to
natural justice and the enforcement thereof would not be inconsistent with
public policy as such term is understood under the laws of the Province of
Alberta and is not contrary to any order made under the Foreign Extraterritorial
Measures Act (Canada);
     c) the granting of that judgment was not contrary to an agreement between
the parties under which the dispute in question was to be settled otherwise than
by proceedings in the court rendering that judgment;
     d) the enforcement of that judgment does not constitute, directly or
indirectly, the enforcement of foreign revenue, expropriatory or penal laws;
     e) no new admissible evidence relevant to the action is discovered prior to
the rendering of the judgment by the courts in the Province of Alberta;
     f) no manifest error occurred in the granting of that judgment, in the case
where that judgment was obtained by default;
     g) the defendant had attorned to the jurisdiction, and was duly served with
the process, of the court rendering that judgment, or appeared; and
     h) there has been compliance with the applicable limitation of actions
legislation in the Province of Alberta.
II — QUALIFICATIONS
     The foregoing opinions are subject to the following exceptions,
limitations, qualifications and assumptions:
1. We have assumed that:
     a) the Pledged Shares evidenced by the applicable share certificates will
be delivered to the Canadian Collateral Agent, on behalf of the Canadian
Lenders, in Ontario and will henceforth remain in the continuous possession of
the Canadian Collateral Agent, on behalf of the Canadian Lenders, in Ontario;
and
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 4

 



--------------------------------------------------------------------------------



 



     b) the Canadian Collateral Agent, in connection with the Canadian Pledge
Agreement, has had no notice of an adverse claim within the meaning of
Section 1(1)(a) of the Securities Transfer Act (Alberta).
2. Under the present laws of the Province of Alberta, the validity, perfection
and effect of perfection or non-perfection of a security interest in an
investment property in the form of a certificated security is governed by the
laws of the jurisdiction where the share certificate is located at the time the
security interest attaches and, as a result, if the Pledged Shares are located
in Ontario at the time that the Security Interest created by the Canadian Pledge
Agreement attaches, then the laws of the Province of Ontario (not the laws of
the Province of Alberta) will govern the validity, perfection and effect of
perfection or non-perfection of such Security Interest.
3. To the extent that the Collateral is comprised of motor vehicles, trailers,
mobile homes, boats, outboard motors or aircraft, the Security Interest in that
type of personal property can be more effectively perfected if the Canadian
Security Agreement and the filings described in paragraph I(8) above set out the
serial numbers of such personal property. Further, to the extent that the
Collateral is comprised of trademarks, patents, copyrights, industrial designs
or other intellectual property, the Security Interest in that type of personal
property can be more effectively perfected if the Canadian Security Agreement is
registered under the appropriate federal laws of the Canada.
4. Our opinion expressed in paragraph I(1) above as to the validity and
subsistence of the Canadian Obligors is based solely on our review of the
certificates of status dated December 6, 2010 issued by the Registrar of
Corporations (Alberta).
5. Our opinions set forth above are limited to the laws of the Province of
Alberta and the laws of Canada applicable therein and we express no opinion as
to the laws of any other jurisdiction.
6. The validity or enforceability of the Loan Documents to which any of the
Canadian Obligors is a party may be subject to or affected or limited by:
     a) the interests of those persons described in section 20 of the PPSA
except to the extent that the Security Interest was perfected at the time that
those persons’ interests arose;
     b) the duty of the Canadian Collateral Agent to exercise remedies on
default in good faith and in a commercially reasonable manner;
     c) terms of the Canadian Security Documents which purport to limit
liability for failure to discharge duties imposed by the PPSA, which terms may
be void;
     d) the possibility that the PPSA may affect the enforcement of certain
remedies contained in the Canadian Security Documents to the extent that such
remedies are inconsistent or contrary to the PPSA provided that, in our opinion,
the provisions of the PPSA will not make the remedies provided under the
Canadian Security Documents inadequate for the practical realization in the
Province of Alberta of the benefit of the security constituted thereby in
accordance with applicable law;
     e) applicable bankruptcy, insolvency, fraudulent preference and conveyance,
reorganization, moratorium, liquidation, public policy or other laws generally
affecting the enforceability of the rights of creditors. In particular, but
without limiting the generality of the foregoing, we express no opinion on the
enforceability of the provisions of Section 7.16 of the Canadian Security
Agreement,
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 5

 



--------------------------------------------------------------------------------



 



Section 23 of the Amended and Restated Canadian Subsidiary Guarantee Agreement
or Section 21 of the Amended and Restated PTI Holdco Sub Guarantee Agreement;
     f) general principles of equity and equitable remedies which are only
available in the discretion of the courts;
     g) the rights and privileges of the Crown and its agents; and
     h) applicable laws regarding limitations of actions.
7. No opinion is expressed as to the validity or enforceability of the Security
Interest in any portion of the Collateral:
     a) to which the PPSA does not apply;
     b) which is not identifiable or traceable; or
     c) which constitutes proceeds of the Collateral and which is not
identifiable or traceable.
8. No opinion is expressed as to the priority of the Canadian Security Documents
or the Security Interest or any other mortgage, charge, assignment, security
interest or other right or claim of the Canadian Collateral Agent in or to the
Collateral.
9. The Security Interest in proceeds must be perfected by registration or
possession within 15 days after the Security Interest in the original Collateral
attaches to those proceeds unless:
     a) the proceeds consist of money, cheques or deposit accounts; or
     b) the proceeds are of a kind that are within the description of the
original Collateral or are sufficiently described in the financing statements
(the “Financing Statements”) evidencing the filings described in paragraph I(8)
above under the PPSA.
10. No opinion is expressed as to the title of the Canadian Obligors to the
Collateral and, as a result, no opinion is expressed as to the effectiveness of
the Security Interest in the Collateral where effectiveness depends on the title
of the Collateral and, without restricting the generality of the foregoing, the
Security Interest in property, assets or rights not yet acquired by the Canadian
Obligors may not be effective until that property, assets or rights have been
acquired by the Canadian Obligors.
11. The continuing effectiveness of the registrations of the Financing
Statements is subject to the following:
     a) the registrations described in the Financing Statements are valid for
finite time periods and must be renewed by the registration of financing change
statements under the PPSA prior to the expiry dates applicable to such
registrations (with the exception of the land charges which are valid for
infinity and need not be renewed); and
     b) if the Canadian Collateral Agent discovers that any Canadian Obligor has
changed or is about to change its name or that any Canadian Obligor has
transferred or is about to transfer any portion of its interest in the
Collateral to a third party, then the Canadian Collateral Agent must file a
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 6

 



--------------------------------------------------------------------------------



 



financing change statement under the PPSA within 15 days after discovering that
the change or the transfer has or is about to occur in order to protect the
Security Interest;
and we take no responsibility for the registration of the financing change
statements in the circumstances described above.
12. No opinion is expressed as to the enforceability of the provisions of the
Loan Documents to which any Canadian Obligor is a party which do any of the
following:
     a) restrict access to legal or equitable remedies or defences;
     b) purport to establish evidentiary standards;
     c) purport to waive or affect any rights to notices;
     d) provide for non-judicial foreclosure or self-help remedies;
     e) relate to delay or omission of enforcement of remedies; or
     f) relate to time periods for complying with demands or determinations made
by the Canadian Collateral Agent or other parties in the exercise of a
discretion purported to be given by them if made in an unreasonable or arbitrary
fashion.
13. In giving our opinions set forth herein we have assumed (a) the legal
capacity of all natural persons, (b) the genuineness of all signatures of the
persons signing each of the Loan Documents on behalf of the parties thereto,
(c) the validity, binding effect and enforceability of each of the Loan
Documents against each of the parties thereto (other than the Canadian
Obligors), (d) the conformity to original authentic documents of all documents
submitted to us as copies and the authenticity of the originals of such
documents, (e) that each party to the Loan Documents (other than the Canadian
Obligors) (i) is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, (ii) has full power, authority, and
legal right to execute, deliver, and perform its obligations under the Loan
Documents to which it is a party, (iii) has duly authorized by all requisite
action its execution, delivery, and performance thereof, and (iv) has duly
executed and delivered such documents by its duly authorized officers, (f) that
the Security Interest in the Pledged Shares has been validly perfected in
accordance with the laws of the jurisdiction in which the certificates were
situated at the time the Security Interest attached to the Pledged Shares, and
(g) that the corporate minute books of the Canadian Obligors which we have
examined contain complete and accurate copies of the resolutions of the
directors and shareholders of the Canadian Obligors. As to questions of fact
material to such opinions we have, to the extent we deemed appropriate, relied
upon the representations set forth in the Loan Documents (other than statements,
directly or in effect, of any legal conclusion expressed herein) and upon an
officer’s certificate of the Canadian Obligors, dated the date hereof.
14. The opinions expressed herein are as of the date hereof, and we make no
undertaking to supplement such opinions as facts and circumstances come to our
attention (including, without limitation, amendments to any of the Loan
Documents) or changes in the law occur which could affect such opinions.
15. When used herein, the phrases “to our knowledge” and “of which we are aware”
mean or refer to the actual knowledge of the matters herein referred to on the
part of those lawyers presently with
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 7

 



--------------------------------------------------------------------------------



 



our firm who have given substantive attention to the transactions described in
this opinion and such phrases do not include constructive knowledge or knowledge
imputed to this firm under common law principles of agency or otherwise.
16. The opinions rendered herein are for the sole benefit of, and may only be
relied upon by, the Agents and the Canadian Lenders and their successors and
assigns in accordance with the Credit Agreement and the opinions herein
expressed are not to be used, circulated or otherwise referred to in connection
with any transaction other than those contemplated by the Loan Documents. We
have not been asked to, and we do not, render any opinion as to any matter
except as specifically set forth herein.
Yours truly,
FRASER MILNER CASGRAIN LLP
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 8

 



--------------------------------------------------------------------------------



 



Annex I
Canadian Lenders

1.   Wells Fargo Financial Corporation   2.   Royal Bank of Canada   3.  
JPMorgan Chase Bank, N.A.   4.   The Toronto-Dominion Bank   5.   The Bank of
Nova Scotia   6.   DNB NOR Bank ASA   7.   Bank of America, N.A.   8.   HSBC
Bank USA, N.A.   9.   Credit Suisse First Boston   10.   Sumitomo Mitsui Banking
Corporation   11.   Natixis, New York Branch   12.   U.S. Bank National
Association   13.   Barclays Bank plc   14.   Comerica Bank   15.   National
Australia Bank Limited   16.   The Bank of Tokyo-Mitsubishi UFJ, Ltd.

Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 9

 



--------------------------------------------------------------------------------



 



Annex II
Canadian Obligors

1.   PTI Group Inc.   2.   PTI Premium Camp Services Ltd.   3.   Crown Camp
Services Ltd.   4.   PTI Camp Installations Ltd.   5.   PTI International Ltd.  
6.   PTI Travco Modular Structures Ltd.   7.   892493 Alberta Inc.   8.   PTI
International Inc.   9.   Stinger Wellhead Protection (Canada) Incorporated  
10.   PTI Noble Structures Inc.

Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 10

 



--------------------------------------------------------------------------------



 



Annex III
Loan Documents

1.   Credit Agreement;   2.   Canadian Subsidiary Guarantee Agreement;   3.  
PTI Holdco Sub Guarantee Agreement;   4.   Canadian Security Agreement;   5.  
Canadian Pledge Agreement; and   6.   Stock Powers with share certificates
attached described in and delivered pursuant to the Canadian Pledge Agreement
(the “Stock Powers”).

Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 11

 



--------------------------------------------------------------------------------



 



Annex IV
Particulars of Security Registrations
1. Personal Property Registry (Alberta)
     (a) A financing statement was registered against PTI Group Inc., as debtor,
at the Personal Property Registry (Alberta) on June 18, 2009 as registration
number 09061819535 claiming a security interest in all present and
after-acquired personal property of the debtor, as amended by the financing
change statement registered on December 6, 2010 as registration number
10120603840.
     (b) A financing statement was registered against PTI Premium Camp Services
Ltd., as debtor, at the Personal Property Registry (Alberta) on June 18, 2009 as
registration number 09061819517 claiming a security interest in all present and
after-acquired personal property of the debtor, as amended by the financing
change statement registered on December 6, 2010 as registration number
10120605311.
     (c) A financing statement was registered against PTI Travco Modular
Structures Ltd., as debtor, at the Personal Property Registry (Alberta) on
June 18, 2009 as registration number 09061819477 claiming a security interest in
all present and after-acquired personal property of the debtor, as amended by
the financing change statement registered on December 6, 2010 as registration
number 10120605187.
     (d) A financing statement was registered against PTI Camp Installations
Ltd., as debtor, at the Personal Property Registry (Alberta) on June 18, 2009 as
registration number 09061819424 claiming a security interest in all present and
after-acquired personal property of the debtor, as amended by the financing
change statement registered on December 6, 2010 as registration number
10120605308.
     (e) A financing statement was registered against Crown Camp Services Ltd.,
as debtor, at the Personal Property Registry (Alberta) on June 18, 2009 as
registration number 09061819611 claiming a security interest in all present and
after-acquired personal property of the debtor, as amended by the financing
change statement registered on December 6, 2010 as registration number
10120605244.
     (f) A financing statement was registered against PTI International Inc., as
debtor, at the Personal Property Registry (Alberta) on June 18, 2009 as
registration number 09061819241 claiming a security interest in all present and
after-acquired personal property of the debtor, as amended by the financing
change statement registered on December 6, 2010 as registration number
10120605287.
     (g) A financing statement was registered against PTI International Ltd., as
debtor, at the Personal Property Registry (Alberta) on June 18, 2009 as
registration number 09061819365 claiming a security interest in all present and
after-acquired personal property of the debtor, as amended by the financing
change statement registered on December 6, 2010 as registration number
10120605256.
     (h) A financing statement was registered against Stinger Wellhead
Protection (Canada) Incorporated, as debtor, at the Personal Property Registry
(Alberta) on February 28, 2006 as registration number 06022830753 claiming a
security interest in all present and after-acquired personal property of the
debtor, as amended by the financing change statement registered on December 6,
2010 as registration number 10120605356.
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 12

 



--------------------------------------------------------------------------------



 



     (i) A financing statement was registered against Stinger Wellhead
Protection (Canada) Incorporated, as debtor, at the Personal Property Registry
(Alberta) on June 18, 2009 as registration number 09061819498 claiming a
security interest in all present and after-acquired personal property of the
debtor, as amended by the financing change statement registered on December 6,
2010 as registration number 10120605408.
     (j) A financing statement was registered against 892493 Alberta Inc., as
debtor, at the Personal Property Registry (Alberta) on June 18, 2009 as
registration number 09061819286 claiming a security interest in all present and
after-acquired personal property of the debtor, as amended by the financing
change statement registered on December 6, 2010 as registration number
10120605332.
     (k) A financing statement was registered against PTI Noble Structures Inc.,
as debtor, at the Personal Property Registry (Alberta) on June 18, 2009 as
registration number 09061819442 claiming a security interest in all present and
after-acquired personal property of the debtor, as amended by the financing
change statement registered on December 6, 2010 as registration number
10120605420.
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 13

 



--------------------------------------------------------------------------------



 



Annex V
Permitted Liens
See summary of personal property searches attached as Appendix 1 hereto.
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 14

 



--------------------------------------------------------------------------------



 



Appendix 1
to Annex V to Fraser Milner Casgrain LLP Opinion
SUMMARY OF PERSONAL PROPERTY SEARCH RESULTS
PTI GROUP INC.
Personal Property Registry — Alberta (Effective November 29, 2010)
Security agreement registered by Koch Ford Lincoln Sales (2003) Ltd. as
registration number 07072733616. This registration expires July 27, 2011.
Security agreement registered by The Bank of Nova Scotia as registration number
09061819535. This registration expires June 18, 2019.
Security agreement registered by Coast Wholesale Appliances LP as registration
number 09072019646. This registration expires July 20, 2014.
Security agreement registered by Sysco Montana, Inc. as registration number
10082310626. This registration expires August 23, 2015.
Garage keepers’ lien registered by Brandt Tractor Ltd. as registration number
10101410399. This registration expires April 14, 2011.
Garage keepers’ lien registered by Kal Tire A Corporate Partnership as
registration number 10102019053. This registration expires April 20, 2011.
Security agreement registered by Northgate Industries Ltd. as registration
number 10110234796. This registration expires November 2, 2011.
Garage keepers’ lien registered by Kal Tire — Leduc (650) as registration number
10112517771. This registration expires May 25, 2011.
Personal Property Registry — British Columbia (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
032519F. This registration expires June 18, 2019.
Repairers lien registered by Kal Tire A Corporate Partnership as registration
number 764150F. This registration expires March 14, 2011.
Personal Property Registry — Saskatchewan (Effective November 29, 2010)
None.
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 15

 



--------------------------------------------------------------------------------



 



Personal Property Registry — Manitoba (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
200910378308. This registration expires June 18, 2019.
Personal Property Registry — Ontario (Effective November 29, 2010)
None.
Personal Property Registry — Newfoundland (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
7445259. This registration expires June 19, 2019.
Personal Property Registry — Yukon Territory (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
78618. This registration expires June 18, 2019.
Personal Property Registry — Northwest Territories (Effective November 29, 2010)
None.
Personal Property Registry — Nunavut (Effective November 29, 2010)
None.
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 16

 



--------------------------------------------------------------------------------



 



PTI TRAVCO MODULAR STRUCTURES LTD.
Personal Property Registry — Alberta (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
09061819477. This registration expires June 18, 2019.
Land charge registered by The Bank of Nova Scotia as registration number
03110403882. This registration does not expire.
Personal Property Registry — British Columbia (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
032511F. This registration expires June 18, 2019.
Personal Property Registry — Saskatchewan (Effective November 29, 2010)
None.
Personal Property Registry — Manitoba (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
200910376402. This registration expires June 18, 2019.
Personal Property Registry — Ontario (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
20090618 1414 1862 9448. This registration expires June 18, 2019.
Personal Property Registry — Newfoundland (Effective November 30, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
7445240. This registration expires June 19, 2019.
Personal Property Registry — Yukon Territory (Effective November 30, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
78592. This registration expires June 18, 2019.
Personal Property Registry — Northwest Territories (Effective November 30, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
706176. This registration expires June 19, 2019.
Personal Property Registry — Nunavut (Effective November 29, 2010)
None.
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 17

 



--------------------------------------------------------------------------------



 



CROWN CAMP SERVICES LTD.
Personal Property Registry — Alberta (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
09061819611. This registration expires June 18, 2019.
Personal Property Registry — British Columbia (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
032523F. This registration expires June 18, 2019.
Personal Property Registry — Saskatchewan (Effective November 29, 2010)
None.
Personal Property Registry — Manitoba (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
200910378502. This registration expires June 18, 2019.
Personal Property Registry — Ontario (Effective November 29, 2010)
None.
Personal Property Registry — Newfoundland (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
7445268. This registration expires June 19, 2019.
Personal Property Registry — Yukon Territory (Effective December 1, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
78626. This registration expires June 18, 2019.
Personal Property Registry — Northwest Territories (Effective November 30, 2010)
None.
Personal Property Registry — Nunavut (Effective November 30, 2010)
None.
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 18

 



--------------------------------------------------------------------------------



 



PTI INTERNATIONAL LTD.
Personal Property Registry — Alberta (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
09061819365. This registration expires June 18, 2019.
Personal Property Registry — British Columbia (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
032503F. This registration expires June 18, 2019.
Personal Property Registry — Saskatchewan (Effective November 29, 2010)
None.
Personal Property Registry — Manitoba (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
200910375600. This registration expires June 18, 2019.
Personal Property Registry — Ontario (Effective November 29, 2010)
None.
Personal Property Registry — Newfoundland (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
7445188. This registration expires June 19, 2019.
Personal Property Registry — Yukon Territory (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
78576. This registration expires June 18, 2019.
Personal Property Registry — Northwest Territories (Effective November 29, 2010)
None.
Personal Property Registry — Nunavut (Effective November 29, 2010)
None.
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 19

 



--------------------------------------------------------------------------------



 



PTI INTERNATIONAL INC.
Personal Property Registry — Alberta (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
09061819241. This registration expires June 18, 2019.
Personal Property Registry — British Columbia (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
032500F. This registration expires June 18, 2019.
Personal Property Registry — Saskatchewan (Effective November 29, 2010)
None.
Personal Property Registry — Manitoba (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
200910374701. This registration expires June 18, 2019.
Personal Property Registry — Ontario (Effective November 29, 2010)
None.
Personal Property Registry — Newfoundland (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
7445151. This registration expires June 19, 2019.
Personal Property Registry — Yukon Territory (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
78543. This registration expires June 18, 2019.
Personal Property Registry — Northwest Territories (Effective November 29, 2010)
None.
Personal Property Registry — Nunavut (Effective November 29, 2010)
None.
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 20

 



--------------------------------------------------------------------------------



 



PTI CAMP INSTALLATIONS LTD.
Personal Property Registry — Alberta (Effective November 29, 2010)
Security agreement registered by Buckwold Western Ltd. as registration number
09010518184. This registration expires January 5, 2012.
Security agreement registered by The Bank of Nova Scotia as registration number
09061819424. This registration expires June 18, 2019.
Garage keepers’ lien registered by Bobcat of Fort McMurray as registration
number 10092333774. This registration expires March 23, 2011.
Garage keepers’ lien registered by Bobcat of Fort McMurray as registration
number 1010289962. This registration expires April 28, 2011.
Personal Property Registry — British Columbia (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
032504F. This registration expires June 18, 2019.
Personal Property Registry — Saskatchewan (Effective November 29, 2010)
None.
Personal Property Registry — Manitoba (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
200910376100. This registration expires June 18, 2019.
Personal Property Registry — Ontario (Effective November 29, 2010)
None.
Personal Property Registry — Newfoundland (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
7445160. This registration expires June 19, 2019.
Personal Property Registry — Yukon Territory (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
78584. This registration expires June 18, 2019.
Personal Property Registry — Northwest Territories (Effective November 29, 2010)
None.
Personal Property Registry — Nunavut (Effective November 29, 2010)
None.
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 21

 



--------------------------------------------------------------------------------



 



PTI PREMIUM CAMP SERVICES LTD.
Personal Property Registry — Alberta (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
09061819517. This registration expires June 18, 2019.
Land charge registered by The Bank of Nova Scotia as registration number
03110403940. This registration does not expire.
Security agreement registered by Sissons Enterprises Corp. as registration
number 08121729992. This registration expires December 17, 2018.
Security agreement registered by Lions Gate Trailers Ltd. as registration number
09050514986. This registration expires May 5, 2012.
Security agreement registered by Black Diamond LP as registration number
10080429513. This registration expires August 4, 2011.
Security agreement registered by Atco Structures & Logistics Ltd. as
registration number 10081129017. This registration expires August 11, 2011.
Security agreement registered by Black Diamond LP as registration number
10081932333. This registration expires August 19, 2011.
Security agreement registered by Sysco Montana, Inc. as registration number
10082310626. This registration expires August 23, 2015.
Security agreement registered by Lions Gate Trailers Ltd. as registration number
10091033073. This registration expires September 10, 2013.
Security agreement registered by Alta-Fab Structures Ltd. as registration number
10093024379. This registration expires September 23, 2011.
Security agreement registered by Alta-Fab Structures Ltd. as registration number
10101336058. This registration expires October 13, 2011.
Security agreement registered by Alta-Fab Structures Ltd. as registration number
10101336066. This registration expires October 13, 2011.
Security agreement registered by Alta-Fab Structures Ltd. as registration number
10101407171. This registration expires October 14, 2011.
Personal Property Registry — British Columbia (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
032513F. This registration expires June 18, 2019.
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 22

 



--------------------------------------------------------------------------------



 



Personal Property Registry — Saskatchewan (Effective November 29, 2010)
Land charge registered by The Bank of Nova Scotia as registration number
120179294. This registration does not expire.
Security agreement registered by The Bank of Nova Scotia as registration number
300472953. This registration expires June 22, 2019.
Personal Property Registry — Manitoba (Effective November 29, 2010)
Security Agreement registered by The Bank of Nova Scotia as registration number
200322894600. This registration does not expire.
Security agreement registered by The Bank of Nova Scotia as registration number
200910377808. This registration expires June 18, 2019.
Personal Property Registry — Ontario (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
20090618 1414 1862 9447. This registration expires June 18, 2019.
Personal Property Registry — Newfoundland (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
7445133. This registration expires June 19, 2019.
Personal Property Registry — Yukon Territory (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
78600. This registration expires June 18, 2019.
Personal Property Registry — Northwest Territories (Effective November 30, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
706184. This registration expires June 19, 2019.
Personal Property Registry — Nunavut (Effective November 30, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
140905. This registration expires June 22, 2019.
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 23

 



--------------------------------------------------------------------------------



 



892493 ALBERTA INC.
Personal Property Registry — Alberta (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
09061819286. This registration expires June 18, 2019.
Personal Property Registry — British Columbia (Effective November 29, 2010)
None.
Personal Property Registry — Saskatchewan (Effective November 29, 2010)
None.
Personal Property Registry — Manitoba (Effective November 29, 2010)
None.
Personal Property Registry — Ontario (Effective November 29, 2010)
None.
Personal Property Registry — Newfoundland (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
7445204. This registration expires June 19, 2019.
Personal Property Registry — Yukon Territory (Effective November 30, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
78550. This registration expires June 18, 2019.
Personal Property Registry — Northwest Territories (Effective November 29, 2010)
None.
Personal Property Registry — Nunavut (Effective November 29, 2010)
None.
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 24

 



--------------------------------------------------------------------------------



 



STINGER WELLHEAD PROTECTION (CANADA) INCORPORATED
Personal Property Registry — Alberta (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
06022830753. This registration expires February 28, 2011.
Land charge registered by The Bank of Nova Scotia as registration number
06022830787. This registration does not expire.
Security agreement registered by The Bank of Nova Scotia as registration number
09061819498. This registration expires June 18, 2019.
Security agreement registered by IOS Financial Services as registration number
08120920143. This registration expires December 9, 2014.
Garage keepers’ lien registered by Kal Tire A Corporate Partnership as
registration number 10092828432. This registration expires March 28, 2011.
Garage keepers’ lien registered by Kal Tire A Corporate Partnership as
registration number 10102626633. This registration expires April 26, 2011.
Personal Property Registry — British Columbia (Effective November 29, 2010)
None.
Personal Property Registry — Saskatchewan (Effective November 29, 2010)
Writ of execution provincial or creditors’ relief certificate registered by
Saskatchewan Finance — Revenue Division as registration number 300516012. This
registration expires October 18, 2019.
Personal Property Registry — Manitoba (Effective November 29, 2010)
None.
Personal Property Registry — Ontario (Effective November 29, 2010)
None.
Personal Property Registry — Newfoundland (Effective November 29, 2010)
None.
Personal Property Registry — Yukon Territory (Effective November 30, 2010)
None.
Personal Property Registry — Northwest Territories (Effective November 30, 2010)
None.
Personal Property Registry — Nunavut (Effective November 29, 2010)
None.
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 25

 



--------------------------------------------------------------------------------



 



PTI NOBLE STRUCTURES INC.
Personal Property Registry — Alberta (Effective November 29, 2010)
Security agreement registered by The Bank of Nova Scotia as registration number
09061819442. This registration expires June 18, 2019.
Security agreement registered by Buckwold Western Ltd. as registration number
05072620684. This registration expires July 26, 2011.
Personal Property Registry — British Columbia (Effective November 29, 2010)
None.
Personal Property Registry — Saskatchewan (Effective November 29, 2010)
None.
Personal Property Registry — Manitoba (Effective November 29, 2010)
None.
Personal Property Registry — Ontario (Effective November 29, 2010)
None.
Personal Property Registry — Newfoundland (Effective November 29, 2010)
None.
Personal Property Registry — Yukon Territory (Effective November 30, 2010)
None.
Personal Property Registry — Northwest Territories (Effective November 30, 2010)
None.
Personal Property Registry — Nunavut (Effective November 30, 2010)
None.
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 26

 



--------------------------------------------------------------------------------



 



CHRISTINA LAKE ENTERPRISES LTD.
Personal Property Registry — Alberta (Effective December 1, 2010)
None.
Personal Property Registry — British Columbia (Effective December 1, 2010)
None.
Personal Property Registry — Saskatchewan (Effective December 1, 2010)
None.
Personal Property Registry — Manitoba (Effective December 1, 2010)
None.
Personal Property Registry — Ontario (Effective December 1, 2010)
None.
Personal Property Registry — Newfoundland (Effective December 1, 2010)
None.
Personal Property Registry — Yukon Territory (Effective December 1, 2010)
None.
Personal Property Registry — Northwest Territories (Effective December 1, 2010)
None.
Personal Property Registry — Nunavut (Effective December 1, 2010)
None.
Exhibit H-2 — Form of Opinion of Fraser Milner Casgrain LLP

Page 27

 



--------------------------------------------------------------------------------



 



EXHIBIT I
[Form of]
COMPLIANCE CERTIFICATE
     This certificate dated as of ________ ___, 20__ is prepared pursuant to the
Amended and Restated Credit Agreement dated as of December 10, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Oil States International, Inc., a Delaware corporation (the “U.S.
Borrower”), PTI Group Inc., a corporation amalgamated under the laws of the
Provinces of Alberta (the “Canadian Parent”), PTI Premium Camp Services Ltd., a
corporation amalgamated under the laws of the Province of Alberta (“PTI Premium”
and, together with the Canadian Parent, the “Canadian Borrowers” and, together
with the U.S. Borrower, the “Borrowers”), the Lenders party thereto, Wells Fargo
Bank, N.A. as U.S. administrative agent and U.S. collateral agent (the
“Administrative Agent”) for the Lenders, and Royal Bank of Canada as Canadian
administrative agent and Canadian collateral agent (the “Canadian Administrative
Agent”) for the Canadian Lenders.
     The undersigned, on behalf of the U.S. Borrower, hereby certifies and
warrants that [     ] is a Financial Officer of the U.S. Borrower and that, as
such, he or she is authorized to execute this certificate for and on behalf of
the U.S. Borrower. Except as otherwise disclosed to the Administrative Agent in
writing pursuant to the Credit Agreement, to the best knowledge of the
undersigned, at no time during the period from [       ] through [       ] (the
“Certificate Period”) did a Default or an Event of Default exist.

                  Covenant   Maximum/Minimum   Actual
(a)
  In accordance with the covenant set forth in Section 6.10 of the Credit
Agreement, the Interest Coverage Ratio of the U.S. Borrower, for previous four
consecutive fiscal quarters (taken as one accounting period), was:   Minimum

3.00 to 1.00  

[       ]
 
           
(b)
  In accordance with the covenant set forth in Section 6.11 of the Credit
Agreement, the Leverage Ratio, as of the last day of the Certificate Period,
was:   Maximum

_____ to 1.0024  

[       ]

    A calculation sheet reflecting the above-computations is attached hereto as
Schedule 1.

 

24   (a) 3.50 to 1.00 for each fiscal quarter ending after the Effective Date
through December 31, 2011, (b) 3.25 to 1.00 for each fiscal quarter ending from
March 31, 2012 through December 31, 2012 or (c) 3.00 to 1.00 for each fiscal
quarter thereafter.

Exhibit I — Form of Compliance Certificate

Page 1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed and delivered this
certificate, this ____ day of [                     ], [           ].

            OIL STATES INTERNATIONAL, INC.,
      By:           Name:           Title:        

Exhibit I — Form of Compliance Certificate

Page 2



--------------------------------------------------------------------------------



 



SCHEDULE 1
to
EXHIBIT I
CALCULATION SHEET
Exhibit I — Form of Compliance Certificate

Page 3



--------------------------------------------------------------------------------



 



EXHIBIT J
[Form of]
DISCOUNT NOTE

     
Cdn. $__________________
  Date:__________________

          FOR VALUE RECEIVED, the undersigned unconditionally promises to pay on
__________________ 20____ to or to the order of [NAME OF CANADIAN LENDER MAKING
B/A EQUIVALENT LOANS] (“Holder”), the sum of Cdn. $_______________________ with
no interest thereon.
          The undersigned hereby waives presentment, protest and notice of every
kind and waives any defenses based upon indulgences which may be granted by the
Holder to any party liable hereon and or days of grace.
          This promissory note evidences a B/A Equivalent Loan, as defined in
the Amended and Restated Credit Agreement dated December 10, 2010 among Oil
States International, Inc., a Delaware corporation, PTI Group Inc., a
corporation amalgamated under the laws of the Province of Alberta, and PTI
Premium Camp Services Ltd., a corporation amalgamated under the laws of the
Province of Alberta, as Borrowers, each of the Guarantors, a syndicate of
financial institutions, as Lenders, Wells Fargo Bank, N.A., as Administrative
Agent for the Lenders, and Royal Bank of Canada, as Canadian Administrative
Agent for the Canadian Lenders, and constitutes evidence of indebtedness to the
Holder arising from such B/A Equivalent Loan.

            [PTI GROUP INC.                 By:           Name:          
Title:     ]   

            [PTI PREMIUM CAMPS SERVICES LTD.
      By:           Name:           Title:     ]   

Exhibit J — Form of Discount Note

Page 1



--------------------------------------------------------------------------------



 



Schedule 1.01(a)
Rolled Letters of Credit

                  Issuing               Bank   L/C #   Amount     Beneficiary of
L/C
Wells Fargo
  NZS902122   $ 26,500.00     HSBC Bank Middle East
Wells Fargo
  NTS906467   $ 25,000.00     JPM Chase/National Bank of Iraq
Cap One
  SB-009954-ER   $ 7,997,000.00     Zurich American Insurance Co.
Wells Fargo
  NTS906528   $ 679,617.00     Kiewit International Projects, Inc.
Wells Fargo
  NZS902166   $ 120,000.00     HSBC Bank Middle East
Wells Fargo
  NTS906667   $ 30,000.00     Kasikorn Bank
Wells Fargo
  NTS904445   $ 4,355,070.20     HSBC London
Wells Fargo
  NTS906463   $ 1,220,276.85     Dragados Offshore Mexico, S.A.
Wells Fargo
  NTS906473   $ 94,610.00     PT. Bank Mandiri
Wells Fargo
  NTS906375   $ 195,000.00     HSBC Indonesia
Wells Fargo
  NTS905271   $ 65,766.04     HSBC Singapore
Cap One
  SB-009162-ER   $ 25,000.00     Reliance Insurance Company
Wells Fargo
  NTS906327   $ 12,346.72     EMDAD, LLC
Cap One
  SB-009186-SS   $ 233,800.00     National Union Fire Insurance
Wells Fargo
  NTS950026   $ 124,614.42     Industrial & Comm. Bank of China
Wells Fargo
  NTS950016   $ 40,000.00     JPM Chase/National Bank of Iraq
Wells Fargo
  NTS950011   $ 105,000.00     HSBC India
Wells Fargo
  NTS950018   $ 104,151.50     Barclays Bank
Wells Fargo
  NTS906109   $ 100,420.00     State Bank of India
Wells Fargo
  NTS906443   $ 15,810.80     EMDAD, LLC
Wells Fargo
  NTS906578   $ 64,348.00     Bank of China
Wells Fargo
  NTS904887   $ 680,000.00     Lloyds TSB Bank Plc
Cap One
  SB-010384-SS   $ 75,000.00     Liberty Mutual Insurance Co.
Wells Fargo
  NTS903780   $ 853,372.38     Bancomer
Wells Fargo
  NTS903939   $ 869,925.56     Bancomer
Wells Fargo
  NZS904975   $ 87,000.00     HSBC London
Wells Fargo
  NTS906313   $ 26,000.00     HSBC Singapore
Wells Fargo
  NTS906316   $ 41,232.00     Larsen&Toubro
Wells Fargo
  NTS906165   $ 39,731.52     HSBC Indonesia
Wells Fargo
  NTS906127   $ 61,705.00     HSBC Singapore
Wells Fargo
  NTS905836   $ 110,757.00     HSBC Singapore
Wells Fargo
  NTS906250   $ 815,690.00     OCBC Bank (Malaysia) Berhad
Wells Fargo
  NTS905571   $ 32,166.20     HSBC London
Wells Fargo
  NTS904824   $ 797,295.10     HSBC London
Wells Fargo
  NTS906578   $ 8,059.75     Bank of China
Wells Fargo
  NZS905707   $ 520,857.23     European Maritime Commerce BV
Wells Fargo
  NTS906210   $ 30,425.00     Citibank Indonesia
Wells Fargo
  NTS906391   $ 688,117.80     HSBC Middle East
Wells Fargo
  NTS906513   $ 41,968.00     EMDAD, LLC
Wells Fargo
  NTS906668   $ 333,975.00     Barclays Bank
 
               
 
             
 
  Total:   $ 21,747,609.07      
 
             

Schedule 1.01(a) — Rolled Letters of Credit

Page 1



--------------------------------------------------------------------------------



 



                  Issuing               Bank   L/C #   Amount     Beneficiary of
L/C
BNS
  S18572/227346     C$130,000.00     Minister of Finance (Alberta)
BNS
  S18572/228420     C$25,000.00     Summit Real Estate LP
BNS
  S18572/249085     C$79,860.00     Minister of Finance (Alberta)
BNS
  S18572/266910     C$100,000.00     Minister of Finance (Alberta)
 
               
 
             
 
  Total:     C$334,860.00      
 
             

Schedule 1.01(a) — Rolled Letters of Credit

Page 2



--------------------------------------------------------------------------------



 



Schedule 1.01(b)
U.S. Subsidiary Guarantors

 
Acute Technological Services, Inc.
Capstar Drilling LP, L.L.C.
Capstar Holding, L.L.C.
Capstar Drilling, Inc.
Capstar Drilling GP, L.L.C.
General Marine Leasing, LLC
Oil States Energy Services, Inc
Oil States Management, Inc.
Oil States Industries, Inc.
Oil States Skagit SMATCO, LLC
PTI Group USA LLC
PTI Mars Holdco1, LLC
Sooner Inc.
Sooner Pipe, L.L.C.
Sooner Holding Company
Specialty Rental Tools & Supply, L.L.C.
Stinger Wellhead Protection, Incorporated
Well Testing, Inc.

Schedule 1.01(b) — U.S. Subsidiary Guarantors

Page 1



--------------------------------------------------------------------------------



 



Schedule 1.01(c)
Canadian Subsidiary Guarantors

 
892493 Alberta Inc.
PTI Travco Modular Structures Ltd.
PTI Camp Installations Ltd.
Crown Camp Services Ltd.
PTI International Inc.
PTI International Ltd.
Stinger Wellhead Protection (Canada) Incorporated
PTI Noble Structures Inc.

Schedule 1.01(c) — Canadian Subsidiary Guarantors

Page 1



--------------------------------------------------------------------------------



 



Schedule 2.01
Lenders and Commitments
Commitments

                                                              Canadian          
  U.S. Revolving   U.S. Term   Revolving   Canadian Term   Total Bank  
Commitment   Commitment   Commitment   Commitment   Commitment
Wells Fargo Bank, N.A.
  $ 58,427,815     $ 23,371,129     $ 0     $ 0     $ 81,798,944.00  
Wells Fargo Financial Corporation Canada
  $ 0     $ 0     $ 48,715,041     $ 19,486,015     $ 68,201,056.00  
Royal Bank of Canada
  $ 38,951,877     $ 15,580,752     $ 32,476,694     $ 12,990,677     $
100,000,000.00  
JPMorgan Chase Bank, N.A.
  $ 47,619,048     $ 19,047,619     $ 23,809,524     $ 9,523,809     $
100,000,000.00  
The Bank of Nova Scotia
  $ 30,952,381     $ 12,380,952     $ 15,476,191     $ 6,190,476     $
65,000,000.00  
Toronto Dominion (Texas) LLC
  $ 18,969,514     $ 7,587,805     $ 0     $ 0     $ 26,557,319.00  
The Toronto-Dominion Bank
  $ 0     $ 0     $ 27,459,058     $ 10,983,623     $ 38,442,681.00  
DNB NOR Bank ASA
  $ 23,809,524     $ 9,523,809     $ 11,904,762     $ 4,761,905     $
50,000,000.00  
Bank of America, N.A.
  $ 23,809,524     $ 9,523,809     $ 0     $ 0     $ 33,333,333.00  
Bank of America, N.A., acting through its Canada Branch
  $ 0     $ 0     $ 11,904,762     $ 4,761,905     $ 16,666,667.00  
HSBC Bank USA, N.A.
  $ 23,809,524     $ 9,523,809     $ 0     $ 0     $ 33,333,333.00  
HSBC Bank Canada
  $ 0     $ 0     $ 11,904,762     $ 4,761,905     $ 16,666,667.00  
Credit Suisse AG
  $ 23,809,524     $ 9,523,809     $ 11,904,762     $ 4,761,905     $
50,000,000.00  
Fifth Third Bank
  $ 35,714,286     $ 14,285,714     $ 0     $ 0     $ 50,000,000.00  

Schedule 2.01 — Lenders and Commitments

Page 1



--------------------------------------------------------------------------------



 



                                                              Canadian          
  U.S. Revolving   U.S. Term   Revolving   Canadian Term   Total Bank  
Commitment   Commitment   Commitment   Commitment   Commitment
Sumitomo Mitsui Banking Corporation
  $ 23,809,524     $ 9,523,809     $ 0     $ 0     $ 33,333,333.00  
Sumitomo Mitsui Banking Corporation of Canada
  $ 0     $ 0     $ 11,904,762     $ 4,761,905     $ 16,666,667.00  
Natixis, New York Branch
  $ 18,095,238     $ 7,238,095     $ 9,047,619     $ 3,619,048     $
38,000,000.00  
U.S. Bank National Association
  $ 18,095,238     $ 7,238,095     $ 9,047,619     $ 3,619,048     $
38,000,000.00  
Capital One, N.A.
  $ 27,142,857     $ 10,857,143     $ 0     $ 0     $ 38,000,000.00  
Barclays Bank plc
  $ 18,095,238     $ 7,238,095     $ 9,047,619     $ 3,619,048     $
38,000,000.00  
Comerica Bank
  $ 18,095,238     $ 7,238,095     $ 9,047,619     $ 3,619,048     $
38,000,000.00  
Amegy Bank National Association
  $ 19,047,618     $ 7,619,048     $ 0     $ 0     $ 26,666,666.00  
National Australia Bank Limited
  $ 19,047,619     $ 7,619,048     $ 0     $ 0     $ 26,666,667.00  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 12,698,413     $ 5,079,365     $ 0     $ 0     $ 17,777,778.00  
Bank of Tokyo-Mitsubishi UFJ (Canada)
  $ 0     $ 0     $ 6,349,206     $ 2,539,683     $ 8,888,889.00  
TOTAL
  $ 500,000,000     $ 200,000,000     $ 250,000,000     $ 100,000,000     $
1,050,000,000  

Schedule 2.01 — Lenders and Commitments

Page 2



--------------------------------------------------------------------------------



 



Schedule 3.08
Subsidiaries

                              % Ownership               Interest of U.S.      
Jurisdiction   Outstanding   Borrower and   Subsidiary Name   of Formation  
Equity Interests   its Subsidiaries  
892493 Alberta Inc.
  Alberta   100 Class A Common Shares     100 %
892489 Alberta Inc.
  Alberta   100 Common Shares; 1,757 Exchangeable Shares   100% of Common Shares
3045843 Nova Scotia Company
  Nova Scotia   Three Common Shares     100 %
AcuteCyberTwo LLC
  Texas   Membership Interest     100 %
Acute Technological Services, Inc.
  Texas   1,045,454 Shares of common stock     100 %
ATSCyberone LLC
  Texas   Membership Interest     100 %
A-Z Terminal Corporation
  Oklahoma   1,000 shares     100 %
Capstar Drilling GP, L.L.C.
  Delaware   Membership Interest     100 %
Capstar Drilling LP, L.L.C.
  Delaware   Membership Interest     100 %
Capstar Drilling, Inc.
  Texas   27, 882 shares of common stock     100 %
Capstar Holding, L.L.C.
  Delaware   Membership Interest     100 %
Chickasaw Distributors, Inc.
  Texas   N/A     29 %
Christina Lake Enterprises Ltd.
  Alberta   100 Common Shares     100 %
Crown Camp Services Ltd
  Alberta   100 Class “A” Shares; 25.67 Class “A”Shares     100 %
CyberSolda IMCSS LTDA.
  Brazil   1,200,000 shares     100 %
Ek’Ati Services Ltd.
  Northwest Territories   51 Class “A”Shares;
49 Class “B”Shares     100 %
Elastomeric Actuators, Inc.
  Texas   1,000 shares     60 %
Especiality Rental Tools & Supplies de Mexico S.A. de C.V.
  Tabasco, Mexico   500 shares     100 %
General Marine Construction, Inc.
  Louisiana   1,000 Common     100 %

Schedule 3.08 — Subsidiaries and Special Purpose Business Entities

Page 1



--------------------------------------------------------------------------------



 



                              % Ownership               Interest of U.S.      
Jurisdiction   Outstanding   Borrower and   Subsidiary Name   of Formation  
Equity Interests   its Subsidiaries  
General Marine Leasing, LLC
  Delaware   Membership Interest     100 %
General Marine Offshore Equipment, Inc.
  Louisiana   1,000 Common     100 %
G&T Oil States Industries Private Limited
  India   1,456,360     25 %
*MSL Nominees Pty Ltd.
               
Norwel Developments Limited
  Northwest Territories   200 Class “A”Common Shares     100 %
Oil States Industries do Brasil — Instalacoes Maritimas Ltda.
  Rio de Jeneiro, Brazil   Quotas — uncertificated     100 %
Oil States Energy Services, Inc.
  Delaware   1,000 shares of common stock     100 %
Oil States Industries (Asia) PTE LTD
  Singapore   100 common     100 %
Oil States Industries (Thailand) Ltd.
  Rayong, Thailand   67,200 ordinary shares     96 %
Oil States Industries (UK) Limited
  Scotland   35,000     100 %
Oil States Industries Nigeria Limited
  Nigeria   4,950,000     99 %
Oil States Industries, Inc.
  Delaware   1,000 shares of common     100 %
Oil States Klaper Limited
  England   599,902 shares     100 %
Oil States Management, Inc.
  Delaware   1,000 shares of common stock     100 %
Oil States Martec de Mexico
  Mexico   50,000 Common     100 %
Oil States MCS, Ltd.
  England   200,000 shares     100 %
Oil States Skagit SMATCO, LLC
  Delaware   Membership Interest issued in unit increments — 500 units     100 %
Oil States Uniäo S.A.
  Brazil   10,200 Common     51 %
PTI Atlantic Ltd.
  Newfoundland and Labrador   100 common shares     100 %
PTI Camp Installations Ltd
  Alberta   100 Class “A” Shares     100 %
PTI Group USA LLC
  Delaware   Membership Interest     100 %

Schedule 3.08 — Subsidiaries and Special Purpose Business Entities

Page 2



--------------------------------------------------------------------------------



 



                              % Ownership               Interest of U.S.      
Jurisdiction   Outstanding   Borrower and   Subsidiary Name   of Formation  
Equity Interests   its Subsidiaries  
PTI Group Inc.
  Alberta   4,722,490 Class “A” Common Shares; 1,500,000 Class “B” Common
Shares; 904,200 Class “C” Common Shares; 634,265 Class “D” Common Shares     100
%
PTI Holding Company 1 Pty Ltd.
  Australia   1, share     100 %
PTI Holding Company 2 Pty Ltd.
  Australia   1, share     100 %
PTI International (Europe) BV
  The Netherlands   18 common shares     100 %
PTI International Inc.
  Alberta   100 Common Shares     100 %
PTI International Ltd.
  Alberta   100,100 Class A Shares     100 %
PTI Mars Coöperatief 1 U.A
  Netherlands   Membership Interest     100 %
PTI Mars Coöperatief 2 U.A
  Netherlands   Membership Interest     100 %
PTI Mars Coöperatief 3 U.A
  Netherlands   Membership Interest     100 %
PTI Mars Holdco 1, LLC
  Delaware   Membership Interest     100 %
PTI Mars Holdco 2, LLC
  Delaware   Membership Interest     100 %
PTI Mars Holdco 3, LLC
  Delaware   Membership Interest     100 %
PTI Mars Holdco 4, LLC
  Delaware   Membership Interest     100 %
PTI Noble Structures Inc.
  Alberta   100 shares     100 %
PTI Premium Camp Services Ltd.
  Alberta   489.66 Class A Shares     100 %
PTI Remote Site Services USA Inc.
  Alaska   1,500 shares     100 %
PTI Travco Modular Structures Ltd.
  Alberta   429,648 Shares     100 %
Quality Oilfield Services (2001), Ltd.
  Barbados   n/a     100 %
Sooner Holding Company
  Delaware   500 shares     100 %

Schedule 3.08 — Subsidiaries and Special Purpose Business Entities

Page 3



--------------------------------------------------------------------------------



 



                              % Ownership               Interest of U.S.      
Jurisdiction   Outstanding   Borrower and   Subsidiary Name   of Formation  
Equity Interests   its Subsidiaries  
Sooner Inc.
  Delaware   1,000 shares     100 %
Sooner Pipe & Supply Nigeria Limited
  Nigeria   2,000,000     100 %
Sooner Pipe & Supply Venezuela S.A.
  Venezuela   100 shares     100 %
Sooner Pipe, L.L.C.
  Delaware   Membership Interest     100 %
Specialty Rental Tools & Supply, L.L.C
  Delaware   Membership Interest     100 %
Stinger Mexicana S.A. de C.V.
  Tamaulipas, Mexico   $53,000.00     100 %
Stinger Wellhead International, Inc.
  Commonwealth of the Bahamas   3,000 shares     100 %
Stinger Wellhead Protection (Canada) Incorporated
  Alberta   1,000 Class A Common shares; 266 Class B Common shares     100 %
Stinger Wellhead Protection, Incorporated
  Texas   120 shares     100 %
*The MAC Linen Services Pty Ltd.
               
*The MAC Services Group Limited
               
Tree Savers International (USA), Inc.
  Oklahoma   1,000 shares     100 %
Well Testing, Inc.
  Delaware   400 shares of common     100 %

 

*   Entities will become subsidiaries on the Implementation Date.

Special purpose Business Entities
Buffalo Metis Catering Ltd.
Metis Catering Joint Venture Ltd.
Spectrum Catering Ltd.
Kusawa Catering Ltd.
Asaki Catering Ltd.
Schedule 3.08 — Subsidiaries and Special Purpose Business Entities

Page 4



--------------------------------------------------------------------------------



 



Schedule 3.09
Litigation
None.
Schedule 3.09 — Litigation

Page 1



--------------------------------------------------------------------------------



 



Schedule 3.16(a)
Unfunded Plans
None.
Schedule 3.16(a) — Unfunded Plans

Page 1



--------------------------------------------------------------------------------



 



Schedule 3.16(b)
Canadian Benefit Plans

              Company Name   Non-union / Union   Pension Plan type   Health &
Wellness
PTI Premium Camp Services Ltd.
  Salaried / Hourly   Matching RRSP — GWL   PTI — Sun Life
 
           
Buffalo Metis Catering Ltd.
  Salaried/Local 401 UFCW   PTI provided RRSP — GWL   PTI — Sun Life
 
           
PTI Group Inc.
      Matching RRSP — GWL   PTI — Sun Life
 
           
Crown Camp Services Ltd.
  Salaried   Matching RRSP — GWL   PTI — Sun Life
 
           
Crown Camp Services Ltd.
  Union — Lakeside   Union Defined Benefit Plan   Union- ARM Management
 
           
Crown Camp Services Ltd.
  Union- Mildred Lake/Syncrude Cafeteria   Union Defined Benefit Plan   Union-
ARM Management *
 
           
Norwel Developments Limited
  Salaried   Matching RRSP — GWL   PTI — Sun Life
 
           
PTI Travco Modular Structures Ltd.
  Salaried and Union — Local 2010 Carpenters   Matching RRSP — GWL   PTI — Sun
Life
 
           
PTI Camp Installations Ltd.
  All Trades   Union Defined Benefit Plan   Union Plan
 
           
PTI Camp Installations
  Salaried and Hourly — Admin.   Matching RRSP — GWL   PTI — Sun Life
 
           
PTI Noble
  Salaried and Non Union Hourly   Matching RRSP — GWL   PTI — Sun Life

 
Notes:
RRSP = Registered Retirement Savings Plan
GWL = Great West Life

*   contract expires 12/31/10

Schedule 3.16(b) — Canadian Benefit Plans

Page 1



--------------------------------------------------------------------------------



 



Schedule 3.17
Environmental Matters
None.
Schedule 3.17 — Environmental Matters

Page 1



--------------------------------------------------------------------------------



 



Schedule 6.01
Outstanding Indebtedness on Effective Date
1. Indebtedness reflected on the consolidated balance sheet of the U.S. Borrower
dated as of September 30, 2010.
2. Indebtedness reflected on the consolidated statement of financial position of
the MAC Group dated as of June 30, 2010.
Schedule 6.01 — Outstanding Indebtedness on Effective Date

Page 1



--------------------------------------------------------------------------------



 



Schedule 6.02
Liens Existing on Effective Date
Debtor: Chickasaw Distributors, Inc.

              JURISDICTION   FILE #   FILE DATE   SECURED PARTY
Texas Secretary of State
  08-0014605620   4/29/2008   Sooner Pipe, L.L.C.

Debtor: Oil States Industries, Inc.

                  JURISDICTION   FILE #   FILE DATE   SECURED PARTY
Delaware Secretary of State
  61103126   4/3/2006   U. S. Bancorp
Delaware Secretary of State
  61880137   6/2/2006   Inter-Tel Leasing, Inc.
Delaware Secretary of State
  62792422   8/11/2006   Toyota Motor Credit Corporation
Delaware Secretary of State
  20080261089   1/22/2008   Inter-Tel Leasing, Inc.
Delaware Secretary of State
  20081857216   5/30/2008   Inter-Tel Leasing, Inc.
Delaware Secretary of State
  20082710661   8/7/2008   NMHG Financial Services Inc.
Delaware Secretary of State
  20083049549   9/9/2008   Mitel Leasing, Inc.
Delaware Secretary of State
  20083269113   9/26/2008   Leaf Funding, Inc.
Delaware Secretary of State
  20091148367   4/9/2009   Air Liquide Instrial U.S. LP
Delaware Secretary of State
  20092663331   8/19/2009   Mitel Leasing, Inc.

Debtor: Oil States International, Inc.

                  JURISDICTION   FILE #   FILE DATE   SECURED PARTY
Delaware Secretary of State
  20071114403   3/26/2007   Crown Credit Company

Schedule 6.02 — Liens Existing on Effective Date

Page 1



--------------------------------------------------------------------------------



 



Debtor: Oil States Skagit Smatco, LLC

                  JURISDICTION   FILE #   FILE DATE   SECURED PARTY
Delaware Secretary of State
  20070925411   3/12/2007   Inter-Tel Leasing, Inc.

Debtor: PTI Atlantic Ltd.

              JURISDICTION   FILE #   FILE DATE   SECURED PARTY
Northwest Territories
  392561-CT9   11/23/2006   The Toronto-Dominion Bank

Debtor: PTI Camp Installations Ltd.

                  JURISDICTION   FILE #   FILE DATE   SECURED PARTY
Alberta
  09010518184   1/5/2009   Buckwold Western Ltd.
Alberta
  10092333774   9/23/2010   Bobcat of Fort McMurray
Alberta
  1010289962   10/28/2010   Bobcat of Fort McMurray

Debtor: PTI Group Inc.

                  JURISDICTION   FILE #   FILE DATE   SECURED PARTY
Alberta
  07072733616   7/27/2007   Koch Ford Lincoln Sales (2003) Ltd & HSBC
Alberta
  09072019646   7/20/2009   Coast Wholesale Appliances LP
Alberta
  10081029883   8/10/2010   Edmonton Kenworth Ltd
Alberta
  10081131468   8/11/2010   Edmonton Kenworth Ltd
Alberta
  10082310626   8/23/2010   Sysco Montana, Inc.
Alberta
  10091522823   9/15/2010   Kal Tire A Corporate Partnership
Alberta
  10092223737   9/22/2010   Kal Tire A Corporate Partnership
Alberta
  10101410399   10/14/2010   Bradt Tractor Ltd.

Schedule 6.02 — Liens Existing on Effective Date

Page 2



--------------------------------------------------------------------------------



 



              JURISDICTION   FILE #   FILE DATE   SECURED PARTY
Alberta
  10102019053   10/20/2010   Kal Tire A Corporate Partnership
Alberta
  10110234796   11/2/2010   Northgate Industries Ltd.
Alberta
  10112517771   11/25/2010   Kal Tire — Leduc (650)
British Columbia
  764150F   9/15/2010   Kal Tire A Corporate Partnership

     Debtor: PTI Noble Structures Inc.

              JURISDICTION   FILE #   FILE DATE   SECURED PARTY
Alberta
  05072620684   7/26/2005   Buckwold Western Ltd.

     Debtor: PTI Premium Camp Services Ltd.

              JURISDICTION   FILE #   FILE DATE   SECURED PARTY
Alberta
  08121729992   12/17/2008   Sisson Enterprises Corp & Tanks Direct
Alberta
  10081129017   8/11/2010   Atco Structures & Logistics Ltd
Alberta
  09050514986   5/5/2010   Lions Gate Trailers Ltd.
Alberta
  10080429513   8/4/2010   Black Diamond LP
Alberta
  10081932333   8/19/2010   Black Diamond LP
Alberta
  10082310626   8/23/2010   Sysco Montana, Inc.
Alberta
  10091033073   9/10/2010   Lions Gate Trailers Ltd.
Alberta
  10093024379   9/30/2010   Alta-Fab Structures Ltd.
Alberta
  10101336058   10/13/2010   Alta-Fab Structures Ltd.
Alberta
  10101336066   10/13/2010   Alta-Fab Structures Ltd.
Alberta
  10101407171   10/14/2010   Alta-Fab Structures Ltd.

Schedule 6.02 — Liens Existing on Effective Date

Page 3



--------------------------------------------------------------------------------



 



     Debtor: PTI Travco Modular Structures Ltd.

              JURISDICTION   FILE #   FILE DATE   SECURED PARTY
Alberta
  08111917690   11/19/2008   Arpac Storage Systems Corporation

     Debtor: Stinger Wellhead Protection (Canada) Incorporated

              JURISDICTION   FILE #   FILE DATE   SECURED PARTY
Saskatchewan
  300516012   10/16/2009   Saskatchewan Finance
Alberta
  10092822432   9/28/2010   Kal Tire A Corporate Partnership
Alberta
  101012626633   10/26/2010   Kal Tire A Corporate Partnership
Alberta
  8120920143   12/9/2008   IOS Financial Services

     Debtor: Stinger Wellhead Protection, Incorporated

              JURISDICTION   FILE #   FILE DATE   SECURED PARTY
Texas Secretary of State
  05-0030320215   9/29/2005   Susquehanna Patriot Commercial Leasing Company,
 
          Inc. and FPC Funding II LLC
Texas Secretary of State
  05-0032196511   10/17/2005   Dell Financial Services, L.P.

     Debtor: The Mac Services Group Limited

              JURISDICTION   FILE #   FILE DATE   SECURED PARTY
Australia
  690247   9/4/1999   National Australia Bank Limited
Australia
  1278948   3/22/2006   Bank of New Zealand Australia
Australia
  1284291   4/4/2006   Bank of New Zealand Australia
Australia
  1662794   11/7/2008   Bank of New Zealand Australia
Australia
  1662795   11/7/2008   National Australia Bank Limited

Schedule 6.02 — Liens Existing on Effective Date

Page 4



--------------------------------------------------------------------------------



 



              JURISDICTION   FILE #   FILE DATE   SECURED PARTY
Australia
  1666611   7/21/2008   Bank of New Zealand Australia
Australia
  1666622   7/21/2008   National Australia Bank Limited

Schedule 6.02 — Liens Existing on Effective Date

Page 5



--------------------------------------------------------------------------------



 



Schedule 6.04
Existing Investments
1. Investments reflected on the consolidated balance sheet of the U.S. Borrower
dated as of September 30, 2010.
2. Intercompany Investments existing on the Effective Date.
Schedule 6.04 — Existing Investments

Page 1